     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 1 of 368


 1     DONALD SPECTER – 083925                       MICHAEL W. BIEN – 096891
       STEVEN FAMA – 099641                          JEFFREY L. BORNSTEIN – 099358
 2     MARGOT MENDELSON – 268583                     ERNEST GALVAN – 196065
       PRISON LAW OFFICE                             LISA ELLS – 243657
 3     1917 Fifth Street                             THOMAS NOLAN – 169692
       Berkeley, California 94710-1916               JENNY S. YELIN – 273601
 4     Telephone: (510) 280-2621                     MICHAEL S. NUNEZ – 280535
                                                     JESSICA WINTER – 294237
 5     CLAUDIA CENTER – 158255                       MARC J. SHINN-KRANTZ – 312968
       DISABILITY RIGHTS EDUCATION                   CARA E. TRAPANI – 313411
 6     AND DEFENSE FUND, INC.                        ALEXANDER GOURSE – 321631
       Ed Roberts Campus                             AMY XU – 330707
 7     3075 Adeline Street, Suite 210                ROSEN BIEN
       Berkeley, California 94703-2578               GALVAN & GRUNFELD LLP
 8     Telephone: (510) 644-2555                     101 Mission Street, Sixth Floor
                                                     San Francisco, California 94105-1738
 9                                                   Telephone: (415) 433-6830
10 Attorneys for Plaintiffs
11
12                                    UNITED STATES DISTRICT COURT
13                                    EASTERN DISTRICT OF CALIFORNIA
14
15 RALPH COLEMAN, et al.,                            Case No. 2:90-CV-00520-KJM-DB
16                      Plaintiffs,                  NOVEMBER 16, 2020 JOINT REPORT
                                                     ADDRESSING CURRENT COVID-19-
17                 v.                                RELATED DEPARTURES FROM
                                                     PROGRAM GUIDE REQUIREMENTS
18 GAVIN NEWSOM, et al.,
                                                     Judge: Hon. Kimberly J. Mueller
19                      Defendants.
20
21
22
23
24
25
26
27
28
     [3651044.1]

      NOVEMBER 16, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                                   PROGRAM GUIDE REQUIREMENTS
     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 2 of 368


 1                 On April 17, 2020, the Court ordered the parties to file a stipulation identifying
 2 “temporary departures from certain Program Guide requirements” for the provision of
 3 mental health care arising from Defendants’ efforts to respond to the COVID-19
 4 pandemic. ECF No. 6622 at 2-3 (Apr. 17, 2020). On May 20, 2020, the parties submitted
 5 a stipulation and proposed order as the Court directed. See ECF No. 6679 (May 20, 2020).
 6 That stipulation set forth a process whereby the parties, on a monthly basis, would meet
 7 and confer, under the supervision of the Special Master, and report to the Court on updated
 8 changes to the stipulation and its attachment, Appendix A. See id. at 4-5. The parties filed
 9 updates to Appendix A, along with stipulations, on June 15, 2020, see ECF No. 6718, and
10 July 15, 2020, see ECF No. 6761.
11                 The Court disposed of the parties’ May 20 stipulation without adopting it in the July
12 28, 2020 Order, ECF No. 6791 (“July 28 Order”). By minute order, the Court required the
13 parties to continue to provide monthly updates regarding changes to Appendix A on the
14 fifteenth of every month except for August 2020. See Minute Order, ECF No. 6814 (Aug.
15 14, 2020). On August 21, 2020, the parties submitted their August monthly update, along
16 with “their positions on the path to full resumption of Program Guide level mental health
17 care assuming the COVID-19 pandemic has not abated and will not abate for some time,”
18 July 28 Order at 3, and their agreement that the monthly update process should continue,
19 see Jt. Report Addressing Current COVID-19-Related Departures from Program Guide
20 Requirements & Resumption of Program Guide Mental Health Care, ECF No. 6831 (Aug.
21 21, 2020) (“August Joint Report”).
22                 The parties hereby submit the attached updated version of Appendix A, which
23 captures as of the date of this filing the status of COVID-19-related departures from
24 requirements set forth in the Program Guide and/or policies listed in the “Compendium of
25 Custody Related Measures,” see ECF No. 6661 at 2, jointly filed by the parties on
26 December 19, 2019, ECF No. 6431 (“Compendium policies”).
27 / / /
28 / / /
     [3651044.1]
                                                          1
      NOVEMBER 16, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                                   PROGRAM GUIDE REQUIREMENTS
     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 3 of 368


 1          1.     The chart attached hereto as Appendix A identifies a further two temporary
 2 policies and procedures implemented due to the COVID-19 pandemic that permit or
 3 effectuate departures from Program Guide requirements for mental health care. Appendix
 4 A includes policies that depart from the Program Guide and/or Compendium policies in
 5 Defendants’ efforts to manage the delivery of mental health care during COVID-19. Some
 6 of these policies require care that exceeds the requirements set forth in the Program Guide.
 7 True and correct copies of the two new temporary policies and procedures are attached
 8 hereto as part of Appendix A.
 9          2.     Also attached to Appendix A, but not included in the Appendix A chart, is
10 the November 9, 2020 Memo titled COVID-19 Risk Transfers – Revised. The memo
11 precludes incarcerated people with a COVID-19 risk score of 3 or higher from transferring
12 to six institutions or facilities within those institutions. The parties currently disagree as to
13 whether the memo should be included in Appendix A. Plaintiffs are concerned that the
14 memo will impact transfer timelines to and from certain programs and that it may prevent
15 Coleman class members from accessing certain programs and services that would
16 otherwise be available to them. Defendants do not believe the memo should be included
17 because it is not meant to impact mental health programming. Defendants represent that
18 there are ample empty MHSDS beds at all custody levels so any impact of the memo is
19 speculative. The parties will meet and confer further to work out the details of the memo’s
20 impact and consider whether it should be included in Appendix A going forward.
21          3.     The two Appendix A policies added to the September update—the August
22 14, 2020 Institutional Roadmap to Reopening and the August 19, 2020 revised Movement
23 Matrix—address the quantity and modalities of mental health treatment provided within
24 CDCR, along with intra- and inter-institution transfers for higher levels of mental health
25 care (including to DSH), from desert institutions and reception centers, and to and from
26 restricted housing settings. The parties have discussed the Movement Matrix substantively
27 at one Taskforce meeting, but have not discussed the substance of the Roadmap to
28 Reopening. Defendants continue to report that another iteration of the Movement Matrix
   [3651044.1]
                                              2
      NOVEMBER 16, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                                   PROGRAM GUIDE REQUIREMENTS
     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 4 of 368


 1 is being drafted.
 2          Plaintiffs sent a letter to Defendants on September 10, 2020, expressing major
 3 concerns with the revised Movement Matrix and Roadmap to Reopening, and continue to
 4 have serious concerns regarding the impact of these policies on class members’ access to,
 5 and the provision of, mental health treatment in Defendants’ institutions. Defendants have
 6 indicated that, as a result of these two policies, revisions to some existing COVID-19
 7 policies will be necessary and some are now superseded. Plaintiffs have repeatedly asked
 8 Defendants to clarify and/or provide revised versions of the following policies that
 9 Defendants have stated are superseded in part by the Movement Matrix and Roadmap to
10 Reopening:
11          (1)   COVID-19 Mental Health Delivery of Care Guidance & Tier Document
12 (Mar. 25, 2020);
13          (2)   COVID Emergency Mental Health Treatment Guidance and COVID
14 Temporary Transfer Guidelines and Workflow (Apr. 10, 2020); and
15          (3)   COVID Emergency Mental Health Treatment Guidance for MAX Custody
16 Patients and COVID EOP Temporary Transfer Guidelines and Workflow (Apr. 17, 2020).
17 On November 5, 2020, Defendants provided Plaintiffs a draft policy that would, if
18 implemented, supersede the April 10 and 17 policies listed as items 2 and 3 above.
19 Plaintiffs have not had a chance to review the draft policy comprehensively, but provided
20 initial comments and feedback at the November 10, 2020 COVID Task Force meeting.
21 Plaintiffs have agreed to provide detailed comments to Defendants in letter form.
22          As of the September 15, 2020 update, Defendants indicated they were in the process
23 of reviewing all policies in Appendix A to ensure they are up to date and consistent with
24 each other. Defendants also stated that a memo to the field would be necessary to clarify
25 the status of these policies, once the review is complete. Plaintiffs believe that any
26 clarifying memo to the field should also address the status of the COVID-19 Surge
27 Mitigation and Management Plan attached as Exhibit 7 to the September 15, 2020 Program
28 Guide Departures Update. Plaintiffs have also asked Defendants to report on institutions’
   [3651044.1]
                                               3
      NOVEMBER 16, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                                   PROGRAM GUIDE REQUIREMENTS
     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 5 of 368


 1 movements in and out of the Roadmap’s “phases.” Plaintiffs have not received responses
 2 from Defendants as to their comprehensive review of Appendix A policies, a clarifying
 3 memo to the field, or the request for reporting on aspects of the Roadmap to Reopening.
 4          Defendants’ review of the March 25, 2020, policy is ongoing. Defendants
 5 continually review policies in Appendix A to ensure they are up to date and consistent with
 6 each other. Notification to the field about the operative status of policies found in
 7 Appendix A will coincide with the finalization of the revision to the April 10 and 17, 2020
 8 policies. The parties will continue to meet and confer regarding these policies to clarify
 9 terms and intent, to work out implementation of the policies with regard to Coleman class
10 members, and to address Defendants’ reporting on the impacts of the memos.
11          4.    In their May 20, 2020, stipulation, Defendants agreed to provide certain
12 reports to the Special Master and Plaintiffs. See ECF No. 6679 at 3-5, ¶ 2. Defendants
13 began producing reports the week of May 25, 2020. Redacted copies of those reports are
14 appended hereto:
15                a.     Tier Reports, October 12 – 16, 2020; October 19 – 23, 2020; October
16 26 – 30, 2020; and November 2 – 6, 2020, Exhibit 1;
17                b.     Shower and Yard in Segregation Compliance Report for October
18 2020, Exhibit 2;
19                c.     TMHU 114-A Tracking Log Report for October 2020, Exhibit 3.
20 This report also integrates the report on the custody reviews of Max Custody patients
21 referred to a TMHU. See ECF No. 6679 at 3-4, ¶ 2(c); and
22                d.     On Demand Patient’s Pending Inpatient Transfer Registry accessed
23 November 16, 2020, Exhibit 4. This report replaces the prior Temporary Mental Health
24 Unit (TMHU) Registry.
25                e.     COVID-19 Mental Health Dashboard, accessed November 16, 2020,
26 Exhibit 5.
27          The parties have agreed on the form of the Tier Reports. See ECF No. 6679 at 3,
28 ¶ 2(a). On October 9, 2020, Defendants finalized updating the TMHU Registry and
   [3651044.1]
                                               4
      NOVEMBER 16, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                                   PROGRAM GUIDE REQUIREMENTS
     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 6 of 368


 1 replaced it with the Patient’s Pending Inpatient Transfer Registry. The new registry
 2 includes data on all patients housed in a TMHU, patients referred to an acute bed and not
 3 housed in a TMHU, crisis bed, or psychiatric inpatient program, and patients referred to
 4 intermediate care and not housed in a TMHU, crisis bed, or psychiatric inpatient program.
 5 Now that the automated TMHU Registry has been upgraded to capture patients referred to
 6 higher levels of care housed in TMHUs and in outpatient settings, Defendants have
 7 discontinued the manual TMHU and Treat in Place Reports, see ECF No. 6679 at 3,
 8 at ¶ 2(b).
 9          Plaintiffs received notice of the creation of the Patients Pending Inpatient Transfer
10 Registry on October 13, 2020 and are in the process of reviewing it. Plaintiffs plan to
11 provide any comments or concerns to Defendants regarding this revised report in the near
12 future. The parties will continue to meet and confer as necessary regarding this report,
13 including to confirm that it captures all patients referred for inpatient care who are not able
14 to transfer due to pandemic-related restrictions.
15          On July 22, 2020, Plaintiffs provided written comments to Defendants on the
16 Shower and Yard in Segregation Compliance Report, id. at 4, ¶ 2(d), and the TMHU 114-
17 A Tracking Log Report, id. at 3, 4 ¶¶ 2(c), (e). See ECF No 6761 at 3 (July 15, 2020).
18 Defendants responded to Plaintiffs’ comments by letter on August 5, 2020. Defendants
19 have also discussed the reports with the Special Master team in the small workgroup
20 setting and are working on modifications to the reports as a result. The parties met and
21 conferred on September 17, 2020 to continue discussing the content of and methodology
22 used to develop these reports as well as the modifications being considered as a result of
23 the small workgroup. Plaintiffs have not received responses to their queries from that
24 meeting, although Plaintiffs memorialized their queries in writing to Defendants on
25 October 15, 2020. Nor have Defendants provided Plaintiffs revised versions of either of
26 these reports. Plaintiffs continue to have significant concerns regarding the content and
27 utility of the Shower and Yard in Segregation Compliance Report, and await an
28 opportunity to review the revised TMHU 114-A Tracking Log Report. Defendants
   [3651044.1]
                                             5
      NOVEMBER 16, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                                   PROGRAM GUIDE REQUIREMENTS
     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 7 of 368


 1 reported that the modifications discussed with the Special Master and Plaintiffs are
 2 forthcoming.
 3                 5.   On May 20, 2020, the parties reported that they were still negotiating the
 4 data Defendants can provide regarding the average number of hours of out-of-cell
 5 treatment, including yard and recreation time, offered per week, as well as the status of
 6 available entertainment devices and other in-cell activities for all class members in mental
 7 health segregation units. In meet and confer discussions, Defendants reported that they do
 8 not have the capability to report on this information because none of this data is currently
 9 automated and they lack a single source of tracking information that could be used to
10 provide a report on these issues. Defendants reported that, in lieu of a headquarters-level
11 automated tracking report, their typical practice is to regularly audit many of these items
12 via on-site audits by Mental Health Regional Administrators, but on-site audits were
13 paused due to the COVID-19 pandemic. On-site audits of open institutions resumed in
14 mid-July 2020. Since that time, Defendants have inspected ten institutions and collected
15 data on the operation of mental health segregation units at those institutions.
16 / / /
17 / / /
18 / / /
19 / / /
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
     [3651044.1]
                                                       6
      NOVEMBER 16, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                                   PROGRAM GUIDE REQUIREMENTS
     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 8 of 368


 1                 Defendants did not provide the compiled data, along with methodology, to Plaintiffs
 2 on August 26, 2020 as promised. See August Joint Report at 5, ¶ 3. On September 12,
 3 2020, Defendants provided data collected from six institutions on inmate access to
 4 entertainment appliances in mental health segregation units. Additionally, Defendants
 5 provided the methodology of the segregation unit audit and a copy of the standard audit
 6 form completed by its auditors. Plaintiffs await further data gathered during these audits.
 7 Plaintiffs remain concerned about Defendants’ inability to effectively track and report on
 8 these requirements at the headquarters level, and about Defendants’ reliance on on-site
 9 audits as a general matter given Plaintiffs’ concerns about the PSU and EOP ASU hub
10 certification process. The parties nonetheless agree to continue to meet and confer about
11 these issues under the supervision of the Special Master.
12
13 DATED: November 16, 2020                       Respectfully submitted,
14                                                ROSEN BIEN GALVAN & GRUNFELD LLP
15
                                                  By: /s/ Jessica Winter
16                                                    Jessica Winter
17
                                                  Attorneys for Plaintiffs
18
19
     DATED: November 16, 2020                     XAVIER BECERRA
20                                                Attorney General of California
21                                                By: /s/ Kyle Lewis
22                                                    Kyle Lewis
                                                      Deputy Attorney General
23
24                                                Attorneys for Defendants

25
26
27
28
     [3651044.1]
                                                        7
      NOVEMBER 16, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                                   PROGRAM GUIDE REQUIREMENTS
Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 9 of 368




                APPENDIX A
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 10 of 368


                                         Appendix A

  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                Summary of Departure

  *COVID-19 Mental      Stipulation and Order        Permits telepsychiatry broadly,
  Health Delivery of    Approving CDCR’s              including in PIPs and MHCBs,
  Care Guidance &       Telepsychiatry Policy,        without a finding of emergency
  Tier Document         ECF No. 6539 (Mar.
  (Mar. 25, 2020)       27, 2020)                    Telepsychiatry not treated as a
                                                      supplement, but rather a
                        Program Guide 12-1-           substitute, for in-person
                        12 & Attachment A             psychiatry at EOP and higher
                        (confidentiality)             levels of care

                                                     Permits use of tele-psychology

                                                     Approval for use of
                                                      telepsychiatry is made by the
                                                      hiring authority, and may be
                                                      preferred modality of providing
                                                      psychiatry services

                                                     Telepsychiatrists may provide
                                                      telepsychiatry services from
                                                      their homes during regular work
                                                      hours, rather than from
                                                      telepsychiatry hubs

                                                     Each institution can decide
                                                      which telepresenters can be
                                                      used, including: MA or CNA,
                                                      and any healthy staff unable to
                                                      perform their assigned duties
                                                      during the crisis (with training).

                                                     Telepsychiatry providers not
                                                      required to conduct site-visits at
                                                      any particular frequency

                                                     Registry telepsychiatrists may
                                                      be used without limitation



[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 11 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                  Summary of Departure

                                                         Patients may not have an option
                                                          to refuse telepsychiatry as a
                                                          treatment modality

                                                         On-site psychiatrists may not be
                                                          available if a clinical emergency
                                                          occurs during a telepsychiatry
                                                          session

                                                         Confidential space for
                                                          telepsychiatry contacts may not
                                                          be available

                                                         Nurse practitioners may provide
                                                          telepsychiatry services

                                                         Requires telepresenters for
                                                          telepsychiatry, but clinical and
                                                          other telepsychiatry support-
                                                          staff may not be available

                        Mental Health              Decisions on admission and discharge
                        Services Delivery          subject to day-to-day analysis of
                        System Program             staffing, individual patient needs,
                        Guide, 2020 Revision       space availability, social distancing,
                        (“Program Guide”) at       restrictions on movement, quarantine
                        12-1-16 (timelines for     and isolation status, and the degrees of
                        level of care transfers)   risk when making these decisions.

                        Program Guide at 12-
                        3-1 to 2, 12-3-12 to
                        14, 12-4-1, 12-4-6 to
                        8, 12-4-13, 12-4-16,
                        12-4-20 to 21, 12-5-1,
                        12-5-3 to 10, 12-5-15,
                        12-5-26 to 29, 12-5-
                        32, Chapter 6, 12-7-2
                        to 8, 12-7-11, 12-7-12,
                        12-8-1, 12-8-5 to 7,


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 12 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        12-8-9, 12-8-11 to 12,
                        12-9-2 to 3, 12-9-4 to
                        5, 12-9-6, 12-9-12 to
                        14, 12-10-12 to 13,
                        12-10-19 to 21 (access
                        to higher levels of
                        care)

                        Program Guide at 12-      Groups may not be offered, depending
                        3-2 to 4, 12-3-11, 12-    on space, staffing, and quarantine or
                        4-1 to 2, 12-4-8 to 12,   isolation status. Groups that do
                        12-4-18 to 21; 12-5-      continue may be reduced in size in
                        14, 12-5-33 to 34, 12-    order to adhere to social distancing
                        7-7, 12-7-10, 12-8-4,     requirements.
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability    Larger classrooms or vocational space
                        of treatment              could be used to allow for smaller
                        modalities)               groups.

                                                  Patients in isolation and/or quarantine
                                                  will not attend groups but shall be
                                                  provided with activities and receive
                                                  daily rounding.

                        Program Guide 12-1-       Groups may not be confidential if
                        12 & Attachment A         placed in an alternative location (e.g.
                        (confidentiality          day room, classrooms) or due to social
                        requirements)             distancing purposes.

                        Program Guide 12-1-       Contacts with IDTT may be cell front
                        12 & Attachment A         and non-confidential.
                        (confidentiality
                        requirements)

                        Program Guide at 12-      Patients may be limited to in-cell
                        3-2 to 4, 12-3-11, 12-    activities only.
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21; 12-5-      Patients housed in an MHCB awaiting
                        14, 12-5-33 to 34, 12-    transfer to a higher level of care and
                        7-7, 12-7-10, 12-8-4,     patients in alternative housing awaiting


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 13 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        12-8-10, 12-9-7 to 9,     transfer to an MHCB will be provided
                        12-10-14 (availability    enhanced out-of-cell time and
                        of treatment              therapeutic activities as well as daily
                        modalities)               rounds, as operations allow.



                        Program Guide at 12-      Patients may not receive SRASHEs if
                        5-7 to 8, 12-5-10, 12-    suicidal, but may instead be screened
                        5-31, 12-10-7 to 12       using the Columbia screening tool.

                        Program Guide at 12- Depending on the institution’s Tier
                        1-6, 12-1-16, 12-3-1 to level, patients may be placed in
                        2, 12-5-4               alternative housing for longer than 24
                                                hours. Within 24 hours of placement
                        Order, ECF No. 5710 or if patient remains longer than 24
                        (Oct. 10, 2017)         hours, a full SRASHE must be
                                                completed.
                        CCHCS Policy
                        12.05.301: Housing of
                        Patients Pending
                        Mental Health Crisis
                        Bed Transfers

                        Program Guide at 12-      As patients wait for inpatient referrals
                        3-2 to 4, 12-3-11, 12-    to process, they may not receive
                        4-1 to 2, 12-4-8 to 13,   treatment commensurate with their
                        12-4-18 to 21, 12-5-      level of care.
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)

                        Program Guide
                        Chapters 5, 6




[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 14 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                  Summary of Departure

                        Program Guide 12-1-        Symptomatic patients shall be isolated
                        16 (timelines for level    from other patients in the general
                        of care transfers)         population and will not transfer absent
                                                   showing of legal or medical necessity.
                        Program Guide at 12-
                        3-1 to 2, 12-3-12 to
                        14, 12-4-1, 12-4-13,
                        12-4-16, 12-4-20 to
                        21, 12-5-2, 12-5-3 to
                        10, 12-5-15, 12-5-26
                        to 29, 12-5-32,
                        Chapter 6, 12-7-2 to 8,
                        12-7-11, 12, 12-8-1, 5
                        to 7, 9, 11 to 12, 12-9-
                        2 to 3, 4 to 5, 6, 12 to
                        14, 12-10-12 to 13, 19
                        to 21 (access to higher
                        levels of care)

                        Program Guide at 12-
                        3-2 to 4, 12-3-11, 12-
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 10, 12-8-4, 10,
                        12-9-7 to 9, 12-10-14
                        (availability of
                        treatment modalities)

                        Program Guide at 12-       Pre-release planning activities may be
                        1-4, 12-3-3 to 4, 12-4-    limited to varying degrees.
                        10 to 11, 12-4-13
                                                   All required activities to occur when
                        Memo: Release              social distancing can be followed.
                        Planning for Inmates
                        Participating in the
                        Institution’s Mental
                        Health Services
                        Delivery System (Mar.


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 15 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        11, 2010), Program
                        Guide, Appendix C,
                        see ECF No. 5864-1 at
                        276-82.

                        Program Guide at 12-      1:1 contacts with psychiatrists may not
                        3-2 to 4, 12-3-11, 12-    occur within timeframes.
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)

                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15, 12-4-19,
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

                        Program Guide at 12-      1:1 contacts with psychologists or
                        3-2 to 4, 12-3-11, 12-    social workers may not occur within
                        4-1 to 2, 12-4-8 to 12,   timeframes.
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)

                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15,12-4-19,


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 16 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        20, 12-5-14, 12-5-
                        33,12-7-4, 12-7-6, 12-
                        7-7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

                        Program Guide at 12-      1:1 suicide watch may not occur where
                        3-2 to 4, 12-3-11, 12-    clinically indicated.
                        4-1 to 2, 12-10-15 to
                        19 (availability of
                        treatment modalities)

                        Program Guide 12-3-2 Any physician, nurse practitioner, or
                        (psychiatrists as    physician assistant can serve as
                        primary clinicians)  psychiatrist.

                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15, 12-4-19,
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

                        Program Guide at 12-      Psychiatrist duties may be triaged only
                        3-2 to 4, 12-3-11, 12-    to serve urgent or emergent needs.
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)

                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 17 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision               Summary of Departure
                        4-14 to 15, 12-4-19,
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)




[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 18 of 368



  Policy,                Program Guide or
  Memorandum, or         Related Policy
  Guidelines             Provision                 Summary of Departure

  COVID-19               Program Guide at 12-      Not congregating in groups of 10 or
  Pandemic –             3-2 to 4, 12-3-11, 12-    more individuals and suspending
  Guidance               4-1 to 2, 12-4-8 to 12,   group programs where participants are
  Regarding Field        12-4-18 to 21, 12-5-      likely to be in close contact.
  Operations (Mar.       15, 12-5-33 to 34, 12-
  18, 2019, revised      7-7, 10, 12-8-10, 12-9-
  Mar. 20, 2020)         7 to 9, 12-10-14
                         (availability of
                         treatment modalities)

                         February 14, 2017
                         memorandum titled
                         Mental Health Crisis
                         Bed Privileges
                         Revision, Program
                         Guide, Appendix C,
                         see ECF No. 5864-1 at
                         349.

  Restricted housing,    September 22, 2016,       Extends phone call privileges for those
  Reception Centers,     memorandum                in segregated housing, reception
  PIP Phone Calls        regarding Reception       centers, and PIPs beyond what is
  (Apr. 8, 2020)         Center Privileges for     permitted by privilege group.
                         EOPs, see ECF No.
                         6431 at 4.

  *COVID-19              Program Guide at 12-      Implementation of third watch
  Programming            3-2 to 4, 12-3-11, 12-    programming opportunities within
  Opportunities for      4-1 to 2, 12-4-8 to 12,   restricted housing. If mental health
  Inmates                12-4-18 to 21, 12-5-      groups and 1:1 clinical contacts cannot
  Participating in the   14, 12-5-33 to 34, 12-    occur in the restricted housing units,
  MHSDS in               7-7, 12-7-10, 12-8-4,     wardens will ensure PM yard is
  Restricted Housing     12-8-10, 12-9-7 to 9,     offered to those in the MHSDS.
  (Apr. 1, 2020)         12-10-14 (availability
                         of treatment
                         modalities)

                         Program Guide at 12-
                         3-14 to 15, 12-4-9, 12-


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 19 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision               Summary of Departure
                        4-14 to 15, 12-4-19,
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

  COVID-19              January 22, 2014       Increase patient access to loaner
  Electronic            Memo – Multi-          electronic appliances.
  Appliance Loaner      Powered Radio
  Program (Apr. 1,      Loaner Program in
  2020)                 Administrative
                        Segregation Units; and
                        March 12, 2007
                        Memo – Televisions
                        in Segregation Units,
                        see ECF No. 6431 at
                        4.

  *COVID                Program Guide 12-1-8 Creation of TMHUs
  Emergency Mental      to 9, 12-5-1, 12-5-32
  Health Treatment      to 34 (MHCB care           Replaces in many
  Guidance and          provided in licensed        circumstances transfers to
  COVID Temporary       settings)                   hospitals and MHCBs to
  Transfer                                          provide inpatient mental health
  Guidelines and        Program Guide 12-1-         care
  Workflow (Apr. 10,    12 & Attachment A
  2020)                 (confidentiality)          Group Therapy may be reduced
                                                    to 3-4 people and may be
                        Program Guide 12-1-         eliminated. If no groups can be
                        16 (timelines for level     run, then yard time in the
                        of care transfers)          evening should be considered
                        Program Guide at 12-          Decisions on admission and
                        3-1 to 2, 12-3-12 to           discharge subject to day-to-day
                        14, 12-4-1, 12-4-13,           analysis by Clinical Leadership
                        12-4-16, 12-4-20 to            regarding the available
                        21, 12-5-2, 12-5-15,           workforce, space availability,
                        12-5-26 to 29, 12-5-           social distancing, restrictions on


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 20 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        32, Chapter 6, 12-7-2          movement, individual patient
                        to 8, 12-7-11, 12-7-12,        needs, facility-system flows,
                        12-8-1, 12-8-5 to 7,           and quarantine and isolation
                        12-8-9, 12-8-11 to 12,         status
                        12-9-2 to 3, 12-9-4 to
                        5, 12-9-6, 12-9-12 to         IDTTs may occur by
                        14, 12-10-12 to 13,            teleconference
                        12-9-19 to 21 (access
                        to higher levels of           IDTT staffing level varies based
                        care)                          on availability of staff

                        Program Guide at 12-          Content and delivery of
                        3-2 to 4, 12-3-11, 12-         treatment will be based on a
                        4-1 to 2, 12-4-8 to 12,        daily evaluation of the
                        12-4-18 to 21,12-5-14,         proportion of staff available for
                        12-5-33 to 34, 12-7-7,         patient care and direct activities
                        12-7-10, 12-8-4, 12-8-
                        10, 12-9-7 to 9, 12-10-       Huddles may be telephonic, but
                        14 (availability of            only if in-person huddles cannot
                        treatment modalities)          be conducted safely

                        Program Guide 12-3-           Daily out-of-cell individual
                        9, 12-4-6, 12-5-11 to          treatment offerings with
                        12, 12-7-12 to 13, 12-         psychiatrist or primary clinician
                        8-8, 12-9-5 (required          will occur whenever possible
                        IDTT staffing)
                                                      When possible, all PC and
                        Program Guide at 12-           Psychiatrist contacts shall be
                        3-14 to 15, 12-4-9, 12-        conducted in a confidential
                        4-14 to 15, 12-4-19,           space. Where necessary due to
                        20, 12-5-14, 12-5-33,          staffing, available treatment
                        12-7-4, 12-7-6, 12-7-          team members may engage in
                        7, 12-7-10, 12-7-13,           collaborative cell front tele-
                        12-8-4, 12-8-9 to 11,          heath treatment sessions using
                        12-9-6 to 8 (primary           portable equipment. It is
                        clinician contacts)            preferable for cell doors to be
                                                       open when conducting this cell
                        CDCR-DSH MOU                   side treatment modality.
                        and PIP Policy
                        12.11.2101(A) –


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 21 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        Referrals and
                                                       Permits cell-front tele-mental
                        Admissions
                                                        health

                                                       Each institution can decide
                                                        which telepresenters can be
                                                        used, including: MA or CNA,
                                                        and any healthy staff unable to
                                                        perform their assigned duties
                                                        during the crisis (with training)

                                                       Upon discharge from TMHU
                                                        and the IDTT determines the
                                                        patient no longer requires
                                                        inpatient mental health
                                                        treatment, then referral to
                                                        higher level of care shall be
                                                        rescinded

                                                       If an inpatient bed opens, only
                                                        the patient that the institution
                                                        triaged as the most acutely
                                                        mentally ill will be assigned to
                                                        the bed

                        Program Guide 12-1-       Enhanced Treatment-in-Place
                        12 & Attachment A
                        (confidentiality)              When a patient is referred to an
                                                        inpatient level of care and is
                        Program Guide 12-1-             unable to transfer to an inpatient
                        16 (timelines for level         bed, a TMHU, or is not already
                        of care transfers)              in an inpatient setting, treatment
                                                        will be provided in the patient’s
                        Program Guide at 12-            housing unit until transfer can
                        3-1 to 2, 12-3-12 to            occur (“treatment-in-place”)
                        14, 12-4-1, 12-4-13,
                        12-4-16, 12-4-20 to            Decisions on admission and
                        21, 12-5-2, 12-5-15,            discharge subject to day-to-day
                        12-5-26 to 29, 12-5-            analysis by Clinical Leadership
                        32, Chapter 6, 12-7-2           regarding the available


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 22 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        to 8, 12-7-11, 12-7-12,        workforce, space availability,
                        12-8-1, 12-8-5 to 7,           social distancing, restrictions on
                        12-8-9, 12-8-11 to 12,         movement, individual patient
                        12-9-2 to 3, 12-9-4 to         needs, facility-system flows,
                        5, 12-9-6, 12-9-12 to          and quarantine and isolation
                        14, 12-10-12 to 13,            status
                        12-10-19 to 21 (access
                        to higher levels of           When possible, all treatment,
                        care)                          including groups and clinical
                                                       contacts, shall be provided in
                        Program Guide at 12-           confidential setting, however
                        3-2 to 4, 12-3-11, 12-         that may not always be possible
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-          Primary clinical contacts may
                        14, 12-5-33 to 34, 12-         not occur on a daily basis
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,         Group Therapy may be reduced
                        12-10-14 (availability         to 3-4 people and may be
                        of treatment                   eliminated. If no groups can be
                        modalities)                    run, then yard time in the
                                                       evening should be considered.
                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-       If in-person Huddles cannot be
                        4-14 to 15,12-4-19,            conducted safely, then huddles
                        20, 12-5-14, 12-5-33,          should but are not required to
                        12-7-4, 12-7-6, 12-7-          occur telephonically
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

                        Orders, ECF Nos.
                        6095, 6314 (Feb. 20,
                        2019, Oct. 8, 2019)
                        (requirement
                        implementation of
                        Custody and Mental
                        Health Partnership




[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 23 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        Plan, including inter-
                        disciplinary huddles)

                        CDCR-DSH MOU
                        and PIP Policy
                        12.11.2101(A) –
                        Referrals and
                        Admissions

                        Program Guide 12-1-       Transfer Guidelines and Workflow
                        16 (timelines for level
                        of care transfers)             In an attempt to limit the
                                                        transmission of COVID-19,
                        Program Guide at 12-            transfers to external inpatient
                        3-1 to 2, 12-3-12 to            hospitalization, including PIPs
                        14, 12-4-1, 12-4-13,            and MHCBs, will occur only
                        12-4-16, 12-5-2,12-5-           where necessitated by an
                        15, 12-5-26 to 29, 12-          imminent, life-threatening
                        5-32, Chapter 6, 12-7-          emergency, or serious mental
                        2 to 8, 12-7-11, 12-7-          health decompensation, and the
                        12, 12-8-1, 12-8-5 to           life-threatening condition or
                        7, 12-8-9, 12-8-11 to           serious decompensation cannot
                        12, 12-9-2 to 3, 12-9-4         be treated at the same institution
                        to 5, 12-9-6, 12-9-12
                        to 14, 12-10-12 to 13,         External transfers to an MHCB
                        12-10-19 to 21 (access          or inpatient hospital require an
                        to higher levels of             additional layer of review by
                        care)                           regional and headquarters
                                                        inpatient referral unit (IRU)
                        CDCR-DSH MOU                    staff
                        and PIP Policy
                        12.11.2101(A) –                Medical risk for COVID-19
                        Referrals and                   will factor into an evaluation as
                        Admissions                      to whether an external transfer
                                                        will occur

                                                       Plaintiffs will not seek
                                                        contempt sanctions for failures
                                                        to transfer patients in a timely



[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 24 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                  Summary of Departure
                                                        manner when the failure
                                                        resulted from COVID-19

                                                       Patients will be discharged to
                                                        the same facility unless
                                                        irreconcilable custodial
                                                        considerations prevent doing so,
                                                        in which case an additional
                                                        screening step will occur

  Department of         Program Guide 12-1-9 Coleman admissions to DSH resumed
  State Hospitals                               after a 30-day suspension with
  Directive on          Program Guide 12-1- additional guidelines and protocols
  Suspension of         16 (timelines for level required to effectuate transfers from
  Admissions from       of care transfers)      CDCR to DSH.
  CDCR to DSH
  (Apr. 15, 2020)       Program Guide at 12-
                        3-1 to 2, 12-3-12 to
                        14, 12-4-1, 12-4-13,
                        12-4-16, 12-5-15, 12-
                        5-26 to 29, 12-5-32,
                        Chapter 6, 12-7-2 to 8,
                        12-7-11, 12-7-12, 12-
                        8-1, 12-8-5 to 7, 12-8-
                        9, 12-8-11 to 12, 12-9-
                        2 to 3, 12-9-4 to 5, 12-
                        9-6, 12-9-12 to 14, 12-
                        10-12 to 13, 12-10-19
                        to 21 (access to higher
                        levels of care)

                        CDCR-DSH MOU
                        and PIP Policy
                        12.11.2101(A) –
                        Referrals and
                        Admissions

  *COVID                Program Guide 12-1-            When referred to an inpatient
  Emergency Mental      12 & Attachment A               bed, MAX custody patients
  Health Treatment      (confidentiality)               shall be placed in an inpatient


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 25 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
  Guidance for MAX      Program Guide 12-1-            bed, if one is available within
  Custody Patients      16 (timelines for level        the institution, by Health Care
  and COVID EOP         of care transfers)             Placement Oversight Program
  Temporary                                            (HCPOP). If no inpatient bed is
  Transfer              Program Guide at 12-           available within the institution,
  Guidelines and        3-1 to 2, 12-3-12 to           then the patient is placed under
  Workflow (Apr. 17,    14, 12-4-1, 12-4-13,           observation as clinically
  2020)                 12-4-16, 12-4-20 to            appropriate until a MAX
                        21, 12-5-2, 12-5-15,           custody review is completed
                        12-5-26 to 29, 12-5-           within the next 24 hours of
                        32, Chapter 6, 12-7-2          referral.
                        to 8, 12-7-11, 12-7-12,
                        12-8-1, 12-8-5 to 7,          Patients referred to an inpatient
                        12-8-9, 12-8-11 to 12,         bed for whom MAX custody
                        12-9-2 to 3, 12-9-4 to         status is lifted will proceed
                        5, 12-9-6, 12-9-12 to          through the standard COVID
                        14, 12-10-12 to 13,            Emergency Mental Health
                        12-10-19 to 21 (access         Treatment Guidance and
                        to higher levels of            COVID Temporary Transfer
                        care)                          Guidelines and Workflow (Apr.
                                                       10, 2020)
                        Program Guide at 12-
                        3-2 to 4, 12-3-11, 12-        Patients referred to an inpatient
                        4-1 to 2, 12-4-8 to 12,        bed who remain on MAX
                        12-4-18 to 21, 12-5-           custody status following review
                        14, 12-5-33 to 34, 12-         can be sent to a MAX TMHU
                        7-7, 12-7-10, 12-8-4,          for a maximum of 10 days
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability        Permits the creation of TMHUs
                        of treatment                   specific to MAX patients.
                        modalities)                    MAX Custody TMHUs will be
                                                       located in a segregation setting,
                        Program Guide at 12-           according to the following
                        3-14 to 15, 12-4-9, 12-        priority: EOP ASU Hub/PSU;
                        4-14 to 15, 12-4-19,           STRH/LTRH; ASU.
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-         Patients offered 5 hours weekly
                        7, 12-7-10, 12-7-13,           of structured treatment and 15
                        12-8-4, 12-8-9 to 11,


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 26 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision               Summary of Departure
                        12-9-6 to 8 (primary         hours weekly of unstructured
                        clinician contacts)          out of cell time

                        Memo: Creation of           Group therapy occurs only
                        Correctional Clinical        where done safely
                        Case Management
                        System Short Term           IDTT held within 72 hours of
                        and Long Term                placement in MAX TMHU and
                        Restricted Housing           again at 7 days from date of
                        (Jan. 15, 2015),             placement
                        Program Guide,
                        Appendix C, see ECF         At 7-day IDTT, if the patient is
                        No. 5864-1 at 420-24.        not stabilizing or improving,
                                                     they are referred to MHCB and
                        CDCR-DSH MOU                 transferred to an inpatient
                        and PIP Policy               setting, potentially at another
                        12.11.2101(A) –              institution, within 10 days from
                        Referrals and                date of placement following
                        Admissions                   procedures described in the
                                                     COVID-19 Temporary
                                                     Emergency Transfer
                                                     Guidelines.

                                                    Decisions on admission and
                                                     discharge subject to day-to-day
                                                     analysis by Clinical Leadership
                                                     regarding the available
                                                     workforce, space availability,
                                                     social distancing, restrictions on
                                                     movement, individual patient
                                                     needs, facility-system flows,
                                                     and quarantine and isolation
                                                     status

                                                    Content and delivery of
                                                     treatment will be based on a
                                                     daily evaluation of the
                                                     proportion of staff available for
                                                     patient care and direct activities



[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 27 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision            Summary of Departure

                                                  If the inpatient referral is based
                                                   on acute suicidality, the patient
                                                   will be placed on 1:1 watch
                                                   until the Treatment Team
                                                   determines what level of
                                                   observation is clinically
                                                   necessary

                                                  If in-person huddles cannot be
                                                   accomplished safely then
                                                   huddles shall occur
                                                   telephonically

                                                  Individual out-of-cell treatment
                                                   by psychiatrist or primary
                                                   clinician shall occur daily
                                                   whenever possible

                                                  Group Therapy may be reduced
                                                   to 3-4 people and should only
                                                   be performed where it can
                                                   safely be done. It may be
                                                   eliminated entirely, in which
                                                   case only in-cell treatment
                                                   would be provided. If no
                                                   groups can be run, then yard
                                                   time in the evening should be
                                                   considered.

                                                  Psychiatrist and primary
                                                   clinician contacts may not be
                                                   confidential

                                                  Permits tele-mental health
                                                   treatment

                                                  Permits the following staff
                                                   members to act as tele-
                                                   presenter: Medical Assistant;


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 28 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                                                       any staff unable to perform their
                                                       assigned duties during the
                                                       crisis, provided the staff
                                                       member has been provided
                                                       adequate training; any mental
                                                       health provider; an LVN, RN,
                                                       CAN, Psych Tech; or any
                                                       medical provider

                                                      Upon discharge from a MAX
                                                       TMHU, and the IDTT
                                                       determines the patient no longer
                                                       requires inpatient mental health
                                                       treatment, then the referral to
                                                       higher level of care shall be
                                                       rescinded

                        Program Guide 12-1-       COVID EOP Temporary Transfer
                        8, 12-4-1, 12-4-4         Guidelines and Workflow
                        (EOP patients housed
                        in designated units           In an attempt to limit the
                        only)                          transmission of COVID-19 all
                                                       non-emergency transfers shall
                        Program Guide 12-1-            be immediately curtailed. All
                        16 (timelines for level        movement within a facility can
                        of care transfers)             continue while taking into
                                                       consideration COVID status
                        Program Guide at 12-
                        3-2 to 4, 12-3-11, 12-        Inter-facility transfers subject to
                        4-1 to 2, 12-4-8 to 12,        review and approval by regional
                        12-4-18 to 21, 12-9-7          or headquarters staff
                        to 9 (availability of
                        treatment modalities)         Outpatient external transfers or
                                                       releases from segregated
                        Program Guide at 12-           housing to mainline mental
                        3-14 to 15, 12-4-14 to         health programs at other
                        15, 12-4-19, 12-4-20,          institutions, to include transfers
                        12-9-6 to 8 (primary           from desert institutions,
                        clinician contacts)            transfers from stand-alone
                                                       ASUs to STRH, CCCMS to


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 29 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision              Summary of Departure

                        Program Guide at 12-        EOP, and EOP to CCCMS, will
                        4-4 to 5 (access to         only occur if the treatment team
                        EOP level of care)          determines, and the Regional
                                                    Clinical Leadership agrees, that
                                                    the transfer is necessitated by an
                                                    imminent, life-threatening
                                                    emergency or serious mental
                                                    health decompensation, and the
                                                    life-threatening condition or
                                                    serious decompensation cannot
                                                    be reasonably treated at current
                                                    institution

                                                   EOP-level treatment provided
                                                    when full staffing is available;
                                                    otherwise subject to tier status

                                                   Patients discharged from EOP
                                                    ASU who cannot transfer
                                                    internally to an EOP may be
                                                    placed on a local CCCMS yard

  COVID-19           Program Guide                 The treatment team shall not be
  Temporary          Chapter 6                      required to complete a new
  Transfer                                          intake evaluation because the
  Restriction                                       treatment team will be the same,
  Psychiatric                                       as the patient continues to
  Inpatient Programs                                remain in the same licensed
  FLEX Guidance                                     unit; however, an intake IDTT
  (May 14, 2020)                                    and updated treatment plan for
                                                    the new level of care will be
                                                    required.

                                                   While patients receiving
                                                    intermediate and acute inpatient
                                                    care typically will have
                                                    different treatment goals, there
                                                    currently is not a significant
                                                    difference in treatment


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 30 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                                                       modalities provided to patients
                                                       at the intermediate and acute
                                                       inpatient levels of care

  *Tele-Mental          Stipulation and Order         Permits the provision of tele-
  Health                Approving CDCR’s               mental health services beyond
  Memorandum            Telepsychiatry Policy,         those permitted by the parties’
  (May 22, 2020)        ECF No. 6539 (Mar.             stipulated telepsychiatry policy,
                        27, 2020)                      including by psychologists and
                                                       social workers

  COVID-19              Program Guide at 12-          Goal of having patients
  Guidance for Daily    3-2 to 4, 12-3-11, 12-         maintain at least six feet apart
  Program               4-1 to 2, 12-4-8 to 12,        from each other, and attendant
  Regarding Social      12-4-18 to 21, 12-5-           impacts on programming:
  Distancing for Cell   15, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-10,        Requires social distancing in
  or
                        12-9-7 to 9, 12-10-14          the workplace
  Alternative/Dorm
  Style housing of      (availability of
                        treatment modalities)         Reduced numbers to allow for
  Eight Persons (May                                   increased social distancing may
  11, 2020) and                                        result in no dayroom activities
  COVID-19              February 14, 2017
  Operational           memorandum titled             Educational programs shall be
  Guidelines            Mental Health Crisis           provided in such a manner as to
  Monitoring and        Bed Privileges                 allow for social distancing, once
  Accountability        Revision, see Dkt.             group activities resume. Until
  (May 27, 2020)        5864-1 at 349.                 such time, education materials
                                                       will be provided to housing
                                                       unit/dorm/cells.

                                                      The May 27 memo
                                                       operationalizes and creates an
                                                       accountability procedure to
                                                       assure that the modifications to
                                                       programming directed by the
                                                       May 11 Social Distancing
                                                       Guidance are being
                                                       implemented; enforces



[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 31 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                                                         departures directed by the May
                                                         11 Guidance



  *COVID-19 Patient     Program Guide 12-1-             Provides direction on transfers
  Movement for          16 (timelines for level          between DSH and CDCR that
  Mental Health         of care transfers)               may impact timeframes
  Treatment (May
                        CDCR-DSH MOU                    Prevents certain individuals
  11, 2020)1
                        and PIP Policy                   who otherwise qualify for
                        12.11.2101(A) –                  transfer from CDCR to DSH
                        Referrals and                    from doing so, where the
                        Admissions &                     patient tests positive for
                        Exceptions Addendum              COVID or screens positive for
                                                         COVID risk.
                        Program Guide at 12-
                        3-1 to 2, 12-3-12 to
                        14, 12-4-1, 12-4-13,
                        12-4-16, 12-4-20 to
                        21, 12-5-2, 12-5-15,
                        12-5-26 to 29, 12-5-
                        32, Chapter 6, 12-7-2
                        to 7, 12-7-11, 12-7-12,
                        12-8-5 to 7, 12-8-11 to
                        12, 12-9-4 to 5, 12-9-
                        12 to 14, 12-10-12 to
                        13, 12-10-19 to 21
                        (access to higher
                        levels of care)




              1
         Defendants issued this policy without negotiating it with Plaintiffs, and the
parties agreed in their May 18, 2020 stipulation that Defendants’ current practices do not
conform with these or any other existing written guidelines. See ECF No. 6676 at 2.
Plaintiffs maintain their objection to this policy, but have agreed to include it here
because Defendants have confirmed that it was issued and has not been rescinded.


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 32 of 368



  Policy,                Program Guide or
  Memorandum, or         Related Policy
  Guidelines             Provision                 Summary of Departure

  Updated Draft          Program Guide 12-1-             Provides direction on transfers
  COVID Temporary        16 (timelines for level          between DSH and CDCR that
  Guidelines for         of care transfers)               may impact timeframes
  Transfer to DSH
                         CDCR-DSH MOU                    Provides additional
  Inpatient Care
                         and PIP Policy                   individualized clinical review
  (October 20, 2020,
                         12.11.2101(A) –                  and a COVID-19 screening
  superseding April
                         Referrals and                    process.
  15, 2020, May 15,
  2020, June 12,         Admissions &
  2020, June 19,         Exceptions Addendum             Delays certain individuals who
                                                          otherwise qualify for transfer
  2020, and July 16,                                      from CDCR to DSH from doing
  2020 versions)2        Program Guide at 12-
                         3-1 to 2, 12-3-12 to             so, where the patient tests or
                         14, 12-4-1, 12-4-13,             screens positive for COVID.
                         12-4-16, 12-4-20 to
                         21, 12-5-2, 12-5-15,            For referrals to DSH from a
                         12-5-26 to 29, 12-5-             CDCR institution closed due to
                         32, Chapter 6, 12-7-2            a COVID-19 outbreak, patient
                         to 8, 12-7-11, 12-7-12,          transfers to DSH will occur
                         12-8-1, 12-8-5 to 7,             where CDCR and DSH decide
                         12-8-9, 12-8-11 to 12,           there is adequate public health
                         12-9-2 to 3, 12-9-4 to           data demonstrating an
                         5, 12-9-6, 12-9-12 to            acceptably low risk of COVID-
                         14, 12-10-12 to 13,              19 exposure. To make this
                         12-10-19 to 21 (access           decision, CDCR and DSH
                         to higher levels of              leadership will discuss relevant
                         care)                            public health information on a
                                                          patient by patient basis,
                                                          including exposure risk,
                                                          availability and use of PPE,
                                                          testing and results, physical
                                                          plant effects on exposure risks,
                                                          and the extent of staff crossover
                                                          between units with active cases
                                                          and those without cases to

              2
        Plaintiffs maintain their objection to the October 20 guidelines, as stated in the
October 23, 2020 evidentiary hearing and in Plaintiffs’ post-trial brief, ECF No. 6948
(Nov. 13, 2020).


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 33 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision               Summary of Departure
                                                     evaluate the possibility of
                                                     transfer. Patients considered for
                                                     transfer pursuant to this process
                                                     will be quarantined for 14 days,
                                                     and tested for COVID-19 twice,
                                                     followed by a further discussion
                                                     between CDCR and DSH
                                                     leadership regarding any
                                                     interim exposure risks that
                                                     occurred during the quarantine
                                                     period.

                                                    DSH collaborates at least
                                                     weekly with the Special
                                                     Master’s experts in small group
                                                     meetings to discuss and refine
                                                     the referral process, resolve
                                                     conflicts and respond to
                                                     COVID-related impacts on
                                                     referrals and transfers due to the
                                                     changing nature of the
                                                     pandemic.

                                                    The Special Master continues to
                                                     closely monitor all referrals,
                                                     rejections and completed
                                                     transfers to and from the DSH
                                                     inpatient programs, and to
                                                     evaluate compliance with the
                                                     Court’s April 24, 2020 Order.
                                                     See ECF Nos. 6622 at 3; 6639.



                        Program Guide 12-3-
  Memo re 90-Day                                    Permits the provision of a 90-
  Supply of             14 (prescribed
                                                     day supply of certain
  Medications for       medication supply for
                                                     medications for individuals
  Expedited Releases    CCCMS patients who
                                                     subject to expedited release due
  (July 7, 2020)        parole)



[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 34 of 368



  Policy,                Program Guide or
  Memorandum, or         Related Policy
  Guidelines             Provision                 Summary of Departure
                         Memorandum:                     to COVID-19 population
                         Release Planning for            density reduction measures.
                         Inmates Participating
                         in the Institution’s           Psychiatric providers are
                         Mental Health                   directed to write medication
                         Services Delivery               orders, as clinically appropriate
                         System (Mar. 11,                and within legal confines, for a
                         2010) at 4-5, 6                 90-day, rather than 30-day,
                                                         duration for those subject to
                                                         expedited release.
                         Program Guide 12-5-
  Memo re Cell-                                         Permits IDTTs to recommend
  Front Nursing          32, 12-10-4, 12-10-15
                                                         that nursing staff provide cell-
  Activities (June 26,   to 19 (describing
                                                         front activities to patients
  2020)                  suicide watch and
                         observation                    Requires these activities to be
                         procedures)                     performed while designated
                                                         nursing staff are performing 1:1
                         Memorandum: Level               observations of patients; in the
                         of Observation and              past, nursing staff had only one
                         Property for Patients           primary task during 1:1
                         in Mental Health                observation—observing the
                         Crisis Beds (Mar. 15,           patient
                         2016) at 2 (describing
                         suicide watch as               Provides a library of cell-front
                         primarily observation)          nursing activities for patients

  *Institutional         Program Guide at 12-      Based on several factors, including
  Roadmap to             3-2 to 4, 12-3-11, 12-    the number of new COVID-19 cases,
  Reopening (August      4-1 to 2, 12-4-8 to 12,   the availability of adequate testing,
  14, 2020); Memo re     12-4-18 to 21, 12-5-      nursing and custody staff, and PPE,
  Reintroduction of      15, 12-5-33 to 34, 12-    adequacy of physical distancing
  In-Person              7-7, 12-7-10, 12-8-10,    practices, and status of employee
  Rehabilitative         12-9-7 to 9, 12-10-14     testing and contract tracing, each
  Programming            (availability of          institution may be placed, at the
  (Sept. 25, 2020)       treatment modalities)     discretion of its Warden and Chief
  (directing                                       Executive Officer, in one of four
  institutions to        Program Guide 12-1-       “phases.” The phases range from
  create plans to        16 (timelines for level   most to least restrictive on the
                         of care transfers)


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 35 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision               Summary of Departure
  implement portions                          institution’s general operation,
  of Roadmap to      Program Guide at 12-     healthcare services, and inmate
  Reopening)         3-1 to 2, 12-2-8 to 10,  programs. Depending on an
                     12-3-12 to 14, 12-4-1, institution’s phase, restrictions may be
                     12-4-13, 12-4-16, 12-    placed on:
                     4-20 to 21, 12-5-2, 12-
                     5-15, 12-5-26 to 29,           Mental health treatment
                     12-5-32, Chapter 6,             modalities and quantities that
                     12-7-2 to 8, 12-7-11,           can be provided
                     12-7-12, 12-8-1, 12-8-
                     5 to 7, 12-8-9, 12-8-11        Movement between or within
                     to 12, 12-9-2 to 3, 12-         institutions or facilities,
                     9-4 to 5, 12-9-6, 12-9-         including movement to and
                     12 to 14, 12-10-12 to           from restricted housing, to and
                     13, 12-10-19 to 21              from desert institutions, and
                     (access to higher               between levels of care, which
                     levels of care)                 may result in class members
                     Memorandum:                     remaining in settings not
                     Transfer of                     designed to provide the level of
                     Correctional Clinical           treatment and programming
                     Case Management                 contemplated by the Program
                     System Inmate-                  Guide and other negotiated
                     Patients to Male Short          policies for their level of care.
                     Term Restricted
                     Housing Units (Mar.            Out of cell and other yard time
                     3, 2016)

                        Memorandum:
                        Creation of
                        Correctional Clinical
                        Case Management
                        System Short Term
                        and Long Term
                        Restricted Housing
                        (Jan. 15, 2015)

                        Memorandum: Short-
                        Term Restricted
                        Housing Mental


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 36 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        Health Requirements
                        (Feb. 8, 2016)
                        (mandates movement
                        of CCCMS class
                        members with an ASU
                        term to STRH)

                        Memorandum: Long
                        Term Restricted
                        Housing Mental
                        Health Requirements
                        (Feb. 8, 2016)
                        (mandates movement
                        of CCCMS class
                        members with a SHU
                        term to LTRH)

                        Memorandum: Short-
                        Term and Long-Term
                        Restricted Housing
                        Policies (Feb. 4, 2016)
                        (mandates movement
                        of CCCMS class
                        members with ASU
                        and SHU terms to
                        STRH and LTRH,
                        respectively)

                        Stipulation & Order,
                        ECF No. 6296 (Sept.
                        27, 2019) (approving
                        and attaching policy
                        for reducing transfer
                        timeframes from
                        desert institutions)




[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 37 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure

  *Movement Matrix      Program Guide 12-1-       For each type of movement between
  (revised Aug. 19,     16 (timelines for level   and within institutions that are not
  2020)                 of care transfers)        closed to movement, sets the COVID
                                                  testing strategy, required type of
                        Program Guide at 12-      quarantine housing, and process for
                        3-1 to 2, 12-2-8 to 10,   moving an inmate who refuses a
                        12-3-12 to 14, 12-4-1,    COVID test.
                        12-4-13, 12-4-16, 12-
                        4-20 to 21, 12-5-2, 12-        Testing and quarantine
                        5-15, 12-5-26 to 29,            procedures in some cases may
                        12-5-32, Chapter 6,             impact timeframes for transfers
                        12-7-2 to 8, 12-7-11,           to higher levels of care, from
                        12-7-12, 12-8-1, 12-8-          desert institutions and reception
                        5 to 7, 12-8-9, 12-8-11         centers, and to and from
                        to 12, 12-9-2 to 3, 12-         restricted housing units, which
                        9-4 to 5, 12-9-6, 12-9-         may result in class members
                        12 to 14, 12-10-12 to           remaining in settings not
                        13, 12-10-19 to 21              designed to provide the level of
                        (access to higher               treatment and programming
                        levels of care).                contemplated by the Program
                                                        Guide and other negotiated
                        CDCR-DSH MOU                    policies for their level of care.
                        and PIP Policy
                        12.11.2101(A) –
                        Referrals and
                        Admissions

                        Memorandum:
                        Transfer of
                        Correctional Clinical
                        Case Management
                        System Inmate-
                        Patients to Male Short
                        Term Restricted
                        Housing Units (Mar.
                        3, 2016)

                        Memorandum:
                        Creation of


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 38 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision               Summary of Departure
                        Correctional Clinical
                        Case Management
                        System Short Term
                        and Long Term
                        Restricted Housing
                        (Jan. 15, 2015)

                        Stipulation & Order,
                        ECF No. 6296 (Sept.
                        27, 2019) (approving
                        and attaching policy
                        for reducing transfer
                        timeframes from
                        desert institutions)
  COVID-19              Program Guide               Permits audits of PSU and EOP
  Operations EOP        Chapters 7, 8, 9             ASU units to be conducted
  Hub Certification                                  remotely, by video equipment
  Process &             Order, ECF No. 5131          or telephone, due to COVID-
  Addendum for          (Apr. 10, 2014);             19-related staffing limitations
  Certifying Met        Order, ECF No. 5196
                        (Aug. 11, 2014)             If no institution staff are
  with Explanation
                                                     available to conduct remote
  due to COVID-19
                        Defs’ Plans & Policies       audits, then those audits will be
  Restrictions (Sept.
                        Submitted in Resp. to        conducted by a regional staff
  11, 2020)
                        Apr. 10, 2014 and            member
                        May 13, 2014 Orders,
                        ECF No. 5190 at 17-         COVID-19-related limitations
                        19 (Aug. 1, 2014)            or changes to standard audit
                                                     procedure or mental health
                                                     treatment provisions—including
                                                     whether audits are conducted
                                                     remotely or by regional staff,
                                                     groups or other treatment are
                                                     not offered, and IDTTs or ICCs
                                                     are held in absentia—shall be
                                                     documented on the audit form

                                                    If an institution’s failure to meet
                                                     certification requirements is due


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 39 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision               Summary of Departure
                                                     purely to COVID-19-related
                                                     restrictions, the institution may
                                                     pass certification “with
                                                     explanation,” assuming certain
                                                     criteria are met. Documentation
                                                     of the rationale for any such
                                                     “with explanation” certification
                                                     is required.

  COVID-19              PIP Policy                  Creates a process by which
  Psychiatric           12.11.2101(A) –              patients newly admitted to a PIP
  Inpatient Program     Referrals and                will be housed in a single-cell
  Admission Bed         Admissions                   admission bed in the PIP before
  Policy and                                         they are placed in their
  Procedure (Oct. 23,   PIP Policy 12.11.2111        endorsed program. If local
  2020)                 – Housing                    medical or public health staff
                        Review/Least                 deem it necessary, patients
                        Restrictive Housing          transferring within a PIP will
                                                     also initially be placed in an
                                                     admission bed.

                                                    Patients typically will remain in
                                                     a PIP admission bed for 14 to
                                                     21 days following their
                                                     admission to a PIP.

                                                    Creates Admission Units, or
                                                     groupings of admission beds in
                                                     PIPs.

                                                    Creates and implements
                                                     COVID-19 safety protocols
                                                     applicable to each patient in an
                                                     admission bed, including
                                                     quarantine, testing and
                                                     screening.

                                                    If identified admission beds are
                                                     full but vacant patient beds exist
                                                     in the PIPs, intake of new


[3651058.2]
       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 40 of 368



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision            Summary of Departure
                                                   patients will not stop. In this
                                                   circumstance, PIP leadership
                                                   will identify additional
                                                   admission beds for quarantining
                                                   new admissions to ensure
                                                   patient admissions can
                                                   continue.

                                                  Local PIP leadership will
                                                   monitor admission unit bed
                                                   numbers and identify overflow
                                                   admission beds in advance to
                                                   ensure the admission units do
                                                   not reach capacity.

                                                  While PIP patients are housed
                                                   in an admission bed, their
                                                   endorsed non-admission bed in
                                                   the PIP will be reserved for
                                                   them.

                                                  While patients are in admission
                                                   units, they will receive all
                                                   available PIP mental health
                                                   services, focusing on patient
                                                   orientation, intake evaluation,
                                                   and initial treatment planning.
                                                   The treatment plan developed
                                                   by the admission unit clinical
                                                   team will be coordinated with
                                                   the receiving treatment team to
                                                   which the patient will transition.
                                                   Patients in admission units will
                                                   also be offered property, phone
                                                   calls, yard, and all other
                                                   privileges consistent with
                                                   current policy for all PIP
                                                   patients.




[3651058.2]
   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 41 of 368




   Policies and Procedures for
November 16, 2020 Program Guide
Departures Stipulation and Update
              Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 42 of 368



  Updated Draft COVID-19 Temporary Guidelines for Transfer to DSH Inpatient Care

                                          October 20, 2020

   I.         Clinical referral Process
        a) CDCR will upload referral packets to SharePoint and notify DSH of the names of
           referrals. This action initiates Program Guide transfer timelines which will be reported
           as such beginning with the date these guidelines are implemented.
        b) Referrals will be shared with the Coleman Special Master Expert small
           workgroup team and may be discussed in small workgroup team meetings.
        c) If DSH has clinical questions or concerns regarding a referral, the DSH Medical
           Director designee and the CDCR clinical designee will consult regarding the case.
           CDCR may rescind referrals it determines to be not clinically appropriate after this
           discussion.
        d) If the two designees are not able to agree regarding the disposition of a case, the case
           will be forwarded to the DSH medical director and the CDCR Chief Psychiatrist for
           resolution. This consultation shall result in acceptance, rescission or lack of consensus
           of the referral.
        e) If there is no consensus reached, the referral will follow normal rejection
           procedures as per the MOU to include CCAT.
        f) All rejections shall also be reviewed by the Coleman Special Master Expert small
           workgroup.
        g) DSH will provide the list of accepted patients to the IRU, and issue a Decision Form of
           acceptance for each accepted patient.
        h) CDCR will order a COVID-19 test for each accepted patient.
        i) Once a negative COVID-19 test is obtained, CDCR shall promptly endorse the patient
           to DSH per the program guide and DSH will issue an Acceptance Transfer Chrono for
           accepted patients in accordance with section I.m and section IV of these guidelines,
           utilizing the admission protocol.
        j) Immediately prior to transfer the patient will undergo the current COVID-19
           medical screening as outlined in Section III below.
        k) The COVID-19 test results, the date of the test, the date of the result, and
           screening results shall be promptly communicated to the receiving DSH
           institution’s Medical Director prior to transfer.
        l) COVID-19 test results and COVID-19 screening shall be prominently and clearly
           communicated in the referral packet so that the receiving institution’s Medical Director
           receives this information prior to transfer.
        m) DSH shall follow the newly developed DSH COVID-19 Admission Protocol
           delineated in Section IV.
        n) For referrals from Closed Institutions the following process shall apply:
            DSH will consider transfers from closed institutions where there is adequate
            public health data demonstrating an acceptably low risk of exposure to the
            patient. These cases will be discussed in the small workgroup and will require
            physician contact from the person most knowledgeable at the referring
            institution to the accepting facility medical director. The discussion will include


[3649601.1]
               Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 43 of 368


               relevant public health information such as potential exposure to infected
               employees and/or inmate patients, effects of physical plant on exposure risk,
               availability and use of PPE, status of serial location-based testing, floating of
               staff to and from relevant units, etc.

  II.         DSH Discharges to CDCR

        a) DSH will send a weekly list of patients who are ready for discharge to CDCR’s
           Inpatient Referral Unit (IRU) and put the COVID screen and discharge packet on
           SharePoint.
        b) Immediately prior to transfer the patient will undergo the current COVID-19 medical
           screening as outlined in Section III below and shall be tested for COVID.
        c) The COVID-19 test results, the date of the test, the date of the result, and screening
           results shall be promptly communicated to the receiving CDCR institution’s Medical
           Director prior to transfer.
        d) Prior to transport IRU will ensure that the Chief Medical Executive at the receiving
           facility is notified and prepared to accept the arrival of the patient.
        e) Transport shall be held until the IRU notifies the Classification and Parole
           Representative that the CME has approved transport.

  III.         Information to be provided as a part of current COVID-19 pre-transfer medical
               evaluation

               a)   Referring Institution
               b)   Receiving Institution
               c)   Does the patient have a new or worsening cough? [Y/N]
               d)   Does the patient have a fever (>100 F)? [Y/N]
               e)   Is the patient experiencing new or worsening shortness of breath? [Y/N]
               f)   Is the patient currently on isolation? [Y/N]
               g)   Is the patient currently on quarantine? [Y/N]
               h)   Is the patient known to be a contact of a confirmed COVID -19 case? [Y/N]
               i)   Include the patient’s vitals for the last 14 days as available

         IV.        DSH COVID-19 Admission Protocol

                    All new admissions to DSH will follow the following protocol:




[3649601.1]
              Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 44 of 368



          DSH ADMISSION
          AND TESTING
          FLOWCHART                                                                                       1. Patients arriving to DSH Hospitals
                                                                                                          from the Department of Corrections or
                                                                          PATIENT                         County Jails could have been tested or
                                                                     +/‐ COVID‐19 RNA          1          not tested prior to transportation.
                                                                          TESTED                          Patients that have stayed overnight in
                                                                                                          outside hospital.
        3.Patients are admitted in a cohort/                                                              Preferred transportation in groups to
        group and are housed together in one                                                              have cohort/group admissions
        unit during sequestration/observation
        period (one cohort = one admission
        unit). If patients are asymptomatic                                                               2. Upon admission at a DSH Hospital all
        during the admission screening, they                                                   2          patients are tested on the day of
                                                                                                          admission (Test 1, Day 1).
        are housed in an observation unit                         DSH HOSPITAL TRIAGE
        preferably in a single room specially if
        there is any significant risk of                               SCREENING                          4. If a patient has symptoms of COVID‐19
        exposure. At any time pt test results                                                             disease at the time of admission, they are
        (+), they move to isolation. The patient                         COVID‐19 RNA                     housed in a Patient Under Investigation
        is re‐tested at Day 5 post admission                                TEST 1                        (PUI) unit. Closely monitored. If test at
        (Test 2) and 14 days (Test 3). If test                             (DAY 1)                        day 5 (+) moves to Isolation Unit and if (‐)
        result at day 5 (+) pt moves to Isolation                                                         stays as PUI until results of test at Day 14.
        Unit and if (‐) stays until results of test
        at day 14.
        Staff are assigned/dedicated to this                                                                             4
        units and tested as needed.
                                                      NO                                                                PUI
                                                                         SYMPTOMATIC
                                                                                                                (SINGLE ROOM/
                                                                                                   YES          SEPARATE FROM
                                                                                                                  COMFIRMED
                                3                                                                                   CASES)


                                                                                                                    DAY 5 and 14
                                                                                                                 COVID‐19 RNA TESTS
                                     ADMISSION                           SYMPTOMATIC                                  RESULTS
                                    OBSERVATION
                                     UNIT (AOU)                                                          COVID‐19 (+)          COVID‐19 (‐)
                             (SINGLE ROOM PREFERRED)
                                                                                                   5
                                      COVID‐19 RNA
                                         TEST 2
                                         DAY 5
                                                                      TEST 1 COVID‐19 (+)                ISOLATION
                                          TEST 3                                                            UNIT
                                          DAY 14


                                                                                                                    FOR PATIENT MANAGEMENT
                                                                        NO                                          FOLLOW DSH MANAGEMENT
                                  ASYMPTOMATIC                                                                      OF COVID‐19 PATIENTS AND
                                         AND                                                                        PUI GUIDELINES
                                TEST 1, 2, 3 NEGATIVE
                                                                                                                   5. At any time a patient test (+) for
                                                                                    6                              COVID‐19 (confirmed by testing),
                                                              YES                                                  they are housed in an isolation unit
                                                                                                                   with only other (+) patients.
                                                                                            REGULAR
                                           6. If the patient test negative upon admission     UNIT
                                           and when re‐tested (Day 5 and 14), they can
                                           be housed in a regular unit




[3649601.1]
   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 45 of 368


II Ill
■■ HEALTH CARE SERVICES
MEMORANDUM
                                                                                      0
 Date:       October 23, 2020
 To:         Chief Executive Officers
             Chiefs of Mental Health
             Psychiatric Inpatient Program Executive Directors
             Chief Psychiatrists

                                                                =-:J;I
             Senior Psychiatrist, Supervisors
 From:
                                                            .       1....-
              A�H:;:, M.D.                                  -CONNIE GIPSON
              Deputy Director                                Director
              Statewide Mental Health Program                Division of Adult Institutions


              VINCENT CULLEN
              Director, Health Care Operations and
               Corrections Services
               California Correctional Health Care Services
  Subject:   COVID-19 PSYCHIATRIC INPATIENT PROGRAM ADMISSION BED POLICY AND
             PROCEDURE
To ensure adherence to the COVID-19 Screening and Testing Matrix for Patient Movement and
limit the possibility of spreading communicable disease, all patients admitted to a Psychiatric
Inpatient Program (PIP) shall be admitted to a designated admission bed before placement into
their endorsed program. Admission beds shall be grouped together to form Admission Units as
feasible.

The following shall apply to the admissions unit(s):
   • Units shall be in designated single-cell housing within each PIP.
   • Units shall be designated as "PIP" in the Strategic Offender Management System (SOMS),
        allowing each bed to be utilized as either Acute or Intermediate Care Facility (ICF) based
        upon patient need.
   • All new and returning PIP admissions shall be housed in the admissions unit before
        placement into their endorsed program. This includes patients returning from outside
        hospitals or court.
   • Property, phone calls, yard, and all other privileges shall be offered to patients in
        admission beds consistent with current PIP policy for all PIP patients.
   • All patients admitted shall be screened and tested following COV/D-19 Screening and
        Testing Matrix for Patient Movement.

                                                                                       P.O. Box 588500
HEALTH CARE SERVICES                                                               rn� Grove CA 95758
   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 46 of 368

MEMORANDUM                                                                                 Page 2 of 3

   •   Newly admitted patients who refuse to test or test positive shall be placed in a quarantine
       or isolation unit consistent with the current public health guidelines.
   •   Patients shall be transferred to their endorsed program/unit bed as soon as the initial
       intake assessment is complete and negative COVID-19 test results are received,
       consistent with the current COVID-19 Screening and Testing Matrix for Patient Transfers.
       Typically, patients will be placed in their endorsed unit/program 14 to 21 days after
       arrival. The clinical staff shall complete the intake assessment and initial IDTT per policy
       and Title 22 t imelines.
   •   All mental health services available in the PIP, focusing on patient orientation, intake
       evaluation, and initial treatment planning shall be provided.

Patient internal bed moves or internal admissions to a new level of care within the PIP do not
require placement in an admission bed unless it is determined by local medical or public health
staff that placement in an admission bed is necessary due to COVID-19 exposure risk.

If all admission beds are full, new intake shall not stop when vacant beds (without a patient
endorsement) are available within the PIP; local leadership shall identify additional admission
beds to accept new referrals and meet quarantine requirements. The PIP shall notify the
Inpatient Referral Unit (IRU) and the Health Care Placement Oversight Program (HCPOP) and
provide the SOMS bed numbers. The PIP Executive Director shall notify the IRU Chief Psychologist
if there are insufficient beds available to quarantine new admissions consistent with the COVID-
19 Screening and Testing Matrix for Patient Movement.

Procedure:
HCPOP will endorse all new ICF and Acute patients to a vacant bed at t he patient's appropriate
housing assignment if available, at a designated PIP. For operational purposes, HCPOP will not
endorse to an admission bed; these beds will be considered unavailable for HCPOP endorsement
purposes. Bed assignments to admission beds will be completed locally while holding the HCPOP
endorsed bed available for the patient's eventual transfer to that bed.

Local clinical staff, determined according to the local operating procedure, will notify local
custody staff when each patient is ready to transition out of the admission bed. Custody staff
will then move patients to the designated bed assignment. If a patient needs to move to a
different housing type other than the endorsed location, the patient shall be moved to an
available bed in a housing type as similar as possible to their designated housing type. All bed
movements shall be completed in SOMS, and HCPOP shall be notified.

Local leadership will identify a plan to ensure there is monitoring of the admission unit bed
numbers, and that additional overflow admission beds are identified in advance of the admission
unit being at capacity. HCPOP will endorse patients to an available bed at the PIP. Local custody
staff will change the patient's bed assignment to a designated overflow admission bed number
before the patient's arrival.



                                                                                       P.O. Box 588500
HEALTH CARE SERVICES                                                               Elk Grove, CA 95758
   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 47 of 368

MEMORANDUM                                                                              Page 3 of 3

A clinical admission team will provide full orientation to all new patients, including program
features, rules, plans, and a complete intake assessment per policy requirements. The treatment
plan will be coordinated with the receiving treatment team to which the patient will transition
after leaving the admission bed.

If you have questions or require additional informat ion related to this memorandum, you may
contact the Mental Health Policy Unit by email: CDCR MHPolicyUnit@CDCR.



cc: Charles Callahan
    Kimberly Seibel
    Joseph Bick, M.D.
    Steven Cartwright, Psy.D.
    Angela Ponciano
    Adam Fouch
    Joe Moss
    Laura Ceballos, Ph.D.
    Travis Williams, Psy.D.
    Michael Golding, M.D.
    Toni Martello, M .D.
    Sophia Le, M.D.
    Shama Chaiken, Ph.D.
    Andrew Mendonsa, Psy.D
    Amber Carda, Psy.D.
    Daisy Minter, Ph.D.
    Dawn Lorey
    Jennifer Johnson
    Regional Mental Health Administrators
    Regional Health Care Executives




                                                                                  P.O. Box 588500
HEALTH CARE SERVICES                                                           Elk Grove, CA 95758
    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 48 of 368




MEMORANDUM
 Date:         November 9, 2020

 To:           ASSOCIATE DIRECTORS, DIVISION OF ADULT INSTITUTIONS (DAI)
               WARDENS
               CHIEF EXECUTIVE OFFICERS
 From:

               Original Signed:
               CONNIE GIPSON
               Director
               Division of Adult Institutions


               Original Signed:
               TAMMY FOSS, Director
               Corrections Services
               California Correctional Health Care Services
 Subject:      COVID-19 RISK TRANSFERS - REVISED

Effective immediately, inmates who have a COVID-19 risk score of three or higher cannot be
referred, endorsed, or transferred to the following institutions:

         Avenal State Prison (ASP)
         California Institution for Men - Facility D and Facility A (CIM)
         California Rehabilitation Center (CRC)
         Chuckawalla Valley State Prison (CVSP)
         Folsom State Prison (FSP)
         San Quentin State Prison (SQ)

Inmates who currently have a COVID-19 risk score of 3 or higher and are housed at one of the
above institutions, shall be allowed to remain at the institution. Statistics from the California
Correctional Health Care Services (CCHCS) has identified that inmates who have a higher risk for
COVID-19, and are housed in either open dormitory settings or open bar cells are more
susceptible to becoming infected with COVID-19, which can lead to increased morbidity and
mortality.

It is the responsibility of the Chairperson of any committee who is referring an inmate for transfer
to verify the inmate’s COVID-19 risk score via the CCHCS COVID-19 Risk Registry-Custody. The
registry can be accessed at http://qmtools/Reports/report/QM/NonClinical/COVIDRiskCustody
(screenshot attached - with names and numbers redacted). If an inmate has a COVID-19 risk

                                                                                        P.O. Box 588500
                                                                                    Elk Grove, CA 95758
      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 49 of 368
MEMORANDUM                                                                                  Page 2 of 2

score of 3 or higher, the inmate is precluded from placement at the above institutions, and an
alternate institution must be selected for referral to the Classification Services Unit, or Health
Care Population Oversight Program (HCPOP) Classification Staff Representative.

For inmates in the reception center, the Correctional Counselor II (Supervisor) (CCII) will be
required to review the Institution Staff Recommendations Summary, and verify if the
recommendation from the Correctional Counselor I (CCI) is appropriate, given the constraints
above, by verifying the inmate’s COVID-19 risk score in the Registry. For inmates that are already
endorsed in conflict with the above direction, they must be redirected to alternate locations.

Institution Classification & Parole Representatives shall ensure the transfer requirements are met
by verifying the inmate’s COVID-19 risk score before processing the transfer to any of the above
listed institutions.

On-the-Job Training (OJT) will be required of all CCII’s, CCIII’s, Captains, and any other staff who
chair classification committees. Please use the following course code and BET code: COVID-19
Risk Transfers – Online- OJT – 11062359. OJT must be completed by November 30, 2020.

It is incumbent on CCHCS staff to ensure all the above identified staff have access to the
COVID-19 Risk Registry. Proof of OJT will be provided as follows:
- For DAI staff: Certification memorandum from the Warden to the Associate Director.
- For CCHCS staff: Certification memorandum from the Chief, HCPOP, to the Director,
   Corrections Services.

If you have any questions or concerns, please contact your respective Associate Director or
Regional Healthcare Executive.

Attachment

cc:     Clark Kelso                  Kimberly Seibel                 Robert Herrick
        Richard Kirkland             Charles Callahan                Christopher Podratz
        Diana Toche                  Joseph Moss                     Donald McElroy
        Roscoe Barrow                Dennis Halverson                Rainbow Brockenborough
        Dr. Joseph Bick              Brian Moak
        Jackie Clark                 Heidi Dixon




                                                                                        P.O. Box 588500
                                                                                    Elk Grove, CA 95758
Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 50 of 368




                    EXHIBIT 1
        Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 51 of 368

                              October 12, 2020 - October 16, 2020
            Region                    Institution           MH Program             Current Tier
                                                1
               I                       CHCF PIP                 Acute                   4
                                                2
                I                      CMF PIP                  Acute                   4
                                                  2
                 I                      CMF PIP                    ICF                  4
                 I                        FOL                   CCCMS                   3
                 I                       PBSP                   CCCMS                   3
                 I                        SAC                      PSU                  4
                 I                        SAC                     ASU                   4
                 I                        SAC                     STRH                  4
                 I                        SAC                     LTRH                  4
                 I                        SAC                     EOP                   4
                 I                        SAC                   CCCMS                   4
                 I                        SAC                    TMHU                   4
                 I                        SAC                    MHCB                   4
                 I                         SQ                   RC STRH                 3
                 I                         SQ                   CCCMS                   3
                 I                         SQ                     EOP                   3
                 I                         SQ                      ICF                  3
                II                       CCWF                   RC STRH                 3
                II                       SVSP                   CCCMS                   3
                II                       SVSP                     EOP                   3
                II                       SVSP                     STRH                  3
               III                        LAC                     EOP                   3
               III                        WSP                   RC EOP                  3
               III                        WSP                   CCCMS                   3
               III                        WSP                   RC STRH                 3
               III                        WSP                    MHCB                   3
               IV                         CAL                      NA                   4
               IV                         CAL                    TMHU                   4
               IV                         CEN                      NA                   3
               IV                         CIM                   RC EOP                  3
               IV                         CIM                    MHCB                   3
               IV                         CIM                   RC STRH                 3
               IV                         CRC                   CCCMS                   4

1
 CHCF PIP Acute changed from Tier 2 to Tier 4 on 10/15/20 and stayed at Tier 4 for the remainder
of the week
2
 CMF PIP Acute and ICF was Tier 4 on 10/12/20, 10/13/20 & 10/16/20 - On 10/14/20 & 10/15/20
Acute and ICF were Tier 3
        Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 52 of 368

                              October 19, 2020 - October 23, 2020
             Region                   Institution           MH Program             Current Tier
                I                      CHCF PIP                 Acute                   4
                                                1
                I                      CMF PIP                  Acute                   3
                 I                       CMF PIP1                   ICF                  3
                 I                         FOL                   CCCMS                   3
                 I                        PBSP                   CCCMS                   3
                 I                         SAC                      PSU                  4
                 I                         SAC                     ASU                   4
                 I                         SAC                     STRH                  4
                 I                         SAC                     LTRH                  4
                 I                         SAC                     EOP                   4
                 I                         SAC                   CCCMS                   4
                 I                         SAC                    TMHU                   4
                 I                         SAC                    MHCB                   4
                 I                          SQ                   RC STRH                 3
                 I                          SQ                   CCCMS                   3
                 I                          SQ                     EOP                   3
                 I                          SQ                      ICF                  3
                II                        CCWF                   RC STRH                 3
                II                        SVSP                   CCCMS                   3
                II                        SVSP                     EOP                   3
                II                        SVSP                     STRH                  3
               III                         LAC                     EOP                   3
               III                         WSP                   RC EOP                  3
               III                         WSP                   CCCMS                   3
               III                         WSP                   RC STRH                 3
               III                         WSP                    MHCB                   3
               IV                          CAL                      NA                   4
               IV                          CAL                    TMHU                   4
               IV                          CEN                      NA                   3
               IV                          CIM                    MHCB                   3
               IV                          CIM                   RC STRH                 3
               IV                          CRC                   CCCMS                   4

1
 CMF PIP Acute and ICF changed from Tier 4 to Tier 3 on 10/21/20 and stayed at Tier 3 for the
remainder of the week
        Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 53 of 368

                              October 26, 2020 - October 30, 2020
            Region                    Institution           MH Program            Current Tier
                                                1
               I                       CMF PIP                  Acute                  4
                                                1
                I                      CMF PIP                    ICF                  4
                I                         FOL                  CCCMS                   3
                I                        PBSP                  CCCMS                   3
                I                         SAC                     PSU                  4
                I                         SAC                    ASU                   4
                I                         SAC                    STRH                  4
                I                         SAC                    LTRH                  4
                I                         SAC                    EOP                   4
                I                         SAC                  CCCMS                   4
                I                         SAC                   TMHU                   4
                I                         SAC                   MHCB                   4
                I                          SQ                  RC STRH                 3
                I                          SQ                  CCCMS                   3
                I                          SQ                  RC EOP                  3
                I                          SQ                     ICF                  3
               II                       CCWF                   RC STRH                 3
               II                        SVSP                  CCCMS                   3
                                              2
               II                        SVSP                    EOP                   3
                                              2
                II                       SVSP                    STRH                  3
               III                        LAC                    EOP                   3
               III                        WSP                  RC EOP                  3
               III                        WSP                  CCCMS                   3
               III                        WSP                  RC STRH                 3
               III                        WSP                   MHCB                   3
               IV                         CAL                     NA                   4
               IV                         CAL                   TMHU                   4
               IV                         CEN                  CCCMS                   3
               IV                         CIM                   MHCB                   3
               IV                         CIM                  RC STRH                 3
               IV                         CRC                  CCCMS                   4

1
 CMF PIP Acute and ICF changed to Tier 4 to Tier 3 on 10/27/20 and changed back to Tier 4 on 10/30/20
2
 SVSP EOP and STRH changed from Tier 3 to Tier 1 on 10/28/20 and stayed at Tier 1 for the
remainder of the week
           Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 54 of 368

                                November 2, 2020 - November 6, 2020
               Region                   Institution          MH Program              Current Tier
                                                  1
                  I                      CMF PIP                 Acute                    3
                    I                      CMF PIP1                  ICF                    3
                    I                        FOL                  CCCMS                     3
                    I                       PBSP                  CCCMS                     3
                    I                       PBSP2                   STRH                    3
                    I                        SAC                     PSU                    4
                    I                        SAC                    ASU                     4
                    I                        SAC                    STRH                    4
                    I                        SAC                    LTRH                    4
                    I                        SAC                    EOP                     4
                    I                        SAC                  CCCMS                     4
                    I                        SAC                   TMHU                     4
                    I                        SAC                   MHCB                     4
                    I                         SQ                  RC STRH                   3
                    I                         SQ                  CCCMS                     3
                    I                         SQ                    EOP                     3
                    I                         SQ                     ICF                    3
                   II                       CCWF                  RC STRH                   3
                   II                       SVSP                  CCCMS                     3
                  III                        LAC                    EOP                     3
                  III                        WSP                  RC EOP                    3
                  III                        WSP                  CCCMS                     3
                  III                        WSP                  RC STRH                   3
                  III                        WSP                   MHCB                     3
                  IV                         CAL                     NA                     4
                  IV                         CAL                   TMHU                     4
                  IV                         CEN                  CCCMS                     3
                  IV                         CEN                   TMHU                     3
                  IV                         CIM                   MHCB                     3
                  IV                         CIM                  RC STRH                   3
                  IV                         CIM                  RC EOP                    3
                  IV                         CRC                  CCCMS                     4

1
 CMF Acute and ICF changed from Tier 4 to Tier 3 on 11/03/20 and stayed at Tier 3 for the
remainder of the week
2
    PBSP STRH changed to Tier 3 on 11/05/20 and stayed at Tier 3 for the remainder of the week
Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 55 of 368




                    EXHIBIT 2
                                 OCTOBER
Case 2:90-cv-00520-KJM-DB Document    69522020
                                             Filed 11/16/20 Page 56 of 368
                    Shower and Yard Compliance in Segregation
                                                               Minimum # Hours of Yard
    Institution         Facility     3 Showers Offered/Week
                                                                     Offered/Week
       CAC              ASU                    100%                      100%
       CAL              ASU                    100%                      100%
       CCC                C                    100%                      100%
        CCI             ASU                    100%                      100%
      CCWF                A                    100%                      100%
       CEN                Z                    100%                      100%
      CHCF              E-1A                   100%                      100%
       CIM                B                    100%                      100%
       CIW              ASU                    100%                      100%
      CMC               ASU                    100%                      100%
       CMF                A                    100%                      100%
       COR              ASU                    100%                      100%
       CTF              ASU                    100%                      100%
       DVI            K&L WING                  99%                       99%
       FOL              ASU                    100%                      100%
      HDSP              ASU                    100%                      100%
        ISP             ASU                    100%                      100%
      KVSP              ASU                    100%                      100%
       LAC              ASU                    100%                      100%
      MCSP                C                    100%                      100%
      NKSP              ASU                    100%                      100%
      PBSP              ASU                    100%                      100%
      PVSP              STRH                   100%                      100%
       RJD             B6 & B7                 100%                      100%
                                                                          79%
       SAC               ASU                   100%            Due to COVID Testing, Staff
                                                              Training and Poor Air Quality
       SATF            ASU                     100%                      100%
        SCC              C                     100%                      100%
        SOL              B                     100%                      100%
        SQ               A                     100%                      100%
       SVSP            ASU                     100%                      100%
        VSP            ASU                     100%                      100%
       WSP               D                     100%                      100%
*Data Source-Monthly Certification Provided by Institutions
Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 57 of 368




                    EXHIBIT 3
                                                                                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 58 of 368




                                                                                                                                                                                    TMHU 114 Tracking Log
                                                                                                                                                                                           Statewide
                                                                                                                                                                                          October 2020
                                                                                                                                                                                Week of: September 28‐October 4
           Name                          CDCR#                        Institution                 Date of Arrival   Discharge Date     Custody Status   Housing Location   Hours of Yard    Phone Call(s)    Showers      Appliances       Dayroom for Non‐MAX   Linen Exchange   RVR's received in TMHU (if      RVR Date and Offense       Supplies Issued       Comments (any additonal              ICC Review of MAX IP's
                                                                                                                                                                                                                       (Radio/TV/Tablet)                                           yes, fill out next column)                                                   information or unusual events)



                                                                         CAL                        10/2/2020         10/5/2020             GP                                  0               Yes            Yes            No                  No                  No                      No                                                  Yes                                                             N/A
                                                                         CCI                        9/22/2020         10/1/2020            GP                                   0               No             Yes            No                  No                  Yes                     No                                                  Yes                 No Yard Etc per MH                          N/A
                                                                         CCI                        9/28/2020       Remained MHCB          MAX                                  0               No             No             No                  N/A                 No                      No                                                  Yes                                                 No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                             retained MAX
                                                                         CCI                        10/3/2020       Remained MHCB          GP                                   0               No             No             No                  No                  No                      No                                                  No                                                              N/A
                                                                         CEN                        9/27/2020       Remained MHCB          MAX                                  0               Yes            Yes            No                  N/A                 Yes                     No                                                  Yes                                                 No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                             retained MAX




                                                                         CIM                        10/3/2020       Remained MHCB           GP                                  0                No               No          No                   No                 No                     Yes                10/3/2020 Disrespect w/out         No                                                            N/A
                                                                                                                                                                                                                                                                                                                   Potential For Violence

                                                                         CIM                        10/3/2020       Remained MHCB           GP                                  0               No                No          No                   No                 No                      No                                                   No                                                            N/A
                                                                         CIM                        10/2/2020       Remained MHCB           GP                                  0               No                No          No                   No                 No                      No                                                   No                                                            N/A
                                                                         CIM                        10/2/2020       Remained MHCB           GP                                  2               Yes               No          No                   No                 No                      No                                                   No          I/P is housed in OHU cell 175 but is              N/A
                                                                                                                                                                                                                                                                                                                                                                              TMHU.
                                                                         COR                        9/29/2020         9/30/2020            MAX                                 10.5              No            Yes            No                  N/A                 Yes                     No                                                  Yes                                                 No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                             retained MAX
                                                                         COR                        9/29/2020         9/30/2020             GP                                  0               No             No             No                   No                 No                      No                                                  No                                                              N/A
                                                                         COR                        10/3/2020         10/4/2020             GP                                  0               No             No             No                   No                 No                      No                                                  No                                                              N/A
                                                                         CRC                        10/1/2020       Remained MHCB           GP                                  0               No             Yes            No                   No                 Yes                     No                                                  No                                                              N/A
                                                                         CRC                        10/4/2020         10/5/2020             GP                                  0               No             No             No                   No                 No                      No                                                  No                                                              N/A
                                                                         CRC                        9/24/2020         10/2/2020             GP                                  1               No             Yes            No                   No                 Yes                     No                                                  Yes                                                             N/A
                                                                         CTF                        9/29/2020         10/2/2020             GP                                  2               Yes            Yes            No                   No                 Yes                     No                                                  No                                                              N/A
                                                                         CTF                        9/27/2020         10/2/2020             GP                                  0               No             Yes            No                  N/A                 No                      No                                                  Yes                                                  9/28/2020 ICC Released to
                                                                                                                                                                                                                                                                                                                                                                                                               Medium A
                                                                          ISP                       10/3/2020       Remained MHCB          MAX                                  0                No               No          No                  N/A                 No                      No                                                   No                                                 No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                             retained MAX
                                                                        MCSP                        9/25/2020          9/28/2020           GP                                   0               No             No             No                   No                 No                     No                                                   No                                                              N/A
                                                                        MCSP                        9/25/2020          9/28/2020           GP                                   0               Yes            No             No                   No                 No                     No                                                   No                                                              N/A
                                                                        PVSP                        9/21/2020         9/28/2020            GP                                   0               No             No             No                   No                 No                     No                                                   No                                                              N/A
                                                                         RJD                        9/27/2020         10/2/2020            GP                                   0               No             Yes            No                   No                 No                     No                                                   No                                                              N/A
                                                                         RJD                        9/29/2020         10/2/2020            GP                                   0               No              R             No                   No                 No                     No                                                   No                                                              N/A
                                                                         RJD                        9/25/2020         9/30/2020            GP                                   0               No             No             No                   No                 No                     No                                                   No                                                              N/A
                                                                         SCC                        9/30/2020       Remained MHCB          GP                                   0               No             Yes            No                   No                 No                     No                                                   Yes                                                             N/A
                                                                         VSP                        9/30/2020       Remained MHCB          MAX                                  0               No             Yes            No                   No                 Yes                    Yes                   9/30/2020 Indecent             No                                                  No ICC completed therefore
                                                                                                                                                                                                                                                                                                                  Exposure W/out Prior                                                                       retained MAX
                                                                                                                                                                                                                                                                                                                       Convictions
                                                                         VSP                        9/22/2020         9/28/2020            MAX                                  6                No            Yes            No                  N/A                 Yes                     No                                                  Yes                                                 No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                             retained MAX

*Data Source – Manual CDC-11 A s submitted by each inst tution and Strategic Offender Management System
                                                                                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 59 of 368




                                                                                                                                                                                           TMHU 114 Tracking Log
                                                                                                                                                                                                Statewide
                                                                                                                                                                                              October 2020
                                                                                                                                                                                           Week of: October 5‐11
           Name                          CDCR#                        Institution                 Date of Arrival   Discharge Date     Custody Status   Housing Location   Hours of Yard          Phone Call(s)    Showers      Appliances       Dayroom for Non‐MAX   Linen Exchange   RVR's received in TMHU (if      RVR Date and Offense        Supplies Issued      Comments (any additonal          ICC Review of MAX IP's
                                                                                                                                                                                                                             (Radio/TV/Tablet)                                           yes, fill out next column)                                                   information or unusual events)



                                                                         ASP                        10/6/2020       Remained MHCB           GP                                  0                      No            Yes            No                   No                 No                     No                                                    No                                                        N/A
                                                                         CAL                        10/6/2020         10/8/2020             GP                                  0                      No            Yes            No                   No                 No                     Yes                10/10/20 Willfully Delaying        Yes                                                       N/A
                                                                                                                                                                                                                                                                                                                      a PO 10/10/20 Refusing to
                                                                                                                                                                                                                                                                                                                        Provide a Urine Sample

                                                                          CCI                       10/3/2020         10/6/2020             GP                                  0                      No            No             No                   No                 No                      No                                                    No                                                       N/A
                                                                          CCI                       9/28/2020       Remained MHCB          MAX                                  0                      No            Yes            No                  N/A                 No                      No                                                    No                                            No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                               retained MAX
                                                                         CEN                        9/27/2020         10/8/2020            MAX                                  R                     Yes            Yes            No                  N/A                 No                      No                                                   Yes          He was offered yard on multiple   No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                       occations however he refused.           retained MAX
                                                                         CIM                        10/3/2020         10/7/2020             GP                                  0                     No             No             No                   No                 No                     No                                                     No                                                        N/A
                                                                         CIM                        10/2/2020         10/9/2020             GP                                  2                     Yes            Yes            No                   No                 No                     No                                                     No                                                        N/A
                                                                         CIM                        10/3/2020         10/7/2020             GP                                  0                     No             No             No                   No                 No                     Yes                10/3/2020 Disrespect w/out          No                                                        N/A
                                                                                                                                                                                                                                                                                                                           Potential for Vio
                                                                         CIM                        10/2/2020          10/9/2020            GP                                   0                    No             No             No                  No                  No                      No                                                   No                                                         N/A
                                                                         CIM                        10/5/2020         10/13/2020            GP                                   0                    No             No             No                  No                  No                      No                                                   No                                                         N/A
                                                                         CRC                        10/4/2020          10/8/2020            GP                                   0                    No             Yes            No                  No                  No                      No                                                   No                                                         N/A
                                                                         CRC                        10/1/2020          10/8/2020            GP                                   0                    No             Yes            No                  No                  No                      No                                                   Yes                                                        N/A
                                                                         CTF                        10/5/2020       Remained MHCB           GP                                  4.5                   Yes            Yes            No                  No                  Yes                     No                                                   Yes                                                        N/A
                                                                         ISP                        10/3/2020          10/9/2020           MAX                                   0                    Yes            Yes            No                  N/A                 No                      No                                                   No                                             No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                               retained MAX
                                                                        MCSP                        10/6/2020       Remained MHCB          MAX                                  0                      No            No             No                  N/A                 No                      No                                                    No                                             ICC completed on 10/9/20
                                                                                                                                                                                                                                                                                                                                                                                                               retained MAX
                                                                        MCSP                        10/6/2020       Remained MHCB           GP                                  0                      No            Yes            No                  No                  No                      No                                                    No                                                        N/A
                                                                        MCSP                        10/8/2020          10/9/2020            GP                                  0                      No            No             No                  No                  No                      No                                                    No                                                        N/A
                                                                         RJD                        10/9/2020         10/11/2020            GP                                  0                      No            No             No                  No                  No                      No                                                    No                                                        N/A
                                                                         RJD                        10/7/2020          10/8/2020           MAX                                  3                      No            Yes            No                  N/A                 No                      No                                                    No                                            No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                               retained MAX
                                                                         SCC                        10/6/2020         10/7/2020            GP                                    0                     No            Yes            No                  No                  No                     No                                                    Yes                                                        N/A
                                                                         SCC                        9/30/2020         10/7/2020            GP                                    0                     No            Yes            No                  No                  No                     No                                                    Yes                                                        N/A
                                                                         VSP                        9/30/2020         10/5/2020            MAX                                   8                     No            Yes            No                  No                  Yes                    Yes                                                   Yes                                                        N/A
                                                                         VSP                        10/7/2020       Remained MHCB          MAX                                  10                     No            Yes            No                  N/A                 Yes                    No                                                    Yes                                            No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                               retained MAX
                                                                         VSP                        10/3/2020         10/5/2020            MAX                                  0                      No            Yes            No                  N/A                 No                      No                                                   Yes                                            No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                               retained MAX
                                                                         VSP                        10/4/2020         10/8/2020             GP                                  6                      No            Yes            No                   No                 Yes                     No                                                    No                                                        N/A
                                                                         VSP                        10/5/2020         10/9/2020             GP                                  0                      No            Yes            No                   No                 No                      No                                                    No                                                        N/A
                                                                         VSP                        10/5/2020         10/8/2020             GP                                  0                      No            Yes            No                   No                 No                      No                                                    No                                                        N/A
                                                                         VSP                        10/8/2020       Remained MHCB           GP                                  0                      No            Yes            No                   No                 No                      No                                                    No                                                        N/A

*Data Source – Manual CDC-11 A s submitted by each inst tution and Strategic Offender Management System
                                                                                                                                         Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 60 of 368




                                                                                                                                                                                               TMHU 114 Tracking Log
                                                                                                                                                                                                    Statewide
                                                                                                                                                                                                   October 2020
                                                                                                                                                                                               Week of: October 12‐18
           Name                          CDCR#                        Institution                 Date of Arrival      Discharge Date      Custody Status   Housing Location   Hours of Yard           Phone Call(s)    Showers      Appliances       Dayroom for Non‐MAX   Linen Exchange   RVR's received in TMHU (if      RVR Date and Offense       Supplies Issued        Comments (any additonal             ICC Review of MAX IP's
                                                                                                                                                                                                                                  (Radio/TV/Tablet)                                           yes, fill out next column)                                                    information or unusual events)



                                                                         ASP                        10/6/2020           10/13/2020             GP                                   0                       No            Yes            No                  No                  No                      No                                                   No                                                             N/A
                                                                         CCI                        9/28/2020           10/13/2020             MAX                                  1                       No            Yes            No                  N/A                 Yes                                                                          No                                                 No ICC completed therefore
                                                                                                                                                                                                                                                                                                         No
                                                                                                                                                                                                                                                                                                                                                                                                                        retained MAX
                                                                         COR                        10/12/2020          10/13/2020              GP                                  0                       No            No             No                   No                 No                                                                           No          Arrived late 3/w and left in morning               N/A
                                                                                                                                                                                                                                                                                                         No
                                                                         CRC                        10/13/2020          10/15/2020             GP                                   0                       No             R             No                  No                  Yes                     No                                                   No                                                             N/A
                                                                         CRC                        10/14/2020          10/15/2020             GP                                   0                       No            No             No                  No                  Yes                     No                                                   No                                                             N/A
                                                                         CTF                         10/5/2020          10/16/2020             GP                                   0                       No            No             No                  No                  No                      No                                                   No                                                             N/A
                                                                         CTF                        10/17/2020        Remained MHCB            GP                                   0                       No            No             No                  No                  No                      No                                                   No                                                             N/A
                                                                         ISP                        10/12/2020        Remained MHCB            MAX                                  0                       No            Yes            No                  N/A                 Yes                     No                                                   No                                                 No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                        retained MAX
                                                                         ISP                        10/18/2020          10/21/2020              GP                                  0                       No            No             No                  No                  No                     No                                                    No                                                             N/A
                                                                         LAC                        10/12/2020          10/16/2020             MAX                                  0                       No            No             No                  N/A                 No                     Yes                10/17/20 Sexual Disorderly         No                                                      ICC completed on
                                                                                                                                                                                                                                                                                                                                   Conduct                                                                        10/12/2020 retained MAX

                                                                        LAC                         10/12/2020          10/16/2020             GP                                   0                       No            No             No                  No                  No                      No                                                   No                                                            N/A
                                                                        LAC                         10/12/2020          10/16/2020             GP                                   0                       No            No             No                  No                  No                      No                                                   No                                                            N/A
                                                                        MCSP                         10/6/2020          10/14/2020             MAX                                  0                       No            No             No                  N/A                 No                      No                                                   No                                                 ICC completed on 10/9/20
                                                                                                                                                                                                                                                                                                                                                                                                                       retained MAX
                                                                        MCSP                        10/16/2020        Remained MHCB             GP                                  0                      Yes            Yes            No                  No                  No                      No                                                  No                                                             N/A
                                                                        MCSP                        10/15/2020        Remained MHCB             GP                                  0                      Yes            Yes            No                  No                  No                      No                                                  No                                                             N/A
                                                                        MCSP                        10/16/2020          10/19/2020              GP                                  0                      Yes            No             No                  No                  No                      No                                                  No                                                             N/A
                                                                        PVSP                        10/14/2020          10/19/2020             MAX                                 18.5                    No             Yes            Yes                 N/A                 Yes                     No                                                  Yes                                                 ICC completed 10/14/2020
                                                                                                                                                                                                                                                                                                                                                                                                                       retained MAX

                                                                         RJD                        10/16/2020           10/17/2020            GP                                   0                       No            No             No                  No                  No                     No                                                   No                                                              N/A
                                                                         RJD                        10/16/2020           10/17/2020            GP                                   0                       No            No             No                  No                  No                     No                                                   No                                                              N/A
                                                                         RJD                        10/15/2020           10/16/2020            GP                                   0                       No            No             No                  No                  No                     No                                                   No                                                              N/A
                                                                         RJD                        10/18/2020           10/19/2020            GP                                   0                       No            No             No                  No                  No                     No                                                   No                                                        NONE NOTED
                                                                         RJD                        10/14/2020           10/15/2020            GP                                   0                       No            No             No                  No                  No                     No                                                   No                                                        NONE NOTED
                                                                         RJD                        10/12/2020           10/13/2020            GP                                   0                       No            No             No                  No                  No                     Yes                 10/12/20 Delaying a PO           No                                                              N/A
                                                                         RJD                        10/12/2020        10/19/20 Paroled         GP                                   0                       No            No             No                  No                  No                     No                                                   No                                                              N/A
                                                                         RJD                        10/11/2020           10/20/2020            GP                                   0                       No            Yes            No                  No                  No                     No                                                   Yes                                                             N/A
                                                                         RJD                        10/16/2020           10/18/2020            GP                                   0                       No            Yes            No                  No                  No                     No                                                   Yes                                                             N/A
                                                                         SAC                        10/10/2020         Remained Acute          MAX                                  0                       No            No             No                  N/A                 No                     Yes                 10/12/20 Destruction of          No                                                  ICC completed on 10/16/20
                                                                                                                                                                                                                                                                                                                           State Property 10/14/20                                                                      retained MAX
                                                                                                                                                                                                                                                                                                                           Battery on a Non‐Prisoner
                                                                                                                                                                                                                                                                                                                           10/15/20 Battery on a PO

                                                                         SCC                        10/16/2020        Remained MHCB            GP                                   0                       No            Yes            No                   No                 No                      No                                                  Yes                                                             N/A
                                                                         SCC                        10/14/2020        Remained MHCB            MAX                                  9                       No            Yes            No                  N/A                 No                      No                                                  Yes                                                 No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                        retained MAX
                                                                         VSP                        10/16/2020        Remained MHCB            GP                                   0                       No            Yes            No                   No                 No                      No                                                  Yes                                                             N/A
                                                                         VSP                         10/7/2020          10/13/2020             MAX                                  9                       No            Yes            No                  N/A                 Yes                     No                                                  Yes                                                 No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                        retained MAX
                                                                         VSP                        10/5/2020       Remained MHCB(ACUTE         GP                                  3                       No            Yes            No                   No                 No                      No                                                  Yes                                                             N/A
                                                                                                                         TMHU CELL)
                                                                         VSP                        10/8/2020            10/13/2020             GP                                  0                       No            Yes            No                   No                 No                      No                                                  Yes                                                            N/A

*Data Source – Manual CDC-11 A s submitted by each inst tution and Strategic Offender Management System
                                                                                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 61 of 368




                                                                                                                                                                                           TMHU 114 Tracking Log
                                                                                                                                                                                                Statewide
                                                                                                                                                                                               October 2020
                                                                                                                                                                                           Week of: October 19‐25
                                         CDCR#                        Institution                 Date of Arrival   Discharge Date     Custody Status   Housing Location   Hours of Yard           Phone Call(s)    Showers      Appliances       Dayroom for Non‐MAX   Linen Exchange   RVR's received in TMHU (if      RVR Date and Offense       Supplies Issued      Comments (any additonal         ICC Review of MAX IP's
                                                                                                                                                                                                                              (Radio/TV/Tablet)                                           yes, fill out next column)                                                  information or unusual events)
Name


                                                                        CCWF                        10/22/2020        10/28/2020            GP                                  0                       No            Yes            No                   No                 No                      No                                                  Yes                                                      N/A
                                                                        CCWF                        10/21/2020      Remained MHCB           GP                                  0                       No            Yes            No                   No                 No                      No                                                  Yes                                                      N/A
                                                                         CTF                        10/20/2020        10/23/2020            GP                                  3                      Yes            Yes            No                   No                 No                     Yes                10/22/20 Behavior Which            No                                                      N/A
                                                                                                                                                                                                                                                                                                                          Could Lead To Vio
                                                                         CTF                        10/17/2020        10/23/2020            GP                                  3                      Yes            Yes            No                   No                 No                     No                                                   Yes                                                      N/A
                                                                         CTF                        10/20/2020        10/30/2020            GP                                  3                      Yes            Yes            No                   No                 Yes                    Yes                10/25/20 Threatening Staff        No                                                       N/A

                                                                         LAC                        10/23/2020        10/26/2020           MAX                                  8                       No            Yes            No                  N/A                 No                      No                                                   No                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                              retained MAX
                                                                        MCSP                        10/16/2020      Remained MHCB          GP                                   1                      Yes            Yes            No                  No                  No                      No                                                   No                                                       N/A
                                                                        MCSP                        10/15/2020         11/5/2020           GP                                   0                      No             Yes            No                  No                  No                      No                                                   No                                                       N/A
                                                                        SAC                         10/24/2020        10/26/2020           GP                                   0                      No             No             No                  No                  No                      No                                                   No                                                       N/A
                                                                        SAC                         10/10/2020        10/20/2020           MAX                                  0                      No             No             No                  N/A                 No                      No                                                   No                                           ICC completed on 10/16/20
                                                                                                                                                                                                                                                                                                                                                                                                              retained MAX



                                                                         SAC                        10/24/2020        10/26/2020            GP                                  0                       No            No             No                  No                  No                      No                                                  No                                                        N/A
                                                                         SCC                        10/16/2020        10/21/2020           GP                                   0                       No            Yes            Yes                 No                  No                      No                                                  No                                                        N/A
                                                                         SCC                        10/14/2020        10/21/2020           MAX                                  0                       No            Yes            No                  N/A                 No                      No                                                  Yes                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                              retained MAX
                                                                         VSP                        10/16/2020        10/23/2020           GP                                    9                      No            Yes            No                  No                  No                     No                                                   Yes                                                       N/A
                                                                         VSP                         10/5/2020      Remained MHCB          MAX                                  14                      No            Yes            No                  N/A                 Yes                    Yes                 10/20/20 Possession of a         Yes                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                          Contolled Substance                                                                 retained MAX
                                                                          ISP                       10/23/2020        10/27/2020           MAX                                   0                      No            Yes            No                  N/A                 No                      No                                                   No                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                              retained MAX
                                                                         RJD                        10/19/2020        10/27/2020            GP                                   0                      No            Yes            No                   No                 No                      No                                                   No                                                       N/A
                                                                         RJD                        10/23/2020        10/27/2020            GP                                   0                      No            Yes            No                   No                 No                      No                                                   No                                                       N/A
                                                                         RJD                        10/24/2020      Remained MHCB           GP                                   0                      No            Yes            No                   No                 No                      No                                                   No                                                       N/A

*Data Source – Manual CDC-11 A s submitted by each inst tution and Strategic Offender Management System
                                                                                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 62 of 368




                                                                                                                                                                                    TMHU 114 Tracking Log
                                                                                                                                                                                           Statewide
                                                                                                                                                                                         October 2020
                                                                                                                                                                                Week of: October 26‐November 1
           Name                          CDCR#                        Institution                 Date of Arrival   Discharge Date     Custody Status   Housing Location   Hours of Yard    Phone Call(s)   Showers       Appliances       Dayroom for Non‐MAX   Linen Exchange   RVR's received in TMHU (if      RVR Date and Offense         Supplies Issued      Comments (any additonal         ICC Review of MAX IP's
                                                                                                                                                                                                                       (Radio/TV/Tablet)                                           yes, fill out next column)                                                    information or unusual events)



                                                                         CAL                        10/28/2020      Remained MHCB          MAX                                  0               Yes              Yes          No                  N/A                 No                     Yes                11/1/20 Indecent Exposure           Yes                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                         W/Priors                                                                        retained MAX
                                                                         CAL                        10/23/2020      Remained MHCB          MAX                                  0               Yes              Yes          No                  N/A                 No                      No                                                     No                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                         retained MAX
                                                                        CCWF                        10/29/2020      Remained MHCB           GP                                  4                No              Yes          No                   No                 No                      No                                                    Yes                                                       N/A

                                                                        CCWF                        10/21/2020        10/28/2020            GP                                  1                No              Yes          No                  No                  No                     No                                                      No                                                       N/A
                                                                         CEN                         11/1/2020      Remained MHCB          MAX                                  0                No              No           Yes                 N/A                 Yes                    Yes                11/1/20 Willfully Delaying a         No                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                            PO                                                                           retained MAX
                                                                         CEN                        10/30/2020      Remained MHCB          MAX                                  0                No              No           Yes                 N/A                 Yes                     No                                                     No                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                         retained MAX
                                                                         CEN                        10/31/2020      Remained MHCB          MAX                                  0                No              No           Yes                 N/A                 Yes                     No                                                     No                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                         retained MAX
                                                                         CRC                        10/28/2020      Remained MHCB           GP                                  0                No              No           No                  No                  Yes                     No                                                    No                                                        N/A
                                                                         CTF                        10/30/2020      Remained MHCB          GP                                   0                No              No           No                  No                  No                      No                                                    No                                                        N/A
                                                                         CTF                        10/28/2020      Remained MHCB          GP                                   3                No              Yes          No                  No                  No                      No                                                    Yes                                                       N/A
                                                                         LAC                        10/23/2020        10/26/2020           MAX                                 18.5              No              Yes          No                  N/A                 Yes                     No                                                    Yes                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                         retained MAX
                                                                         LAC                        10/26/2020        10/27/2020           MAX                                   0               No              No           No                  N/A                 No                      No                                                     No                                                       N/A
                                                                         LAC                        10/28/2020      Remained MHCB          MAX                                  10               No              Yes          No                  N/A                 No                      No                                                     No                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                         retained MAX
                                                                         LAC                        10/29/2020      Remained MHCB          MAX                                  6                No              Yes          No                  N/A                 Yes                     No                                                    Yes                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                         retained MAX
                                                                         LAC                        10/30/2020        11/1/2020            GP                                   0                No              No           No                   No                 Yes                     No                                                     No                                                       N/A
                                                                         LAC                        10/30/2020      Remained MHCB          MAX                                  8                No              Yes          No                   No                 No                      No                                                     No                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                         retained MAX
                                                                        MCSP                        10/29/2020      Remained MHCB           GP                                   0              Yes              Yes         No                   No                  No                      No                                                    Yes                                                       N/A
                                                                        MCSP                        10/30/2020      Remained MHCB           GP                                   0              Yes              No          No                   No                  No                      No                                                    Yes                                                       N/A
                                                                        MCSP                        10/30/2020      Remained MHCB           GP                                   0              Yes              Yes         No                   No                  No                      No                                                    No                                                        N/A
                                                                        MCSP                        10/29/2020      Remained MHCB           GP                                   0              No               Yes         No                   No                  No                      No                                                    Yes                                                       N/A
                                                                        MCSP                        10/29/2020      Remained MHCB           GP                                   0              No               Yes         No                   No                  No                      No                                                    Yes                                                       N/A
                                                                        MCSP                        10/29/2020      Remained MHCB           GP                                   0              No               Yes         No                   No                  No                      No                                                    No                                                        N/A
                                                                        MCSP                        10/29/2020        10/30/2020            GP                                   0              No               No          No                   No                  No                      No                                                    No                                                        N/A
                                                                        MCSP                        10/16/2020        10/29/2020            GP                                   1              Yes              Yes         No                   No                  No                      No                                                    No                                                        N/A
                                                                        PVSP                        10/25/2020      Remained MHCB          GP                                   21              No               Yes         Yes                  No                  Yes                     No                                                    Yes                                                       N/A
                                                                         RJD                        10/23/2020      Remained MHCB           GP                                   0              No               Yes         No                   No                  No                      No                                                    No                                                        N/A
                                                                         RJD                        10/27/2020      Remained MHCB           GP                                   0              No               No          No                   No                  No                      No                                                    No                                                        N/A
                                                                         RJD                        10/24/2020      Remained MHCB           GP                                   1              No               Yes         No                   No                  No                      No                                                    No                                                        N/A
                                                                         RJD                        10/22/2020        10/28/2020            GP                                   1              No               Yes         No                   No                  No                      No                                                    No                                                        N/A
                                                                         RJD                        10/25/2020      Remained MHCB           GP                                   1              No               Yes         No                   No                  No                      No                                                    No                                                        N/A
                                                                         RJD                        10/31/2020      Remained MHCB           GP                                   0              No               No          No                   No                  No                      No                                                    No                                                        N/A
                                                                         SCC                        10/27/2020      Remained MHCB          GP                                    0              No               Yes         No                   No                  Yes                     No                                                    Yes                                                       N/A
                                                                         SCC                        10/14/2020      Remained MHCB          MAX                                   0              No               Yes         No                   N/A                 Yes                     No                                                    Yes                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                         retained MAX
                                                                         SCC                        10/29/2020      Remained MHCB          MAX                                  5                No              Yes          No                  N/A                 Yes                     No                                                    Yes                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                         retained MAX
                                                                         VSP                        10/5/2020       Remained MHCB           GP                                  14               No              Yes          No                   No                 Yes                     No                                                    Yes                                                       N/A

*Data Source – Manual CDC-11 A s submitted by each inst tution and Strategic Offender Management System
Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 63 of 368




                    EXHIBIT 4
                                                                                                             Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 64 of 368
Treat In Place     Date       Region     Institutio   CDCR#   Patient   Cell bed   Program     Sub     MHI   Referral Date Time     Clinical   TMHU Placement Date   TMHU Release Date   TMHU   Release Release   SRASHE   SPI   5-Day      PC            PC         PC     MHMD  MHMD       MHMD        IDTT     RT        RT        1st    2nd       Cell     Group    Group    Group     Confiden   Non      Total   Total     Total
                                             n                Name                           Program                                  LOS                                                 LOS    to Sub  to MHI                  Follow   Contact      Contact Contact Contact Contact Contact                  Contact   Contact   Roundin Roundin   Front    Attended Refused   Offered    tial Tx Confiden Attended Refused( Offered(H
                                                                                                                                                                                                Program                            Up                 Confiden      Non-                                         (Hour)   (Count)      g       g      (Hour)    (Hour)   (Hour)   (Hour)     (Hour)   tial Tx  (Hour)   Hour)      our)
                                                                                                                                                                                                                                                                                 Confiden      Non-
                                                                                                                                                                                                                                                      tial Count Confiden                                                                                                                             (Hour)
                                                                                                                                                                                                                                                                 tial Count      tial Count Confiden
                                                                                                                                                                                                                                                                                            tial Count
ICF not housed   11/06/2020   Region I    CHCF                                       ML       OHU      ICF   8/12/2020 8:47:00 AM    96.06                                                                                                                                                                       0.05        1      NSG at             0.05       0        0        0          0       0.05     0.05       0      0.05
in PIP or MHCB                                                                                                                                                                                                                                                                                                                       07:48

   or TMHU


ICF not housed   11/07/2020   Region I    CHCF                                       ML       OHU      ICF   8/12/2020 8:47:00 AM    96.06                                                                                                                                                                                   0                          0         0        0        0          0        0        0         0        0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I    CHCF                                       ML       OHU      ICF   8/12/2020 8:47:00 AM    96.06                                                                                                                                                                                   0                          0         0        0        0          0        0        0         0        0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I    CHCF                                       ML       OHU      ICF   8/12/2020 8:47:00 AM    96.06                                                                                                                                                                                   0      NSG at              0         0        0        0          0        0        0         0        0
in PIP or MHCB                                                                                                                                                                                                                                                                                                                       09:57

   or TMHU


ICF not housed   11/10/2020   Region I    CHCF                                       ML       OHU      ICF   8/12/2020 8:47:00 AM    96.06                                                                                                                                                                                   0      NSG at   NSG at     0         0        0        0          0        0        0         0        0
in PIP or MHCB                                                                                                                                                                                                                                                                                                                       09:06    16:46

   or TMHU


ICF not housed   11/11/2020   Region I    CHCF                                       ML       CTC      ICF   8/12/2020 8:47:00 AM    96.06                                                                                                                                                                                   0      NSG at              0         0        0        0          0        0        0         0        0
in PIP or MHCB                                                                                                                                                                                                                                                                                                                       16:58

   or TMHU


ICF not housed   11/12/2020   Region I    CHCF                                       ML       CTC      ICF   8/12/2020 8:47:00 AM    96.06                                                                                                                                                                                   0                          0         0        0        0          0        0        0         0        0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I    CHCF                                       ML       CTC      ICF   8/12/2020 8:47:00 AM    96.06                                                                                                                                                                                   0      NSG at              0         0        0        0          0        0        0         0        0
in PIP or MHCB                                                                                                                                                                                                                                                                                                                       16:59

   or TMHU


ICF not housed   11/14/2020   Region I    CHCF                                       ML       CTC      ICF   8/12/2020 8:47:00 AM    96.06                                                                                                                                                                                   0      NSG at   NSG at     0         0        0        0          0        0        0         0        0
in PIP or MHCB                                                                                                                                                                                                                                                                                                                       11:48    21:46

   or TMHU


ICF not housed   11/15/2020   Region I    CHCF                                       ML       CTC      ICF   8/12/2020 8:47:00 AM    96.06                                                                                                                                                                                   0      NSG at              0         0        0        0          0        0        0         0        0
in PIP or MHCB                                                                                                                                                                                                                                                                                                                       19:26

   or TMHU


ICF not housed   11/16/2020   Region I    CHCF                                       ML       CTC      ICF   8/12/2020 8:47:00 AM    96.06                                                                                                                                                                                   0                          0         0        0        0          0        0        0         0        0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I    CHCF                                       ML       CTC      ICF   5/8/2019 9:49:00 AM    558.02                                                                                                                                                                                   0                          0         0        0        0          0        0        0         0        0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I    CHCF                                       ML       CTC      ICF   5/8/2019 9:49:00 AM    558.02                                                                                                                                                                                   0                          0         0        0        0          0        0        0         0        0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I    CHCF                                       ML       CTC      ICF   5/8/2019 9:49:00 AM    558.02                                                                                                                                                                                   0                          0         0        0        0          0        0        0         0        0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I    CHCF                                       ML       CTC      ICF   5/8/2019 9:49:00 AM    558.02                                                                                                12:18:00       0         1                   0         0                          0                          0.2        0        0        0          0       0.2       0.2       0       0.2
in PIP or MHCB                                                                                                                                                                                                                            CellFront
                                                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                                                for 0.20
                                                                                                                                                                                                                                           Hours

ICF not housed   10/19/2020   Region I    CHCF                                       ML       CTC      ICF   5/8/2019 9:49:00 AM    558.02                                                                                                                                                                                   0                          0         0        0        0          0        0        0         0        0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I    CHCF                                       ML       CTC      ICF   5/8/2019 9:49:00 AM    558.02                                                                                                                                                                                   0                          0         0        0        0          0        0        0         0        0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I    CHCF                                       ML       CTC      ICF   5/8/2019 9:49:00 AM    558.02                                                                                                               0         0      13:00:00     0         1                           0                          0         0        0        0          0       0.5       0.5       0       0.5
in PIP or MHCB                                                                                                                                                                                                                                                            Bedside
                                                                                                                                                                                                                                                                          NonCof
   or TMHU                                                                                                                                                                                                                                                                  0.50
                                                                                                                                                                                                                                                                           Hours
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 65 of 368
ICF not housed   10/22/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                        11:23:00    0   1   0   0              0   NSG at   0.18   0   0   0   0   0.18   0.18   0   0.18
in PIP or MHCB                                                                                                                       CellFront                                   06:55
                                                                                                                                     NonConf
   or TMHU                                                                                                                           for 0.18
                                                                                                                                      Hours

ICF not housed   10/26/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02     10/26/2020 12:46:46 PM   SPI not                                          0             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                              done

   or TMHU


ICF not housed   10/27/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                    09:41:00   0             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                   Standard
                                                                                                                                                                 Conf for
   or TMHU                                                                                                                                                         0.23
                                                                                                                                                                   Hours
ICF not housed   10/28/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM   558.02                                                                               0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 66 of 368
ICF not housed   11/10/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM    558.02                                                                            0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM    558.02                                                                            0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM    558.02                                                                            0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM    558.02                                                                            0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM    558.02                                                                            0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM    558.02                                     10:33:00    0   1   0   0              0   NSG at            0.18   0   0   0    0     0.18   0.18   0   0.18
in PIP or MHCB                                                                                                                     CellFront                                   09:15
                                                                                                                                   NonConf
   or TMHU                                                                                                                         for 0.18
                                                                                                                                    Hours
ICF not housed   11/16/2020   Region I   CHCF   ML   CTC   ICF   5/8/2019 9:49:00 AM    558.02                                                                            0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   CHCF   ML   OHU   EOP                                    11/4/2020 2:18:48 PM   SPI not                               10:30:00   0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                            done                                 Standard
                                                                                                                                                               Conf for
   or TMHU                                                                                                                                                       0.33
                                                                                                                                                                 Hours
ICF not housed   11/05/2020   Region I   CHCF   ML   OHU   ICF   11/4/2020 1:19:00 PM   11.87                                                                             0   NSG at             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 08:33

   or TMHU


ICF not housed   11/06/2020   Region I   CHCF   ML   OHU   ICF   11/4/2020 1:19:00 PM   11.87                                      16:36:00    0   1   0   0              0   NSG at   NSG at    0     0   0   0    0     0.73   0.73   0   0.73
in PIP or MHCB                                                                                                                     NonConf                                     13:17    17:33
                                                                                                                                    for 0.73
   or TMHU                                                                                                                           Hours


ICF not housed   11/07/2020   Region I   CHCF   ML   OHU   ICF   11/4/2020 1:19:00 PM   11.87                                                                             0   NSG at             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 12:10

   or TMHU


ICF not housed   11/08/2020   Region I   CHCF   ML   OHU   ICF   11/4/2020 1:19:00 PM   11.87                                                                             0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 08:44    17:09

   or TMHU


ICF not housed   11/09/2020   Region I   CHCF   ML   OHU   ICF   11/4/2020 1:19:00 PM   11.87                                                                             0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 07:36    14:58

   or TMHU


ICF not housed   11/10/2020   Region I   CHCF   ML   OHU   ICF   11/4/2020 1:19:00 PM   11.87                                                                             0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 09:37    19:09

   or TMHU


ICF not housed   11/11/2020   Region I   CHCF   ML   OHU   ICF   11/4/2020 1:19:00 PM   11.87                                                                             0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   CHCF   ML   OHU   ICF   11/4/2020 1:19:00 PM   11.87                                                                             0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 06:28    20:03

   or TMHU


ICF not housed   11/13/2020   Region I   CHCF   ML   OHU   ICF   11/4/2020 1:19:00 PM   11.87                                      12:00:00    1   0   0   0              0   NSG at             0     0   0   0   0.88    0     0.88   0   0.88
in PIP or MHCB                                                                                                                     Standard                                    17:12
                                                                                                                                   Conf for
   or TMHU                                                                                                                           0.88
                                                                                                                                     Hours
ICF not housed   11/14/2020   Region I   CHCF   ML   OHU   ICF   11/4/2020 1:19:00 PM   11.87                                                                             0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 09:12    16:13

   or TMHU


ICF not housed   11/15/2020   Region I   CHCF   ML   OHU   ICF   11/4/2020 1:19:00 PM   11.87                                                                             0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 08:17    14:33

   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 67 of 368
ICF not housed   11/16/2020   Region I   CHCF   ML   OHU   ICF   11/4/2020 1:19:00 PM   11.87                                                                                               0   NSG at    0     0   0   0    0      0      0     0      0
in PIP or MHCB                                                                                                                                                                                   09:10

   or TMHU


ICF not housed   10/15/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                                                              0             0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                                                              0             0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                                                              0             0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                                                              0             0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                                                              0             0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                     12:30:00    0   1              0   0                     0            0.17   0   0   0    0     0.17   0.17   0     0.17
in PIP or MHCB                                                                                                                     CellFront
                                                                                                                                   NonConf
   or TMHU                                                                                                                         for 0.17
                                                                                                                                    Hours
ICF not housed   10/21/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                                            11:50:00          0             0     0   0   0    0      0      0     0      0
in PIP or MHCB                                                                                                                                                            Conf for
                                                                                                                                                                            0.08
   or TMHU                                                                                                                                                                  Hours


ICF not housed   10/22/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                                                              0             0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                 0   0   09:15:00   1   0                     0             0     0   0   0   0.03    0     0.03   0     0.03
in PIP or MHCB                                                                                                                                         Standard
                                                                                                                                                       Conf for
   or TMHU                                                                                                                                               0.03
                                                                                                                                                         Hours

ICF not housed   10/24/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                                                              0             0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                                                              0             0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                                                              0             0     0   1   1    0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                     10:00:00                                                 0             0     0   1   1    0      0      0     1.5   1.5
in PIP or MHCB                                                                                                                     NonConf
                                                                                                                                    for 0.50
   or TMHU                                                                                                                           Hours


ICF not housed   10/28/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86    10/28/2020 3:51:44 PM   Update               0   0   13:20:00   1   0                     0             0     0   0   0   0.25    0     0.25   0     0.25
in PIP or MHCB                                                                                                                                         Standard
                                                                                                                                                       Conf for
   or TMHU                                                                                                                                               0.25
                                                                                                                                                         Hours

ICF not housed   10/29/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                                                              0             0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                                                       0.08   1            0.08   0   0   0    0     0.08   0.08   0     0.08
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                                                              0             0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                                                              0             0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 68 of 368
ICF not housed   11/02/2020   Region I   CHCF   ML   CTC   ICF   11/6/2019 1:32:00 PM   375.86                                                       0                   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0                   0    2     0    2      0      2      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0                   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0                   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0   RT at   RT at   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                           08:30   15:56

   or TMHU


ICF not housed   10/19/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0                   0   0.83   0   0.83    0     0.83   0.83   0   0.83
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                  13:00:00   1   0              0   0   0                   0    0     0    0     1.67    0     1.67   0   1.67
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       1.67
                                                                                                                 Hours
ICF not housed   10/21/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                             0   0   09:03:00   1   0   0                   0    2     0    2     0.32    2     2.32   0   2.32
in PIP or MHCB                                                                                                                    Standard
                                                                                                                                  Conf for
   or TMHU                                                                                                                          0.32
                                                                                                                                    Hours
ICF not housed   10/22/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0                   0   1.8    0   1.8     0     1.8    1.8    0   1.8
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0                   0   0.83   2   2.83   0.83    0     0.83   2   2.83
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0   RT at           0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                           12:00

   or TMHU


ICF not housed   10/25/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0                   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0                   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                  13:30:00   1   0              0   0   0                   0   1.95   0   1.95   1.58   1.95   3.53   0   3.53
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       1.58
                                                                                                                 Hours

ICF not housed   10/28/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0                   0   1.83   0   1.83   0.83    1     1.83   0   1.83
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0                   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0                   0   0.85   0   0.85    0     0.85   0.85   0   0.85
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0                   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM   41.76                                                        0                   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 69 of 368
ICF not housed   11/02/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                                                        0             0     0.92   0   0.92   0.92    0     0.92   0   0.92
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                 14:39:00    1   0   0   0              0             0      0     0    0     1.1     0     1.1    0   1.1
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       1.10
                                                                                                                 Hours
ICF not housed   11/04/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                                             10:27:00   0             0     2.5    0   2.5     0     2.5    2.5    0   2.5
in PIP or MHCB                                                                                                                             Standard
                                                                                                                                           Conf for
   or TMHU                                                                                                                                   0.35
                                                                                                                                             Hours
ICF not housed   11/05/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                                                        0             0     2.5    0   2.5     0     2.5    2.5    0   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                                                        0             0     1.67   0   1.67    0     1.67   1.67   0   1.67
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                                                        0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                                                        0   RT at     0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                            13:00

   or TMHU


ICF not housed   11/09/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                                                        0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                 12:28:00    0   1   0   0              0             0      0     0    0      0     0.23   0.23   0   0.23
in PIP or MHCB                                                                                                 Standard
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.23
                                                                                                                 Hours
ICF not housed   11/11/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                                                        0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                                                        0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                                                        0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                                                        0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                                                        0             0      3     0    3      0      3      3     0    3
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   CHCF   ML   EOP   ICF   10/5/2020 3:59:00 PM    41.76                                                        0   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                             08:06

   or TMHU


ICF not housed   10/19/2020   Region I   CHCF   ML   EOP   EOP                                                 12:01:00    0   1   0   0   09:39:00   0            0.48    0     0    0      0     0.48   0.48   0   0.48
in PIP or MHCB                                                                                                 CellFront                   Standard
                                                                                                               NonConf                     Conf for
   or TMHU                                                                                                     for 0.48                      0.58
                                                                                                                Hours                        Hours
ICF not housed   10/20/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                        0             0      1     3    4      1      0      1     3    4
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                        0             0      1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                        0             0      2     0    2      0      2      2     0    2
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 70 of 368
ICF not housed   10/23/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                       0                     0   0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                       0                     0   0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                       0   RT at    RT at    0   0     0   0      0      0      0     0    0
in PIP or MHCB                                                                                                                                           10:00    16:07

   or TMHU


ICF not housed   10/26/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                       0   NSG at            0   2     0   2      0      2      2     0    2
in PIP or MHCB                                                                                                                                            16:27

   or TMHU


ICF not housed   10/27/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                 10:31:00   1   0   0   0              0                     0   1     0   1     0.48    1     1.48   0   1.48
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.48
                                                                                                                 Hours
ICF not housed   10/28/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                 11:51:00   0   1   0   0              0                     0   0     1   1      0     0.48   0.48   1   1.48
in PIP or MHCB                                                                                                 Standard
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.48
                                                                                                                 Hours
ICF not housed   10/29/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                 08:40:00   1   0   0   0              0                     0   0     0   0     0.58    0     0.58   0   0.58
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.58
                                                                                                                 Hours
ICF not housed   10/30/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                       0                     0   1.8   1   2.8   0.83   0.97   1.8    1   2.8
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                       0                     0   0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                       0                     0   0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                            10:05:00   0   NSG at            0   0     0   0      0      0      0     0    0
in PIP or MHCB                                                                                                                            Standard        16:09
                                                                                                                                          Conf for
   or TMHU                                                                                                                                  0.08
                                                                                                                                            Hours
ICF not housed   11/03/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                       0   NSG at   NSG at   0   0     0   0      0      0      0     0    0
in PIP or MHCB                                                                                                                                            10:02    20:32

   or TMHU


ICF not housed   11/04/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                 14:01:00   1   0   0   0              0   RT at    NSG at   0   0     0   0     0.48    0     0.48   0   0.48
in PIP or MHCB                                                                                                 Standard                                  09:00     17:53
                                                                                                               Conf for
   or TMHU                                                                                                       0.48
                                                                                                                 Hours

ICF not housed   11/05/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                       0   NSG at   NSG at   0   0     0   0      0      0      0     0    0
in PIP or MHCB                                                                                                                                            11:17    18:00

   or TMHU


ICF not housed   11/06/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                       0   NSG at            0   0     0   0      0      0      0     0    0
in PIP or MHCB                                                                                                                                            07:00

   or TMHU


ICF not housed   11/07/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                       0                     0   0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                       0                     0   0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                 13:31:00   1   0   0   0              0                     0   0     0   0     0.48    0     0.48   0   0.48
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.48
                                                                                                                 Hours
ICF not housed   11/10/2020   Region I   CHCF   ML   EOP   ICF   10/19/2020 1:03:00 PM   27.88                                                       0                     0   0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 71 of 368
ICF not housed   11/11/2020   Region I   CHCF   ML     EOP     ICF   10/19/2020 1:03:00 PM   27.88                                             0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   CHCF   ML     EOP     ICF   10/19/2020 1:03:00 PM   27.88                                             0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   CHCF   ML     EOP     ICF   10/19/2020 1:03:00 PM   27.88                                             0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   CHCF   ML     EOP     ICF   10/19/2020 1:03:00 PM   27.88                                             0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   CHCF   ML     EOP     ICF   10/19/2020 1:03:00 PM   27.88                                             0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   CHCF   ML     EOP     ICF   10/19/2020 1:03:00 PM   27.88                                             0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   CHCF   ASU   ASUHub   EOP                                                 10:30:00    0   1   0   0   0   RT at    NSG at   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                     CellFront                       09:00     13:33
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   11/04/2020   Region I   CHCF   ASU   ASUHub   ICF   11/3/2020 7:38:00 AM    13.11                                             0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   CHCF   ML     OHU     ICF   10/7/2020 12:26:00 PM   39.91                                             0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   CHCF   ML     OHU     ICF   10/7/2020 12:26:00 PM   39.91                                             0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                      07:25

   or TMHU


ICF not housed   10/17/2020   Region I   CHCF   ML     OHU     ICF   10/7/2020 12:26:00 PM   39.91                                             0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   CHCF   ML     OHU     ICF   10/7/2020 12:26:00 PM   39.91                                             0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                      14:43

   or TMHU


ICF not housed   10/19/2020   Region I   CHCF   ML     OHU     ICF   10/7/2020 12:26:00 PM   39.91                                             0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                      07:22    14:36

   or TMHU


ICF not housed   10/20/2020   Region I   CHCF   ML     OHU     ICF   10/7/2020 12:26:00 PM   39.91                 11:46:00    0   1   0   0   0                     0.07   0   0   0   0   0.07   0.07   0   0.07
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.07
                                                                                                                    Hours
ICF not housed   10/21/2020   Region I   CHCF   ML     OHU     ICF   10/7/2020 12:26:00 PM   39.91                                             0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   CHCF   ML     OHU     ICF   10/7/2020 12:26:00 PM   39.91                                             0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   CHCF   ML     OHU     ICF   10/7/2020 12:26:00 PM   39.91                                             0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                      07:42    17:32

   or TMHU


ICF not housed   10/24/2020   Region I   CHCF   ML     OHU     ICF   10/7/2020 12:26:00 PM   39.91                                             0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                      09:07    16:08

   or TMHU


ICF not housed   10/25/2020   Region I   CHCF   ML     OHU     ICF   10/7/2020 12:26:00 PM   39.91                                             0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                      08:00    22:19

   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 72 of 368
ICF not housed   10/26/2020   Region I   CHCF   ML   OHU   ICF   10/7/2020 12:26:00 PM   39.91                                                        0   NSG at   NSG at   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                             01:52    14:39

   or TMHU


ICF not housed   10/27/2020   Region I   CHCF   ML   OHU   ICF   10/7/2020 12:26:00 PM   39.91                 14:39:00    0   1              0   0   0   NSG at            0    0     0    0      0     0.22   0.22   0   0.22
in PIP or MHCB                                                                                                 NonConf                                     10:05
                                                                                                                for 0.22
   or TMHU                                                                                                       Hours


ICF not housed   10/28/2020   Region I   CHCF   ML   OHU   ICF   10/7/2020 12:26:00 PM   39.91                                                        0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   CHCF   ML   OHU   ICF   10/7/2020 12:26:00 PM   39.91                             0   0   12:00:00   1   0   0                     0    0     0    0     0.17    0     0.17   0   0.17
in PIP or MHCB                                                                                                                     Standard
                                                                                                                                   Conf for
   or TMHU                                                                                                                           0.17
                                                                                                                                     Hours
ICF not housed   11/10/2020   Region I   CMF    ML   EOP   EOP                                                                                        0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   CMF    ML   EOP   ICF   11/10/2020 8:39:00 AM   6.07                                                         0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   CMF    ML   EOP   ICF   11/10/2020 8:39:00 AM   6.07                                                         0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   CMF    ML   EOP   ICF   11/10/2020 8:39:00 AM   6.07                  09:30:00    1   0              0   0   0                     0    0     0    0      1      0      1     0    1
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       1.00
                                                                                                                 Hours
ICF not housed   11/14/2020   Region I   CMF    ML   EOP   ICF   11/10/2020 8:39:00 AM   6.07                                                         0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   CMF    ML   EOP   ICF   11/10/2020 8:39:00 AM   6.07                                                         0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   CMF    ML   EOP   ICF   11/10/2020 8:39:00 AM   6.07                                                         0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   CMF    ML   EOP   ICF   10/1/2020 2:01:00 PM    45.84                                                        0                     0   1.25   0   1.25   1.25    0     1.25   0   1.25
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   CMF    ML   EOP   ICF   10/1/2020 2:01:00 PM    45.84                                                        0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   CMF    ML   EOP   ICF   10/1/2020 2:01:00 PM    45.84                                                        0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   CMF    ML   EOP   ICF   10/1/2020 2:01:00 PM    45.84                                                        0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   CMF    ML   EOP   ICF   10/1/2020 2:01:00 PM    45.84                                                        0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   CMF    ML   EOP   ICF   10/1/2020 2:01:00 PM    45.84                 10:30:00    1   0              0   0   0                     0    0     0    0     0.5     0     0.5    0   0.5
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.50
                                                                                                                 Hours
ICF not housed   10/21/2020   Region I   CMF    ML   EOP   ICF   10/1/2020 2:01:00 PM    45.84                                                        0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   CMF    ML   EOP   ICF   10/1/2020 2:01:00 PM    45.84                                                        0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 73 of 368
ICF not housed   10/23/2020   Region I   CMF   ML   EOP   ICF   10/1/2020 2:01:00 PM    45.84                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   CMF   ML   EOP   ICF   8/14/2020 9:39:00 AM    94.02                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   CMF   ML   EOP   ICF   8/14/2020 9:39:00 AM    94.02                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   CMF   ML   EOP   ICF   8/14/2020 9:39:00 AM    94.02                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   CMF   ML   EOP   ICF   8/14/2020 9:39:00 AM    94.02                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   CMF   ML   EOP   ICF   8/14/2020 9:39:00 AM    94.02                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   CMF   ML   EOP   ICF   8/14/2020 9:39:00 AM    94.02                 08:15:00   1   0   08:50:00   1   0              0   0    0     0    0     0.75    0     0.75   0   0.75
in PIP or MHCB                                                                                                Standard           Standard
                                                                                                              Conf for           Conf for
   or TMHU                                                                                                      0.25               0.50
                                                                                                                Hours              Hours
ICF not housed   10/29/2020   Region I   CMF   ML   EOP   EOP                                                                                       13:00:00   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                      Standard
                                                                                                                                                    Conf for
   or TMHU                                                                                                                                            0.25
                                                                                                                                                      Hours
ICF not housed   10/30/2020   Region I   CMF   ML   EOP   ICF   10/29/2020 1:41:00 PM   17.86                 11:30:00   1   0              0   0              0   0   1.25   0   1.25    1     1.25   2.25   0   2.25
in PIP or MHCB                                                                                                Conf for
                                                                                                                1.00
   or TMHU                                                                                                      Hours


ICF not housed   10/31/2020   Region I   CMF   ML   EOP   ICF   10/29/2020 1:41:00 PM   17.86                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   CMF   ML   EOP   ICF   10/29/2020 1:41:00 PM   17.86                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   CMF   ML   EOP   ICF   10/29/2020 1:41:00 PM   17.86                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   CMF   ML   EOP   ICF   10/29/2020 1:41:00 PM   17.86                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   CMF   ML   EOP   ICF   10/29/2020 1:41:00 PM   17.86                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   CMF   ML   EOP   ICF   10/29/2020 1:41:00 PM   17.86                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   CMF   ML   EOP   ICF   10/29/2020 1:41:00 PM   17.86                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   CMF   ML   EOP   ICF   10/29/2020 1:41:00 PM   17.86                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   CMF   ML   EOP   ICF   10/29/2020 1:41:00 PM   17.86                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   CMF   ML   EOP   ICF   10/29/2020 1:41:00 PM   17.86                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 74 of 368
ICF not housed   11/10/2020   Region I   CMF   ML     EOP     ICF   10/29/2020 1:41:00 PM   17.86                                                        0                      0      0     0    0     0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   CMF   ML     EOP     ICF   10/29/2020 1:41:00 PM   17.86                                                        0                      0      0     0    0     0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   CMF   ML     EOP     ICF   10/29/2020 1:41:00 PM   17.86                                                        0                      0      0     0    0     0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   CMF   ML     EOP     ICF   10/29/2020 1:41:00 PM   17.86                 11:30:00    1   0   0   0              0                      0     1.25   0   1.25   1   1.25   2.25   0   2.25
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          1.00
                                                                                                                    Hours

ICF not housed   11/14/2020   Region I   CMF   ML     EOP     ICF   10/29/2020 1:41:00 PM   17.86                                                        0                      0      0     0    0     0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   CMF   ML     EOP     ICF   10/29/2020 1:41:00 PM   17.86                                                        0                      0      0     0    0     0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   CMF   ML     EOP     ICF   10/29/2020 1:41:00 PM   17.86                                                        0                      0      0     0    0     0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   CMF   ASU   ASUHub   EOP                                                 11:22:00    0   1   0   0   10:45:00   0   NSG at   NSG at   0.17    0     0    0     0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                    CellFront                   Standard        07:45    16:49
                                                                                                                  NonConf                     Conf for
   or TMHU                                                                                                        for 0.17                      0.25
                                                                                                                   Hours                        Hours
ICF not housed   11/04/2020   Region I   CMF   ASU   ASUHub   ICF   11/3/2020 12:48:00 PM   12.89                                                        0   NSG at   NSG at    0      0     0    0     0    0      0     0    0
in PIP or MHCB                                                                                                                                                07:14    21:07

   or TMHU


ICF not housed   11/05/2020   Region I   CMF   ASU   ASUHub   ICF   11/3/2020 12:48:00 PM   12.89                                                        0   NSG at   NSG at    0      0     0    0     0    0      0     0    0
in PIP or MHCB                                                                                                                                                07:38    19:24

   or TMHU


ICF not housed   11/06/2020   Region I   CMF   ASU   ASUHub   ICF   11/3/2020 12:48:00 PM   12.89                                                        0   NSG at             0      0     0    0     0    0      0     0    0
in PIP or MHCB                                                                                                                                                14:32

   or TMHU


ICF not housed   11/07/2020   Region I   CMF   ASU   ASUHub   ICF   11/3/2020 12:48:00 PM   12.89                                                        0   NSG at   NSG at    0      0     0    0     0    0      0     0    0
in PIP or MHCB                                                                                                                                                07:02    19:34

   or TMHU


ICF not housed   11/08/2020   Region I   CMF   ASU   ASUHub   ICF   11/3/2020 12:48:00 PM   12.89                                                        0   NSG at             0      0     0    0     0    0      0     0    0
in PIP or MHCB                                                                                                                                                16:21

   or TMHU


ICF not housed   11/09/2020   Region I   CMF   ASU   ASUHub   ICF   11/3/2020 12:48:00 PM   12.89                                                        0   NSG at   NSG at    0      0     0    0     0    0      0     0    0
in PIP or MHCB                                                                                                                                                07:00    21:47

   or TMHU


ICF not housed   11/10/2020   Region I   CMF   ASU   ASUHub   ICF   11/3/2020 12:48:00 PM   12.89                 11:30:00    1   0   0   0              0   NSG at   NSG at    0      0     0    0     1    0      1     0    1
in PIP or MHCB                                                                                                    Standard                                    07:50    17:24
                                                                                                                  Conf for
   or TMHU                                                                                                          1.00
                                                                                                                    Hours

ICF not housed   11/11/2020   Region I   CMF   ASU   ASUHub   ICF   11/3/2020 12:48:00 PM   12.89                                                        0   NSG at             0      0     0    0     0    0      0     0    0
in PIP or MHCB                                                                                                                                                19:07

   or TMHU


ICF not housed   11/12/2020   Region I   CMF   ASU   ASUHub   ICF   11/3/2020 12:48:00 PM   12.89                 10:50:00    0   1   0   0              0   NSG at             0      0     0    0     0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                      Yard                                      08:03
                                                                                                                  NonConf
   or TMHU                                                                                                        for 0.25
                                                                                                                   Hours
ICF not housed   11/13/2020   Region I   CMF   ASU   ASUHub   ICF   11/3/2020 12:48:00 PM   12.89                                                        0                      0      0     0    0     0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   CMF   ASU   ASUHub   ICF   11/3/2020 12:48:00 PM   12.89                                                        0                      0      0     0    0     0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 75 of 368
ICF not housed   11/15/2020   Region I   CMF   ASU   ASUHub   ICF   11/3/2020 12:48:00 PM   12.89                                             0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   CMF   ASU   ASUHub   ICF   11/3/2020 12:48:00 PM   12.89                                             0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0            0   1.25   0   1.25   1.25    0     1.25   0   1.25
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0            0   2.5    0   2.5    2.5     0     2.5    0   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0            0   2.5    0   2.5    2.5     0     2.5    0   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0            0   2.5    0   2.5    2.5     0     2.5    0   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                12:20:00    0   1   0   0   0            0   2.5    0   2.5    2.5    0.17   2.67   0   2.67
in PIP or MHCB                                                                                                    NonConf
                                                                                                                   for 0.17
   or TMHU                                                                                                          Hours


ICF not housed   10/24/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0            0   2.5    0   2.5    2.5     0     2.5    0   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0            0   2.5    0   2.5    2.5     0     2.5    0   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                12:00:00    0   1   0   0   0            0   2.5    0   2.5    2.5    0.17   2.67   0   2.67
in PIP or MHCB                                                                                                    Therapeut
                                                                                                                  icModule
   or TMHU                                                                                                        NonConf
                                                                                                                   for 0.17
                                                                                                                    Hours
ICF not housed   10/30/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0            0   2.5    0   2.5    2.5     0     2.5    0   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   CMF   ASU   ASUHub   ICF    8/6/2020 1:03:00 PM    101.88                                            0   NSG at   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                     19:10

   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 76 of 368
ICF not housed   11/01/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                                               0   NSG at             0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                       21:28

   or TMHU


ICF not housed   11/02/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                                               0   NSG at             0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                       20:30

   or TMHU


ICF not housed   11/03/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                                               0   NSG at             0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                       07:45

   or TMHU


ICF not housed   11/04/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                   12:05:00    0   1   0   0   0                     0.17   0     0   0     0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                      CellFront
                                                                                                                    NonConf
   or TMHU                                                                                                          for 0.17
                                                                                                                     Hours

ICF not housed   11/05/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                                               0   NSG at             0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                       19:24

   or TMHU


ICF not housed   11/06/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                                               0   NSG at             0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                       14:32

   or TMHU


ICF not housed   11/07/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                                               0   NSG at   NSG at    0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                       07:02    19:34

   or TMHU


ICF not housed   11/08/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                                               0                      0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                                               0   NSG at             0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                       21:47

   or TMHU


ICF not housed   11/10/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                                               0                      0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                                               0   NSG at   NSG at    0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                       08:25    19:07

   or TMHU


ICF not housed   11/12/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                   13:40:00    0   1   0   0   0   NSG at            0.17   0     0   0     0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                      CellFront                        08:03
                                                                                                                    NonConf
   or TMHU                                                                                                          for 0.17
                                                                                                                     Hours
ICF not housed   11/13/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                                               0                      0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                                               0                      0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                                               0                      0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   CMF   ASU   ASUHub   ICF   8/6/2020 1:03:00 PM    101.88                                               0                      0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   CMF   ASU   ASUHub   ICF   10/9/2020 4:14:00 PM    5.77    ASUHub   MHCB   10:30:00    1   1   0   0   0                     0.75   0     0   0     0.5   0.75   1.25   0   1.25
in PIP or MHCB                                                                                                      Standard
                                                                                                                    Conf for
   or TMHU                                                                                                            0.50
                                                                                                                      Hours
ICF not housed   10/15/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM    67.12    ASUHub   MHCB                               0                      0     2.5   0   2.5   2.5    0     2.5    0   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM    67.12    ASUHub   MHCB                               0                      0     2.5   0   2.5   2.5    0     2.5    0   2.5
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 77 of 368
ICF not housed   10/17/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB                                           0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB                                           0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB                                           0    0     2.5   0   2.5   2.5     0     2.5    0   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB   13:00:00    1   0               0   0   0    0     0     0   0     0.75    0     0.75   0   0.75
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.75
                                                                                                                    Hours
ICF not housed   10/21/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB                                           0    0     2.5   0   2.5   2.5     0     2.5    0   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB                                           0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB   11:30:00    1   0               0   0   0    0     2.5   0   2.5   3.17    0     3.17   0   3.17
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.67
                                                                                                                    Hours
ICF not housed   10/24/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB                                           0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB                                           0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB                                           0    0     2.5   0   2.5   2.5     0     2.5    0   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB   11:15:00    1   0   12:30:00    1   0   0    0     0     0   0     0.83    0     0.83   0   0.83
in PIP or MHCB                                                                                                    Standard            Standard
                                                                                                                  Conf for            Conf for
   or TMHU                                                                                                          0.33                0.50
                                                                                                                    Hours               Hours
ICF not housed   10/28/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB                                           0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB                                           0    0     2.5   0   2.5   2.5     0     2.5    0   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB   11:10:00    1   0               0   0   0    0     2.5   0   2.5   3.17    0     3.17   0   3.17
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.67
                                                                                                                    Hours
ICF not housed   10/31/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB   13:15:00    1   0               0   0   0    0     0     0   0     0.5     0     0.5    0   0.5
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.50
                                                                                                                    Hours

ICF not housed   11/01/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB                                           0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB   10:45:00    0   1   09:00:00    1   1   0   0.42   0     0   0     0.77   0.42   1.18   0   1.18
in PIP or MHCB                                                                                                    CellFront           CellFront
                                                                                                                  NonConf             NonCof
   or TMHU                                                                                                        for 0.17              0.25
                                                                                                                   Hours               Hours
ICF not housed   11/03/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB                                           0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   CMF   ASU   ASUHub   ICF   9/2/2020 8:52:00 AM   67.12   ASUHub   MHCB                                           0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 78 of 368
ICF not housed   11/05/2020   Region I   CMF   ASU   ASUHub   ICF    9/2/2020 8:52:00 AM    67.12   ASUHub   MHCB                                                                           0   0   2.5   0     2.5   2.5    0   2.5    0     2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   CMF   ASU   ASUHub   ICF    9/2/2020 8:52:00 AM    67.12   ASUHub   MHCB                                     10:00:00   1   0   0   0              0   0   0     2.5   2.5   0.5    0   0.5    2.5    3
in PIP or MHCB                                                                                                                                        Standard
                                                                                                                                                      Conf for
   or TMHU                                                                                                                                              0.50
                                                                                                                                                        Hours
ICF not housed   11/07/2020   Region I   CMF   ASU   ASUHub   ICF    9/2/2020 8:52:00 AM    67.12   ASUHub   MHCB                                                                           0   0   0     0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   CMF   ASU   ASUHub   ICF    9/2/2020 8:52:00 AM    67.12   ASUHub   MHCB   11/8/2020 12:38:51 PM   SPI not   11:00:00   1   0   0   0              0   0   0     0     0     0.5    0   0.5    0     0.5
in PIP or MHCB                                                                                                                               done     Standard
                                                                                                                                                      Conf for
   or TMHU                                                                                                                                              0.50
                                                                                                                                                        Hours
ICF not housed   10/15/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                                                           0   0   0     0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                     10:30:00   1   0   0   0              0   0   0     0     0     0.25   0   0.25   0     0.25
in PIP or MHCB                                                                                                                                        Conf for
                                                                                                                                                        0.25
   or TMHU                                                                                                                                              Hours


ICF not housed   10/17/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                                                           0   0   0     0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                                                           0   0   0     0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                                                           0   0   0     0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                                                10:07:00   0   0   0     0     0      0     0    0     0      0
in PIP or MHCB                                                                                                                                                                   Conf for
                                                                                                                                                                                   0.10
   or TMHU                                                                                                                                                                         Hours


ICF not housed   10/21/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                                                           0   0   0     0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                     11:17:00   1   0   0   0              0   0   0     0     0     0.17   0   0.17   0     0.17
in PIP or MHCB                                                                                                                                        Conf for
                                                                                                                                                        0.17
   or TMHU                                                                                                                                              Hours


ICF not housed   10/23/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                                                           0   0   0     0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                                                           0   0   0     0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                                                           0   0   0     0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                                                           0   0   0     0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                                                           0   0   0     0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                     10:26:00   1   0   0   0   10:12:00   0   0   0     0     0     0.23   0   0.23   0     0.23
in PIP or MHCB                                                                                                                                        Conf for                   Conf for
                                                                                                                                                        0.23                       0.23
   or TMHU                                                                                                                                              Hours                      Hours


ICF not housed   10/29/2020   Region I   CMF   ML     CTC     ICF   9/14/2020 12:24:00 PM   62.91                                                                                           0   0   0     0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 79 of 368
ICF not housed   10/30/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                 09:31:00   1   0   10:00:00   0   1               0   0   0   0   0   0.3   0.25   0.55   0   0.55
in PIP or MHCB                                                                                                       Conf for           Standard
                                                                                                                       0.30             NonCof
   or TMHU                                                                                                             Hours              0.25
                                                                                                                                          Hours
ICF not housed   11/04/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                       11:42:00    0   0   0   0   0   0      0      0     0    0
in PIP or MHCB                                                                                                                                             CellFront
                                                                                                                                                           NonCof
   or TMHU                                                                                                                                                   0.30
                                                                                                                                                            Hours
ICF not housed   11/05/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   CMF   ML     CTC      ICF     9/14/2020 12:24:00 PM   62.91                                                                   0   0   0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   CMF   ASU   ASUHub   EOPMod                                                                                       11:00:00    0   0   0   0   0   0      0      0     0    0
in PIP or MHCB                                                                                                                                             Standard
                                                                                                                                                           Conf for
   or TMHU                                                                                                                                                   0.47
                                                                                                                                                             Hours
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 80 of 368
ICF not housed   11/13/2020   Region I   CMF   ASU   ASUHub    ICF     11/12/2020 2:24:00 PM   3.83                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   CMF   ASU   ASUHub    ICF     11/12/2020 2:24:00 PM   3.83                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   CMF   ASU   ASUHub    ICF     11/12/2020 2:24:00 PM   3.83                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   CMF   ASU   ASUHub    ICF     11/12/2020 2:24:00 PM   3.83                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   CMF   ASU   ASUHub   EOPMod                                                                             10:10:00   0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                   Standard
                                                                                                                                                 Conf for
   or TMHU                                                                                                                                         0.25
                                                                                                                                                   Hours
ICF not housed   10/28/2020   Region I   CMF   ASU   ASUHub    ICF     10/27/2020 1:29:00 PM   19.86                 12:25:00    0   1   0   0              0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours
ICF not housed   10/29/2020   Region I   CMF   ASU   ASUHub    ICF     10/27/2020 1:29:00 PM   19.86                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   CMF   ASU   ASUHub    ICF     10/27/2020 1:29:00 PM   19.86                 10:50:00    0   1   0   0              0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours
ICF not housed   10/31/2020   Region I   CMF   ASU   ASUHub    ICF     10/27/2020 1:29:00 PM   19.86                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   CMF   ASU   ASUHub    ICF     10/27/2020 1:29:00 PM   19.86                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   CMF   ASU   ASUHub    ICF     10/27/2020 1:29:00 PM   19.86                 11:05:00    0   1   0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.08
                                                                                                                      Hours
ICF not housed   11/03/2020   Region I   CMF   ASU   ASUHub    ICF     10/27/2020 1:29:00 PM   19.86                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   CMF   ASU   ASUHub    ICF     10/27/2020 1:29:00 PM   19.86                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   CMF   ASU   ASUHub    ICF     10/27/2020 1:29:00 PM   19.86                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   CMF   ASU   ASUHub    ICF     10/27/2020 1:29:00 PM   19.86                 12:30:00    0   1   0   0              0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours

ICF not housed   11/07/2020   Region I   CMF   ASU   ASUHub    ICF     10/27/2020 1:29:00 PM   19.86                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   CMF   ASU   ASUHub    ICF     10/27/2020 1:29:00 PM   19.86                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   CMF   ASU   ASUHub    ICF     10/27/2020 1:29:00 PM   19.86                 12:25:00    1   0   0   0              0    0     0   0   0   0.33    0     0.33   0   0.33
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.33
                                                                                                                       Hours

ICF not housed   11/10/2020   Region I   CMF   ASU   ASUHub    ICF     10/27/2020 1:29:00 PM   19.86                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 81 of 368
ICF not housed   11/11/2020   Region I   CMF   ASU   ASUHub   ICF   10/27/2020 1:29:00 PM    19.86                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   CMF   ASU   ASUHub   ICF   10/27/2020 1:29:00 PM    19.86                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   CMF   ASU   ASUHub   ICF   10/27/2020 1:29:00 PM    19.86                 12:20:00    0   1   0   0              0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.17
                                                                                                                    Hours
ICF not housed   11/14/2020   Region I   CMF   ASU   ASUHub   ICF   10/27/2020 1:29:00 PM    19.86                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   CMF   ASU   ASUHub   ICF   10/27/2020 1:29:00 PM    19.86                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   CMF   ASU   ASUHub   ICF   10/27/2020 1:29:00 PM    19.86                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   CMF   ML     EOP     EOP                                                                              09:15:00   0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                 Standard
                                                                                                                                               Conf for
   or TMHU                                                                                                                                       0.25
                                                                                                                                                 Hours
ICF not housed   11/13/2020   Region I   CMF   ML     EOP     ICF   11/12/2020 12:49:00 PM   3.89                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   CMF   ML     EOP     ICF   11/12/2020 12:49:00 PM   3.89                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   CMF   ML     EOP     ICF   11/12/2020 12:49:00 PM   3.89                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   CMF   ML     EOP     ICF   11/12/2020 12:49:00 PM   3.89                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   CMF   ML     EOP     EOP                                                                              12:25:00   0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                  NonCof
                                                                                                                                                 0.42
   or TMHU                                                                                                                                       Hours


ICF not housed   11/06/2020   Region I   CMF   ML     EOP     ICF    11/5/2020 1:01:00 PM    10.88                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   CMF   ML     EOP     ICF    11/5/2020 1:01:00 PM    10.88                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   CMF   ML     EOP     ICF    11/5/2020 1:01:00 PM    10.88                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   CMF   ML     EOP     ICF    11/5/2020 1:01:00 PM    10.88                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   CMF   ML     EOP     ICF    11/5/2020 1:01:00 PM    10.88                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   CMF   ML     EOP     ICF    11/5/2020 1:01:00 PM    10.88                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   CMF   ML     EOP     ICF    11/5/2020 1:01:00 PM    10.88                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 82 of 368
ICF not housed   11/13/2020   Region I   CMF    ML     EOP     ICF    11/5/2020 1:01:00 PM    10.88                                                                                                                                             0             0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   CMF    ML     EOP     ICF    11/5/2020 1:01:00 PM    10.88                                                                                                                                             0             0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   CMF    ML     EOP     ICF    11/5/2020 1:01:00 PM    10.88                                                                                                                                             0   NSG at    0     0   0   0   0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                       21:13

   or TMHU


ICF not housed   11/16/2020   Region I   CMF    ML     EOP     ICF    11/5/2020 1:01:00 PM    10.88                                                                                                                                             0             0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         11/09/2020   Region I   MCSP   ASU   ASUHub   EOP                                    11/9/2020 4:12:05 PM   11/10/2020 1:24:03 PM   0.88   ASUHub   EOP   11/9/2020 1:34:25 PM    SPI not   11:33:00    4   0   0   0          0             0     0   2   2   1.3    0     1.3    2   3.3
                                                                                                                                                                                                    done     Standard
                                                                                                                                                                                                             Conf for
                                                                                                                                                                                                               0.38
                                                                                                                                                                                                               Hours
    TMHU         11/10/2020   Region I   MCSP   ASU   ASUHub   MHCB   11/9/2020 12:05:00 PM   0.95    11/9/2020 4:12:05 PM   11/10/2020 1:24:03 PM   0.88   ASUHub   EOP   11/10/2020 1:31:59 PM   Update    09:20:00    0   1   0   0   0.08   1            0.25   0   0   0   0     0.25   0.25   0   0.25
                                                                                                                                                                                                             CellFront
                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                             for 0.17
                                                                                                                                                                                                               Hours
ICF not housed   10/15/2020   Region I   MCSP   ML     EOP     ICF    9/22/2020 8:27:00 AM    55.07                                                                                                          12:40:00    0   1   0   0          0            0.08   0   1   1   0     0.08   0.08   1   1.08
in PIP or MHCB                                                                                                                                                                                               CellFront
                                                                                                                                                                                                             NonConf
   or TMHU                                                                                                                                                                                                   for 0.08
                                                                                                                                                                                                               Hours
ICF not housed   10/16/2020   Region I   MCSP   ML     EOP     ICF    9/22/2020 8:27:00 AM    55.07                                                                                                                                             0             0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   MCSP   ML     EOP     ICF    9/22/2020 8:27:00 AM    55.07                                                                                                                                             0             0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   MCSP   ML     EOP     ICF    9/22/2020 8:27:00 AM    55.07                                                                                                                                             0             0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   MCSP   ML     EOP     ICF    9/22/2020 8:27:00 AM    55.07                                                                                                          15:51:00    0   1   0   0          0            0.07   0   0   0   0     0.07   0.07   0   0.07
in PIP or MHCB                                                                                                                                                                                               CellFront
                                                                                                                                                                                                             NonConf
   or TMHU                                                                                                                                                                                                   for 0.07
                                                                                                                                                                                                              Hours
ICF not housed   10/20/2020   Region I   MCSP   ML     EOP     ICF    9/22/2020 8:27:00 AM    55.07                                                                                                                                             0             0     0   1   1   0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   MCSP   ML     EOP     ICF    9/22/2020 8:27:00 AM    55.07                                                                                                          13:30:00    0   1   0   0          0            0.12   0   0   0   0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                                                                               CellFront
                                                                                                                                                                                                             NonConf
   or TMHU                                                                                                                                                                                                   for 0.12
                                                                                                                                                                                                              Hours

ICF not housed   10/22/2020   Region I   MCSP   ML     EOP     ICF    9/22/2020 8:27:00 AM    55.07                                                                                                                                             0             0     0   1   1   0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   MCSP   ML     EOP     ICF    9/22/2020 8:27:00 AM    55.07                                                                                                                                             0             0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   MCSP   ML     EOP     ICF    9/22/2020 8:27:00 AM    55.07                                                                                                                                             0             0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   MCSP   ML     EOP     ICF    9/22/2020 8:27:00 AM    55.07                                                                                                                                             0             0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   MCSP   ML     EOP     ICF    9/22/2020 8:27:00 AM    55.07                                                                                                          15:47:00    0   1   0   0          0            0.13   0   0   0   0     0.13   0.13   0   0.13
in PIP or MHCB                                                                                                                                                                                               CellFront
                                                                                                                                                                                                             NonConf
   or TMHU                                                                                                                                                                                                   for 0.13
                                                                                                                                                                                                              Hours
ICF not housed   10/27/2020   Region I   MCSP   ML     EOP     ICF    9/22/2020 8:27:00 AM    55.07                                                                                                          15:03:00    0   1   0   0          0            0.08   0   1   1   0     0.08   0.08   1   1.08
in PIP or MHCB                                                                                                                                                                                               CellFront
                                                                                                                                                                                                             NonConf
   or TMHU                                                                                                                                                                                                   for 0.08
                                                                                                                                                                                                              Hours

ICF not housed   10/28/2020   Region I   MCSP   ML     EOP     ICF    9/22/2020 8:27:00 AM    55.07                                                                                                                                             0             0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 83 of 368
ICF not housed   10/29/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                                         09:57:00          0    0     0   1   1   0    0      0      1      1
in PIP or MHCB                                                                                                                                        Standard
                                                                                                                                                      Conf for
   or TMHU                                                                                                                                              0.08
                                                                                                                                                        Hours
ICF not housed   10/30/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                                                           0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                                                           0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                                                           0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                  15:39:00    0   1              0   0                     0   0.13   0   0   0   0   0.13   0.13    0     0.13
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.13
                                                                                                                Hours
ICF not housed   11/03/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                  14:15:00    0   1              0   0                     0   0.07   0   0   0   0   0.07   0.07    0     0.07
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.07
                                                                                                                Hours
ICF not housed   11/04/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                                                           0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                                                           0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                                                           0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                                                           0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                                                           0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                                                           0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                      12:00:00                      0.02   1   0.02   0   1   1   0   0.02   0.02   1.42   1.43
in PIP or MHCB                                                                                                                      NonCof
                                                                                                                                     0.42
   or TMHU                                                                                                                           Hours


ICF not housed   11/11/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                                                           0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                  14:15:00    0   1              0   0                     0   0.08   0   1   1   0   0.08   0.08    1     1.08
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours

ICF not housed   11/13/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                  10:45:00    0   1              0   0                     0   0.08   0   0   0   0   0.08   0.08    0     0.08
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours
ICF not housed   11/14/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                                                           0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                                                           0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   MCSP   ML   EOP   ICF   9/22/2020 8:27:00 AM   55.07                                                                           0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 84 of 368
ICF not housed   10/15/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                             09:43:00          0             0     0   1   1    0      0      0     1    1
in PIP or MHCB                                                                                                                              Standard
                                                                                                                                            Conf for
   or TMHU                                                                                                                                    0.10
                                                                                                                                              Hours
ICF not housed   10/16/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                               0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                               0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                               0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                               0             0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                 10:30:00    1   0   0   0                     0             0     0   0   0   0.5     0     0.5    0   0.5
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.50
                                                                                                                  Hours
ICF not housed   10/21/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                               0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                     18:30

   or TMHU


ICF not housed   10/22/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                               0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                               0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                               0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                               0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                               0             0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                 09:14:00    1   0   0   0                     0             0     0   0   0   0.77    0     0.77   0   0.77
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.77
                                                                                                                  Hours

ICF not housed   10/28/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                        0.02   1            0.02   0   0   0    0     0.02   0.02   0   0.02
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                               0             0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                               0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                               0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                                                               0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   MCSP   ML   EOP   ICF   10/12/2020 10:32:00 AM   34.99                 14:45:00    0   1   0   0                     0            0.17   1   0   1    0     1.17   1.17   0   1.17
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.17
                                                                                                                 Hours
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 85 of 368
ICF not housed   11/03/2020   Region I   MCSP   ML   EOP   ICF    10/12/2020 10:32:00 AM   34.99                                                                                                         08:57:00    1   0              0   0                     0                      0     0   0   0   0.22    0     0.22   0   0.22
in PIP or MHCB                                                                                                                                                                                           Standard
                                                                                                                                                                                                         Conf for
   or TMHU                                                                                                                                                                                                 0.22
                                                                                                                                                                                                           Hours
ICF not housed   11/04/2020   Region I   MCSP   ML   EOP   ICF    10/12/2020 10:32:00 AM   34.99                                                                                                                                                                  0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/30/2020   Region I   MCSP   ML   EOP   EOP                                      10/30/2020 3:53:26 PM   11/2/2020 12:34:53 PM   2.86   EOP   EOP   10/30/2020 2:52:35 PM   SPI not   13:00:00    1   0              0   0                     0                      0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                done     Standard
                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                            0.50
                                                                                                                                                                                                           Hours
    TMHU         10/31/2020   Region I   MCSP   ML   SNY   MHCB   10/30/2020 1:46:00 PM     2.92    10/30/2020 3:53:26 PM   11/2/2020 12:34:53 PM   2.86   EOP   EOP                                     10:15:00    0   1              0   0                     0   MHPC at MHPC at   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                         CellFront                                                     09:00   14:00
                                                                                                                                                                                                         NonConf
                                                                                                                                                                                                          for 0.25
                                                                                                                                                                                                           Hours
    TMHU         11/01/2020   Region I   MCSP   ML   SNY   MHCB   10/30/2020 1:46:00 PM     2.92    10/30/2020 3:53:26 PM   11/2/2020 12:34:53 PM   2.86   EOP   EOP                                     08:41:00    0   1              0   0                     0   MHPC at MHPC at   0.15   0   0   0    0     0.15   0.15   0   0.15
                                                                                                                                                                                                         CellFront                                                     08:05   14:20
                                                                                                                                                                                                         NonConf
                                                                                                                                                                                                          for 0.15
                                                                                                                                                                                                           Hours
    TMHU         11/02/2020   Region I   MCSP   ML   SNY   MHCB   10/30/2020 1:46:00 PM     2.92    10/30/2020 3:53:26 PM   11/2/2020 12:34:53 PM   2.86   EOP   EOP   11/2/2020 1:45:03 PM    SPI not   10:20:00    1   0   09:45:00   1   0   09:40:00          0                      0     0   0   0   0.58    0     0.58   0   0.58
                                                                                                                                                                                                done     Therapeut           Standard           Standard
                                                                                                                                                                                                         icModule            Conf for           Conf for
                                                                                                                                                                                                          Conf for             0.25               0.17
                                                                                                                                                                                                            0.17               Hours              Hours
                                                                                                                                                                                                           Hours
ICF not housed   10/15/2020   Region I   MCSP   ML   EOP   ICF     8/6/2020 10:49:00 AM    101.98                                                                                                        10:30:00    1   0              0   0                     0                      0     0   0   0   0.13    0     0.13   0   0.13
in PIP or MHCB                                                                                                                                                                                           Standard
                                                                                                                                                                                                          Conf for
   or TMHU                                                                                                                                                                                                  0.13
                                                                                                                                                                                                           Hours

ICF not housed   10/16/2020   Region I   MCSP   ML   EOP   ICF     8/6/2020 10:49:00 AM    101.98                                                                                                        14:15:00    1   0              0   0                     0                      0     0   0   0   0.08    0     0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                           Standard
                                                                                                                                                                                                         Conf for
   or TMHU                                                                                                                                                                                                 0.08
                                                                                                                                                                                                           Hours
ICF not housed   10/17/2020   Region I   MCSP   ML   EOP   ICF     8/6/2020 10:49:00 AM    101.98                                                                                                                                                                 0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   MCSP   ML   EOP   ICF     8/6/2020 10:49:00 AM    101.98                                                                                                                                                                 0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   MCSP   ML   EOP   ICF     8/6/2020 10:49:00 AM    101.98                                                                                                                                                                 0                      0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   MCSP   ML   EOP   ICF     8/6/2020 10:49:00 AM    101.98                                                                                                                                                                 0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   MCSP   ML   EOP   ICF     8/6/2020 10:49:00 AM    101.98                                                                                                                                                                 0                      0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   MCSP   ML   EOP   ICF     8/6/2020 10:49:00 AM    101.98                                                                                                        13:05:00    0   1              0   0                     0                     0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                           CellFront
                                                                                                                                                                                                         NonConf
   or TMHU                                                                                                                                                                                               for 0.08
                                                                                                                                                                                                          Hours

ICF not housed   10/23/2020   Region I   MCSP   ML   EOP   ICF     8/6/2020 10:49:00 AM    101.98                                                                                                        14:45:00    0   1              0   0              0.02   1    RT at            0.02   0   0   0    0     0.18   0.18   0   0.18
in PIP or MHCB                                                                                                                                                                                           NonConf                                                       10:30
                                                                                                                                                                                                          for 0.17
   or TMHU                                                                                                                                                                                                 Hours


ICF not housed   10/24/2020   Region I   MCSP   ML   EOP   ICF     8/6/2020 10:49:00 AM    101.98                                                                                                                                                                 0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   MCSP   ML   EOP   ICF     8/6/2020 10:49:00 AM    101.98                                                                                                                                                                 0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   MCSP   ML   EOP   ICF     8/6/2020 10:49:00 AM    101.98                                                                                                                                                                 0                      0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   MCSP   ML   EOP   ICF     8/6/2020 10:49:00 AM    101.98                                                                                                        11:40:00    0   1              0   0              0.02   1    RT at            0.18   0   0   0    0     0.18   0.18   0   0.18
in PIP or MHCB                                                                                                                                                                                           CellFront                                                     12:15
                                                                                                                                                                                                         NonConf
   or TMHU                                                                                                                                                                                               for 0.17
                                                                                                                                                                                                          Hours

ICF not housed   10/28/2020   Region I   MCSP   ML   EOP   ICF     8/6/2020 10:49:00 AM    101.98                                                                                                                                                          0.03   1    RT at            0.03   0   0   0    0     0.03   0.03   0   0.03
in PIP or MHCB                                                                                                                                                                                                                                                         10:00

   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 86 of 368
ICF not housed   10/29/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                 10:30:00   1   0              0   0          0            0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.25
                                                                                                                 Hours
ICF not housed   10/30/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                                                       0.02   1   RT at   0.02   0   0   0    0     0.02   0.02   0   0.02
in PIP or MHCB                                                                                                                                                  10:41

   or TMHU


ICF not housed   10/31/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                                                              0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                                                              0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                                                              0            0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                                                              0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                                                              0            0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                 10:25:00   0   1              0   0          0            0     0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                   Yard
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours
ICF not housed   11/06/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                 14:10:00   0   1              0   0          0            0     0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                   Yard
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours
ICF not housed   11/07/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                                                              0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                                                              0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                                                              0            0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                            0   0   10:47:00   1   0   0.02   1           0.02   0   0   0   0.1    0.02   0.12   0   0.12
in PIP or MHCB                                                                                                                    Standard
                                                                                                                                  Conf for
   or TMHU                                                                                                                          0.10
                                                                                                                                    Hours

ICF not housed   11/11/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                                                              0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                 11:15:00   0   1              0   0          0            0     0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                   Yard
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours

ICF not housed   11/13/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                 14:00:00   1   0              0   0          0            0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.25
                                                                                                                 Hours
ICF not housed   11/14/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                                                              0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                                                              0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   MCSP   ML   EOP   ICF   8/6/2020 10:49:00 AM   101.98                                                              0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                          Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 87 of 368
TMHU   10/20/2020   Region I   MCSP   ML   EOP    EOP                                     10/20/2020 5:14:31 PM   10/21/2020 11:52:31 AM   0.78    EOP   EOP    10/20/2020 3:16:29 PM    SPI not     13:15:00    0   1               0   0                      0                      0     0   0   0    0     2.17   2.17   0   2.17
                                                                                                                                                                                          done       Therapeut
                                                                                                                                                                                                     icModule
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                      for 2.17
                                                                                                                                                                                                       Hours
TMHU   10/21/2020   Region I   MCSP   ML   SNY   MHCB    10/20/2020 3:17:00 PM    0.78    10/20/2020 5:14:31 PM   10/21/2020 11:52:31 AM   0.78    EOP   EOP    10/21/2020 10:32:55 AM    Update     09:30:00    1   1               0   0                      0                     0.25   0   0   0   0.33   0.25   0.58   0   0.58
                                                                                                                                                                                                     CellFront
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                      for 0.25
                                                                                                                                                                                                       Hours
TMHU   11/10/2020   Region I   MCSP   ML   SNY   CCCMS                                    11/10/2020 1:26:05 PM   11/13/2020 6:49:23 PM    3.22    EOP   EOP    11/10/2020 12:19:54 PM Required      11:35:00    1   0               0   0                      0                      0     0   0   0   0.4     0     0.4    0   0.4
                                                                                                                                                                                       by policy     Standard
                                                                                                                                                                                                      Conf for
                                                                                                                                                                                                        0.40
                                                                                                                                                                                                       Hours
TMHU   11/11/2020   Region I   MCSP   ML   SNY   MHCB    11/10/2020 12:34:00 PM    3      11/10/2020 1:26:05 PM   11/13/2020 6:49:23 PM    3.22    EOP   EOP                                                                                             0.5    1   MHPC at MHPC at   0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                                                                     08:45   14:24
TMHU   11/12/2020   Region I   MCSP   ML   SNY   MHCB    11/10/2020 12:34:00 PM    3      11/10/2020 1:26:05 PM   11/13/2020 6:49:23 PM    3.22    EOP   EOP                                         09:30:00    0   1               0   0                      0   MHPC at MHPC at   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                     CellFront                                                       02:00   09:00
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                     for 0.25
                                                                                                                                                                                                       Hours
TMHU   11/13/2020   Region I   MCSP   ML   SNY   MHCB    11/10/2020 12:34:00 PM    3      11/10/2020 1:26:05 PM   11/13/2020 6:49:23 PM    3.22    EOP   EOP    11/13/2020 1:41:41 PM    Required    08:00:00    0   1   11:56:00    1   0   10:15:00           0   MHPC at           0.5    0   0   0   0.17   0.5    0.67   0   0.67
                                                                                                                                                                                         by policy   CellFront           Standard            CellFront               09:00
                                                                                                                                                                                                     NonConf             Conf for            NonCof
                                                                                                                                                                                                     for 0.25              0.17                0.25
                                                                                                                                                                                                       Hours               Hours              Hours
TMHU   11/02/2020   Region I   MCSP   ML   SNY   CCCMS                                    11/2/2020 1:41:37 PM    11/12/2020 9:23:35 PM    10.32   MCB   MHCB   11/2/2020 10:14:35 AM    Required    09:45:00    1   0               0   0                      0   MHPC at            0     0   0   0   0.2     0     0.2    0   0.2
                                                                                                                                                                                         by policy   Standard                                                        14:20
                                                                                                                                                                                                     Conf for
                                                                                                                                                                                                       0.20
                                                                                                                                                                                                       Hours
TMHU   11/03/2020   Region I   MCSP   ML   SNY   MHCB    11/2/2020 10:01:00 AM    14.01   11/2/2020 1:41:37 PM    11/12/2020 9:23:35 PM    10.32   MCB   MHCB                                        09:25:00    0   1               0   0                      0   MHPC at MHPC at   0.08   0   0   0    0     0.08   0.08   0   0.08
                                                                                                                                                                                                     CellFront                                                       08:50   14:00
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                     for 0.08
                                                                                                                                                                                                       Hours
TMHU   11/04/2020   Region I   MCSP   ML   SNY   MHCB    11/2/2020 10:01:00 AM    14.01   11/2/2020 1:41:37 PM    11/12/2020 9:23:35 PM    10.32   MCB   MHCB                                        09:00:00    0   1               0   0               0.05   1   MHPC at MHPC at   0.22   0   0   0    0     0.22   0.22   0   0.22
                                                                                                                                                                                                     CellFront                                                       08:50   14:00
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                     for 0.17
                                                                                                                                                                                                       Hours
TMHU   11/05/2020   Region I   MCSP   ML   SNY   MHCB    11/2/2020 10:01:00 AM    14.01   11/2/2020 1:41:37 PM    11/12/2020 9:23:35 PM    10.32   MCB   MHCB                                        10:30:00    0   1   09:54:00    0   1   10:00:00    0.05   1   MHPC at MHPC at   0.77   0   0   0    0     0.77   0.77   0   0.77
                                                                                                                                                                                                     CellFront           CellFront           CellFront               08:00   14:00
                                                                                                                                                                                                     NonConf             NonCof              NonCof
                                                                                                                                                                                                     for 0.25              0.13                0.33
                                                                                                                                                                                                       Hours              Hours               Hours
TMHU   11/06/2020   Region I   MCSP   ML   SNY   MHCB    11/2/2020 10:01:00 AM    14.01   11/2/2020 1:41:37 PM    11/12/2020 9:23:35 PM    10.32   MCB   MHCB                                        08:30:00    0   1   11:00:00    0   1               0.33   1   MHPC at MHPC at   0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                     CellFront           CellFront                                   09:00   14:00
                                                                                                                                                                                                     NonConf             NonCof
                                                                                                                                                                                                     for 0.25              0.25
                                                                                                                                                                                                       Hours              Hours
TMHU   11/07/2020   Region I   MCSP   ML   SNY   MHCB    11/2/2020 10:01:00 AM    14.01   11/2/2020 1:41:37 PM    11/12/2020 9:23:35 PM    10.32   MCB   MHCB                                        08:30:00    0   1               0   0                      0   MHPC at MHPC at   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                     CellFront                                                       08:00   14:00
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                     for 0.25
                                                                                                                                                                                                       Hours
TMHU   11/08/2020   Region I   MCSP   ML   SNY   MHCB    11/2/2020 10:01:00 AM    14.01   11/2/2020 1:41:37 PM    11/12/2020 9:23:35 PM    10.32   MCB   MHCB                                        09:15:00    0   2               0   0                      0   MHPC at MHPC at   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                     CellFront                                                       08:10   15:00
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                     for 0.25
                                                                                                                                                                                                       Hours
TMHU   11/09/2020   Region I   MCSP   ML   SNY   MHCB    11/2/2020 10:01:00 AM    14.01   11/2/2020 1:41:37 PM    11/12/2020 9:23:35 PM    10.32   MCB   MHCB                                                    0   0   12:00:00    0   1               0.03   1   MHPC at MHPC at   0.28   0   0   0    0     0.28   0.28   0   0.28
                                                                                                                                                                                                                         CellFront                                   09:05   15:00
                                                                                                                                                                                                                         NonCof
                                                                                                                                                                                                                           0.25
                                                                                                                                                                                                                          Hours
TMHU   11/10/2020   Region I   MCSP   ML   SNY   MHCB    11/2/2020 10:01:00 AM    14.01   11/2/2020 1:41:37 PM    11/12/2020 9:23:35 PM    10.32   MCB   MHCB                                        09:50:00    0   2               0   0               0.02   1   MHPC at           0.27   0   0   0    0     0.27   0.27   0   0.27
                                                                                                                                                                                                     CellFront                                                       08:05
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                      for 0.17
                                                                                                                                                                                                       Hours
TMHU   11/11/2020   Region I   MCSP   ML   SNY   MHCB    11/2/2020 10:01:00 AM    14.01   11/2/2020 1:41:37 PM    11/12/2020 9:23:35 PM    10.32   MCB   MHCB                                        09:30:00    0   1               0   0               0.25   1   MHPC at MHPC at   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                     CellFront                                                       08:45   14:24
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                      for 0.08
                                                                                                                                                                                                       Hours
TMHU   11/12/2020   Region I   MCSP   ML   SNY   MHCB    11/2/2020 10:01:00 AM    14.01   11/2/2020 1:41:37 PM    11/12/2020 9:23:35 PM    10.32   MCB   MHCB                                        09:45:00    0   1   08:00:00    0   1   08:15:00           0   MHPC at MHPC at   0.75   0   0   0    0     0.75   0.75   0   0.75
                                                                                                                                                                                                     CellFront           CellFront           CellFront               02:00   09:00
                                                                                                                                                                                                     NonConf             NonCof              NonCof
                                                                                                                                                                                                      for 0.25             0.25                0.25
                                                                                                                                                                                                       Hours              Hours                Hours
TMHU   10/29/2020   Region I   MCSP   ML   EOP    EOP                                     10/29/2020 9:24:43 PM    11/5/2020 1:31:54 PM    6.67    MCB   MHCB   10/29/2020 9:16:39 PM    SPI not     18:00:00    0   1               0   0   11:11:00           0                      0     0   0   0    0      1      1     0    1
                                                                                                                                                                                          done       Therapeut                               Standard
                                                                                                                                                                                                     icModule                                Conf for
                                                                                                                                                                                                     NonConf                                   0.25
                                                                                                                                                                                                      for 1.00                                 Hours
                                                                                                                                                                                                       Hours
TMHU   10/30/2020   Region I   MCSP   ML   SNY   MHCB    10/29/2020 8:56:00 PM    7.52    10/29/2020 9:24:43 PM    11/5/2020 1:31:54 PM    6.67    MCB   MHCB                                        11:30:00    0   1   10:30:00    0   1   10:30:00    0.02   1   MHPC at MHPC at   0.68   0   0   0    0     0.68   0.68   0   0.68
                                                                                                                                                                                                     CellFront           CellFront           CellFront               09:00   14:00
                                                                                                                                                                                                     NonConf             NonCof              NonCof
                                                                                                                                                                                                      for 0.25             0.17                0.25
                                                                                                                                                                                                       Hours              Hours               Hours
TMHU   10/31/2020   Region I   MCSP   ML   SNY   MHCB    10/29/2020 8:56:00 PM    7.52    10/29/2020 9:24:43 PM    11/5/2020 1:31:54 PM    6.67    MCB   MHCB                                        08:30:00    0   1               0   0                      0   MHPC at MHPC at   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                     CellFront                                                       09:00   14:00
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                      for 0.25
                                                                                                                                                                                                       Hours
TMHU   11/01/2020   Region I   MCSP   ML   SNY   MHCB    10/29/2020 8:56:00 PM    7.52    10/29/2020 9:24:43 PM    11/5/2020 1:31:54 PM    6.67    MCB   MHCB                                        08:18:00    0   1               0   0                      0   MHPC at MHPC at   0.23   0   0   0    0     0.23   0.23   0   0.23
                                                                                                                                                                                                     CellFront                                                       08:05   14:20
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                      for 0.23
                                                                                                                                                                                                       Hours
TMHU   11/02/2020   Region I   MCSP   ML   SNY   MHCB    10/29/2020 8:56:00 PM    7.52    10/29/2020 9:24:43 PM    11/5/2020 1:31:54 PM    6.67    MCB   MHCB                                        11:00:00    1   0   10:10:00    1   0   09:50:00           0   MHPC at            0     0   0   0   0.58    0     0.58   0   0.58
                                                                                                                                                                                                     Therapeut           Standard            Standard                14:20
                                                                                                                                                                                                     icModule            Conf for            Conf for
                                                                                                                                                                                                      Conf for             0.25                0.17
                                                                                                                                                                                                        0.17               Hours               Hours
                                                                                                                                                                                                       Hours
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 88 of 368
    TMHU         11/03/2020   Region I   MCSP   ML   SNY   MHCB   10/29/2020 8:56:00 PM   7.52   10/29/2020 9:24:43 PM   11/5/2020 1:31:54 PM   6.67   MCB   MHCB                                               08:50:00    0   1               0   0                     0   MHPC at MHPC at    0.33   0   0   0   0   0.33   0.33   0   0.33
                                                                                                                                                                                                                CellFront                                                      08:50   14:00
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                for 0.33
                                                                                                                                                                                                                 Hours
    TMHU         11/04/2020   Region I   MCSP   ML   SNY   MHCB   10/29/2020 8:56:00 PM   7.52   10/29/2020 9:24:43 PM   11/5/2020 1:31:54 PM   6.67   MCB   MHCB                                               09:00:00    0   1               0   0              0.02   1   MHPC at MHPC at    0.27   0   0   0   0   0.27   0.27   0   0.27
                                                                                                                                                                                                                CellFront                                                      08:50   14:00
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                for 0.25
                                                                                                                                                                                                                 Hours
    TMHU         11/05/2020   Region I   MCSP   ML   SNY   MHCB   10/29/2020 8:56:00 PM   7.52   10/29/2020 9:24:43 PM   11/5/2020 1:31:54 PM   6.67   MCB   MHCB                                                           0   0   10:04:00    0   1              0.08   1   MHPC at            0.57   0   0   0   0   0.57   0.57   0   0.57
                                                                                                                                                                                                                                    CellFront                                  08:00
                                                                                                                                                                                                                                    NonCof
                                                                                                                                                                                                                                      0.48
                                                                                                                                                                                                                                     Hours
ICF not housed   10/20/2020   Region I   MCSP   ML   VAR   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                         Oct 20                                                             0   NSG at    NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                                         2020                                                                    10:45     17:00
                                                                                                                                                                                                      11:37AM
   or TMHU


ICF not housed   10/21/2020   Region I   MCSP   ML   VAR   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                        Oct 21                                                              0   NSG at    NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                                         2020                                                                    10:30     17:00
                                                                                                                                                                                                      8:29AM
   or TMHU


ICF not housed   10/22/2020   Region I   MCSP   ML   VAR   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                         Oct 22                                                             0   NSG at    NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                                         2020                                                                    10:45     17:00
                                                                                                                                                                                                      10:38AM
   or TMHU


ICF not housed   10/23/2020   Region I   MCSP   ML   VAR   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                         Oct 23                                                             0   NSG at              0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                                         2020                                                                    08:15
                                                                                                                                                                                                      12:38PM
   or TMHU


ICF not housed   10/24/2020   Region I   MCSP   ML   VAR   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                        Oct 24                                                              0   NSG at    NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                                         2020                                                                    12:00     15:00
                                                                                                                                                                                                      9:16AM
   or TMHU


ICF not housed   10/25/2020   Region I   MCSP   ML   VAR   ICF    10/8/2020 12:41:00 PM   38.9                                                                      10/25/2020 1:32:17 PM   Update     Oct 25 11:50:00      0   1               0   0                     0   NSG at    NSG at   0.5    0   0   0   0   0.5    0.5    0   0.5
in PIP or MHCB                                                                                                                                                                                         2020   CellFront                                                        13:05     16:40
                                                                                                                                                                                                      10:27AM NonConf
   or TMHU                                                                                                                                                                                                    for 0.50
                                                                                                                                                                                                               Hours
ICF not housed   10/26/2020   Region I   MCSP   ML   VAR   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                         Oct 26 08:20:00      0   1               0   0                     0   NSG at             0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                         2020   CellFront                                                        10:33
                                                                                                                                                                                                      11:15AM NonConf
   or TMHU                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                               Hours
ICF not housed   10/27/2020   Region I   MCSP   ML   EOP   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                                                                                            0                       0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   MCSP   ML   EOP   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                                  12:00:00    0   1               0   0                     0                      0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                  CellFront
                                                                                                                                                                                                                NonConf
   or TMHU                                                                                                                                                                                                      for 0.08
                                                                                                                                                                                                                 Hours
ICF not housed   10/29/2020   Region I   MCSP   ML   EOP   ICF    10/8/2020 12:41:00 PM   38.9                                                                      10/29/2020 2:45:03 PM   SPI not                                                     10:25:00   0.02   1    RT at             0.02   0   0   0   0   0.02   0.02   0   0.02
in PIP or MHCB                                                                                                                                                                               done                                                       Standard               13:30
                                                                                                                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                                                                                                                0.42
                                                                                                                                                                                                                                                          Hours

ICF not housed   10/30/2020   Region I   MCSP   ML   EOP   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                                                                                            0                       0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   MCSP   ML   EOP   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                                                                                            0                       0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   MCSP   ML   EOP   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                                                                                            0   NSG at    NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                                 09:51     18:48

   or TMHU


ICF not housed   11/02/2020   Region I   MCSP   ML   EOP   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                                                                                            0                       0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   MCSP   ML   EOP   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                                                                                            0                       0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   MCSP   ML   EOP   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                                  15:00:00    0   2               0   0                     0   NSG at             0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                                  CellFront                                                      19:10
                                                                                                                                                                                                                NonConf
   or TMHU                                                                                                                                                                                                      for 0.08
                                                                                                                                                                                                                 Hours

ICF not housed   11/05/2020   Region I   MCSP   ML   EOP   ICF    10/8/2020 12:41:00 PM   38.9                                                                                                                                                                            0                       0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 89 of 368
ICF not housed   11/06/2020   Region I   MCSP   ML     EOP     ICF    10/8/2020 12:41:00 PM    38.9                                                                                                                                                                                 0   NSG at              0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                                           19:13

   or TMHU


ICF not housed   11/07/2020   Region I   MCSP   ML     EOP     ICF    10/8/2020 12:41:00 PM    38.9                                                                                                                                                                                 0   NSG at    NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                                           08:57     19:24

   or TMHU


ICF not housed   11/08/2020   Region I   MCSP   ML     EOP     ICF    10/8/2020 12:41:00 PM    38.9                                                                                                                                                                                 0                       0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   MCSP   ML     EOP     ICF    10/8/2020 12:41:00 PM    38.9                                                                                                                                                                          0.02   1    RT at             0.02   0   0   0    0     0.02   0.02   0   0.02
in PIP or MHCB                                                                                                                                                                                                                                                                           08:49

   or TMHU


ICF not housed   11/10/2020   Region I   MCSP   ML     EOP     ICF    10/8/2020 12:41:00 PM    38.9                                                                                                                        15:00:00    0   2              0   0                     0                      0.17   1   0   1    0     1.17   1.17   0   1.17
in PIP or MHCB                                                                                                                                                                                                             CellFront
                                                                                                                                                                                                                           NonConf
   or TMHU                                                                                                                                                                                                                 for 0.08
                                                                                                                                                                                                                            Hours
ICF not housed   11/11/2020   Region I   MCSP   ML     EOP     ICF    10/8/2020 12:41:00 PM    38.9                                                                                                                                                                                 0                       0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   MCSP   ML     EOP     ICF    10/8/2020 12:41:00 PM    38.9                                                                                                                                                                                 0   NSG at              0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                                           18:35

   or TMHU


ICF not housed   11/13/2020   Region I   MCSP   ML     EOP     ICF    10/8/2020 12:41:00 PM    38.9                                                                                                                                                                                 0   NSG at    NSG at    0     0   1   1    0      0      0     1    1
in PIP or MHCB                                                                                                                                                                                                                                                                           09:24     18:48

   or TMHU


ICF not housed   11/14/2020   Region I   MCSP   ML     EOP     ICF    10/8/2020 12:41:00 PM    38.9                                                                                                                                                                                 0   NSG at              0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                                           09:35

   or TMHU


ICF not housed   11/15/2020   Region I   MCSP   ML     EOP     ICF    10/8/2020 12:41:00 PM    38.9                                                                                                                                                                                 0                       0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   MCSP   ML     EOP     ICF    10/8/2020 12:41:00 PM    38.9                                                                                                                                                                                 0                       0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/25/2020   Region I   MCSP   ASU   ASUHub   EOP                                    10/25/2020 7:58:01 PM    10/26/2020 6:08:43 PM   0.92   ASUHub   EOP   10/25/2020 9:50:45 PM    SPI not              19:05:00    0   1              0   0                     0                       0     0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                       done                HoldingCe
                                                                                                                                                                                                                                ll
                                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                            for 0.33
                                                                                                                                                                                                                             Hours
    TMHU         10/26/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/25/2020 7:47:00 PM    0.68   10/25/2020 7:58:01 PM    10/26/2020 6:08:43 PM   0.92   ASUHub   EOP   10/26/2020 1:40:19 PM    Required                         0   0   13:30:00   1   0   09:45:00   0.03   1   MHPC at   NSG at   0.03   0   2   2   0.5    0.03   0.53   2   2.53
                                                                                                                                                                                                      by policy                                Standard           Standard               09:30     20:00
                                                                                                                                                                                                                                               Conf for           Conf for
                                                                                                                                                                                                                                                 0.25               0.25
                                                                                                                                                                                                                                                 Hours              Hours
    TMHU         10/24/2020   Region I   MCSP   ASU   ASUHub   EOP                                    10/24/2020 12:52:10 PM   10/29/2020 8:05:45 AM   4.8             EOP   10/24/2020 12:00:28 PM    Update              11:00:00    0   1              0   0                     0   MHPC at             0     0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                           Therapeut                                                     14:00
                                                                                                                                                                                                                           icModule
                                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                            for 0.50
                                                                                                                                                                                                                             Hours
    TMHU         10/25/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/24/2020 11:05:00 AM   2.04   10/24/2020 12:52:10 PM   10/29/2020 8:05:45 AM   4.8             EOP                                                 09:20:00    0   2              0   0                     0   MHPC at MHPC at    0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                                           CellFront                                                     09:20   15:05
                                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                            for 0.17
                                                                                                                                                                                                                             Hours
    TMHU         10/26/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/24/2020 11:05:00 AM   2.04   10/24/2020 12:52:10 PM   10/29/2020 8:05:45 AM   4.8             EOP   10/26/2020 1:13:24 PM    Required                         0   0   13:15:00   1   0   10:00:00   0.03   1   MHPC at   NSG at   0.03   0   2   2   0.5    0.03   0.53   2   2.53
                                                                                                                                                                                                      by policy                                Standard           Standard               09:30     21:08
                                                                                                                                                                                                                                               Conf for           Conf for
                                                                                                                                                                                                                                                 0.25               0.25
                                                                                                                                                                                                                                                 Hours              Hours
    TMHU         10/27/2020   Region I   MCSP   ASU   ASUHub   EOP                                    10/24/2020 12:52:10 PM   10/29/2020 8:05:45 AM   4.8             EOP                                        Oct 27                                                            0                       0     0   2   2    0      0      0     2    2
                                                                                                                                                                                                                   2020
                                                                                                                                                                                                                  1:01PM
    TMHU         10/28/2020   Region I   MCSP   ASU   ASUHub   EOP                                    10/24/2020 12:52:10 PM   10/29/2020 8:05:45 AM   4.8             EOP                                                             0   0   12:27:00   1   0                     0                       0     0   0   0   0.43    0     0.43   0   0.43
                                                                                                                                                                                                                                               Standard
                                                                                                                                                                                                                                               Conf for
                                                                                                                                                                                                                                                 0.43
                                                                                                                                                                                                                                                 Hours
    TMHU         10/29/2020   Region I   MCSP   ASU   ASUHub    EOP                                   10/24/2020 12:52:10 PM   10/29/2020 8:05:45 AM   4.8             EOP                                                                                                          0                       0     0   0   0    0      0      0     0    0
    TMHU         10/22/2020   Region I   MCSP    ML    EOP      EOP                                   10/22/2020 7:09:03 PM    10/26/2020 1:35:00 PM   3.77    EOP     EOP   10/22/2020 4:09:23 PM     Other                                                                        0                       0     1   0   1    1      0      1     0    1
    TMHU         10/23/2020   Region I   MCSP    ML    SNY     MHCB   10/22/2020 5:04:00 PM    3.78   10/22/2020 7:09:03 PM    10/26/2020 1:35:00 PM   3.77    EOP     EOP                                                 11:00:00    1   1   10:50:00   1   0   10:40:00   0.03   1   MHPC at MHPC at    0.28   0   0   0   0.83   0.28   1.12   0   1.12
                                                                                                                                                                                                                           Therapeut           Standard           Standard               09:30   14:00
                                                                                                                                                                                                                           icModule            Conf for           Conf for
                                                                                                                                                                                                                            Conf for             0.42               0.17
                                                                                                                                                                                                                              0.25               Hours              Hours
                                                                                                                                                                                                                             Hours
    TMHU         10/24/2020   Region I   MCSP   ML     SNY     MHCB   10/22/2020 5:04:00 PM    3.78   10/22/2020 7:09:03 PM    10/26/2020 1:35:00 PM   3.77    EOP     EOP                                                 09:15:00    0   2              0   0                     0   MHPC at MHPC at    0.25   0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                           CellFront                                                     09:00   14:00
                                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                            for 0.25
                                                                                                                                                                                                                             Hours
                                                              Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 90 of 368
TMHU   10/25/2020   Region I   MCSP   ML     SNY     MHCB    10/22/2020 5:04:00 PM    3.78    10/22/2020 7:09:03 PM   10/26/2020 1:35:00 PM   3.77     EOP      EOP                                                 10:00:00    0   2               0   0                      0   MHPC at MHPC at   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                                    CellFront                                                       09:20   15:05
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                                     Hours
TMHU   10/26/2020   Region I   MCSP   ML     SNY     MHCB    10/22/2020 5:04:00 PM    3.78    10/22/2020 7:09:03 PM   10/26/2020 1:35:00 PM   3.77     EOP      EOP    10/26/2020 12:38:33 PM Required                          0   0    14:15:00   1   0   09:15:00           0   MHPC at            0     0   1   1   0.5     0     0.5    1   1.5
                                                                                                                                                                                              by policy                                 Standard            Standard                09:30
                                                                                                                                                                                                                                         Conf for           Conf for
                                                                                                                                                                                                                                            0.25              0.25
                                                                                                                                                                                                                                           Hours              Hours
TMHU   11/09/2020   Region I   MCSP   ASU   ASUHub    EOP                                     11/9/2020 4:12:05 PM    11/10/2020 1:24:03 PM   0.88    ASUHub    EOP    11/9/2020 11:12:52 AM    SPI not      Nov 9  08:55:00    1   0    12:09:00   0   1                      0                      0     0   0   0   0.42   0.27   0.68   0   0.68
                                                                                                                                                                                                 done        2020   Standard            HoldingCe
                                                                                                                                                                                                            10:47AM Conf for            ll NonCof
                                                                                                                                                                                                                      0.42                  0.27
                                                                                                                                                                                                                      Hours                Hours

TMHU   11/10/2020   Region I   MCSP   ASU   ASUHub   MHCB    11/9/2020 10:58:00 AM     1      11/9/2020 4:12:05 PM    11/10/2020 1:24:03 PM   0.88    ASUHub    EOP    11/10/2020 12:36:49 PM    Update             09:00:00    0   1               0   0               0.02   1                     0.18   0   0   0    0     0.18   0.18   0   0.18
                                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                     for 0.17
                                                                                                                                                                                                                      Hours
TMHU   11/06/2020   Region I   MCSP   ASU   ASUHub   MHCB     11/6/2020 9:42:00 AM    0.96    11/6/2020 1:23:18 PM    11/7/2020 11:45:35 AM   0.93    ASUHub   CCCMS   11/6/2020 10:11:34 AM     Other              08:15:00    0   1               0   0   10:00:00           0   MHPC at           0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                    CellFront                               CellFront               14:00
                                                                                                                                                                                                                    NonConf                                 NonCof
                                                                                                                                                                                                                     for 0.25                                 0.25
                                                                                                                                                                                                                      Hours                                  Hours
TMHU   11/07/2020   Region I   MCSP   ASU   ASUHub   MHCB     11/6/2020 9:42:00 AM    0.96    11/6/2020 1:23:18 PM    11/7/2020 11:45:35 AM   0.93    ASUHub   CCCMS   11/7/2020 10:32:05 AM     Update             08:45:00    0   1   13:00:00    0   1                      0                     0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                    CellFront           CellFront
                                                                                                                                                                                                                    NonConf             NonCof
                                                                                                                                                                                                                     for 0.25             0.25
                                                                                                                                                                                                                      Hours              Hours
TMHU   10/30/2020   Region I   MCSP   ML     SNY     CCCMS                                    10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP    10/30/2020 10:52:34 AM   SPI not             10:15:00    1   0               0   0                      0   MHPC at            0     0   0   0   0.2     0     0.2    0   0.2
                                                                                                                                                                                                 done               Standard                                                        14:00
                                                                                                                                                                                                                     Conf for
                                                                                                                                                                                                                       0.20
                                                                                                                                                                                                                      Hours
TMHU   10/31/2020   Region I   MCSP   ML     SNY     MHCB    10/30/2020 11:20:00 AM   14.03   10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP                                                 10:00:00    0   1               0   0                      0   MHPC at            0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                    CellFront                                                       09:00
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                     for 0.00
                                                                                                                                                                                                                      Hours
TMHU   11/01/2020   Region I   MCSP   ML     SNY     MHCB    10/30/2020 11:20:00 AM   14.03   10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP                                                 08:40:00    0   1               0   0                      0   MHPC at MHPC at   0.08   0   0   0    0     0.08   0.08   0   0.08
                                                                                                                                                                                                                    CellFront                                                       08:05   14:20
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                     for 0.08
                                                                                                                                                                                                                      Hours
TMHU   11/02/2020   Region I   MCSP   ML     SNY     MHCB    10/30/2020 11:20:00 AM   14.03   10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP                                                 09:45:00    1   0   09:30:00    1   0   09:30:00    0.08   1   MHPC at           0.08   0   0   0   0.67   0.08   0.75   0   0.75
                                                                                                                                                                                                                    Therapeut           Standard            Standard                14:20
                                                                                                                                                                                                                    icModule            Conf for            Conf for
                                                                                                                                                                                                                     Conf for             0.25                0.17
                                                                                                                                                                                                                       0.25               Hours               Hours
                                                                                                                                                                                                                      Hours
TMHU   11/03/2020   Region I   MCSP   ML     SNY     MHCB    10/30/2020 11:20:00 AM   14.03   10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP                                                 09:10:00    0   1               0   0                      0   MHPC at MHPC at   0.08   0   0   0    0     0.08   0.08   0   0.08
                                                                                                                                                                                                                    CellFront                                                       08:50   14:00
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                     for 0.08
                                                                                                                                                                                                                      Hours
TMHU   11/04/2020   Region I   MCSP   ML     SNY     MHCB    10/30/2020 11:20:00 AM   14.03   10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP                                                 08:50:00    0   1               0   0               0.03   1   MHPC at MHPC at   0.2    0   0   0    0     0.2    0.2    0   0.2
                                                                                                                                                                                                                    CellFront                                                       08:50   14:00
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                     for 0.17
                                                                                                                                                                                                                      Hours
TMHU   11/05/2020   Region I   MCSP   ML     SNY     MHCB    10/30/2020 11:20:00 AM   14.03   10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP                                                 10:45:00    0   1   09:48:00    0   1               0.08   1   MHPC at MHPC at   0.48   0   0   0    0     0.48   0.48   0   0.48
                                                                                                                                                                                                                    CellFront           CellFront                                   08:00   14:00
                                                                                                                                                                                                                    NonConf             NonCof
                                                                                                                                                                                                                     for 0.25             0.15
                                                                                                                                                                                                                      Hours              Hours
TMHU   11/06/2020   Region I   MCSP   ML     SNY     MHCB    10/30/2020 11:20:00 AM   14.03   10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP                                                 08:15:00    0   1   10:45:00    0   1               0.08   1   MHPC at MHPC at   0.57   0   0   0    0     0.57   0.57   0   0.57
                                                                                                                                                                                                                    CellFront           CellFront                                   09:00   14:00
                                                                                                                                                                                                                    NonConf             NonCof
                                                                                                                                                                                                                     for 0.25             0.23
                                                                                                                                                                                                                      Hours              Hours
TMHU   11/07/2020   Region I   MCSP   ML     SNY     MHCB    10/30/2020 11:20:00 AM   14.03   10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP                                                 08:15:00    0   1               0   0                      0   MHPC at MHPC at   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                                    CellFront                                                       08:00   14:00
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                     for 0.25
                                                                                                                                                                                                                      Hours
TMHU   11/08/2020   Region I   MCSP   ML     SNY     MHCB    10/30/2020 11:20:00 AM   14.03   10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP                                                 09:10:00    0   2               0   0                      0   MHPC at MHPC at   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                                    CellFront                                                       08:10   15:00
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                     for 0.17
                                                                                                                                                                                                                      Hours
TMHU   11/09/2020   Region I   MCSP   ML     SNY     MHCB    10/30/2020 11:20:00 AM   14.03   10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP                                                             0   0   11:00:00    0   1   10:45:00    0.03   1   MHPC at MHPC at   0.53   0   0   0    0     0.53   0.53   0   0.53
                                                                                                                                                                                                                                        CellFront           CellFront               09:05   15:00
                                                                                                                                                                                                                                        NonCof              NonCof
                                                                                                                                                                                                                                          0.25                0.25
                                                                                                                                                                                                                                         Hours               Hours
TMHU   11/10/2020   Region I   MCSP   ML     SNY     MHCB    10/30/2020 11:20:00 AM   14.03   10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP                                                 09:45:00    0   2               0   0               0.08   1   MHPC at           0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                                    CellFront                                                       08:05
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                                     Hours
TMHU   11/11/2020   Region I   MCSP   ML     SNY     MHCB    10/30/2020 11:20:00 AM   14.03   10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP                                                 09:50:00    0   1               0   0               0.25   1   MHPC at MHPC at   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                                    CellFront                                                       08:45   14:24
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                                     Hours
TMHU   11/12/2020   Region I   MCSP   ML     SNY     MHCB    10/30/2020 11:20:00 AM   14.03   10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP                                                 09:00:00    0   1   09:30:00    0   1                      0   MHPC at MHPC at   0.48   0   0   0    0     0.48   0.48   0   0.48
                                                                                                                                                                                                                    CellFront           CellFront                                   02:00   09:00
                                                                                                                                                                                                                    NonConf             NonCof
                                                                                                                                                                                                                    for 0.25              0.23
                                                                                                                                                                                                                     Hours                Hours
TMHU   11/13/2020   Region I   MCSP   ML     SNY     MHCB    10/30/2020 11:20:00 AM   14.03   10/30/2020 1:11:39 PM   11/13/2020 6:49:23 PM   14.23    EOP      EOP    11/13/2020 1:06:08 PM    Required            09:15:00    0   1   12:07:00    1   0   10:30:00           0   MHPC at           0.5    0   0   0   0.18   0.5    0.68   0   0.68
                                                                                                                                                                                                by policy           CellFront           Standard            CellFront               09:00
                                                                                                                                                                                                                    NonConf             Conf for            NonCof
                                                                                                                                                                                                                    for 0.25              0.18                0.25
                                                                                                                                                                                                                     Hours                Hours              Hours
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 91 of 368
ICF not housed   10/15/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                                   0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                                   0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                                   0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                                   0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                                   0            0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                08:45:00    1   0   0   0          0            0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.25
                                                                                                                 Hours
ICF not housed   10/21/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                10:30:00    0   1   0   0          0           0.08   0   1   1    0     0.08   0.08   1   1.08
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours
ICF not housed   10/22/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                                   0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                                   0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                                   0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                                   0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                                   0            0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                09:45:00    1   0   0   0          0            0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.25
                                                                                                                 Hours

ICF not housed   10/28/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                            0.02   1           0.02   0   0   0    0     0.02   0.02   0   0.02
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                15:00:00    0   1   0   0   0.02   1   RT at   0.02   0   0   0    0     0.23   0.23   0   0.23
in PIP or MHCB                                                                                                 NonConf                                13:30
                                                                                                                for 0.22
   or TMHU                                                                                                       Hours


ICF not housed   10/30/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                                   0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                                   0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                                   0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   MCSP   ML   EOP   ICF   5/27/2020 12:50:00 PM   172.89                                                   0            0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 92 of 368
ICF not housed   11/03/2020   Region I   MCSP   ML     EOP     ICF    5/27/2020 12:50:00 PM   172.89                                                                                                           15:50:00      0   1               0   0                     0                     0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                               NonConf
   or TMHU                                                                                                                                                                                                     for 0.08
                                                                                                                                                                                                                Hours
ICF not housed   11/04/2020   Region I   MCSP   ML     EOP     ICF    5/27/2020 12:50:00 PM   172.89                                                                                                           10:30:00      0   1               0   0                     0                      0     0   1   1    0     0.25   0.25   1   1.25
in PIP or MHCB                                                                                                                                                                                                 Standard
                                                                                                                                                                                                               NonConf
   or TMHU                                                                                                                                                                                                     for 0.25
                                                                                                                                                                                                                 Hours
ICF not housed   11/05/2020   Region I   MCSP   ML     EOP     ICF    5/27/2020 12:50:00 PM   172.89                                                                                                                                                                       0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   MCSP   ML     EOP     ICF    5/27/2020 12:50:00 PM   172.89                                                                                                                                                                       0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   MCSP   ML     EOP     ICF    5/27/2020 12:50:00 PM   172.89                                                                                                                                                                       0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   MCSP   ML     EOP     ICF    5/27/2020 12:50:00 PM   172.89                                                                                                                                                                       0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   MCSP   ML     EOP     ICF    5/27/2020 12:50:00 PM   172.89                                                                                                                                                                0.02   1    RT at            0.02   0   0   0    0     0.02   0.02   0   0.02
in PIP or MHCB                                                                                                                                                                                                                                                                  08:49

   or TMHU


ICF not housed   11/10/2020   Region I   MCSP   ML     EOP     ICF    5/27/2020 12:50:00 PM   172.89                                                                                                           09:45:00      1   0   11:52:00    1   0                     0                      0     0   0   0   0.57    0     0.57   0   0.57
in PIP or MHCB                                                                                                                                                                                                 Standard              Standard
                                                                                                                                                                                                               Conf for              Conf for
   or TMHU                                                                                                                                                                                                       0.25                  0.32
                                                                                                                                                                                                                 Hours                 Hours
ICF not housed   11/11/2020   Region I   MCSP   ML     EOP     ICF    5/27/2020 12:50:00 PM   172.89                                                                                                                                                                       0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   MCSP   ML     EOP     ICF    5/27/2020 12:50:00 PM   172.89                                                                                                                                                                       0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   MCSP   ML     EOP     ICF    5/27/2020 12:50:00 PM   172.89                                                                                                           14:15:00      0   1               0   0                     0                     0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                               NonConf
   or TMHU                                                                                                                                                                                                     for 0.08
                                                                                                                                                                                                                Hours
ICF not housed   11/14/2020   Region I   MCSP   ML     EOP     ICF    5/27/2020 12:50:00 PM   172.89                                                                                                                                                                       0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   MCSP   ML     EOP     ICF    5/27/2020 12:50:00 PM   172.89                                                                                                                                                                       0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   MCSP   ML     EOP     ICF    5/27/2020 12:50:00 PM   172.89                                                                                                                                                                       0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/25/2020   Region I   MCSP   ML     EOP     EOP                                     10/25/2020 5:42:07 PM   11/9/2020 6:22:40 PM   15.03   ASUHub   EOP   10/25/2020 5:00:38 PM   SPI not    16:15:00     1   0               0   0                     0                      0     0   0   0   0.42    0     0.42   0   0.42
                                                                                                                                                                                                      done     HoldingCe
                                                                                                                                                                                                               ll Conf for
                                                                                                                                                                                                                   0.42
                                                                                                                                                                                                                  Hours
    TMHU         10/26/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/25/2020 4:48:00 PM    7.8     10/25/2020 5:42:07 PM   11/9/2020 6:22:40 PM   15.03   ASUHub   EOP                                      14:45:00     0   2   13:45:00    1   0   09:30:00   0.08   1   MHPC at MHPC at   0.5    0   0   0   0.5    0.5     1     0    1
                                                                                                                                                                                                                CellFront            Standard            Standard               09:30   14:45
                                                                                                                                                                                                                NonConf              Conf for            Conf for
                                                                                                                                                                                                                 for 0.25              0.25                0.25
                                                                                                                                                                                                                  Hours                Hours               Hours
    TMHU         10/27/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/25/2020 4:48:00 PM    7.8     10/25/2020 5:42:07 PM   11/9/2020 6:22:40 PM   15.03   ASUHub   EOP                                      09:30:00     1   1               0   0              1.47   1   MHPC at MHPC at   0.17   0   0   0   0.42   0.17   0.58   0   0.58
                                                                                                                                                                                                               Therapeut                                                        09:10   14:00
                                                                                                                                                                                                                icModule
                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                   0.42
                                                                                                                                                                                                                  Hours
    TMHU         10/28/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/25/2020 4:48:00 PM    7.8     10/25/2020 5:42:07 PM   11/9/2020 6:22:40 PM   15.03   ASUHub   EOP                                      10:30:00     1   1               0   0              1.75   1   MHPC at MHPC at   0.17   0   0   0   2.08   0.17   2.25   0   2.25
                                                                                                                                                                                                               Therapeut                                                        09:15   14:00
                                                                                                                                                                                                                icModule
                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                   0.33
                                                                                                                                                                                                                  Hours
    TMHU         10/29/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/25/2020 4:48:00 PM    7.8     10/25/2020 5:42:07 PM   11/9/2020 6:22:40 PM   15.03   ASUHub   EOP   10/29/2020 4:13:00 PM   Update     10:00:00     0   2   09:52:00    0   1              1.48   1   MHPC at MHPC at   0.93   0   0   0   1.48   0.93   2.42   0   2.42
                                                                                                                                                                                                                CellFront            CellFront                                  08:00   14:00
                                                                                                                                                                                                                NonConf              NonCof
                                                                                                                                                                                                                 for 0.25              0.18
                                                                                                                                                                                                                  Hours               Hours
    TMHU         10/30/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/25/2020 4:48:00 PM    7.8     10/25/2020 5:42:07 PM   11/9/2020 6:22:40 PM   15.03   ASUHub   EOP                                      12:15:00     0   1   16:30:00    0   1              1.42   1   MHPC at MHPC at   0.42   0   0   0   1.42   0.42   1.83   0   1.83
                                                                                                                                                                                                                CellFront            CellFront                                  09:00   14:00
                                                                                                                                                                                                                NonConf              NonCof
                                                                                                                                                                                                                 for 0.25              0.17
                                                                                                                                                                                                                  Hours               Hours
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 93 of 368
    TMHU         10/31/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/25/2020 4:48:00 PM    7.8     10/25/2020 5:42:07 PM    11/9/2020 6:22:40 PM    15.03   ASUHub   EOP                                                09:15:00    0   1               0   0              0   MHPC at MHPC at   0.25   0   0   0    0     0.25   0.25    0     0.25
                                                                                                                                                                                                                            CellFront                                               09:00   14:00
                                                                                                                                                                                                                            NonConf
                                                                                                                                                                                                                             for 0.25
                                                                                                                                                                                                                              Hours
    TMHU         11/01/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/25/2020 4:48:00 PM    7.8     10/25/2020 5:42:07 PM    11/9/2020 6:22:40 PM    15.03   ASUHub   EOP                                                08:55:00    0   1               0   0              0   MHPC at MHPC at   0.33   0   0   0    0     0.33   0.33    0     0.33
                                                                                                                                                                                                                            CellFront                                               08:05   14:20
                                                                                                                                                                                                                            NonConf
                                                                                                                                                                                                                             for 0.33
                                                                                                                                                                                                                              Hours
    TMHU         11/02/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/25/2020 4:48:00 PM    7.8     10/25/2020 5:42:07 PM    11/9/2020 6:22:40 PM    15.03   ASUHub   EOP   11/2/2020 12:52:26 PM    Update              10:50:00    1   0   10:45:00    1   0   10:20:00   0                      0     0   0   0   0.83    0     0.83    0     0.83
                                                                                                                                                                                                                            Therapeut           Standard            Standard
                                                                                                                                                                                                                            icModule            Conf for            Conf for
                                                                                                                                                                                                                             Conf for             0.33                0.17
                                                                                                                                                                                                                               0.33               Hours               Hours
                                                                                                                                                                                                                              Hours
    TMHU         11/03/2020   Region I   MCSP   ASU   ASUHub   EOP                                     10/25/2020 5:42:07 PM    11/9/2020 6:22:40 PM    15.03   ASUHub   EOP                                       Nov 3    14:25:00    0   1               0   0              0                      0     0   0   0    0     0.08   0.08    0     0.08
                                                                                                                                                                                                                    2020       Yard
                                                                                                                                                                                                                   3:10PM   NonConf
                                                                                                                                                                                                                             for 0.08
                                                                                                                                                                                                                              Hours
    TMHU         11/04/2020   Region I   MCSP   ASU   ASUHub   EOP                                     10/25/2020 5:42:07 PM    11/9/2020 6:22:40 PM    15.03   ASUHub   EOP                                       Nov 4                0   0   11:37:00    1   0              0                      0     0   0   0   0.43    0     0.43    0     0.43
                                                                                                                                                                                                                    2020                        Standard
                                                                                                                                                                                                                   2:58PM                       Conf for
                                                                                                                                                                                                                                                  0.43
                                                                                                                                                                                                                                                  Hours
    TMHU         11/05/2020   Region I   MCSP   ASU   ASUHub   EOP                                     10/25/2020 5:42:07 PM    11/9/2020 6:22:40 PM    15.03   ASUHub   EOP                                        Nov 5  08:58:00     1   0               0   0              0                      0     0   0   0   0.73    0     0.73    0     0.73
                                                                                                                                                                                                                    2020   Standard
                                                                                                                                                                                                                   11:05AM Conf for
                                                                                                                                                                                                                             0.73
                                                                                                                                                                                                                             Hours
    TMHU         11/06/2020   Region I   MCSP   ASU   ASUHub   EOP                                     10/25/2020 5:42:07 PM    11/9/2020 6:22:40 PM    15.03   ASUHub   EOP                                        Nov 6                                                      0                      0     0   0   0    0      0      0      0      0
                                                                                                                                                                                                                    2020
                                                                                                                                                                                                                   12:14PM
    TMHU         11/07/2020   Region I   MCSP   ASU   ASUHub   EOP                                     10/25/2020 5:42:07 PM    11/9/2020 6:22:40 PM    15.03   ASUHub   EOP                                        Nov 7                                                      0                      0     0   0   0    0      0      0      0      0
                                                                                                                                                                                                                    2020
                                                                                                                                                                                                                   8:21AM
    TMHU         11/08/2020   Region I   MCSP   ASU   ASUHub   EOP                                     10/25/2020 5:42:07 PM    11/9/2020 6:22:40 PM    15.03   ASUHub   EOP                                        Nov 8                                                      0                      0     0   0   0    0      0      0      0      0
                                                                                                                                                                                                                    2020
                                                                                                                                                                                                                   11:23AM
    TMHU         11/09/2020   Region I   MCSP   ASU   ASUHub   EOP                                     10/25/2020 5:42:07 PM    11/9/2020 6:22:40 PM    15.03   ASUHub   EOP   11/9/2020 4:13:52 PM    Required     Nov 9                                                      0                      0     0   0   0    0      0      0      0      0
                                                                                                                                                                                                       by policy    2020
                                                                                                                                                                                                                   4:31PM
    TMHU         10/29/2020   Region I   MCSP   ASU   ASUHub   EOP                                     10/29/2020 4:36:19 AM   10/29/2020 12:15:10 PM   0.32             EOP   10/29/2020 7:56:13 AM   SPI not                                                                 0                      0     0   0   0    0      0      0      0      0
                                                                                                                                                                                                        done
ICF not housed   10/15/2020   Region I   MCSP   ML     EOP     ICF    7/30/2020 9:59:00 AM    109.01                                                                                                                                                                           0                      0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   MCSP   ML     EOP     ICF    7/30/2020 9:59:00 AM    109.01                                                                                                                                                                           0                      0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   MCSP   ML     EOP     ICF    7/30/2020 9:59:00 AM    109.01                                                                                                                                                                           0                      0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   MCSP   ML     EOP     ICF    7/30/2020 9:59:00 AM    109.01                                                                                                                                                                           0                      0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   MCSP   ML     EOP     ICF    7/30/2020 9:59:00 AM    109.01                                                                                                                        07:45:00    0   1               0   0              0                     0.08   0   0   0    0     0.08   0.08    0     0.08
in PIP or MHCB                                                                                                                                                                                                              CellFront
                                                                                                                                                                                                                            NonConf
   or TMHU                                                                                                                                                                                                                  for 0.08
                                                                                                                                                                                                                             Hours
ICF not housed   10/20/2020   Region I   MCSP   ML     EOP     ICF    7/30/2020 9:59:00 AM    109.01                                                                                                                                            09:30:00                       0                      0     0   1   1    0      0      0     1.42   1.42
in PIP or MHCB                                                                                                                                                                                                                                   NonCof
                                                                                                                                                                                                                                                  0.42
   or TMHU                                                                                                                                                                                                                                        Hours


ICF not housed   10/21/2020   Region I   MCSP   ML     EOP     ICF    7/30/2020 9:59:00 AM    109.01                                                                                                                        08:00:00    0   1               0   0              0   NSG at            0.08   0   0   0    0     0.08   0.08    0     0.08
in PIP or MHCB                                                                                                                                                                                                              CellFront                                               18:30
                                                                                                                                                                                                                            NonConf
   or TMHU                                                                                                                                                                                                                  for 0.08
                                                                                                                                                                                                                             Hours
ICF not housed   10/22/2020   Region I   MCSP   ML     EOP     ICF    7/30/2020 9:59:00 AM    109.01                                                                                                                                                                           0                      0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   MCSP   ML     EOP     ICF    7/30/2020 9:59:00 AM    109.01                                                                                                                                    0   0   13:05:00    0   1              0                     0.17   0   1   1    0     0.17   0.17    1     1.17
in PIP or MHCB                                                                                                                                                                                                                                  CellFront
                                                                                                                                                                                                                                                NonCof
   or TMHU                                                                                                                                                                                                                                        0.17
                                                                                                                                                                                                                                                 Hours

ICF not housed   10/24/2020   Region I   MCSP   ML     EOP     ICF    7/30/2020 9:59:00 AM    109.01                                                                                                                                                                           0                      0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   MCSP   ML     EOP     ICF    7/30/2020 9:59:00 AM    109.01                                                                                                                                                                           0                      0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 94 of 368
ICF not housed   10/26/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                      10:35:00    1   0   0   0              0    0     0   0   0   0.53    0     0.53   0   0.53
in PIP or MHCB                                                                                                                      Standard
                                                                                                                                    Conf for
   or TMHU                                                                                                                            0.53
                                                                                                                                      Hours
ICF not housed   10/27/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                                                             0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                      08:15:00    0   1   0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                      CellFront
                                                                                                                                    NonConf
   or TMHU                                                                                                                          for 0.08
                                                                                                                                     Hours
ICF not housed   10/29/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                                                  10:19:00   0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                  Standard
                                                                                                                                                                NonCof
   or TMHU                                                                                                                                                        0.03
                                                                                                                                                                  Hours
ICF not housed   10/30/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                                                             0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                      07:40:00    0   1   0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                      CellFront
                                                                                                                                    NonConf
   or TMHU                                                                                                                          for 0.08
                                                                                                                                     Hours

ICF not housed   11/03/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                                                             0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                      07:40:00    0   1   0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                      CellFront
                                                                                                                                    NonConf
   or TMHU                                                                                                                          for 0.08
                                                                                                                                     Hours
ICF not housed   11/05/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                                                             0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01    11/9/2020 10:48:59 AM   SPI not   07:40:00    0   1   0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                             done     CellFront
                                                                                                                                    NonConf
   or TMHU                                                                                                                          for 0.08
                                                                                                                                     Hours

ICF not housed   11/10/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                                                             0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                                                             0    0     0   3   3    0      0      0     3    3
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                      07:30:00    0   1   0   0   09:09:00   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                      CellFront                   Standard
                                                                                                                                    NonConf                     Conf for
   or TMHU                                                                                                                          for 0.08                      0.05
                                                                                                                                     Hours                        Hours
ICF not housed   11/13/2020   Region I   MCSP   ML   EOP   ICF   7/30/2020 9:59:00 AM   109.01                                                                             0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 95 of 368
ICF not housed   11/14/2020   Region I   MCSP   ML   EOP    ICF     7/30/2020 9:59:00 AM    109.01                                                                                                                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   MCSP   ML   EOP    ICF     7/30/2020 9:59:00 AM    109.01                                                                                                                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   MCSP   ML   EOP    ICF     7/30/2020 9:59:00 AM    109.01                                                                                                                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         11/12/2020   Region I   MCSP   ML   EOP    EOP                                      11/12/2020 2:59:01 PM                            3.8                  11/12/2020 12:39:46 PM   SPI not     12:20:00    0   1               0   0   11:56:00           0   MHPC at           0.27   0   0   0    0     0.27   0.27   0   0.27
                                                                                                                                                                                                     done       CellFront                               Standard                02:00
                                                                                                                                                                                                                NonConf                                 Conf for
                                                                                                                                                                                                                for 0.27                                  0.13
                                                                                                                                                                                                                 Hours                                    Hours
    TMHU         11/13/2020   Region I   MCSP   ML   SNY   MHCB    11/12/2020 12:52:00 PM    3.89    11/12/2020 2:59:01 PM                            3.8                                                                                                                  0   MHPC at MHPC at    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                                                                                09:00   14:00
    TMHU         11/14/2020   Region I   MCSP   ML   SNY   MHCB    11/12/2020 12:52:00 PM    3.89    11/12/2020 2:59:01 PM                            3.8                                                                                                                  0   MHPC at MHPC at    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                                                                                08:00   14:00
    TMHU         11/15/2020   Region I   MCSP   ML   SNY   MHCB    11/12/2020 12:52:00 PM    3.89    11/12/2020 2:59:01 PM                            3.8                                                                                                                  0   MHPC at MHPC at    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                                                                                07:40   14:50
    TMHU         11/16/2020   Region I   MCSP   ML   SNY   MHCB    11/12/2020 12:52:00 PM    3.89    11/12/2020 2:59:01 PM                           3.8                                                                                                                   0                      0     0   0   0    0      0      0     0    0
    TMHU         10/29/2020   Region I   MCSP   ML   EOP    EOP                                      10/29/2020 5:41:42 PM   11/6/2020 6:58:46 PM    8.05    VAR   MHCB    10/29/2020 4:37:35 PM     Update     15:15:00    0   1               0   0                      0                      0     0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                                HoldingCe
                                                                                                                                                                                                                     ll
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                 for 0.25
                                                                                                                                                                                                                  Hours
    TMHU         10/30/2020   Region I   MCSP   ML   SNY   MHCB    10/29/2020 3:33:00 PM    17.78    10/29/2020 5:41:42 PM   11/6/2020 6:58:46 PM    8.05    VAR   MHCB                                         11:45:00    0   1   10:15:00    0   1   10:15:00    0.02   1   MHPC at MHPC at   0.77   0   0   0    0     0.77   0.77   0   0.77
                                                                                                                                                                                                                CellFront           CellFront           CellFront               09:00   14:00
                                                                                                                                                                                                                NonConf             NonCof              NonCof
                                                                                                                                                                                                                 for 0.25             0.25                0.25
                                                                                                                                                                                                                  Hours              Hours               Hours
    TMHU         10/31/2020   Region I   MCSP   ML   SNY   MHCB    10/29/2020 3:33:00 PM    17.78    10/29/2020 5:41:42 PM   11/6/2020 6:58:46 PM    8.05    VAR   MHCB                                         08:45:00    0   1               0   0                      0   MHPC at MHPC at   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                                CellFront                                                       09:00   14:00
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                 for 0.25
                                                                                                                                                                                                                  Hours
    TMHU         11/01/2020   Region I   MCSP   ML   SNY   MHCB    10/29/2020 3:33:00 PM    17.78    10/29/2020 5:41:42 PM   11/6/2020 6:58:46 PM    8.05    VAR   MHCB                                         08:35:00    0   2               0   0                      0   MHPC at MHPC at   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                                CellFront                                                       08:05   14:20
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                 for 0.08
                                                                                                                                                                                                                  Hours
    TMHU         11/02/2020   Region I   MCSP   ML   SNY    MHCB   10/29/2020 3:33:00 PM    17.78    10/29/2020 5:41:42 PM   11/6/2020 6:58:46 PM    8.05    VAR    MHCB                                                                                                   0                      0     0   0   0    0      0      0     0    0
    TMHU         11/03/2020   Region I   MCSP   ML   SNY    MHCB   10/29/2020 3:33:00 PM    17.78    10/29/2020 5:41:42 PM   11/6/2020 6:58:46 PM    8.05    VAR    MHCB                                                                                                   0                      0     0   1   1    0      0      0     1    1
    TMHU         11/04/2020   Region I   MCSP   ML   SNY    MHCB   10/29/2020 3:33:00 PM    17.78    10/29/2020 5:41:42 PM   11/6/2020 6:58:46 PM    8.05    VAR    MHCB                                                                                                   0                      0     0   0   0    0      0      0     0    0
    TMHU         11/05/2020   Region I   MCSP   ML   SNY    MHCB   10/29/2020 3:33:00 PM    17.78    10/29/2020 5:41:42 PM   11/6/2020 6:58:46 PM    8.05    VAR    MHCB                                                                                                   0                      0     0   0   0    0      0      0     0    0
    TMHU         11/06/2020   Region I   MCSP   ML   SNY    MHCB   10/29/2020 3:33:00 PM    17.78    10/29/2020 5:41:42 PM   11/6/2020 6:58:46 PM    8.05    VAR    MHCB                                                                                                   0                      0     0   0   0    0      0      0     0    0
    TMHU         11/09/2020   Region I   MCSP   ML   SNY   CCCMS                                     11/9/2020 3:14:54 PM    11/12/2020 1:17:13 PM   2.92    SNY   CCCMS    11/9/2020 2:03:57 PM    Required    12:00:00    0   1   11:31:00    1   0                      0                      0     0   0   0   0.62   0.5    1.12   0   1.12
                                                                                                                                                                                                    by policy   HoldingCe           Standard
                                                                                                                                                                                                                     ll             Conf for
                                                                                                                                                                                                                NonConf               0.62
                                                                                                                                                                                                                 for 0.50             Hours
                                                                                                                                                                                                                  Hours
    TMHU         11/10/2020   Region I   MCSP   ML   SNY   MHCB     11/9/2020 1:29:00 PM     2.9     11/9/2020 3:14:54 PM    11/12/2020 1:17:13 PM   2.92    SNY   CCCMS                                        09:30:00    0   2               0   0               0.02   1   MHPC at           0.27   0   0   0    0     0.27   0.27   0   0.27
                                                                                                                                                                                                                CellFront                                                       08:05
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                 for 0.17
                                                                                                                                                                                                                  Hours
    TMHU         11/11/2020   Region I   MCSP   ML   SNY   MHCB     11/9/2020 1:29:00 PM     2.9     11/9/2020 3:14:54 PM    11/12/2020 1:17:13 PM   2.92    SNY   CCCMS                                        09:10:00    0   1               0   0               0.58   1   MHPC at MHPC at   0.67   0   0   0    0     0.67   0.67   0   0.67
                                                                                                                                                                                                                CellFront                                                       08:45   14:24
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                 for 0.08
                                                                                                                                                                                                                  Hours
    TMHU         11/12/2020   Region I   MCSP   ML   SNY   MHCB     11/9/2020 1:29:00 PM     2.9     11/9/2020 3:14:54 PM    11/12/2020 1:17:13 PM   2.92    SNY   CCCMS   11/12/2020 1:15:26 PM     Update     08:30:00    0   1               0   0   10:00:00           0   MHPC at           0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                CellFront                               CellFront               09:00
                                                                                                                                                                                                                NonConf                                 NonCof
                                                                                                                                                                                                                 for 0.25                                 0.25
                                                                                                                                                                                                                  Hours                                  Hours
    TMHU         10/16/2020   Region I   MCSP   ML   EOP    EOP                                      10/16/2020 1:36:40 PM   10/29/2020 2:11:29 PM   13.02   EOP    EOP    10/16/2020 12:07:50 PM   SPI not     12:00:00    0   1               0   0                      0   MHPC at            0     0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                     done       Therapeut                                                       13:00
                                                                                                                                                                                                                icModule
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                 for 0.50
                                                                                                                                                                                                                  Hours
    TMHU         10/17/2020   Region I   MCSP   ML   SNY   MHCB    10/16/2020 12:02:00 PM   12.96    10/16/2020 1:36:40 PM   10/29/2020 2:11:29 PM   13.02   EOP    EOP                                                                                                    0                      0     0   0   0    0      0      0     0    0
    TMHU         10/18/2020   Region I   MCSP   ML   SNY   MHCB    10/16/2020 12:02:00 PM   12.96    10/16/2020 1:36:40 PM   10/29/2020 2:11:29 PM   13.02   EOP    EOP                                         09:00:00    0   2               0   0                      0   MHPC at MHPC at   0.83   0   0   0    0     0.83   0.83   0   0.83
                                                                                                                                                                                                                CellFront                                                       09:10   16:10
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                 for 0.75
                                                                                                                                                                                                                  Hours
    TMHU         10/19/2020   Region I   MCSP   ML   SNY   MHCB    10/16/2020 12:02:00 PM   12.96    10/16/2020 1:36:40 PM   10/29/2020 2:11:29 PM   13.02   EOP    EOP                                         09:45:00    1   1   13:04:00    0   1   10:06:00    0.03   1   MHPC at           0.6    0   0   0   0.35   0.6    0.95   0   0.95
                                                                                                                                                                                                                Therapeut           CellFront           Standard                14:00
                                                                                                                                                                                                                icModule            NonCof              Conf for
                                                                                                                                                                                                                 Conf for             0.32                0.10
                                                                                                                                                                                                                   0.25              Hours                Hours
                                                                                                                                                                                                                  Hours
    TMHU         10/20/2020   Region I   MCSP   ML   SNY   MHCB    10/16/2020 12:02:00 PM   12.96    10/16/2020 1:36:40 PM   10/29/2020 2:11:29 PM   13.02   EOP    EOP                                         09:30:00    1   1               0   0               0.03   1   MHPC at MHPC at   0.12   0   0   0   0.5    0.12   0.62   0   0.62
                                                                                                                                                                                                                Therapeut                                                       09:10   14:00
                                                                                                                                                                                                                icModule
                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                   0.50
                                                                                                                                                                                                                  Hours
    TMHU         10/21/2020   Region I   MCSP   ML   SNY   MHCB    10/16/2020 12:02:00 PM   12.96    10/16/2020 1:36:40 PM   10/29/2020 2:11:29 PM   13.02   EOP    EOP                                         09:50:00    0   2               0   0               0.07   1   MHPC at MHPC at   0.73   0   0   0    0     0.73   0.73   0   0.73
                                                                                                                                                                                                                CellFront                                                       09:10   14:00
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                 for 0.50
                                                                                                                                                                                                                  Hours
                                                          Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 96 of 368
TMHU   10/22/2020   Region I   MCSP   ML   SNY   MHCB    10/16/2020 12:02:00 PM   12.96   10/16/2020 1:36:40 PM    10/29/2020 2:11:29 PM   13.02   EOP   EOP                                       10:30:00    1   1   09:36:00    0   1                      0   MHPC at MHPC at   0.33   0   0   0   0.25   0.33   0.58    0     0.58
                                                                                                                                                                                                   Therapeut           CellFront                                   10:00   14:00
                                                                                                                                                                                                   icModule            NonCof
                                                                                                                                                                                                    Conf for             0.08
                                                                                                                                                                                                      0.25              Hours
                                                                                                                                                                                                     Hours
TMHU   10/23/2020   Region I   MCSP   ML   SNY   MHCB    10/16/2020 12:02:00 PM   12.96   10/16/2020 1:36:40 PM    10/29/2020 2:11:29 PM   13.02   EOP   EOP                                       11:15:00    1   1   14:45:00    1   0               0.03   1   MHPC at MHPC at   0.28   0   0   0   0.75   0.28   1.03    0     1.03
                                                                                                                                                                                                   Therapeut           Standard                                    09:30   14:00
                                                                                                                                                                                                   icModule            Conf for
                                                                                                                                                                                                    Conf for             0.50
                                                                                                                                                                                                      0.25               Hours
                                                                                                                                                                                                     Hours
TMHU   10/24/2020   Region I   MCSP   ML   SNY   MHCB    10/16/2020 12:02:00 PM   12.96   10/16/2020 1:36:40 PM    10/29/2020 2:11:29 PM   13.02   EOP   EOP                                       09:00:00    1   1               0   0                      0   MHPC at MHPC at   0.25   0   0   0   0.25   0.25   0.5     0     0.5
                                                                                                                                                                                                   Therapeut                                                       09:00   14:00
                                                                                                                                                                                                   icModule
                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                      0.25
                                                                                                                                                                                                     Hours
TMHU   10/25/2020   Region I   MCSP   ML   SNY   MHCB    10/16/2020 12:02:00 PM   12.96   10/16/2020 1:36:40 PM    10/29/2020 2:11:29 PM   13.02   EOP   EOP                                       08:00:00    0   2               0   0                      0   MHPC at MHPC at   0.25   0   0   0    0     0.25   0.25    0     0.25
                                                                                                                                                                                                   CellFront                                                       09:20   15:05
                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                    for 0.17
                                                                                                                                                                                                     Hours
TMHU   10/26/2020   Region I   MCSP   ML   SNY   MHCB    10/16/2020 12:02:00 PM   12.96   10/16/2020 1:36:40 PM    10/29/2020 2:11:29 PM   13.02   EOP   EOP                                       15:05:00    0   1   14:30:00    1   0   09:00:00    0.03   1   MHPC at MHPC at   0.12   0   0   0   0.5    0.12   0.62    0     0.62
                                                                                                                                                                                                   CellFront           Standard            Standard                09:30   14:45
                                                                                                                                                                                                   NonConf             Conf for            Conf for
                                                                                                                                                                                                    for 0.08             0.25                0.25
                                                                                                                                                                                                     Hours               Hours               Hours
TMHU   10/27/2020   Region I   MCSP   ML   SNY   MHCB    10/16/2020 12:02:00 PM   12.96   10/16/2020 1:36:40 PM    10/29/2020 2:11:29 PM   13.02   EOP   EOP                                       10:00:00    1   1               0   0               0.7    1   MHPC at MHPC at   0.08   0   0   0   1.2    0.08   1.28    0     1.28
                                                                                                                                                                                                   Therapeut                                                       09:10   14:00
                                                                                                                                                                                                   icModule
                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                      0.50
                                                                                                                                                                                                     Hours
TMHU   10/28/2020   Region I   MCSP   ML   SNY   MHCB    10/16/2020 12:02:00 PM   12.96   10/16/2020 1:36:40 PM    10/29/2020 2:11:29 PM   13.02   EOP   EOP                                       09:15:00    1   1               0   0               1.13   1   MHPC at MHPC at   0.08   0   0   0   1.8    0.08   1.88    0     1.88
                                                                                                                                                                                                   Therapeut                                                       09:15   14:00
                                                                                                                                                                                                   icModule
                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                      0.67
                                                                                                                                                                                                     Hours
TMHU   10/29/2020   Region I   MCSP   ML   SNY   MHCB    10/16/2020 12:02:00 PM   12.96   10/16/2020 1:36:40 PM    10/29/2020 2:11:29 PM   13.02   EOP   EOP    10/29/2020 11:02:03 AM Required    10:15:00    0   1   09:31:00    0   1   13:15:00           0   MHPC at           0.6    0   0   0    0     0.6    0.6     0     0.6
                                                                                                                                                                                       by policy   CellFront           CellFront           CellFront               08:00
                                                                                                                                                                                                   NonConf             NonCof              NonCof
                                                                                                                                                                                                    for 0.25             0.10                0.25
                                                                                                                                                                                                     Hours              Hours               Hours
TMHU   10/16/2020   Region I   MCSP   ML   EOP   MHCB    10/15/2020 1:59:00 PM    20.82   10/16/2020 12:49:18 PM   10/22/2020 3:36:49 PM   6.12    MCB   MHCB                                                  0   0   09:45:00    0   1   09:30:00           0   MHPC at MHPC at   0.42   0   0   0    0     0.42   0.42   0.08   0.5
                                                                                                                                                                                                                       CellFront           CellFront               11:00   13:00
                                                                                                                                                                                                                       NonCof              NonCof
                                                                                                                                                                                                                         0.25                0.17
                                                                                                                                                                                                                        Hours               Hours
TMHU   10/17/2020   Region I   MCSP   ML   SNY   MHCB    10/15/2020 1:59:00 PM    20.82   10/16/2020 12:49:18 PM   10/22/2020 3:36:49 PM   6.12    MCB   MHCB                                                                                                 0                      0     0   0   0    0      0      0      0      0
TMHU   10/18/2020   Region I   MCSP   ML   SNY   MHCB    10/15/2020 1:59:00 PM    20.82   10/16/2020 12:49:18 PM   10/22/2020 3:36:49 PM   6.12    MCB   MHCB                                      09:40:00    0   2               0   0                      0   MHPC at MHPC at   0.33   0   0   0    0     0.33   0.33    0     0.33
                                                                                                                                                                                                   CellFront                                                       09:10   16:10
                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                    for 0.17
                                                                                                                                                                                                     Hours
TMHU   10/19/2020   Region I   MCSP   ML   SNY   MHCB    10/15/2020 1:59:00 PM    20.82   10/16/2020 12:49:18 PM   10/22/2020 3:36:49 PM   6.12    MCB   MHCB                                      10:00:00    0   2   10:32:00    0   1   10:32:00           0   MHPC at           0.82   0   0   0    0     0.82   0.82   0.08   0.9
                                                                                                                                                                                                   CellFront           CellFront           CellFront               14:00
                                                                                                                                                                                                   NonConf             NonCof              NonCof
                                                                                                                                                                                                    for 0.25             0.30                0.18
                                                                                                                                                                                                     Hours              Hours               Hours
TMHU   10/20/2020   Region I   MCSP   ML   SNY   MHCB    10/15/2020 1:59:00 PM    20.82   10/16/2020 12:49:18 PM   10/22/2020 3:36:49 PM   6.12    MCB   MHCB                                      09:10:00    0   2               0   0               0.13   1   MHPC at MHPC at   0.38   0   0   0    0     0.38   0.38    0     0.38
                                                                                                                                                                                                   CellFront                                                       09:10   14:00
                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                    for 0.17
                                                                                                                                                                                                     Hours
TMHU   10/21/2020   Region I   MCSP   ML   SNY   MHCB    10/15/2020 1:59:00 PM    20.82   10/16/2020 12:49:18 PM   10/22/2020 3:36:49 PM   6.12    MCB   MHCB                                      09:10:00    0   2               0   0                      0   MHPC at MHPC at   0.25   0   0   0    0     0.25   0.25   0.08   0.33
                                                                                                                                                                                                   CellFront                                                       09:10   14:00
                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                    for 0.17
                                                                                                                                                                                                     Hours
TMHU   10/22/2020   Region I   MCSP   ML   SNY   MHCB    10/15/2020 1:59:00 PM    20.82   10/16/2020 12:49:18 PM   10/22/2020 3:36:49 PM   6.12    MCB   MHCB                                      09:45:00    0   2               0   0   09:30:00           0   MHPC at MHPC at   0.75   0   0   0    0     0.75   0.75    0     0.75
                                                                                                                                                                                                   CellFront                               CellFront               10:00   14:00
                                                                                                                                                                                                   NonConf                                 NonCof
                                                                                                                                                                                                    for 0.25                                 0.25
                                                                                                                                                                                                     Hours                                  Hours
TMHU   11/09/2020   Region I   MCSP   ML   SNY   CCCMS                                     11/9/2020 8:49:12 PM    11/15/2020 3:28:04 PM   5.78          MHCB    11/9/2020 7:04:30 PM    Other     18:04:00    0   2               0   0                      0                      0     0   0   0    0     0.53   0.53    0     0.53
                                                                                                                                                                                                   Therapeut
                                                                                                                                                                                                   icModule
                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                    for 0.27
                                                                                                                                                                                                     Hours
TMHU   11/10/2020   Region I   MCSP   ML   SNY   MHCB     11/9/2020 6:47:00 PM    6.64     11/9/2020 8:49:12 PM    11/15/2020 3:28:04 PM   5.78          MHCB                                      09:50:00    0   2               0   0               0.22   1   MHPC at           0.3    0   0   0    0     0.3    0.3     0     0.3
                                                                                                                                                                                                   CellFront                                                       08:05
                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                    for 0.00
                                                                                                                                                                                                     Hours
TMHU   11/11/2020   Region I   MCSP   ML   SNY   MHCB     11/9/2020 6:47:00 PM    6.64     11/9/2020 8:49:12 PM    11/15/2020 3:28:04 PM   5.78          MHCB                                      09:35:00    0   1               0   0               0.42   1   MHPC at MHPC at   0.5    0   0   0    0     0.5    0.5     0     0.5
                                                                                                                                                                                                   CellFront                                                       08:45   14:24
                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                     Hours
TMHU   11/12/2020   Region I   MCSP   ML   SNY   MHCB     11/9/2020 6:47:00 PM    6.64     11/9/2020 8:49:12 PM    11/15/2020 3:28:04 PM   5.78          MHCB                                      09:15:00    0   1               0   0   09:45:00           0   MHPC at MHPC at   0.5    0   0   0    0     0.5    0.5     0     0.5
                                                                                                                                                                                                   CellFront                               CellFront               02:00   09:00
                                                                                                                                                                                                   NonConf                                 NonCof
                                                                                                                                                                                                    for 0.25                                 0.25
                                                                                                                                                                                                     Hours                                  Hours
TMHU   11/13/2020   Region I   MCSP   ML   SNY   MHCB     11/9/2020 6:47:00 PM    6.64     11/9/2020 8:49:12 PM    11/15/2020 3:28:04 PM   5.78          MHCB                                      09:00:00    0   1   12:51:00    1   0                      0   MHPC at MHPC at   0.25   0   0   0   0.57   0.25   0.82    0     0.82
                                                                                                                                                                                                   CellFront           Standard                                    09:00   14:00
                                                                                                                                                                                                   NonConf             Conf for
                                                                                                                                                                                                    for 0.25             0.57
                                                                                                                                                                                                     Hours               Hours
TMHU   11/14/2020   Region I   MCSP   ML   SNY   MHCB     11/9/2020 6:47:00 PM    6.64     11/9/2020 8:49:12 PM    11/15/2020 3:28:04 PM   5.78          MHCB                                      08:45:00    0   1               0   0                      0   MHPC at MHPC at   0.25   0   0   0    0     0.25   0.25    0     0.25
                                                                                                                                                                                                   CellFront                                                       08:00   14:00
                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                    for 0.25
                                                                                                                                                                                                     Hours
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 97 of 368
    TMHU         11/15/2020   Region I   MCSP   ML     SNY     MHCB    11/9/2020 6:47:00 PM    6.64    11/9/2020 8:49:12 PM    11/15/2020 3:28:04 PM   5.78         MHCB   11/15/2020 12:02:22 AM   SPI not   08:20:00    0   1               0   0              0   MHPC at           0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                     done     CellFront                                               07:40
                                                                                                                                                                                                              NonConf
                                                                                                                                                                                                              for 0.17
                                                                                                                                                                                                               Hours
ICF not housed   11/04/2020   Region I   MCSP   ML     EOP     EOP                                                                                                                                                                                               0   NSG at             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                        19:10

   or TMHU


ICF not housed   11/05/2020   Region I   MCSP   ML     EOP     ICF    11/4/2020 12:30:00 PM    11.91                                                                                                                      0   0   17:05:00    1   0              0                      0     0   0   0   0.32    0     0.32   0   0.32
in PIP or MHCB                                                                                                                                                                                                                    Standard
                                                                                                                                                                                                                                  Conf for
   or TMHU                                                                                                                                                                                                                          0.32
                                                                                                                                                                                                                                    Hours
    TMHU         10/16/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/15/2020 10:30:00 PM   4.67    10/16/2020 7:30:23 PM   10/18/2020 9:36:18 AM   1.59         MHCB   10/16/2020 12:23:09 PM   Update                0   0   09:17:00    1   0              0   MHPC at MHPC at    0     0   0   0   0.6     0     0.6    0   0.6
                                                                                                                                                                                                                                  Standard                            11:00   13:00
                                                                                                                                                                                                                                  Conf for
                                                                                                                                                                                                                                    0.60
                                                                                                                                                                                                                                    Hours
    TMHU         10/17/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/15/2020 10:30:00 PM   4.67    10/16/2020 7:30:23 PM   10/18/2020 9:36:18 AM   1.59         MHCB                                                                                         0                      0     0   0   0    0      0      0     0    0
    TMHU         10/18/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/15/2020 10:30:00 PM   4.67    10/16/2020 7:30:23 PM   10/18/2020 9:36:18 AM   1.59         MHCB                                      14:10:00    0   1               0   0              0                     0.42   0   0   0    0     0.42   0.42   0   0.42
                                                                                                                                                                                                              CellFront
                                                                                                                                                                                                              NonConf
                                                                                                                                                                                                              for 0.42
                                                                                                                                                                                                               Hours
ICF not housed   10/15/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05                                                          EOP   MHCB                                                  0   0   09:30:00    0   1              0                     0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                                                  NonCof
   or TMHU                                                                                                                                                                                                                          0.12
                                                                                                                                                                                                                                   Hours
ICF not housed   10/16/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05                                                          EOP   MHCB                                                                                         0                      0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05                                                          EOP   MHCB                                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05                                                          EOP   MHCB                                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05                                                          EOP   MHCB                                      07:40:00    0   1               0   0              0                     0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                CellFront
                                                                                                                                                                                                              NonConf
   or TMHU                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                               Hours
ICF not housed   10/20/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05                                                          EOP   MHCB                                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05                                                          EOP   MHCB                                      07:55:00    0   1               0   0              0   NSG at            0.08   0   1   1    0     0.08   0.08   1   1.08
in PIP or MHCB                                                                                                                                                                                                CellFront                                               18:30
                                                                                                                                                                                                              NonConf
   or TMHU                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                               Hours
ICF not housed   10/22/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05                                                          EOP   MHCB                                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05                                                          EOP   MHCB                                                                                         0                      0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05                                                          EOP   MHCB                                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05                                                          EOP   MHCB                                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05                                                          EOP   MHCB                                      07:45:00    0   1               0   0              0                     0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                CellFront
                                                                                                                                                                                                              NonConf
   or TMHU                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                               Hours
ICF not housed   10/27/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05                                                          EOP   MHCB                                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05                                                          EOP   MHCB                                      08:20:00    0   1               0   0              0                     0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                CellFront
                                                                                                                                                                                                              NonConf
   or TMHU                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                               Hours

    TMHU         10/29/2020   Region I   MCSP   ML     EOP     ICF    7/23/2020 11:13:00 AM    98.05   10/29/2020 3:50:58 PM   11/2/2020 6:53:21 PM    4.13   MCB   MHCB   10/29/2020 1:04:01 PM    SPI not                                           10:22:00   0   MHPC at            0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     done                                             Standard        14:00
                                                                                                                                                                                                                                                      NonCof
                                                                                                                                                                                                                                                        0.08
                                                                                                                                                                                                                                                        Hours
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 98 of 368
    TMHU         10/30/2020   Region I   MCSP   ML     SNY     MHCB   10/29/2020 12:25:00 PM   13.89   10/29/2020 3:50:58 PM   11/2/2020 6:53:21 PM   4.13    MCB   MHCB                                   12:00:00    0   1   10:00:00    0   1   10:00:00    0.02   1   MHPC at MHPC at   0.68   0   0   0   0   0.68   0.68   0   0.68
                                                                                                                                                                                                           CellFront           CellFront           CellFront               09:00   14:00
                                                                                                                                                                                                           NonConf             NonCof              NonCof
                                                                                                                                                                                                           for 0.25              0.17                0.25
                                                                                                                                                                                                            Hours               Hours               Hours
    TMHU         10/31/2020   Region I   MCSP   ML     SNY     MHCB   10/29/2020 12:25:00 PM   13.89   10/29/2020 3:50:58 PM   11/2/2020 6:53:21 PM   4.13    MCB   MHCB                                   09:00:00    0   1               0   0                      0   MHPC at MHPC at   0.25   0   0   0   0   0.25   0.25   0   0.25
                                                                                                                                                                                                           CellFront                                                       09:00   14:00
                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                           for 0.25
                                                                                                                                                                                                            Hours
    TMHU         11/01/2020   Region I   MCSP   ML     SNY     MHCB   10/29/2020 12:25:00 PM   13.89   10/29/2020 3:50:58 PM   11/2/2020 6:53:21 PM   4.13    MCB   MHCB                                   08:32:00    0   1               0   0                      0   MHPC at MHPC at   0.05   0   0   0   0   0.05   0.05   0   0.05
                                                                                                                                                                                                           CellFront                                                       08:05   14:20
                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                           for 0.05
                                                                                                                                                                                                            Hours
    TMHU         11/02/2020   Region I   MCSP   ML     SNY     MHCB   10/29/2020 12:25:00 PM   13.89   10/29/2020 3:50:58 PM   11/2/2020 6:53:21 PM   4.13    MCB   MHCB                                   11:15:00    0   1   15:00:00    0   1                      0   MHPC at MHPC at   0.33   0   0   0   0   0.33   0.33   0   0.33
                                                                                                                                                                                                           CellFront           CellFront                                   11:05   14:20
                                                                                                                                                                                                           NonConf             NonCof
                                                                                                                                                                                                           for 0.08              0.25
                                                                                                                                                                                                            Hours               Hours
ICF not housed   10/15/2020   Region I   MCSP   ASU   ASUHub   ICF     7/22/2020 9:49:00 AM    98.2                                                                                                                                                                   0                      0     0   2   2   0    0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   MCSP   ASU   ASUHub   ICF     7/22/2020 9:49:00 AM    98.2                                                                                                        08:30:00    0   1               0   0                      0                     0.02   0   2   2   0   0.02   0.02   2   2.02
in PIP or MHCB                                                                                                                                                                                             CellFront
                                                                                                                                                                                                           NonConf
   or TMHU                                                                                                                                                                                                 for 0.02
                                                                                                                                                                                                            Hours

ICF not housed   10/17/2020   Region I   MCSP   ASU   ASUHub   ICF     7/22/2020 9:49:00 AM    98.2                                                                                                                                                                   0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   MCSP   ASU   ASUHub   ICF     7/22/2020 9:49:00 AM    98.2                                                                                                                                                                   0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   MCSP   ASU   ASUHub   ICF     7/22/2020 9:49:00 AM    98.2                                                                                                                                                                   0                      0     0   2   2   0    0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   MCSP   ASU   ASUHub   ICF     7/22/2020 9:49:00 AM    98.2                                                                                                                                                                   0                      0     0   2   2   0    0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   MCSP   ASU   ASUHub   ICF     7/22/2020 9:49:00 AM    98.2                                                                                                        11:01:00    0   1               0   0                      0                     0.03   0   2   2   0   0.03   0.03   2   2.03
in PIP or MHCB                                                                                                                                                                                             CellFront
                                                                                                                                                                                                           NonConf
   or TMHU                                                                                                                                                                                                 for 0.03
                                                                                                                                                                                                            Hours
ICF not housed   10/22/2020   Region I   MCSP   ASU   ASUHub   ICF     7/22/2020 9:49:00 AM    98.2                                                                                                                                                                   0                      0     0   2   2   0    0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   MCSP   ASU   ASUHub   ICF     7/22/2020 9:49:00 AM    98.2                                                                                                        08:43:00    0   1               0   0                      0                     0.03   0   2   2   0   0.03   0.03   2   2.03
in PIP or MHCB                                                                                                                                                                                             CellFront
                                                                                                                                                                                                           NonConf
   or TMHU                                                                                                                                                                                                 for 0.03
                                                                                                                                                                                                            Hours
ICF not housed   10/24/2020   Region I   MCSP   ASU   ASUHub   ICF     7/22/2020 9:49:00 AM    98.2                                                                                                                                                                   0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   MCSP   ASU   ASUHub   ICF     7/22/2020 9:49:00 AM    98.2                                                                                                                                                                   0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   MCSP   ASU   ASUHub   ICF     7/22/2020 9:49:00 AM    98.2                                                                                                                                                                   0                      0     0   2   2   0    0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   MCSP   ASU   ASUHub   ICF     7/22/2020 9:49:00 AM    98.2                                                                                                                    0   0   13:04:00    0   1                      0                     0.27   0   2   2   0   0.27   0.27   2   2.27
in PIP or MHCB                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                               NonCof
   or TMHU                                                                                                                                                                                                                       0.27
                                                                                                                                                                                                                                Hours

    TMHU         10/28/2020   Region I   MCSP   ASU   ASUHub   ICF     7/22/2020 9:49:00 AM    98.2    10/28/2020 4:30:26 PM                          18.74                10/28/2020 4:31:32 PM   Other   13:12:00    0   2               0   0                      0                     0.15   0   2   2   0   0.15   0.15   2   2.15
                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                           for 0.03
                                                                                                                                                                                                            Hours
    TMHU         10/29/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/28/2020 2:40:00 PM    7.81    10/28/2020 4:30:26 PM                          18.74                                                09:45:00    0   1   09:41:00    0   1   13:00:00    0.03   1   MHPC at MHPC at   0.45   0   2   2   0   0.7    0.7    2   2.7
                                                                                                                                                                                                           CellFront           CellFront            NonCof                 08:00   14:00
                                                                                                                                                                                                           NonConf             NonCof                0.25
                                                                                                                                                                                                           for 0.25              0.17                Hours
                                                                                                                                                                                                            Hours               Hours
    TMHU         10/30/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/28/2020 2:40:00 PM    7.81    10/28/2020 4:30:26 PM                          18.74                                                12:30:00    0   1   16:41:00    0   1               0.03   1   MHPC at MHPC at   1.43   0   0   0   0   1.43   1.43   0   1.43
                                                                                                                                                                                                           CellFront           CellFront                                   09:00   14:00
                                                                                                                                                                                                           NonConf             NonCof
                                                                                                                                                                                                           for 0.25              1.18
                                                                                                                                                                                                            Hours               Hours
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 99 of 368
    TMHU         10/31/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/28/2020 2:40:00 PM    7.81    10/28/2020 4:30:26 PM                           18.74                                                                09:30:00    0   1               0   0                      0   MHPC at MHPC at    0     0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                                            NonConf                                                         09:00   14:00
                                                                                                                                                                                                                             for 0.25
                                                                                                                                                                                                                              Hours
    TMHU         11/01/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/28/2020 2:40:00 PM    7.81    10/28/2020 4:30:26 PM                           18.74                                                                09:15:00    0   1               0   0                      0   MHPC at MHPC at   0.08   0   0   0    0     0.08   0.08   0   0.08
                                                                                                                                                                                                                            CellFront                                                       08:05   14:20
                                                                                                                                                                                                                            NonConf
                                                                                                                                                                                                                             for 0.08
                                                                                                                                                                                                                              Hours
    TMHU         11/02/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/28/2020 2:40:00 PM    7.81    10/28/2020 4:30:26 PM                           18.74                                                                11:05:00    0   1   13:00:00    0   1                      0   MHPC at MHPC at   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                                            CellFront           CellFront                                   11:05   14:20
                                                                                                                                                                                                                            NonConf             NonCof
                                                                                                                                                                                                                             for 0.08             0.25
                                                                                                                                                                                                                              Hours              Hours
    TMHU         11/03/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/28/2020 2:40:00 PM    7.81    10/28/2020 4:30:26 PM                           18.74                                                                09:30:00    0   1               0   0                      0   MHPC at MHPC at   0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                            CellFront                                                       08:50   14:00
                                                                                                                                                                                                                            NonConf
                                                                                                                                                                                                                             for 0.17
                                                                                                                                                                                                                              Hours
    TMHU         11/04/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/28/2020 2:40:00 PM    7.81    10/28/2020 4:30:26 PM                           18.74                                                                09:30:00    0   1               0   0               0.02   1   MHPC at MHPC at   0.27   0   0   0    0     0.27   0.27   0   0.27
                                                                                                                                                                                                                            CellFront                                                       09:00   14:00
                                                                                                                                                                                                                            NonConf
                                                                                                                                                                                                                             for 0.25
                                                                                                                                                                                                                              Hours
    TMHU         11/05/2020   Region I   MCSP   ASU   ASUHub   MHCB   10/28/2020 2:40:00 PM    7.81    10/28/2020 4:30:26 PM                           18.74                   11/5/2020 10:37:14 AM    Update                          0   0   09:38:00    0   1   09:45:00    0.02   1   MHPC at           0.38   0   0   0    0     0.38   0.38   0   0.38
                                                                                                                                                                                                                                                CellFront           CellFront               08:00
                                                                                                                                                                                                                                                NonCof              NonCof
                                                                                                                                                                                                                                                  0.12                0.25
                                                                                                                                                                                                                                                 Hours               Hours
    TMHU         11/06/2020   Region I   MCSP   ASU   ASUHub   ICF    11/5/2020 10:57:00 AM   10.97    10/28/2020 4:30:26 PM                           18.74                                                       Nov 6                                                               0                      0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                    2020
                                                                                                                                                                                                                  11:50AM
    TMHU         11/07/2020   Region I   MCSP   ASU   ASUHub   ICF    11/5/2020 10:57:00 AM   10.97    10/28/2020 4:30:26 PM                           18.74                                                       Nov 7                                                               0                      0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                    2020
                                                                                                                                                                                                                  8:59AM
    TMHU         11/08/2020   Region I   MCSP   ASU   ASUHub   ICF    11/5/2020 10:57:00 AM   10.97    10/28/2020 4:30:26 PM                           18.74                                                       Nov 8                                                               0                      0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                    2020
                                                                                                                                                                                                                  11:29AM
    TMHU         11/09/2020   Region I   MCSP   ASU   ASUHub   ICF    11/5/2020 10:57:00 AM   10.97    10/28/2020 4:30:26 PM                           18.74                                                       Nov 9  13:15:00      0   1   12:10:00    0   1                      0                     0.32   0   0   0    0     0.32   0.32   0   0.32
                                                                                                                                                                                                                    2020  CellFront             CellFront
                                                                                                                                                                                                                  4:50PM NonConf                NonCof
                                                                                                                                                                                                                          for 0.03                0.28
                                                                                                                                                                                                                           Hours                 Hours
    TMHU         11/10/2020   Region I   MCSP   ASU   ASUHub   ICF    11/5/2020 10:57:00 AM   10.97    10/28/2020 4:30:26 PM                           18.74                                                      Nov 10                                            10:23:00           0                      0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                    2020                                            Standard
                                                                                                                                                                                                                   2:35PM                                           Conf for
                                                                                                                                                                                                                                                                      0.07
                                                                                                                                                                                                                                                                      Hours
    TMHU         11/11/2020   Region I   MCSP   ASU   ASUHub   ICF    11/5/2020 10:57:00 AM   10.97    10/28/2020 4:30:26 PM                           18.74                                                      Nov 11                                                               0                      0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                   2020
                                                                                                                                                                                                                  11:43AM
    TMHU         11/12/2020   Region I   MCSP   ASU   ASUHub   ICF    11/5/2020 10:57:00 AM   10.97    10/28/2020 4:30:26 PM                           18.74                                                                                                                           0                      0     0   0   0    0      0      0     0    0
    TMHU         11/13/2020   Region I   MCSP   ASU   ASUHub   ICF    11/5/2020 10:57:00 AM   10.97    10/28/2020 4:30:26 PM                           18.74                                                                                                                           0                      0     0   0   0    0      0      0     0    0
    TMHU         11/14/2020   Region I   MCSP   ASU   ASUHub   ICF    11/5/2020 10:57:00 AM   10.97    10/28/2020 4:30:26 PM                           18.74                                                                                                                           0                      0     0   0   0    0      0      0     0    0
    TMHU         11/15/2020   Region I   MCSP   ASU   ASUHub   ICF    11/5/2020 10:57:00 AM   10.97    10/28/2020 4:30:26 PM                           18.74                                                                                                                           0                      0     0   0   0    0      0      0     0    0
    TMHU         11/16/2020   Region I   MCSP   ASU   ASUHub   ICF    11/5/2020 10:57:00 AM   10.97    10/28/2020 4:30:26 PM                           18.74                                                                                                                           0                      0     0   0   0    0      0      0     0    0
    TMHU         10/17/2020   Region I   MCSP   ASU   ASUHub   EOP                                     10/17/2020 2:28:57 AM   10/17/2020 7:16:35 PM    0.7             MHCB                                                                                                           0                      0     0   0   0    0      0      0     0    0
    TMHU         10/16/2020   Region I   MCSP    ML    EOP     EOP                                     10/16/2020 9:19:21 PM   10/19/2020 3:07:49 PM   2.74     EOP      EOP   10/16/2020 9:05:36 PM    SPI not                                                                        0                      0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                         done
    TMHU         10/17/2020   Region I   MCSP   ML     SNY     MHCB   10/16/2020 8:57:00 PM    2.62    10/16/2020 9:19:21 PM   10/19/2020 3:07:49 PM   2.74     EOP     EOP                                                                                                            0                      0     0   0   0    0      0      0     0    0
    TMHU         10/18/2020   Region I   MCSP   ML     SNY     MHCB   10/16/2020 8:57:00 PM    2.62    10/16/2020 9:19:21 PM   10/19/2020 3:07:49 PM   2.74     EOP     EOP                                                 08:05:00    0   2               0   0                      0   MHPC at MHPC at   0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                            CellFront                                                       09:10   16:10
                                                                                                                                                                                                                            NonConf
                                                                                                                                                                                                                            for 0.08
                                                                                                                                                                                                                             Hours
    TMHU         10/19/2020   Region I   MCSP   ML     SNY     MHCB   10/16/2020 8:57:00 PM    2.62    10/16/2020 9:19:21 PM   10/19/2020 3:07:49 PM   2.74     EOP     EOP    10/19/2020 1:01:25 PM    SPI not                         0   0   10:57:00    0   1   10:19:00    0.03   1                     0.23   0   0   0   0.13   0.23   0.37   0   0.37
                                                                                                                                                                                                         done                                   CellFront           Standard
                                                                                                                                                                                                                                                NonCof              Conf for
                                                                                                                                                                                                                                                  0.20                0.13
                                                                                                                                                                                                                                                 Hours                Hours
    TMHU         10/22/2020   Region I   MCSP   ML     EOP     EOP                                     10/22/2020 3:38:49 PM   10/23/2020 1:23:17 PM   0.91    ASUHub   EOP    10/22/2020 2:48:54 PM    SPI not             13:10:00    0   1               0   0                      0                      0     0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                         done               Therapeut
                                                                                                                                                                                                                            icModule
                                                                                                                                                                                                                            NonConf
                                                                                                                                                                                                                             for 0.33
                                                                                                                                                                                                                              Hours
    TMHU         10/23/2020   Region I   MCSP   ML     SNY     MHCB   10/22/2020 2:08:00 PM    0.91    10/22/2020 3:38:49 PM   10/23/2020 1:23:17 PM   0.91    ASUHub   EOP    10/23/2020 12:04:21 PM   Update              09:45:00    1   0               0   0   10:00:00    0.03   1   MHPC at           0.03   0   0   0   1.58   0.03   1.62   0   1.62
                                                                                                                                                                                                                            Therapeut                               Standard                09:30
                                                                                                                                                                                                                            icModule                                Conf for
                                                                                                                                                                                                                             Conf for                                 0.33
                                                                                                                                                                                                                               1.25                                   Hours
                                                                                                                                                                                                                              Hours
ICF not housed   10/15/2020   Region I   MCSP   ML     EOP     ICF    5/7/2020 11:12:00 AM    192.96                                                                                                                        13:53:00    1   0               0   0                      0                      0     0   1   1   0.28    0     0.28   1   1.28
in PIP or MHCB                                                                                                                                                                                                              Standard
                                                                                                                                                                                                                             Conf for
   or TMHU                                                                                                                                                                                                                     0.28
                                                                                                                                                                                                                              Hours
ICF not housed   10/16/2020   Region I   MCSP   ML     EOP     ICF    5/7/2020 11:12:00 AM    192.96                                                                                                                                                                                   0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   MCSP   ML     EOP     ICF    5/7/2020 11:12:00 AM    192.96                                                                                                                                                                                   0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   MCSP   ML     EOP     ICF    5/7/2020 11:12:00 AM    192.96                                                                                                                                                                                   0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 100 of 368
ICF not housed   10/19/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                                                                0    0     1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                  13:53:00    1   0   0   0   08:43:00          0    0     0   0   0   0.23    0     0.23   0   0.23
in PIP or MHCB                                                                                                  Standard                    Standard
                                                                                                                Conf for                    Conf for
   or TMHU                                                                                                        0.23                        0.08
                                                                                                                  Hours                       Hours
ICF not housed   10/21/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                  13:40:00    0   1   0   0                     0    0     1   0   1    1     0.05   1.05   0   1.05
in PIP or MHCB                                                                                                  Standard
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.05
                                                                                                                  Hours
ICF not housed   10/23/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                  13:25:00    1   0   0   0                     0    0     0   0   0   0.23    0     0.23   0   0.23
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.23
                                                                                                                  Hours
ICF not housed   10/28/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                  14:00:00    1   0   0   0                     0    0     0   1   1   0.25    0     0.25   1   1.25
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.25
                                                                                                                  Hours
ICF not housed   10/30/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                                                                0    0     1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                  13:30:00    1   0   0   0              0.02   1   0.02   0   0   0   0.25   0.02   0.27   0   0.27
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.25
                                                                                                                  Hours
ICF not housed   11/04/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                                                                0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM   192.96                  11:00:00    0   1   0   0                     0   1.25   0   0   0    0     1.25   1.25   0   1.25
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 1.25
                                                                                                                 Hours
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 101 of 368
ICF not housed   11/07/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM    192.96                                                                                0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM    192.96                                                                                0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM    192.96                                   0   0   10:31:00   1   0              0.02   1   RT at   0.02   1   0   1   1.15   0.02   1.17   0   1.17
in PIP or MHCB                                                                                                                            Standard                                 08:49
                                                                                                                                          Conf for
   or TMHU                                                                                                                                  0.15
                                                                                                                                            Hours
ICF not housed   11/10/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM    192.96                       13:30:00    1   0              0   0                     0            0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                        Standard
                                                                                                                      Conf for
   or TMHU                                                                                                              0.25
                                                                                                                        Hours
ICF not housed   11/11/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM    192.96                                                                                0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM    192.96                                                                                0            0     1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM    192.96                       14:00:00    0   1              0   0                     0           0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                        CellFront
                                                                                                                      NonConf
   or TMHU                                                                                                            for 0.08
                                                                                                                       Hours
ICF not housed   11/14/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM    192.96                                                                                0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM    192.96                                                                                0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   MCSP   ML   EOP   ICF   5/7/2020 11:12:00 AM    192.96                                                                                0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC    ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93               Oct 15                                                            0            0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                2020
                                                                                                             7:34PM
   or TMHU


ICF not housed   10/16/2020   Region I   SAC    ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                                                                 0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC    ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                                                                 0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC    ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                                                                 0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC    ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                                                                 0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC    ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                        13:00:00    0   1              0   0   11:15:00          0           0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                        CellFront                              Standard
                                                                                                                      NonConf                                Conf for
   or TMHU                                                                                                            for 0.17                                 0.17
                                                                                                                       Hours                                   Hours
ICF not housed   10/21/2020   Region I   SAC    ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                                                                 0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC    ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                                                                 0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC    ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                        13:30:00    0   1              0   0                     0           0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                        CellFront
                                                                                                                      NonConf
   or TMHU                                                                                                            for 0.17
                                                                                                                       Hours
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 102 of 368
ICF not housed   10/24/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                  14:50:00    0   1   0   0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours

ICF not housed   10/28/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                  12:40:00    0   1   0   0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours
ICF not housed   10/31/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                  14:30:00    0   1   0   0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours

ICF not housed   11/03/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                  07:05:00    0   1   0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours

ICF not housed   11/06/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                  12:35:00    0   1   0   0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours
ICF not housed   11/11/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 103 of 368
ICF not housed   11/12/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                                          0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                  13:45:00    0   1               0   0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours
ICF not housed   11/14/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                                          0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                                          0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ML   EOP   ICF   10/6/2020 12:00:00 PM   40.93                                                          0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                 12:10:00    0   1               0   0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours
ICF not housed   10/17/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                 13:55:00    0   1   15:07:00    0   1   0   0.42   0   0   0   0   0.42   0.42   0   0.42
in PIP or MHCB                                                                                                 CellFront           CellFront
                                                                                                               NonConf             NonCof
   or TMHU                                                                                                     for 0.08              0.33
                                                                                                                Hours               Hours
ICF not housed   10/21/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                 14:50:00    0   1               0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours

ICF not housed   10/24/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                 13:00:00    0   1               0   0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours
ICF not housed   10/28/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 104 of 368
ICF not housed   10/29/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                 12:10:00    0   1   0   0              0   0.17   0   0   0   0   0.17   0.17    0     0.17
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours
ICF not housed   10/31/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                 11:30:00                               0    0     0   0   0   0    0      0     0.25   0.25
in PIP or MHCB                                                                                                 NonConf
                                                                                                                for 0.25
   or TMHU                                                                                                       Hours


ICF not housed   11/03/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                             11:18:00   0    0     0   0   0   0    0      0      0      0
in PIP or MHCB                                                                                                                             Standard
                                                                                                                                           NonCof
   or TMHU                                                                                                                                   0.08
                                                                                                                                             Hours
ICF not housed   11/04/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                 12:48:00    0   1   0   0              0   0.08   0   0   0   0   0.08   0.08    0     0.08
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours
ICF not housed   11/05/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                 06:41:00    0   1   0   0              0   0.08   0   0   0   0   0.08   0.08    0     0.08
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours
ICF not housed   11/06/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                 10:10:00    0   1   0   0              0    0     0   0   0   0   0.08   0.08    0     0.08
in PIP or MHCB                                                                                                   Yard
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours

ICF not housed   11/11/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                 13:55:00    0   1   0   0              0    0     0   0   0   0   0.17   0.17    0     0.17
in PIP or MHCB                                                                                                 Bedside
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours

ICF not housed   11/14/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ML   EOP   ICF   5/19/2020 10:35:00 AM   180.99                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 105 of 368
    TMHU         10/24/2020   Region I   SAC   ML    EOP   EOP                                     10/24/2020 2:33:16 PM   10/26/2020 5:23:05 PM   2.12   MCB   MHCB   10/24/2020 12:21:03 PM   SPI not   11:05:00    0   1               0   0               0    0     0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                 done     Therapeut
                                                                                                                                                                                                          icModule
                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                           for 0.25
                                                                                                                                                                                                            Hours
    TMHU         10/25/2020   Region I   SAC   ASU   NDS   MHCB   10/24/2020 11:38:00 AM   10.98   10/24/2020 2:33:16 PM   10/26/2020 5:23:05 PM   2.12   MCB   MHCB                                                  0   0   12:30:00    0   1               0   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                                              CellFront
                                                                                                                                                                                                                              NonCof
                                                                                                                                                                                                                                0.33
                                                                                                                                                                                                                               Hours
    TMHU         10/26/2020   Region I   SAC   ASU   NDS   MHCB   10/24/2020 11:38:00 AM   10.98   10/24/2020 2:33:16 PM   10/26/2020 5:23:05 PM   2.12   MCB   MHCB   10/26/2020 5:47:33 PM    SPI not   10:20:00    0   1               0   0               0   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                 done     CellFront
                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                          for 0.33
                                                                                                                                                                                                           Hours
ICF not housed   10/22/2020   Region I   SAC   PSU   PSU   EOP                                                                                                                                            10:09:00    0   1               0   0   09:20:00    0   0.05   0   0   0    0     0.05   0.05   0   0.05
in PIP or MHCB                                                                                                                                                                                            CellFront                               CellFront
                                                                                                                                                                                                          NonConf                                 NonCof
   or TMHU                                                                                                                                                                                                for 0.05                                  0.08
                                                                                                                                                                                                           Hours                                   Hours
ICF not housed   10/23/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                                                          12:02:00    0   1   12:40:00    0   1               0   0.2    0   0   0    0     0.2    0.2    0   0.2
in PIP or MHCB                                                                                                                                                                                            CellFront           CellFront
                                                                                                                                                                                                          NonConf             NonCof
   or TMHU                                                                                                                                                                                                for 0.03              0.17
                                                                                                                                                                                                           Hours               Hours

ICF not housed   10/28/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                                                          11:50:00    2   0               0   0               0    0     0   0   0   0.37    0     0.37   0   0.37
in PIP or MHCB                                                                                                                                                                                            Therapeut
                                                                                                                                                                                                          icModule
   or TMHU                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                            0.18
                                                                                                                                                                                                            Hours
ICF not housed   10/31/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                                                          13:31:00    0   1               0   0               0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                            CellFront
                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                for 0.17
                                                                                                                                                                                                           Hours
ICF not housed   11/04/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   PSU   PSU   ICF    10/22/2020 12:02:00 PM   24.93                                                                       11/6/2020 11:40:25 AM    SPI not   10:00:00    0   1               0   0               0   0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                                                                   done     CellFront
                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                for 0.12
                                                                                                                                                                                                           Hours
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 106 of 368
ICF not housed   11/07/2020   Region I   SAC   PSU    PSU     ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   PSU    PSU     ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   PSU    PSU     ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   PSU    PSU     ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   SAC   PSU    PSU     ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   PSU    PSU     ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                       08:15:00      0   1   0   0   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                            CellFront
                                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                                for 0.08
                                                                                                                                                                                                                           Hours
ICF not housed   11/13/2020   Region I   SAC   PSU    PSU     ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   PSU    PSU     ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   PSU    PSU     ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   PSU    PSU     ICF    10/22/2020 12:02:00 PM   24.93                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/25/2020   Region I   SAC   ML     EOP     EOP                                     10/25/2020 5:00:14 PM   10/26/2020 10:43:59 PM   1.24    MCB     MHCB   10/25/2020 3:20:30 PM   SPI not              14:30:00     2   0   0   0   0    0     0   0   0   0.67    0     0.67   0   0.67
                                                                                                                                                                                                       done               HoldingCe
                                                                                                                                                                                                                          ll Conf for
                                                                                                                                                                                                                              0.33
                                                                                                                                                                                                                             Hours
    TMHU         10/26/2020   Region I   SAC   ASU    NDS     MHCB   10/25/2020 2:57:00 PM    9.95    10/25/2020 5:00:14 PM   10/26/2020 10:43:59 PM   1.24    MCB     MHCB   10/26/2020 9:45:23 PM   SPI not              10:40:00     0   1   0   0   0   1.17   0   0   0    0     1.17   1.17   0   1.17
                                                                                                                                                                                                       done                CellFront
                                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                            for 1.17
                                                                                                                                                                                                                             Hours
    TMHU         11/11/2020   Region I   SAC   ML     GP      EOP                                     11/11/2020 7:43:59 PM   11/12/2020 11:49:56 AM   0.67   UnlMCB   MHCB   11/11/2020 5:50:10 PM   SPI not   Nov 11                                  0    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                       done      2020
                                                                                                                                                                                                                11:22AM
     TMHU        11/12/2020   Region I   SAC   ASU    NDS     MHCB   11/11/2020 5:41:00 PM    4.69    11/11/2020 7:43:59 PM   11/12/2020 11:49:56 AM   0.67   UnlMCB   MHCB                                                                             0    0     0   0   0    0      0      0     0    0
ICF not housed   10/15/2020   Region I   SAC   ASU   ASUHub    ICF   9/30/2020 1:28:00 PM     46.87                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ASU   ASUHub   ICF     9/30/2020 1:28:00 PM    46.87                                                                                                                       10:37:00      0   1   0   0   0   0.13   0   0   0    0     0.13   0.13   0   0.13
in PIP or MHCB                                                                                                                                                                                                            CellFront
                                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                                for 0.13
                                                                                                                                                                                                                           Hours
ICF not housed   10/17/2020   Region I   SAC   ASU   ASUHub   ICF     9/30/2020 1:28:00 PM    46.87                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ASU   ASUHub   ICF     9/30/2020 1:28:00 PM    46.87                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ASU   ASUHub   ICF     9/30/2020 1:28:00 PM    46.87                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ASU   ASUHub   ICF     9/30/2020 1:28:00 PM    46.87                                                                                                                       08:20:00      0   1   0   0   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                            CellFront
                                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                                for 0.08
                                                                                                                                                                                                                           Hours
ICF not housed   10/21/2020   Region I   SAC   ASU   ASUHub   ICF     9/30/2020 1:28:00 PM    46.87                                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 107 of 368
ICF not housed   10/22/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                   14:01:00      0   1   0   0   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   10/24/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                   10:50:00      0   1   0   0   0   0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.12
                                                                                                                    Hours
ICF not housed   10/28/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                    13:50:00     1   0   0   0   0    0     0   0   0   0.15    0     0.15   0   0.15
in PIP or MHCB                                                                                                     HoldingCe
                                                                                                                   ll Conf for
   or TMHU                                                                                                             0.15
                                                                                                                      Hours
ICF not housed   10/31/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                   08:26:00      0   1   0   0   0   0.07   0   0   0    0     0.07   0.07   0   0.07
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.07
                                                                                                                    Hours
ICF not housed   11/05/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                   13:20:00      0   1   0   0   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours

ICF not housed   11/06/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ASU   ASUHub   ICF   9/30/2020 1:28:00 PM   46.87                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 108 of 368
ICF not housed   11/10/2020   Region I   SAC   ASU   ASUHub   ICF     9/30/2020 1:28:00 PM    46.87                                                                                                          09:12:00    0   2   0   0   0   0.13   0   0   0    0     0.13   0.13   0   0.13
in PIP or MHCB                                                                                                                                                                                               CellFront
                                                                                                                                                                                                             NonConf
   or TMHU                                                                                                                                                                                                   for 0.08
                                                                                                                                                                                                              Hours
ICF not housed   11/11/2020   Region I   SAC   ASU   ASUHub   ICF     9/30/2020 1:28:00 PM    46.87                                                                                                                                      0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ASU   ASUHub   ICF     9/30/2020 1:28:00 PM    46.87                                                                                                                                      0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   SAC   ASU   ASUHub   ICF     9/30/2020 1:28:00 PM    46.87                                                                                                          14:07:00    0   1   0   0   0   0.1    0   0   0    0     0.1    0.1    0   0.1
in PIP or MHCB                                                                                                                                                                                               CellFront
                                                                                                                                                                                                             NonConf
   or TMHU                                                                                                                                                                                                   for 0.10
                                                                                                                                                                                                              Hours
ICF not housed   11/14/2020   Region I   SAC   ASU   ASUHub   ICF     9/30/2020 1:28:00 PM    46.87                                                                                                                                      0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ASU   ASUHub   ICF     9/30/2020 1:28:00 PM    46.87                                                                                                                                      0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ASU   ASUHub   ICF     9/30/2020 1:28:00 PM    46.87                                                                                                                                      0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/24/2020   Region I   SAC   ASU    ASU     MHCB   10/24/2020 12:11:00 AM    0.4     10/24/2020 3:13:42 AM   10/24/2020 1:41:52 PM   0.44   ASU   EOP   10/24/2020 12:13:03 AM   SPI not   09:15:00    0   1   0   0   0   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                    done     CellFront
                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                             for 0.25
                                                                                                                                                                                                              Hours
ICF not housed   10/15/2020   Region I   SAC   ML     EOP     ICF     4/23/2020 2:21:00 PM    206.83                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ML     EOP     ICF     4/23/2020 2:21:00 PM    206.83                                                                                                         12:00:00    0   1   0   0   0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                               CellFront
                                                                                                                                                                                                             NonConf
   or TMHU                                                                                                                                                                                                   for 0.17
                                                                                                                                                                                                              Hours

ICF not housed   10/17/2020   Region I   SAC   ML     EOP     ICF     4/23/2020 2:21:00 PM    206.83                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML     EOP     ICF     4/23/2020 2:21:00 PM    206.83                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ML     EOP     ICF     4/23/2020 2:21:00 PM    206.83                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ML     EOP     ICF     4/23/2020 2:21:00 PM    206.83                                                                                                         11:35:00    1   0   0   0   0    0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                               Standard
                                                                                                                                                                                                             Conf for
   or TMHU                                                                                                                                                                                                     0.25
                                                                                                                                                                                                               Hours

ICF not housed   10/21/2020   Region I   SAC   ML     EOP     ICF     4/23/2020 2:21:00 PM    206.83                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   ML     EOP     ICF     4/23/2020 2:21:00 PM    206.83                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ML     EOP     ICF     4/23/2020 2:21:00 PM    206.83                                                                                                         13:10:00    0   1   0   0   0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                               CellFront
                                                                                                                                                                                                             NonConf
   or TMHU                                                                                                                                                                                                   for 0.17
                                                                                                                                                                                                              Hours
ICF not housed   10/24/2020   Region I   SAC   ML     EOP     ICF     4/23/2020 2:21:00 PM    206.83                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML     EOP     ICF     4/23/2020 2:21:00 PM    206.83                                                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 109 of 368
ICF not housed   10/26/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                  14:40:00    0   1              0   0              0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours
ICF not housed   10/28/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                  12:30:00    0   1              0   0              0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours
ICF not housed   10/31/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                  14:40:00    0   1              0   0              0    0     0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                   Yard
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours

ICF not housed   11/03/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                  06:59:00    0   1              0   0              0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours
ICF not housed   11/06/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                  12:45:00    0   1              0   0   11:10:00   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                 CellFront                              Standard
                                                                                                               NonConf                                Conf for
   or TMHU                                                                                                     for 0.17                                 0.17
                                                                                                                Hours                                   Hours
ICF not housed   11/11/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                              0   0   09:30:00   0   1              0    0     0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                       Yard
                                                                                                                                   NonCof
   or TMHU                                                                                                                           0.08
                                                                                                                                    Hours
ICF not housed   11/13/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM   206.83                  13:40:00    0   1              0   0              0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 110 of 368
ICF not housed   11/14/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM    206.83                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM    206.83                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ML   EOP   ICF   4/23/2020 2:21:00 PM    206.83                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   ML   EOP   ICF   4/22/2020 12:08:00 PM   182.02   EOP   MHCB                                     11:00:00    0   1   0   0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                  CellFront
                                                                                                                                                NonConf
   or TMHU                                                                                                                                      for 0.17
                                                                                                                                                 Hours

ICF not housed   10/16/2020   Region I   SAC   ML   EOP   ICF   4/22/2020 12:08:00 PM   182.02   EOP   MHCB                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   ML   EOP   ICF   4/22/2020 12:08:00 PM   182.02   EOP   MHCB                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML   EOP   ICF   4/22/2020 12:08:00 PM   182.02   EOP   MHCB                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ML   EOP   ICF   4/22/2020 12:08:00 PM   182.02   EOP   MHCB                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ML   EOP   ICF   4/22/2020 12:08:00 PM   182.02   EOP   MHCB                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   ML   EOP   ICF   4/22/2020 12:08:00 PM   182.02   EOP   MHCB   10/21/2020 3:34:25 PM   SPI not   12:20:00    0   1   0   0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                         done     CellFront
                                                                                                                                                NonConf
   or TMHU                                                                                                                                      for 0.17
                                                                                                                                                 Hours
ICF not housed   10/15/2020   Region I   SAC   ML   EOP   ICF    5/5/2020 9:00:00 AM    195.05                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ML   EOP   ICF    5/5/2020 9:00:00 AM    195.05                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   ML   EOP   ICF    5/5/2020 9:00:00 AM    195.05                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML   EOP   ICF    5/5/2020 9:00:00 AM    195.05                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ML   EOP   ICF    5/5/2020 9:00:00 AM    195.05                                                  12:15:00    0   1   0   0   0   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                  CellFront
                                                                                                                                                NonConf
   or TMHU                                                                                                                                      for 0.25
                                                                                                                                                 Hours

ICF not housed   10/20/2020   Region I   SAC   ML   EOP   ICF    5/5/2020 9:00:00 AM    195.05                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   ML   EOP   ICF    5/5/2020 9:00:00 AM    195.05                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   ML   EOP   ICF    5/5/2020 9:00:00 AM    195.05                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ML   EOP   ICF    5/5/2020 9:00:00 AM    195.05                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 111 of 368
ICF not housed   10/24/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                   11:15:00    0   1               0   0   0   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.25
                                                                                                                Hours
ICF not housed   10/27/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                   11:15:00    0   1               0   0   0   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.25
                                                                                                                Hours
ICF not housed   11/03/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                               0   0   09:30:00    0   1   0   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                     CellFront
                                                                                                                                   NonCof
   or TMHU                                                                                                                           0.25
                                                                                                                                    Hours
ICF not housed   11/07/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM   195.05                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 112 of 368
ICF not housed   11/12/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM    195.05                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM    195.05                  11:15:00    0   1   0   0   0    0     0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                 Standard
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.25
                                                                                                                 Hours
ICF not housed   11/14/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM    195.05                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM    195.05                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ML   EOP   ICF   5/5/2020 9:00:00 AM    195.05                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM    132                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM    132                    09:15:00    1   0   0   0   0    0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.25
                                                                                                                 Hours
ICF not housed   10/17/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM    132                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM    132                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM    132                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM    132                    11:40:00    0   1   0   0   0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours
ICF not housed   10/21/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM    132                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM    132                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM    132                    09:15:00    1   0   0   0   0    0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.25
                                                                                                                 Hours
ICF not housed   10/24/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM    132                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM    132                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM    132                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM    132                    12:15:00    1   0   0   0   0    0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.25
                                                                                                                 Hours
ICF not housed   10/28/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM    132                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 113 of 368
ICF not housed   10/29/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                     12:00:00    0   1               0   0   0   0.25   0   0   0    0     0.25   0.25    0     0.25
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.25
                                                                                                                Hours
ICF not housed   10/31/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                                         12:45:00            0    0     0   0   0    0      0      0     0.25   0.25
in PIP or MHCB                                                                                                                      NonCof
                                                                                                                                     0.25
   or TMHU                                                                                                                           Hours


ICF not housed   11/03/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                     12:30:00    1   0               0   0   0    0     0   0   0   0.25    0     0.25    0     0.25
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.25
                                                                                                                 Hours
ICF not housed   11/04/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                                 0   0   10:10:00    0   1   0   0.08   0   0   0    0     0.08   0.08    0     0.08
in PIP or MHCB                                                                                                                     CellFront
                                                                                                                                   NonCof
   or TMHU                                                                                                                           0.08
                                                                                                                                    Hours

ICF not housed   11/06/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                     12:15:00    1   0               0   0   0    0     0   0   0   0.25    0     0.25    0     0.25
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.25
                                                                                                                 Hours
ICF not housed   11/07/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                                         12:00:00            0    0     0   0   0    0      0      0     0.25   0.25
in PIP or MHCB                                                                                                                      NonCof
                                                                                                                                     0.25
   or TMHU                                                                                                                           Hours


ICF not housed   11/10/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                     11:45:00    0   1               0   0   0   0.25   0   0   0    0     0.25   0.25    0     0.25
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.25
                                                                                                                Hours

ICF not housed   11/11/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                     13:35:00    0   1               0   0   0   0.08   0   0   0    0     0.08   0.08    0     0.08
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours
ICF not housed   11/14/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ML   EOP   ICF   7/7/2020 10:10:00 AM   132                                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 114 of 368
ICF not housed   10/29/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94               Oct 29                                                      0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                2020
                                                                                                             11:12AM
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94              Oct 30                                                       0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                2020
                                                                                                             1:46PM
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94              Oct 31    11:48:00    0   1               0   0              0   0.32   0   0   0   0   0.32   0.32   0   0.32
in PIP or MHCB                                                                                                2020     CellFront
                                                                                                             9:50AM    NonConf
   or TMHU                                                                                                             for 0.32
                                                                                                                        Hours
ICF not housed   11/01/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94              Nov 1                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                2020
                                                                                                             8:47AM
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94              Nov 2     11:44:00    0   1               0   0              0   0.27   0   0   0   0   0.27   0.27   0   0.27
in PIP or MHCB                                                                                                2020     CellFront
                                                                                                             1:34PM    NonConf
   or TMHU                                                                                                             for 0.27
                                                                                                                        Hours
ICF not housed   11/03/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94                                    0   0   11:00:00    0   1              0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                             CellFront
                                                                                                                                           NonCof
   or TMHU                                                                                                                                   0.17
                                                                                                                                            Hours
ICF not housed   11/04/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94                                                                09:40:00   0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                 Standard
                                                                                                                                                               Conf for
   or TMHU                                                                                                                                                       0.08
                                                                                                                                                                 Hours

ICF not housed   11/06/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94                        14:12:00    0   1               0   0              0   0.22   0   0   0   0   0.22   0.22   0   0.22
in PIP or MHCB                                                                                                         CellFront
                                                                                                                       NonConf
   or TMHU                                                                                                             for 0.22
                                                                                                                        Hours

ICF not housed   11/13/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   PSU   PSU   ICF   10/28/2020 11:41:00 AM   18.94                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 115 of 368
ICF not housed   10/15/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                  14:20:00    0   1   0   0   0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours
ICF not housed   10/17/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                  13:00:00    1   0   0   0   0    0     0   0   0   0.33    0     0.33   0   0.33
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.33
                                                                                                                 Hours
ICF not housed   10/21/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                  10:45:00    0   1   0   0   0   0.25   0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.25
                                                                                                                Hours
ICF not housed   10/24/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                  14:00:00    1   0   0   0   0    0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.25
                                                                                                                 Hours

ICF not housed   10/28/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                  12:00:00    0   1   0   0   0    0     0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                 NonConf
                                                                                                                for 0.25
   or TMHU                                                                                                       Hours


ICF not housed   10/31/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 116 of 368
ICF not housed   11/03/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01     11/3/2020 5:41:31 PM   Required             14:15:00    1   0   13:30:00    1   0              0    0     0   0   0   0.67    0     0.67   0   0.67
in PIP or MHCB                                                                                                           by policy            Standard            Therapeut
                                                                                                                                              Conf for            icModule
   or TMHU                                                                                                                                      0.50               Conf for
                                                                                                                                                Hours               0.17
                                                                                                                                                                    Hours
ICF not housed   11/04/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                        Nov 4                                                       0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                        2020
                                                                                                                                     3:05PM
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                        Nov 5                                                       0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                        2020
                                                                                                                                     4:05PM
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                        Nov 6    09:00:00    1   0               0   0              0    0     0   0   0   0.5     0     0.5    0   0.5
in PIP or MHCB                                                                                                                        2020    Standard
                                                                                                                                     9:38AM   Conf for
   or TMHU                                                                                                                                      0.50
                                                                                                                                                Hours
ICF not housed   11/07/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                        Nov 7                                                       0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                        2020
                                                                                                                                     8:20AM
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                        Nov 8                                                       0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                        2020
                                                                                                                                     8:34AM
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                        Nov 9                                                       0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                        2020
                                                                                                                                     1:20PM
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                                 14:00:00    0   1               0   0              0   0.25   0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                CellFront
                                                                                                                                              NonConf
   or TMHU                                                                                                                                    for 0.25
                                                                                                                                               Hours
ICF not housed   11/11/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                                 13:20:00    0   1               0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                CellFront
                                                                                                                                              NonConf
   or TMHU                                                                                                                                    for 0.08
                                                                                                                                               Hours
ICF not housed   11/14/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ML   EOP   ICF   9/30/2020 10:00:00 AM   47.01                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   ML   EOP   EOP                                                                                                                         12:00:00   0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                        Standard
                                                                                                                                                                                      Conf for
   or TMHU                                                                                                                                                                              0.25
                                                                                                                                                                                        Hours
ICF not housed   11/11/2020   Region I   SAC   ML   EOP   ICF   11/10/2020 3:57:00 PM   5.76                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ML   EOP   ICF   11/10/2020 3:57:00 PM   5.76                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   SAC   ML   EOP   ICF   11/10/2020 3:57:00 PM   5.76                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   ML   EOP   ICF   11/10/2020 3:57:00 PM   5.76                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 117 of 368
ICF not housed   11/15/2020   Region I   SAC   ML     EOP     ICF   11/10/2020 3:57:00 PM   5.76                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ML     EOP     ICF   11/10/2020 3:57:00 PM   5.76                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   ASU   ASUHub   ICF   9/2/2020 12:51:00 PM    74.89                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ASU   ASUHub   ICF   9/2/2020 12:51:00 PM    74.89                  10:24:00    0   1               0   0   0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.17
                                                                                                                    Hours

ICF not housed   10/17/2020   Region I   SAC   ASU   ASUHub   ICF   9/2/2020 12:51:00 PM    74.89                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ASU   ASUHub   ICF   9/2/2020 12:51:00 PM    74.89                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ASU   ASUHub   ICF   9/2/2020 12:51:00 PM    74.89                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ASU   ASUHub   ICF   9/2/2020 12:51:00 PM    74.89                  11:02:00    1   0               0   0   0    0     0   0   0   0.68    0     0.68   0   0.68
in PIP or MHCB                                                                                                     Standard
                                                                                                                   Conf for
   or TMHU                                                                                                           0.68
                                                                                                                     Hours
ICF not housed   10/21/2020   Region I   SAC   ASU   ASUHub   ICF   9/2/2020 12:51:00 PM    74.89                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   ASU   ASUHub   ICF   9/2/2020 12:51:00 PM    74.89                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ASU   ASUHub   ICF   9/2/2020 12:51:00 PM    74.89                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   ML     EOP     ICF   9/2/2020 12:51:00 PM    74.89                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML     EOP     ICF   9/2/2020 12:51:00 PM    74.89                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ML     EOP     ICF   9/2/2020 12:51:00 PM    74.89                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ML     EOP     ICF   9/2/2020 12:51:00 PM    74.89                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   ML     EOP     ICF   9/2/2020 12:51:00 PM    74.89                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   ML     EOP     ICF   9/2/2020 12:51:00 PM    74.89                              0   0   11:55:00    0   1   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                         CellFront
                                                                                                                                       NonCof
   or TMHU                                                                                                                               0.08
                                                                                                                                        Hours
ICF not housed   10/30/2020   Region I   SAC   ML     EOP     ICF   9/2/2020 12:51:00 PM    74.89                  11:00:00    1   0               0   0   0    0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                     Standard
                                                                                                                   Conf for
   or TMHU                                                                                                           0.25
                                                                                                                     Hours
ICF not housed   10/31/2020   Region I   SAC   ML     EOP     ICF   9/2/2020 12:51:00 PM    74.89                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 118 of 368
ICF not housed   11/01/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                                                                            0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                          13:45:00    0   1   13:30:00   0   0              0   0.17   0   0   0    0     0.17   0.17   0.25   0.42
in PIP or MHCB                                                                                                                                                             CellFront            NonCof
                                                                                                                                                                           NonConf               0.25
   or TMHU                                                                                                                                                                 for 0.17              Hours
                                                                                                                                                                            Hours
ICF not housed   11/03/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                                      0   0   12:35:00   0   1   11:25:00   0    0     0   0   0    0     0.08   0.08    0     0.08
in PIP or MHCB                                                                                                                                                                                  NonCof            Standard
                                                                                                                                                                                                 0.08             Conf for
   or TMHU                                                                                                                                                                                       Hours              0.10
                                                                                                                                                                                                                    Hours
ICF not housed   11/04/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                                                                            0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                                                                            0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                          09:40:00    1   0              0   0              0    0     0   0   0   0.33    0     0.33    0     0.33
in PIP or MHCB                                                                                                                                                             Standard
                                                                                                                                                                           Conf for
   or TMHU                                                                                                                                                                   0.33
                                                                                                                                                                             Hours
ICF not housed   11/07/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                                                                            0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                                                                            0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                          15:00:00    0   1              0   0              0   0.17   0   0   0    0     0.17   0.17    0     0.17
in PIP or MHCB                                                                                                                                                             CellFront
                                                                                                                                                                           NonConf
   or TMHU                                                                                                                                                                 for 0.17
                                                                                                                                                                            Hours
ICF not housed   11/10/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                                                                            0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                                                                            0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                          12:44:00    0   1              0   0              0   0.43   0   0   0    0     0.43   0.43    0     0.43
in PIP or MHCB                                                                                                                                                             CellFront
                                                                                                                                                                           NonConf
   or TMHU                                                                                                                                                                 for 0.43
                                                                                                                                                                            Hours

ICF not housed   11/13/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                                                                            0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                                                                            0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                                                                            0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ML    EOP    ICF     9/2/2020 12:51:00 PM    74.89                                                                                                                            0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   SHU   LRH   CCCMS                                                                                                                                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   SHU   LRH    ICF    10/27/2020 1:23:00 PM    19.87                                                                          09:10:00    0   1              0   0              0   0.25   0   0   0    0     0.25   0.25    0     0.25
in PIP or MHCB                                                                                                                                                             CellFront
                                                                                                                                                                           NonConf
   or TMHU                                                                                                                                                                 for 0.25
                                                                                                                                                                            Hours
ICF not housed   10/29/2020   Region I   SAC   SHU   LRH    ICF    10/27/2020 1:23:00 PM    19.87                                                                                                                            0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


    TMHU         10/16/2020   Region I   SAC   PSU   PSU   MHCB    10/15/2020 10:46:00 PM   20.48   10/16/2020 12:46:37 AM 10/16/2020 11:15:44 AM   0.44   UnlMCB   MHCB                                                     0    0     0   0   0    0      0      0      0      0
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 119 of 368
    TMHU         11/08/2020   Region I   SAC   PSU    PSU     MHCB    11/7/2020 10:54:00 PM    8.47    11/8/2020 12:02:16 AM     11/8/2020 1:04:21 PM    0.54    MCB     MHCB    11/8/2020 12:20:01 AM   Update     08:00:00    1   0               0   0               0   0.5    0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                                      0.50
                                                                                                                                                                                                                     Hours
    TMHU         10/15/2020   Region I   SAC   ASU    NDS     MHCB    10/10/2020 7:38:00 PM     4.7    10/14/2020 10:00:11 PM   10/15/2020 3:59:03 PM    0.75   UnlMCB   ACUTE   10/15/2020 11:37:12 AM Required    08:00:00    0   1               0   0   10:00:00    0   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                        by policy   CellFront                               CellFront
                                                                                                                                                                                                                    NonConf                                 Conf for
                                                                                                                                                                                                                    for 0.25                                  0.25
                                                                                                                                                                                                                     Hours                                   Hours
    TMHU         10/15/2020   Region I   SAC   ASU    NDS     MHCB    10/10/2020 7:38:00 PM     4.7    10/15/2020 7:30:09 PM    10/20/2020 10:29:53 AM   4.62            ACUTE   10/15/2020 11:37:12 AM Required    08:00:00    0   1               0   0   10:00:00    0   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                        by policy   CellFront                               CellFront
                                                                                                                                                                                                                    NonConf                                 Conf for
                                                                                                                                                                                                                    for 0.25                                  0.25
                                                                                                                                                                                                                     Hours                                   Hours
    TMHU         10/16/2020   Region I   SAC   ASU    NDS     ACUTE   10/15/2020 12:25:00 PM   31.91   10/15/2020 7:30:09 PM    10/20/2020 10:29:53 AM   4.62            ACUTE                                                  0   0   14:30:00    0   1               0   1.25   0   0   0    0     1.25   1.25   0   1.25
                                                                                                                                                                                                                                        CellFront
                                                                                                                                                                                                                                        NonCof
                                                                                                                                                                                                                                          1.25
                                                                                                                                                                                                                                         Hours
    TMHU         10/17/2020   Region I   SAC   ASU    NDS     ACUTE   10/15/2020 12:25:00 PM   31.91   10/15/2020 7:30:09 PM    10/20/2020 10:29:53 AM   4.62            ACUTE                                      11:50:00    0   1               0   0               0   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                    for 0.25
                                                                                                                                                                                                                     Hours
    TMHU         10/18/2020   Region I   SAC   ASU    NDS     ACUTE   10/15/2020 12:25:00 PM   31.91   10/15/2020 7:30:09 PM    10/20/2020 10:29:53 AM   4.62            ACUTE                                                  0   0   11:50:00    0   1               0   0.37   0   0   0    0     0.37   0.37   0   0.37
                                                                                                                                                                                                                                        CellFront
                                                                                                                                                                                                                                        NonCof
                                                                                                                                                                                                                                          0.37
                                                                                                                                                                                                                                         Hours
    TMHU         10/19/2020   Region I   SAC   ASU    NDS     ACUTE   10/15/2020 12:25:00 PM   31.91   10/15/2020 7:30:09 PM    10/20/2020 10:29:53 AM   4.62            ACUTE                                                                                          0    0     0   0   0    0      0      0     0    0
    TMHU         10/20/2020   Region I   SAC   ASU    NDS     ACUTE   10/15/2020 12:25:00 PM   31.91   10/15/2020 7:30:09 PM    10/20/2020 10:29:53 AM   4.62            ACUTE                                                  0   0   14:15:00    1   0               0    0     0   0   0   0.25    0     0.25   0   0.25
                                                                                                                                                                                                                                        Standard
                                                                                                                                                                                                                                        Conf for
                                                                                                                                                                                                                                          0.25
                                                                                                                                                                                                                                          Hours
ICF not housed   11/10/2020   Region I   SAC   ASU   ASUHub    ICF    9/30/2020 11:28:00 AM    46.95                                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   SAC   ML     GP       ICF    9/30/2020 11:28:00 AM    46.95                                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ML     GP       ICF    9/30/2020 11:28:00 AM    46.95                                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   SAC   ML     GP       ICF    9/30/2020 11:28:00 AM    46.95                                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   ML     GP       ICF    9/30/2020 11:28:00 AM    46.95                                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ML     GP       ICF    9/30/2020 11:28:00 AM    46.95                                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ML     GP       ICF    9/30/2020 11:28:00 AM    46.95                                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   ML     EOP      ICF    7/28/2020 10:21:00 AM    98.37                                                                                                                06:35:00    0   1               0   0               0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                      CellFront
                                                                                                                                                                                                                    NonConf
   or TMHU                                                                                                                                                                                                          for 0.08
                                                                                                                                                                                                                     Hours
ICF not housed   10/16/2020   Region I   SAC   ML     EOP      ICF    7/28/2020 10:21:00 AM    98.37                                                                                                                09:27:00    0   1               0   0               0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                      CellFront
                                                                                                                                                                                                                    NonConf
   or TMHU                                                                                                                                                                                                          for 0.08
                                                                                                                                                                                                                     Hours
ICF not housed   10/17/2020   Region I   SAC   ML     EOP      ICF    7/28/2020 10:21:00 AM    98.37                                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML     EOP      ICF    7/28/2020 10:21:00 AM    98.37                                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ML     EOP      ICF    7/28/2020 10:21:00 AM    98.37                                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ML     EOP      ICF    7/28/2020 10:21:00 AM    98.37                                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 120 of 368
ICF not housed   10/21/2020   Region I   SAC   ML    EOP   ICF   7/28/2020 10:21:00 AM   98.37                                      12:23:00    1   0   0   0              0    0     0   0   0   0.12    0     0.12   0   0.12
in PIP or MHCB                                                                                                                      Standard
                                                                                                                                    Conf for
   or TMHU                                                                                                                            0.12
                                                                                                                                      Hours
ICF not housed   10/22/2020   Region I   SAC   ML    EOP   ICF   7/28/2020 10:21:00 AM   98.37                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ML    EOP   ICF   7/28/2020 10:21:00 AM   98.37                                      06:40:00    0   1   0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                      CellFront
                                                                                                                                    NonConf
   or TMHU                                                                                                                          for 0.08
                                                                                                                                     Hours
ICF not housed   10/24/2020   Region I   SAC   ML    EOP   ICF   7/28/2020 10:21:00 AM   98.37                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML    EOP   ICF   7/28/2020 10:21:00 AM   98.37                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ML    EOP   ICF   7/28/2020 10:21:00 AM   98.37                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ML    EOP   ICF   7/28/2020 10:21:00 AM   98.37                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   ML    EOP   ICF   7/28/2020 10:21:00 AM   98.37     10/28/2020 2:43:39 PM   Update   10:16:00    0   1   0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                      CellFront
                                                                                                                                    NonConf
   or TMHU                                                                                                                          for 0.08
                                                                                                                                     Hours

ICF not housed   10/29/2020   Region I   SAC   ML    EOP   ICF   7/28/2020 10:21:00 AM   98.37                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ML    EOP   ICF   7/28/2020 10:21:00 AM   98.37                                      11:56:00    0   1   0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                      CellFront
                                                                                                                                    NonConf
   or TMHU                                                                                                                          for 0.08
                                                                                                                                     Hours
ICF not housed   10/31/2020   Region I   SAC   ML    EOP   ICF   7/28/2020 10:21:00 AM   98.37                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ML    EOP   ICF   7/28/2020 10:21:00 AM   98.37                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ML    EOP   ICF   7/28/2020 10:21:00 AM   98.37                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   SAC   ML    EOP   ICF   7/28/2020 10:21:00 AM   98.37                                                                  11:49:00   0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                  Standard
                                                                                                                                                                Conf for
   or TMHU                                                                                                                                                        0.12
                                                                                                                                                                  Hours

ICF not housed   10/15/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM    46.83                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM    46.83                                      14:56:00    0   1   0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                      CellFront
                                                                                                                                    NonConf
   or TMHU                                                                                                                          for 0.08
                                                                                                                                     Hours
ICF not housed   10/17/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM    46.83                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM    46.83                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM    46.83                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 121 of 368
ICF not housed   10/20/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                        11:38:00    0   1   0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                       CellFront
                                                                                                                                     NonConf
   or TMHU                                                                                                                           for 0.08
                                                                                                                                      Hours
ICF not housed   10/21/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                        14:40:00    0   1   0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                       CellFront
                                                                                                                                     NonConf
   or TMHU                                                                                                                           for 0.08
                                                                                                                                      Hours
ICF not housed   10/24/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83      10/27/2020 10:15:09 AM   Update   08:51:00    0   1   0   0   0   0.03   0   0   0   0   0.03   0.03   0   0.03
in PIP or MHCB                                                                                                                       CellFront
                                                                                                                                     NonConf
   or TMHU                                                                                                                           for 0.03
                                                                                                                                      Hours

ICF not housed   10/28/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                        12:08:00    0   1   0   0   0   0.1    0   0   0   0   0.1    0.1    0   0.1
in PIP or MHCB                                                                                                                       CellFront
                                                                                                                                     NonConf
   or TMHU                                                                                                                           for 0.10
                                                                                                                                      Hours
ICF not housed   10/31/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                        14:00:00    0   1   0   0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                       CellFront
                                                                                                                                     NonConf
   or TMHU                                                                                                                           for 0.17
                                                                                                                                      Hours

ICF not housed   11/04/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                        08:00:00    0   1   0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                       CellFront
                                                                                                                                     NonConf
   or TMHU                                                                                                                           for 0.08
                                                                                                                                      Hours
ICF not housed   11/06/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   ASU   ASU   ICF   9/30/2020 2:24:00 PM   46.83                                                                    0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 122 of 368
ICF not housed   11/08/2020   Region I   SAC   ASU   ASU   ICF    9/30/2020 2:24:00 PM   46.83                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ASU   ASU   ICF    9/30/2020 2:24:00 PM   46.83                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   ASU   ASU   ICF    9/30/2020 2:24:00 PM   46.83                                                                                                         14:10:00    0   1   12:10:00    0   1              0   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                         CellFront           CellFront
                                                                                                                                                                                                       NonConf             NonCof
   or TMHU                                                                                                                                                                                             for 0.08              0.17
                                                                                                                                                                                                        Hours               Hours

ICF not housed   11/11/2020   Region I   SAC   ASU   ASU   ICF    9/30/2020 2:24:00 PM   46.83                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ASU   ASU   ICF    9/30/2020 2:24:00 PM   46.83                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   SAC   ASU   ASU   ICF    9/30/2020 2:24:00 PM   46.83                                                                                                         12:15:00    0   1               0   0              0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                         CellFront
                                                                                                                                                                                                       NonConf
   or TMHU                                                                                                                                                                                             for 0.08
                                                                                                                                                                                                        Hours
ICF not housed   11/14/2020   Region I   SAC   ASU   ASU   ICF    9/30/2020 2:24:00 PM   46.83                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ASU   ASU   ICF    9/30/2020 2:24:00 PM   46.83                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ASU   ASU   ICF    9/30/2020 2:24:00 PM   46.83                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         11/09/2020   Region I   SAC   ASU   SRH   MHCB   11/9/2020 1:58:00 AM    0.38    11/9/2020 3:00:03 AM   11/9/2020 12:24:45 PM   0.39   SRH   CCCMS   11/9/2020 3:02:54 AM   SPI not   01:45:00    0   2               0   0              0   0.25   0   0   0   0   0.5    0.5    0   0.5
                                                                                                                                                                                              done     Standard
                                                                                                                                                                                                       NonConf
                                                                                                                                                                                                       for 0.25
                                                                                                                                                                                                         Hours
ICF not housed   10/15/2020   Region I   SAC   PSU   PSU   ICF    3/5/2020 3:12:00 PM    255.79                                                                                                                                                10:00:00   0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                 Standard
                                                                                                                                                                                                                                               Conf for
   or TMHU                                                                                                                                                                                                                                       0.17
                                                                                                                                                                                                                                                 Hours
ICF not housed   10/16/2020   Region I   SAC   PSU   PSU   ICF    3/5/2020 3:12:00 PM    255.79                                                                                                        13:50:00    0   1               0   0              0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                         CellFront
                                                                                                                                                                                                       NonConf
   or TMHU                                                                                                                                                                                             for 0.17
                                                                                                                                                                                                        Hours
ICF not housed   10/17/2020   Region I   SAC   PSU   PSU   ICF    3/5/2020 3:12:00 PM    255.79                                                                                                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   PSU   PSU   ICF    3/5/2020 3:12:00 PM    255.79                                                                                                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   PSU   PSU   ICF    3/5/2020 3:12:00 PM    255.79                                                                                                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   PSU   PSU   ICF    3/5/2020 3:12:00 PM    255.79                                                                                                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   PSU   PSU   ICF    3/5/2020 3:12:00 PM    255.79                                                                                                        12:00:00    0   1               0   0              0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                         CellFront
                                                                                                                                                                                                       NonConf
   or TMHU                                                                                                                                                                                             for 0.08
                                                                                                                                                                                                        Hours
ICF not housed   10/22/2020   Region I   SAC   PSU   PSU   ICF    3/5/2020 3:12:00 PM    255.79                                                                                                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   PSU   PSU   ICF    3/5/2020 3:12:00 PM    255.79                                                                                                                    0   0   12:00:00    0   1              0   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                                             CellFront
                                                                                                                                                                                                                           NonCof
   or TMHU                                                                                                                                                                                                                   0.25
                                                                                                                                                                                                                            Hours
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 123 of 368
ICF not housed   10/24/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                   14:00:00    0   1   0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.08
                                                                                                                 Hours
ICF not housed   10/27/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                   13:15:00    0   1   0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.08
                                                                                                                 Hours

ICF not housed   11/06/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   SAC   PSU   PSU   ICF   3/5/2020 3:12:00 PM   255.79                                               0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 124 of 368
ICF not housed   11/12/2020   Region I   SAC   PSU   PSU   ICF    3/5/2020 3:12:00 PM    255.79                                             09:30:00          0    0     0   1   1    0      0      0     1    1
in PIP or MHCB                                                                                                                              Standard
                                                                                                                                            NonCof
   or TMHU                                                                                                                                    0.17
                                                                                                                                              Hours
ICF not housed   11/13/2020   Region I   SAC   PSU   PSU   ICF    3/5/2020 3:12:00 PM    255.79                 13:30:00    0   1   0   0                     0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.08
                                                                                                                 Hours
ICF not housed   11/14/2020   Region I   SAC   PSU   PSU   ICF    3/5/2020 3:12:00 PM    255.79                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   PSU   PSU   ICF    3/5/2020 3:12:00 PM    255.79                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   PSU   PSU   ICF    3/5/2020 3:12:00 PM    255.79                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   PSU   PSU   EOP                                                                              10:13:00          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                              Standard
                                                                                                                                            Conf for
   or TMHU                                                                                                                                    0.10
                                                                                                                                              Hours
ICF not housed   10/16/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                         0.08   1   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                  11:58:00    1   0   0   0                     0    0     0   1   1   0.78    0     0.78   1   1.78
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.78
                                                                                                                  Hours
ICF not housed   10/22/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                  10:53:00    1   0   0   0                     0    0     0   0   0   1.13    0     1.13   0   1.13
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        1.13
                                                                                                                  Hours

ICF not housed   10/25/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                  12:28:00    1   0   0   0                     0    0     0   0   0   1.02    0     1.02   0   1.02
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        1.02
                                                                                                                  Hours

ICF not housed   10/28/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                         0.08   1   0.08   1   0   1    0     1.08   1.08   0   1.08
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 125 of 368
ICF not housed   10/29/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                  09:42:00   1   0               0   0                     0    0     0   0   0   1.07    0     1.07   0   1.07
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        1.07
                                                                                                                  Hours
ICF not housed   11/01/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                  12:18:00   1   0   11:10:00    0   1              0.08   1   0.25   0   1   1   0.97   0.25   1.22   1   2.22
in PIP or MHCB                                                                                                  Standard           CellFront
                                                                                                                Conf for           NonCof
   or TMHU                                                                                                        0.97               0.17
                                                                                                                  Hours             Hours
ICF not housed   11/05/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                  12:28:00   1   0               0   0                     0    0     0   0   0   1.03    0     1.03   0   1.03
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        1.03
                                                                                                                  Hours

ICF not housed   11/08/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                  12:44:00   1   0               0   0   10:35:00          0    0     0   0   0   1.23    0     1.23   0   1.23
in PIP or MHCB                                                                                                  Standard                               Standard
                                                                                                                Conf for                               Conf for
   or TMHU                                                                                                        1.23                                   0.08
                                                                                                                  Hours                                  Hours

ICF not housed   11/13/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                  11:52:00   1   0               0   0                     0    0     0   0   0   1.13    0     1.13   0   1.13
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        1.13
                                                                                                                  Hours
ICF not housed   11/15/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   PSU   PSU   ICF   10/15/2020 1:08:00 PM   31.88                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 126 of 368
ICF not housed   10/15/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94              Oct 15    12:30:00    0   3               0   0              0   0.5    0   0   0    0     0.5    0.5    0   0.5
in PIP or MHCB                                                                                                   2020     CellFront
                                                                                                                1:26PM    NonConf
   or TMHU                                                                                                                for 0.17
                                                                                                                           Hours
ICF not housed   10/16/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94              Oct 16                                                       0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                   2020
                                                                                                                1:05PM
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94               Oct 17                                                      0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                   2020
                                                                                                                10:45AM
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94               Oct 18                                                      0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                   2020
                                                                                                                10:33AM
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94              Oct 19                                                       0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                   2020
                                                                                                                8:34AM
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94                                    0   0   09:15:00    0   2              0   0.5    0   0   0    0     0.5    0.5    0   0.5
in PIP or MHCB                                                                                                                                CellFront
                                                                                                                                              NonCof
   or TMHU                                                                                                                                      0.25
                                                                                                                                               Hours
ICF not housed   10/21/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94                        11:00:00    1   0               0   0   09:00:00   0    0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                            Standard                                Standard
                                                                                                                          Conf for                                Conf for
   or TMHU                                                                                                                  0.25                                    0.25
                                                                                                                            Hours                                   Hours
ICF not housed   10/22/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94                        10:40:00    0   1               0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                            CellFront
                                                                                                                          NonConf
   or TMHU                                                                                                                for 0.08
                                                                                                                           Hours
ICF not housed   10/23/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94                        14:00:00    0   1               0   0              0    0     0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                              Yard
                                                                                                                          NonConf
   or TMHU                                                                                                                for 0.08
                                                                                                                           Hours
ICF not housed   10/27/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94                        11:00:00    1   0               0   0              0    0     0   0   0   0.42    0     0.42   0   0.42
in PIP or MHCB                                                                                                            Standard
                                                                                                                          Conf for
   or TMHU                                                                                                                  0.42
                                                                                                                            Hours
ICF not housed   10/29/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ASU   ASUHub   ICF   10/14/2020 11:40:00 AM   32.94                        07:45:00    0   1               0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                            CellFront
                                                                                                                          NonConf
   or TMHU                                                                                                                for 0.08
                                                                                                                           Hours
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 127 of 368
ICF not housed   11/03/2020   Region I   SAC   ASU   ASUHub   ICF    10/14/2020 11:40:00 AM   32.94                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ASU   ASUHub   ICF    10/14/2020 11:40:00 AM   32.94                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   ASU   ASUHub   ICF    10/14/2020 11:40:00 AM   32.94                                                                                                           07:00:00    0   1   0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                CellFront
                                                                                                                                                                                                              NonConf
   or TMHU                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                               Hours
ICF not housed   11/06/2020   Region I   SAC   ASU   ASUHub   ICF    10/14/2020 11:40:00 AM   32.94                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   ASU   ASUHub   ICF    10/14/2020 11:40:00 AM   32.94                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ASU   ASUHub   ICF    10/14/2020 11:40:00 AM   32.94                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ASU   ASUHub   ICF    10/14/2020 11:40:00 AM   32.94                                                                                                           13:15:00    0   1   0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                CellFront
                                                                                                                                                                                                              NonConf
   or TMHU                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                               Hours
ICF not housed   11/10/2020   Region I   SAC   ASU   ASUHub   ICF    10/14/2020 11:40:00 AM   32.94                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   SAC   ASU   ASUHub   ICF    10/14/2020 11:40:00 AM   32.94                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ASU   ASUHub   ICF    10/14/2020 11:40:00 AM   32.94                                                                                                           08:40:00    0   1   0   0   09:30:00   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                CellFront                   Standard
                                                                                                                                                                                                              NonConf                     Conf for
   or TMHU                                                                                                                                                                                                    for 0.08                      0.25
                                                                                                                                                                                                               Hours                        Hours
ICF not housed   11/13/2020   Region I   SAC   ASU   ASUHub   ICF    10/14/2020 11:40:00 AM   32.94                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   ASU   ASUHub   ICF    10/14/2020 11:40:00 AM   32.94                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ASU   ASUHub   ICF    10/14/2020 11:40:00 AM   32.94                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ASU   ASUHub   ICF    10/14/2020 11:40:00 AM   32.94                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         11/12/2020   Region I   SAC   ML     EOP     EOP                                     11/12/2020 7:18:29 PM   11/13/2020 1:17:47 PM   0.75   EOP   EOP   11/12/2020 7:12:34 PM    SPI not     12:52:00    1   0   0   0              0    0     0   0   0   0.18    0     0.18   0   0.18
                                                                                                                                                                                                   done       Standard
                                                                                                                                                                                                              Conf for
                                                                                                                                                                                                                0.18
                                                                                                                                                                                                                Hours
    TMHU         11/13/2020   Region I   SAC   ASU    NDS     MHCB   11/12/2020 6:43:00 PM     0.7    11/12/2020 7:18:29 PM   11/13/2020 1:17:47 PM   0.75   EOP   EOP   11/13/2020 1:40:12 PM    Required                                           0    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                  by policy
ICF not housed   10/15/2020   Region I   SAC   ML     VAR     ICF    9/22/2020 11:09:00 AM    54.96                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ML     VAR     ICF    9/22/2020 11:09:00 AM    54.96                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   ML     VAR     ICF    9/22/2020 11:09:00 AM    54.96                                                                                                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML     VAR     ICF    9/22/2020 11:09:00 AM    54.96                                                                      10/18/2020 11:35:48 PM   SPI not     22:00:00    0   1   0   0              0    0     0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                     done       HoldingCe
                                                                                                                                                                                                                   ll
   or TMHU                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                               for 0.17
                                                                                                                                                                                                                Hours
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 128 of 368
ICF not housed   10/19/2020   Region I   SAC   ML     VAR     ICF   9/22/2020 11:09:00 AM   54.96                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ML     VAR     ICF   9/22/2020 11:09:00 AM   54.96                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   ML     VAR     ICF   9/22/2020 11:09:00 AM   54.96                  12:56:00    0   1               0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   10/22/2020   Region I   SAC   ML     VAR     ICF   9/22/2020 11:09:00 AM   54.96                  12:23:00    0   1               0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   10/23/2020   Region I   SAC   ML     VAR     ICF   9/22/2020 11:09:00 AM   54.96                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   ML     VAR     ICF   9/22/2020 11:09:00 AM   54.96                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML     VAR     ICF   9/22/2020 11:09:00 AM   54.96                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ML     VAR     ICF   9/22/2020 11:09:00 AM   54.96                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ML     VAR     ICF   9/22/2020 11:09:00 AM   54.96                                                          11:12:00   0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                             Standard
                                                                                                                                                           NonCof
   or TMHU                                                                                                                                                   0.08
                                                                                                                                                             Hours
ICF not housed   10/28/2020   Region I   SAC   ML     VAR     ICF   9/22/2020 11:09:00 AM   54.96                  10:33:00    0   1   09:45:00    0   1              0   0.37   0   0   0    0     0.37   0.37   0   0.37
in PIP or MHCB                                                                                                     CellFront           CellFront
                                                                                                                   NonConf             NonCof
   or TMHU                                                                                                         for 0.12              0.25
                                                                                                                    Hours               Hours
ICF not housed   10/29/2020   Region I   SAC   ML     VAR     ICF   9/22/2020 11:09:00 AM   54.96                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ASU   ASUHub   ICF   9/22/2020 11:09:00 AM   54.96                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   ASU   ASUHub   ICF   9/22/2020 11:09:00 AM   54.96                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ASU   ASUHub   ICF   9/22/2020 11:09:00 AM   54.96                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ASU   ASUHub   ICF   9/22/2020 11:09:00 AM   54.96                  09:30:00    1   0   09:15:00    0   1              0   0.25   0   0   0   0.62   0.25   0.87   0   0.87
in PIP or MHCB                                                                                                     Therapeut           CellFront
                                                                                                                   icModule            NonCof
   or TMHU                                                                                                          Conf for             0.25
                                                                                                                     0.62               Hours
                                                                                                                     Hours
ICF not housed   11/03/2020   Region I   SAC   ASU   ASUHub   ICF   9/22/2020 11:09:00 AM   54.96                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ASU   ASUHub   ICF   9/22/2020 11:09:00 AM   54.96                  08:15:00    0   1               0   0   10:07:00   0   0.13   0   0   0    0     0.13   0.13   0   0.13
in PIP or MHCB                                                                                                     CellFront                               Standard
                                                                                                                   NonConf                                 Conf for
   or TMHU                                                                                                         for 0.13                                  0.12
                                                                                                                    Hours                                    Hours

ICF not housed   11/05/2020   Region I   SAC   ASU   ASUHub   ICF   9/22/2020 11:09:00 AM   54.96                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   ASU   ASUHub   ICF   9/22/2020 11:09:00 AM   54.96                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 129 of 368
ICF not housed   11/07/2020   Region I   SAC   ASU   ASUHub   ICF    9/22/2020 11:09:00 AM   54.96                                                                                                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ASU   ASUHub   ICF    9/22/2020 11:09:00 AM   54.96                                                                                                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ASU   ASUHub   ICF    9/22/2020 11:09:00 AM   54.96                                                                                                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   ASU   ASUHub   ICF    9/22/2020 11:09:00 AM   54.96                                                                                                          10:37:00    0   1               0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                              CellFront
                                                                                                                                                                                                            NonConf
   or TMHU                                                                                                                                                                                                  for 0.08
                                                                                                                                                                                                             Hours

ICF not housed   11/11/2020   Region I   SAC   ASU   ASUHub   ICF    9/22/2020 11:09:00 AM   54.96                                                                                                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ASU   ASUHub   ICF    9/22/2020 11:09:00 AM   54.96                                                                                                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   SAC   ML     EOP     ICF    9/22/2020 11:09:00 AM   54.96                                                                                                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   ML     EOP     ICF    9/22/2020 11:09:00 AM   54.96                                                                                                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ML     EOP     ICF    9/22/2020 11:09:00 AM   54.96                                                                                                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ML     EOP     ICF    9/22/2020 11:09:00 AM   54.96                                                                                                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/25/2020   Region I   SAC   PSU    PSU     EOP                                     10/25/2020 3:30:29 PM   10/26/2020 6:34:09 PM   1.13   MCB   MHCB   10/25/2020 2:11:00 PM   SPI not   13:23:00    0   1               0   0              0    0     0   0   0    0     1.45   1.45   0   1.45
                                                                                                                                                                                                   done     NonConf
                                                                                                                                                                                                             for 1.45
                                                                                                                                                                                                              Hours
    TMHU         10/26/2020   Region I   SAC   ASU    NDS     MHCB   10/25/2020 2:42:00 PM    8.83    10/25/2020 3:30:29 PM   10/26/2020 6:34:09 PM   1.13   MCB   MHCB   10/26/2020 5:24:53 PM   SPI not   11:00:00    0   2               0   0              0   0.67   0   0   0    0     0.67   0.67   0   0.67
                                                                                                                                                                                                   done     CellFront
                                                                                                                                                                                                            NonConf
                                                                                                                                                                                                             for 0.33
                                                                                                                                                                                                              Hours
ICF not housed   10/15/2020   Region I   SAC   PSU    PSU     ICF    7/21/2020 1:59:00 PM    117.84                                                                                                                                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   PSU    PSU     ICF    7/21/2020 1:59:00 PM    117.84                                                                                                                                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   PSU    PSU     ICF    7/21/2020 1:59:00 PM    117.84                                                                                                         09:49:00    1   0               0   0              0    0     0   0   0   0.52    0     0.52   0   0.52
in PIP or MHCB                                                                                                                                                                                              Standard
                                                                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                                                                    0.52
                                                                                                                                                                                                              Hours

ICF not housed   10/18/2020   Region I   SAC   PSU    PSU     ICF    7/21/2020 1:59:00 PM    117.84                                                                                                                                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   PSU    PSU     ICF    7/21/2020 1:59:00 PM    117.84                                                                                                                                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   PSU    PSU     ICF    7/21/2020 1:59:00 PM    117.84                                                                                                                     0   0   10:30:00    0   3              0   0.5    0   0   0    0     0.5    0.5    0   0.5
in PIP or MHCB                                                                                                                                                                                                                  CellFront
                                                                                                                                                                                                                                NonCof
   or TMHU                                                                                                                                                                                                                        0.17
                                                                                                                                                                                                                                 Hours
ICF not housed   10/21/2020   Region I   SAC   PSU    PSU     ICF    7/21/2020 1:59:00 PM    117.84                                                                                                                                                            0    0     1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   PSU    PSU     ICF    7/21/2020 1:59:00 PM    117.84                                                                                                                                                 09:39:00   0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                      Standard
                                                                                                                                                                                                                                                    Conf for
   or TMHU                                                                                                                                                                                                                                            0.08
                                                                                                                                                                                                                                                      Hours
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 130 of 368
ICF not housed   10/23/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                  09:20:00    1   0   0   0   0    0      0     0    0     0.7     0     0.7    0   0.7
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.70
                                                                                                                  Hours
ICF not housed   10/25/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                  12:37:00    0   1   0   0   0   0.07    0     0    0      0     0.07   0.07   0   0.07
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.07
                                                                                                                 Hours
ICF not housed   10/27/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                  11:42:00    0   3   0   0   0   0.5     0     0    0      0     0.5    0.5    0   0.5
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.17
                                                                                                                 Hours
ICF not housed   10/28/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0     1.3    0   1.3    1.3     0     1.3    0   1.3
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0     0.33   0   0.33   0.33    0     0.33   0   0.33
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                  15:40:00    0   1   0   0   0   0.17    0     0    0      0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.17
                                                                                                                 Hours

ICF not housed   11/08/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 131 of 368
ICF not housed   11/11/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                                                                                     0    0     1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                                              0   0   10:40:00    0   1              0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                      CellFront
                                                                                                                                                                    NonCof
   or TMHU                                                                                                                                                            0.17
                                                                                                                                                                     Hours
ICF not housed   11/14/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                                  10:58:00    1   0               0   0              0    0     0   0   0   0.63    0     0.63   0   0.63
in PIP or MHCB                                                                                                                                  Standard
                                                                                                                                                Conf for
   or TMHU                                                                                                                                        0.63
                                                                                                                                                  Hours
ICF not housed   11/15/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   PSU   PSU   ICF   7/21/2020 1:59:00 PM   117.84                                                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   ML    EOP   ICF   9/24/2020 2:03:00 PM   33.21    EOP   MHCB                                                                             10:40:00   0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                          Standard
                                                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                                                0.17
                                                                                                                                                                                          Hours
ICF not housed   10/16/2020   Region I   SAC   ML    EOP   ICF   9/24/2020 2:03:00 PM   33.21    EOP   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   ML    EOP   ICF   9/24/2020 2:03:00 PM   33.21    EOP   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML    EOP   ICF   9/24/2020 2:03:00 PM   33.21    EOP   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ML    EOP   ICF   9/24/2020 2:03:00 PM   33.21    EOP   MHCB                                     09:45:00    1   1               0   0              0    0     0   0   0   0.58   0.63   1.22   0   1.22
in PIP or MHCB                                                                                                                                  Standard
                                                                                                                                                Conf for
   or TMHU                                                                                                                                        0.58
                                                                                                                                                  Hours
ICF not housed   10/20/2020   Region I   SAC   ML    EOP   ICF   9/24/2020 2:03:00 PM   33.21    EOP   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   ML    EOP   ICF   9/24/2020 2:03:00 PM   33.21    EOP   MHCB                                     13:15:00    0   1               0   0              0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                  CellFront
                                                                                                                                                NonConf
   or TMHU                                                                                                                                      for 0.17
                                                                                                                                                 Hours

ICF not housed   10/22/2020   Region I   SAC   ML    EOP   ICF   9/24/2020 2:03:00 PM   33.21    EOP   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ML    EOP   ICF   9/24/2020 2:03:00 PM   33.21    EOP   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   ML    EOP   ICF   9/24/2020 2:03:00 PM   33.21    EOP   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML    EOP   ICF   9/24/2020 2:03:00 PM   33.21    EOP   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ML    EOP   ICF   9/24/2020 2:03:00 PM   33.21    EOP   MHCB                                     09:20:00    1   0               0   0              0    0     0   0   0   0.42    0     0.42   0   0.42
in PIP or MHCB                                                                                                                                  Standard
                                                                                                                                                Conf for
   or TMHU                                                                                                                                        0.42
                                                                                                                                                  Hours
ICF not housed   10/27/2020   Region I   SAC   ML    EOP   ICF   9/24/2020 2:03:00 PM   33.21    EOP   MHCB   10/27/2020 7:30:39 PM   SPI not   18:32:00    0   1               0   0              0    0     0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                         done     HoldingCe
                                                                                                                                                     ll
   or TMHU                                                                                                                                      NonConf
                                                                                                                                                 for 0.12
                                                                                                                                                  Hours
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 132 of 368
ICF not housed   10/27/2020   Region I   SAC   ML    EOP   EOP                                                                                                                                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   ML    EOP   ICF    10/27/2020 4:05:00 PM    19.76                                                                                                                                      0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   ML    EOP   ICF    10/27/2020 4:05:00 PM    19.76                                                                                                                                      0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/20/2020   Region I   SAC   ML    EOP   MHCB   10/19/2020 10:12:00 PM    0.48    10/20/2020 12:09:43 AM 10/20/2020 11:47:37 AM   0.48   EOP   EOP   10/20/2020 11:41:28 AM Required    09:40:00    0   2   0   0   0   0.33   0   0   0   0   0.33   0.33   0   0.33
                                                                                                                                                                                              by policy   CellFront
                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                          for 0.25
                                                                                                                                                                                                           Hours
ICF not housed   10/15/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                         14:30:00    0   1   0   0   0   0.12   0   0   0   0   0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                                                                            CellFront
                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                for 0.12
                                                                                                                                                                                                           Hours
ICF not housed   10/17/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                                                     0    0     1   0   1   1    0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                         08:10:00    0   1   0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                            CellFront
                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                for 0.08
                                                                                                                                                                                                           Hours
ICF not housed   10/22/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                         09:57:00    0   1   0   0   0   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                            CellFront
                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                for 0.25
                                                                                                                                                                                                           Hours
ICF not housed   10/24/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                         13:30:00    0   1   0   0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                            CellFront
                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                for 0.17
                                                                                                                                                                                                           Hours
ICF not housed   10/27/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                         07:30:00    0   1   0   0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                            CellFront
                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                for 0.17
                                                                                                                                                                                                           Hours
ICF not housed   10/29/2020   Region I   SAC   ASU   ASU   ICF     4/15/2020 6:03:00 PM    214.67                                                                                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 133 of 368
ICF not housed   10/30/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                  11:15:00      0   1   0   0   0   0.1    0   0   0    0     0.1    0.1    0   0.1
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.10
                                                                                                                 Hours
ICF not housed   11/05/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                   13:55:00     1   0   0   0   0    0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                  HoldingCe
                                                                                                                ll Conf for
   or TMHU                                                                                                          0.25
                                                                                                                   Hours
ICF not housed   11/07/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                  08:16:00      0   1   0   0   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.08
                                                                                                                 Hours
ICF not housed   11/11/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                  12:36:00      1   0   0   0   0    0     0   0   0   0.5     0     0.5    0   0.5
in PIP or MHCB                                                                                                  Therapeut
                                                                                                                icModule
   or TMHU                                                                                                       Conf for
                                                                                                                  0.50
                                                                                                                  Hours
ICF not housed   11/14/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ASU   ASU   ICF   4/15/2020 6:03:00 PM   214.67                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   ML    EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB     13:25:00      1   0   0   0   0    0     0   0   0    1      0      1     0    1
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        1.00
                                                                                                                  Hours
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 134 of 368
ICF not housed   10/16/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB     13:22:00    1   0   0   0              0    0     0   0   0   1.22    0     1.22   0   1.22
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       1.22
                                                                                                                 Hours
ICF not housed   10/22/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB     13:25:00    0   1   0   0              0   0.58   0   0   0    0     0.58   0.58   0   0.58
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.58
                                                                                                                Hours
ICF not housed   10/23/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB     12:50:00    1   0   0   0   11:15:00   0    0     0   0   0    1      0      1     0    1
in PIP or MHCB                                                                                                 Standard                    Standard
                                                                                                               Conf for                    Conf for
   or TMHU                                                                                                       1.00                        0.25
                                                                                                                 Hours                       Hours

ICF not housed   10/29/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB     11:47:00    0   1   0   0              0    0     0   0   0    0     0.47   0.47   0   0.47
in PIP or MHCB                                                                                                 NonConf
                                                                                                                for 0.47
   or TMHU                                                                                                       Hours


ICF not housed   10/30/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   SAC   ML   EOP   ICF   7/29/2020 2:34:00 PM   104.17   EOP   MHCB     14:30:00    1   0   0   0              0    0     0   0   0   0.83    0     0.83   0   0.83
in PIP or MHCB                                                                                                 Standard
                                                                                                               Conf for
   or TMHU                                                                                                       0.83
                                                                                                                 Hours
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 135 of 368
ICF not housed   11/04/2020   Region I   SAC   ML     EOP     ICF   7/29/2020 2:34:00 PM    104.17                                                            EOP     MHCB                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   ML     EOP     ICF   7/29/2020 2:34:00 PM    104.17                                                            EOP     MHCB                                     13:55:00    0   1   0   0   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                               NonConf
   or TMHU                                                                                                                                                                                                     for 0.08
                                                                                                                                                                                                                Hours
ICF not housed   11/06/2020   Region I   SAC   ML     EOP     ICF   7/29/2020 2:34:00 PM    104.17                                                            EOP     MHCB                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   ML     EOP     ICF   7/29/2020 2:34:00 PM    104.17                                                            EOP     MHCB                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ML     EOP     ICF   7/29/2020 2:34:00 PM    104.17                                                            EOP     MHCB                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ML     EOP     ICF   7/29/2020 2:34:00 PM    104.17                                                            EOP     MHCB                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   ML     EOP     ICF   7/29/2020 2:34:00 PM    104.17                                                            EOP     MHCB   11/10/2020 4:15:57 PM   SPI not   12:50:00    0   2   0   0   0    0     0   0   0    0     0.55   0.55   0   0.55
in PIP or MHCB                                                                                                                                                                                        done     HoldingCe
                                                                                                                                                                                                                    ll
   or TMHU                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                                for 0.17
                                                                                                                                                                                                                 Hours
    TMHU         10/23/2020   Region I   SAC   ML     GP      EOP                                    10/23/2020 4:52:30 AM   10/23/2020 12:54:31 PM   0.33   UnlMCB   MHCB   10/23/2020 3:09:06 AM   SPI not   02:38:00    0   1   0   0   0    0     0   0   0    0     0.35   0.35   0   0.35
                                                                                                                                                                                                      done      Bedside
                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                for 0.35
                                                                                                                                                                                                                 Hours
ICF not housed   10/15/2020   Region I   SAC   ASU   ASUHub   ICF   10/8/2020 11:13:00 AM   38.96                                                                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ASU   ASUHub   ICF   10/8/2020 11:13:00 AM   38.96                                                                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   ASU   ASUHub   ICF   10/8/2020 11:13:00 AM   38.96                                                                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ASU   ASUHub   ICF   10/8/2020 11:13:00 AM   38.96                                                                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ASU   ASUHub   ICF   10/8/2020 11:13:00 AM   38.96                                                                                                              12:09:00    1   0   0   0   0    0     0   0   0   0.33    0     0.33   0   0.33
in PIP or MHCB                                                                                                                                                                                                 Therapeut
                                                                                                                                                                                                               icModule
   or TMHU                                                                                                                                                                                                      Conf for
                                                                                                                                                                                                                 0.33
                                                                                                                                                                                                                 Hours
ICF not housed   10/20/2020   Region I   SAC   ASU   ASUHub   ICF   10/8/2020 11:13:00 AM   38.96                                                                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   ASU   ASUHub   ICF   10/8/2020 11:13:00 AM   38.96                                                                                                              08:28:00    0   1   0   0   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                               NonConf
   or TMHU                                                                                                                                                                                                     for 0.08
                                                                                                                                                                                                                Hours
ICF not housed   10/22/2020   Region I   SAC   ASU   ASUHub   ICF   10/8/2020 11:13:00 AM   38.96                                                                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ASU   ASUHub   ICF   10/8/2020 11:13:00 AM   38.96                                                                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   ASU   ASUHub   ICF   10/8/2020 11:13:00 AM   38.96                                                                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ASU   ASUHub   ICF   10/8/2020 11:13:00 AM   38.96                                                                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 136 of 368
ICF not housed   10/26/2020   Region I   SAC   ASU   ASUHub   ICF   10/8/2020 11:13:00 AM   38.96                                       08:40:00    0   1   0   0              0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                          CellFront
                                                                                                                                        NonConf
   or TMHU                                                                                                                              for 0.17
                                                                                                                                         Hours
ICF not housed   10/27/2020   Region I   SAC   ASU   ASUHub   ICF   10/8/2020 11:13:00 AM   38.96                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   ASU   ASUHub   ICF   10/8/2020 11:13:00 AM   38.96     10/28/2020 2:33:36 PM   SPI not   08:50:00    0   1   0   0              0    0     0   0   0   0   0.13   0.13   0   0.13
in PIP or MHCB                                                                                                                 done       Yard
                                                                                                                                        NonConf
   or TMHU                                                                                                                              for 0.13
                                                                                                                                         Hours
ICF not housed   10/20/2020   Region I   SAC   ML     EOP     EOP                                                                                                   11:00:00   0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                      Standard
                                                                                                                                                                    NonCof
   or TMHU                                                                                                                                                            0.17
                                                                                                                                                                      Hours
ICF not housed   10/21/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                       07:02:00    0   1   0   0              0   0.12   0   0   0   0   0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                          CellFront
                                                                                                                                        NonConf
   or TMHU                                                                                                                              for 0.12
                                                                                                                                         Hours
ICF not housed   10/23/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                       07:26:00    0   1   0   0              0   0.12   0   0   0   0   0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                          CellFront
                                                                                                                                        NonConf
   or TMHU                                                                                                                              for 0.12
                                                                                                                                         Hours
ICF not housed   10/27/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                       07:28:00    0   1   0   0              0   0.12   0   0   0   0   0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                          CellFront
                                                                                                                                        NonConf
   or TMHU                                                                                                                              for 0.12
                                                                                                                                         Hours
ICF not housed   11/03/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ML     EOP     ICF   10/20/2020 1:04:00 PM   26.88                                                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 137 of 368
ICF not housed   11/05/2020   Region I   SAC   ML   EOP   ICF   10/20/2020 1:04:00 PM   26.88                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   ML   EOP   ICF   10/20/2020 1:04:00 PM   26.88                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   ML   EOP   ICF   10/20/2020 1:04:00 PM   26.88                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ML   EOP   ICF   10/20/2020 1:04:00 PM   26.88                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ML   EOP   ICF   10/20/2020 1:04:00 PM   26.88                  13:06:00    0   1   0   0              0   0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.12
                                                                                                                Hours
ICF not housed   11/10/2020   Region I   SAC   ML   EOP   ICF   10/20/2020 1:04:00 PM   26.88                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   SAC   ML   EOP   ICF   10/20/2020 1:04:00 PM   26.88                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ML   EOP   ICF   10/20/2020 1:04:00 PM   26.88                  06:56:00    0   1   0   0              0   0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.12
                                                                                                                Hours
ICF not housed   11/13/2020   Region I   SAC   ML   EOP   ICF   10/20/2020 1:04:00 PM   26.88                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   ML   EOP   ICF   10/20/2020 1:04:00 PM   26.88                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ML   EOP   ICF   10/20/2020 1:04:00 PM   26.88                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ML   EOP   ICF   10/20/2020 1:04:00 PM   26.88                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                   12:20:00    0   1   0   0              0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours

ICF not housed   10/17/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                   11:50:00    1   0   0   0   11:05:00   0    0     0   0   0   0.17    0     0.17   0   0.17
in PIP or MHCB                                                                                                 Standard                    Standard
                                                                                                               Conf for                    Conf for
   or TMHU                                                                                                       0.17                        0.17
                                                                                                                 Hours                       Hours

ICF not housed   10/21/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 138 of 368
ICF not housed   10/22/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                                                  0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                          14:40:00    0   1               0   0   0   0.17   0   0   0    0     0.17   0.17    0     0.17
in PIP or MHCB                                                                                                                        CellFront
                                                                                                                                      NonConf
   or TMHU                                                                                                                            for 0.17
                                                                                                                                       Hours
ICF not housed   10/24/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                                                  0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                                                  0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                                                  0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                          13:20:00    0   1   12:36:00    0   1   0   0.48   0   0   0    0     0.48   0.48    0     0.48
in PIP or MHCB                                                                                                                        CellFront           CellFront
                                                                                                                                      NonConf             NonCof
   or TMHU                                                                                                                            for 0.13              0.35
                                                                                                                                       Hours               Hours
ICF not housed   10/28/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                                                  0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                                                  0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                          10:45:00    1   0               0   0   0    0     0   0   0   0.25    0     0.25    0     0.25
in PIP or MHCB                                                                                                                        Standard
                                                                                                                                      Conf for
   or TMHU                                                                                                                              0.25
                                                                                                                                        Hours
ICF not housed   10/31/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                                                  0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                                                  0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                          12:00:00                                0    0     0   0   0    0      0      0     0.25   0.25
in PIP or MHCB                                                                                                                        NonConf
                                                                                                                                       for 0.25
   or TMHU                                                                                                                              Hours


ICF not housed   11/03/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                                                  0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                          13:00:00    0   1               0   0   0   0.08   0   0   0    0     0.08   0.08    0     0.08
in PIP or MHCB                                                                                                                        CellFront
                                                                                                                                      NonConf
   or TMHU                                                                                                                            for 0.08
                                                                                                                                       Hours
ICF not housed   11/05/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                          06:35:00    0   1               0   0   0   0.08   0   0   0    0     0.08   0.08    0     0.08
in PIP or MHCB                                                                                                                        CellFront
                                                                                                                                      NonConf
   or TMHU                                                                                                                            for 0.08
                                                                                                                                       Hours

ICF not housed   11/06/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9      11/6/2020 10:52:49 AM   Required    10:15:00    0   1               0   0   0    0     0   0   0    0     0.33   0.33    0     0.33
in PIP or MHCB                                                                                                            by policy   HoldingCe
                                                                                                                                           ll
   or TMHU                                                                                                                            NonConf
                                                                                                                                       for 0.33
                                                                                                                                        Hours
ICF not housed   11/07/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                                                  0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                                                  0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ML   EOP   ICF   9/11/2020 12:33:00 PM   65.9                                                                                  0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 139 of 368
    TMHU         11/10/2020   Region I   SAC   ML     EOP     ICF   9/11/2020 12:33:00 PM   65.9   11/10/2020 4:40:31 PM   11/10/2020 8:32:40 PM   0.16   UnlMCB   ICF   11/10/2020 4:09:39 PM   SPI not     12:30:00    0   2               0   0   11:20:00   0    0     0   0   0   0   0.53   0.53   0     0.53
                                                                                                                                                                                                  done       HoldingCe                               Standard
                                                                                                                                                                                                                  ll                                 Conf for
                                                                                                                                                                                                             NonConf                                   0.17
                                                                                                                                                                                                              for 0.12                                 Hours
                                                                                                                                                                                                               Hours
ICF not housed   10/15/2020   Region I   SAC   ML     EOP     ICF   7/13/2020 10:08:00 AM   126                                                                                                                                                                 0    0     0   0   0   0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ML     EOP     ICF   7/13/2020 10:08:00 AM   126                                                                                                              12:30:00    0   1               0   0              0    0     0   0   0   0   0.17   0.17   0     0.17
in PIP or MHCB                                                                                                                                                                                                 Yard
                                                                                                                                                                                                             NonConf
   or TMHU                                                                                                                                                                                                   for 0.17
                                                                                                                                                                                                              Hours
ICF not housed   10/17/2020   Region I   SAC   ML     EOP     ICF   7/13/2020 10:08:00 AM   126                                                                                                                                                                 0    0     0   0   0   0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML     EOP     ICF   7/13/2020 10:08:00 AM   126                                                                                                                                                                 0    0     0   0   0   0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ML     EOP     ICF   7/13/2020 10:08:00 AM   126                                                                                                                                                                 0    0     0   0   0   0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ML     EOP     ICF   7/13/2020 10:08:00 AM   126                                                                                                                          0   0   14:15:00    0   1              0   0.17   0   0   0   0   0.17   0.17   0     0.17
in PIP or MHCB                                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                                 NonCof
   or TMHU                                                                                                                                                                                                                         0.17
                                                                                                                                                                                                                                  Hours
ICF not housed   10/21/2020   Region I   SAC   ML     EOP     ICF   7/13/2020 10:08:00 AM   126                                                                          10/21/2020 3:02:43 PM   Required    13:30:00    0   1               0   0              0    0     0   0   0   0   0.17   0.17   0     0.17
in PIP or MHCB                                                                                                                                                                                   by policy   HoldingCe
                                                                                                                                                                                                                  ll
   or TMHU                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                              for 0.17
                                                                                                                                                                                                               Hours
ICF not housed   10/22/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                                                                                                                                 0    0     0   0   0   0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                                                                                          0   0   08:00:00    0   1              0   0.25   0   0   0   0   0.25   0.25   0     0.25
in PIP or MHCB                                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                                 NonCof
   or TMHU                                                                                                                                                                                                                         0.25
                                                                                                                                                                                                                                  Hours
ICF not housed   10/24/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                                                                                                                                 0    0     0   0   0   0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                                                                                                                                 0    0     0   0   0   0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                                                                              10:30:00                                           0    0     0   0   0   0    0      0     0.5   0.5
in PIP or MHCB                                                                                                                                                                                               NonConf
                                                                                                                                                                                                              for 0.50
   or TMHU                                                                                                                                                                                                     Hours


ICF not housed   10/27/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                                                                                                                                 0    0     0   0   0   0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                                                                                                                      10:00:00   0    0     0   0   0   0    0      0     0      0
in PIP or MHCB                                                                                                                                                                                                                                       Standard
                                                                                                                                                                                                                                                     Conf for
   or TMHU                                                                                                                                                                                                                                             0.17
                                                                                                                                                                                                                                                       Hours
ICF not housed   10/29/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                                                                                                                                 0    0     0   0   0   0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                                                                                                                                 0    0     0   0   0   0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                                                                                                                                 0    0     0   0   0   0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                                                                                                                                 0    0     0   0   0   0    0      0     0      0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 140 of 368
ICF not housed   11/02/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                    08:00:00    0   4   0   0   0   0.33   0   0   0   0   0.33   0.33   0   0.33
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   11/03/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                    13:20:00    0   1   0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   11/06/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                    13:40:00    0   5   0   0   0   0.42   0   0   0   0   0.42   0.42   0   0.42
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   11/11/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                    14:00:00    0   2   0   0   0   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.17
                                                                                                                    Hours
ICF not housed   11/13/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ASU   ASUHub   ICF   7/13/2020 10:08:00 AM   126                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   ASU    ASU     ICF    9/8/2020 8:25:00 AM    69.08                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ASU    ASU     ICF    9/8/2020 8:25:00 AM    69.08                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   ASU    ASU     ICF    9/8/2020 8:25:00 AM    69.08                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ASU    ASU     ICF    9/8/2020 8:25:00 AM    69.08                                              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 141 of 368
ICF not housed   10/19/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                    11:21:00    0   1   0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.08
                                                                                                                 Hours
ICF not housed   10/20/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                    14:10:00    0   1   0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.08
                                                                                                                 Hours
ICF not housed   10/22/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                    09:25:00    0   1   0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.08
                                                                                                                 Hours

ICF not housed   10/27/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                    13:46:00    0   1   0   0   0   0.22   0   0   0   0   0.22   0.22   0   0.22
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.22
                                                                                                                 Hours
ICF not housed   10/29/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                    13:45:00    0   1   0   0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.17
                                                                                                                 Hours

ICF not housed   11/03/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                    13:35:00    0   1   0   0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.17
                                                                                                                 Hours
ICF not housed   11/05/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM   69.08                                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 142 of 368
ICF not housed   11/07/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM    69.08                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM    69.08                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM    69.08                   10:45:00    0   1   0   0                      0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.08
                                                                                                                 Hours
ICF not housed   11/10/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM    69.08                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM    69.08                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM    69.08                   11:30:00    0   1   0   0                      0   0.22   0   0   0    0     0.22   0.22   0   0.22
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.22
                                                                                                                 Hours
ICF not housed   11/13/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM    69.08                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM    69.08                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM    69.08                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ASU   ASU   ICF   9/8/2020 8:25:00 AM    69.08                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                              09:47:00           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                              CellFront
                                                                                                                                            NonCof
   or TMHU                                                                                                                                    0.03
                                                                                                                                             Hours
ICF not housed   10/16/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                  11:04:00    0   1   0   0                      0   0.03   0   0   0    0     0.03   0.03   0   0.03
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.03
                                                                                                                 Hours
ICF not housed   10/17/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                  11:09:00    0   1   0   0                      0   0.03   0   0   0    0     0.03   0.03   0   0.03
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.03
                                                                                                                 Hours

ICF not housed   10/20/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                          0.08   1   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                  09:59:00    1   0   0   0                      0   0.05   0   0   0   0.05    0     0.05   0   0.05
in PIP or MHCB                                                                                                  CellFront
                                                                                                                Conf for
   or TMHU                                                                                                        0.05
                                                                                                                 Hours
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 143 of 368
ICF not housed   10/24/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                  12:47:00    0   1               0   0          0   0.05   0   0   0   0   0.05   0.05   0   0.05
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.05
                                                                                                                 Hours
ICF not housed   10/27/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                          0.08   1   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                  13:07:00    0   1               0   0          0   0.02   0   0   0   0   0.02   0.02   0   0.02
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.02
                                                                                                                 Hours
ICF not housed   10/31/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                  11:09:00    0   1               0   0          0   0.02   0   0   0   0   0.02   0.02   0   0.02
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.02
                                                                                                                 Hours

ICF not housed   11/03/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                              0   0   11:10:00    0   1   0.08   1   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                      CellFront
                                                                                                                                    NonCof
   or TMHU                                                                                                                            0.17
                                                                                                                                     Hours
ICF not housed   11/04/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                  09:50:00    0   1               0   0          0   0.03   0   0   0   0   0.03   0.03   0   0.03
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.03
                                                                                                                 Hours
ICF not housed   11/07/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                  09:43:00    0   1               0   0          0   0.03   0   0   0   0   0.03   0.03   0   0.03
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.03
                                                                                                                 Hours
ICF not housed   11/10/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                          0.08   1   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   SAC   PSU   PSU   ICF   3/12/2020 2:00:00 PM   248.84                                                                 0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 144 of 368
ICF not housed   11/12/2020   Region I   SAC   ML     EOP     ICF    3/12/2020 2:00:00 PM    248.84                                                                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   SAC   ML     EOP     ICF    3/12/2020 2:00:00 PM    248.84                                                                                   13:00:00    0   1   0   0   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                        CellFront
                                                                                                                                                                                      NonConf
   or TMHU                                                                                                                                                                            for 0.08
                                                                                                                                                                                       Hours
ICF not housed   11/14/2020   Region I   SAC   ML     EOP     ICF    3/12/2020 2:00:00 PM    248.84                                                                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ML     EOP     ICF    3/12/2020 2:00:00 PM    248.84                                                                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ML     EOP     ICF    3/12/2020 2:00:00 PM    248.84                                                                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         11/15/2020   Region I   SAC   PSU    PSU     EOP                                     11/15/2020 3:50:26 AM   1.27                  11/15/2020 3:22:02 AM   SPI not   08:15:00    0   1   0   0   0   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                             done     CellFront
                                                                                                                                                                                      NonConf
                                                                                                                                                                                      for 0.25
                                                                                                                                                                                       Hours
     TMHU        11/16/2020   Region I   SAC   ASU    NDS     MHCB   11/15/2020 2:58:00 AM    1.3     11/15/2020 3:50:26 AM   1.27                                                                                0    0     0   0   0    0      0      0     0    0
ICF not housed   10/15/2020   Region I   SAC   ASU   ASUHub    ICF   8/12/2020 11:45:00 AM   84.16                                   ASUHub   EOP                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ASU   ASUHub   ICF    8/12/2020 11:45:00 AM   84.16                                   ASUHub   EOP                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   ASU   ASUHub   ICF    8/12/2020 11:45:00 AM   84.16                                   ASUHub   EOP                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ASU   ASUHub   ICF    8/12/2020 11:45:00 AM   84.16                                   ASUHub   EOP                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ASU   ASUHub   ICF    8/12/2020 11:45:00 AM   84.16                                   ASUHub   EOP                                     10:43:00    1   0   0   0   0    0     0   0   0   0.35    0     0.35   0   0.35
in PIP or MHCB                                                                                                                                                                        Therapeut
                                                                                                                                                                                      icModule
   or TMHU                                                                                                                                                                             Conf for
                                                                                                                                                                                        0.35
                                                                                                                                                                                        Hours
ICF not housed   10/20/2020   Region I   SAC   ASU   ASUHub   ICF    8/12/2020 11:45:00 AM   84.16                                   ASUHub   EOP                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   ASU   ASUHub   ICF    8/12/2020 11:45:00 AM   84.16                                   ASUHub   EOP                                     08:17:00    0   1   0   0   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                        CellFront
                                                                                                                                                                                      NonConf
   or TMHU                                                                                                                                                                            for 0.08
                                                                                                                                                                                       Hours
ICF not housed   10/22/2020   Region I   SAC   ASU   ASUHub   ICF    8/12/2020 11:45:00 AM   84.16                                   ASUHub   EOP                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ASU   ASUHub   ICF    8/12/2020 11:45:00 AM   84.16                                   ASUHub   EOP                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   ASU   ASUHub   ICF    8/12/2020 11:45:00 AM   84.16                                   ASUHub   EOP                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ASU   ASUHub   ICF    8/12/2020 11:45:00 AM   84.16                                   ASUHub   EOP                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ASU   ASUHub   ICF    8/12/2020 11:45:00 AM   84.16                                   ASUHub   EOP                                     08:59:00    0   1   0   0   0   0.1    0   0   0    0     0.1    0.1    0   0.1
in PIP or MHCB                                                                                                                                                                        CellFront
                                                                                                                                                                                      NonConf
   or TMHU                                                                                                                                                                            for 0.10
                                                                                                                                                                                       Hours

ICF not housed   10/27/2020   Region I   SAC   ASU   ASUHub   ICF    8/12/2020 11:45:00 AM   84.16                                   ASUHub   EOP                                                                 0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 145 of 368
ICF not housed   10/28/2020   Region I   SAC   ASU   ASUHub    ICF    8/12/2020 11:45:00 AM    84.16    ASUHub   EOP                                                 08:35:00    0   2   0   0              0   0.25   0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                       CellFront
                                                                                                                                                                     NonConf
   or TMHU                                                                                                                                                           for 0.12
                                                                                                                                                                      Hours
ICF not housed   10/29/2020   Region I   SAC   ASU   ASUHub    ICF    8/12/2020 11:45:00 AM    84.16    ASUHub   EOP                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ASU   ASUHub    ICF    8/12/2020 11:45:00 AM    84.16    ASUHub   EOP                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   ASU   ASUHub    ICF    8/12/2020 11:45:00 AM    84.16    ASUHub   EOP                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ASU   ASUHub    ICF    8/12/2020 11:45:00 AM    84.16    ASUHub   EOP                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ASU   ASUHub    ICF    8/12/2020 11:45:00 AM    84.16    ASUHub   EOP                                                 08:30:00    0   1   0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                       CellFront
                                                                                                                                                                     NonConf
   or TMHU                                                                                                                                                           for 0.08
                                                                                                                                                                      Hours
ICF not housed   11/03/2020   Region I   SAC   ASU   ASUHub    ICF    8/12/2020 11:45:00 AM    84.16    ASUHub   EOP                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ASU   ASUHub    ICF    8/12/2020 11:45:00 AM    84.16    ASUHub   EOP                                                 13:02:00    1   0   0   0   09:26:00   0    0     0   0   0   0.47    0     0.47   0   0.47
in PIP or MHCB                                                                                                                                                       Therapeut                   Standard
                                                                                                                                                                     icModule                    Conf for
   or TMHU                                                                                                                                                            Conf for                     0.15
                                                                                                                                                                       0.47                        Hours
                                                                                                                                                                       Hours
  ACUTE not      10/15/2020   Region I   SAC   ML     GP      ACUTE   10/10/2020 12:46:00 PM    7.91     GP      MHCB                                       Oct 15                                          0    0     0   0   0    0      0      0     0    0
housed in PIP                                                                                                                                               2020
                                                                                                                                                           12:49PM
 or MHCB or
    TMHU


  ACUTE not      10/16/2020   Region I   SAC   ML     GP      ACUTE   10/10/2020 12:46:00 PM    7.91     GP      MHCB   10/16/2020 2:36:20 PM    Update    Oct 16                                           0    0     0   0   0    0      0      0     0    0
housed in PIP                                                                                                                                               2020
                                                                                                                                                           1:52PM
 or MHCB or
    TMHU


  ACUTE not      10/17/2020   Region I   SAC   ML     GP      ACUTE   10/10/2020 12:46:00 PM    7.91     GP      MHCB                                       Oct 17                                          0    0     0   0   0    0      0      0     0    0
housed in PIP                                                                                                                                               2020
                                                                                                                                                           11:03AM
 or MHCB or
    TMHU


  ACUTE not      10/18/2020   Region I   SAC   ML     GP      ACUTE   10/10/2020 12:46:00 PM    7.91     GP      MHCB   10/18/2020 11:09:44 AM   SPI not             09:30:00    2   0   0   0              0    0     0   0   0    1      0      1     0    1
housed in PIP                                                                                                                                     done               Therapeut
                                                                                                                                                                     icModule
 or MHCB or                                                                                                                                                           Conf for
    TMHU                                                                                                                                                               0.50
                                                                                                                                                                       Hours

ICF not housed   10/15/2020   Region I   SAC   PSU    PSU      ICF    6/24/2020 10:38:00 AM    144.98                                                                                                       0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   PSU    PSU      ICF    6/24/2020 10:38:00 AM    144.98                                                                11:00:00    0   1   0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                       CellFront
                                                                                                                                                                     NonConf
   or TMHU                                                                                                                                                           for 0.08
                                                                                                                                                                      Hours

ICF not housed   10/17/2020   Region I   SAC   PSU    PSU      ICF    6/24/2020 10:38:00 AM    144.98                                                                                                       0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   PSU    PSU      ICF    6/24/2020 10:38:00 AM    144.98                                                                                                       0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   PSU    PSU      ICF    6/24/2020 10:38:00 AM    144.98                                                                                                       0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   PSU    PSU      ICF    6/24/2020 10:38:00 AM    144.98                                                                                                       0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   PSU    PSU      ICF    6/24/2020 10:38:00 AM    144.98                                                                13:30:00    0   1   0   0   10:30:00   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                       CellFront                   Standard
                                                                                                                                                                     NonConf                     NonCof
   or TMHU                                                                                                                                                           for 0.08                      0.17
                                                                                                                                                                      Hours                        Hours
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 146 of 368
ICF not housed   10/22/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                             0   0   07:15:00    0   1   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                      CellFront
                                                                                                                                    NonCof
   or TMHU                                                                                                                            0.08
                                                                                                                                     Hours
ICF not housed   10/23/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                 11:45:00    0   1               0   0   0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.00
                                                                                                                 Hours
ICF not housed   10/24/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                 10:55:00    0   1               0   0   0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.00
                                                                                                                 Hours

ICF not housed   10/29/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                 11:55:00    0   1               0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.08
                                                                                                                 Hours
ICF not housed   10/30/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                 11:45:00    0   1               0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.08
                                                                                                                 Hours

ICF not housed   11/05/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                 12:55:00    0   1               0   0   0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.08
                                                                                                                 Hours
ICF not housed   11/07/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                         0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 147 of 368
ICF not housed   11/10/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                        13:05:00    0   1               0   0              0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                         CellFront
                                                                                                                       NonConf
   or TMHU                                                                                                             for 0.08
                                                                                                                        Hours
ICF not housed   11/13/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                        13:10:00    0   1               0   0              0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                         CellFront
                                                                                                                       NonConf
   or TMHU                                                                                                             for 0.08
                                                                                                                        Hours
ICF not housed   11/14/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   PSU   PSU   ICF   6/24/2020 10:38:00 AM   144.98                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM    180.07               Oct 30                                                      0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                2020
                                                                                                             11:51AM
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM    180.07              Oct 31                                                       0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                2020
                                                                                                             7:28AM
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM    180.07              Nov 1                                                        0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                2020
                                                                                                             9:38AM
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM    180.07              Nov 2     13:15:00    0   1               0   0              0    0     0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                2020       Yard
                                                                                                             1:32PM    NonConf
   or TMHU                                                                                                             for 0.08
                                                                                                                        Hours
ICF not housed   11/03/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM    180.07              Nov 3                 0   0   09:45:00    0   1              0   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                2020                         CellFront
                                                                                                             1:20PM                        NonCof
   or TMHU                                                                                                                                   0.25
                                                                                                                                            Hours

ICF not housed   11/04/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM    180.07                                                                11:10:00   0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                 Standard
                                                                                                                                                               Conf for
   or TMHU                                                                                                                                                       0.08
                                                                                                                                                                 Hours

ICF not housed   11/05/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM    180.07                        08:45:00    0   1               0   0              0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                         CellFront
                                                                                                                       NonConf
   or TMHU                                                                                                             for 0.08
                                                                                                                        Hours
ICF not housed   11/06/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM    180.07                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM    180.07                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM    180.07                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM    180.07                                                                           0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM    180.07                        13:45:00    0   1               0   0              0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                         CellFront
                                                                                                                       NonConf
   or TMHU                                                                                                             for 0.08
                                                                                                                        Hours
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 148 of 368
ICF not housed   11/11/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM   180.07                                                          0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM   180.07                                                          0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM   180.07                  08:30:00    0   1               0   0   0   0.08   0   0   0    0     0.08   0.08    0     0.08
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.08
                                                                                                                 Hours
ICF not housed   11/14/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM   180.07                                                          0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM   180.07                                                          0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   SHU   LRH   ICF   5/20/2020 8:30:00 AM   180.07                                                          0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   ML    EOP   ICF   5/5/2020 9:34:00 AM    177.06   EOP   MHCB                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ML    EOP   ICF   5/5/2020 9:34:00 AM    177.06   EOP   MHCB                 0   0   11:30:00    1   0   0    0     0   0   0   0.25    0     0.25    0     0.25
in PIP or MHCB                                                                                                                      Therapeut
                                                                                                                                    icModule
   or TMHU                                                                                                                           Conf for
                                                                                                                                      0.25
                                                                                                                                      Hours
ICF not housed   10/17/2020   Region I   SAC   ML    EOP   ICF   5/5/2020 9:34:00 AM    177.06   EOP   MHCB                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML    EOP   ICF   5/5/2020 9:34:00 AM    177.06   EOP   MHCB                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ML    EOP   ICF   5/5/2020 9:34:00 AM    177.06   EOP   MHCB     09:45:00    1   0               0   0   0    0     0   0   0   0.25    0     0.25    0     0.25
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.25
                                                                                                                  Hours
ICF not housed   10/20/2020   Region I   SAC   ML    EOP   ICF   5/5/2020 9:34:00 AM    177.06   EOP   MHCB                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   ML    EOP   ICF   5/5/2020 9:34:00 AM    177.06   EOP   MHCB     13:30:00                                0    0     0   0   0    0      0      0     0.25   0.25
in PIP or MHCB                                                                                                  NonConf
                                                                                                                 for 0.25
   or TMHU                                                                                                        Hours


ICF not housed   10/22/2020   Region I   SAC   ML    EOP   ICF   5/5/2020 9:34:00 AM    177.06   EOP   MHCB                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ML    EOP   ICF   5/5/2020 9:34:00 AM    177.06   EOP   MHCB     11:30:00    0   1               0   0   0   0.25   0   0   0    0     0.25   0.25    0     0.25
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.25
                                                                                                                 Hours
ICF not housed   10/24/2020   Region I   SAC   ML    EOP   ICF   5/5/2020 9:34:00 AM    177.06   EOP   MHCB                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML    EOP   ICF   5/5/2020 9:34:00 AM    177.06   EOP   MHCB                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ML    EOP   ICF   5/5/2020 9:34:00 AM    177.06   EOP   MHCB     11:30:00    1   0               0   0   0    0     0   0   0   0.25    0     0.25    0     0.25
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.25
                                                                                                                  Hours
ICF not housed   10/27/2020   Region I   SAC   ML    EOP   ICF   5/5/2020 9:34:00 AM    177.06   EOP   MHCB                                             0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 149 of 368
ICF not housed   10/28/2020   Region I   SAC   ML     EOP     ICF    5/5/2020 9:34:00 AM     177.06                                                            EOP   MHCB                                                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   ML     EOP     ICF    5/5/2020 9:34:00 AM     177.06                                                            EOP   MHCB   10/29/2020 11:32:28 AM   Update                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   ASU   ASUHub   ICF    7/29/2020 4:07:00 PM    85.24                                                             PSU   ICF                                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ASU   ASUHub   ICF    7/29/2020 4:07:00 PM    85.24                                                             PSU   ICF                                       11:25:00    0   1               0   0   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                               NonConf
   or TMHU                                                                                                                                                                                                     for 0.08
                                                                                                                                                                                                                Hours

ICF not housed   10/17/2020   Region I   SAC   ASU   ASUHub   ICF    7/29/2020 4:07:00 PM    85.24                                                             PSU   ICF                                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ASU   ASUHub   ICF    7/29/2020 4:07:00 PM    85.24                                                             PSU   ICF                                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ASU   ASUHub   ICF    7/29/2020 4:07:00 PM    85.24                                                             PSU   ICF                                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/20/2020   Region I   SAC   ASU   ASUHub   ICF    7/29/2020 4:07:00 PM    85.24    10/20/2020 7:58:37 PM    10/22/2020 11:01:13 PM   2.13   MCB   MHCB                                      07:42:00    0   1               0   0   0    0     0   0   0    0     0.05   0.05   0   0.05
                                                                                                                                                                                                               Therapeut
                                                                                                                                                                                                               icModule
                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                for 0.05
                                                                                                                                                                                                                 Hours
    TMHU         10/21/2020   Region I   SAC   PSU    PSU     ICF    7/29/2020 4:07:00 PM    85.24    10/20/2020 7:58:37 PM    10/22/2020 11:01:13 PM   2.13   MCB   MHCB                                                                              0    0     0   0   0    0      0      0     0    0
    TMHU         10/22/2020   Region I   SAC   PSU    PSU     ICF    7/29/2020 4:07:00 PM    85.24    10/20/2020 7:58:37 PM    10/22/2020 11:01:13 PM   2.13   MCB   MHCB   10/22/2020 10:03:07 PM   SPI not                                           0    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                      done
    TMHU         10/29/2020   Region I   SAC   ASU    NDS     ICF   10/23/2020 12:54:00 PM   23.89    10/28/2020 10:52:24 PM   10/29/2020 3:41:09 PM    0.7    MCB   ICF    10/29/2020 4:03:50 PM    SPI not                                           0    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                      done
ICF not housed   10/15/2020   Region I   SAC   PSU    PSU     ICF    8/4/2020 10:41:00 AM    103.98                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   PSU    PSU     ICF    8/4/2020 10:41:00 AM    103.98                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   PSU    PSU     ICF    8/4/2020 10:41:00 AM    103.98                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   PSU    PSU     ICF    8/4/2020 10:41:00 AM    103.98                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   PSU    PSU     ICF    8/4/2020 10:41:00 AM    103.98                                                                                                            09:29:00    1   0               0   0   0    0     0   0   0   0.55    0     0.55   0   0.55
in PIP or MHCB                                                                                                                                                                                                 Therapeut
                                                                                                                                                                                                               icModule
   or TMHU                                                                                                                                                                                                      Conf for
                                                                                                                                                                                                                 0.55
                                                                                                                                                                                                                 Hours
ICF not housed   10/20/2020   Region I   SAC   PSU    PSU     ICF    8/4/2020 10:41:00 AM    103.98                                                                                                                        0   0   11:30:00    0   3   0   0.5    0   0   0    0     0.5    0.5    0   0.5
in PIP or MHCB                                                                                                                                                                                                                     CellFront
                                                                                                                                                                                                                                   NonCof
   or TMHU                                                                                                                                                                                                                           0.17
                                                                                                                                                                                                                                    Hours
ICF not housed   10/21/2020   Region I   SAC   PSU    PSU     ICF    8/4/2020 10:41:00 AM    103.98                                                                                                                                                    0    0     1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   PSU    PSU     ICF    8/4/2020 10:41:00 AM    103.98                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   PSU    PSU     ICF    8/4/2020 10:41:00 AM    103.98                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   PSU    PSU     ICF    8/4/2020 10:41:00 AM    103.98                                                                                                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 150 of 368
ICF not housed   10/25/2020   Region I   SAC   PSU   PSU   ICF   8/4/2020 10:41:00 AM   103.98                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   PSU   PSU   ICF   8/4/2020 10:41:00 AM   103.98                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   PSU   PSU   ICF   8/4/2020 10:41:00 AM   103.98                              0   0   12:00:00    0   2              0   0.33   0   0   0    0     0.33   0.33   0   0.33
in PIP or MHCB                                                                                                                      CellFront
                                                                                                                                    NonCof
   or TMHU                                                                                                                            0.17
                                                                                                                                     Hours
ICF not housed   10/28/2020   Region I   SAC   PSU   PSU   ICF   8/4/2020 10:41:00 AM   103.98                  09:28:00    1   0               0   0              0    0     1   0   1   2.03    0     2.03   0   2.03
in PIP or MHCB                                                                                                  Therapeut
                                                                                                                icModule
   or TMHU                                                                                                       Conf for
                                                                                                                  1.03
                                                                                                                  Hours
ICF not housed   10/29/2020   Region I   SAC   PSU   PSU   ICF   8/4/2020 10:41:00 AM   103.98                                                          10:00:00   0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                          Standard
                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                0.23
                                                                                                                                                          Hours
ICF not housed   10/30/2020   Region I   SAC   PSU   PSU   ICF   8/4/2020 10:41:00 AM   103.98                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   PSU   PSU   ICF   8/4/2020 10:41:00 AM   103.98                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   PSU   PSU   ICF   8/4/2020 10:41:00 AM   103.98                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   PSU   PSU   ICF   8/4/2020 10:41:00 AM   103.98                  08:43:00    1   0               0   0              0    0     0   0   0   0.37    0     0.37   0   0.37
in PIP or MHCB                                                                                                  Therapeut
                                                                                                                icModule
   or TMHU                                                                                                       Conf for
                                                                                                                  0.37
                                                                                                                  Hours
ICF not housed   11/03/2020   Region I   SAC   ML    EOP   ICF   8/4/2020 10:41:00 AM   103.98                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ML    EOP   ICF   8/4/2020 10:41:00 AM   103.98                  08:52:00    0   1               0   0   10:15:00   0   0.1    0   0   0    0     0.1    0.1    0   0.1
in PIP or MHCB                                                                                                  CellFront                               Standard
                                                                                                                NonConf                                 Conf for
   or TMHU                                                                                                      for 0.10                                  0.25
                                                                                                                 Hours                                    Hours

ICF not housed   11/05/2020   Region I   SAC   ML    EOP   ICF   8/4/2020 10:41:00 AM   103.98                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   ML    EOP   ICF   8/4/2020 10:41:00 AM   103.98                  12:07:00    0   1               0   0              0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.17
                                                                                                                 Hours

ICF not housed   11/07/2020   Region I   SAC   ML    EOP   ICF   8/4/2020 10:41:00 AM   103.98                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ML    EOP   ICF   8/4/2020 10:41:00 AM   103.98                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ML    EOP   ICF   8/4/2020 10:41:00 AM   103.98                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   ML    EOP   ICF   8/4/2020 10:41:00 AM   103.98                  12:19:00    0   1   13:30:00    0   1              0   0.42   0   0   0    0     0.42   0.42   0   0.42
in PIP or MHCB                                                                                                  CellFront           CellFront
                                                                                                                NonConf             NonCof
   or TMHU                                                                                                      for 0.17              0.25
                                                                                                                 Hours               Hours
ICF not housed   11/11/2020   Region I   SAC   ML    EOP   ICF   8/4/2020 10:41:00 AM   103.98                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ML    EOP   ICF   8/4/2020 10:41:00 AM   103.98                  12:45:00    1   0               0   0              0    0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.25
                                                                                                                  Hours
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 151 of 368
ICF not housed   11/13/2020   Region I   SAC   ML    EOP   ICF   8/4/2020 10:41:00 AM   103.98                                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   ML    EOP   ICF   8/4/2020 10:41:00 AM   103.98                                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ML    EOP   ICF   8/4/2020 10:41:00 AM   103.98                                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ML    EOP   ICF   8/4/2020 10:41:00 AM   103.98                                                                               0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB                                      09:40:00    1   0   0   0   0    0     0   0   0   0.67    0     0.67   0   0.67
in PIP or MHCB                                                                                                                                   Standard
                                                                                                                                                 Conf for
   or TMHU                                                                                                                                         0.67
                                                                                                                                                   Hours

ICF not housed   10/20/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB                                      10:55:00    0   1   0   0   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                   CellFront
                                                                                                                                                 NonConf
   or TMHU                                                                                                                                       for 0.08
                                                                                                                                                  Hours
ICF not housed   10/23/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB   10/24/2020 12:20:48 PM Required    11:15:00    0   1   0   0   0    0     0   0   0    0     0.5    0.5    0   0.5
in PIP or MHCB                                                                                                                       by policy   Therapeut
                                                                                                                                                 icModule
   or TMHU                                                                                                                                       NonConf
                                                                                                                                                  for 0.50
                                                                                                                                                   Hours
ICF not housed   10/25/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB                                      12:30:00    0   2   0   0   0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                   CellFront
                                                                                                                                                 NonConf
   or TMHU                                                                                                                                       for 0.08
                                                                                                                                                  Hours
ICF not housed   10/27/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB                                      10:40:00    0   1   0   0   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                   CellFront
                                                                                                                                                 NonConf
   or TMHU                                                                                                                                       for 0.08
                                                                                                                                                  Hours

ICF not housed   10/29/2020   Region I   SAC   PSU   PSU   ICF   10/6/2020 3:31:00 PM   33.32    PSU   MHCB                                                                  0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 152 of 368
ICF not housed   10/30/2020   Region I   SAC   PSU   PSU   ICF    10/6/2020 3:31:00 PM    33.32                                                          PSU     MHCB                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   PSU   PSU   ICF    10/6/2020 3:31:00 PM    33.32                                                          PSU     MHCB                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   PSU   PSU   ICF    10/6/2020 3:31:00 PM    33.32                                                          PSU     MHCB                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   PSU   PSU   ICF    10/6/2020 3:31:00 PM    33.32                                                          PSU     MHCB                                     12:05:00    0   1               0   0   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                            CellFront
                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                for 0.08
                                                                                                                                                                                                           Hours

ICF not housed   11/03/2020   Region I   SAC   PSU   PSU   ICF    10/6/2020 3:31:00 PM    33.32                                                          PSU     MHCB                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   PSU   PSU   ICF    10/6/2020 3:31:00 PM    33.32                                                          PSU     MHCB                                     10:40:00    0   2               0   0   0   0.67   0   0   0    0     0.67   0.67   0   0.67
in PIP or MHCB                                                                                                                                                                                            CellFront
                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                for 0.33
                                                                                                                                                                                                           Hours
ICF not housed   11/05/2020   Region I   SAC   PSU   PSU   ICF    10/6/2020 3:31:00 PM    33.32                                                          PSU     MHCB                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   PSU   PSU   ICF    10/6/2020 3:31:00 PM    33.32                                                          PSU     MHCB                                                 0   0   10:15:00    0   1   0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                                CellFront
                                                                                                                                                                                                                              NonCof
   or TMHU                                                                                                                                                                                                                      0.08
                                                                                                                                                                                                                               Hours
ICF not housed   11/07/2020   Region I   SAC   PSU   PSU   ICF    10/6/2020 3:31:00 PM    33.32                                                          PSU     MHCB                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   PSU   PSU   ICF    10/6/2020 3:31:00 PM    33.32                                                          PSU     MHCB   11/8/2020 11:10:38 PM   SPI not   20:25:00    0   1               0   0   0    0     0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                   done     HoldingCe
                                                                                                                                                                                                               ll
   or TMHU                                                                                                                                                                                                NonConf
                                                                                                                                                                                                           for 0.25
                                                                                                                                                                                                            Hours
    TMHU         11/09/2020   Region I   SAC   PSU   PSU   MHCB   11/8/2020 11:05:00 PM   7.46    11/9/2020 2:24:09 AM   11/9/2020 12:17:42 PM   0.41   UnlMCB   MHCB                                     09:30:00    0   1               0   0   0   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                          CellFront
                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                           for 0.25
                                                                                                                                                                                                            Hours
ICF not housed   10/15/2020   Region I   SAC   PSU   PSU   ICF    9/10/2020 4:21:00 PM    54.76                                                          PSU     MHCB                                                 0   0   09:45:00    0   1   0    0     0   0   0   2.33   0.08   2.42   0   2.42
in PIP or MHCB                                                                                                                                                                                                                Standard
                                                                                                                                                                                                                              NonCof
   or TMHU                                                                                                                                                                                                                      0.08
                                                                                                                                                                                                                                Hours

ICF not housed   10/16/2020   Region I   SAC   PSU   PSU   ICF    9/10/2020 4:21:00 PM    54.76                                                          PSU     MHCB                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   PSU   PSU   ICF    9/10/2020 4:21:00 PM    54.76                                                          PSU     MHCB   10/17/2020 1:13:16 PM   SPI not   11:20:00    1   0               0   0   0    0     0   0   0   0.5     0     0.5    0   0.5
in PIP or MHCB                                                                                                                                                                                   done     Therapeut
                                                                                                                                                                                                          icModule
   or TMHU                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                            0.50
                                                                                                                                                                                                            Hours
ICF not housed   10/18/2020   Region I   SAC   PSU   PSU   ICF    9/10/2020 4:21:00 PM    54.76                                                          PSU     MHCB                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   PSU   PSU   ICF    9/10/2020 4:21:00 PM    54.76                                                          PSU     MHCB                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   PSU   PSU   ICF    9/10/2020 4:21:00 PM    54.76                                                          PSU     MHCB                                     12:00:00    0   1               0   0   0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                            CellFront
                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                for 0.17
                                                                                                                                                                                                           Hours
ICF not housed   10/21/2020   Region I   SAC   PSU   PSU   ICF    9/10/2020 4:21:00 PM    54.76                                                          PSU     MHCB                                     08:15:00    4   1   10:45:00    0   1   0   0.17   0   0   0   0.58   0.17   0.75   0   0.75
in PIP or MHCB                                                                                                                                                                                            CellFront           CellFront
                                                                                                                                                                                                          NonConf             NonCof
   or TMHU                                                                                                                                                                                                for 0.08              0.08
                                                                                                                                                                                                           Hours               Hours
ICF not housed   10/22/2020   Region I   SAC   PSU   PSU   ICF    9/10/2020 4:21:00 PM    54.76                                                          PSU     MHCB                                                                             0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 153 of 368
ICF not housed   10/23/2020   Region I   SAC   PSU    PSU     ICF    9/10/2020 4:21:00 PM    54.76                                                            PSU   MHCB   10/23/2020 2:30:23 PM   Required    11:30:00    0   1               0   0              0   0.25   0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                     by policy   CellFront
                                                                                                                                                                                                               NonConf
   or TMHU                                                                                                                                                                                                     for 0.25
                                                                                                                                                                                                                Hours
ICF not housed   10/24/2020   Region I   SAC   PSU    PSU     ICF    9/10/2020 4:21:00 PM    54.76                                                            PSU   MHCB                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   PSU    PSU     ICF    9/10/2020 4:21:00 PM    54.76                                                            PSU   MHCB                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   PSU    PSU     ICF    9/10/2020 4:21:00 PM    54.76                                                            PSU   MHCB                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   PSU    PSU     ICF    9/10/2020 4:21:00 PM    54.76                                                            PSU   MHCB                                       11:30:00    0   1               0   0              0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                               NonConf
   or TMHU                                                                                                                                                                                                     for 0.17
                                                                                                                                                                                                                Hours
ICF not housed   10/28/2020   Region I   SAC   PSU    PSU     ICF    9/10/2020 4:21:00 PM    54.76                                                            PSU   MHCB                                       10:30:00    1   0   09:15:00    0   1              0   0.08   0   0   0   1.17   0.08   1.25   0   1.25
in PIP or MHCB                                                                                                                                                                                                 Standard            CellFront
                                                                                                                                                                                                               Conf for            NonCof
   or TMHU                                                                                                                                                                                                       0.17                0.08
                                                                                                                                                                                                                 Hours              Hours
ICF not housed   10/29/2020   Region I   SAC   PSU    PSU     ICF    9/10/2020 4:21:00 PM    54.76                                                            PSU   MHCB                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   PSU    PSU     ICF    9/10/2020 4:21:00 PM    54.76                                                            PSU   MHCB                                       10:20:00    1   0               0   0              0    0     0   0   0   0.83    0     0.83   0   0.83
in PIP or MHCB                                                                                                                                                                                                 Standard
                                                                                                                                                                                                               Conf for
   or TMHU                                                                                                                                                                                                       0.83
                                                                                                                                                                                                                 Hours
ICF not housed   10/31/2020   Region I   SAC   PSU    PSU     ICF    9/10/2020 4:21:00 PM    54.76                                                            PSU   MHCB                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   PSU    PSU     ICF    9/10/2020 4:21:00 PM    54.76                                                            PSU   MHCB                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   PSU    PSU     ICF    9/10/2020 4:21:00 PM    54.76                                                            PSU   MHCB                                                                                          0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   SAC   PSU    PSU     ICF    9/10/2020 4:21:00 PM    54.76                                                            PSU   MHCB                                                                               10:00:00   0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                         Standard
                                                                                                                                                                                                                                                       Conf for
   or TMHU                                                                                                                                                                                                                                               0.25
                                                                                                                                                                                                                                                         Hours
ICF not housed   11/04/2020   Region I   SAC   PSU    PSU     ICF    9/10/2020 4:21:00 PM    54.76                                                            PSU   MHCB   11/4/2020 11:38:26 AM   SPI not     08:35:00    0   3   10:15:00    0   1              0   0.33   0   0   0    0     0.33   0.33   0   0.33
in PIP or MHCB                                                                                                                                                                                      done       CellFront           CellFront
                                                                                                                                                                                                               NonConf             NonCof
   or TMHU                                                                                                                                                                                                     for 0.08              0.08
                                                                                                                                                                                                                Hours               Hours

ICF not housed   11/14/2020   Region I   SAC   ASU   ASUHub   ICF    10/27/2020 2:49:00 PM   19.81                                                                                                                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ML     VAR     ICF    10/27/2020 2:49:00 PM   19.81                                                                                                                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ML     VAR     ICF    10/27/2020 2:49:00 PM   19.81                                                                                                                                                                0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/27/2020   Region I   SAC   ML     EOP     EOP                                    10/27/2020 8:55:08 PM    10/28/2020 11:47:35 AM   0.62   EOP   EOP    10/27/2020 8:35:09 PM   SPI not     19:25:00    0   1               0   0              0    0     0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                    done       HoldingCe
                                                                                                                                                                                                                    ll
                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                for 0.17
                                                                                                                                                                                                                 Hours
    TMHU         10/28/2020   Region I   SAC   ASU    NDS     MHCB   10/27/2020 7:52:00 PM   0.62    10/27/2020 8:55:08 PM    10/28/2020 11:47:35 AM   0.62   EOP   EOP    10/28/2020 3:21:45 PM   Required    10:00:00    0   1               0   0              0   0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                   by policy   CellFront
                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                for 0.17
                                                                                                                                                                                                                 Hours
    TMHU         10/24/2020   Region I   SAC   ML     GP      EOP                                    10/24/2020 12:58:23 PM   10/26/2020 5:23:06 PM    2.18   MCB   MHCB   10/24/2020 9:52:45 AM   SPI not     05:00:00    0   2               0   0              0    0     0   0   0    0      1      1     0    1
                                                                                                                                                                                                    done       HoldingCe
                                                                                                                                                                                                                    ll
                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                for 0.50
                                                                                                                                                                                                                 Hours
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 154 of 368
    TMHU         10/25/2020   Region I   SAC   ASU   NDS   MHCB   10/24/2020 9:36:00 AM     16.1    10/24/2020 12:58:23 PM   10/26/2020 5:23:06 PM   2.18   MCB   MHCB                                                 0   0   13:10:00    0   1              0   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                                               CellFront
                                                                                                                                                                                                                               NonCof
                                                                                                                                                                                                                                 0.33
                                                                                                                                                                                                                                Hours
    TMHU         10/26/2020   Region I   SAC   ASU   NDS   MHCB   10/24/2020 9:36:00 AM     16.1    10/24/2020 12:58:23 PM   10/26/2020 5:23:06 PM   2.18   MCB   MHCB   10/26/2020 5:58:20 PM   SPI not   10:00:00    0   1               0   0              0   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                  done     CellFront
                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                           for 0.33
                                                                                                                                                                                                            Hours
ICF not housed   10/15/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                     14:50:00    0   1               0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                             CellFront
                                                                                                                                                                                                           NonConf
   or TMHU                                                                                                                                                                                                 for 0.08
                                                                                                                                                                                                            Hours
ICF not housed   10/17/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                     11:48:00    0   1               0   0              0   0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                                                                             CellFront
                                                                                                                                                                                                           NonConf
   or TMHU                                                                                                                                                                                                 for 0.12
                                                                                                                                                                                                            Hours
ICF not housed   10/21/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                     14:48:00    0   1               0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                             CellFront
                                                                                                                                                                                                           NonConf
   or TMHU                                                                                                                                                                                                 for 0.08
                                                                                                                                                                                                            Hours
ICF not housed   10/24/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                     09:00:00    0   1   11:10:00    1   0              0   0.08   0   0   0   0.17   0.08   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                             CellFront           Therapeut
                                                                                                                                                                                                           NonConf             icModule
   or TMHU                                                                                                                                                                                                 for 0.08             Conf for
                                                                                                                                                                                                            Hours                0.17
                                                                                                                                                                                                                                 Hours
ICF not housed   10/28/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB                                                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ASU   ASU   ICF    2/23/2020 10:41:00 AM    250.25                                                           ASU   MHCB   10/30/2020 5:48:33 PM   SPI not   12:15:00    0   2               0   0              0   0.08   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                    done     CellFront
                                                                                                                                                                                                           NonConf
   or TMHU                                                                                                                                                                                                 for 0.08
                                                                                                                                                                                                            Hours
ICF not housed   11/12/2020   Region I   SAC   ASU   ASU   EOP                                                                                                                                             14:35:00    1   3               0   0   09:00:00   0   0.67   0   0   0   0.17   0.5    0.67   0   0.67
in PIP or MHCB                                                                                                                                                                                             CellFront                               Standard
                                                                                                                                                                                                           Conf for                                Conf for
   or TMHU                                                                                                                                                                                                   0.17                                    0.17
                                                                                                                                                                                                            Hours                                    Hours

ICF not housed   11/13/2020   Region I   SAC   ASU   ASU   ICF    11/12/2020 12:16:00 PM    3.92                                                                                                                                                              0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 155 of 368
ICF not housed   11/14/2020   Region I   SAC   ASU    ASU     ICF   11/12/2020 12:16:00 PM    3.92                                                                                                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ASU    ASU     ICF   11/12/2020 12:16:00 PM    3.92                                                                                                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ASU    ASU     ICF   11/12/2020 12:16:00 PM    3.92                                                                                                                                        0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   ML     EOP     ICF    4/9/2020 11:32:00 AM    220.95                                                                                                        13:30:00                       0    0     0   0   0   0    0      0     0.25   0.25
in PIP or MHCB                                                                                                                                                                                              NonCof
                                                                                                                                                                                                             0.25
   or TMHU                                                                                                                                                                                                   Hours


ICF not housed   10/16/2020   Region I   SAC   ML     EOP     ICF    4/9/2020 11:32:00 AM    220.95                                                                                                                                       0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   ML     EOP     ICF    4/9/2020 11:32:00 AM    220.95                                                                                                                                       0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML     EOP     ICF    4/9/2020 11:32:00 AM    220.95                                                                                                                                       0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ML     EOP     ICF    4/9/2020 11:32:00 AM    220.95                                                                                                                                       0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ML     EOP     ICF    4/9/2020 11:32:00 AM    220.95                                                                                                0   0   10:20:00    0   1              0   0.08   0   0   0   0   0.08   0.08    0     0.08
in PIP or MHCB                                                                                                                                                                                             CellFront
                                                                                                                                                                                                           NonCof
   or TMHU                                                                                                                                                                                                   0.08
                                                                                                                                                                                                            Hours
ICF not housed   10/21/2020   Region I   SAC   ML     EOP     ICF    4/9/2020 11:32:00 AM    220.95                                                                                                                                       0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   ML     EOP     ICF    4/9/2020 11:32:00 AM    220.95                                                                                                                                       0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


     TMHU        10/23/2020   Region I   SAC    ML    EOP     ICF    4/9/2020 11:32:00 AM    220.95   10/23/2020 7:20:38 AM   10/23/2020 12:57:04 PM   0.23   ASUHub   ICF                                                                0    0     0   0   0   0    0      0      0      0
ICF not housed   10/24/2020   Region I   SAC   ASU   ASUHub   ICF    4/9/2020 11:32:00 AM    220.95                                                                           Oct 24                                                      0    0     0   0   0   0    0      0      0      0
in PIP or MHCB                                                                                                                                                                2020
                                                                                                                                                                             10:39AM
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ASU   ASUHub   ICF    4/9/2020 11:32:00 AM    220.95                                                                          Oct 25                                                       0    0     0   0   0   0    0      0      0      0
in PIP or MHCB                                                                                                                                                                2020
                                                                                                                                                                             9:43AM
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ASU   ASUHub   ICF    4/9/2020 11:32:00 AM    220.95                                                                                                                                       0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ASU   ASUHub   ICF    4/9/2020 11:32:00 AM    220.95                                                                                    08:15:00    0   1   09:00:00    0   1              0   0.42   0   0   0   0   0.42   0.42    0     0.42
in PIP or MHCB                                                                                                                                                                         CellFront           CellFront
                                                                                                                                                                                       NonConf             NonCof
   or TMHU                                                                                                                                                                             for 0.17              0.25
                                                                                                                                                                                        Hours               Hours
ICF not housed   10/28/2020   Region I   SAC   ASU   ASUHub   ICF    4/9/2020 11:32:00 AM    220.95                                                                                                                            10:30:00   0    0     0   0   0   0    0      0      0      0
in PIP or MHCB                                                                                                                                                                                                                 Standard
                                                                                                                                                                                                                               Conf for
   or TMHU                                                                                                                                                                                                                       0.17
                                                                                                                                                                                                                                 Hours
ICF not housed   10/29/2020   Region I   SAC   ASU   ASUHub   ICF    4/9/2020 11:32:00 AM    220.95                                                                                                                                       0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   ASU   ASUHub   ICF    4/9/2020 11:32:00 AM    220.95                                                                                                                                       0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region I   SAC   ASU   ASUHub   ICF    4/9/2020 11:32:00 AM    220.95                                                                                                                                       0    0     0   0   0   0    0      0      0      0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 156 of 368
ICF not housed   11/01/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                 13:45:00    0   1   0   0              0   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   11/03/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                 13:45:00    1   0   0   0              0   0.08   0   0   0   0.08    0     0.08   0   0.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   Conf for
   or TMHU                                                                                                           0.08
                                                                                                                    Hours
ICF not housed   11/10/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                 15:30:00    0   1   0   0              0   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.17
                                                                                                                    Hours
ICF not housed   11/13/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   ASU   ASUHub   ICF   4/9/2020 11:32:00 AM    220.95                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   PSU    PSU     ICF   8/24/2020 10:20:00 AM    69.4    PSU   MHCB                                09:19:00   0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                 Standard
                                                                                                                                               Conf for
   or TMHU                                                                                                                                       0.18
                                                                                                                                                 Hours
ICF not housed   10/16/2020   Region I   SAC   PSU    PSU     ICF   8/24/2020 10:20:00 AM    69.4    PSU   MHCB    09:32:00    1   0   0   0              0    0     0   0   0   0.72    0     0.72   0   0.72
in PIP or MHCB                                                                                                     Therapeut
                                                                                                                   icModule
   or TMHU                                                                                                          Conf for
                                                                                                                     0.72
                                                                                                                     Hours
ICF not housed   10/17/2020   Region I   SAC   PSU    PSU     ICF   8/24/2020 10:20:00 AM    69.4    PSU   MHCB                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 157 of 368
ICF not housed   10/18/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB                                                                                      0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB                                              08:47:00    1   0               0   0   0    0      0     0    0     0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                                                           Therapeut
                                                                                                                                                         icModule
   or TMHU                                                                                                                                                Conf for
                                                                                                                                                           0.25
                                                                                                                                                           Hours
ICF not housed   10/20/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB                                                          0   0   11:40:00    0   1   0   0.17   0.83   0   0.83    0      1      1     0    1
in PIP or MHCB                                                                                                                                                               CellFront
                                                                                                                                                                             NonCof
   or TMHU                                                                                                                                                                     0.17
                                                                                                                                                                              Hours
ICF not housed   10/21/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB   10/21/2020 7:13:00 PM   SPI not            18:32:00    0   1               0   0   0    0      0     0    0      0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                         done              HoldingCe
                                                                                                                                                              ll
   or TMHU                                                                                                                                               NonConf
                                                                                                                                                          for 0.25
                                                                                                                                                           Hours
ICF not housed   10/22/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB                                                                                      0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB                                                                                      0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB                                                                                      0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB                                                                                      0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB                                              08:46:00    1   0               0   0   0    0      0     0    0     0.4     0     0.4    0   0.4
in PIP or MHCB                                                                                                                                           Therapeut
                                                                                                                                                         icModule
   or TMHU                                                                                                                                                Conf for
                                                                                                                                                           0.40
                                                                                                                                                           Hours
ICF not housed   10/27/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB                                                                                      0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB                                                                                      0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB                                                                                      0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB                                              13:08:00    0   1               0   0   0   0.02    0     0    0      0     0.02   0.02   0   0.02
in PIP or MHCB                                                                                                                                           CellFront
                                                                                                                                                         NonConf
   or TMHU                                                                                                                                               for 0.02
                                                                                                                                                          Hours
ICF not housed   10/31/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB                                                                                      0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   PSU   PSU   ICF   8/24/2020 10:20:00 AM   69.4    PSU   MHCB   11/1/2020 9:24:50 PM    SPI not          18:30:00      0   1               0   0   0    0      0     0    0      0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                         done            HoldingCe
                                                                                                                                                            ll
   or TMHU                                                                                                                                             NonConf
                                                                                                                                                        for 0.17
                                                                                                                                                         Hours
ICF not housed   11/07/2020   Region I   SAC   PSU   PSU   ICF   11/1/2020 8:38:00 PM    14.57                                                  Nov 7  11:30:00      0   1               0   0   0   0.08    0     0    0      0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                   2020  CellFront
                                                                                                                                                3:06PM NonConf
   or TMHU                                                                                                                                              for 0.08
                                                                                                                                                         Hours
ICF not housed   11/08/2020   Region I   SAC   PSU   PSU   ICF   11/1/2020 8:38:00 PM    14.57                                                  Nov 8                                            0    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                   2020
                                                                                                                                                8:41AM
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   PSU   PSU   ICF   11/1/2020 8:38:00 PM    14.57                                                   Nov 9  09:37:00     0   1               0   0   0   0.08    0     0    0      0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                   2020   CellFront
                                                                                                                                                10:43AM NonConf
   or TMHU                                                                                                                                              for 0.08
                                                                                                                                                         Hours
ICF not housed   11/10/2020   Region I   SAC   PSU   PSU   ICF   11/1/2020 8:38:00 PM    14.57                                                                       0   0   10:10:00    1   0   0    0      1     0    1     1.17    0     1.17   0   1.17
in PIP or MHCB                                                                                                                                                               Therapeut
                                                                                                                                                                             icModule
   or TMHU                                                                                                                                                                    Conf for
                                                                                                                                                                               0.17
                                                                                                                                                                               Hours
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 158 of 368
ICF not housed   11/11/2020   Region I   SAC   PSU   PSU   ICF   11/1/2020 8:38:00 PM   14.57                Nov 11                                0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                2020
                                                                                                             10:22AM
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   PSU   PSU   ICF   11/1/2020 8:38:00 PM   14.57                Nov 12    08:05:00    0   1   0   0   0   0.07   0   0   0   0   0.07   0.07   0   0.07
in PIP or MHCB                                                                                                2020     CellFront
                                                                                                             4:00PM    NonConf
   or TMHU                                                                                                             for 0.07
                                                                                                                        Hours
ICF not housed   11/13/2020   Region I   SAC   PSU   PSU   ICF   11/1/2020 8:38:00 PM   14.57                                                      0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   PSU   PSU   ICF   11/1/2020 8:38:00 PM   14.57                                                      0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   PSU   PSU   ICF   11/1/2020 8:38:00 PM   14.57                                                      0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region I   SAC   PSU   PSU   ICF   11/1/2020 8:38:00 PM   14.57                                                      0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region I   SAC   ML    EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region I   SAC   ML    EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region I   SAC   ML    EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region I   SAC   ML    EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region I   SAC   ML    EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region I   SAC   ML    EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region I   SAC   ML    EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I   SAC   ML    EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region I   SAC   ML    EOP   ICF   7/9/2020 10:41:00 AM   129.98                         00:00:00    0   1   0   0   0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                         CellFront
                                                                                                                       NonConf
   or TMHU                                                                                                             for 0.00
                                                                                                                        Hours

ICF not housed   10/24/2020   Region I   SAC   ML    EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I   SAC   ML    EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I   SAC   ML    EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I   SAC   ML    EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 159 of 368
ICF not housed   10/28/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                          10:00:00   0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                         Standard
                                                                                                                                                       Conf for
   or TMHU                                                                                                                                               0.17
                                                                                                                                                         Hours
ICF not housed   10/30/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                  13:10:00    0   1               0   0              0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.17
                                                                                                                Hours
ICF not housed   10/31/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                              0   0   08:45:00    0   1              0   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                     CellFront
                                                                                                                                   NonCof
   or TMHU                                                                                                                           0.25
                                                                                                                                    Hours

ICF not housed   11/05/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                  12:10:00    0   1               0   0              0   0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.08
                                                                                                                Hours
ICF not housed   11/07/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                  11:30:00    0   1               0   0              0   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.25
                                                                                                                Hours

ICF not housed   11/11/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                  00:00:00    0   1               0   0              0    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                 CellFront
                                                                                                               NonConf
   or TMHU                                                                                                     for 0.00
                                                                                                                Hours
ICF not housed   11/13/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region I   SAC   ML   EOP   ICF   7/9/2020 10:41:00 AM   129.98                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                        Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 160 of 368
ICF not housed   11/16/2020   Region I    SAC    ML     EOP      ICF     7/9/2020 10:41:00 AM    129.98                                                                                                                                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         11/13/2020   Region I    SAC    ML     EOP     MHCB    11/12/2020 11:11:00 PM    0.51    11/13/2020 12:31:03 AM   11/13/2020 1:17:59 PM    0.53   ASUHub    EOP    11/13/2020 12:19:10 PM Required                                                                       0             0      0     0    0      0      0      0     0    0
                                                                                                                                                                                                           by policy
ICF not housed   10/20/2020   Region I     SQ    ML     DR       EOP                                                                                                                                                                        0   0   10:40:00    0   1   11:00:00          0            0.25    0     0    0      0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                                                                      CellFront           Standard
                                                                                                                                                                                                                                                    NonCof              Conf for
   or TMHU                                                                                                                                                                                                                                            0.25                0.25
                                                                                                                                                                                                                                                     Hours                Hours
ICF not housed   10/21/2020   Region I     SQ    ML     DR       ICF    10/20/2020 11:14:00 AM   26.96                                                                                                                                                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region I     SQ    ML     DR       ICF    10/20/2020 11:14:00 AM   26.96                                                                                                                          12:30:00    0   1               0   0                     0            0.25    0     0    0      0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                                                  CellFront
                                                                                                                                                                                                                                NonConf
   or TMHU                                                                                                                                                                                                                      for 0.25
                                                                                                                                                                                                                                 Hours
ICF not housed   10/23/2020   Region I     SQ    ML     DR       ICF    10/20/2020 11:14:00 AM   26.96                                                                                                                                                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region I     SQ    ML     DR       ICF    10/20/2020 11:14:00 AM   26.96                                                                                                                                                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region I     SQ    ML     DR       ICF    10/20/2020 11:14:00 AM   26.96                                                                                                                                                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region I     SQ    ML     DR       ICF    10/20/2020 11:14:00 AM   26.96                                                                                                                                                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region I     SQ    ML     DR       ICF    10/20/2020 11:14:00 AM   26.96                                                                                                                                                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region I     SQ    ML     DR       ICF    10/20/2020 11:14:00 AM   26.96                                                                                                                                                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region I     SQ    ML     DR       ICF    10/20/2020 11:14:00 AM   26.96                                                                                                                                                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region I     SQ    ML     DR       ICF    10/20/2020 11:14:00 AM   26.96                                                                                                                                      0   0   12:30:00    0   1              0.25   1             0      0     0    0      0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                                                                      Bedside
                                                                                                                                                                                                                                                    NonCof
   or TMHU                                                                                                                                                                                                                                            0.25
                                                                                                                                                                                                                                                     Hours
    TMHU         10/25/2020   Region II   CCWF   ML     VAR     CCCMS                                     10/25/2020 7:30:26 PM    10/26/2020 10:12:20 AM   0.61    VAR     CCCMS   10/25/2020 4:49:17 PM   SPI not             15:30:00    1   0               0   0                     0   NSG at    0      0     0    0      1      0      1     0    1
                                                                                                                                                                                                             done               Standard                                                       08:45
                                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                                  1.00
                                                                                                                                                                                                                                  Hours
    TMHU         10/26/2020   Region II   CCWF   ML     GP      MHCB    10/25/2020 6:33:00 PM     0.53    10/25/2020 7:30:26 PM    10/26/2020 10:12:20 AM   0.61    VAR     CCCMS   10/26/2020 8:11:54 AM   Required            07:15:00    2   0               0   0                     0   NSG at    0      0     0    0     1.73    0     1.73   0   1.73
                                                                                                                                                                                                            by policy           Therapeut                                                      10:00
                                                                                                                                                                                                                                icModule
                                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                                  1.23
                                                                                                                                                                                                                                  Hours
    TMHU         10/27/2020   Region II   CCWF   ML     VAR     CCCMS                                     10/27/2020 7:33:15 PM    10/28/2020 11:34:40 AM   0.67    VAR     CCCMS   10/27/2020 5:42:39 PM   SPI not      Oct 27 17:25:00    1   0               0   0                     0   NSG at    0      0     0    0     0.33    0     0.33   0   0.33
                                                                                                                                                                                                             done        2020   Standard                                                       10:10
                                                                                                                                                                                                                        10:40AM Conf for
                                                                                                                                                                                                                                  0.33
                                                                                                                                                                                                                                  Hours
    TMHU         10/28/2020   Region II   CCWF   ML     GP      MHCB    10/27/2020 6:48:00 PM     0.58    10/27/2020 7:33:15 PM    10/28/2020 11:34:40 AM   0.67    VAR     CCCMS   10/28/2020 11:39:49 AM Required      Oct 28 08:20:00    2   0               0   0                     0             0      0     0    0     0.42    0     0.42   0   0.42
                                                                                                                                                                                                           by policy     2020   Standard
                                                                                                                                                                                                                        8:59AM Conf for
                                                                                                                                                                                                                                  0.17
                                                                                                                                                                                                                                  Hours
ICF not housed   10/15/2020   Region II   CCWF   ASU   ASUHub    ICF    8/12/2020 11:51:00 AM    70.15                                                             ASUHub    EOP                                                                                                          0             0      1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region II   CCWF   ASU   ASUHub    ICF    8/12/2020 11:51:00 AM    70.15                                                             ASUHub    EOP                                                                                                          0             0     1.92   0   1.92   1.03   0.88   1.92   0   1.92
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region II   CCWF   ASU   ASUHub    ICF    8/12/2020 11:51:00 AM    70.15                                                             ASUHub    EOP                                                                                                          0             0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 161 of 368
ICF not housed   10/18/2020   Region II   CCWF   ASU   ASUHub   ICF    8/12/2020 11:51:00 AM   70.15                                                            ASUHub    EOP                                                                                                           0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CCWF   ASU   ASUHub   ICF    8/12/2020 11:51:00 AM   70.15                                                            ASUHub    EOP                                                                                                           0             0     4   0   4    0      4      4     0    4
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region II   CCWF   ASU   ASUHub   ICF    8/12/2020 11:51:00 AM   70.15                                                            ASUHub    EOP                                                                                         13:45:00          0             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                        Standard
                                                                                                                                                                                                                                                                      Conf for
   or TMHU                                                                                                                                                                                                                                                              0.25
                                                                                                                                                                                                                                                                        Hours
ICF not housed   10/21/2020   Region II   CCWF   ASU   ASUHub   ICF    8/12/2020 11:51:00 AM   70.15                                                            ASUHub    EOP                                                 13:00:00    1   0               0   0                     0             0     2   0   2   0.5     2     2.5    0   2.5
in PIP or MHCB                                                                                                                                                                                                                Standard
                                                                                                                                                                                                                              Conf for
   or TMHU                                                                                                                                                                                                                      0.50
                                                                                                                                                                                                                                Hours
ICF not housed   10/20/2020   Region II   CCWF   ASU   ASUHub   ICF    4/25/2020 10:55:00 PM   204.47                                                                                                                Oct 20   13:00:00    0   1               0   0                     0            0.08   1   0   1    0     1.08   1.08   0   1.08
in PIP or MHCB                                                                                                                                                                                                        2020    CellFront
                                                                                                                                                                                                                     6:12PM   NonConf
   or TMHU                                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                                               Hours
ICF not housed   10/21/2020   Region II   CCWF   ASU   ASUHub   ICF    4/25/2020 10:55:00 PM   204.47                                                                                                                Oct 21                                                             0             0     0   2   2    0      0      0     2    2
in PIP or MHCB                                                                                                                                                                                                        2020
                                                                                                                                                                                                                     2:38PM
   or TMHU


ICF not housed   10/22/2020   Region II   CCWF   ASU   ASUHub   ICF    4/25/2020 10:55:00 PM   204.47                                                                                                                Oct 22               0   0   13:00:00    1   0              0.25   1            0.25   0   0   0   0.5    0.25   0.75   0   0.75
in PIP or MHCB                                                                                                                                                                                                        2020                        Standard
                                                                                                                                                                                                                     7:47AM                       Conf for
   or TMHU                                                                                                                                                                                                                                          0.50
                                                                                                                                                                                                                                                    Hours
    TMHU         11/07/2020   Region II   CCWF   ML     GP      MHCB   11/6/2020 11:51:00 PM    0.41    11/7/2020 12:29:27 AM    11/7/2020 1:08:13 PM    0.53    GP      CCCMS    11/7/2020 2:24:15 PM   Required             09:00:00    0   1               0   0                     0            0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                         by policy            CellFront
                                                                                                                                                                                                                              NonConf
                                                                                                                                                                                                                              for 0.25
                                                                                                                                                                                                                                Hours
    TMHU         10/22/2020   Region II   CCWF   ML     VAR     MHCB   10/21/2020 8:02:00 PM    6.59    10/22/2020 1:31:25 PM   10/28/2020 11:34:40 AM   5.92    VAR     CCCMS                                                08:00:00    1   0               0   0                     0             0     0   0   0   1.12    0     1.12   0   1.12
                                                                                                                                                                                                                              Bedside
                                                                                                                                                                                                                              Conf for
                                                                                                                                                                                                                                1.12
                                                                                                                                                                                                                                Hours
    TMHU         10/23/2020   Region II   CCWF   ML     GP      MHCB   10/21/2020 8:02:00 PM    6.59    10/22/2020 1:31:25 PM   10/28/2020 11:34:40 AM   5.92    VAR     CCCMS                                                09:00:00    0   1   13:22:00    0   1   09:45:00          0            1.62   0   1   1    0     1.78   1.78   1   2.78
                                                                                                                                                                                                                              Bedside             CellFront           Bedside
                                                                                                                                                                                                                              NonConf             NonCof              NonCof
                                                                                                                                                                                                                              for 0.08              1.62                0.08
                                                                                                                                                                                                                                Hours              Hours               Hours
    TMHU         10/24/2020   Region II   CCWF   ML     GP      MHCB   10/21/2020 8:02:00 PM    6.59    10/22/2020 1:31:25 PM   10/28/2020 11:34:40 AM   5.92    VAR     CCCMS                                                09:10:00    0   1               0   0                     0   NSG at   0.08   0   0   0    0     0.08   0.08   0   0.08
                                                                                                                                                                                                                              CellFront                                                      10:30
                                                                                                                                                                                                                              NonConf
                                                                                                                                                                                                                              for 0.08
                                                                                                                                                                                                                                Hours
    TMHU         10/25/2020   Region II   CCWF   ML     GP      MHCB   10/21/2020 8:02:00 PM    6.59    10/22/2020 1:31:25 PM   10/28/2020 11:34:40 AM   5.92    VAR     CCCMS                                                09:05:00    0   1               0   0                     0            0.08   0   0   0    0     0.08   0.08   0   0.08
                                                                                                                                                                                                                              CellFront
                                                                                                                                                                                                                              NonConf
                                                                                                                                                                                                                              for 0.08
                                                                                                                                                                                                                                Hours
    TMHU         10/26/2020   Region II   CCWF   ML     GP      MHCB   10/21/2020 8:02:00 PM    6.59    10/22/2020 1:31:25 PM   10/28/2020 11:34:40 AM   5.92    VAR     CCCMS                                                09:30:00    1   0   10:00:00    1   0                     0             0     0   1   1    1      0      1     1    2
                                                                                                                                                                                                                              Standard            Standard
                                                                                                                                                                                                                              Conf for            Conf for
                                                                                                                                                                                                                                0.50                0.50
                                                                                                                                                                                                                                Hours               Hours
    TMHU         10/27/2020   Region II   CCWF   ML     GP      MHCB   10/21/2020 8:02:00 PM    6.59    10/22/2020 1:31:25 PM   10/28/2020 11:34:40 AM   5.92    VAR     CCCMS                                                08:55:00    1   0               0   0                     0             0     0   1   1   0.33    0     0.33   1   1.33
                                                                                                                                                                                                                              Standard
                                                                                                                                                                                                                              Conf for
                                                                                                                                                                                                                                0.33
                                                                                                                                                                                                                                Hours
    TMHU         10/28/2020   Region II   CCWF   ML     GP      MHCB   10/21/2020 8:02:00 PM    6.59    10/22/2020 1:31:25 PM   10/28/2020 11:34:40 AM   5.92    VAR     CCCMS   10/28/2020 10:17:28 AM Required              09:00:00    1   0               0   0   09:12:00          0   NSG at    0     0   0   0   0.52    0     0.52   0   0.52
                                                                                                                                                                                                        by policy             Standard                                Standard               08:30
                                                                                                                                                                                                                              Conf for                                Conf for
                                                                                                                                                                                                                                0.17                                    0.35
                                                                                                                                                                                                                                Hours                                   Hours
ICF not housed   10/15/2020   Region II   CCWF   ASU   ASUHub   ICF     9/8/2020 4:35:00 PM    68.74                                                                                                                          11:30:00    0   1               0   0                     0            0.5    0   1   1    0     0.5    0.5    1   1.5
in PIP or MHCB                                                                                                                                                                                                                CellFront
                                                                                                                                                                                                                              NonConf
   or TMHU                                                                                                                                                                                                                    for 0.50
                                                                                                                                                                                                                                Hours
ICF not housed   10/16/2020   Region II   CCWF   ASU   ASUHub   ICF     9/8/2020 4:35:00 PM    68.74                                                                                                                          09:45:00    0   2               0   0                     0            1.25   0   2   2    0     1.25   1.25   2   3.25
in PIP or MHCB                                                                                                                                                                                                                CellFront
                                                                                                                                                                                                                              NonConf
   or TMHU                                                                                                                                                                                                                    for 0.25
                                                                                                                                                                                                                               Hours

ICF not housed   10/17/2020   Region II   CCWF   ASU   ASUHub   ICF     9/8/2020 4:35:00 PM    68.74                                                                                                                                                                                    0             0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region II   CCWF   ASU   ASUHub   ICF     9/8/2020 4:35:00 PM    68.74                                                                                                                                                                                    0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CCWF   ASU   ASUHub   ICF     9/8/2020 4:35:00 PM    68.74                                                                                                                          11:00:00    0   1               0   0                     0            0.5    0   4   4    0     0.5    0.5    4   4.5
in PIP or MHCB                                                                                                                                                                                                                CellFront
                                                                                                                                                                                                                              NonConf
   or TMHU                                                                                                                                                                                                                    for 0.50
                                                                                                                                                                                                                               Hours
                                                                        Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 162 of 368
ICF not housed   10/20/2020   Region II   CCWF   ASU   ASUHub    ICF     9/8/2020 4:35:00 PM     68.74                                                                                                                          12:20:00    0   1               0   0                     0            0.08   0     0   0      0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                                  CellFront
                                                                                                                                                                                                                                NonConf
   or TMHU                                                                                                                                                                                                                      for 0.08
                                                                                                                                                                                                                                 Hours
ICF not housed   10/21/2020   Region II   CCWF   ASU   ASUHub    ICF     9/8/2020 4:35:00 PM     68.74                                                                                                                          12:00:00    0   1               0   0                     0             1     2     0   2      0      3      3     0    3
in PIP or MHCB                                                                                                                                                                                                                  CellFront
                                                                                                                                                                                                                                NonConf
   or TMHU                                                                                                                                                                                                                      for 1.00
                                                                                                                                                                                                                                 Hours
ICF not housed   10/22/2020   Region II   CCWF   ASU   ASUHub    ICF     9/8/2020 4:35:00 PM     68.74                                                                            10/22/2020 3:20:41 PM    SPI not                          0   0   12:30:00    1   0              0.25   1            0.25   0     0   0     0.5    0.25   0.75   0   0.75
in PIP or MHCB                                                                                                                                                                                              done                                    Standard
                                                                                                                                                                                                                                                    Conf for
   or TMHU                                                                                                                                                                                                                                            0.50
                                                                                                                                                                                                                                                      Hours

    TMHU         10/23/2020   Region II   CCWF   ML     VAR      GP                                      10/23/2020 6:30:55 PM   10/29/2020 3:05:55 PM    5.86    MCB     MHCB    10/23/2020 3:54:31 PM    SPI not             15:00:00     0   1               0   0                     0   NSG at    0     0     0   0      0     1.7    1.7    0   1.7
                                                                                                                                                                                                            done               Therapeut                                                       13:45
                                                                                                                                                                                                                               icModule
                                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                                for 1.70
                                                                                                                                                                                                                                 Hours
    TMHU         10/24/2020   Region II   CCWF   ML     GP      MHCB    10/23/2020 4:36:00 PM    9.69    10/23/2020 6:30:55 PM   10/29/2020 3:05:55 PM    5.86    MCB     MHCB                                                 09:00:00     1   0               0   0                     0   NSG at    0     0     0   0     0.17    0     0.17   0   0.17
                                                                                                                                                                                                                               Standard                                                        08:05
                                                                                                                                                                                                                                Conf for
                                                                                                                                                                                                                                  0.17
                                                                                                                                                                                                                                 Hours
    TMHU         10/25/2020   Region II   CCWF   ML     GP      MHCB    10/23/2020 4:36:00 PM    9.69    10/23/2020 6:30:55 PM   10/29/2020 3:05:55 PM    5.86    MCB     MHCB                                                 09:00:00     0   1               0   0                     0            0.08   0     0   0      0     0.08   0.08   0   0.08
                                                                                                                                                                                                                               CellFront
                                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                                for 0.08
                                                                                                                                                                                                                                 Hours
    TMHU         10/26/2020   Region II   CCWF   ML     GP      MHCB    10/23/2020 4:36:00 PM    9.69    10/23/2020 6:30:55 PM   10/29/2020 3:05:55 PM    5.86    MCB     MHCB                                                 11:10:00     1   0   10:32:00    1   0   10:27:00          0             0     1     0   1     2.38    0     2.38   0   2.38
                                                                                                                                                                                                                               Standard               Yard              Standard
                                                                                                                                                                                                                                Conf for            Conf for            Conf for
                                                                                                                                                                                                                                  0.17                0.50                0.72
                                                                                                                                                                                                                                 Hours               Hours                Hours
    TMHU         10/27/2020   Region II   CCWF   ML     GP      MHCB    10/23/2020 4:36:00 PM    9.69    10/23/2020 6:30:55 PM   10/29/2020 3:05:55 PM    5.86    MCB     MHCB                                                 08:15:00     1   0               0   0                     0             0     1     0   1     1.33    0     1.33   0   1.33
                                                                                                                                                                                                                               Standard
                                                                                                                                                                                                                                Conf for
                                                                                                                                                                                                                                  0.33
                                                                                                                                                                                                                                 Hours
    TMHU         10/28/2020   Region II   CCWF   ML     GP      MHCB    10/23/2020 4:36:00 PM    9.69    10/23/2020 6:30:55 PM   10/29/2020 3:05:55 PM    5.86    MCB     MHCB                                                 08:30:00     1   0               0   0                     0             0     0.5   0   0.5   0.75    0     0.75   0   0.75
                                                                                                                                                                                                                               Standard
                                                                                                                                                                                                                                Conf for
                                                                                                                                                                                                                                  0.25
                                                                                                                                                                                                                                 Hours
    TMHU         10/29/2020   Region II   CCWF   ML     GP      MHCB    10/23/2020 4:36:00 PM    9.69    10/23/2020 6:30:55 PM   10/29/2020 3:05:55 PM    5.86    MCB     MHCB                                                 10:55:00     1   0   11:00:00    1   0                     0   NSG at    0     1     0   1     1.92    0     1.92   0   1.92
                                                                                                                                                                                                                               Standard             Therapeut                                  08:30
                                                                                                                                                                                                                                Conf for            icModule
                                                                                                                                                                                                                                  0.42               Conf for
                                                                                                                                                                                                                                 Hours                0.50
                                                                                                                                                                                                                                                      Hours
    TMHU         10/23/2020   Region II   CCWF   ML     GP      MHCB    10/22/2020 6:47:00 PM    5.64    10/22/2020 8:24:46 PM   10/28/2020 11:34:41 AM   5.63    VAR     CCCMS                                                09:00:00     1   0   09:44:00    0   1   12:16:00          0   NSG at   2.13   0     1   1     0.25   2.13   2.38   1   3.38
                                                                                                                                                                                                                               Conf for             CellFront           Standard               12:02
                                                                                                                                                                                                                                 0.25                NonCof             NonCof
                                                                                                                                                                                                                                 Hours                2.13                0.00
                                                                                                                                                                                                                                                      Hours               Hours
    TMHU         10/24/2020   Region II   CCWF   ML     GP      MHCB    10/22/2020 6:47:00 PM    5.64    10/22/2020 8:24:46 PM   10/28/2020 11:34:41 AM   5.63    VAR     CCCMS                                                09:05:00     0   1               0   0                     0   NSG at   0.08   0     0   0      0     0.08   0.08   0   0.08
                                                                                                                                                                                                                               CellFront                                                       10:30
                                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                                for 0.08
                                                                                                                                                                                                                                 Hours
    TMHU         10/25/2020   Region II   CCWF   ML     GP      MHCB    10/22/2020 6:47:00 PM    5.64    10/22/2020 8:24:46 PM   10/28/2020 11:34:41 AM   5.63    VAR     CCCMS                                                08:55:00     0   1               0   0                     0            0.08   0     0   0      0     0.08   0.08   0   0.08
                                                                                                                                                                                                                               CellFront
                                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                                for 0.08
                                                                                                                                                                                                                                 Hours
    TMHU         10/26/2020   Region II   CCWF   ML     GP      MHCB    10/22/2020 6:47:00 PM    5.64    10/22/2020 8:24:46 PM   10/28/2020 11:34:41 AM   5.63    VAR     CCCMS                                                10:00:00     1   0   10:30:00    1   0                     0             0     0     1   1     0.92    0     0.92   1   1.92
                                                                                                                                                                                                                               Standard             Standard
                                                                                                                                                                                                                                Conf for            Conf for
                                                                                                                                                                                                                                  0.42                0.50
                                                                                                                                                                                                                                 Hours                Hours
    TMHU         10/27/2020   Region II   CCWF   ML     GP      MHCB    10/22/2020 6:47:00 PM    5.64    10/22/2020 8:24:46 PM   10/28/2020 11:34:41 AM   5.63    VAR     CCCMS                                                08:35:00     1   0               0   0                     0             0     0.5   0   0.5   0.83    0     0.83   0   0.83
                                                                                                                                                                                                                               Standard
                                                                                                                                                                                                                                Conf for
                                                                                                                                                                                                                                  0.33
                                                                                                                                                                                                                                 Hours
    TMHU         10/28/2020   Region II   CCWF   ML     GP      MHCB    10/22/2020 6:47:00 PM    5.64    10/22/2020 8:24:46 PM   10/28/2020 11:34:41 AM   5.63    VAR     CCCMS   10/28/2020 9:49:25 AM    Required            08:45:00     1   0   10:00:00    1   0   09:33:00          0             0     0     0   0     1.08    0     1.08   0   1.08
                                                                                                                                                                                                           by policy           Standard               Yard              Standard
                                                                                                                                                                                                                                Conf for            Conf for            Conf for
                                                                                                                                                                                                                                  0.25                0.50                0.33
                                                                                                                                                                                                                                 Hours               Hours                Hours
    TMHU         10/29/2020   Region II   CCWF   ML     VAR     CCCMS                                    10/29/2020 3:23:14 PM   10/30/2020 5:30:16 PM    1.09    VAR     MHCB    10/29/2020 10:59:26 AM   SPI not             10:30:00     1   0               0   0                     0   NSG at    0     0     0   0      1      0      1     0    1
                                                                                                                                                                                                            done              HoldingCe                                                        09:45
                                                                                                                                                                                                                              ll Conf for
                                                                                                                                                                                                                                  1.00
                                                                                                                                                                                                                                 Hours
    TMHU         10/30/2020   Region II   CCWF   ML     GP      MHCB    10/29/2020 12:35:00 PM   5.98    10/29/2020 3:23:14 PM   10/30/2020 5:30:16 PM    1.09    VAR     MHCB                                                 09:50:00     0   1               0   0   10:05:00          0   NSG at   0.25   1     0   1     1.38   0.25   1.63   0   1.63
                                                                                                                                                                                                                               CellFront                                Standard               11:19
                                                                                                                                                                                                                               NonConf                                  Conf for
                                                                                                                                                                                                                                for 0.25                                  0.38
                                                                                                                                                                                                                                 Hours                                    Hours
ICF not housed   10/16/2020   Region II   CMC    ML     EOP      ICF    9/17/2020 11:01:00 AM    29.28                                                            EOP     MHCB    10/16/2020 7:02:48 PM    SPI not     Oct 16  08:40:00     1   1               0   0                     0            0.08   0     0   0     0.87   0.08   0.95   0   0.95
in PIP or MHCB                                                                                                                                                                                              done        2020   CellFront
                                                                                                                                                                                                                       3:45PM NonConf
   or TMHU                                                                                                                                                                                                                      for 0.08
                                                                                                                                                                                                                                 Hours

    TMHU         11/15/2020   Region II   CMC    ML     EOP       EOP                                    11/15/2020 7:00:36 PM                            0.63                                                                                                                            0             0     0     0   0      0      0      0     0    0
    TMHU         11/16/2020   Region II   CMC    ML      PF      MHCB   11/15/2020 5:28:00 PM     0.7    11/15/2020 7:00:36 PM                            0.63                                                                                                                            0             0     0     0   0      0      0      0     0    0
    TMHU         11/07/2020   Region II   CMC    ML      PF     CCCMS                                    11/7/2020 9:57:58 PM    11/8/2020 11:20:35 AM    0.56   ASUHub   CCCMS                                                                                                           0             0     0     0   0      0      0      0     0    0
    TMHU         11/08/2020   Region II   CMC    ML      PF      MHCB    11/7/2020 9:36:00 PM    0.52    11/7/2020 9:57:58 PM    11/8/2020 11:20:35 AM    0.56   ASUHub   CCCMS    11/8/2020 9:18:04 AM    Required                                                                       0             0     0     0   0      0      0      0     0    0
                                                                                                                                                                                                           by policy
ICF not housed   10/15/2020   Region II   CMC    ASU   ASUHub    ICF     9/3/2020 10:09:00 AM     74                                                                                                                                                                                      0             0     1.5   2   3.5   1.5     0     1.5    2   3.5
in PIP or MHCB
   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 163 of 368
ICF not housed   10/16/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0             0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0             0     2     0   2      2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0             0     2     0   2      2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0             0     0     2   2     2.02    0     2.02   2   4.02
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0   NSG at    0     0     1   1      0      0      0     1    1
in PIP or MHCB                                                                                                                                                  10:31

   or TMHU


ICF not housed   10/21/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                      12:20:00    1   0              0   0   0   NSG at    0     2     0   2     2.25    0     2.25   0   2.25
in PIP or MHCB                                                                                                      Therapeut                                   09:21
                                                                                                                    icModule
   or TMHU                                                                                                           Conf for
                                                                                                                      0.25
                                                                                                                      Hours
ICF not housed   10/22/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0   NSG at    0     0     0   0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                  09:45

   or TMHU


ICF not housed   10/23/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                      10:04:00    0   1              0   0   0   NSG at   0.18   0     2   2      0     0.18   0.18   2   2.18
in PIP or MHCB                                                                                                      CellFront                                   07:45
                                                                                                                    NonConf
   or TMHU                                                                                                          for 0.18
                                                                                                                     Hours
ICF not housed   10/24/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0   NSG at    0     0     0   0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                  09:30

   or TMHU


ICF not housed   10/25/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0   NSG at    0     0     1   1      0      0      0     1    1
in PIP or MHCB                                                                                                                                                  09:30

   or TMHU


ICF not housed   10/26/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0             0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0             0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0             0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0             0     2.5   0   2.5   2.5     0     2.5    0   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                      12:04:00    0   1              0   0   0            0.2    0     0   0      0     0.2    0.2    0   0.2
in PIP or MHCB                                                                                                      CellFront
                                                                                                                    NonConf
   or TMHU                                                                                                          for 0.20
                                                                                                                     Hours
ICF not housed   10/31/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0             0     2     0   2      2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0             0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                  0   0   10:15:00   1   0   0   NSG at    0     2     0   2     2.25    0     2.25   0   2.25
in PIP or MHCB                                                                                                                          Standard                11:06
                                                                                                                                        Conf for
   or TMHU                                                                                                                                0.25
                                                                                                                                          Hours
ICF not housed   11/03/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM   74                                                             0             0     0     2   2      0      0      0     2    2
in PIP or MHCB
   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 164 of 368
ICF not housed   11/04/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM     74                                                           0             0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM     74                                                           0             0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM     74                    09:31:00    0   1   0   0              0            0.15   0     0   0      0     0.15   0.15   0   0.15
in PIP or MHCB                                                                                                      CellFront
                                                                                                                    NonConf
   or TMHU                                                                                                          for 0.15
                                                                                                                     Hours
ICF not housed   11/07/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM     74                                                           0             0     1     0   1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM     74                                                           0   NSG at    0     1     0   1      1      0      1     0    1
in PIP or MHCB                                                                                                                                                  07:10

   or TMHU


ICF not housed   11/09/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM     74                    10:58:00    1   0   0   0              0   NSG at    0     2     2   4     2.47    0     2.47   2   4.47
in PIP or MHCB                                                                                                      Standard                                    08:00
                                                                                                                    Conf for
   or TMHU                                                                                                            0.47
                                                                                                                      Hours
ICF not housed   11/10/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM     74                                                09:59:00   0   NSG at    0     2     1   3      0      2      2     1    3
in PIP or MHCB                                                                                                                                  Standard        08:00
                                                                                                                                                NonCof
   or TMHU                                                                                                                                        0.27
                                                                                                                                                  Hours
ICF not housed   11/11/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM     74                                                           0             0     0     2   2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM     74                                                           0             0     2.5   1   3.5   2.5     0     2.5    1   3.5
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM     74                                                           0             0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM     74                                                           0             0     2     1   3      2      0      2     1    3
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM     74                                                           0             0     0     2   2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region II   CMC   ASU   ASUHub   ICF   9/3/2020 10:09:00 AM     74                                                           0             0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                         0             0     4.5   0   4.5   4.5     0     4.5    0   4.5
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                         0             0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                         0             0     0     1   1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                         0             0     2     0   2      2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                         0             0     0     2   2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                         0   NSG at    0     2     0   2      2      0      2     0    2
in PIP or MHCB                                                                                                                                                  10:31

   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 165 of 368
ICF not housed   10/21/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                  13:20:00    0   1               0   0              0   NSG at   0.08   0   3   3    0     0.08   0.08   3   3.08
in PIP or MHCB                                                                                                      CellFront                                               09:21
                                                                                                                    NonConf
   or TMHU                                                                                                          for 0.08
                                                                                                                     Hours
ICF not housed   10/22/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                                     0   NSG at    0     0   2   2    0      0      0     2    2
in PIP or MHCB                                                                                                                                                              09:45

   or TMHU


ICF not housed   10/23/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                                     0   NSG at    0     0   2   2    0      0      0     2    2
in PIP or MHCB                                                                                                                                                              07:45

   or TMHU


ICF not housed   10/24/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                                     0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                              09:30

   or TMHU


ICF not housed   10/25/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                                     0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                              09:30

   or TMHU


ICF not housed   10/26/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                                     0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                                     0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                              10:05

   or TMHU


ICF not housed   10/28/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                  12:00:00    2   0               0   0              0             0     2   0   2   3.67    0     3.67   0   3.67
in PIP or MHCB                                                                                                      Standard
                                                                                                                    Conf for
   or TMHU                                                                                                            1.00
                                                                                                                      Hours
ICF not housed   10/29/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                              0   0   10:30:00    0   1              0   NSG at   0.25   0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                          CellFront                           08:31
                                                                                                                                        NonCof
   or TMHU                                                                                                                                0.25
                                                                                                                                         Hours
ICF not housed   10/30/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                                     0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                              07:48

   or TMHU


ICF not housed   10/31/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                                     0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                              08:10

   or TMHU


ICF not housed   11/01/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                                     0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                                     0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                              11:06

   or TMHU


ICF not housed   11/03/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                  11:40:00    0   1               0   0              0   NSG at   0.33   0   0   0    0     0.33   0.33   0   0.33
in PIP or MHCB                                                                                                      CellFront                                               07:45
                                                                                                                    NonConf
   or TMHU                                                                                                          for 0.33
                                                                                                                     Hours
ICF not housed   11/04/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                          09:20:00   0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                              Standard        07:10
                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                    0.17
                                                                                                                                                              Hours

ICF not housed   11/05/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                                     0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                              07:10

   or TMHU


ICF not housed   11/06/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                                     0   NSG at    1     1   0   1    1      0      1     0    1
in PIP or MHCB                                                                                                                                                              07:10

   or TMHU


ICF not housed   11/07/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                                     0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                              10:18

   or TMHU


ICF not housed   11/08/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                                     0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                              07:10

   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 166 of 368
ICF not housed   11/09/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                        0   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                 08:00

   or TMHU


ICF not housed   11/10/2020   Region II   CMC   ASU   ASUHub   ICF   9/30/2020 11:28:00 AM   46.95                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                                                       0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                                                       0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                                                       0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                                                       0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                                                       0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                 13:25:00   1   0              0   0   0            0   0   0   0   0.17   0   0.17   0   0.17
in PIP or MHCB                                                                                                      Standard
                                                                                                                    Conf for
   or TMHU                                                                                                            0.17
                                                                                                                      Hours
ICF not housed   10/21/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                                                       0   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                 12:47

   or TMHU


ICF not housed   10/22/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                            0   0   08:30:00   1   0   0            0   0   0   0   0.5    0   0.5    0   0.5
in PIP or MHCB                                                                                                                         Standard
                                                                                                                                       Conf for
   or TMHU                                                                                                                               0.50
                                                                                                                                         Hours
ICF not housed   10/23/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                                                       0   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                 07:40

   or TMHU


ICF not housed   10/24/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                                                       0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                                                       0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                 10:40:00   1   0              0   0   0            0   0   1   1   0.33   0   0.33   1   1.33
in PIP or MHCB                                                                                                      Standard
                                                                                                                    Conf for
   or TMHU                                                                                                            0.33
                                                                                                                      Hours
ICF not housed   10/27/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                                                       0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                                                       0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                                                       0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                                                       0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region II   CMC   ML     EOP     ICF   6/3/2020 11:22:00 AM    165.95                                                       0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 167 of 368
ICF not housed   11/01/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                                             0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                 09:44:00    1   0   0   0   0            0   0   1   1   0.42   0   0.42   1   1.42
in PIP or MHCB                                                                                                                                                                                                  Standard
                                                                                                                                                                                                                Conf for
   or TMHU                                                                                                                                                                                                        0.42
                                                                                                                                                                                                                  Hours
ICF not housed   11/03/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                                             0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                                             0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                                             0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                                             0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                                             0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                                             0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                                             0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                 10:02:00    1   0   0   0   0            0   1   0   1   0.33   1   1.33   0   1.33
in PIP or MHCB                                                                                                                                                                                                  Standard
                                                                                                                                                                                                                Conf for
   or TMHU                                                                                                                                                                                                        0.33
                                                                                                                                                                                                                  Hours
ICF not housed   11/11/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                                             0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                                             0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                                             0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                                             0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                                             0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region II   CMC   ML   EOP   ICF    6/3/2020 11:22:00 AM   165.95                                                                                                                                             0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


    TMHU         11/01/2020   Region II   CMC   ML   EOP   MHCB   11/1/2020 9:52:00 PM   14.52    11/1/2020 10:14:18 PM   11/2/2020 9:21:14 AM   0.46   MCB   MHCB                                                                          0            0   0   0   0    0     0    0     0    0
    TMHU         11/02/2020   Region II   CMC   ML    PF   MHCB   11/1/2020 9:52:00 PM   14.52    11/1/2020 10:14:18 PM   11/2/2020 9:21:14 AM   0.46   MCB   MHCB   11/2/2020 8:28:31 AM   SPI not             07:50:00    1   0   0   0   0            0   0   0   0   0.5    0   0.5    0   0.5
                                                                                                                                                                                             done               Therapeut
                                                                                                                                                                                                                icModule
                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                  0.50
                                                                                                                                                                                                                  Hours
ICF not housed   11/14/2020   Region II   CMC   ML   PF    ICF    11/1/2019 9:00:00 AM   381.05                                                                                                       Nov 14                                0   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                                                         2020                                      10:30
                                                                                                                                                                                                      10:46AM
   or TMHU


ICF not housed   11/15/2020   Region II   CMC   ML   PF    ICF    11/1/2019 9:00:00 AM   381.05                                                                                                       Nov 15                                0   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                                                         2020                                      09:15
                                                                                                                                                                                                      12:47PM
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 168 of 368
ICF not housed   11/16/2020   Region II   CMC   ML   PF    ICF     11/1/2019 9:00:00 AM    381.05                                            0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region II   CMC   ML   PF    MHCB   11/13/2020 10:16:00 AM     3      PF   MHCB    09:45:00    0   1   0   0   0            0   0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                   HoldingCe
                                                                                                                      ll
   or TMHU                                                                                                       NonConf
                                                                                                                  for 0.25
                                                                                                                   Hours
ICF not housed   10/15/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                                             0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                 13:44:00    1   0   0   0   0            0   0   0   0   0.27    0     0.27   0   0.27
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.27
                                                                                                                   Hours
ICF not housed   10/17/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                                             0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                                             0            0   0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                                             0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                 12:33:00    1   0   0   0   0            0   0   0   0   0.02    0     0.02   0   0.02
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.02
                                                                                                                   Hours

ICF not housed   10/21/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                                             0   NSG at   0   0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                    12:47

   or TMHU


ICF not housed   10/22/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                                             0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                                             0   NSG at   0   0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                    07:40

   or TMHU


ICF not housed   10/24/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                                             0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                                             0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                                             0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                                             0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                 08:35:00    0   1   0   0   0            0   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                   Standard
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.08
                                                                                                                   Hours
ICF not housed   10/29/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                                             0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                 10:02:00    1   1   0   0   0            0   0   0   0   0.13   0.08   0.22   0   0.22
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.13
                                                                                                                   Hours
ICF not housed   10/31/2020   Region II   CMC   ML   EOP   ICF    8/12/2020 12:52:00 PM    95.89                                             0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 169 of 368
ICF not housed   11/01/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                                                        0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                             0   0   14:00:00   2   0   0   0   0   0   0   0.48    0     0.48   0   0.48
in PIP or MHCB                                                                                                                     Standard
                                                                                                                                   Conf for
   or TMHU                                                                                                                           0.30
                                                                                                                                     Hours
ICF not housed   11/03/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                                                        0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                  11:17:00   0   1              0   0   0   0   0   0   0    0     0.03   0.03   0   0.03
in PIP or MHCB                                                                                                  Standard
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.03
                                                                                                                  Hours
ICF not housed   11/05/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                                                        0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                  10:35:00   1   0              0   0   0   0   0   1   1   0.33    0     0.33   1   1.33
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.33
                                                                                                                  Hours
ICF not housed   11/07/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                                                        0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                                                        0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                                                        0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                  10:24:00   1   0              0   0   0   0   1   0   1   0.3     1     1.3    0   1.3
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.30
                                                                                                                  Hours
ICF not housed   11/11/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                                                        0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                  10:29:00   1   0              0   0   0   0   0   0   0   0.52    0     0.52   0   0.52
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.52
                                                                                                                  Hours
ICF not housed   11/13/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                                                        0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                                                        0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                                                        0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region II   CMC   ML   EOP   ICF   8/12/2020 12:52:00 PM   95.89                                                        0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region II   CMC   ML   EOP   ICF   8/27/2020 3:20:00 PM    80.79                  10:26:00   1   0              0   0   0   0   0   1   1   1.12    0     1.12   1   2.12
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        1.12
                                                                                                                  Hours
ICF not housed   10/16/2020   Region II   CMC   ML   EOP   ICF   8/27/2020 3:20:00 PM    80.79                                                        0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region II   CMC   ML   EOP   ICF   8/27/2020 3:20:00 PM    80.79                                                        0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 170 of 368
ICF not housed   10/18/2020   Region II   CMC   ML     EOP     ICF    8/27/2020 3:20:00 PM    80.79                                                                                                                                                              0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CMC   ML     EOP     ICF    8/27/2020 3:20:00 PM    80.79                                                                                                                      09:06:00    1   0               0   0   0             0     0   0   0   0.65    0     0.65   0   0.65
in PIP or MHCB                                                                                                                                                                                                           Standard
                                                                                                                                                                                                                         Conf for
   or TMHU                                                                                                                                                                                                                 0.65
                                                                                                                                                                                                                           Hours
ICF not housed   10/20/2020   Region II   CMC   ML     EOP     ICF    8/27/2020 3:20:00 PM    80.79                                                                                                                                                              0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region II   CMC   ML     EOP     ICF    8/27/2020 3:20:00 PM    80.79                                                                                                                      09:25:00    1   0               0   0   0             0     0   0   0   0.82    0     0.82   0   0.82
in PIP or MHCB                                                                                                                                                                                                           Standard
                                                                                                                                                                                                                         Conf for
   or TMHU                                                                                                                                                                                                                 0.82
                                                                                                                                                                                                                           Hours
ICF not housed   10/22/2020   Region II   CMC   ML     EOP     ICF    8/27/2020 3:20:00 PM    80.79                                                                                                                                                              0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region II   CMC   ML     EOP     ICF    8/27/2020 3:20:00 PM    80.79                                                                                                                                                              0             0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region II   CMC   ML     EOP     ICF    8/27/2020 3:20:00 PM    80.79                                                                                                                                                              0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region II   CMC   ML     EOP     ICF    8/27/2020 3:20:00 PM    80.79                                                                                                                                                              0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region II   CMC   ML     EOP     ICF    8/27/2020 3:20:00 PM    80.79                                                                                                                                                              0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region II   CMC   ML     EOP     ICF    8/27/2020 3:20:00 PM    80.79                                                                                                                      16:30:00    0   1               0   0   0            0.23   0   0   0    0     0.23   0.23   0   0.23
in PIP or MHCB                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                         NonConf
   or TMHU                                                                                                                                                                                                               for 0.23
                                                                                                                                                                                                                          Hours

ICF not housed   10/28/2020   Region II   CMC   ML     EOP     ICF    8/27/2020 3:20:00 PM    80.79                                                                                                                                                              0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region II   CMC   ML     EOP     ICF    8/27/2020 3:20:00 PM    80.79                                                                                                                                  0   0    07:45:00   0   1   0             0     0   1   1    0     0.08   0.08   1   1.08
in PIP or MHCB                                                                                                                                                                                                                               HoldingCe
                                                                                                                                                                                                                                             ll NonCof
   or TMHU                                                                                                                                                                                                                                       0.08
                                                                                                                                                                                                                                                Hours

ICF not housed   11/13/2020   Region II   CMC   ML     PF      ICF    12/3/2019 10:36:00 AM   346.04                                                                       11/13/2020 3:33:37 PM    Required    Nov 13                                           0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                      by policy    2020                                                 09:40
                                                                                                                                                                                                                2:25PM
   or TMHU


ICF not housed   10/15/2020   Region II   CMC   ASU   ASUHub   ICF    8/17/2020 12:02:00 PM   90.93                                                                                                                      11:20:00    1   0               0   0   0             0     2   0   2   2.5     0     2.5    0   2.5
in PIP or MHCB                                                                                                                                                                                                           Standard
                                                                                                                                                                                                                         Conf for
   or TMHU                                                                                                                                                                                                                 0.50
                                                                                                                                                                                                                           Hours
ICF not housed   10/16/2020   Region II   CMC   ASU   ASUHub   ICF    8/17/2020 12:02:00 PM   90.93                                                                                                                                                              0             0     2   0   2    2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region II   CMC   ASU   ASUHub   ICF    8/17/2020 12:02:00 PM   90.93                                                                                                                                                              0             0     1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region II   CMC   ASU   ASUHub   ICF    8/17/2020 12:02:00 PM   90.93                                                                                                                                                              0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CMC   ASU   ASUHub   ICF    8/17/2020 12:02:00 PM   90.93                                                                                                                                                              0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


     TMHU        10/17/2020   Region II   CMC   ASU   ASUHub    EOP                                    10/17/2020 8:18:17 PM   10/18/2020 8:45:58 AM   0.52   MCB   MHCB                                                                                         0             0     2   0   2    2      0      2     0    2
     TMHU        10/18/2020   Region II   CMC    ML     PF     MHCB   10/17/2020 7:53:00 PM   16.65    10/17/2020 8:18:17 PM   10/18/2020 8:45:58 AM   0.52   MCB   MHCB   10/18/2020 10:35:54 AM    Other                                                       0             0     0   2   2    0      0      0     2    2
ICF not housed   10/15/2020   Region II   CMC   ASU   ASUHub    ICF   9/16/2020 3:29:00 PM    60.78                                                                                                                      10:31:00    0   1               0   0   0            0.48   0   1   1    0     0.48   0.48   1   1.48
in PIP or MHCB                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                         NonConf
   or TMHU                                                                                                                                                                                                               for 0.48
                                                                                                                                                                                                                          Hours
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 171 of 368
ICF not housed   10/16/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     1     0   1     1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     0     2   2     0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     0     2   2     0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                   12:56:00    1   0               0   0              0    0     1     2   3     1.8    0     1.8    2   3.8
in PIP or MHCB                                                                                                      Therapeut
                                                                                                                    icModule
   or TMHU                                                                                                           Conf for
                                                                                                                      0.80
                                                                                                                      Hours
ICF not housed   10/21/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     1     1   2     1      0      1     1    2
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     0     1   1     0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     0     2   2     0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     2     1   3     2      0      2     1    3
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     2     0   2     2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                   13:34:00    0   1               0   0              0   0.13   0     2   2     0     0.13   0.13   2   2.13
in PIP or MHCB                                                                                                      CellFront
                                                                                                                    NonConf
   or TMHU                                                                                                          for 0.13
                                                                                                                     Hours

ICF not housed   10/28/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     0     3   3     0      0      0     3    3
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                               0   0   11:00:00    0   1              0   0.25   2.5   1   3.5   2.5   0.25   2.75   1   3.75
in PIP or MHCB                                                                                                                          CellFront
                                                                                                                                        NonCof
   or TMHU                                                                                                                                0.25
                                                                                                                                         Hours
ICF not housed   10/30/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     0     1   1     0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     2     0   2     2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     0     2   2     0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                                                                      0    0     2     0   2     2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 3:29:00 PM   60.78                   11:41:00    0   1               0   0   10:00:00   0   0.08   0     2   2     0     0.08   0.08   2   2.08
in PIP or MHCB                                                                                                      CellFront                               Standard
                                                                                                                    NonConf                                 Conf for
   or TMHU                                                                                                          for 0.08                                  0.18
                                                                                                                     Hours                                    Hours
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 172 of 368
ICF not housed   11/04/2020   Region II   CMC   ASU   ASUHub   ICF    9/16/2020 3:29:00 PM    60.78                                                     0            0   0     2   2      0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region II   CMC   ASU   ASUHub   ICF    9/16/2020 3:29:00 PM    60.78                                                     0            0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region II   CMC   ASU   ASUHub   ICF    9/16/2020 3:29:00 PM    60.78                                                     0            1   1     0   1      1     0    1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region II   CMC   ASU   ASUHub   ICF    9/16/2020 3:29:00 PM    60.78                                                     0            0   0     1   1      0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region II   CMC   ASU   ASUHub   ICF    9/16/2020 3:29:00 PM    60.78                                                     0            0   0     1   1      0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region II   CMC   ASU   ASUHub   ICF    9/16/2020 3:29:00 PM    60.78                                                     0            0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region II   CMC   ASU   ASUHub   ICF    9/16/2020 3:29:00 PM    60.78                          14:34:00   1   0   0   0   0            0   2     0   2     0.57   2   2.57   0   2.57
in PIP or MHCB                                                                                                               Standard
                                                                                                                             Conf for
   or TMHU                                                                                                                     0.57
                                                                                                                               Hours
ICF not housed   11/11/2020   Region II   CMC   ASU   ASUHub   ICF    9/16/2020 3:29:00 PM    60.78                                                     0            0   2     0   2      2     0    2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region II   CMC   ASU   ASUHub   ICF    9/16/2020 3:29:00 PM    60.78                                                     0            1   3.5   1   4.5   3.5    0   3.5    1   4.5
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region II   CMC   ASU   ASUHub   ICF    9/16/2020 3:29:00 PM    60.78                                                     0            0   0     1   1      0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region II   CMC   ASU   ASUHub   ICF    9/16/2020 3:29:00 PM    60.78                                                     0            0   2     0   2      2     0    2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region II   CMC   ASU   ASUHub   ICF    9/16/2020 3:29:00 PM    60.78                                                     0            0   3     0   3      3     0    3     0    3
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region II   CMC   ASU   ASUHub   ICF    9/16/2020 3:29:00 PM    60.78                                                     0            0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region II   CMC   ML     EOP     ICF   10/16/2020 11:10:00 AM   8.31    EOP   MHCB                                        0            0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region II   CMC   ML     EOP     ICF   10/16/2020 11:10:00 AM   8.31    EOP   MHCB                                        0            0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CMC   ML     EOP     ICF   10/16/2020 11:10:00 AM   8.31    EOP   MHCB    Oct 19                              0            0   0     0   0      0     0    0     0    0
in PIP or MHCB                                                                                                      2020
                                                                                                                   12:53PM
   or TMHU


ICF not housed   10/20/2020   Region II   CMC   ML     EOP     ICF   10/16/2020 11:10:00 AM   8.31    EOP   MHCB   Oct 20                               0            0   0     0   0      0     0    0     0    0
in PIP or MHCB                                                                                                      2020
                                                                                                                   1:08PM
   or TMHU


ICF not housed   10/21/2020   Region II   CMC   ML     EOP     ICF   10/16/2020 11:10:00 AM   8.31    EOP   MHCB   Oct 21                               0   NSG at   0   0     0   0      0     0    0     0    0
in PIP or MHCB                                                                                                      2020                                     11:00
                                                                                                                   1:46PM
   or TMHU


ICF not housed   10/22/2020   Region II   CMC   ML     EOP     ICF   10/16/2020 11:10:00 AM   8.31    EOP   MHCB             12:15:00   1   0   0   0   0            0   0     0   0     0.58   0   0.58   0   0.58
in PIP or MHCB                                                                                                               Standard
                                                                                                                             Conf for
   or TMHU                                                                                                                     0.58
                                                                                                                               Hours
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 173 of 368
ICF not housed   10/23/2020   Region II   CMC   ML     EOP     ICF    10/16/2020 11:10:00 AM   8.31                                                            EOP   MHCB                                                                                     0   NSG at   0   0     0   0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                     06:30

   or TMHU


    TMHU         10/24/2020   Region II   CMC   ML     EOP      ICF   10/16/2020 11:10:00 AM   8.31    10/24/2020 7:10:13 PM   10/25/2020 10:40:22 AM   0.65   MCB   MHCB                                                                                     0            0   0     0   0      0     0    0     0    0
    TMHU         10/25/2020   Region II   CMC   ML      PF     MHCB   10/24/2020 6:39:00 PM    1.79    10/24/2020 7:10:13 PM   10/25/2020 10:40:22 AM   0.65   MCB   MHCB   10/25/2020 10:49:12 AM   Other             09:00:00    1   0              0   0   0            1   0     0   0      1     0    1     0    1
                                                                                                                                                                                                                       CellFront
                                                                                                                                                                                                                       Conf for
                                                                                                                                                                                                                         1.00
                                                                                                                                                                                                                        Hours
ICF not housed   11/11/2020   Region II   CMC   ML     EOP     ICF    11/10/2020 11:04:00 AM   5.97                                                                                                          Nov 11                                           0            0   0     0   0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                                                                2020
                                                                                                                                                                                                             2:03PM
   or TMHU


ICF not housed   11/12/2020   Region II   CMC   ML     EOP     ICF    11/10/2020 11:04:00 AM   5.97                                                                                                          Nov 12                                           0            0   0     0   0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                                                                2020
                                                                                                                                                                                                             2:36PM
   or TMHU


ICF not housed   11/13/2020   Region II   CMC   ML     EOP     ICF    11/10/2020 11:04:00 AM   5.97                                                                                                          Nov 13    11:20:00    1   0              0   0   0            0   0     0   0     0.17   0   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                                2020     Standard
                                                                                                                                                                                                             4:04PM    Conf for
   or TMHU                                                                                                                                                                                                               0.17
                                                                                                                                                                                                                         Hours
ICF not housed   11/14/2020   Region II   CMC   ML     EOP     ICF    11/10/2020 11:04:00 AM   5.97                                                                                                          Nov 14                                           0            0   0     0   0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                                                                2020
                                                                                                                                                                                                             9:37AM
   or TMHU


ICF not housed   11/15/2020   Region II   CMC   ML     EOP     ICF    11/10/2020 11:04:00 AM   5.97                                                                                                          Nov 15                                           0            0   0     0   0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                                                                2020
                                                                                                                                                                                                             6:32PM
   or TMHU


ICF not housed   11/16/2020   Region II   CMC   ML     EOP     ICF    11/10/2020 11:04:00 AM   5.97                                                                                                                                                           0            0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region II   CMC   ML     EOP     ICF     9/29/2020 1:07:00 PM    47.88                                                                                                         Nov 13                                           0            0   0     0   0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                                                                2020
                                                                                                                                                                                                             2:49PM
   or TMHU


ICF not housed   11/14/2020   Region II   CMC   ML     EOP     ICF     9/29/2020 1:07:00 PM    47.88                                                                                                         Nov 14                                           0            0   0     0   0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                                                                2020
                                                                                                                                                                                                             9:40AM
   or TMHU


ICF not housed   11/15/2020   Region II   CMC   ML     EOP     ICF     9/29/2020 1:07:00 PM    47.88                                                                                                         Nov 15                                           0            0   0     0   0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                                                                2020
                                                                                                                                                                                                             9:56AM
   or TMHU


ICF not housed   11/16/2020   Region II   CMC   ML     EOP     ICF     9/29/2020 1:07:00 PM    47.88                                                                                                                                                          0            0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region II   CMC   ASU   ASUHub   ICF    10/29/2020 11:54:00 AM   17.93                                                                                                         Nov 6     09:00:00    1   0              0   0   0            0   0     0   0      1     0    1     0    1
in PIP or MHCB                                                                                                                                                                                                2020     Standard
                                                                                                                                                                                                             9:01AM    Conf for
   or TMHU                                                                                                                                                                                                               1.00
                                                                                                                                                                                                                         Hours
ICF not housed   11/07/2020   Region II   CMC   ASU   ASUHub   ICF    10/29/2020 11:54:00 AM   17.93                                                                                                                                                          0   NSG at   0   0     0   0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                     12:10

   or TMHU


ICF not housed   11/08/2020   Region II   CMC   ASU   ASUHub   ICF    10/29/2020 11:54:00 AM   17.93                                                                                                                                                          0   NSG at   0   2     1   3      0     2    2     1    3
in PIP or MHCB                                                                                                                                                                                                                                                     07:10

   or TMHU


ICF not housed   11/09/2020   Region II   CMC   ASU   ASUHub   ICF    10/29/2020 11:54:00 AM   17.93                                                                                                         Nov 9     09:21:00    1   0              0   0   0   NSG at   0   0     1   1     0.53   0   0.53   1   1.53
in PIP or MHCB                                                                                                                                                                                                2020     Standard                                    08:00
                                                                                                                                                                                                             9:33AM    Conf for
   or TMHU                                                                                                                                                                                                               0.53
                                                                                                                                                                                                                         Hours
ICF not housed   11/10/2020   Region II   CMC   ASU   ASUHub   ICF    10/29/2020 11:54:00 AM   17.93                                                                                                         Nov 10                                           0   NSG at   0   1     1   2      1     0    1     1    2
in PIP or MHCB                                                                                                                                                                                                2020                                                 08:00
                                                                                                                                                                                                             11:12AM
   or TMHU


ICF not housed   11/11/2020   Region II   CMC   ASU   ASUHub   ICF    10/29/2020 11:54:00 AM   17.93                                                                                                                                                          0            0   0     2   2      0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region II   CMC   ASU   ASUHub   ICF    10/29/2020 11:54:00 AM   17.93                                                                                                                               0   0   09:00:00   2   0   0   NSG at   1   3.5   1   4.5   4.5    0   4.5    1   5.5
in PIP or MHCB                                                                                                                                                                                                                             Standard                08:00
                                                                                                                                                                                                                                           Conf for
   or TMHU                                                                                                                                                                                                                                   0.50
                                                                                                                                                                                                                                             Hours
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 174 of 368
ICF not housed   11/13/2020   Region II   CMC   ASU   ASUHub   ICF   10/29/2020 11:54:00 AM   17.93                                                                    0             1     1   1   2   1    0      1     1    2
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region II   CMC   ASU   ASUHub   ICF   10/29/2020 11:54:00 AM   17.93                                                                    0   NSG at    0     0   1   1   0    0      0     1    1
in PIP or MHCB                                                                                                                                                              09:00

   or TMHU


ICF not housed   11/15/2020   Region II   CMC   ASU   ASUHub   ICF   10/29/2020 11:54:00 AM   17.93                                                                    0   NSG at    0     0   1   1   0    0      0     1    1
in PIP or MHCB                                                                                                                                                              08:30

   or TMHU


ICF not housed   11/16/2020   Region II   CMC   ASU   ASUHub   ICF   10/29/2020 11:54:00 AM   17.93                                                                    0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region II   CMC   ASU   ASUHub   EOP                                                                                          13:00:00   0   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                              Standard        10:13
                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                    0.50
                                                                                                                                                              Hours
ICF not housed   10/28/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                    0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                    0   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                              09:19

   or TMHU


ICF not housed   10/30/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                    0   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                              07:48

   or TMHU


ICF not housed   10/31/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                    0   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                              08:00

   or TMHU


ICF not housed   11/01/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                    0   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                              08:00

   or TMHU


ICF not housed   11/02/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                 11:55:00    0   1               0   0              0            0.33   0   0   0   0   0.33   0.33   0   0.33
in PIP or MHCB                                                                                                      CellFront
                                                                                                                    NonConf
   or TMHU                                                                                                          for 0.33
                                                                                                                     Hours
ICF not housed   11/03/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                    0   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                              07:45

   or TMHU


ICF not housed   11/04/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                    0   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                              08:00

   or TMHU


ICF not housed   11/05/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                             0   0   09:15:00    0   1              0   NSG at   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                          CellFront                           07:20
                                                                                                                                        NonCof
   or TMHU                                                                                                                                0.25
                                                                                                                                         Hours
ICF not housed   11/06/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                    0   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                              07:10

   or TMHU


ICF not housed   11/07/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                    0   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                              10:37

   or TMHU


ICF not housed   11/08/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                    0   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                              07:10

   or TMHU


ICF not housed   11/09/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                    0   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                              08:00

   or TMHU


ICF not housed   11/10/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                 08:00:00    0   1               0   0              0   NSG at   0.5    0   0   0   0   0.5    0.5    0   0.5
in PIP or MHCB                                                                                                      CellFront                                               08:00
                                                                                                                    NonConf
   or TMHU                                                                                                          for 0.50
                                                                                                                     Hours
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 175 of 368
ICF not housed   11/11/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                     0            0      0     0    0      0     0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                     0   NSG at   0      0     0    0      0     0      0     0    0
in PIP or MHCB                                                                                                                                                               08:00

   or TMHU


ICF not housed   11/13/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                     0            0      0     0    0      0     0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region II   CMC   ASU   ASUHub   ICF   10/27/2020 2:49:00 PM    19.81                                                                     0            0      0     0    0      0     0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region II   CMC   ML     PF      ICF   10/18/2019 11:29:00 AM   394.95                   Nov 14                                           0   NSG at   0      0     0    0      0     0      0     0    0
in PIP or MHCB                                                                                                          2020                                                 10:30
                                                                                                                       11:00AM
   or TMHU


ICF not housed   11/15/2020   Region II   CMC   ML     PF      ICF   10/18/2019 11:29:00 AM   394.95                   Nov 15                                           0   NSG at   0      0     0    0      0     0      0     0    0
in PIP or MHCB                                                                                                          2020                                                 09:15
                                                                                                                       12:32PM
   or TMHU


ICF not housed   11/16/2020   Region II   CMC   ML     PF      ICF   10/18/2019 11:29:00 AM   394.95                                                                    0            0      0     0    0      0     0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region II   CMC   ASU   ASUHub   ICF   10/1/2020 11:16:00 AM     33      ASUHub   MHCB   Oct 23                                           0            0      0     0    0      0     0      0     0    0
in PIP or MHCB                                                                                                          2020
                                                                                                                       2:01PM
   or TMHU


ICF not housed   10/24/2020   Region II   CMC   ASU   ASUHub   ICF   10/1/2020 11:16:00 AM     33      ASUHub   MHCB   Oct 24                                           0            0      0     0    0      0     0      0     0    0
in PIP or MHCB                                                                                                          2020
                                                                                                                       8:06AM
   or TMHU


ICF not housed   10/25/2020   Region II   CMC   ASU   ASUHub   ICF   10/1/2020 11:16:00 AM     33      ASUHub   MHCB                                                    0            0      2     0    2      2     0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region II   CMC   ASU   ASUHub   ICF   10/1/2020 11:16:00 AM     33      ASUHub   MHCB   Oct 26    12:00:00    1   0              0   0   0            0      2     0    2     2.5    0     2.5    0   2.5
in PIP or MHCB                                                                                                          2020     Standard
                                                                                                                       3:00PM    Conf for
   or TMHU                                                                                                                         0.50
                                                                                                                                   Hours
ICF not housed   10/27/2020   Region II   CMC   ASU   ASUHub   ICF   10/1/2020 11:16:00 AM     33      ASUHub   MHCB   Oct 27                                           0            0     0.25   2   2.25   0.25   0     0.25   2   2.25
in PIP or MHCB                                                                                                          2020
                                                                                                                       2:10PM
   or TMHU


ICF not housed   10/28/2020   Region II   CMC   ASU   ASUHub   ICF   10/1/2020 11:16:00 AM     33      ASUHub   MHCB             13:45:00    0   1              0   0   0            0.5    3     0    3      3     0.5   3.5    0   3.5
in PIP or MHCB                                                                                                                   CellFront
                                                                                                                                 NonConf
   or TMHU                                                                                                                       for 0.50
                                                                                                                                  Hours

ICF not housed   10/29/2020   Region II   CMC   ASU   ASUHub   ICF   10/1/2020 11:16:00 AM     33      ASUHub   MHCB                         0   0   09:30:00   1   0   0            0     2.5    0   2.5     3     0      3     0    3
in PIP or MHCB                                                                                                                                       Standard
                                                                                                                                                     Conf for
   or TMHU                                                                                                                                             0.50
                                                                                                                                                       Hours
ICF not housed   10/30/2020   Region II   CMC   ASU   ASUHub   ICF   10/1/2020 11:16:00 AM     33      ASUHub   MHCB                                                    0            0      0     2    2      0     0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region II   CMC   ASU   ASUHub   ICF   10/1/2020 11:16:00 AM     33      ASUHub   MHCB                                                    0            0      2     0    2      2     0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region II   CMC   ASU   ASUHub   ICF   10/1/2020 11:16:00 AM     33      ASUHub   MHCB                                                    0            0      2     0    2      2     0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region II   CMC   ASU   ASUHub   ICF   10/1/2020 11:16:00 AM     33      ASUHub   MHCB                                                    0            0      4     0    4      4     0      4     0    4
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region II   CMC   ASU   ASUHub   ICF   10/1/2020 11:16:00 AM     33      ASUHub   MHCB             11:00:00    2   0              0   0   0            0      2     1    3      3     0      3     1    4
in PIP or MHCB                                                                                                                   Standard
                                                                                                                                 Conf for
   or TMHU                                                                                                                         0.50
                                                                                                                                   Hours
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 176 of 368
ICF not housed   10/15/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                             11:00

   or TMHU


ICF not housed   10/22/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                  10:24:00   1   0   10:15:00   1   0   0            0   0   0   0   0.4    0   0.4    0   0.4
in PIP or MHCB                                                                                                  Standard           Standard
                                                                                                                Conf for           Conf for
   or TMHU                                                                                                        0.15               0.25
                                                                                                                  Hours              Hours
ICF not housed   10/23/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                             07:39

   or TMHU


ICF not housed   10/24/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                  13:14:00   1   0              0   0   0            0   1   0   1   0.08   1   1.08   0   1.08
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.08
                                                                                                                  Hours

ICF not housed   10/29/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region II   CMC   ML   EOP   ICF   10/13/2020 4:34:00 PM   33.74                  12:53:00   1   0              0   0   0            0   0   0   0   0.13   0   0.13   0   0.13
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.13
                                                                                                                  Hours
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 177 of 368
ICF not housed   11/03/2020   Region II   CMC   ML     EOP     ICF   10/13/2020 4:34:00 PM    33.74                                                                0             0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region II   CMC   ML     EOP     ICF   10/13/2020 4:34:00 PM    33.74                                                                0             0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region II   CMC   ML     EOP     ICF   10/13/2020 4:34:00 PM    33.74                                    0   0   07:55:00    0   1   0            0.08   0   0   0   0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                 CellFront
                                                                                                                                               NonCof
   or TMHU                                                                                                                                       0.08
                                                                                                                                                Hours
ICF not housed   11/14/2020   Region II   CMC   ML     PF      ICF   10/21/2019 4:09:00 PM    391.75             Nov 14                                            0   NSG at    0     0   0   0   0      0      0     0    0
in PIP or MHCB                                                                                                    2020                                                  10:30
                                                                                                                 11:10AM
   or TMHU


ICF not housed   11/15/2020   Region II   CMC   ML     PF      ICF   10/21/2019 4:09:00 PM    391.75             Nov 15                                            0   NSG at    0     0   0   0   0      0      0     0    0
in PIP or MHCB                                                                                                    2020                                                  09:15
                                                                                                                 12:38PM
   or TMHU


ICF not housed   11/16/2020   Region II   CMC   ML     PF      ICF   10/21/2019 4:09:00 PM    391.75                                                               0             0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95              Oct 15                                            0             0     0   0   0   0      0      0     0    0
in PIP or MHCB                                                                                                    2020
                                                                                                                 1:11PM
   or TMHU


ICF not housed   10/16/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95              Oct 16    08:00:00    0   1               0   0   0            0.33   0   0   0   0     0.33   0.33   0   0.33
in PIP or MHCB                                                                                                    2020     CellFront
                                                                                                                 9:30AM    NonConf
   or TMHU                                                                                                                 for 0.33
                                                                                                                            Hours
ICF not housed   10/17/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                                0             0     2   0   2   2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                                0             0     0   2   2   0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95              Oct 19                                            0             0     0   2   2   0      0      0     2    2
in PIP or MHCB                                                                                                    2020
                                                                                                                 3:43PM
   or TMHU


ICF not housed   10/20/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                    0   0   13:00:00    0   1   0            0.5    2   1   3   2     0.5    2.5    1   3.5
in PIP or MHCB                                                                                                                                 CellFront
                                                                                                                                               NonCof
   or TMHU                                                                                                                                       0.50
                                                                                                                                                Hours
ICF not housed   10/21/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                                0             0     0   2   2   0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                        13:05:00    1   0               0   0   0             0     0   1   1   0.5    0     0.5    1   1.5
in PIP or MHCB                                                                                                             Standard
                                                                                                                           Conf for
   or TMHU                                                                                                                   0.50
                                                                                                                             Hours
ICF not housed   10/23/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                                0             0     2   0   2   2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                                0             0     0   2   2   0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                                0             0     1   0   1   1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                                0             0     0   2   2   0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                                0             0     0   3   3   0      0      0     3    3
in PIP or MHCB
   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 178 of 368
ICF not housed   10/28/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   0      0     3    3      0      0      0     3    3
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                 11:00:00    1   0               0   0   0   0      2     0    2     2.83    0     2.83   0   2.83
in PIP or MHCB                                                                                                      Standard
                                                                                                                    Conf for
   or TMHU                                                                                                            0.83
                                                                                                                      Hours
ICF not housed   10/30/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   0      2     0    2      2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   0      2     1    3      2      0      2     1    3
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                             0   0   09:30:00    0   2   0   0.5    0     0    0      0     0.5    0.5    0   0.5
in PIP or MHCB                                                                                                                          CellFront
                                                                                                                                        NonCof
   or TMHU                                                                                                                                0.25
                                                                                                                                         Hours
ICF not housed   11/06/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                 12:35:00    1   0               0   0   0   1      2     2    4     2.75    0     2.75   2   4.75
in PIP or MHCB                                                                                                      Standard
                                                                                                                    Conf for
   or TMHU                                                                                                            0.75
                                                                                                                      Hours

ICF not housed   11/07/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   0     1.25   0   1.25    1     0.25   1.25   0   1.25
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   0      0     3    3      0      0      0     3    3
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   0      2     0    2      2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   1      1     2    3      1      0      1     2    3
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                 11:20:00    0   1               0   0   0   0.5    0     0    0      0     0.5    0.5    0   0.5
in PIP or MHCB                                                                                                      CellFront
                                                                                                                    NonConf
   or TMHU                                                                                                          for 0.50
                                                                                                                     Hours
ICF not housed   11/14/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   0      2     0    2      2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                         0   0      2     0    2      2      0      2     0    2
in PIP or MHCB
   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 179 of 368
ICF not housed   11/16/2020   Region II   CMC   ASU   ASUHub   ICF   10/14/2020 11:25:00 AM   32.95                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region II   CMC   ML     EOP     ICF   8/20/2020 10:55:00 AM    87.97                 10:00:00   1   0   09:30:00   1   0   10:21:00   0   0    0     0    0     1.23    0     1.23   0   1.23
in PIP or MHCB                                                                                                      Standard           Standard           Standard
                                                                                                                    Conf for           Conf for           Conf for
   or TMHU                                                                                                            0.43               0.80               0.10
                                                                                                                      Hours              Hours              Hours
ICF not housed   10/16/2020   Region II   CMC   ML     EOP     ICF   8/20/2020 10:55:00 AM    87.97                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region II   CMC   ML     EOP     ICF   8/20/2020 10:55:00 AM    87.97                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region II   CMC   ML     EOP     ICF   8/20/2020 10:55:00 AM    87.97                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CMC   ML     EOP     ICF   8/20/2020 10:55:00 AM    87.97                                                                  0   0   0.75   0   0.75    0     0.75   0.75   0   0.75
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region II   CMC   ML     EOP     ICF   8/20/2020 10:55:00 AM    87.97                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region II   CMC   ML     EOP     ICF   8/20/2020 10:55:00 AM    87.97                 09:09:00   1   0              0   0              0   0    0     0    0     0.23    0     0.23   0   0.23
in PIP or MHCB                                                                                                      Standard
                                                                                                                    Conf for
   or TMHU                                                                                                            0.23
                                                                                                                      Hours
ICF not housed   10/22/2020   Region II   CMC   ML     EOP     ICF   8/20/2020 10:55:00 AM    87.97                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region II   CMC   ML     EOP     ICF   8/20/2020 10:55:00 AM    87.97                                                                  0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region II   CMC   ML     EOP     ICF   8/20/2020 10:55:00 AM    87.97                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region II   CMC   ML     EOP     ICF   8/20/2020 10:55:00 AM    87.97                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region II   CMC   ML     EOP     ICF   8/20/2020 10:55:00 AM    87.97                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region II   CMC   ML     EOP     ICF   8/20/2020 10:55:00 AM    87.97                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region II   CMC   ML     EOP     ICF   8/12/2020 10:43:00 AM    95.98                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region II   CMC   ML     EOP     ICF   8/12/2020 10:43:00 AM    95.98                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region II   CMC   ML     EOP     ICF   8/12/2020 10:43:00 AM    95.98                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region II   CMC   ML     EOP     ICF   8/12/2020 10:43:00 AM    95.98                                                                  0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CMC   ML     EOP     ICF   8/12/2020 10:43:00 AM    95.98                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 180 of 368
ICF not housed   10/20/2020   Region II   CMC   ML     EOP     ICF   8/12/2020 10:43:00 AM   95.98                   09:42:00    1   0   10:00:00    1   0   12:21:00   0             0     0   0   0   0.7     0     0.7    0   0.7
in PIP or MHCB                                                                                                       Standard            Standard            Standard
                                                                                                                     Conf for            Conf for            Conf for
   or TMHU                                                                                                             0.45                0.25                0.37
                                                                                                                       Hours               Hours               Hours

ICF not housed   10/21/2020   Region II   CMC   ML     EOP     ICF   8/12/2020 10:43:00 AM   95.98                                                                      0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                               12:47

   or TMHU


ICF not housed   10/22/2020   Region II   CMC   ML     EOP     ICF   8/12/2020 10:43:00 AM   95.98                   08:34:00    1   0               0   0              0             0     0   0   0   0.52    0     0.52   0   0.52
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.52
                                                                                                                       Hours
ICF not housed   10/23/2020   Region II   CMC   ML     EOP     ICF   8/12/2020 10:43:00 AM   95.98                                                                      0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                               07:40

   or TMHU


ICF not housed   10/24/2020   Region II   CMC   ML     EOP     ICF   8/12/2020 10:43:00 AM   95.98                                                                      0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region II   CMC   ML     EOP     ICF   8/12/2020 10:43:00 AM   95.98                                                                      0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region II   CMC   ML     EOP     ICF   8/12/2020 10:43:00 AM   95.98                                                                      0             0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region II   CMC   ML     EOP     ICF   8/12/2020 10:43:00 AM   95.98                                                                      0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 10:40:00 AM   40.2    ASUHub   MHCB                                                      0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                               11:29

   or TMHU


ICF not housed   10/16/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 10:40:00 AM   40.2    ASUHub   MHCB   12:30:00    0   1               0   0              0            0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.08
                                                                                                                      Hours
ICF not housed   10/17/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 10:40:00 AM   40.2    ASUHub   MHCB                                                      0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                               08:40

   or TMHU


ICF not housed   10/18/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 10:40:00 AM   40.2    ASUHub   MHCB                                                      0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                               08:50

   or TMHU


ICF not housed   10/19/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 10:40:00 AM   40.2    ASUHub   MHCB               0   0   10:30:00    0   1              0            0.25   0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                           CellFront
                                                                                                                                         NonCof
   or TMHU                                                                                                                                 0.25
                                                                                                                                          Hours

ICF not housed   10/20/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 10:40:00 AM   40.2    ASUHub   MHCB   08:55:00    0   3               0   0              0   NSG at   0.25   0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                       CellFront                                               09:20
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.08
                                                                                                                      Hours
ICF not housed   10/21/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 10:40:00 AM   40.2    ASUHub   MHCB                                                      0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                               09:50

   or TMHU


ICF not housed   10/22/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 10:40:00 AM   40.2    ASUHub   MHCB                                                      0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                               10:23

   or TMHU


ICF not housed   10/23/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 10:40:00 AM   40.2    ASUHub   MHCB                                                      0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                               07:45

   or TMHU


ICF not housed   10/24/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 10:40:00 AM   40.2    ASUHub   MHCB   19:50:00    0   1               0   0              0   NSG at   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                       CellFront                                               09:30
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours

ICF not housed   10/25/2020   Region II   CMC   ASU   ASUHub   ICF   9/16/2020 10:40:00 AM   40.2    ASUHub   MHCB                                                      0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                               12:20

   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 181 of 368
ICF not housed   10/26/2020   Region II   CMC   ASU   ASUHub   ICF    9/16/2020 10:40:00 AM   40.2                                                           ASUHub   MHCB   10/26/2020 4:51:30 PM   SPI not             12:05:00    2   1              0   0   0            0.08   0   0   0   1.37   0.08   1.45   0   1.45
in PIP or MHCB                                                                                                                                                                                        done               CellFront
                                                                                                                                                                                                                         NonConf
   or TMHU                                                                                                                                                                                                               for 0.08
                                                                                                                                                                                                                          Hours
    TMHU         10/17/2020   Region II   CMC   ML     EOP      EOP                                   10/17/2020 6:44:11 PM   10/18/2020 8:45:59 AM   0.58    MCB     MHCB                                                                                      0             0     1   0   1    0      1      1     0    1
    TMHU         10/18/2020   Region II   CMC   ML      PF     MHCB   10/17/2020 6:14:00 PM   9.66    10/17/2020 6:44:11 PM   10/18/2020 8:45:59 AM   0.58    MCB     MHCB   10/18/2020 11:06:38 AM Required             11:00:00    1   0              0   0   0             0     0   0   0   0.33    0     0.33   0   0.33
                                                                                                                                                                                                    by policy            Standard
                                                                                                                                                                                                                         Conf for
                                                                                                                                                                                                                           0.33
                                                                                                                                                                                                                           Hours
ICF not housed   10/29/2020   Region II   CMC   ASU   ASUHub   ICF     9/8/2020 1:47:00 PM    62.75                                                           EOP     ICF                                       Oct 29   12:00:00    0   1              0   0   0            0.83   0   0   0    0     0.83   0.83   0   0.83
in PIP or MHCB                                                                                                                                                                                                   2020    CellFront
                                                                                                                                                                                                                3:09PM   NonConf
   or TMHU                                                                                                                                                                                                               for 0.83
                                                                                                                                                                                                                           Hours
ICF not housed   10/30/2020   Region II   CMC   ASU   ASUHub   ICF     9/8/2020 1:47:00 PM    62.75                                                           EOP     ICF                                       Oct 30                                          0             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                   2020
                                                                                                                                                                                                                9:27AM
   or TMHU


ICF not housed   10/31/2020   Region II   CMC   ASU   ASUHub   ICF     9/8/2020 1:47:00 PM    62.75                                                           EOP     ICF                                       Oct 31                                          0             0     2   0   2    2      0      2     0    2
in PIP or MHCB                                                                                                                                                                                                   2020
                                                                                                                                                                                                                8:36AM
   or TMHU


ICF not housed   11/01/2020   Region II   CMC   ASU   ASUHub   ICF     9/8/2020 1:47:00 PM    62.75                                                           EOP     ICF                                                                                       0             0     2   0   2    2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region II   CMC   ASU   ASUHub   ICF     9/8/2020 1:47:00 PM    62.75                                                           EOP     ICF                                                08:30:00    0   1              0   0   0            0.08   2   0   2    2     0.08   2.08   0   2.08
in PIP or MHCB                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                         NonConf
   or TMHU                                                                                                                                                                                                               for 0.08
                                                                                                                                                                                                                          Hours
ICF not housed   11/03/2020   Region II   CMC   ASU   ASUHub   ICF     9/8/2020 1:47:00 PM    62.75                                                           EOP     ICF                                                                                       0             0     3   0   3    3      0      3     0    3
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region II   CMC   ASU   ASUHub   ICF     9/8/2020 1:47:00 PM    62.75                                                           EOP     ICF                                                            0   0   11:00:00   2   0   0             0     4   0   4    5      0      5     0    5
in PIP or MHCB                                                                                                                                                                                                                               Standard
                                                                                                                                                                                                                                             Conf for
   or TMHU                                                                                                                                                                                                                                     0.50
                                                                                                                                                                                                                                               Hours
ICF not housed   11/05/2020   Region II   CMC   ASU   ASUHub   ICF     9/8/2020 1:47:00 PM    62.75                                                                                                                                                             0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region II   CMC   ASU   ASUHub   ICF     9/8/2020 1:47:00 PM    62.75                                                           EOP     ICF                                                                                       0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region II   CMC   ML     EOP     ICF     9/8/2020 1:47:00 PM    62.75                                                                                                                                                             0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region II   CMC   ML     EOP     ICF     9/8/2020 1:47:00 PM    62.75                                                                                                                                                             0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                       10:10

   or TMHU


ICF not housed   11/08/2020   Region II   CMC   ML     EOP     ICF     9/8/2020 1:47:00 PM    62.75                                                                                                                                                             0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                       10:30

   or TMHU


ICF not housed   11/09/2020   Region II   CMC   ML     EOP     ICF     9/8/2020 1:47:00 PM    62.75                                                                                                                                                             0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region II   CMC   ML     EOP     ICF     9/8/2020 1:47:00 PM    62.75                                                                                                                                                             0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region II   CMC   ML     EOP     ICF     6/9/2020 3:03:00 PM    159.8                                                                                                                                                             0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region II   CMC   ML     EOP     ICF     6/9/2020 3:03:00 PM    159.8                                                                                                                                                             0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region II   CMC   ML     EOP     ICF     6/9/2020 3:03:00 PM    159.8                                                                                                                                                             0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 182 of 368
ICF not housed   10/18/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                    09:57:00   1   0              0   0              0   0   0   1   1   0.05   0   0.05   1   1.05
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.05
                                                                                                                  Hours
ICF not housed   10/20/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                               0   0   09:30:00   1   0              0   0   0   0   0   0.25   0   0.25   0   0.25
in PIP or MHCB                                                                                                                     Standard
                                                                                                                                   Conf for
   or TMHU                                                                                                                           0.25
                                                                                                                                     Hours
ICF not housed   10/24/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                    09:47:00   1   0              0   0              0   0   0   0   0   0.13   0   0.13   0   0.13
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.13
                                                                                                                  Hours
ICF not housed   10/30/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                    10:29:00   1   0              0   0   11:35:00   0   0   0   0   0   0.03   0   0.03   0   0.03
in PIP or MHCB                                                                                                  Standard                              Standard
                                                                                                                Conf for                              Conf for
   or TMHU                                                                                                        0.03                                  0.27
                                                                                                                  Hours                                 Hours
ICF not housed   11/04/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region II   CMC   ML   EOP   ICF   6/9/2020 3:03:00 PM   159.8                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 183 of 368
ICF not housed   11/06/2020   Region II   CMC   ML    EOP    ICF     6/9/2020 3:03:00 PM    159.8                                                                                                                                                                     0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region II   CMC   ML    EOP    ICF     6/9/2020 3:03:00 PM    159.8                                                                                                                                                                     0            0   0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region II   CMC   ML    EOP    ICF     6/9/2020 3:03:00 PM    159.8                                                                                                                                                                     0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region II   CMC   ML    EOP    ICF     6/9/2020 3:03:00 PM    159.8                                                                                                             10:09:00   0   1              0   0                     0            0   0   0   0    0     0.03   0.03   0   0.03
in PIP or MHCB                                                                                                                                                                                                  Yard
                                                                                                                                                                                                              NonConf
   or TMHU                                                                                                                                                                                                    for 0.03
                                                                                                                                                                                                               Hours

ICF not housed   11/10/2020   Region II   CMC   ML    EOP    ICF     6/9/2020 3:03:00 PM    159.8                                                                                                                                                                     0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region II   CMC   ML    EOP    ICF     6/9/2020 3:03:00 PM    159.8                                                                                                                                                                     0            0   0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region II   CMC   ML    EOP    ICF     6/9/2020 3:03:00 PM    159.8                                                                                                                                                                     0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region II   CMC   ML    EOP    ICF     6/9/2020 3:03:00 PM    159.8                                                                                                                                                                     0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region II   CMC   ML    EOP    ICF     6/9/2020 3:03:00 PM    159.8                                                                                                                                                                     0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region II   CMC   ML    EOP    ICF     6/9/2020 3:03:00 PM    159.8                                                                                                                                                                     0            0   0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region II   CMC   ML    EOP    ICF     6/9/2020 3:03:00 PM    159.8                                                                                                                                                                     0            0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/29/2020   Region II   DVI   ASU   ASU    GP                                     10/29/2020 7:37:35 AM   11/3/2020 3:15:56 PM    5.32   ASU   CCCMS   10/29/2020 12:28:09 PM   SPI not     10:30:00   1   0   12:30:00   1   0                     0   NSG at   0   0   0   0    2      0      2     0    2
                                                                                                                                                                                                   done       Standard           Standard                                  07:00
                                                                                                                                                                                                              Conf for           Conf for
                                                                                                                                                                                                                1.00               1.00
                                                                                                                                                                                                                Hours              Hours
    TMHU         10/30/2020   Region II   DVI   ML    OHU   MHCB    10/29/2020 6:37:00 AM   5.26    10/29/2020 7:37:35 AM   11/3/2020 3:15:56 PM    5.32   ASU   CCCMS                                        09:31:00   2   0   10:15:00   1   0   09:31:00          0   NSG at   0   0   0   0   2.98    0     2.98   0   2.98
                                                                                                                                                                                                              Standard           Standard           Standard               07:00
                                                                                                                                                                                                              Conf for           Conf for           Conf for
                                                                                                                                                                                                                0.77               0.68               0.77
                                                                                                                                                                                                                Hours              Hours              Hours
    TMHU         10/31/2020   Region II   DVI   ML    OHU   MHCB    10/29/2020 6:37:00 AM   5.26    10/29/2020 7:37:35 AM   11/3/2020 3:15:56 PM    5.32   ASU   CCCMS                                        08:31:00   1   0              0   0                     0            0   0   0   0   1.62    0     1.62   0   1.62
                                                                                                                                                                                                              Standard
                                                                                                                                                                                                              Conf for
                                                                                                                                                                                                                1.62
                                                                                                                                                                                                                Hours
    TMHU         11/01/2020   Region II   DVI   ML    OHU   MHCB    10/29/2020 6:37:00 AM   5.26    10/29/2020 7:37:35 AM   11/3/2020 3:15:56 PM    5.32   ASU   CCCMS                                        09:15:00   1   0              0   0                     0            0   0   0   0   1.1     0     1.1    0   1.1
                                                                                                                                                                                                              Standard
                                                                                                                                                                                                              Conf for
                                                                                                                                                                                                                1.10
                                                                                                                                                                                                                Hours
    TMHU         11/02/2020   Region II   DVI   ML    OHU   MHCB    10/29/2020 6:37:00 AM   5.26    10/29/2020 7:37:35 AM   11/3/2020 3:15:56 PM    5.32   ASU   CCCMS                                        09:43:00   1   0   09:00:00   1   0              0.5    1            0   0   0   0   1.6     0     1.6    0   1.6
                                                                                                                                                                                                              Standard           Standard
                                                                                                                                                                                                              Conf for           Conf for
                                                                                                                                                                                                                0.35               0.75
                                                                                                                                                                                                                Hours              Hours
    TMHU         11/03/2020   Region II   DVI   ML    OHU   MHCB    10/29/2020 6:37:00 AM   5.26    10/29/2020 7:37:35 AM   11/3/2020 3:15:56 PM    5.32   ASU   CCCMS   11/3/2020 11:47:58 AM    Required    08:20:00   1   0   10:00:00   1   0              0.25   1            0   0   0   0   1.83   0.25   2.08   0   2.08
                                                                                                                                                                                                  by policy   Standard           Standard
                                                                                                                                                                                                              Conf for           Conf for
                                                                                                                                                                                                                1.08               0.75
                                                                                                                                                                                                                Hours              Hours
    TMHU         10/19/2020   Region II   DVI   RC    RC    CCCMS                                   10/19/2020 9:21:19 PM   10/20/2020 3:06:34 PM   0.74   GP    CCCMS                                                                                                0            0   0   0   0    0      0      0     0    0
    TMHU         10/20/2020   Region II   DVI   ML    OHU    MHCB   10/19/2020 8:11:00 PM   0.71    10/19/2020 9:21:19 PM   10/20/2020 3:06:34 PM   0.74   GP    CCCMS   10/20/2020 3:00:34 PM    Required    09:30:00   1   0   10:33:00   1   0                     0            0   0   0   0   1.95    0     1.95   0   1.95
                                                                                                                                                                                                  by policy   Standard           Standard
                                                                                                                                                                                                              Conf for           Conf for
                                                                                                                                                                                                                1.00               0.95
                                                                                                                                                                                                                Hours              Hours
    TMHU         11/11/2020   Region II   DVI   ML    GP    MHCB    11/11/2020 4:25:00 PM   4.74    11/11/2020 9:27:19 PM                           4.53                                                                                                              0            0   0   0   0    0      0      0     0    0
    TMHU         11/12/2020   Region II   DVI   ML    OHU   MHCB    11/11/2020 4:25:00 PM   4.74    11/11/2020 9:27:19 PM                           4.53                                                      10:39:00   1   0   10:39:00   1   0                     0            0   0   0   0   1.75    0     1.75   0   1.75
                                                                                                                                                                                                              Standard           Standard
                                                                                                                                                                                                              Conf for           Conf for
                                                                                                                                                                                                                0.67               1.08
                                                                                                                                                                                                                Hours              Hours
    TMHU         11/13/2020   Region II   DVI   ML    OHU   MHCB    11/11/2020 4:25:00 PM   4.74    11/11/2020 9:27:19 PM                           4.53                 11/13/2020 4:28:29 PM    Required    09:24:00   2   0   09:28:00   1   0   09:24:00          0            0   0   0   0   3.35    0     3.35   0   3.35
                                                                                                                                                                                                  by policy   Standard           Standard           Standard
                                                                                                                                                                                                              Conf for           Conf for           Conf for
                                                                                                                                                                                                                0.80               0.95               0.80
                                                                                                                                                                                                                Hours              Hours              Hours
                                                          Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 184 of 368
TMHU   11/14/2020   Region II   DVI   ML    OHU   MHCB    11/11/2020 4:25:00 PM    4.74   11/11/2020 9:27:19 PM                            4.53                                                                08:45:00    1   0                 0   0              0   NSG at   NSG at    0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                               Standard                                                  07:00    19:29
                                                                                                                                                                                                               Conf for
                                                                                                                                                                                                                 0.50
                                                                                                                                                                                                                 Hours
TMHU   11/15/2020   Region II   DVI   ML    OHU   MHCB    11/11/2020 4:25:00 PM    4.74   11/11/2020 9:27:19 PM                            4.53                                                                09:16:00    1   0                 0   0              0   NSG at   NSG at    0     0   0   0   0.28    0     0.28   0   0.28
                                                                                                                                                                                                               Standard                                                  10:17    15:50
                                                                                                                                                                                                               Conf for
                                                                                                                                                                                                                 0.28
                                                                                                                                                                                                                 Hours
TMHU   11/16/2020   Region II   DVI   ML    OHU   MHCB    11/11/2020 4:25:00 PM    4.74   11/11/2020 9:27:19 PM                            4.53                                                                                                                     0                      0     0   0   0    0      0      0     0    0
TMHU   11/13/2020   Region II   DVI   ML    WC    MHCB    11/13/2020 12:30:00 AM   0.51   11/13/2020 1:26:17 AM                            3.37                  11/13/2020 2:28:21 PM   Required              10:44:00    1   0   11:21:00      1   0              0                      0     0   0   0   0.68    0     0.68   0   0.68
                                                                                                                                                                                         by policy             Standard            Standard
                                                                                                                                                                                                               Conf for            Conf for
                                                                                                                                                                                                                 0.65                0.03
                                                                                                                                                                                                                 Hours               Hours
TMHU   11/14/2020   Region II   DVI   ML    OHU    GP                                     11/13/2020 1:26:17 AM                            3.37                                                      Nov 14                                                         0   NSG at             0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                       2020                                                              19:29
                                                                                                                                                                                                      1:57PM
TMHU   11/15/2020   Region II   DVI   ML    OHU    GP                                     11/13/2020 1:26:17 AM                            3.37                                                      Nov 15                                                         0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                       2020                                                              10:17    15:50
                                                                                                                                                                                                     11:16AM
TMHU   11/16/2020   Region II   DVI   ML    OHU    GP                                     11/13/2020 1:26:17 AM                            3.37                                                                                                                     0                      0     0   0   0    0      0      0     0    0
TMHU   11/15/2020   Region II   DVI   ML    GP    MHCB    11/15/2020 5:46:00 PM    0.69   11/15/2020 7:24:21 PM                            0.62                                                                                                                     0                      0     0   0   0    0      0      0     0    0
TMHU   11/16/2020   Region II   DVI   ML    OHU   MHCB    11/15/2020 5:46:00 PM    0.69   11/15/2020 7:24:21 PM                            0.62                                                                                                                     0                      0     0   0   0    0      0      0     0    0
TMHU   10/15/2020   Region II   DVI   ML    OHU   MHCB    10/14/2020 4:33:00 PM    0.74   10/14/2020 8:12:41 PM   10/15/2020 11:13:35 AM   0.63    GP     GP     10/15/2020 2:02:39 PM   Required              09:27:00    1   0   08:45:00      1   0              0                      0     0   0   0   1.43    0     1.43   0   1.43
                                                                                                                                                                                         by policy             Standard            Standard
                                                                                                                                                                                                                Conf for           Conf for
                                                                                                                                                                                                                  0.72               0.72
                                                                                                                                                                                                                 Hours               Hours
TMHU   10/27/2020   Region II   SCC   ML    PF    MHCB    10/27/2020 11:31:00 AM   6.06   10/27/2020 1:10:00 PM    11/2/2020 3:55:52 PM    6.11    PF    CCCMS   10/27/2020 3:48:06 PM   SPI not               10:17:00    2   0                 0   0              0                      0     0   0   0   2.6     0     2.6    0   2.6
                                                                                                                                                                                          done                 Standard
                                                                                                                                                                                                                Conf for
                                                                                                                                                                                                                  1.30
                                                                                                                                                                                                                 Hours
TMHU   10/28/2020   Region II   SCC   ASU   ASU   MHCB    10/27/2020 11:31:00 AM   6.06   10/27/2020 1:10:00 PM    11/2/2020 3:55:52 PM    6.11    PF    CCCMS                                                 08:30:00    1   1   09:33:00      1   0   10:15:00   0                     0.17   0   0   0   0.95   0.17   1.12   0   1.12
                                                                                                                                                                                                               CellFront           Standard              Standard
                                                                                                                                                                                                               NonConf             Conf for              Conf for
                                                                                                                                                                                                                for 0.17             0.45                  0.33
                                                                                                                                                                                                                 Hours               Hours                 Hours
TMHU   10/29/2020   Region II   SCC   ASU   ASU   MHCB    10/27/2020 11:31:00 AM   6.06   10/27/2020 1:10:00 PM    11/2/2020 3:55:52 PM    6.11    PF    CCCMS                                                 08:25:00    1   1                 0   0              0                     0.13   0   0   0   0.33   0.13   0.47   0   0.47
                                                                                                                                                                                                               CellFront
                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                for 0.13
                                                                                                                                                                                                                 Hours
TMHU   10/30/2020   Region II   SCC   ASU   ASU   MHCB    10/27/2020 11:31:00 AM   6.06   10/27/2020 1:10:00 PM    11/2/2020 3:55:52 PM    6.11    PF    CCCMS                                                 09:00:00    1   1   09:07:00      1   0              0                     0.2    0   0   0   1.7    0.2    1.9    0   1.9
                                                                                                                                                                                                               Standard            Standard
                                                                                                                                                                                                                Conf for           Conf for
                                                                                                                                                                                                                  1.23               0.47
                                                                                                                                                                                                                 Hours               Hours
TMHU   10/31/2020   Region II   SCC   ASU   ASU   MHCB    10/27/2020 11:31:00 AM   6.06   10/27/2020 1:10:00 PM    11/2/2020 3:55:52 PM    6.11    PF    CCCMS                                                 09:26:00    1   1                 0   0              0                     0.13   0   0   0   0.43   0.13   0.57   0   0.57
                                                                                                                                                                                                               Therapeut
                                                                                                                                                                                                               icModule
                                                                                                                                                                                                                Conf for
                                                                                                                                                                                                                  0.43
                                                                                                                                                                                                                 Hours
TMHU   11/01/2020   Region II   SCC   ASU   ASU   MHCB    10/27/2020 11:31:00 AM   6.06   10/27/2020 1:10:00 PM    11/2/2020 3:55:52 PM    6.11    PF    CCCMS                                                 09:06:00    0   2                 0   0              0                     0.37   0   0   0    0     0.37   0.37   0   0.37
                                                                                                                                                                                                               CellFront
                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                for 0.10
                                                                                                                                                                                                                 Hours
TMHU   11/02/2020   Region II   SCC   ASU   ASU   MHCB    10/27/2020 11:31:00 AM   6.06   10/27/2020 1:10:00 PM    11/2/2020 3:55:52 PM    6.11    PF    CCCMS   11/2/2020 4:43:54 PM    Required              08:36:00    1   1   10:26:00      1   0   12:05:00   0                     0.07   0   0   0   0.62   0.07   0.68   0   0.68
                                                                                                                                                                                         by policy             CellFront           Therapeut             Standard
                                                                                                                                                                                                               NonConf             icModule              Conf for
                                                                                                                                                                                                                for 0.07            Conf for               0.15
                                                                                                                                                                                                                 Hours               0.43                  Hours
                                                                                                                                                                                                                                     Hours
TMHU   10/16/2020   Region II   SCC    ML   SNY   CCCMS                                   10/16/2020 8:01:12 PM   10/27/2020 12:08:43 PM   10.67   ASU   CCCMS                                                                                                      0                      0     0   0   0    0      0      0     0    0
TMHU   10/17/2020   Region II   SCC   ASU   ASU    MHCB   10/16/2020 7:49:00 PM    4.74   10/16/2020 8:01:12 PM   10/27/2020 12:08:43 PM   10.67   ASU   CCCMS                                                                                                      0                      0     0   0   0    0      0      0     0    0
TMHU   10/18/2020   Region II   SCC   ASU   ASU    MHCB   10/16/2020 7:49:00 PM    4.74   10/16/2020 8:01:12 PM   10/27/2020 12:08:43 PM   10.67   ASU   CCCMS   10/18/2020 3:28:54 PM   SPI not               12:00:00    1   1                 0   0              0                     0.17   0   0   0   0.25   0.17   0.42   0   0.42
                                                                                                                                                                                          done                 Standard
                                                                                                                                                                                                               Conf for
                                                                                                                                                                                                                 0.25
                                                                                                                                                                                                                 Hours
TMHU   10/19/2020   Region II   SCC   ASU   ASU   MHCB    10/16/2020 7:49:00 PM    4.74   10/16/2020 8:01:12 PM   10/27/2020 12:08:43 PM   10.67   ASU   CCCMS                                                 09:33:00    0   3    10:07:00     1   0   09:46:00   0                     0.72   0   0   0   0.38   0.72   1.1    0   1.1
                                                                                                                                                                                                               CellFront           HoldingCe             Standard
                                                                                                                                                                                                               NonConf             ll Conf for           Conf for
                                                                                                                                                                                                               for 0.20                0.38                0.30
                                                                                                                                                                                                                 Hours                Hours                Hours
TMHU   10/20/2020   Region II   SCC   ASU   ASU   MHCB    10/16/2020 7:49:00 PM    4.74   10/16/2020 8:01:12 PM   10/27/2020 12:08:43 PM   10.67   ASU   CCCMS                                                 09:11:00    1   1                 0   0              0                     0.08   0   0   0   0.3    0.08   0.38   0   0.38
                                                                                                                                                                                                               Standard
                                                                                                                                                                                                               Conf for
                                                                                                                                                                                                                 0.30
                                                                                                                                                                                                                 Hours
TMHU   10/21/2020   Region II   SCC   ASU   ASU   MHCB    10/16/2020 7:49:00 PM    4.74   10/16/2020 8:01:12 PM   10/27/2020 12:08:43 PM   10.67   ASU   CCCMS   10/21/2020 7:16:15 PM   Required              08:30:00    0   2   11:52:00      1   0   11:14:00   0                     0.38   0   0   0   0.13   0.38   0.52   0   0.52
                                                                                                                                                                                         by policy             CellFront           Standard              Standard
                                                                                                                                                                                                               NonConf             Conf for              Conf for
                                                                                                                                                                                                               for 0.17              0.13                  0.23
                                                                                                                                                                                                                 Hours               Hours                 Hours
TMHU   10/22/2020   Region II   SCC   ASU   ASU   CCCMS                                   10/16/2020 8:01:12 PM   10/27/2020 12:08:43 PM   10.67   ASU   CCCMS                                        Oct 22                                                        0                      0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                      2020
                                                                                                                                                                                                     9:30AM
TMHU   10/23/2020   Region II   SCC   ASU   ASU   CCCMS                                   10/16/2020 8:01:12 PM   10/27/2020 12:08:43 PM   10.67   ASU   CCCMS                                        Oct 23                                                        0                      0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                      2020
                                                                                                                                                                                                     11:34AM
TMHU   10/24/2020   Region II   SCC   ASU   ASU   CCCMS                                   10/16/2020 8:01:12 PM   10/27/2020 12:08:43 PM   10.67   ASU   CCCMS                                        Oct 24                                                        0                      0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                      2020
                                                                                                                                                                                                     3:10PM
TMHU   10/25/2020   Region II   SCC   ASU   ASU   CCCMS                                   10/16/2020 8:01:12 PM   10/27/2020 12:08:43 PM   10.67   ASU   CCCMS                                        Oct 25                                                        0                      0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                      2020
                                                                                                                                                                                                     9:47AM
TMHU   10/26/2020   Region II   SCC   ASU   ASU   CCCMS                                   10/16/2020 8:01:12 PM   10/27/2020 12:08:43 PM   10.67   ASU   CCCMS                                        Oct 26 10:58:00      1   0                 0   0              0                      0     0   0   0   0.4     0     0.4    0   0.4
                                                                                                                                                                                                      2020   Therapeut
                                                                                                                                                                                                     11:09AM icModule
                                                                                                                                                                                                              Conf for
                                                                                                                                                                                                               0.40
                                                                                                                                                                                                               Hours
TMHU   10/27/2020   Region II   SCC   ASU   ASU   CCCMS                                   10/16/2020 8:01:12 PM   10/27/2020 12:08:43 PM   10.67   ASU   CCCMS                                                                                                      0                      0     0   0   0    0      0      0     0    0
                                                          Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 185 of 368
TMHU   11/15/2020   Region II   SCC   ML    VAR   CCCMS                                   11/15/2020 1:03:28 PM   11/15/2020 7:54:33 PM    0.29    VAR   CCCMS   11/15/2020 4:12:08 PM    SPI not                                                        0    0     0   0   0    0      0      0     0      0
                                                                                                                                                                                           done
TMHU   10/15/2020   Region II   SCC   ASU   ASU   MHCB    10/14/2020 7:27:00 PM    6.9    10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB    10/15/2020 12:52:49 PM   SPI not   10:19:00    2   0                 0   0              0    0     0   0   0   1.28    0     1.28   0     1.28
                                                                                                                                                                                           done     Standard
                                                                                                                                                                                                     Conf for
                                                                                                                                                                                                       0.88
                                                                                                                                                                                                      Hours
TMHU   10/16/2020   Region II   SCC   ASU   ASU   MHCB    10/14/2020 7:27:00 PM    6.9    10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       08:50:00    1   0   09:55:00      1   0   09:40:00   0    0     0   0   0   0.48    0     0.48   0     0.48
                                                                                                                                                                                                    Standard            Standard              Standard
                                                                                                                                                                                                     Conf for           Conf for              Conf for
                                                                                                                                                                                                       0.08               0.40                  0.33
                                                                                                                                                                                                      Hours               Hours                 Hours
TMHU   10/17/2020   Region II   SCC   ASU   ASU   MHCB    10/14/2020 7:27:00 PM    6.9    10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       08:18:00    1   1                 0   0              0    0     0   0   0   0.43    0     0.43   0     0.43
                                                                                                                                                                                                    Therapeut
                                                                                                                                                                                                    icModule
                                                                                                                                                                                                     Conf for
                                                                                                                                                                                                       0.43
                                                                                                                                                                                                      Hours
TMHU   10/18/2020   Region II   SCC   ASU   ASU   MHCB    10/14/2020 7:27:00 PM    6.9    10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       10:06:00    1   1                 0   0              0   0.07   0   0   0   0.63   0.07   0.7    0     0.7
                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                     for 0.07
                                                                                                                                                                                                      Hours
TMHU   10/19/2020   Region II   SCC   ASU   ASU   MHCB    10/14/2020 7:27:00 PM    6.9    10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       08:20:00    1   1    08:35:00     1   0              0   0.15   0   0   0   1.73   0.15   1.88   0     1.88
                                                                                                                                                                                                    CellFront           HoldingCe
                                                                                                                                                                                                    NonConf             ll Conf for
                                                                                                                                                                                                     for 0.15               0.30
                                                                                                                                                                                                      Hours                Hours
TMHU   10/20/2020   Region II   SCC   ASU   ASU   MHCB    10/14/2020 7:27:00 PM    6.9    10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       09:30:00    1   1                 0   0              0   0.08   0   0   0   0.87   0.08   0.95   0     0.95
                                                                                                                                                                                                    Standard
                                                                                                                                                                                                     Conf for
                                                                                                                                                                                                       0.87
                                                                                                                                                                                                      Hours
TMHU   10/21/2020   Region II   SCC   ASU   ASU   MHCB    10/14/2020 7:27:00 PM    6.9    10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       08:50:00    0   2                 0   0   10:35:00   0   0.33   0   0   0    0     0.33   0.33   0     0.33
                                                                                                                                                                                                    CellFront                                 Standard
                                                                                                                                                                                                    NonConf                                   Conf for
                                                                                                                                                                                                     for 0.08                                   0.13
                                                                                                                                                                                                      Hours                                     Hours
TMHU   10/22/2020   Region II   SCC   ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB    10/22/2020 4:35:31 PM    SPI not   08:20:00    1   1   09:50:00      1   0              0   0.25   0   0   0   1.25   0.25   1.5    0     1.5
                                                                                                                                                                                           done     CellFront           Standard
                                                                                                                                                                                                    NonConf             Conf for
                                                                                                                                                                                                     for 0.25             0.42
                                                                                                                                                                                                      Hours               Hours
TMHU   10/23/2020   Region II   SCC   ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       10:49:00    1   1                 0   0              0   0.92   0   0   0   0.67   0.25   0.92   0     0.92
                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                     Conf for
                                                                                                                                                                                                       0.67
                                                                                                                                                                                                      Hours
TMHU   10/24/2020   Region II   SCC   ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       09:52:00    1   1                 0   0              0   0.2    0   0   0   0.4    0.2    0.6    0     0.6
                                                                                                                                                                                                    Therapeut
                                                                                                                                                                                                    icModule
                                                                                                                                                                                                     Conf for
                                                                                                                                                                                                       0.40
                                                                                                                                                                                                      Hours
TMHU   10/25/2020   Region II   SCC   ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                                   0   0    08:40:00     1   1              0   0.1    0   0   0   0.87   0.1    0.97   0     0.97
                                                                                                                                                                                                                        HoldingCe
                                                                                                                                                                                                                        ll Conf for
                                                                                                                                                                                                                            0.87
                                                                                                                                                                                                                           Hours
TMHU   10/26/2020   Region II   SCC   ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       08:30:00    1   1                 0   0              0   0.23   0   0   0   0.55   0.23   0.78   0     0.78
                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                     for 0.23
                                                                                                                                                                                                      Hours
TMHU   10/27/2020   Region II   SCC   ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       08:55:00    0   2                 0   0              0   0.63   0   0   0    0     0.63   0.63   0     0.63
                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                     for 0.17
                                                                                                                                                                                                      Hours
TMHU   10/28/2020   Region II   SCC   ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       08:45:00    0   2   10:55:00      1   0   10:00:00   0   0.33   0   0   0   0.48   0.33   0.82   0     0.82
                                                                                                                                                                                                    CellFront           Standard              Standard
                                                                                                                                                                                                    NonConf             Conf for              Conf for
                                                                                                                                                                                                     for 0.17             0.48                  0.22
                                                                                                                                                                                                      Hours               Hours                 Hours
TMHU   10/29/2020   Region II   SCC   ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       08:34:00    1   1                 0   0              0   0.17   0   0   0   0.53   0.17   0.7    0     0.7
                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                     for 0.17
                                                                                                                                                                                                      Hours
TMHU   10/30/2020   Region II   SCC   ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       10:55:00    1   1   08:31:00      1   0              0   0.05   0   0   0   1.42   0.05   1.47   0     1.47
                                                                                                                                                                                                    Standard            Standard
                                                                                                                                                                                                     Conf for           Conf for
                                                                                                                                                                                                       0.95               0.47
                                                                                                                                                                                                      Hours               Hours
TMHU   10/31/2020   Region II   SCC   ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       08:36:00    1   1                 0   0              0   0.15   0   0   0   0.8    0.15   0.95   0     0.95
                                                                                                                                                                                                    Therapeut
                                                                                                                                                                                                    icModule
                                                                                                                                                                                                     Conf for
                                                                                                                                                                                                       0.80
                                                                                                                                                                                                      Hours
TMHU   11/01/2020   Region II   SCC   ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       09:01:00    0   2                 0   0              0   0.28   0   0   0    0     0.28   0.28   0     0.28
                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                     for 0.07
                                                                                                                                                                                                      Hours
TMHU   11/02/2020   Region II   SCC   ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       08:29:00    1   1   10:39:00      1   0              0   0.1    0   0   0   0.75   0.1    0.85   0     0.85
                                                                                                                                                                                                    CellFront           Therapeut
                                                                                                                                                                                                    NonConf             icModule
                                                                                                                                                                                                     for 0.10            Conf for
                                                                                                                                                                                                      Hours               0.53
                                                                                                                                                                                                                          Hours
TMHU   11/03/2020   Region II   SCC   ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       08:50:00    0   2                 0   0              0   0.17   0   0   0    0     0.17   0.17   0     0.17
                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                     Hours
TMHU   11/04/2020   Region II   SCC   ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                       09:11:00    0   2   07:51:00      0   0   10:29:00   0   0.6    0   0   0    0     0.6    0.6    0.5   1.1
                                                                                                                                                                                                    CellFront            NonCof               Standard
                                                                                                                                                                                                    NonConf               0.50                Conf for
                                                                                                                                                                                                    for 0.18              Hours                 0.07
                                                                                                                                                                                                     Hours                                      Hours
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 186 of 368
    TMHU         11/05/2020   Region II   SCC    ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                                  08:40:00    0   2   08:00:00    0   0              0                     0.33   0   0   0    0     0.33   0.33   0.5   0.83
                                                                                                                                                                                                                          CellFront            NonCof
                                                                                                                                                                                                                          NonConf               0.50
                                                                                                                                                                                                                          for 0.08              Hours
                                                                                                                                                                                                                           Hours
    TMHU         11/06/2020   Region II   SCC    ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                                  08:10:00    1   1               0   0              0                     0.25   0   0   0   0.97   0.25   1.22   0     1.22
                                                                                                                                                                                                                          CellFront
                                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                                          for 0.25
                                                                                                                                                                                                                           Hours
    TMHU         11/07/2020   Region II   SCC    ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                                  08:40:00    0   2               0   0              0                     0.25   0   0   0    0     0.25   0.25   0     0.25
                                                                                                                                                                                                                          CellFront
                                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                                          for 0.08
                                                                                                                                                                                                                           Hours
    TMHU         11/08/2020   Region II   SCC    ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                                              0   0   08:40:00    0   2              0                     0.17   0   0   0    0     0.17   0.17   0     0.17
                                                                                                                                                                                                                                              CellFront
                                                                                                                                                                                                                                              NonCof
                                                                                                                                                                                                                                                0.03
                                                                                                                                                                                                                                               Hours
    TMHU         11/09/2020   Region II   SCC    ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                                  09:05:00    1   1               0   0              0                     0.2    0   0   0   0.75   0.2    0.95   0     0.95
                                                                                                                                                                                                                          CellFront
                                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                                          for 0.20
                                                                                                                                                                                                                           Hours
    TMHU         11/10/2020   Region II   SCC    ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                                  08:55:00    0   2               0   0   10:52:00   0                     1.28   0   0   0    0     1.28   1.28   0     1.28
                                                                                                                                                                                                                          CellFront                               Standard
                                                                                                                                                                                                                          NonConf                                 Conf for
                                                                                                                                                                                                                          for 0.08                                  0.07
                                                                                                                                                                                                                           Hours                                    Hours
    TMHU         11/11/2020   Region II   SCC    ASU   ASU   ACUTE   10/21/2020 4:57:00 PM   20.63   10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB    11/11/2020 3:16:25 PM   SPI not                           0   0   08:30:00    1   0              0                      0     0   0   0   0.63    0     0.63   0     0.63
                                                                                                                                                                                                     done                                     Standard
                                                                                                                                                                                                                                              Conf for
                                                                                                                                                                                                                                                0.63
                                                                                                                                                                                                                                                Hours
    TMHU         11/12/2020   Region II   SCC    ASU   ASU   MHCB    11/11/2020 8:01:00 AM   5.09    10/14/2020 8:07:37 PM   11/12/2020 11:12:33 AM   28.63         MHCB                                                  10:30:00    0   1               0   0              0                     0.17   0   0   0    0     0.17   0.17   0     0.17
                                                                                                                                                                                                                          CellFront
                                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                                           for 0.17
                                                                                                                                                                                                                            Hours
    TMHU         10/29/2020   Region II   SCC    ASU   ASU   CCCMS                                   10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS   10/29/2020 1:04:09 PM   SPI not               13:00:00    1   0               0   0              0                      0     0   0   0   1.07    0     1.07   0     1.07
                                                                                                                                                                                                     done                 Therapeut
                                                                                                                                                                                                                          icModule
                                                                                                                                                                                                                           Conf for
                                                                                                                                                                                                                             1.07
                                                                                                                                                                                                                            Hours
    TMHU         10/30/2020   Region II   SCC    ASU   ASU   MHCB    10/29/2020 1:15:00 PM   4.01    10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                                 08:00:00    1   1   07:44:00    1   0   10:00:00   0                     0.83   0   0   0   1.45   0.83   2.28   0     2.28
                                                                                                                                                                                                                          Standard            Standard            Standard
                                                                                                                                                                                                                           Conf for           Conf for            Conf for
                                                                                                                                                                                                                             0.92               0.53                0.25
                                                                                                                                                                                                                            Hours               Hours               Hours
    TMHU         10/31/2020   Region II   SCC    ASU   ASU   MHCB    10/29/2020 1:15:00 PM   4.01    10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                                 09:56:00    1   1               0   0              0                     0.17   0   0   0   0.52   0.17   0.68   0     0.68
                                                                                                                                                                                                                          Therapeut
                                                                                                                                                                                                                          icModule
                                                                                                                                                                                                                           Conf for
                                                                                                                                                                                                                             0.52
                                                                                                                                                                                                                            Hours
    TMHU         11/01/2020   Region II   SCC    ASU   ASU   MHCB    10/29/2020 1:15:00 PM   4.01    10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                                 09:13:00    0   2               0   0              0                     0.37   0   0   0    0     0.37   0.37   0     0.37
                                                                                                                                                                                                                          CellFront
                                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                                           for 0.15
                                                                                                                                                                                                                            Hours
    TMHU         11/02/2020   Region II   SCC    ASU   ASU   MHCB    10/29/2020 1:15:00 PM   4.01    10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS   11/2/2020 5:10:16 PM    Required              08:22:00    1   1   11:40:00    1   0   12:16:00   0                     0.1    0   0   0   0.83   0.1    0.93   0     0.93
                                                                                                                                                                                                    by policy             CellFront           Therapeut           Standard
                                                                                                                                                                                                                          NonConf             icModule            Conf for
                                                                                                                                                                                                                           for 0.10            Conf for             0.10
                                                                                                                                                                                                                            Hours               0.45                Hours
                                                                                                                                                                                                                                                Hours
    TMHU         11/03/2020   Region II   SCC    ASU   ASU   CCCMS                                   10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                        Nov 3                                                       0                      0     0   0   0    0      0      0     0      0
                                                                                                                                                                                                                 2020
                                                                                                                                                                                                                11:15AM
    TMHU         11/04/2020   Region II   SCC    ASU   ASU   CCCMS                                   10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                        Nov 4                                                       0                      0     0   0   0    0      0      0     0      0
                                                                                                                                                                                                                 2020
                                                                                                                                                                                                                12:02PM
    TMHU         11/05/2020   Region II   SCC    ASU   ASU   CCCMS                                   10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                        Nov 5                                                       0                      0     0   0   0    0      0      0     0      0
                                                                                                                                                                                                                 2020
                                                                                                                                                                                                                12:28PM
    TMHU         11/06/2020   Region II   SCC    ASU   ASU   CCCMS                                   10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                        Nov 6                                                       0                      0     0   0   0    0      0      0     0      0
                                                                                                                                                                                                                 2020
                                                                                                                                                                                                                4:20PM
    TMHU         11/07/2020   Region II   SCC    ASU   ASU   CCCMS                                   10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                                                                                    0                      0     0   0   0    0      0      0     0      0
    TMHU         11/08/2020   Region II   SCC    ASU   ASU   CCCMS                                   10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                                                                                    0                      0     0   0   0    0      0      0     0      0
    TMHU         11/09/2020   Region II   SCC    ASU   ASU   CCCMS                                   10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                       Nov 9                                                        0                      0     0   0   0    0      0      0     0      0
                                                                                                                                                                                                                 2020
                                                                                                                                                                                                                7:59AM
    TMHU         11/10/2020   Region II   SCC    ASU   ASU   CCCMS                                   10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                                 09:10:00    1   0               0   0              0                      0     0   0   0   0.5     0     0.5    0     0.5
                                                                                                                                                                                                                          Standard
                                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                                            0.50
                                                                                                                                                                                                                            Hours
    TMHU         11/11/2020   Region II   SCC    ASU   ASU   CCCMS                                   10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                                                                                    0                      0     0   0   0    0      0      0     0      0
    TMHU         11/12/2020   Region II   SCC    ASU   ASU   CCCMS                                   10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                                                                                    0   NSG at             0     0   0   0    0      0      0     0      0
                                                                                                                                                                                                                                                                                  17:30
    TMHU         11/13/2020   Region II   SCC    ASU   ASU   CCCMS                                   10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                                                                                    0   NSG at             0     0   0   0    0      0      0     0      0
                                                                                                                                                                                                                                                                                  16:30
    TMHU         11/14/2020   Region II   SCC    ASU   ASU   CCCMS                                   10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                                                                                    0   NSG at   NSG at    0     0   0   0    0      0      0     0      0
                                                                                                                                                                                                                                                                                  07:30    18:30
    TMHU         11/15/2020   Region II   SCC    ASU   ASU   CCCMS                                   10/29/2020 2:21:11 PM   11/15/2020 1:21:46 PM    16.96   ASU   CCCMS                                                                                                    0   NSG at   NSG at    0     0   0   0    0      0      0     0      0
                                                                                                                                                                                                                                                                                  10:10    17:15
ICF not housed   10/29/2020   Region II   SVSP   ML    EOP    EOP                                                                                                                                                                                                 13:30:00   0                      0     0   1   1    0      0      0     1      1
in PIP or MHCB                                                                                                                                                                                                                                                    Standard
                                                                                                                                                                                                                                                                  Conf for
   or TMHU                                                                                                                                                                                                                                                          0.22
                                                                                                                                                                                                                                                                    Hours

ICF not housed   10/30/2020   Region II   SVSP   ML    EOP    ICF    10/29/2020 4:23:00 PM   17.74                                                                                                                                                                           0                      0     1   0   1    0      1      1     0      1
in PIP or MHCB
   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 187 of 368
ICF not housed   10/31/2020   Region II   SVSP   ML    EOP    ICF    10/29/2020 4:23:00 PM   17.74                                                                                                                                                                      0             0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region II   SVSP   ML    EOP    ICF    10/29/2020 4:23:00 PM   17.74                                                                                                                                                                      0             0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region II   SVSP   ML    EOP    ICF    10/29/2020 4:23:00 PM   17.74                                                                                                                                                                      0             0      1     0      1      0      1      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region II   SVSP   ML    EOP    ICF    10/29/2020 4:23:00 PM   17.74                                                                                                                    15:50:00    0   1              0   0              0            0.08    1     0      1      0     1.08   1.08   0     1.08
in PIP or MHCB                                                                                                                                                                                                        CellFront
                                                                                                                                                                                                                      NonConf
   or TMHU                                                                                                                                                                                                            for 0.08
                                                                                                                                                                                                                       Hours

ICF not housed   11/04/2020   Region II   SVSP   ML    EOP    ICF    10/29/2020 4:23:00 PM   17.74                                                                                                                                                                      0             0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region II   SVSP   ML    EOP    ICF    10/29/2020 4:23:00 PM   17.74                                                                                                                                                                      0             0     1.18   0     1.18    0     1.18   1.18   0     1.18
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region II   SVSP   ML    EOP    ICF    10/29/2020 4:23:00 PM   17.74                                                                                                                                                                      0             0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region II   SVSP   ML    EOP    ICF    10/29/2020 4:23:00 PM   17.74                                                                                                                                                                      0             0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region II   SVSP   ML    EOP    ICF    10/29/2020 4:23:00 PM   17.74                                                                                                                                                                      0             0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region II   SVSP   ML    EOP    ICF    10/29/2020 4:23:00 PM   17.74                                                                                                                                                                      0             0      1     0      1      0      1      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region II   SVSP   ML    EOP    ICF    10/29/2020 4:23:00 PM   17.74                                                                                                                                                                      0             0      1     0      1      0      1      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region II   SVSP   ML    EOP    ICF    10/29/2020 4:23:00 PM   17.74                                                                                                                                                                      0             0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region II   SVSP   ML    EOP    ICF    10/29/2020 4:23:00 PM   17.74                                                                                                                                0   0   15:23:00   1   0              0             0     0.48   0     0.48   0.48    0     0.48   0     0.48
in PIP or MHCB                                                                                                                                                                                                                            Standard
                                                                                                                                                                                                                                          Conf for
   or TMHU                                                                                                                                                                                                                                  0.00
                                                                                                                                                                                                                                            Hours

ICF not housed   10/28/2020   Region II   SVSP   ASU   SRH   EOP                                                                                                                                                                                             10:45:00   0             0      0     0      0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                                                                                                               Standard
                                                                                                                                                                                                                                                             Conf for
   or TMHU                                                                                                                                                                                                                                                     0.25
                                                                                                                                                                                                                                                               Hours
ICF not housed   10/29/2020   Region II   SVSP   ASU   SRH    ICF    10/28/2020 1:15:00 PM   18.87                                                                                                                                                                      0             0      0     1.5   1.5     0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region II   SVSP   ASU   SRH    ICF    10/28/2020 1:15:00 PM   18.87                                                                                                                                                                      0             0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


  ACUTE not      10/22/2020   Region II   SVSP   ASU   SRH   ACUTE   10/12/2020 7:02:00 AM   10.38                                                           SRH   EOP                                       Oct 22                                                     0             0      0     0      0      0      0      0     0      0
housed in PIP                                                                                                                                                                                                2020
                                                                                                                                                                                                            12:47PM
 or MHCB or
    TMHU


    TMHU         10/18/2020   Region II   SVSP   ASU   SRH   EOP                                     10/18/2020 11:54:29 PM   10/19/2020 5:52:12 PM   0.75   MCB   MHCB                                     Oct 18                                                      0   NSG at    0      0     0      0      0      0      0     0      0
                                                                                                                                                                                                             2020                                                            15:00
                                                                                                                                                                                                            4:18PM
    TMHU         10/19/2020   Region II   SVSP   ML    SNY   MHCB    10/18/2020 9:54:00 PM   7.57    10/18/2020 11:54:29 PM   10/19/2020 5:52:12 PM   0.75   MCB   MHCB   10/19/2020 9:16:26 PM   SPI not             13:31:00    1   0              0   0              0   NSG at    0      0     0      0     0.33    0     0.33   0     0.33
                                                                                                                                                                                                   done               Standard                                               20:00
                                                                                                                                                                                                                      Conf for
                                                                                                                                                                                                                        0.33
                                                                                                                                                                                                                        Hours
ICF not housed   10/15/2020   Region II   SVSP   ASU   SRH   EOP                                                                                                                                                                                             11:32:00   0   NSG at    0      0     0      0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                                                                                                               Standard        08:00
                                                                                                                                                                                                                                                             Conf for
   or TMHU                                                                                                                                                                                                                                                     0.12
                                                                                                                                                                                                                                                               Hours
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 188 of 368
ICF not housed   10/16/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                                              0   NSG at    0     0   0     0     0    0      0     0      0
in PIP or MHCB                                                                                                                                     15:32

   or TMHU


ICF not housed   10/17/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                                              0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                                              0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                  17:02:00    0   1   0   0   0            0.05   0   0     0     0   0.05   0.05   0     0.05
in PIP or MHCB                                                                                                    CellFront
                                                                                                                  NonConf
   or TMHU                                                                                                        for 0.05
                                                                                                                   Hours

ICF not housed   10/20/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                                              0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                                              0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                                              0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                                              0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                                              0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                                              0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                  17:03:00    0   1   0   0   0             0     0   0     0     0   0.03   0.03   0     0.03
in PIP or MHCB                                                                                                    Standard
                                                                                                                  NonConf
   or TMHU                                                                                                        for 0.03
                                                                                                                    Hours
ICF not housed   10/27/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                                              0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                                              0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                                              0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                                              0   NSG at    0     0   1.5   1.5   0    0      0     1.5   1.5
in PIP or MHCB                                                                                                                                     15:30

   or TMHU


ICF not housed   10/31/2020   Region II   SVSP   ASU   SRH   ICF   10/15/2020 1:55:00 PM   31.85                                              0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region II   SVSP   ML    VAR   ICF    6/1/2020 5:34:00 PM    167.69                                             0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region II   SVSP   ML    VAR   ICF    6/1/2020 5:34:00 PM    167.69                                             0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region II   SVSP   ML    VAR   ICF    6/1/2020 5:34:00 PM    167.69                                             0             0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 189 of 368
ICF not housed   11/07/2020   Region II   SVSP   ML   VAR   ICF     6/1/2020 5:34:00 PM    167.69                                                                                                                                                        0            0   0   0   0   0     0   0     0   0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region II   SVSP   ML   VAR   ICF     6/1/2020 5:34:00 PM    167.69                                                                                                                                                        0            0   0   0   0   0     0   0     0   0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region II   SVSP   ML   VAR   ICF     6/1/2020 5:34:00 PM    167.69                                                                                                                                                        0            0   0   0   0   0     0   0     0   0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region II   SVSP   ML   VAR   ICF     6/1/2020 5:34:00 PM    167.69                                                                                                                                                        0            0   0   0   0   0     0   0     0   0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region II   SVSP   ML   VAR   ICF     6/1/2020 5:34:00 PM    167.69                                                                                                                                                        0            0   0   0   0   0     0   0     0   0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region II   SVSP   ML   VAR   ICF     6/1/2020 5:34:00 PM    167.69                                                                                                                                                        0            0   0   0   0   0     0   0     0   0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region II   SVSP   ML   VAR   ICF     6/1/2020 5:34:00 PM    167.69                                                                     11/13/2020 6:48:14 PM   Required                                                   0   NSG at   0   0   0   0   0     0   0     0   0
in PIP or MHCB                                                                                                                                                                                by policy                                                       07:00

   or TMHU


ICF not housed   11/14/2020   Region II   SVSP   ML   VAR   ICF     6/1/2020 5:34:00 PM    167.69                                                                                                                                                        0            0   0   0   0   0     0   0     0   0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region II   SVSP   ML   VAR   ICF     6/1/2020 5:34:00 PM    167.69                                                                                                                                                        0            0   0   0   0   0     0   0     0   0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region II   SVSP   ML   VAR   ICF     6/1/2020 5:34:00 PM    167.69                                                                                                                                                        0            0   0   0   0   0     0   0     0   0
in PIP or MHCB
   or TMHU


    TMHU         10/19/2020   Region II   SVSP   ML   SNY   EOP                                     10/19/2020 6:41:56 PM   10/20/2020 1:52:16 PM   0.8   SNY   EOP                                       Oct 19                                         0            0   0   0   0   0     0   0     0   0
                                                                                                                                                                                                           2020
                                                                                                                                                                                                          9:55AM
    TMHU         10/20/2020   Region II   SVSP   ML   SNY   MHCB   10/19/2020 5:36:00 PM    0.77    10/19/2020 6:41:56 PM   10/20/2020 1:52:16 PM   0.8   SNY   EOP   10/20/2020 12:29:13 PM Required              10:41:00   1   0   0   0              0            0   0   0   0   0.4   0   0.4   0   0.4
                                                                                                                                                                                             by policy             Standard
                                                                                                                                                                                                                   Conf for
                                                                                                                                                                                                                     0.40
                                                                                                                                                                                                                     Hours
ICF not housed   11/05/2020   Region II   SVSP   ML   EOP   EOP                                                                                                                                                                               10:13:00   0            0   0   0   0   0     0   0     0   0
in PIP or MHCB                                                                                                                                                                                                                                Standard
                                                                                                                                                                                                                                              Conf for
   or TMHU                                                                                                                                                                                                                                      0.17
                                                                                                                                                                                                                                                Hours
ICF not housed   11/06/2020   Region II   SVSP   ML   EOP   ICF    11/5/2020 2:55:00 PM     10.8                                                                       11/6/2020 3:42:49 PM   SPI not                                                    0            0   0   0   0   0     0   0     0   0
in PIP or MHCB                                                                                                                                                                                 done

   or TMHU


ICF not housed   11/07/2020   Region II   SVSP   ML   EOP   ICF    11/5/2020 2:55:00 PM     10.8                                                                                                                                                         0            0   0   0   0   0     0   0     0   0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region II   SVSP   ML   EOP   ICF    11/5/2020 2:55:00 PM     10.8                                                                                                                                                         0   NSG at   0   0   0   0   0     0   0     0   0
in PIP or MHCB                                                                                                                                                                                                                                                07:00

   or TMHU


ICF not housed   11/09/2020   Region II   SVSP   ML   EOP   ICF    11/5/2020 2:55:00 PM     10.8                                                                                                                                                         0   NSG at   0   0   1   1   0     0   0     1   1
in PIP or MHCB                                                                                                                                                                                                                                                08:30

   or TMHU


ICF not housed   11/12/2020   Region II   SVSP   ML   EOP   EOP                                                                                                                                                                               09:39:00   0            0   0   0   0   0     0   0     0   0
in PIP or MHCB                                                                                                                                                                                                                                Standard
                                                                                                                                                                                                                                              Conf for
   or TMHU                                                                                                                                                                                                                                      0.37
                                                                                                                                                                                                                                                Hours
ICF not housed   11/13/2020   Region II   SVSP   ML   EOP   ICF    11/12/2020 4:01:00 PM    3.76                                                                                                                                                         0            0   0   0   0   0     0   0     0   0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region II   SVSP   ML   EOP   ICF    11/12/2020 4:01:00 PM    3.76                                                                                                                                                         0            0   0   0   0   0     0   0     0   0
in PIP or MHCB
   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 190 of 368
ICF not housed   11/15/2020   Region II   SVSP   ML    EOP    ICF    11/12/2020 4:01:00 PM   3.76                                                                                                                                                                   0             0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region II   SVSP   ML    EOP    ICF    11/12/2020 4:01:00 PM   3.76                                                                                                                                                                   0             0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region II   SVSP   ASU   SRH    EOP                                                                                                                                                                                        11:00:00   0             0     0   0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                                                                                                           Standard
                                                                                                                                                                                                                                                         Conf for
   or TMHU                                                                                                                                                                                                                                                 0.15
                                                                                                                                                                                                                                                           Hours
ICF not housed   10/29/2020   Region II   SVSP   ASU   SRH    ICF    10/28/2020 1:18:00 PM   18.87                                                                                                                                                                  0             0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region II   SVSP   ASU   SRH    ICF    10/28/2020 1:18:00 PM   18.87                                                                                                                                                                  0             0     0   1.5   1.5    0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


    TMHU         10/28/2020   Region II   SVSP   ML    EOP    EOP                                    10/28/2020 9:03:55 PM   10/29/2020 3:45:59 PM   0.78   EOP    EOP                                                                                              0             0     1   0     1      0      1      1     0      1
    TMHU         10/29/2020   Region II   SVSP   ML    SNY   MHCB    10/28/2020 8:29:00 PM   0.73    10/28/2020 9:03:55 PM   10/29/2020 3:45:59 PM   0.78   EOP    EOP    10/29/2020 6:04:32 PM    Required                                                         0             0     0   1     1      0      0      0     1      1
                                                                                                                                                                                                   by policy
    TMHU         11/12/2020   Region II   VSP    ML    EOP    EOP                                    11/12/2020 6:11:27 PM   11/13/2020 1:32:50 PM   0.81   OHU    EOP                                         14:40:00      1   0   11:16:00    1   0              0             0     0   0     0     0.6     0     0.6    0     0.6
                                                                                                                                                                                                               Conf for              Standard
                                                                                                                                                                                                                 0.33                Conf for
                                                                                                                                                                                                                 Hours                 0.27
                                                                                                                                                                                                                                       Hours
    TMHU         11/13/2020   Region II   VSP    ML    VAR   MHCB    11/12/2020 3:42:00 PM   0.83    11/12/2020 6:11:27 PM   11/13/2020 1:32:50 PM   0.81   OHU    EOP    11/13/2020 11:34:09 AM   SPI not      08:55:00     0   1               0   0              0            0.08   0   2     2      0     0.08   0.08   2     2.08
                                                                                                                                                                                                    done        CellFront
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                 for 0.08
                                                                                                                                                                                                                  Hours
    TMHU         10/16/2020   Region II   VSP    ML    PF    CCCMS                                   10/16/2020 10:32:13 AM 10/23/2020 11:06:28 AM   7.02   PF    CCCMS   10/16/2020 2:02:56 PM    SPI not      08:00:00     1   0               0   0              0             0     0   0     0     0.33    0     0.33   0     0.33
                                                                                                                                                                                                    done       HoldingCe
                                                                                                                                                                                                               ll Conf for
                                                                                                                                                                                                                   0.33
                                                                                                                                                                                                                  Hours
    TMHU         10/17/2020   Region II   VSP    ML    VAR   MHCB    10/16/2020 8:40:00 AM   7.05    10/16/2020 10:32:13 AM 10/23/2020 11:06:28 AM   7.02   PF    CCCMS                                         07:50:00     2   0               0   0              0   NSG at    0     0   0     0     0.92    0     0.92   0     0.92
                                                                                                                                                                                                                Standard                                                 18:53
                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                   0.08
                                                                                                                                                                                                                  Hours
    TMHU         10/18/2020   Region II   VSP    ML    VAR   MHCB    10/16/2020 8:40:00 AM   7.05    10/16/2020 10:32:13 AM 10/23/2020 11:06:28 AM   7.02   PF    CCCMS                                         10:40:00     1   1               0   0              0            0.25   0   0     0     0.5    0.25   0.75   0     0.75
                                                                                                                                                                                                                Standard
                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                   0.50
                                                                                                                                                                                                                  Hours
    TMHU         10/19/2020   Region II   VSP    ML    VAR   MHCB    10/16/2020 8:40:00 AM   7.05    10/16/2020 10:32:13 AM 10/23/2020 11:06:28 AM   7.02   PF    CCCMS                                                      0   0   09:56:00    0   1   10:30:00   0             0     0   0     0     0.17   0.65   0.82   0     0.82
                                                                                                                                                                                                                                     Standard            Standard
                                                                                                                                                                                                                                     NonCof              Conf for
                                                                                                                                                                                                                                       0.65                0.17
                                                                                                                                                                                                                                       Hours               Hours
    TMHU         10/20/2020   Region II   VSP    ML    VAR   MHCB    10/16/2020 8:40:00 AM   7.05    10/16/2020 10:32:13 AM 10/23/2020 11:06:28 AM   7.02   PF    CCCMS                                        10:30:00      0   2               0   0              0            0.25   0   0     0      0     0.25   0.25   0     0.25
                                                                                                                                                                                                               CellFront
                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                               for 0.17
                                                                                                                                                                                                                Hours
    TMHU         10/21/2020   Region II   VSP    ML    VAR   MHCB    10/16/2020 8:40:00 AM   7.05    10/16/2020 10:32:13 AM 10/23/2020 11:06:28 AM   7.02   PF    CCCMS                                        14:50:00      1   0   10:51:00    1   0              0            0.42   0   0     0     0.42    0     0.42   0     0.42
                                                                                                                                                                                                               CellFront             CellFront
                                                                                                                                                                                                               Conf for              Conf for
                                                                                                                                                                                                                 0.33                  0.08
                                                                                                                                                                                                                Hours                 Hours
    TMHU         10/22/2020   Region II   VSP    ML    VAR   MHCB    10/16/2020 8:40:00 AM   7.05    10/16/2020 10:32:13 AM 10/23/2020 11:06:28 AM   7.02   PF    CCCMS                                        13:10:00      2   0               0   0              0   NSG at   0.25   0   0     0     0.25    0     0.25   0     0.25
                                                                                                                                                                                                               CellFront                                                 18:14
                                                                                                                                                                                                               Conf for
                                                                                                                                                                                                                 0.17
                                                                                                                                                                                                                Hours
    TMHU         10/23/2020   Region II   VSP    ML    VAR   MHCB    10/16/2020 8:40:00 AM   7.05    10/16/2020 10:32:13 AM 10/23/2020 11:06:28 AM   7.02   PF    CCCMS   10/23/2020 2:59:40 PM    Required                                              09:30:00   0             0     0   0     0     0.25    0     0.25   0     0.25
                                                                                                                                                                                                   by policy                                             Standard
                                                                                                                                                                                                                                                         Conf for
                                                                                                                                                                                                                                                           0.25
                                                                                                                                                                                                                                                           Hours
    TMHU         11/08/2020   Region II   VSP    ML    PF    CCCMS                                    11/8/2020 4:17:24 PM                           7.75                  11/8/2020 2:52:47 PM    SPI not                                                          0             0     0   0     0      0      0      0     0      0
                                                                                                                                                                                                    done
    TMHU         11/09/2020   Region II   VSP    ML    VAR   MHCB    11/8/2020 3:50:00 PM    7.77     11/8/2020 4:17:24 PM                           7.75                                                                                                           0             0     0   0     0      0      0      0     0      0
    TMHU         11/10/2020   Region II   VSP    ML    VAR   MHCB    11/8/2020 3:50:00 PM    7.77     11/8/2020 4:17:24 PM                           7.75                                                                    0   0   10:30:00    1   0              0             0     0   0     0     0.45    0     0.45   0     0.45
                                                                                                                                                                                                                                     Therapeut
                                                                                                                                                                                                                                     icModule
                                                                                                                                                                                                                                      Conf for
                                                                                                                                                                                                                                       0.45
                                                                                                                                                                                                                                       Hours
    TMHU         11/11/2020   Region II   VSP    ML    VAR   MHCB    11/8/2020 3:50:00 PM    7.77     11/8/2020 4:17:24 PM                           7.75                                                                                                           0   NSG at    0     0   0     0      0      0      0     0      0
                                                                                                                                                                                                                                                                         09:06
    TMHU         11/12/2020   Region II   VSP    ML    VAR   MHCB    11/8/2020 3:50:00 PM    7.77     11/8/2020 4:17:24 PM                           7.75                                                      10:20:00      1   0               0   0              0             0     0   0     0     0.17    0     0.17   0     0.17
                                                                                                                                                                                                               Standard
                                                                                                                                                                                                               Conf for
                                                                                                                                                                                                                 0.17
                                                                                                                                                                                                                 Hours
    TMHU         11/13/2020   Region II   VSP    ML    VAR   MHCB    11/8/2020 3:50:00 PM    7.77     11/8/2020 4:17:24 PM                           7.75                                                      08:40:00      0   2   09:36:00    1   0              0            0.9    0   0     0     0.55   0.9    1.45   0     1.45
                                                                                                                                                                                                               CellFront             Therapeut
                                                                                                                                                                                                               NonConf               icModule
                                                                                                                                                                                                               for 0.17               Conf for
                                                                                                                                                                                                                 Hours                 0.55
                                                                                                                                                                                                                                       Hours
    TMHU         11/14/2020   Region II   VSP    ML    VAR   MHCB    11/8/2020 3:50:00 PM    7.77     11/8/2020 4:17:24 PM                           7.75                                                                                                           0             0     0   0     0      0      0      0     0      0
    TMHU         11/15/2020   Region II   VSP    ML    VAR   MHCB    11/8/2020 3:50:00 PM    7.77     11/8/2020 4:17:24 PM                           7.75                                                                                                           0             0     0   0     0      0      0      0     0      0
    TMHU         11/16/2020   Region II   VSP    ML    VAR   MHCB    11/8/2020 3:50:00 PM    7.77     11/8/2020 4:17:24 PM                           7.75                                                                                                           0             0     0   0     0      0      0      0     0      0
                                                          Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 191 of 368
TMHU   11/12/2020   Region II   VSP   ML    EOP    EOP                                     11/12/2020 12:33:44 PM 11/13/2020 10:53:07 AM   0.93    EOP    EOP    11/12/2020 2:06:59 PM    SPI not     11:16:00      2   0               0   0               0             0      0     0    0     0.07    0     0.07   0     0.07
                                                                                                                                                                                           done       Standard
                                                                                                                                                                                                      Conf for
                                                                                                                                                                                                        0.07
                                                                                                                                                                                                        Hours
TMHU   11/13/2020   Region II   VSP   ML    VAR   MHCB    11/12/2020 12:03:00 PM   0.89    11/12/2020 12:33:44 PM 11/13/2020 10:53:07 AM   0.93    EOP    EOP    11/13/2020 9:16:04 AM    Required    08:30:00      0   1               0   0               0            0.08    0     2    2      0     0.08   0.08   2     2.08
                                                                                                                                                                                          by policy   CellFront
                                                                                                                                                                                                      NonConf
                                                                                                                                                                                                      for 0.08
                                                                                                                                                                                                        Hours
TMHU   10/26/2020   Region II   VSP   ML    EOP    EOP                                     10/26/2020 6:32:41 PM   10/27/2020 1:08:13 PM   0.78    EOP    EOP                                                                                               0              0    0.98   0   0.98   0.98    0     0.98   0     0.98
TMHU   10/27/2020   Region II   VSP   ML    VAR   MHCB    10/26/2020 6:29:00 PM    0.66    10/26/2020 6:32:41 PM   10/27/2020 1:08:13 PM   0.78    EOP    EOP    10/27/2020 10:54:58 AM Required      08:00:00      2   0               0   0               0            0.33    0     0    0     0.58    0     0.58   0     0.58
                                                                                                                                                                                        by policy     CellFront
                                                                                                                                                                                                      Conf for
                                                                                                                                                                                                        0.33
                                                                                                                                                                                                       Hours
TMHU   10/27/2020   Region II   VSP   ML    VAR   MHCB    10/26/2020 6:29:00 PM    0.66    10/27/2020 4:03:57 PM   11/4/2020 2:30:36 PM    7.94    EOP    EOP    10/27/2020 10:54:58 AM Required      08:00:00      2   0               0   0               0            0.33    0     0    0     0.58    0     0.58   0     0.58
                                                                                                                                                                                        by policy     CellFront
                                                                                                                                                                                                      Conf for
                                                                                                                                                                                                        0.33
                                                                                                                                                                                                       Hours
TMHU   10/28/2020   Region II   VSP   ML    VAR   MHCB    10/27/2020 3:35:00 PM     7.9    10/27/2020 4:03:57 PM   11/4/2020 2:30:36 PM    7.94    EOP    EOP    10/28/2020 10:29:55 AM   SPI not     12:30:00      2   0   11:43:00    0   0               0            0.5     0     0    0     0.5     0     0.5    0.5    1
                                                                                                                                                                                           done       CellFront              NonCof
                                                                                                                                                                                                      Conf for                0.50
                                                                                                                                                                                                        0.33                  Hours
                                                                                                                                                                                                       Hours
TMHU   10/29/2020   Region II   VSP   ML    VAR   MHCB    10/27/2020 3:35:00 PM     7.9    10/27/2020 4:03:57 PM   11/4/2020 2:30:36 PM    7.94    EOP    EOP                                         13:00:00      0   1   09:35:00    1   0               0            0.17    0     1    1     0.5    0.17   0.67   1     1.67
                                                                                                                                                                                                      CellFront             Standard
                                                                                                                                                                                                      NonConf                Conf for
                                                                                                                                                                                                      for 0.17                0.50
                                                                                                                                                                                                       Hours                  Hours
TMHU   10/30/2020   Region II   VSP   ML    VAR   MHCB    10/27/2020 3:35:00 PM     7.9    10/27/2020 4:03:57 PM   11/4/2020 2:30:36 PM    7.94    EOP    EOP                                         08:45:00      0   1   11:19:00    1   0   11:19:00    0             0      0     1    1     0.23    0     0.23   1     1.23
                                                                                                                                                                                                      CellFront             Therapeut           Therapeut
                                                                                                                                                                                                      NonConf               icModule            icModule
                                                                                                                                                                                                      for 0.00               Conf for            Conf for
                                                                                                                                                                                                       Hours                  0.23                0.23
                                                                                                                                                                                                                              Hours               Hours
TMHU   10/31/2020   Region II   VSP   ML    VAR   MHCB    10/27/2020 3:35:00 PM     7.9    10/27/2020 4:03:57 PM   11/4/2020 2:30:36 PM    7.94    EOP    EOP                                         08:30:00      0   2               0   0               0            0.13    0     0    0      0     0.13   0.13   0     0.13
                                                                                                                                                                                                      CellFront
                                                                                                                                                                                                      NonConf
                                                                                                                                                                                                      for 0.08
                                                                                                                                                                                                       Hours
TMHU   11/01/2020   Region II   VSP   ML    VAR   MHCB    10/27/2020 3:35:00 PM     7.9    10/27/2020 4:03:57 PM   11/4/2020 2:30:36 PM    7.94    EOP    EOP                                         08:05:00      0   1               0   0               0            0.08    0     0    0      0     0.08   0.08   0     0.08
                                                                                                                                                                                                      CellFront
                                                                                                                                                                                                      NonConf
                                                                                                                                                                                                      for 0.08
                                                                                                                                                                                                       Hours
TMHU   11/02/2020   Region II   VSP   ML    VAR   MHCB    10/27/2020 3:35:00 PM     7.9    10/27/2020 4:03:57 PM   11/4/2020 2:30:36 PM    7.94    EOP    EOP                                                       0   0   10:18:00    0   1               0             0      0     1    1      0     0.13   0.13   1     1.13
                                                                                                                                                                                                                            Standard
                                                                                                                                                                                                                            NonCof
                                                                                                                                                                                                                              0.13
                                                                                                                                                                                                                              Hours
TMHU   11/03/2020   Region II   VSP   ML    VAR   MHCB    10/27/2020 3:35:00 PM     7.9    10/27/2020 4:03:57 PM   11/4/2020 2:30:36 PM    7.94    EOP    EOP                                         10:10:00      0   2               0   0               0            0.17    0     1    1      0     0.17   0.17   1     1.17
                                                                                                                                                                                                      CellFront
                                                                                                                                                                                                      NonConf
                                                                                                                                                                                                      for 0.08
                                                                                                                                                                                                       Hours
TMHU   11/04/2020   Region II   VSP   ML    VAR   MHCB    10/27/2020 3:35:00 PM     7.9    10/27/2020 4:03:57 PM   11/4/2020 2:30:36 PM    7.94    EOP    EOP     11/4/2020 3:58:23 PM    Required                  0   0   10:05:00    1   0   12:45:00    0             0      0     1    1     0.5     0     0.5    1     1.5
                                                                                                                                                                                          by policy                         Therapeut           Therapeut
                                                                                                                                                                                                                            icModule            icModule
                                                                                                                                                                                                                             Conf for            Conf for
                                                                                                                                                                                                                              0.17                0.33
                                                                                                                                                                                                                              Hours               Hours
TMHU   11/09/2020   Region II   VSP   ML    PF    CCCMS                                     11/9/2020 3:29:40 PM   11/10/2020 1:08:31 PM    0.9    PF    CCCMS    11/9/2020 5:06:43 PM    SPI not     09:36:00      2   0               0   0               0             0      0     0    0     1.28    0     1.28   0     1.28
                                                                                                                                                                                           done       Standard
                                                                                                                                                                                                      Conf for
                                                                                                                                                                                                        0.65
                                                                                                                                                                                                        Hours
TMHU   11/10/2020   Region II   VSP   ML    VAR   MHCB     11/9/2020 2:20:00 PM    0.91     11/9/2020 3:29:40 PM   11/10/2020 1:08:31 PM    0.9    PF    CCCMS   11/10/2020 3:47:07 PM    Required                  0   0   10:10:00    1   0               0             0      0     0    0     0.25    0     0.25   0     0.25
                                                                                                                                                                                          by policy                         Therapeut
                                                                                                                                                                                                                            icModule
                                                                                                                                                                                                                             Conf for
                                                                                                                                                                                                                              0.25
                                                                                                                                                                                                                              Hours
TMHU   10/15/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM    27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU    ICF                                         09:00:00      0   1   10:07:00    1   0   10:00:00    0            0.17    0     0    0     0.47   0.17   0.63   0     0.63
                                                                                                                                                                                                      CellFront             Standard            Standard
                                                                                                                                                                                                      NonConf                Conf for           Conf for
                                                                                                                                                                                                      for 0.17                0.22                0.25
                                                                                                                                                                                                       Hours                  Hours               Hours
TMHU   10/16/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM    27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU    ICF                                         15:20:00      0   1   10:25:00    1   0               0            0.17    0     1    1     0.23   0.17   0.4    1     1.4
                                                                                                                                                                                                      CellFront             Therapeut
                                                                                                                                                                                                      NonConf               icModule
                                                                                                                                                                                                      for 0.17               Conf for
                                                                                                                                                                                                       Hours                  0.23
                                                                                                                                                                                                                              Hours
TMHU   10/17/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM    27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU    ICF                                          08:30:00     2   0               0   0               0   NSG at    0      0     0    0     0.9     0     0.9    0     0.9
                                                                                                                                                                                                      HoldingCe                                                  18:53
                                                                                                                                                                                                      ll Conf for
                                                                                                                                                                                                          0.40
                                                                                                                                                                                                         Hours
TMHU   10/18/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM    27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU    ICF                                          11:10:00     0   2               0   0               0            0.33    0     0    0      0     0.33   0.33   0     0.33
                                                                                                                                                                                                       CellFront
                                                                                                                                                                                                       NonConf
                                                                                                                                                                                                        for 0.17
                                                                                                                                                                                                         Hours
TMHU   10/19/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM    27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU    ICF                                          10:45:00     0   1   10:47:00    1   0               0             0      0     0    0     0.22   0.17   0.38   0     0.38
                                                                                                                                                                                                          Yard              Standard
                                                                                                                                                                                                       NonConf              Conf for
                                                                                                                                                                                                        for 0.17              0.22
                                                                                                                                                                                                         Hours                Hours
TMHU   10/20/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM    27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU    ICF                                          10:45:00     0   2               0   0               0            0.33    0     0    0      0     0.33   0.33   0     0.33
                                                                                                                                                                                                       CellFront
                                                                                                                                                                                                       NonConf
                                                                                                                                                                                                        for 0.17
                                                                                                                                                                                                         Hours
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 192 of 368
    TMHU         10/21/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                               15:00:00    0   1   10:15:00    1   0               0            0.17   0   0   0   0.25   0.17   0.42   0   0.42
                                                                                                                                                                                                                    CellFront           Therapeut
                                                                                                                                                                                                                    NonConf             icModule
                                                                                                                                                                                                                    for 0.17             Conf for
                                                                                                                                                                                                                     Hours                0.25
                                                                                                                                                                                                                                          Hours
    TMHU         10/22/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                               13:00:00    0   2               0   0               0   NSG at   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                                    CellFront                                                18:14
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                    for 0.17
                                                                                                                                                                                                                     Hours
    TMHU         10/23/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                                                                       09:45:00    0             0     0   2   2   0.25    0     0.25   2   2.25
                                                                                                                                                                                                                                                            Therapeut
                                                                                                                                                                                                                                                            icModule
                                                                                                                                                                                                                                                             Conf for
                                                                                                                                                                                                                                                              0.25
                                                                                                                                                                                                                                                              Hours
    TMHU         10/24/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                               00:00:00    1   1               0   0               0            0.25   0   0   0   0.25    0     0.25   0   0.25
                                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                    for 0.00
                                                                                                                                                                                                                      Hours
    TMHU         10/25/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF   10/25/2020 12:16:46 PM   SPI not            10:00:00    1   1               0   0               0            0.17   0   0   0   0.5    0.17   0.67   0   0.67
                                                                                                                                                                                                  done              Standard
                                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                                      0.50
                                                                                                                                                                                                                      Hours
    TMHU         10/26/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                               13:15:00    0   1   09:00:00    1   0               0            0.08   0   0   0   0.23   0.08   0.32   0   0.32
                                                                                                                                                                                                                    CellFront           Standard
                                                                                                                                                                                                                    NonConf             Conf for
                                                                                                                                                                                                                    for 0.08              0.23
                                                                                                                                                                                                                      Hours               Hours
    TMHU         10/27/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                               09:50:00    1   1               0   0               0            0.17   0   0   0   0.5    0.17   0.67   0   0.67
                                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                    for 0.17
                                                                                                                                                                                                                      Hours
    TMHU         10/28/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                               12:50:00    1   0   10:00:00    1   0               0            0.08   0   0   0   0.43    0     0.43   0   0.43
                                                                                                                                                                                                                    CellFront           Standard
                                                                                                                                                                                                                    Conf for            Conf for
                                                                                                                                                                                                                      0.08                0.35
                                                                                                                                                                                                                      Hours               Hours
    TMHU         10/29/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                               13:00:00    0   1               0   0               0            0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                    for 0.17
                                                                                                                                                                                                                      Hours
    TMHU         10/30/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                               07:45:00    0   1   11:34:00    1   0   11:34:00    0            0.25   0   1   1   0.22   0.25   0.47   1   1.47
                                                                                                                                                                                                                    CellFront           Therapeut           Therapeut
                                                                                                                                                                                                                    NonConf             icModule            icModule
                                                                                                                                                                                                                    for 0.25             Conf for            Conf for
                                                                                                                                                                                                                      Hours               0.10                0.12
                                                                                                                                                                                                                                          Hours               Hours
    TMHU         10/31/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                               08:40:00    0   2               0   0               0            0.1    0   0   0    0     0.1    0.1    0   0.1
                                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                                     Hours
    TMHU         11/01/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                               08:10:00    0   2               0   0               0            0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                                     Hours
    TMHU         11/02/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                                           0   0   09:12:00    0   1               0             0     0   0   0    0     0.2    0.2    0   0.2
                                                                                                                                                                                                                                        Standard
                                                                                                                                                                                                                                        NonCof
                                                                                                                                                                                                                                          0.20
                                                                                                                                                                                                                                          Hours
    TMHU         11/03/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                               10:00:00    0   2               0   0               0            0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                    for 0.08
                                                                                                                                                                                                                     Hours
    TMHU         11/04/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                               15:05:00    0   1   10:33:00    1   0               0            0.08   0   0   0   0.12   0.08   0.2    0   0.2
                                                                                                                                                                                                                    CellFront           Therapeut
                                                                                                                                                                                                                    NonConf             icModule
                                                                                                                                                                                                                    for 0.08             Conf for
                                                                                                                                                                                                                     Hours                0.12
                                                                                                                                                                                                                                          Hours
    TMHU         11/05/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                               08:50:00    0   1               0   0               0            0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                    for 0.17
                                                                                                                                                                                                                     Hours
    TMHU         11/06/2020   Region II   VSP   ASU   ASU   ACUTE   10/9/2020 11:17:00 AM   27.94   10/5/2020 11:30:56 PM   11/6/2020 12:59:36 PM   31.56   ASU   ICF                                                           0   0   08:57:00    1   0   09:15:00    0   NSG at    0     0   1   1   0.43    0     0.43   1   1.43
                                                                                                                                                                                                                                        Therapeut           Therapeut        11:47
                                                                                                                                                                                                                                        icModule            icModule
                                                                                                                                                                                                                                         Conf for            Conf for
                                                                                                                                                                                                                                          0.43                0.25
                                                                                                                                                                                                                                          Hours               Hours
ICF not housed   11/07/2020   Region II   VSP   ASU   ASU    ICF    11/6/2020 9:44:00 AM    10.02                                                                                                          Nov 7                                                        0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                              2020                                                             08:00
                                                                                                                                                                                                           2:58PM
   or TMHU


ICF not housed   11/08/2020   Region II   VSP   ASU   ASU    ICF    11/6/2020 9:44:00 AM    10.02                                                                                                          Nov 8                                                        0             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                              2020
                                                                                                                                                                                                           8:22AM
   or TMHU


ICF not housed   11/09/2020   Region II   VSP   ASU   ASU    ICF    11/6/2020 9:44:00 AM    10.02                                                                                                          Nov 9                0   0   10:00:00    0   1               0             0     0   0   0    0     0.22   0.22   0   0.22
in PIP or MHCB                                                                                                                                                                                              2020                        Standard
                                                                                                                                                                                                           4:33PM                       NonCof
   or TMHU                                                                                                                                                                                                                                0.22
                                                                                                                                                                                                                                          Hours
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 193 of 368
ICF not housed   11/10/2020   Region II   VSP   ASU   ASU    ICF    11/6/2020 9:44:00 AM    10.02                                                                                                              Nov 10                                                       0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                  2020
                                                                                                                                                                                                               3:55PM
   or TMHU


ICF not housed   11/11/2020   Region II   VSP   ASU   ASU    ICF    11/6/2020 9:44:00 AM    10.02                                                                                                              Nov 11                                                       0   NSG at             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                  2020                                                             09:06
                                                                                                                                                                                                               4:17PM
   or TMHU


ICF not housed   11/12/2020   Region II   VSP   ASU   ASU    ICF    11/6/2020 9:44:00 AM    10.02                                                                                                                       13:45:00    0   1               0   0               0                     0.92   0   0   0    0     0.92   0.92   0   0.92
in PIP or MHCB                                                                                                                                                                                                          CellFront
                                                                                                                                                                                                                        NonConf
   or TMHU                                                                                                                                                                                                              for 0.92
                                                                                                                                                                                                                         Hours
ICF not housed   11/13/2020   Region II   VSP   ASU   ASU    ICF    11/6/2020 9:44:00 AM    10.02                                                                                                                       13:00:00    1   0   10:44:00    1   0               0                      0     0   1   1   0.3     0     0.3    1   1.3
in PIP or MHCB                                                                                                                                                                                                          Therapeut           Therapeut
                                                                                                                                                                                                                        icModule            icModule
   or TMHU                                                                                                                                                                                                               Conf for            Conf for
                                                                                                                                                                                                                          0.25                0.05
                                                                                                                                                                                                                          Hours               Hours
ICF not housed   11/14/2020   Region II   VSP   ASU   ASU    ICF    11/6/2020 9:44:00 AM    10.02                                                                                                                                                                           0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region II   VSP   ASU   ASU    ICF    11/6/2020 9:44:00 AM    10.02                                                                                                                                                                           0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region II   VSP   ASU   ASU    ICF    11/6/2020 9:44:00 AM    10.02                                                                                                                                                                           0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         11/14/2020   Region II   VSP   ML    PF    CCCMS                                    11/14/2020 7:53:47 PM   11/15/2020 12:54:58 PM   0.71   PF    CCCMS   11/14/2020 7:45:57 PM   SPI not                                                                  0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                    done                                                                         14:51    17:04
    TMHU         11/15/2020   Region II   VSP   ML    VAR   MHCB    11/14/2020 7:37:00 PM    0.62    11/14/2020 7:53:47 PM   11/15/2020 12:54:58 PM   0.71   PF    CCCMS   11/15/2020 12:51:01 PM Required                                                                  0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                  by policy                                                                      11:27    15:57
    TMHU         11/01/2020   Region II   VSP   ML    VAR    EOP                                     11/1/2020 7:42:02 PM     11/4/2020 2:29:23 PM    2.78   VAR    EOP                                                                                                     0   NSG at             0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                                                                                 08:00
    TMHU         11/02/2020   Region II   VSP   ML    VAR   MHCB    11/1/2020 7:34:00 PM     2.74    11/1/2020 7:42:02 PM     11/4/2020 2:29:23 PM    2.78   VAR    EOP    11/2/2020 10:44:06 AM   SPI not              09:50:00    1   0   10:34:00    0   1               0                      0     0   0   0   0.17   0.55   0.72   0   0.72
                                                                                                                                                                                                    done                Standard            Standard
                                                                                                                                                                                                                        Conf for            NonCof
                                                                                                                                                                                                                          0.17                0.55
                                                                                                                                                                                                                          Hours               Hours
    TMHU         11/03/2020   Region II   VSP   ML    VAR   MHCB    11/1/2020 7:34:00 PM     2.74    11/1/2020 7:42:02 PM     11/4/2020 2:29:23 PM    2.78   VAR    EOP                                                 11:00:00    1   1               0   0               0                     0.17   0   0   0   0.5    0.17   0.67   0   0.67
                                                                                                                                                                                                                        Standard
                                                                                                                                                                                                                        Conf for
                                                                                                                                                                                                                          0.50
                                                                                                                                                                                                                          Hours
    TMHU         11/04/2020   Region II   VSP   ML    VAR   MHCB    11/1/2020 7:34:00 PM     2.74    11/1/2020 7:42:02 PM     11/4/2020 2:29:23 PM    2.78   VAR    EOP     11/4/2020 1:48:06 PM   Required             11:30:00    0   1   10:23:00    1   0   12:25:00    0   NSG at            0.17   0   0   0   0.45   0.17   0.62   0   0.62
                                                                                                                                                                                                   by policy            CellFront           Therapeut           Therapeut        17:00
                                                                                                                                                                                                                        NonConf             icModule            icModule
                                                                                                                                                                                                                        for 0.17             Conf for            Conf for
                                                                                                                                                                                                                          Hours               0.12                0.33
                                                                                                                                                                                                                                              Hours               Hours
ICF not housed   11/12/2020   Region II   VSP   ML    EOP    EOP                                                                                                                                                                                                08:54:00    0                      0     0   1   1    0      0      0     1    1
in PIP or MHCB                                                                                                                                                                                                                                                  Standard
                                                                                                                                                                                                                                                                 Conf for
   or TMHU                                                                                                                                                                                                                                                        0.15
                                                                                                                                                                                                                                                                  Hours

ICF not housed   11/13/2020   Region II   VSP   ML    EOP    ICF    11/12/2020 9:35:00 AM    4.03                                                                                                                                                                           0                      0     1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region II   VSP   ML    EOP    ICF    11/12/2020 9:35:00 AM    4.03                                                                                                                                                                           0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region II   VSP   ML    EOP    ICF    11/12/2020 9:35:00 AM    4.03                                                                                                                                                                           0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region II   VSP   ML    EOP    ICF    11/12/2020 9:35:00 AM    4.03                                                                                                                                                                           0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region II   VSP   ML    EOP    ICF    8/6/2020 10:28:00 AM    101.99                                                                                                                                                                          0                      0     2   0   2    2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region II   VSP   ML    EOP    ICF    8/6/2020 10:28:00 AM    101.99                                                                                                                      14:00:00    1   0   09:10:00    1   0               0                      0     0   1   1   1.45    0     1.45   1   2.45
in PIP or MHCB                                                                                                                                                                                                          Standard            Standard
                                                                                                                                                                                                                        Conf for            Conf for
   or TMHU                                                                                                                                                                                                                1.22                0.23
                                                                                                                                                                                                                          Hours               Hours
ICF not housed   10/17/2020   Region II   VSP   ML    EOP    ICF    8/6/2020 10:28:00 AM    101.99                                                                                                                                                                          0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 194 of 368
ICF not housed   10/18/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                                              0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                                              0                      0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                  14:55:00    0   1   0   0   0                     0.08   0.83   0   0.83   0.83   0.08   0.92   0   0.92
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.08
                                                                                                                 Hours
ICF not housed   10/21/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                                              0                      0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                                              0                      0      2     0    2      2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                                              0                      0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                                              0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                                              0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                                              0                      0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                  13:04:00    1   0   0   0   0                      0      0     0    0     0.03    0     0.03   0   0.03
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.03
                                                                                                                  Hours
ICF not housed   10/28/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                                              0                      0      2     0    2      2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                                              0                      0      2     0    2      2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                  13:00:00    1   0   0   0   0                      0      0     1    1     0.75    0     0.75   1   1.75
in PIP or MHCB                                                                                                  Conf for
                                                                                                                  0.75
   or TMHU                                                                                                        Hours


ICF not housed   10/31/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                                              0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                                              0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                                              0                      0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region II   VSP   ML   EOP   ICF   8/6/2020 10:28:00 AM   101.99                  12:30:00    1   0   0   0   0   NSG at             0     0.5    1   1.5    1.25    0     1.25   1   2.25
in PIP or MHCB                                                                                                  Standard                         17:00
                                                                                                                Conf for
   or TMHU                                                                                                        0.75
                                                                                                                  Hours
ICF not housed   11/04/2020   Region II   VSP   ML   VAR   ICF   8/6/2020 10:28:00 AM   101.99                                              0   NSG at   NSG at    0      0     1    1      0      0      0     1    1
in PIP or MHCB                                                                                                                                   07:35    17:00

   or TMHU


ICF not housed   11/05/2020   Region II   VSP   ML   VAR   ICF   8/6/2020 10:28:00 AM   101.99                                              0                      0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 195 of 368
    TMHU         11/13/2020   Region II   VSP   ML   EOP    EOP                                     11/13/2020 7:37:21 PM                             2.61                  11/13/2020 10:42:40 PM   SPI not                   0   0   10:15:00    1   0              0             0      1     0    1     1.57    0     1.57   0   1.57
                                                                                                                                                                                                      done                             Standard
                                                                                                                                                                                                                                       Conf for
                                                                                                                                                                                                                                         0.57
                                                                                                                                                                                                                                         Hours
    TMHU         11/14/2020   Region II   VSP   ML   VAR   MHCB    11/13/2020 7:18:00 PM    2.62    11/13/2020 7:37:21 PM                             2.61                                                                                                            0             0      0     0    0      0      0      0     0    0
    TMHU         11/15/2020   Region II   VSP   ML   VAR   MHCB    11/13/2020 7:18:00 PM    2.62    11/13/2020 7:37:21 PM                             2.61                                                                                                            0             0      0     0    0      0      0      0     0    0
    TMHU         11/16/2020   Region II   VSP   ML   VAR   MHCB    11/13/2020 7:18:00 PM    2.62    11/13/2020 7:37:21 PM                             2.61                                                                                                            0             0      0     0    0      0      0      0     0    0
    TMHU         10/29/2020   Region II   VSP   ML   EOP    EOP                                     10/29/2020 11:37:40 AM   11/9/2020 12:55:26 PM    11.05   EOP    EOP                                          11:00:00     1   0   09:10:00    1   0              0             0      0     0    0     1.48    0     1.48   0   1.48
                                                                                                                                                                                                                 HoldingCe             Standard
                                                                                                                                                                                                                 ll Conf for           Conf for
                                                                                                                                                                                                                     0.50                0.98
                                                                                                                                                                                                                    Hours                Hours
    TMHU         10/30/2020   Region II   VSP   ML   VAR   MHCB    10/29/2020 11:13:00 AM   11.04   10/29/2020 11:37:40 AM   11/9/2020 12:55:26 PM    11.05   EOP    EOP                                          08:00:00     0   2               0   0              0            0.42   0.83   0   0.83   0.83   0.42   1.25   0   1.25
                                                                                                                                                                                                                  CellFront
                                                                                                                                                                                                                  NonConf
                                                                                                                                                                                                                   for 0.25
                                                                                                                                                                                                                    Hours
    TMHU         10/31/2020   Region II   VSP   ML   VAR   MHCB    10/29/2020 11:13:00 AM   11.04   10/29/2020 11:37:40 AM   11/9/2020 12:55:26 PM    11.05   EOP    EOP                                          08:25:00     0   2               0   0              0            0.13    0     0    0      0     0.13   0.13   0   0.13
                                                                                                                                                                                                                  CellFront
                                                                                                                                                                                                                  NonConf
                                                                                                                                                                                                                   for 0.08
                                                                                                                                                                                                                    Hours
    TMHU         11/01/2020   Region II   VSP   ML   VAR   MHCB    10/29/2020 11:13:00 AM   11.04   10/29/2020 11:37:40 AM   11/9/2020 12:55:26 PM    11.05   EOP    EOP                                          08:00:00     0   2               0   0              0            0.5     0     0    0      0     0.5    0.5    0   0.5
                                                                                                                                                                                                                  CellFront
                                                                                                                                                                                                                  NonConf
                                                                                                                                                                                                                   for 0.50
                                                                                                                                                                                                                    Hours
    TMHU         11/02/2020   Region II   VSP   ML   VAR   MHCB    10/29/2020 11:13:00 AM   11.04   10/29/2020 11:37:40 AM   11/9/2020 12:55:26 PM    11.05   EOP    EOP                                                       0   0   09:42:00    0   2   11:20:00   0            0.17    0     0    0     0.25   0.67   0.92   0   0.92
                                                                                                                                                                                                                                       Standard            Standard
                                                                                                                                                                                                                                       NonCof              Conf for
                                                                                                                                                                                                                                         0.50                0.25
                                                                                                                                                                                                                                         Hours               Hours
    TMHU         11/03/2020   Region II   VSP   ML   VAR   MHCB    10/29/2020 11:13:00 AM   11.04   10/29/2020 11:37:40 AM   11/9/2020 12:55:26 PM    11.05   EOP    EOP                                         10:15:00      1   1               0   0              0            0.17    0     1    1     0.5    0.17   0.67   1   1.67
                                                                                                                                                                                                                 Standard
                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                   0.50
                                                                                                                                                                                                                   Hours
    TMHU         11/04/2020   Region II   VSP   ML   VAR   MHCB    10/29/2020 11:13:00 AM   11.04   10/29/2020 11:37:40 AM   11/9/2020 12:55:26 PM    11.05   EOP    EOP                                         11:15:00      0   1   09:40:00    1   0              0            0.25    0     1    1     0.33   0.25   0.58   1   1.58
                                                                                                                                                                                                                 CellFront             Therapeut
                                                                                                                                                                                                                 NonConf               icModule
                                                                                                                                                                                                                 for 0.25               Conf for
                                                                                                                                                                                                                   Hours                 0.33
                                                                                                                                                                                                                                         Hours
    TMHU         11/05/2020   Region II   VSP   ML   VAR   MHCB    10/29/2020 11:13:00 AM   11.04   10/29/2020 11:37:40 AM   11/9/2020 12:55:26 PM    11.05   EOP    EOP                                         08:30:00      1   0               0   0              0            0.17    0     0    0     0.17    0     0.17   0   0.17
                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                   0.17
                                                                                                                                                                                                                  Hours
    TMHU         11/06/2020   Region II   VSP   ML   VAR   MHCB    10/29/2020 11:13:00 AM   11.04   10/29/2020 11:37:40 AM   11/9/2020 12:55:26 PM    11.05   EOP    EOP                                         08:50:00      0   1   10:27:00    1   0              0   NSG at   0.17    0     0    0     0.47   0.17   0.63   0   0.63
                                                                                                                                                                                                                 CellFront             Therapeut                           11:47
                                                                                                                                                                                                                 NonConf               icModule
                                                                                                                                                                                                                 for 0.17               Conf for
                                                                                                                                                                                                                  Hours                  0.47
                                                                                                                                                                                                                                         Hours
    TMHU         11/07/2020   Region II   VSP   ML   VAR   MHCB    10/29/2020 11:13:00 AM   11.04   10/29/2020 11:37:40 AM   11/9/2020 12:55:26 PM    11.05   EOP    EOP                                                                                              0   NSG at    0      0     0    0      0      0      0     0    0
                                                                                                                                                                                                                                                                           08:00
    TMHU         11/08/2020   Region II   VSP   ML   VAR   MHCB    10/29/2020 11:13:00 AM   11.04   10/29/2020 11:37:40 AM   11/9/2020 12:55:26 PM    11.05   EOP    EOP                                         08:00:00      0   1               0   0              0            0.17    0     0    0      0     0.17   0.17   0   0.17
                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                 for 0.17
                                                                                                                                                                                                                  Hours
    TMHU         11/09/2020   Region II   VSP   ML   VAR   MHCB    10/29/2020 11:13:00 AM   11.04   10/29/2020 11:37:40 AM   11/9/2020 12:55:26 PM    11.05   EOP    EOP     11/9/2020 3:56:44 PM    Required                  0   0   11:23:00    0   1   11:30:00   0             0      0     0    0     0.17   0.22   0.38   0   0.38
                                                                                                                                                                                                     by policy                         Standard            Standard
                                                                                                                                                                                                                                       NonCof              Conf for
                                                                                                                                                                                                                                         0.22                0.17
                                                                                                                                                                                                                                         Hours               Hours
    TMHU         11/11/2020   Region II   VSP   ML    PF   CCCMS                                    11/11/2020 10:21:22 PM 11/12/2020 12:50:03 PM      0.6    PF    CCCMS                                                                                             0             0      0     0    0      0      0      0     0    0
    TMHU         11/12/2020   Region II   VSP   ML   VAR    MHCB   11/11/2020 9:42:00 PM    0.53    11/11/2020 10:21:22 PM 11/12/2020 12:50:03 PM      0.6    PF    CCCMS   11/12/2020 1:02:46 PM    Required    10:10:00      1   0               0   0              0             0      0     0    0     0.17    0     0.17   0   0.17
                                                                                                                                                                                                     by policy   Standard
                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                   0.17
                                                                                                                                                                                                                   Hours
    TMHU         10/19/2020   Region II   VSP   ML   EOP    EOP                                     10/19/2020 8:04:55 PM    10/20/2020 11:20:02 AM   0.64    EOP    EOP                                                                                              0             0      0     0    0      0      0      0     0    0
    TMHU         10/20/2020   Region II   VSP   ML   VAR   MHCB    10/19/2020 7:17:00 PM    0.63    10/19/2020 8:04:55 PM    10/20/2020 11:20:02 AM   0.64    EOP    EOP    10/20/2020 11:04:03 AM Required      09:45:00      1   0   09:25:00    1   0              0             0      0     2    2     0.75    0     0.75   2   2.75
                                                                                                                                                                                                   by policy     Therapeut             Therapeut
                                                                                                                                                                                                                 icModule              icModule
                                                                                                                                                                                                                  Conf for              Conf for
                                                                                                                                                                                                                   0.42                  0.33
                                                                                                                                                                                                                   Hours                 Hours
ICF not housed   11/03/2020   Region II   VSP   ML   EOP    EOP                                                                                                                                                                                            09:51:00   0             0      0     1    1      0      0      0     1    1
in PIP or MHCB                                                                                                                                                                                                                                             Standard
                                                                                                                                                                                                                                                           Conf for
   or TMHU                                                                                                                                                                                                                                                   0.22
                                                                                                                                                                                                                                                             Hours
ICF not housed   11/04/2020   Region II   VSP   ML   EOP    ICF    11/3/2020 10:41:00 AM    12.98                                                                                                                                                                     0             0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region II   VSP   ML   EOP    ICF    11/3/2020 10:41:00 AM    12.98                                                                                                                                                                     0             0     0.92   0   0.92   0.92    0     0.92   0   0.92
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region II   VSP   ML   EOP    ICF    11/3/2020 10:41:00 AM    12.98                                                                                                                                                                     0             0     0.83   0   0.83   0.83    0     0.83   0   0.83
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region II   VSP   ML   EOP    ICF    11/3/2020 10:41:00 AM    12.98                                                                                                                                                                     0   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                             08:00

   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 196 of 368
ICF not housed   11/08/2020   Region II   VSP   ML   EOP   ICF   11/3/2020 10:41:00 AM   12.98                                                         0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region II   VSP   ML   EOP   ICF   11/3/2020 10:41:00 AM   12.98                  11:02:00    1   0              0   0   0             0      1     0    1     1.37    0     1.37   0   1.37
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.37
                                                                                                                  Hours
ICF not housed   11/10/2020   Region II   VSP   ML   EOP   ICF   11/3/2020 10:41:00 AM   12.98                                                         0             0     1.97   0   1.97   1.97    0     1.97   0   1.97
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region II   VSP   ML   EOP   ICF   11/3/2020 10:41:00 AM   12.98                                                         0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region II   VSP   ML   EOP   ICF   11/3/2020 10:41:00 AM   12.98                                                         0             0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region II   VSP   ML   EOP   ICF   11/3/2020 10:41:00 AM   12.98                                                         0             0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region II   VSP   ML   EOP   ICF   11/3/2020 10:41:00 AM   12.98                                                         0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region II   VSP   ML   EOP   ICF   11/3/2020 10:41:00 AM   12.98                                                         0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region II   VSP   ML   EOP   ICF   11/3/2020 10:41:00 AM   12.98                                                         0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region II   VSP   ML   EOP   ICF   10/8/2020 11:43:00 AM   38.94                  14:00:00    1   0              0   0   0             0      0     0    0     0.33    0     0.33   0   0.33
in PIP or MHCB                                                                                                  Conf for
                                                                                                                  0.33
   or TMHU                                                                                                        Hours


ICF not housed   10/16/2020   Region II   VSP   ML   EOP   ICF   10/8/2020 11:43:00 AM   38.94                                                         0             0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region II   VSP   ML   EOP   ICF   10/8/2020 11:43:00 AM   38.94                                                         0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region II   VSP   ML   EOP   ICF   10/8/2020 11:43:00 AM   38.94                                                         0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   VSP   ML   EOP   ICF   10/8/2020 11:43:00 AM   38.94                                                         0             0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region II   VSP   ML   EOP   ICF   10/8/2020 11:43:00 AM   38.94                  12:05:00    0   1   09:17:00   1   0   0            0.25    0     1    1     0.25   0.25   0.5    1   1.5
in PIP or MHCB                                                                                                  CellFront           Standard
                                                                                                                NonConf             Conf for
   or TMHU                                                                                                      for 0.25              0.25
                                                                                                                 Hours                Hours

ICF not housed   10/21/2020   Region II   VSP   ML   EOP   ICF   10/8/2020 11:43:00 AM   38.94                                                         0   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                              08:35

   or TMHU


ICF not housed   10/22/2020   Region II   VSP   ML   EOP   ICF   10/8/2020 11:43:00 AM   38.94                  12:15:00    1   0              0   0   0             0      0     0    0     0.5     0     0.5    0   0.5
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.50
                                                                                                                  Hours
ICF not housed   10/23/2020   Region II   VSP   ML   EOP   ICF   10/8/2020 11:43:00 AM   38.94                                                         0             0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region II   VSP   ML   EOP   ICF   10/8/2020 11:43:00 AM   38.94                                                         0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 197 of 368
ICF not housed   10/25/2020   Region II   VSP   ML    EOP   ICF   10/8/2020 11:43:00 AM   38.94                                                         0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region II   VSP   ML    EOP   ICF   10/8/2020 11:43:00 AM   38.94                                                         0                      0     1.05   0   1.05   1.05    0     1.05   0   1.05
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region II   VSP   ML    EOP   ICF   10/8/2020 11:43:00 AM   38.94                  14:00:00    1   0   10:45:00   1   0   0                      0      2     0    2     2.8     0     2.8    0   2.8
in PIP or MHCB                                                                                                   Standard            Standard
                                                                                                                 Conf for            Conf for
   or TMHU                                                                                                         0.50                0.30
                                                                                                                   Hours               Hours

ICF not housed   10/28/2020   Region II   VSP   ML    EOP   ICF   10/8/2020 11:43:00 AM   38.94                                                         0                      0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region II   VSP   ML    EOP   ICF   10/8/2020 11:43:00 AM   38.94                  13:30:00    1   0              0   0   0                      0      0     0    0     0.5     0     0.5    0   0.5
in PIP or MHCB                                                                                                   Conf for
                                                                                                                   0.50
   or TMHU                                                                                                         Hours


ICF not housed   10/30/2020   Region II   VSP   ML    EOP   ICF   10/8/2020 11:43:00 AM   38.94                                                         0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region II   VSP   ML    EOP   ICF   10/8/2020 11:43:00 AM   38.94                                                         0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region II   VSP   ML    EOP   ICF   10/8/2020 11:43:00 AM   38.94                                                         0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region II   VSP   ML    EOP   ICF   10/8/2020 11:43:00 AM   38.94                                                         0                      0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region II   VSP   ML    EOP   ICF   10/8/2020 11:43:00 AM   38.94                  10:30:00    1   0              0   0   0   NSG at             0      0     1    1     0.42    0     0.42   1   1.42
in PIP or MHCB                                                                                                   Standard                                    17:00
                                                                                                                 Conf for
   or TMHU                                                                                                         0.42
                                                                                                                   Hours
ICF not housed   11/04/2020   Region II   VSP   ML    VAR   ICF   10/8/2020 11:43:00 AM   38.94                  11:30:00    0   1              0   0   0   NSG at   NSG at   0.17    0     0    0      0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                   CellFront                                   07:35    17:00
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.17
                                                                                                                  Hours
ICF not housed   11/05/2020   Region II   VSP   ML    VAR   ICF   10/8/2020 11:43:00 AM   38.94                                                         0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0   NSG at             0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                               18:53

   or TMHU


ICF not housed   10/18/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                  12:25:00    1   0              0   0   0                      0      0     0    0     0.17    0     0.17   0   0.17
in PIP or MHCB                                                                                                   Therapeut
                                                                                                                 icModule
   or TMHU                                                                                                        Conf for
                                                                                                                   0.17
                                                                                                                   Hours
ICF not housed   10/20/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                  08:20:00    0   1              0   0   0                     0.08    0     0    0      0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.08
                                                                                                                  Hours
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 198 of 368
ICF not housed   10/22/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                               18:14

   or TMHU


ICF not housed   10/23/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                  09:50:00    0   1   0   0              0                     0.03   0   0   0   0   0.03   0.03   0   0.03
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.03
                                                                                                                  Hours
ICF not housed   10/27/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                  09:00:00    0   1   0   0              0                     0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.25
                                                                                                                  Hours
ICF not housed   10/29/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                  09:55:00    0   1   0   0              0                     0.03   0   0   0   0   0.03   0.03   0   0.03
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.03
                                                                                                                  Hours
ICF not housed   11/03/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                              11:43:00   0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                               Standard
                                                                                                                                             Conf for
   or TMHU                                                                                                                                     0.18
                                                                                                                                               Hours
ICF not housed   11/05/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                  13:00:00    1   0   0   0              0                      1     0   0   0   1    0      1     0    1
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 Conf for
   or TMHU                                                                                                         1.00
                                                                                                                  Hours

ICF not housed   11/06/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                               11:47

   or TMHU


ICF not housed   11/07/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                               08:00    19:00

   or TMHU


ICF not housed   11/08/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                         0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                               07:20    18:11

   or TMHU


ICF not housed   11/09/2020   Region II   VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                  15:00:00    0   1   0   0              0   NSG at   NSG at   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                   CellFront                                   08:31    18:37
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.17
                                                                                                                  Hours
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 199 of 368
ICF not housed   11/10/2020   Region II    VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                                             15:10:00    0   1              0   0               0   NSG at   NSG at   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                               CellFront                                               08:45    17:15
                                                                                                                                                                             NonConf
   or TMHU                                                                                                                                                                   for 0.17
                                                                                                                                                                              Hours
ICF not housed   11/11/2020   Region II    VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                                                                                                0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                       09:06    09:08

   or TMHU


ICF not housed   11/12/2020   Region II    VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                                                                                                0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region II    VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                                                                                                0   NSG at             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                       11:50

   or TMHU


ICF not housed   11/14/2020   Region II    VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                                                                                                0   NSG at             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                       12:42

   or TMHU


ICF not housed   11/15/2020   Region II    VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                                                                                                0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                       10:26    19:08

   or TMHU


ICF not housed   11/16/2020   Region II    VSP   ASU   ASU   ICF   9/16/2020 11:52:00 AM   60.93                                                                                                                                0   NSG at             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                       08:18

   or TMHU


    TMHU         10/15/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         10/16/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                    Oct 16               0   0   13:58:00   1   0               0                      0     0   0   0   0.55    0     0.55   0   0.55
                                                                                                                                                                     2020                        Standard
                                                                                                                                                                    3:59PM                       Conf for
                                                                                                                                                                                                   0.55
                                                                                                                                                                                                   Hours
    TMHU         10/17/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         10/18/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         10/19/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         10/20/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76   10/20/2020 3:41:17 PM   Update            10:30:00    1   0              0   0               0                      0     0   0   0   1.63    0     1.63   0   1.63
                                                                                                                                                                             Therapeut
                                                                                                                                                                             icModule
                                                                                                                                                                              Conf for
                                                                                                                                                                               1.63
                                                                                                                                                                               Hours
    TMHU         10/21/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         10/22/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                    10:00:00    0                      0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                    Therapeut
                                                                                                                                                                                                                    icModule
                                                                                                                                                                                                                     Conf for
                                                                                                                                                                                                                      0.57
                                                                                                                                                                                                                      Hours
    TMHU         10/23/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                         0   0   12:56:00   1   0               0                      0     0   0   0   0.52    0     0.52   0   0.52
                                                                                                                                                                                                 Standard
                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                   0.52
                                                                                                                                                                                                   Hours
    TMHU         10/24/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         10/25/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         10/26/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         10/27/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         10/28/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         10/29/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         10/30/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                             11:20:00    1   0   15:03:00   1   0               0                      0     0   0   0   0.53    0     0.53   0   0.53
                                                                                                                                                                             Therapeut           Standard
                                                                                                                                                                             icModule            Conf for
                                                                                                                                                                              Conf for             0.35
                                                                                                                                                                               0.18                Hours
                                                                                                                                                                               Hours
    TMHU         10/31/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         11/01/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         11/02/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         11/03/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         11/04/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         11/05/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         11/06/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                    Nov 6                0   0   08:58:00   1   0               0                      0     0   0   0   0.43    0     0.43   0   0.43
                                                                                                                                                                     2020                        Standard
                                                                                                                                                                    4:51PM                       Conf for
                                                                                                                                                                                                   0.43
                                                                                                                                                                                                   Hours
    TMHU         11/07/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                             16:21:00    1   0              0   0               0                      0     0   0   0   0.23    0     0.23   0   0.23
                                                                                                                                                                             Therapeut
                                                                                                                                                                             icModule
                                                                                                                                                                              Conf for
                                                                                                                                                                               0.23
                                                                                                                                                                               Hours
    TMHU         11/08/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         11/09/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         11/10/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         11/11/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         11/12/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                                                                0                      0     0   0   0    0      0      0     0    0
    TMHU         11/13/2020   Region III   ASP   ML    OHU   EOP                                   10/12/2020 3:52:28 PM   34.76                                                         0   0   13:16:00   1   0               0                      0     0   0   0   0.3     0     0.3    0   0.3
                                                                                                                                                                                                 Standard
                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                   0.30
                                                                                                                                                                                                   Hours
                                                                        Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 200 of 368
    TMHU         11/14/2020   Region III   ASP   ML     OHU      EOP                                     10/12/2020 3:52:28 PM                             34.76                                                             15:09:00    1   0               0   0               0                      0      0     0    0     0.1     0     0.1    0   0.1
                                                                                                                                                                                                                             Therapeut
                                                                                                                                                                                                                             icModule
                                                                                                                                                                                                                              Conf for
                                                                                                                                                                                                                               0.10
                                                                                                                                                                                                                               Hours
    TMHU         11/15/2020   Region III   ASP   ML     OHU      EOP                                     10/12/2020 3:52:28 PM                             34.76                                                                                                                 0                      0      0     0    0      0      0      0     0    0
    TMHU         11/16/2020   Region III   ASP   ML     OHU      EOP                                     10/12/2020 3:52:28 PM                             34.76                                                                                                                 0                      0      0     0    0      0      0      0     0    0
    TMHU         11/13/2020   Region III   CAC   ML     GP       GP                                      11/13/2020 8:38:19 PM    11/14/2020 12:42:59 PM   0.67          MHCB                                                12:03:00    1   0               0   0               0                      0      0     0    0     0.82    0     0.82   0   0.82
                                                                                                                                                                                                                             Standard
                                                                                                                                                                                                                             Conf for
                                                                                                                                                                                                                               0.82
                                                                                                                                                                                                                               Hours
    TMHU         11/14/2020   Region III   CAC   ML     GP      MHCB    11/13/2020 5:34:00 PM    2.69    11/13/2020 8:38:19 PM    11/14/2020 12:42:59 PM   0.67          MHCB    11/14/2020 10:58:45 PM Required                                                                 0                      0      0     0    0      0      0      0     0    0
                                                                                                                                                                                                        by policy
    TMHU         11/08/2020   Region III   CCI   ML     SNY     MHCB     11/7/2020 9:45:00 PM    0.46     11/8/2020 1:29:01 AM    11/8/2020 10:31:42 AM    0.38    ASU   CCCMS    11/8/2020 8:56:56 AM   SPI not    Nov 8                                                        0                      0      0     0    0      0      0      0     0    0
                                                                                                                                                                                                          done       2020
                                                                                                                                                                                                                    9:23AM
    TMHU         11/06/2020   Region III   CCI   ML     SNY     CCCMS                                     11/6/2020 8:45:00 PM     11/7/2020 9:10:25 AM    0.52    ASU   CCCMS                                               18:15:00    0   1               0   0               0                      0      0     0    0      0     0.33   0.33   0   0.33
                                                                                                                                                                                                                             Standard
                                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                                             for 0.33
                                                                                                                                                                                                                               Hours
    TMHU         11/07/2020   Region III   CCI   ASU    ASU     MHCB     11/6/2020 6:27:00 PM     0.6     11/6/2020 8:45:00 PM     11/7/2020 9:10:25 AM    0.52    ASU   CCCMS    11/7/2020 8:47:20 AM    SPI not   Nov 7                                                        0                      0      0     0    0      0      0      0     0    0
                                                                                                                                                                                                           done      2020
                                                                                                                                                                                                                    9:10AM
    TMHU         11/06/2020   Region III   CCI   ASU    ASU      GP                                       11/6/2020 2:34:31 AM     11/6/2020 1:08:08 PM    0.44    ASU    GP     11/6/2020 10:19:04 AM    SPI not   Nov 6    07:45:00    0   1               0   0               0                      3      0     0    0      0      3      3     0    3
                                                                                                                                                                                                           done      2020    CellFront
                                                                                                                                                                                                                    1:37PM   NonConf
                                                                                                                                                                                                                             for 3.00
                                                                                                                                                                                                                              Hours
    TMHU         11/08/2020   Region III   CCI   ASU    ASU      GP                                      11/8/2020 11:26:24 AM                             7.95                  11/8/2020 10:14:45 AM    SPI not                                                                0                      0      0     0    0      0      0      0     0    0
                                                                                                                                                                                                           done
    TMHU         11/09/2020   Region III   CCI   ASU    ASU     MHCB    11/8/2020 10:00:00 AM    8.01    11/8/2020 11:26:24 AM                             7.95                   11/9/2020 6:46:50 PM    SPI not            13:01:00    0   1               0   0   14:30:00    0   NSG at   NSG at   0.32    0     0    0      0     0.32   0.32   0   0.32
                                                                                                                                                                                                           done              CellFront                               CellFront        12:08    17:10
                                                                                                                                                                                                                             NonConf                                 NonCof
                                                                                                                                                                                                                             for 0.32                                  0.50
                                                                                                                                                                                                                              Hours                                   Hours
    TMHU         11/10/2020   Region III   CCI   ASU    ASU     MHCB    11/8/2020 10:00:00 AM    8.01    11/8/2020 11:26:24 AM                             7.95                                                              09:50:00    0   2               0   0               0   NSG at   NSG at   0.67    0     0    0      0     0.67   0.67   0   0.67
                                                                                                                                                                                                                             CellFront                                                13:45    16:42
                                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                                             for 0.17
                                                                                                                                                                                                                              Hours
    TMHU         11/11/2020   Region III   CCI   ASU    ASU     MHCB    11/8/2020 10:00:00 AM    8.01    11/8/2020 11:26:24 AM                             7.95                                                              07:45:00    0   2               0   0               0   NSG at   NSG at   0.43    0     0    0      0     0.43   0.43   0   0.43
                                                                                                                                                                                                                             CellFront                                                13:16    20:38
                                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                                             for 0.17
                                                                                                                                                                                                                              Hours
    TMHU         11/12/2020   Region III   CCI   ASU    ASU     MHCB    11/8/2020 10:00:00 AM    8.01    11/8/2020 11:26:24 AM                             7.95                                                              07:15:00    0   1   14:00:00    0   0               0   NSG at   NSG at    1      0     0    0      0      1      1     1    2
                                                                                                                                                                                                                             CellFront            NonCof                              13:27    16:58
                                                                                                                                                                                                                             NonConf               1.00
                                                                                                                                                                                                                             for 1.00              Hours
                                                                                                                                                                                                                              Hours
    TMHU         11/13/2020   Region III   CCI   ASU    ASU     MHCB    11/8/2020 10:00:00 AM    8.01    11/8/2020 11:26:24 AM                             7.95                                                              09:00:00    0   1   09:40:00    0   1               0   NSG at   NSG at   1.17    0     0    0      0     1.17   1.17   0   1.17
                                                                                                                                                                                                                             CellFront           CellFront                            12:32    16:25
                                                                                                                                                                                                                             NonConf             NonCof
                                                                                                                                                                                                                             for 1.00              0.17
                                                                                                                                                                                                                              Hours               Hours
    TMHU         11/14/2020   Region III   CCI   ASU    ASU     MHCB    11/8/2020 10:00:00 AM    8.01    11/8/2020 11:26:24 AM                             7.95                                                              08:20:00    0   2               0   0               0   NSG at   NSG at   0.27    0     0    0      0     0.27   0.27   0   0.27
                                                                                                                                                                                                                             CellFront                                                13:40    21:40
                                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                                             for 0.17
                                                                                                                                                                                                                              Hours
    TMHU         11/15/2020   Region III   CCI   ASU    ASU     MHCB    11/8/2020 10:00:00 AM    8.01    11/8/2020 11:26:24 AM                             7.95                                                              07:44:00    0   2               0   0               0   NSG at   NSG at   0.52    0     0    0      0     0.52   0.52   0   0.52
                                                                                                                                                                                                                             CellFront                                                10:27    20:22
                                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                                             for 0.23
                                                                                                                                                                                                                              Hours
    TMHU         11/16/2020   Region III   CCI   ASU    ASU      MHCB   11/8/2020 10:00:00 AM    8.01    11/8/2020 11:26:24 AM                             7.95                                                                                                                  0                      0      0     0    0      0      0      0     0    0
    TMHU         11/09/2020   Region III   CCI   ASU    ASU     CCCMS                                    11/9/2020 7:08:14 PM     11/10/2020 6:12:42 PM    0.96    ASU   CCCMS                                                                                                   0                      0      0     0    0      0      0      0     0    0
    TMHU         11/10/2020   Region III   CCI   ASU    ASU      MHCB    11/9/2020 6:52:00 PM     0.8    11/9/2020 7:08:14 PM     11/10/2020 6:12:42 PM    0.96    ASU   CCCMS   11/10/2020 2:09:01 PM    SPI not   Nov 10   08:45:00    4   0   11:00:00    1   0               0                      0      0     0    0     6.25    0     6.25   0   6.25
                                                                                                                                                                                                           done      2020    Standard            Standard
                                                                                                                                                                                                                    3:07PM   Conf for            Conf for
                                                                                                                                                                                                                               1.42                0.67
                                                                                                                                                                                                                               Hours               Hours
    TMHU         10/20/2020   Region III   CCI   ML     GP       GP                                      10/20/2020 10:20:01 PM   10/21/2020 8:15:46 PM    0.91          MHCB    10/20/2020 9:30:03 PM    SPI not                                                                0   NSG at             0      0     0    0      0      0      0     0    0
                                                                                                                                                                                                           done                                                                       09:25
    TMHU         10/21/2020   Region III   CCI   ASU    ASU     MHCB    10/20/2020 10:16:00 PM   7.69    10/20/2020 10:20:01 PM   10/21/2020 8:15:46 PM    0.91          MHCB    10/21/2020 10:47:11 AM   SPI not            07:10:00    0   1   14:15:00    0   1               0   NSG at   NSG at   0.58    0     0    0      0     0.58   0.58   0   0.58
                                                                                                                                                                                                           done              CellFront           CellFront                            13:14    18:23
                                                                                                                                                                                                                             NonConf             NonCof
                                                                                                                                                                                                                             for 0.33              0.25
                                                                                                                                                                                                                              Hours               Hours
ICF not housed   10/15/2020   Region III   COR   ASU   ASUHub    ICF    9/29/2020 10:41:00 AM    47.98                                                                                                                       09:33:00    0   1               0   0               0                     0.27    2     0    2      2     0.27   2.27   0   2.27
in PIP or MHCB                                                                                                                                                                                                               CellFront
                                                                                                                                                                                                                             NonConf
   or TMHU                                                                                                                                                                                                                   for 0.27
                                                                                                                                                                                                                              Hours
ICF not housed   10/16/2020   Region III   COR   ASU   ASUHub    ICF    9/29/2020 10:41:00 AM    47.98                                                                                                                                                                           0   NSG at             0     2.05   0   2.05   2.05    0     2.05   0   2.05
in PIP or MHCB                                                                                                                                                                                                                                                                        21:23

   or TMHU


ICF not housed   10/17/2020   Region III   COR   ASU   ASUHub    ICF    9/29/2020 10:41:00 AM    47.98                                                                                                                                                                           0   NSG at             0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                                        20:54

   or TMHU


ICF not housed   10/18/2020   Region III   COR   ASU   ASUHub    ICF    9/29/2020 10:41:00 AM    47.98                                                                                                                                                                           0   NSG at   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                                        08:24    20:26

   or TMHU


ICF not housed   10/19/2020   Region III   COR   ASU   ASUHub    ICF    9/29/2020 10:41:00 AM    47.98                                                                                                                                                                           0   NSG at             0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                                        16:30

   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 201 of 368
ICF not housed   10/20/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                  13:08:00    0   1               0   0               0   NSG at            0.3    0   0   0   0   0.3    0.3    0   0.3
in PIP or MHCB                                                                                                       CellFront                                                09:15
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.30
                                                                                                                      Hours
ICF not housed   10/21/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                      0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                08:14    17:46

   or TMHU


ICF not housed   10/22/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                  10:36:00    0   1   10:20:00    0   1               0   NSG at            0.47   0   0   0   0   0.47   0.47   0   0.47
in PIP or MHCB                                                                                                       CellFront           CellFront                            09:17
                                                                                                                     NonConf             NonCof
   or TMHU                                                                                                           for 0.30              0.17
                                                                                                                      Hours               Hours
ICF not housed   10/23/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                      0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                17:10

   or TMHU


ICF not housed   10/24/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                      0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                16:57

   or TMHU


ICF not housed   10/25/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                      0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                08:30    19:12

   or TMHU


ICF not housed   10/26/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                      0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                08:32    17:23

   or TMHU


ICF not housed   10/27/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                  10:26:00    0   1               0   0               0   NSG at   NSG at   0.35   0   0   0   0   0.35   0.35   0   0.35
in PIP or MHCB                                                                                                       CellFront                                                08:00    17:51
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.35
                                                                                                                      Hours
ICF not housed   10/28/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                      0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                20:16

   or TMHU


ICF not housed   10/29/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                  10:29:00    0   1               0   0               0   NSG at   NSG at   0.28   0   0   0   0   0.28   0.28   0   0.28
in PIP or MHCB                                                                                                       CellFront                                                09:11    21:29
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.28
                                                                                                                      Hours
ICF not housed   10/30/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                      0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                09:45    16:00

   or TMHU


ICF not housed   10/31/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                      0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                17:09

   or TMHU


ICF not housed   11/01/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                      0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                08:29    19:38

   or TMHU


ICF not housed   11/02/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                  12:59:00    0   1               0   0               0   NSG at   NSG at   0.28   0   0   0   0   0.28   0.28   0   0.28
in PIP or MHCB                                                                                                       CellFront                                                08:37    16:00
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.28
                                                                                                                      Hours
ICF not housed   11/03/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                      0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                          12:23:00    0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                               CellFront
                                                                                                                                                             NonCof
   or TMHU                                                                                                                                                     0.25
                                                                                                                                                              Hours
ICF not housed   11/05/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                  09:20:00    0   1               0   0               0                     0.42   0   0   0   0   0.42   0.42   0   0.42
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.42
                                                                                                                      Hours

ICF not housed   11/06/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                      0                      0     0   2   2   0    0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                      0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 202 of 368
ICF not housed   11/08/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                                   0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                         13:11:00    0   1               0   0                     0            0.27   0   2   2    0     0.27   0.27   2   2.27
in PIP or MHCB                                                                                                              CellFront
                                                                                                                            NonConf
   or TMHU                                                                                                                  for 0.27
                                                                                                                             Hours
ICF not housed   11/10/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                         08:55:00    0   1               0   0                     0            0.27   0   4   4    0     0.27   0.27   4   4.27
in PIP or MHCB                                                                                                              CellFront
                                                                                                                            NonConf
   or TMHU                                                                                                                  for 0.27
                                                                                                                             Hours
ICF not housed   11/11/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                                   0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                         12:32:00    1   0               0   0                     0             0     2   0   2   2.73    0     2.73   0   2.73
in PIP or MHCB                                                                                                              Standard
                                                                                                                            Conf for
   or TMHU                                                                                                                    0.73
                                                                                                                              Hours
ICF not housed   11/13/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                         08:17:00    0   1   10:13:00    0   1                     0            0.2    0   2   2    0     0.2    0.2    2   2.2
in PIP or MHCB                                                                                                              CellFront           CellFront
                                                                                                                            NonConf             NonCof
   or TMHU                                                                                                                  for 0.10              0.10
                                                                                                                             Hours               Hours
ICF not housed   11/14/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                                   0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                             08:48

   or TMHU


ICF not housed   11/15/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                                   0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   COR   ASU   ASUHub   ICF   9/29/2020 10:41:00 AM   47.98                                                                                   0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                Oct 28                                                      0.17   1            0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                     2020
                                                                                                                  11:50AM
   or TMHU


ICF not housed   10/29/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88               Oct 29                0   0   10:15:00    0   1              0.25   1            0.45   0   0   0   0.25   0.45   0.7    0   0.7
in PIP or MHCB                                                                                                     2020                         CellFront
                                                                                                                  9:41AM                        NonCof
   or TMHU                                                                                                                                        0.45
                                                                                                                                                 Hours
ICF not housed   10/30/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                Oct 30 09:07:00      0   1               0   0               0     1             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                     2020   CellFront
                                                                                                                  10:51AM NonConf
   or TMHU                                                                                                                for 0.00
                                                                                                                           Hours
ICF not housed   10/31/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                Oct 31                                                             0             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                     2020
                                                                                                                  10:28AM
   or TMHU


ICF not housed   11/01/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88               Nov 1                                                               0             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                     2020
                                                                                                                  8:57AM
   or TMHU


ICF not housed   11/02/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                Nov 2                                                       0.2    1            0.2    0   0   0    0     0.2    0.2    0   0.2
in PIP or MHCB                                                                                                     2020
                                                                                                                  12:58PM
   or TMHU


ICF not housed   11/03/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                                                                            0.17   1            0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                                                                 08:05:00   0.15   1            0.15   0   0   0    0     0.15   0.15   0   0.15
in PIP or MHCB                                                                                                                                                      Standard
                                                                                                                                                                    Conf for
   or TMHU                                                                                                                                                            0.08
                                                                                                                                                                      Hours

ICF not housed   11/05/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                         10:28:00    0   1               0   0                     0            0.43   0   0   0    0     0.43   0.43   0   0.43
in PIP or MHCB                                                                                                              CellFront
                                                                                                                            NonConf
   or TMHU                                                                                                                  for 0.43
                                                                                                                             Hours
ICF not housed   11/06/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                         07:55:00    0   1               0   0                     0            0.95   0   0   0    0     0.95   0.95   0   0.95
in PIP or MHCB                                                                                                              CellFront
                                                                                                                            NonConf
   or TMHU                                                                                                                  for 0.95
                                                                                                                             Hours
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 203 of 368
ICF not housed   11/07/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                                                                 0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                                                                 0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                                                                 0   NSG at             0     2   0   2    2      0      2     0    2
in PIP or MHCB                                                                                                                                                           17:27

   or TMHU


ICF not housed   11/10/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88     11/10/2020 4:31:38 PM   Other                               0   NSG at             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                           07:58

   or TMHU


ICF not housed   11/11/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                                                                 0   NSG at             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                           18:12

   or TMHU


ICF not housed   11/12/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                                     08:44:00    1   0   0   0   0   NSG at             0     0   0   0   0.88    0     0.88   0   0.88
in PIP or MHCB                                                                                                                          Standard                         21:24
                                                                                                                                        Conf for
   or TMHU                                                                                                                                0.88
                                                                                                                                          Hours
ICF not housed   11/13/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                                     09:27:00    1   0   0   0   0   NSG at             0     0   0   0   0.83    0     0.83   0   0.83
in PIP or MHCB                                                                                                                          Standard                         21:01
                                                                                                                                        Conf for
   or TMHU                                                                                                                                0.83
                                                                                                                                          Hours
ICF not housed   11/14/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                                                                 0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                           08:48    17:32

   or TMHU


ICF not housed   11/15/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                                                                 0   NSG at             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                           08:44

   or TMHU


ICF not housed   11/16/2020   Region III   COR   ASU   ASUHub   ICF   10/22/2020 1:08:00 PM   24.88                                                                 0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   COR   ASU   ASUHub   EOP                                                                     08:25:00    0   1   0   0   0   NSG at            0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                          CellFront                        21:27
                                                                                                                                        NonConf
   or TMHU                                                                                                                              for 0.08
                                                                                                                                         Hours
ICF not housed   11/13/2020   Region III   COR   ASU   ASUHub   ICF   11/12/2020 7:21:00 AM    4.12                                     07:50:00    0   1   0   0   0   NSG at   NSG at   0.1    0   0   0    0     0.1    0.1    0   0.1
in PIP or MHCB                                                                                                                          CellFront                        08:46    21:05
                                                                                                                                        NonConf
   or TMHU                                                                                                                              for 0.10
                                                                                                                                         Hours

ICF not housed   11/14/2020   Region III   COR   ASU   ASUHub   ICF   11/12/2020 7:21:00 AM    4.12                                                                 0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   COR   ASU   ASUHub   ICF   11/12/2020 7:21:00 AM    4.12                                                                 0   NSG at             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                           08:44

   or TMHU


ICF not housed   11/16/2020   Region III   COR   ASU   ASUHub   ICF   11/12/2020 7:21:00 AM    4.12                                                                 0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   COR   ML     EOP     ICF    4/8/2020 4:21:00 PM    221.75                                                                0                      0     0   3   3    0      0      0     3    3
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   COR   ML     EOP     ICF    4/8/2020 4:21:00 PM    221.75                                                                0                      0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   COR   ML     EOP     ICF    4/8/2020 4:21:00 PM    221.75                                                                0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   COR   ML     EOP     ICF    4/8/2020 4:21:00 PM    221.75                                                                0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 204 of 368
ICF not housed   10/19/2020   Region III   COR   ML     EOP     ICF   4/8/2020 4:21:00 PM   221.75                   10:32:00    1   0              0   0              0    0      1     0    1     0.32    1     1.32   0   1.32
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.32
                                                                                                                       Hours
ICF not housed   10/20/2020   Region III   COR   ML     EOP     ICF   4/8/2020 4:21:00 PM   221.75                                                          09:40:00   0    0      0     2    2      0      0      0     2    2
in PIP or MHCB                                                                                                                                              Standard
                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                    0.08
                                                                                                                                                              Hours
ICF not housed   10/21/2020   Region III   COR   ML     EOP     ICF   4/8/2020 4:21:00 PM   221.75                   07:30:00    0   1              0   0              0   0.17   1.67   0   1.67   1.67   0.17   1.83   0   1.83
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours

ICF not housed   10/22/2020   Region III   COR   ML     EOP     ICF   4/8/2020 4:21:00 PM   221.75                                                                     0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   COR   ML     EOP     ICF   4/8/2020 4:21:00 PM   221.75                                                                     0    0      2     0    2      2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   COR   ML     EOP     ICF   4/8/2020 4:21:00 PM   221.75                                                                     0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   COR   ML     EOP     ICF   4/8/2020 4:21:00 PM   221.75                                                                     0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   COR   ML     EOP     ICF   4/8/2020 4:21:00 PM   221.75                   09:19:00    1   0              0   0              0    0      0     2    2     0.25    0     0.25   2   2.25
in PIP or MHCB                                                                                                       Therapeut
                                                                                                                     icModule
   or TMHU                                                                                                            Conf for
                                                                                                                       0.25
                                                                                                                       Hours
ICF not housed   10/27/2020   Region III   COR   ML     EOP     ICF   4/8/2020 4:21:00 PM   221.75                               0   0   11:38:00   1   0              0    0      0     2    2     0.28    0     0.28   2   2.28
in PIP or MHCB                                                                                                                           Standard
                                                                                                                                         Conf for
   or TMHU                                                                                                                                 0.28
                                                                                                                                           Hours

ICF not housed   10/28/2020   Region III   COR   ML     EOP     ICF   4/8/2020 4:21:00 PM   221.75                   08:44:00    1   0              0   0              0    0      0     3    3     0.15    0     0.15   3   3.15
in PIP or MHCB                                                                                                       Therapeut
                                                                                                                     icModule
   or TMHU                                                                                                            Conf for
                                                                                                                       0.15
                                                                                                                       Hours
ICF not housed   10/29/2020   Region III   COR   ML     EOP     ICF   4/8/2020 4:21:00 PM   221.75                                                                     0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   COR   ASU   ASUHub   ICF   4/8/2020 4:21:00 PM   221.75                                                                     0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   COR   ASU   ASUHub   ICF   4/8/2020 4:21:00 PM   221.75                                                                     0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   COR   ASU   ASUHub   ICF   4/8/2020 4:21:00 PM   221.75                                                                     0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   COR   ASU   ASUHub   ICF   4/8/2020 4:21:00 PM   221.75                               0   0   11:28:00   0   1              0    0      0     0    0      0     0.02   0.02   0   0.02
in PIP or MHCB                                                                                                                           Bedside
                                                                                                                                         NonCof
   or TMHU                                                                                                                                 0.02
                                                                                                                                          Hours

ICF not housed   11/03/2020   Region III   COR   ASU   ASUHub   ICF   4/8/2020 4:21:00 PM   221.75                   10:15:00    0   1              0   0              0   0.17    0     0    0      0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours

ICF not housed   11/04/2020   Region III   COR   ASU   ASUHub   ICF   4/8/2020 4:21:00 PM   221.75                                                                     0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   COR   ASU   ASUHub   ICF   4/8/2020 4:21:00 PM   221.75                                                                     0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   COR   ASU   ASUHub   ICF   4/8/2020 4:21:00 PM   221.75                   08:17:00    0   1              0   0              0   0.08    0     2    2      0     0.08   0.08   2   2.08
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.08
                                                                                                                      Hours
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 205 of 368
ICF not housed   11/07/2020   Region III   COR   ASU   ASUHub   ICF    4/8/2020 4:21:00 PM    221.75                                                        0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   COR   ASU   ASUHub   ICF    4/8/2020 4:21:00 PM    221.75                                                        0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   COR   ASU   ASUHub   ICF    4/8/2020 4:21:00 PM    221.75                 11:15:00    1   0   0   0              0             0     0   2   2   0.5     0     0.5    2   2.5
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.50
                                                                                                                       Hours
ICF not housed   11/10/2020   Region III   COR   ASU   ASUHub   ICF    4/8/2020 4:21:00 PM    221.75                 09:05:00    0   1   0   0              0            0.33   0   0   0    0     0.33   0.33   0   0.33
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.33
                                                                                                                      Hours
ICF not housed   11/11/2020   Region III   COR   ASU   ASUHub   ICF    4/8/2020 4:21:00 PM    221.75                                                        0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   COR   ASU   ASUHub   ICF    4/8/2020 4:21:00 PM    221.75                                             10:00:00   0             0     0   4   4    0      0      0     4    4
in PIP or MHCB                                                                                                                                   Standard
                                                                                                                                                 Conf for
   or TMHU                                                                                                                                         0.25
                                                                                                                                                   Hours
ICF not housed   11/13/2020   Region III   COR   ASU   ASUHub   ICF    4/8/2020 4:21:00 PM    221.75                                                        0             0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   COR   ASU   ASUHub   ICF    4/8/2020 4:21:00 PM    221.75                                                        0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                   08:48

   or TMHU


ICF not housed   11/15/2020   Region III   COR   ASU   ASUHub   ICF    4/8/2020 4:21:00 PM    221.75                                                        0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   COR   ASU   ASUHub   ICF    4/8/2020 4:21:00 PM    221.75                                                        0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                  09:53:00    1   0   0   0              0             0     0   2   2   0.22    0     0.22   2   2.22
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.22
                                                                                                                       Hours
ICF not housed   10/16/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                         0             0     1   2   3    1      0      1     2    3
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                         0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                         0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                         0             0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                  09:39:00    1   0   0   0              0             0     0   3   3   0.12    0     0.12   3   3.12
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.12
                                                                                                                       Hours
ICF not housed   10/21/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                         0             0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                  10:10:00    0   1   0   0              0            0.07   0   0   0    0     0.07   0.07   0   0.07
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.07
                                                                                                                      Hours

ICF not housed   10/23/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                         0             0     0   3   3    0      0      0     3    3
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 206 of 368
ICF not housed   10/24/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                                                 0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                                                 0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                                                 0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                         10:32:00    1   0               0   0   0             0     0   0   0   0.3     0     0.3    0   0.3
in PIP or MHCB                                                                                                                              Standard
                                                                                                                                            Conf for
   or TMHU                                                                                                                                    0.30
                                                                                                                                              Hours

ICF not housed   10/28/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                     0   0   10:40:00    1   0   0             0     0   2   2   0.13    0     0.13   2   2.13
in PIP or MHCB                                                                                                                                                  Standard
                                                                                                                                                                Conf for
   or TMHU                                                                                                                                                        0.13
                                                                                                                                                                  Hours
ICF not housed   10/29/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                                                 0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                           21:43

   or TMHU


ICF not housed   10/30/2020   Region III   COR   ASU   ASUHub   ICF   8/26/2020 11:19:00 AM   81.95                                                                                 0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   COR   ASU   ASUHub   ICF   8/26/2020 11:19:00 AM   81.95                                                                                 0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   COR   ASU   ASUHub   ICF   8/26/2020 11:19:00 AM   81.95                                                                                 0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   COR   ASU   ASUHub   ICF   8/26/2020 11:19:00 AM   81.95                                                     0   0   11:27:00    0   1   0             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                  CellFront
                                                                                                                                                                NonCof
   or TMHU                                                                                                                                                        0.00
                                                                                                                                                                 Hours

ICF not housed   11/03/2020   Region III   COR   ASU   ASUHub   ICF   8/26/2020 11:19:00 AM   81.95     11/3/2020 11:26:59 AM   Required    08:13:00    0   1               0   0   0            0.07   0   0   0    0     0.07   0.07   0   0.07
in PIP or MHCB                                                                                                                  by policy   CellFront
                                                                                                                                            NonConf
   or TMHU                                                                                                                                  for 0.07
                                                                                                                                             Hours
ICF not housed   11/04/2020   Region III   COR   ASU   ASUHub   ICF   8/26/2020 11:19:00 AM   81.95                                                                                 0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   COR   ASU   ASUHub   ICF   8/26/2020 11:19:00 AM   81.95                                         11:50:00    0   1               0   0   0            0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                              CellFront
                                                                                                                                            NonConf
   or TMHU                                                                                                                                  for 0.12
                                                                                                                                             Hours

ICF not housed   11/06/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                                                 0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                                                 0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                                                 0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                                                 0             0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                                                                 0             0     0   3   3    0      0      0     3    3
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   COR   ML     EOP     ICF   8/26/2020 11:19:00 AM   81.95                                         09:37:00    1   0               0   0   0             0     0   0   0   0.5     0     0.5    0   0.5
in PIP or MHCB                                                                                                                              Standard
                                                                                                                                            Conf for
   or TMHU                                                                                                                                    0.50
                                                                                                                                              Hours
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 207 of 368
ICF not housed   11/12/2020   Region III   COR   ML   EOP   ICF   8/26/2020 11:19:00 AM   81.95                  09:35:00    0   1               0   0               0    0     0   2   2   0   0.08   0.08   2   2.08
in PIP or MHCB                                                                                                   NonConf
                                                                                                                  for 0.08
   or TMHU                                                                                                         Hours


ICF not housed   11/13/2020   Region III   COR   ML   EOP   ICF   8/26/2020 11:19:00 AM   81.95                                                                      0    0     0   2   2   0    0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   COR   ML   EOP   ICF   8/26/2020 11:19:00 AM   81.95                                                                      0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   COR   ML   EOP   ICF   8/26/2020 11:19:00 AM   81.95                                                                      0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   COR   ML   EOP   ICF   8/26/2020 11:19:00 AM   81.95                                                                      0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   COR   ML   EOP   ICF   3/17/2020 5:15:00 PM    243.71                                                                     0    0     0   2   2   0    0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   COR   ML   EOP   ICF   3/17/2020 5:15:00 PM    243.71                                                                     0    0     0   2   2   0    0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   COR   ML   EOP   ICF   3/17/2020 5:15:00 PM    243.71                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   COR   ML   EOP   ICF   3/17/2020 5:15:00 PM    243.71                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   COR   ML   EOP   ICF   3/17/2020 5:15:00 PM    243.71                 07:50:00    0   1               0   0               0   0.17   0   2   2   0   0.17   0.17   2   2.17
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.17
                                                                                                                  Hours
ICF not housed   10/20/2020   Region III   COR   ML   EOP   ICF   3/17/2020 5:15:00 PM    243.71                                                         09:53:00    0    0     1   0   1   1    0      1     0    1
in PIP or MHCB                                                                                                                                           Therapeut
                                                                                                                                                         icModule
   or TMHU                                                                                                                                                Conf for
                                                                                                                                                           0.08
                                                                                                                                                           Hours
ICF not housed   10/21/2020   Region III   COR   ML   EOP   ICF   3/17/2020 5:15:00 PM    243.71                             0   0   12:10:00    0   1               0   0.07   0   0   0   0   0.07   0.07   0   0.07
in PIP or MHCB                                                                                                                       CellFront
                                                                                                                                     NonCof
   or TMHU                                                                                                                             0.07
                                                                                                                                      Hours

ICF not housed   10/22/2020   Region III   COR   ML   EOP   ICF   3/17/2020 5:15:00 PM    243.71                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   COR   ML   EOP   ICF   3/17/2020 5:15:00 PM    243.71                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   COR   ML   EOP   ICF   3/17/2020 5:15:00 PM    243.71                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   COR   ML   EOP   ICF   3/17/2020 5:15:00 PM    243.71                                                                     0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   COR   ML   EOP   ICF   3/17/2020 5:15:00 PM    243.71                 08:00:00    0   1               0   0               0   0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.17
                                                                                                                  Hours
ICF not housed   10/27/2020   Region III   COR   ML   EOP   ICF   3/17/2020 5:15:00 PM    243.71                                                                     0    0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   COR   ML   EOP   ICF   3/17/2020 5:15:00 PM    243.71                 07:40:00    0   1               0   0               0   0.17   0   1   1   0   0.17   0.17   1   1.17
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.17
                                                                                                                  Hours
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 208 of 368
ICF not housed   10/29/2020   Region III   COR   ML     EOP     ICF   3/17/2020 5:15:00 PM   243.71                                                                     0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                                                                     0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                               16:00

   or TMHU


ICF not housed   10/31/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                                                                     0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                                                                     0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                               19:34

   or TMHU


ICF not housed   11/02/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                              0   0   10:12:00    0   1              0   NSG at            0.2    0   0   0   0   0.2    0.2    0   0.2
in PIP or MHCB                                                                                                                           CellFront                           08:56
                                                                                                                                         NonCof
   or TMHU                                                                                                                                 0.20
                                                                                                                                          Hours
ICF not housed   11/03/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                  10:01:00    0   1               0   0              0                     0.13   0   0   0   0   0.13   0.13   0   0.13
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.13
                                                                                                                      Hours
ICF not housed   11/04/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                                                                     0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                                                                     0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                  07:34:00    0   1               0   0              0                     0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours
ICF not housed   11/07/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                                                                     0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                                                                     0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                               08:00

   or TMHU


ICF not housed   11/09/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                                                                     0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                                                                     0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                               07:58

   or TMHU


ICF not housed   11/11/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                                                                     0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                               18:13

   or TMHU


ICF not housed   11/12/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                  08:28:00    0   1               0   0   07:40:00   0   NSG at            0.07   0   0   0   0   0.07   0.07   0   0.07
in PIP or MHCB                                                                                                       CellFront                               Standard        21:27
                                                                                                                     NonConf                                 Conf for
   or TMHU                                                                                                           for 0.07                                  0.08
                                                                                                                      Hours                                    Hours

ICF not housed   11/13/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                  08:55:00    0   1               0   0              0   NSG at   NSG at   0.05   0   0   0   0   0.05   0.05   0   0.05
in PIP or MHCB                                                                                                       CellFront                                               08:46    21:05
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.05
                                                                                                                      Hours
ICF not housed   11/14/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                                                                     0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                               08:48

   or TMHU


ICF not housed   11/15/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                                                                     0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                               08:44

   or TMHU


ICF not housed   11/16/2020   Region III   COR   ASU   ASUHub   ICF   3/17/2020 5:15:00 PM   243.71                                                                     0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 209 of 368
ICF not housed   10/15/2020   Region III   COR   ML     EOP     ICF   8/18/2020 10:37:00 AM   57.91    EOP   EOP                                            0                      0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   COR   ML     EOP     ICF    4/8/2020 4:44:00 PM    221.73                                                        0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 08:43:00    0   1   0   0              0                     0.02   0   2   2   0   0.02   0.02   2   2.02
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.02
                                                                                                                      Hours
ICF not housed   10/16/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 08:12:00    0   1   0   0              0   NSG at            0.03   0   2   2   0   0.03   0.03   2   2.03
in PIP or MHCB                                                                                                       CellFront                                   21:30
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.03
                                                                                                                      Hours
ICF not housed   10/17/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                                                        0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                   20:53    20:58

   or TMHU


ICF not housed   10/18/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                                                        0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                   08:24    19:50

   or TMHU


ICF not housed   10/19/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 10:15:00    0   1   0   0              0                     0.08   0   2   2   0   0.08   0.08   2   2.08
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.08
                                                                                                                      Hours
ICF not housed   10/20/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 08:51:00    0   1   0   0              0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.00
                                                                                                                      Hours

ICF not housed   10/21/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 08:55:00    0   1   0   0   08:21:00   0   NSG at            0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                       CellFront                   Standard        08:14
                                                                                                                     NonConf                     Conf for
   or TMHU                                                                                                           for 0.08                      0.12
                                                                                                                      Hours                        Hours
ICF not housed   10/22/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 09:06:00    0   1   0   0              0                     0.02   0   0   0   0   0.02   0.02   0   0.02
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.02
                                                                                                                      Hours
ICF not housed   10/23/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 08:58:00    0   1   0   0              0                     0.02   0   0   0   0   0.02   0.02   0   0.02
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.02
                                                                                                                      Hours
ICF not housed   10/24/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                                                        0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                   16:53

   or TMHU


ICF not housed   10/25/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                                                        0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 07:30:00    0   1   0   0              0   NSG at            0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                       CellFront                                   17:23
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.08
                                                                                                                      Hours
ICF not housed   10/27/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 09:37:00    0   1   0   0              0   NSG at   NSG at   0.02   0   4   4   0   0.02   0.02   4   4.02
in PIP or MHCB                                                                                                       CellFront                                   17:44    17:51
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.02
                                                                                                                      Hours

ICF not housed   10/28/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 09:17:00    0   1   0   0              0   NSG at            0.02   0   0   0   0   0.02   0.02   0   0.02
in PIP or MHCB                                                                                                       CellFront                                   20:16
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.02
                                                                                                                      Hours
ICF not housed   10/29/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 08:10:00    0   1   0   0              0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                       CellFront                                   21:43
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.00
                                                                                                                      Hours
ICF not housed   10/30/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 09:01:00    0   1   0   0              0   NSG at            0.02   0   0   0   0   0.02   0.02   0   0.02
in PIP or MHCB                                                                                                       CellFront                                   16:00
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.02
                                                                                                                      Hours

ICF not housed   10/31/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                                                        0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 210 of 368
ICF not housed   11/01/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                                                         0   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                    19:34

   or TMHU


ICF not housed   11/02/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 09:15:00    0   1               0   0   0   NSG at   0.15   0   0   0   0   0.15   0.15   0   0.15
in PIP or MHCB                                                                                                       CellFront                                    08:56
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.15
                                                                                                                      Hours

ICF not housed   11/03/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 09:27:00    0   1               0   0   0             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.00
                                                                                                                      Hours

ICF not housed   11/04/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 09:39:00    0   1               0   0   0            0.02   0   0   0   0   0.02   0.02   0   0.02
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.02
                                                                                                                      Hours

ICF not housed   11/05/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 09:57:00    0   1               0   0   0            0.02   0   0   0   0   0.02   0.02   0   0.02
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.02
                                                                                                                      Hours
ICF not housed   11/06/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 07:50:00    0   1   10:18:00    0   1   0            0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                       CellFront           CellFront
                                                                                                                     NonConf             NonCof
   or TMHU                                                                                                           for 0.03              0.05
                                                                                                                      Hours               Hours
ICF not housed   11/07/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                                                         0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                                                         0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                                                         0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                                                         0             0     0   2   2   0    0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                                                         0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 08:18:00    0   1               0   0   0            0.03   0   2   2   0   0.03   0.03   2   2.03
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.03
                                                                                                                      Hours
ICF not housed   11/13/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                 08:47:00    0   1               0   0   0            0.05   0   0   0   0   0.05   0.05   0   0.05
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.05
                                                                                                                      Hours

ICF not housed   11/14/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                                                         0   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                    08:55

   or TMHU


ICF not housed   11/15/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                                                         0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:26:00 AM   124.95                                                         0             0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM    180.85                 08:15:00    0   1               0   0   0            0.5    0   2   2   0   0.5    0.5    2   2.5
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.50
                                                                                                                      Hours
ICF not housed   10/16/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM    180.85                 08:15:00    0   1               0   0   0   NSG at   0.02   0   2   2   0   0.02   0.02   2   2.02
in PIP or MHCB                                                                                                       CellFront                                    21:23
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.02
                                                                                                                      Hours

ICF not housed   10/17/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM    180.85                                                         0   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                    20:54

   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 211 of 368
ICF not housed   10/18/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                                                          0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                    08:24    20:26

   or TMHU


ICF not housed   10/19/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                  10:45:00    0   1   0   0               0   NSG at            0.25   0   2   2   0   0.25   0.25   2   2.25
in PIP or MHCB                                                                                                       CellFront                                    16:30
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.25
                                                                                                                      Hours

ICF not housed   10/20/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                  15:20:00    0   1   0   0               0                     0.33   0   0   0   0   0.33   0.33   0   0.33
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.33
                                                                                                                      Hours

ICF not housed   10/21/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                  08:45:00    0   1   0   0   11:15:00    0   NSG at   NSG at   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                       CellFront                   CellFront        08:14    17:46
                                                                                                                     NonConf                     NonCof
   or TMHU                                                                                                           for 0.25                      0.25
                                                                                                                      Hours                       Hours
ICF not housed   10/22/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                  10:00:00    0   1   0   0               0                     0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.08
                                                                                                                      Hours
ICF not housed   10/23/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                  09:12:00    0   1   0   0               0                     0.03   0   0   0   0   0.03   0.03   0   0.03
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.03
                                                                                                                      Hours
ICF not housed   10/24/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                                                          0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                    16:57

   or TMHU


ICF not housed   10/25/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                                                          0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                    19:12

   or TMHU


ICF not housed   10/26/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                  12:45:00    0   1   0   0               0   NSG at            0.5    0   0   0   0   0.5    0.5    0   0.5
in PIP or MHCB                                                                                                       CellFront                                    17:23
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.50
                                                                                                                      Hours
ICF not housed   10/27/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                  11:00:00    0   1   0   0               0   NSG at   NSG at   0.5    0   0   0   0   0.5    0.5    0   0.5
in PIP or MHCB                                                                                                       CellFront                                    08:00    17:51
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.50
                                                                                                                      Hours
ICF not housed   10/28/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                  10:15:00    0   1   0   0               0   NSG at            0.3    0   0   0   0   0.3    0.3    0   0.3
in PIP or MHCB                                                                                                       CellFront                                    20:26
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.30
                                                                                                                      Hours
ICF not housed   10/29/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                  07:20:00    0   1   0   0               0   NSG at            0.17   0   0   0   0   0.17   0.17   0   0.17
in PIP or MHCB                                                                                                       CellFront                                    21:43
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours
ICF not housed   10/30/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                  09:28:00    0   1   0   0               0   NSG at            0.03   0   0   0   0   0.03   0.03   0   0.03
in PIP or MHCB                                                                                                       CellFront                                    16:00
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.03
                                                                                                                      Hours

ICF not housed   10/31/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                                                          0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                    08:00

   or TMHU


ICF not housed   11/01/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                                                          0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                    19:34

   or TMHU


ICF not housed   11/02/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                                                          0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                    08:00    16:00

   or TMHU


ICF not housed   11/03/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                  11:00:00    0   1   0   0               0   NSG at            0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                       CellFront                                    17:46
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.25
                                                                                                                      Hours
ICF not housed   11/04/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                  09:15:00    0   1   0   0               0                     0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.25
                                                                                                                      Hours

ICF not housed   11/05/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM   180.85                                                          0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 212 of 368
ICF not housed   11/06/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM    180.85                                                                     0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM    180.85                                                                     0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM    180.85                                                                     0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM    180.85                                                                     0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM    180.85                 08:15:00    0   1               0   0               0                     0.5    0   4   4   0   0.5    0.5    4   4.5
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.50
                                                                                                                      Hours
ICF not housed   11/11/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM    180.85                                                                     0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM    180.85                 09:05:00    0   1               0   0               0                     0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.08
                                                                                                                      Hours
ICF not housed   11/13/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM    180.85                             0   0   10:30:00    0   1               0   NSG at            0.58   0   0   0   0   0.58   0.58   0   0.58
in PIP or MHCB                                                                                                                           CellFront                            21:01
                                                                                                                                         NonCof
   or TMHU                                                                                                                                 0.58
                                                                                                                                          Hours
ICF not housed   11/14/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM    180.85                                                                     0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM    180.85                                                                     0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                08:44

   or TMHU


ICF not housed   11/16/2020   Region III   COR   ASU   ASUHub   ICF   5/19/2020 1:57:00 PM    180.85                                                                     0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 09:00:00    0   1               0   0               0                     0.17   0   4   4   0   0.17   0.17   4   4.17
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours
ICF not housed   10/16/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 13:21:00    0   1               0   0               0   NSG at            0.05   2   0   2   2   0.05   2.05   0   2.05
in PIP or MHCB                                                                                                       CellFront                                                21:23
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.05
                                                                                                                      Hours

ICF not housed   10/17/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                                     0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                20:54

   or TMHU


ICF not housed   10/18/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                                     0   NSG at   NSG at    0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                08:24    19:50

   or TMHU


ICF not housed   10/19/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 11:00:00    0   1               0   0               0                     0.25   0   2   2   0   0.25   0.25   2   2.25
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.25
                                                                                                                      Hours

ICF not housed   10/20/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 08:15:00    0   1               0   0               0                     0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.25
                                                                                                                      Hours
ICF not housed   10/21/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 10:30:00    0   1               0   0   11:00:00    0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                       CellFront                               CellFront        08:14
                                                                                                                     NonConf                                 NonCof
   or TMHU                                                                                                           for 0.00                                  0.25
                                                                                                                      Hours                                   Hours
ICF not housed   10/22/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 08:00:00    0   1               0   0               0                     0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.25
                                                                                                                      Hours
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 213 of 368
ICF not housed   10/23/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 13:53:00    0   1   10:15:00   0   1   0                     0.07   0   0   0   0   0.15   0.15   0   0.15
in PIP or MHCB                                                                                                       CellFront             Yard
                                                                                                                     NonConf             NonCof
   or TMHU                                                                                                           for 0.07              0.08
                                                                                                                      Hours               Hours
ICF not housed   10/24/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                        0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                   16:53

   or TMHU


ICF not housed   10/25/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                        0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 09:30:00    0   1              0   0   0   NSG at            0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                       CellFront                                   17:23
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.25
                                                                                                                      Hours
ICF not housed   10/27/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 07:00:00    0   1              0   0   0   NSG at   NSG at   0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                       CellFront                                   08:00    17:51
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.25
                                                                                                                      Hours
ICF not housed   10/28/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 10:30:00    0   1              0   0   0   NSG at            0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                       CellFront                                   20:26
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.25
                                                                                                                      Hours
ICF not housed   10/29/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 07:45:00    0   1              0   0   0   NSG at            0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                       CellFront                                   21:43
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.25
                                                                                                                      Hours
ICF not housed   10/30/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 09:26:00    0   1              0   0   0                     0.03   0   0   0   0   0.03   0.03   0   0.03
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.03
                                                                                                                      Hours
ICF not housed   10/31/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                        0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                   08:00

   or TMHU


ICF not housed   11/01/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                        0   NSG at             0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                   19:34

   or TMHU


ICF not housed   11/02/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 09:45:00    0   1              0   0   0   NSG at   NSG at    0     0   2   2   0   0.33   0.33   2   2.33
in PIP or MHCB                                                                                                       Bedside                                     08:14    08:56
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.33
                                                                                                                      Hours
ICF not housed   11/03/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                        0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 10:30:00    0   1              0   0   0                     0.25   0   0   0   0   0.25   0.25   0   0.25
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.25
                                                                                                                      Hours

ICF not housed   11/05/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                        0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                        0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                        0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                        0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 09:00:00    0   1              0   0   0                     0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.08
                                                                                                                      Hours
ICF not housed   11/10/2020   Region III   COR   ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 08:10:00    0   1              0   0   0                     0.08   0   0   0   0   0.08   0.08   0   0.08
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.08
                                                                                                                      Hours
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 214 of 368
ICF not housed   11/11/2020   Region III   COR    ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                         0             0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   COR    ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 09:10:00    0   1               0   0   0            0.08   0   2   2    0     0.08   0.08    2     2.08
in PIP or MHCB                                                                                                        CellFront
                                                                                                                      NonConf
   or TMHU                                                                                                            for 0.08
                                                                                                                       Hours
ICF not housed   11/13/2020   Region III   COR    ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                 08:52:00    0   1   10:23:00    0   1   0   NSG at   0.68   0   0   0    0     0.68   0.68    0     0.68
in PIP or MHCB                                                                                                        CellFront           CellFront                21:01
                                                                                                                      NonConf             NonCof
   or TMHU                                                                                                            for 0.05              0.63
                                                                                                                       Hours               Hours
ICF not housed   11/14/2020   Region III   COR    ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                         0             0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   COR    ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                         0   NSG at    0     0   0   0    0      0      0      0      0
in PIP or MHCB                                                                                                                                                     08:44

   or TMHU


ICF not housed   11/16/2020   Region III   COR    ASU   ASUHub   ICF   7/14/2020 11:32:00 AM   124.95                                                         0             0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   KVSP   ML     EOP     ICF   8/24/2020 9:01:00 AM    84.05                  11:30:00    1   0   10:00:00    0   0   0             0     1   2   3    2      0      2     2.25   4.25
in PIP or MHCB                                                                                                        Standard             NonCof
                                                                                                                      Conf for              0.25
   or TMHU                                                                                                              1.00                Hours
                                                                                                                        Hours
ICF not housed   10/16/2020   Region III   KVSP   ML     EOP     ICF   8/24/2020 9:01:00 AM    84.05                                                          0             0     1   2   3    1      0      1      2      3
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   KVSP   ML     EOP     ICF   8/24/2020 9:01:00 AM    84.05                                                          0             0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   KVSP   ML     EOP     ICF   8/24/2020 9:01:00 AM    84.05                                                          0             0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   KVSP   ML     EOP     ICF   8/24/2020 9:01:00 AM    84.05                                                          0             0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   KVSP   ML     EOP     ICF   8/24/2020 9:01:00 AM    84.05                  12:00:00    1   0               0   0   0             0     0   0   0   0.5     0     0.5     0     0.5
in PIP or MHCB                                                                                                        Standard
                                                                                                                      Conf for
   or TMHU                                                                                                              0.50
                                                                                                                        Hours
ICF not housed   10/21/2020   Region III   KVSP   ML     EOP     ICF   8/24/2020 9:01:00 AM    84.05                                                          0             0     0   2   2    0      0      0      2      2
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   KVSP   ML     EOP     ICF   8/24/2020 9:01:00 AM    84.05                  11:00:00    1   0   12:30:00    2   0   0             0     1   1   2    3      0      3      1      4
in PIP or MHCB                                                                                                        Standard            Standard
                                                                                                                      Conf for            Conf for
   or TMHU                                                                                                              0.50                0.75
                                                                                                                        Hours               Hours
ICF not housed   10/23/2020   Region III   KVSP   ML     EOP     ICF   8/24/2020 9:01:00 AM    84.05                                                          0             0     2   1   3    2      0      2      1      3
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   KVSP   ML     EOP     ICF   8/24/2020 9:01:00 AM    84.05                                                          0             0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   KVSP   ML     EOP     ICF   8/24/2020 9:01:00 AM    84.05                                                          0             0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   KVSP   ML     EOP     ICF   8/24/2020 9:01:00 AM    84.05                  11:30:00    1   0               0   0   0             0     0   1   1   0.75    0     0.75    1     1.75
in PIP or MHCB                                                                                                        Standard
                                                                                                                      Conf for
   or TMHU                                                                                                              0.75
                                                                                                                        Hours

ICF not housed   10/27/2020   Region III   KVSP   ML     EOP     ICF   8/24/2020 9:01:00 AM    84.05                                                          0             0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 215 of 368
ICF not housed   10/28/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                                                          10:15:00   0   0      0     2    2      0     0      0      2      2
in PIP or MHCB                                                                                                                                           Conf for
                                                                                                                                                           0.25
   or TMHU                                                                                                                                                 Hours


ICF not housed   10/29/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                   11:00:00    1   0              0   0              0   0      1     2    3     1.5    0     1.5     2     3.5
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.50
                                                                                                                    Hours
ICF not housed   10/30/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                                                                     0   0     0.5    1   1.5    0.5    0     0.5     1     1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                                                                     0   0      0     0    0      0     0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                                                                     0   0      0     0    0      0     0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                   11:30:00    1   0              0   0              0   0      0     1    1     0.5    0     0.5     1     1.5
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.50
                                                                                                                    Hours
ICF not housed   11/03/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                                       13:30:00                      0   0      0     1    1      0     0      0     1.25   1.25
in PIP or MHCB                                                                                                                         NonCof
                                                                                                                                        0.25
   or TMHU                                                                                                                              Hours


ICF not housed   11/04/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                                                                     0   0     1.92   1   2.92   1.92   0     1.92    1     2.92
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                   10:00:00    1   0              0   0              0   0      1     2    3     1.5    0     1.5     2     3.5
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.50
                                                                                                                    Hours

ICF not housed   11/06/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                                                                     0   0     1.75   1   2.75   1.75   0     1.75    1     2.75
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                                                                     0   0      0     0    0      0     0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                                                                     0   0      0     0    0      0     0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                   12:42:00    1   0              0   0              0   0      0     0    0     0.55   0     0.55    0     0.55
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.55
                                                                                                                    Hours

ICF not housed   11/10/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                                                                     0   0      0     1    1      0     0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                                                                     0   0      0     1    1      0     0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                   15:21:00    0   1              0   0              0   0.1    0     3    3      0     0.1   0.1     3     3.1
in PIP or MHCB                                                                                                    CellFront
                                                                                                                  NonConf
   or TMHU                                                                                                        for 0.10
                                                                                                                   Hours
ICF not housed   11/13/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                                                                     0   0      0     2    2      0     0      0      2      2
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                                                                     0   0      0     0    0      0     0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   KVSP   ML   EOP   ICF   8/24/2020 9:01:00 AM   84.05                                                                     0   0      0     0    0      0     0      0      0      0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 216 of 368
ICF not housed   11/16/2020   Region III   KVSP   ML   EOP   ICF    8/24/2020 9:01:00 AM    84.05                                                                                                        0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   KVSP   ML   EOP   EOP                                     EOP   MHCB   10/28/2020 11:08:59 AM   SPI not     10:31:00    0   1   16:00:00   0   0   10:31:00   0   0.1     1     0    1      1     0.1    1.1    0.5   1.6
in PIP or MHCB                                                                                                                              done       CellFront            NonCof            Standard
                                                                                                                                                       NonConf               0.50             Conf for
   or TMHU                                                                                                                                             for 0.10              Hours              0.10
                                                                                                                                                        Hours                                   Hours
ICF not housed   10/29/2020   Region III   KVSP   ML   EOP   ICF   10/28/2020 10:47:00 AM    8.32    EOP   MHCB                                                                                          0    0      1     1    2      1      0      1     1      2
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   KVSP   ML   EOP   ICF   10/28/2020 10:47:00 AM    8.32    EOP   MHCB                                                                                          0    0      0     2    2      0      0      0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   KVSP   ML   EOP   ICF   10/28/2020 10:47:00 AM    8.32    EOP   MHCB   10/31/2020 11:14:29 AM Required                                                        0    0      0     0    0      0      0      0     0      0
in PIP or MHCB                                                                                                                           by policy

   or TMHU


ICF not housed   11/01/2020   Region III   KVSP   ML   EOP   ICF   10/28/2020 10:47:00 AM    8.32    EOP   MHCB                                                                                          0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   KVSP   ML   EOP   ICF   10/28/2020 10:47:00 AM    8.32    EOP   MHCB                                                                                          0    0     0.92   2   2.92    0     0.92   0.92   2     2.92
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   KVSP   ML   EOP   ICF   10/28/2020 10:47:00 AM    8.32    EOP   MHCB                                                                                          0    0      1     3    4      1      0      1     3      4
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   KVSP   ML   EOP   ICF   10/28/2020 10:47:00 AM    8.32    EOP   MHCB   11/4/2020 10:50:25 PM    Required    17:54:00    1   0              0   0              0    0     0.83   0   0.83   1.18    0     1.18   0     1.18
in PIP or MHCB                                                                                                                             by policy   Therapeut
                                                                                                                                                       icModule
   or TMHU                                                                                                                                              Conf for
                                                                                                                                                          0.35
                                                                                                                                                         Hours
ICF not housed   11/05/2020   Region III   KVSP   ML   EOP   ICF   10/28/2020 10:47:00 AM    8.32    EOP   MHCB    11/5/2020 6:48:05 PM     Update     13:20:00    0   1              0   0              0   0.08    0     2    2      0     0.08   0.08   2     2.08
in PIP or MHCB                                                                                                                                         CellFront
                                                                                                                                                       NonConf
   or TMHU                                                                                                                                              for 0.08
                                                                                                                                                         Hours
ICF not housed   10/15/2020   Region III   KVSP   ML   EOP   ICF   7/15/2020 11:42:00 AM    123.94                                                     12:50:00    1   0              0   0              0    0      2     0    2     2.33    0     2.33   0     2.33
in PIP or MHCB                                                                                                                                         Standard
                                                                                                                                                       Conf for
   or TMHU                                                                                                                                               0.33
                                                                                                                                                         Hours
ICF not housed   10/16/2020   Region III   KVSP   ML   EOP   ICF   7/15/2020 11:42:00 AM    123.94                                                                                                       0    0     1.58   0   1.58   1.58    0     1.58   0     1.58
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   KVSP   ML   EOP   ICF   7/15/2020 11:42:00 AM    123.94                                                                                                       0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   KVSP   ML   EOP   ICF   7/15/2020 11:42:00 AM    123.94                                                                                                       0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   KVSP   ML   EOP   ICF   7/15/2020 11:42:00 AM    123.94                                                                                                       0    0     0.75   1   1.75   0.75    0     0.75   1     1.75
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   KVSP   ML   EOP   ICF   7/15/2020 11:42:00 AM    123.94                                                                                                       0    0      0     1    1      0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   KVSP   ML   EOP   ICF   7/15/2020 11:42:00 AM    123.94                                                                                                       0    0     1.67   2   3.67   1.67    0     1.67   2     3.67
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   KVSP   ML   EOP   ICF   7/15/2020 11:42:00 AM    123.94                                                     13:30:00    0   1              0   0              0   0.1     1     1    2      1     0.1    1.1    1     2.1
in PIP or MHCB                                                                                                                                         CellFront
                                                                                                                                                       NonConf
   or TMHU                                                                                                                                             for 0.10
                                                                                                                                                        Hours
ICF not housed   10/23/2020   Region III   KVSP   ML   VAR   ICF   7/15/2020 11:42:00 AM    123.94                                                                                                       0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 217 of 368
ICF not housed   10/24/2020   Region III   KVSP   ML   VAR   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   KVSP   ML   VAR   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   KVSP   ML   VAR   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   KVSP   ML   VAR   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   KVSP   ML   VAR   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   KVSP   ML   VAR   ICF   7/15/2020 11:42:00 AM   123.94                 15:45:00    0   1              0   0              0   0.18   0   0   0   0     0.18   0.18   0   0.18
in PIP or MHCB                                                                                                    CellFront
                                                                                                                  NonConf
   or TMHU                                                                                                        for 0.18
                                                                                                                   Hours
ICF not housed   10/30/2020   Region III   KVSP   ML   VAR   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   KVSP   ML   SNY   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   KVSP   ML   SNY   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   KVSP   ML   SNY   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   KVSP   ML   SNY   ICF   7/15/2020 11:42:00 AM   123.94                                                        09:45:00   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB                                                                                                                                           Standard
                                                                                                                                                         Conf for
   or TMHU                                                                                                                                                 0.25
                                                                                                                                                           Hours
ICF not housed   11/04/2020   Region III   KVSP   ML   SNY   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   KVSP   ML   SNY   ICF   7/15/2020 11:42:00 AM   123.94                 12:30:00    0   1              0   0              0   0.1    0   0   0   0     0.1    0.1    0   0.1
in PIP or MHCB                                                                                                    CellFront
                                                                                                                  NonConf
   or TMHU                                                                                                        for 0.10
                                                                                                                   Hours

ICF not housed   11/06/2020   Region III   KVSP   ML   SNY   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   KVSP   ML   SNY   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   KVSP   ML   SNY   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   KVSP   ML   EOP   ICF   7/15/2020 11:42:00 AM   123.94                             0   0   13:30:00   1   0              0    0     0   0   0   0.5    0     0.5    0   0.5
in PIP or MHCB                                                                                                                        Standard
                                                                                                                                      Conf for
   or TMHU                                                                                                                              0.50
                                                                                                                                        Hours
ICF not housed   11/10/2020   Region III   KVSP   ML   EOP   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   KVSP   ML   EOP   ICF   7/15/2020 11:42:00 AM   123.94                                                                   0    0     0   0   0   0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 218 of 368
ICF not housed   11/12/2020   Region III   KVSP   ML    EOP   ICF   7/15/2020 11:42:00 AM   123.94                 10:45:00    1   0               0   0   0    0     0     0     0     0.5    0     0.5    0     0.5
in PIP or MHCB                                                                                                     Standard
                                                                                                                   Conf for
   or TMHU                                                                                                           0.50
                                                                                                                     Hours
ICF not housed   11/13/2020   Region III   KVSP   ML    EOP   ICF   7/15/2020 11:42:00 AM   123.94                                                         0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   KVSP   ML    EOP   ICF   7/15/2020 11:42:00 AM   123.94                                                         0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   KVSP   ML    EOP   ICF   7/15/2020 11:42:00 AM   123.94                                                         0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   KVSP   ML    EOP   ICF   7/15/2020 11:42:00 AM   123.94                                                         0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM    87                    12:15:00    0   2               0   0   0   0.33   0     1.5   1.5   0     0.33   0.33   1.5   1.83
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.17
                                                                                                                    Hours
ICF not housed   10/16/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM    87                                                            0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM    87                                                            0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM    87                                                            0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM    87                                                            0    0     0     1.5   1.5   0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM    87                    07:42:00    0   1               0   0   0   0.08   0     0     0     0     0.08   0.08   0     0.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   10/21/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM    87                                                            0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM    87                                                            0    0     1.5   0     1.5   1.5    0     1.5    0     1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM    87                    08:30:00    0   1               0   0   0   0.08   0     0     0     0     0.08   0.08   0     0.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   10/24/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM    87                                                            0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM    87                                                            0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM    87                                                            0    0     1.5   0     1.5   1.5    0     1.5    0     1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM    87                    12:22:00    0   1   12:00:00    0   1   0   0.4    0     0     0     0     0.4    0.4    0     0.4
in PIP or MHCB                                                                                                     CellFront           CellFront
                                                                                                                   NonConf             NonCof
   or TMHU                                                                                                         for 0.08              0.32
                                                                                                                    Hours               Hours
ICF not housed   10/28/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM    87                                                            0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 219 of 368
ICF not housed   10/29/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                     12:10:00    1   0   0   0   0    0     1.5   0     1.5   1.78    0     1.78   0     1.78
in PIP or MHCB                                                                                                     Therapeut
                                                                                                                   icModule
   or TMHU                                                                                                          Conf for
                                                                                                                     0.28
                                                                                                                     Hours
ICF not housed   10/30/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                                                 0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                                                 0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                                                 0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                                                 0    0     1.5   0     1.5   1.5     0     1.5    0     1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                     07:30:00    0   1   0   0   0   0.08   0     0     0      0     0.08   0.08   0     0.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   11/04/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                                                 0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                     09:00:00    0   1   0   0   0   0.13   0     1.5   1.5    0     0.13   0.13   1.5   1.63
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.13
                                                                                                                    Hours

ICF not housed   11/06/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                                                 0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                                                 0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                                                 0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                                                 0    0     1.5   0     1.5   1.5     0     1.5    0     1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                     11:00:00    0   1   0   0   0   0.23   0     0     0      0     0.23   0.23   0     0.23
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.23
                                                                                                                    Hours
ICF not housed   11/11/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                                                 0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                                                 0    0     0     1.5   1.5    0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                     11:30:00    0   1   0   0   0   0.17   0     0     0      0     0.17   0.17   0     0.17
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.17
                                                                                                                    Hours
ICF not housed   11/14/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                                                 0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                                                 0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   KVSP   ASU   SRH   ICF   8/21/2020 10:14:00 AM   87                                                 0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 220 of 368
ICF not housed   10/15/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                  09:40:00    1   0   08:30:00   1   0   0    0     0.88   1   1.88   1.63    0     1.63   1   2.63
in PIP or MHCB                                                                                                    Standard            Standard
                                                                                                                  Conf for            Conf for
   or TMHU                                                                                                          0.50                0.25
                                                                                                                    Hours               Hours
ICF not housed   10/16/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                  10:25:00    1   0              0   0   0    0     2.58   1   3.58   2.83    0     2.83   1   3.83
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.25
                                                                                                                    Hours
ICF not housed   10/17/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                  13:41:00    0   1              0   0   0   0.08    0     0    0      0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                    CellFront
                                                                                                                  NonConf
   or TMHU                                                                                                        for 0.08
                                                                                                                   Hours
ICF not housed   10/21/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0     0.83   1   1.83   0.83    0     0.83   1   1.83
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0     0.57   3   3.57   0.57    0     0.57   3   3.57
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0     1.67   0   1.67   1.67    0     1.67   0   1.67
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                  15:03:00    0   1              0   0   0   0.07    0     1    1      0     0.07   0.07   1   1.07
in PIP or MHCB                                                                                                    CellFront
                                                                                                                  NonConf
   or TMHU                                                                                                        for 0.07
                                                                                                                   Hours

ICF not housed   10/28/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      1     1    2      1      0      1     1    2
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0     0.42   1   1.42   0.42    0     0.42   1   1.42
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      1     3    4      1      0      1     3    4
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   KVSP   ML   EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      1     1    2      1      0      1     1    2
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 221 of 368
ICF not housed   11/03/2020   Region III   KVSP   ML    EOP   ICF   6/24/2020 9:52:00 PM   144.52                  09:57:00    1   0   0   0              0    0      0     1      1     0.6     0     0.6    1     1.6
in PIP or MHCB                                                                                                     Standard
                                                                                                                   Conf for
   or TMHU                                                                                                           0.60
                                                                                                                     Hours
ICF not housed   11/04/2020   Region III   KVSP   ML    EOP   ICF   6/24/2020 9:52:00 PM   144.52                                              12:20:00   0    0     1.83   0     1.83   1.83    0     1.83   0     1.83
in PIP or MHCB                                                                                                                                 Standard
                                                                                                                                               Conf for
   or TMHU                                                                                                                                       0.27
                                                                                                                                                 Hours
ICF not housed   11/05/2020   Region III   KVSP   ML    EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0     1.17   0     1.17   1.17    0     1.17   0     1.17
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   KVSP   ML    EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0     0.83   3     3.83   0.83    0     0.83   3     3.83
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   KVSP   ML    EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   KVSP   ML    EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   KVSP   ML    EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     1      1      0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   KVSP   ML    EOP   ICF   6/24/2020 9:52:00 PM   144.52                  14:24:00    0   1   0   0              0   0.13    0     1      1      0     0.13   0.13   1     1.13
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.13
                                                                                                                    Hours
ICF not housed   11/11/2020   Region III   KVSP   ML    EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     1      1      0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   KVSP   ML    EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0     0.97   1     1.97   0.97    0     0.97   1     1.97
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   KVSP   ML    EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0     0.67   1     1.67   0.67    0     0.67   1     1.67
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   KVSP   ML    EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   KVSP   ML    EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   KVSP   ML    EOP   ICF   6/24/2020 9:52:00 PM   144.52                                                         0    0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0      0     1.5   1.5     0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                  08:30:00    1   0   0   0              0    0      0     0      0     0.33    0     0.33   0     0.33
in PIP or MHCB                                                                                                     Therapeut
                                                                                                                   icModule
   or TMHU                                                                                                          Conf for
                                                                                                                     0.33
                                                                                                                     Hours
ICF not housed   10/17/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0      0     1.5   1.5     0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 222 of 368
ICF not housed   10/20/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                  13:30:00    0   2              0   0   0   0.27   0   0     0      0     0.27   0.27    0     0.27
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.13
                                                                                                                    Hours
ICF not housed   10/21/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0     0   0     0      0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0     0   1.5   1.5    0      0      0     1.5    1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                  09:25:00    0   1              0   0   0   0.08   0   0     0      0     0.08   0.08    0     0.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   10/24/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0     0   0     0      0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0     0   0     0      0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                      11:30:00           0    0     0   1.5   1.5    0      0      0     1.75   1.75
in PIP or MHCB                                                                                                                          NonCof
                                                                                                                                         0.25
   or TMHU                                                                                                                               Hours


ICF not housed   10/27/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                  11:25:00    0   1              0   0   0   0.33   0   0     0      0     0.33   0.33    0     0.33
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.33
                                                                                                                    Hours

ICF not housed   10/28/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0     0   0     0      0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0     0   1.5   1.5    0      0      0     1.5    1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                  13:00:00    0   2   12:39:00   1   0   0   0.33   0   0     0     0.22   0.33   0.55    0     0.55
in PIP or MHCB                                                                                                     CellFront           Standard
                                                                                                                   NonConf             Conf for
   or TMHU                                                                                                         for 0.17              0.22
                                                                                                                    Hours                Hours
ICF not housed   10/31/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0     0   0     0      0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0     0   0     0      0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0     0   1.5   1.5    0      0      0     1.5    1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                  13:00:00    0   2              0   0   0   0.4    0   0     0      0     0.4    0.4     0     0.4
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.20
                                                                                                                    Hours

ICF not housed   11/04/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0     0   0     0      0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0     0   1.5   1.5    0      0      0     1.5    1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                  13:30:00    1   0              0   0   0    0     0   0     0     0.25    0     0.25    0     0.25
in PIP or MHCB                                                                                                     Therapeut
                                                                                                                   icModule
   or TMHU                                                                                                          Conf for
                                                                                                                     0.25
                                                                                                                     Hours
ICF not housed   11/07/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM   104.94                                                         0    0     0   0     0      0      0      0      0      0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 223 of 368
ICF not housed   11/08/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM    104.94                                                                                                                                                              0    0      0     0      0      0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   KVSP   ASU   SRH   ICF   8/3/2020 11:43:00 AM    104.94                                                                                                                                                              0    0      0     1.5   1.5     0      0      0     1.5    1.5
in PIP or MHCB
   or TMHU


    TMHU         10/15/2020   Region III   KVSP   ML    VAR   ICF   10/2/2020 12:47:00 PM   34.03    10/2/2020 12:57:13 PM   10/21/2020 12:49:22 PM   18.99   MCB   ICF                                                                                         0     0     0     1.5   1.5     0      0      0     1.5    1.5
    TMHU         10/16/2020   Region III   KVSP   ML    VAR   ICF   10/2/2020 12:47:00 PM   34.03    10/2/2020 12:57:13 PM   10/21/2020 12:49:22 PM   18.99   MCB   ICF                                      11:15:00    0   1               0   0              0   0.25    0      0     0      0     0.25   0.25    0     0.25
                                                                                                                                                                                                             CellFront
                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                             for 0.25
                                                                                                                                                                                                              Hours
    TMHU         10/17/2020   Region III   KVSP   ML    VAR   ICF   10/2/2020 12:47:00 PM   34.03    10/2/2020 12:57:13 PM   10/21/2020 12:49:22 PM   18.99   MCB   ICF                                                                                         0    0      0      0     0      0      0      0      0      0
    TMHU         10/18/2020   Region III   KVSP   ML    VAR   ICF   10/2/2020 12:47:00 PM   34.03    10/2/2020 12:57:13 PM   10/21/2020 12:49:22 PM   18.99   MCB   ICF                                                                                         0    0      0      0     0      0      0      0      0      0
    TMHU         10/19/2020   Region III   KVSP   ML    VAR   ICF   10/2/2020 12:47:00 PM   34.03    10/2/2020 12:57:13 PM   10/21/2020 12:49:22 PM   18.99   MCB   ICF                                                          09:30:00                       0    0      0     1.5   1.5     0      0      0     2.25   2.25
                                                                                                                                                                                                                                  NonCof
                                                                                                                                                                                                                                   0.50
                                                                                                                                                                                                                                   Hours
    TMHU         10/20/2020   Region III   KVSP   ML    VAR   ICF   10/2/2020 12:47:00 PM   34.03    10/2/2020 12:57:13 PM   10/21/2020 12:49:22 PM   18.99   MCB   ICF                                      10:32:00    0   1               0   0              0    0      0     0      0      0     0.17   0.17    0     0.17
                                                                                                                                                                                                                Yard
                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                              for 0.17
                                                                                                                                                                                                               Hours
    TMHU         10/21/2020   Region III   KVSP   ML    VAR   ICF   10/2/2020 12:47:00 PM   34.03    10/2/2020 12:57:13 PM   10/21/2020 12:49:22 PM   18.99   MCB   ICF   10/21/2020 12:10:21 PM   SPI not   12:49:00    1   0   12:50:00    1   0              0    0      0     0      0     0.35    0     0.35    0     0.35
                                                                                                                                                                                                    done     Therapeut           Therapeut
                                                                                                                                                                                                             icModule            icModule
                                                                                                                                                                                                              Conf for            Conf for
                                                                                                                                                                                                                0.18               0.17
                                                                                                                                                                                                               Hours               Hours
ICF not housed   10/15/2020   Region III   KVSP   ML    EOP   ICF   6/10/2020 12:51:00 PM   158.89                                                                                                                                                              0    0      0     3      3      0      0      0      3      3
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   KVSP   ML    EOP   ICF   6/10/2020 12:51:00 PM   158.89                                                                                                                                                              0    0      0     1      1      0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   KVSP   ML    EOP   ICF   6/10/2020 12:51:00 PM   158.89                                                                                                                                                              0    0      0     0      0      0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   KVSP   ML    EOP   ICF   9/16/2020 9:23:00 AM    61.04                                                                                                                                                               0    0      1     0      1      1      0      1      0      1
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   KVSP   ML    EOP   ICF   9/16/2020 9:23:00 AM    61.04                                                                                                                                                               0    0      0     0      0      0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   KVSP   ML    EOP   ICF   9/16/2020 9:23:00 AM    61.04                                                                                                                                                               0    0      0     0      0      0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   KVSP   ML    EOP   ICF   9/16/2020 9:23:00 AM    61.04                                                                                                                                                               0    0      0     0      0      0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   KVSP   ML    EOP   ICF   9/16/2020 9:23:00 AM    61.04                                                                                                                                                               0    0      0     0      0      0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   KVSP   ML    EOP   ICF   9/16/2020 9:23:00 AM    61.04                                                                                                                                                               0    0      0     0      0      0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   KVSP   ML    EOP   ICF   9/16/2020 9:23:00 AM    61.04                                                                                                            12:15:00    1   0               0   0   12:03:00   0    0      0     0      0     0.17    0     0.17    0     0.17
in PIP or MHCB                                                                                                                                                                                               Standard                                Standard
                                                                                                                                                                                                             Conf for                                Conf for
   or TMHU                                                                                                                                                                                                     0.17                                    0.17
                                                                                                                                                                                                               Hours                                   Hours
ICF not housed   10/22/2020   Region III   KVSP   ML    EOP   ICF   9/16/2020 9:23:00 AM    61.04                                                                                                                                                               0    0     1.58   1     2.58   1.58    0     1.58    1     2.58
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   KVSP   ML    EOP   ICF   9/16/2020 9:23:00 AM    61.04                                                                                                                                                               0    0      0     1      1      0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   KVSP   ML    EOP   ICF   9/16/2020 9:23:00 AM    61.04                                                                                                                                                               0    0      0     0      0      0      0      0      0      0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 224 of 368
ICF not housed   10/25/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0     0.67   0   0.67   0.67    0     0.67   0   0.67
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                               0   0   14:00:00   1   0   0    0      0     1    1     0.5     0     0.5    1   1.5
in PIP or MHCB                                                                                                                        Standard
                                                                                                                                      Conf for
   or TMHU                                                                                                                              0.50
                                                                                                                                        Hours
ICF not housed   10/28/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                   11:53:00    1   0              0   0   0    0      0     1    1     0.37    0     0.37   1   1.37
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.37
                                                                                                                    Hours
ICF not housed   10/29/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0     0.92   3   3.92   0.92    0     0.92   3   3.92
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0     0.83   2   2.83   0.83    0     0.83   2   2.83
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0     0.83   1   1.83   0.83    0     0.83   1   1.83
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                   09:17:00    0   1              0   0   0   0.17   0.83   3   3.83   0.83   0.17    1     3    4
in PIP or MHCB                                                                                                    CellFront
                                                                                                                  NonConf
   or TMHU                                                                                                        for 0.17
                                                                                                                   Hours
ICF not housed   11/06/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                   10:10:00    1   0              0   0   0    0      0     2    2     0.17    0     0.17   2   2.17
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.17
                                                                                                                    Hours
ICF not housed   11/11/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   KVSP   ML   EOP   ICF   9/16/2020 9:23:00 AM   61.04                                                          0    0      0     4    4      0      0      0     4    4
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 225 of 368
ICF not housed   11/13/2020   Region III   KVSP   ML    EOP   ICF   9/16/2020 9:23:00 AM    61.04                                                         0    0     0   1     1     0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   KVSP   ML    EOP   ICF   9/16/2020 9:23:00 AM    61.04                                                         0    0     0   0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   KVSP   ML    EOP   ICF   9/16/2020 9:23:00 AM    61.04                                                         0    0     0   0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   KVSP   ML    EOP   ICF   9/16/2020 9:23:00 AM    61.04                                                         0    0     0   0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                                                           0    0     0   1.5   1.5   0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                    12:00:00    0   1              0   0   0   0.08   0   0     0     0     0.08   0.08   0     0.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   10/17/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                                                           0    0     0   0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                                                           0    0     0   0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                                                           0    0     0   1.5   1.5   0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                    09:00:00    0   1              0   0   0   0.58   0   0     0     0     0.58   0.58   0     0.58
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.58
                                                                                                                    Hours
ICF not housed   10/21/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                                                           0    0     0   0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                                                           0    0     0   1.5   1.5   0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                    09:05:00    0   1              0   0   0   0.08   0   0     0     0     0.08   0.08   0     0.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours

ICF not housed   10/24/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                                                           0    0     0   0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                                                           0    0     0   0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                                                           0    0     0   1.5   1.5   0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                    10:50:00    0   1   09:00:00   1   0   0   0.17   0   0     0     0.5   0.17   0.67   0     0.67
in PIP or MHCB                                                                                                     CellFront           Standard
                                                                                                                   NonConf             Conf for
   or TMHU                                                                                                         for 0.17              0.50
                                                                                                                    Hours                Hours
ICF not housed   10/28/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                                                           0    0     0   0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   KVSP   ASU   SRH   ICF   7/30/2020 10:11:00 AM   109                                                           0    0     0   1.5   1.5   0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 226 of 368
ICF not housed   10/30/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                           10:30:00    0   1   0   0   0   0.1    0   0     0      0     0.1    0.1    0     0.1
in PIP or MHCB                                                                                                                                                                                              CellFront
                                                                                                                                                                                                            NonConf
   or TMHU                                                                                                                                                                                                  for 0.10
                                                                                                                                                                                                             Hours
ICF not housed   10/31/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                                                       0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                                                       0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                                                       0    0     0   1.5   1.5    0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                           11:00:00    0   1   0   0   0   0.08   0   0     0      0     0.08   0.08   0     0.08
in PIP or MHCB                                                                                                                                                                                              CellFront
                                                                                                                                                                                                            NonConf
   or TMHU                                                                                                                                                                                                  for 0.08
                                                                                                                                                                                                             Hours
ICF not housed   11/04/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                                                       0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                                                       0    0     0   1.5   1.5    0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                           11:30:00    0   1   0   0   0   0.08   0   0     0      0     0.08   0.08   0     0.08
in PIP or MHCB                                                                                                                                                                                              CellFront
                                                                                                                                                                                                            NonConf
   or TMHU                                                                                                                                                                                                  for 0.08
                                                                                                                                                                                                             Hours

ICF not housed   11/07/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                                                       0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                                                       0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                                                       0    0     0   1.5   1.5    0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                           11:00:00    0   1   0   0   0   0.08   0   0     0      0     0.08   0.08   0     0.08
in PIP or MHCB                                                                                                                                                                                              CellFront
                                                                                                                                                                                                            NonConf
   or TMHU                                                                                                                                                                                                  for 0.08
                                                                                                                                                                                                             Hours
ICF not housed   11/11/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                                                       0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                                                       0    0     0   1.5   1.5    0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                           10:00:00    0   1   0   0   0   0.08   0   0     0      0     0.08   0.08   0     0.08
in PIP or MHCB                                                                                                                                                                                              CellFront
                                                                                                                                                                                                            NonConf
   or TMHU                                                                                                                                                                                                  for 0.08
                                                                                                                                                                                                             Hours

ICF not housed   11/14/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                                                       0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                                                       0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   KVSP   ASU   SRH   ICF    7/30/2020 10:11:00 AM    109                                                                                                                                       0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


    TMHU         10/24/2020   Region III   KVSP   ML    VAR   MHCB   10/23/2020 11:12:00 PM   0.54   10/24/2020 12:12:49 AM   10/24/2020 2:40:01 PM   0.6   VAR   EOP   10/24/2020 2:38:19 PM   Required    11:30:00    1   0   0   0   0    0     0   0     0     0.55    0     0.55   0     0.55
                                                                                                                                                                                                by policy   Therapeut
                                                                                                                                                                                                            icModule
                                                                                                                                                                                                             Conf for
                                                                                                                                                                                                              0.55
                                                                                                                                                                                                              Hours
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 227 of 368
ICF not housed   10/15/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                   08:40:00    0   1               0   0   0   0.08   1     0     1     1     0.08   1.08   0     1.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   10/16/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                                                           0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                                                           0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                                                           0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                                                           0    0     0     1.5   1.5   0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                                                           0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                   09:25:00    0   1               0   0   0   0.08   0     0     0     0     0.08   0.08   0     0.08
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
ICF not housed   10/22/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                   08:40:00    0   1               0   0   0   0.08   1.5   0     1.5   1.5   0.08   1.58   0     1.58
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours

ICF not housed   10/23/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                                                           0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                                                           0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                                                           0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                   09:00:00    0   1   12:00:00    0   2   0   1.08   0     1.5   1.5   0     1.08   1.08   1.5   2.58
in PIP or MHCB                                                                                                     CellFront           CellFront
                                                                                                                   NonConf             NonCof
   or TMHU                                                                                                         for 0.08              0.50
                                                                                                                    Hours               Hours
ICF not housed   10/27/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                                                           0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                                                           0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                   13:16:00    0   1               0   0   0   0.08   0     1.5   1.5   0     0.08   0.08   1.5   1.58
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours

ICF not housed   10/30/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                                                           0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                                                           0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                                                           0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM   63.05                   08:40:00    0   1               0   0   0   0.08   0     1.5   1.5   0     0.08   0.08   1.5   1.58
in PIP or MHCB                                                                                                     CellFront
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.08
                                                                                                                    Hours
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 228 of 368
ICF not housed   11/03/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM    63.05                                                                              0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM    63.05                                                                              0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM    63.05                                                  12:35:00    1   0   0   0   0    0     0     1.5   1.5   0.17    0     0.17   1.5   1.67
in PIP or MHCB                                                                                                                                     Therapeut
                                                                                                                                                   icModule
   or TMHU                                                                                                                                          Conf for
                                                                                                                                                     0.17
                                                                                                                                                     Hours
ICF not housed   11/06/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM    63.05                                                                              0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM    63.05                                                                              0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM    63.05                                                                              0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM    63.05                                                  14:50:00    0   1   0   0   0   0.17   0     1.5   1.5    0     0.17   0.17   1.5   1.67
in PIP or MHCB                                                                                                                                     CellFront
                                                                                                                                                   NonConf
   or TMHU                                                                                                                                         for 0.17
                                                                                                                                                    Hours
ICF not housed   11/10/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM    63.05                                                                              0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM    63.05                                                                              0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM    63.05                                                  13:15:00    0   1   0   0   0   0.08   0     1.5   1.5    0     0.08   0.08   1.5   1.58
in PIP or MHCB                                                                                                                                     CellFront
                                                                                                                                                   NonConf
   or TMHU                                                                                                                                         for 0.08
                                                                                                                                                    Hours

ICF not housed   11/13/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM    63.05                                                                              0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM    63.05                                                                              0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM    63.05                                                                              0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   KVSP   ASU   SRH   ICF   9/14/2020 9:03:00 AM    63.05                                                                              0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   KVSP   ASU   SRH   ICF   9/24/2020 10:12:00 AM   32.39   SNY   ICF                                      08:30:00    1   0   0   0   0    0     1.5   0     1.5   1.67    0     1.67   0     1.67
in PIP or MHCB                                                                                                                                     Therapeut
                                                                                                                                                   icModule
   or TMHU                                                                                                                                          Conf for
                                                                                                                                                     0.17
                                                                                                                                                     Hours
ICF not housed   10/16/2020   Region III   KVSP   ASU   SRH   ICF   9/24/2020 10:12:00 AM   32.39   SNY   ICF                                                                  0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   KVSP   ASU   SRH   ICF   9/24/2020 10:12:00 AM   32.39   SNY   ICF                                                                  0    0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   KVSP   ASU   SRH   ICF   9/24/2020 10:12:00 AM   32.39   SNY   ICF   10/18/2020 10:43:11 PM   SPI not   10:45:00    1   0   0   0   0    0     0     0     0     0.42    0     0.42   0     0.42
in PIP or MHCB                                                                                                                            done     Therapeut
                                                                                                                                                   icModule
   or TMHU                                                                                                                                          Conf for
                                                                                                                                                     0.42
                                                                                                                                                     Hours
ICF not housed   10/19/2020   Region III   KVSP   ASU   SRH   ICF   9/24/2020 10:12:00 AM   32.39   SNY   ICF                                      11:00:00    1   0   0   0   0    0     1.5   0     1.5   1.67    0     1.67   0     1.67
in PIP or MHCB                                                                                                                                      Conf for
                                                                                                                                                     0.17
   or TMHU                                                                                                                                           Hours
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 229 of 368
ICF not housed   10/20/2020   Region III   KVSP   ASU   SRH    ICF    9/24/2020 10:12:00 AM    32.39                                                           SNY    ICF                                                                                          0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   KVSP   ASU   SRH    ICF    9/24/2020 10:12:00 AM    32.39                                                           SNY    ICF                                                                                          0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   KVSP   ASU   SRH    ICF    9/24/2020 10:12:00 AM    32.39                                                                                                                                                               0                      0      0     1.5   1.5     0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   KVSP   ASU   SRH    ICF    9/24/2020 10:12:00 AM    32.39                                                           SNY    ICF                                                                                          0                      0      0     1.5   1.5     0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   KVSP   ML    SNY    ICF    9/24/2020 10:12:00 AM    32.39                                                                                                                                                               0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   KVSP   ML    SNY    ICF    9/24/2020 10:12:00 AM    32.39                                                                                                                                                               0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   KVSP   ML    SNY    ICF    9/24/2020 10:12:00 AM    32.39                                                                                                                                                               0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   KVSP   ML    SNY    ICF    9/24/2020 10:12:00 AM    32.39                                                                                                                                                               0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   KVSP   ML    EOP    ICF     9/5/2020 10:08:00 AM    45.28                                                                                                                                09:15:00                       0                      0      0     1      1      0      0      0     1.5   1.5
in PIP or MHCB                                                                                                                                                                                                                       NonCof
                                                                                                                                                                                                                                      0.50
   or TMHU                                                                                                                                                                                                                            Hours


ICF not housed   10/16/2020   Region III   KVSP   ML    EOP    ICF     9/5/2020 10:08:00 AM    45.28                                                                                                            14:10:00    1   0               0   0              0                      0      0     1      1     0.35    0     0.35   1     1.35
in PIP or MHCB                                                                                                                                                                                                  Standard
                                                                                                                                                                                                                Conf for
   or TMHU                                                                                                                                                                                                        0.35
                                                                                                                                                                                                                  Hours
ICF not housed   10/17/2020   Region III   KVSP   ML    EOP    ICF     9/5/2020 10:08:00 AM    45.28                                                                                                                                                               0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   KVSP   ML    EOP    ICF     9/5/2020 10:08:00 AM    45.28                                                                                                                                                               0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   KVSP   ML    EOP    ICF     9/5/2020 10:08:00 AM    45.28                                                                                                                                                               0                      0     0.75   0     0.75   0.75    0     0.75   0     0.75
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   KVSP   ML    EOP    ICF     9/5/2020 10:08:00 AM    45.28                                                                                                                                                               0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


    TMHU         10/27/2020   Region III   KVSP   ML    VAR    EOP                                     10/27/2020 10:37:04 PM 10/28/2020 12:51:55 PM    0.59   MCB   MHCB                                       13:10:00    1   0               0   0              0                      0      0     0      0     0.72    0     0.72   0     0.72
                                                                                                                                                                                                                Therapeut
                                                                                                                                                                                                                icModule
                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                   0.72
                                                                                                                                                                                                                  Hours
    TMHU         10/28/2020   Region III   KVSP   ML    VAR   MHCB    10/27/2020 7:11:00 PM    5.72    10/27/2020 10:37:04 PM 10/28/2020 12:51:55 PM    0.59   MCB   MHCB    10/28/2020 3:07:24 PM    SPI not   10:30:00    2   0               0   0              0                      0      0     0      0     0.52    0     0.52   0     0.52
                                                                                                                                                                                                       done     Therapeut
                                                                                                                                                                                                                icModule
                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                   0.45
                                                                                                                                                                                                                  Hours
    TMHU         10/23/2020   Region III   LAC    ASU   SRH   CCCMS                                    10/23/2020 12:26:59 PM   10/27/2020 9:41:00 AM   3.89   SRH   CCCMS   10/23/2020 12:55:55 PM   SPI not   10:53:00    0   1   15:24:00    0   1              0   NSG at   NSG at   1.3     0     0      0      0     1.3    1.3    0     1.3
                                                                                                                                                                                                       done     CellFront           CellFront                           08:20    15:30
                                                                                                                                                                                                                NonConf             NonCof
                                                                                                                                                                                                                 for 0.53             0.77
                                                                                                                                                                                                                  Hours              Hours
    TMHU         10/24/2020   Region III   LAC    ASU   SRH   MHCB    10/23/2020 11:42:00 AM   2.98    10/23/2020 12:26:59 PM   10/27/2020 9:41:00 AM   3.89   SRH   CCCMS                                      08:00:00    1   0               0   0              0   NSG at             0      0     0      0     0.75    0     0.75   0     0.75
                                                                                                                                                                                                                Standard                                                08:00
                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                   0.75
                                                                                                                                                                                                                  Hours
    TMHU         10/25/2020   Region III   LAC    ASU   SRH   MHCB    10/23/2020 11:42:00 AM   2.98    10/23/2020 12:26:59 PM   10/27/2020 9:41:00 AM   3.89   SRH   CCCMS                                      07:57:00    0   1               0   0              0   NSG at   NSG at   0.13    0     0      0      0     0.13   0.13   0     0.13
                                                                                                                                                                                                                CellFront                                               12:38    15:15
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                 for 0.13
                                                                                                                                                                                                                  Hours
    TMHU         10/26/2020   Region III   LAC    ASU   SRH   MHCB    10/23/2020 11:42:00 AM   2.98    10/23/2020 12:26:59 PM   10/27/2020 9:41:00 AM   3.89   SRH   CCCMS   10/26/2020 12:02:34 PM   SPI not                                           10:45:00   0   NSG at   NSG at    0      0     0      0      0      0      0     0      0
                                                                                                                                                                                                       done                                             Standard        08:30    17:11
                                                                                                                                                                                                                                                        Conf for
                                                                                                                                                                                                                                                          0.42
                                                                                                                                                                                                                                                          Hours
                                                                     Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 230 of 368
    TMHU         10/27/2020   Region III   LAC   ASU   SRH   CCCMS                                    10/23/2020 12:26:59 PM   10/27/2020 9:41:00 AM   3.89   SRH   CCCMS    Oct 27 09:53:00    0   1              0   0              0   NSG at   0.08    0     0    0      0     0.08   0.08   0   0.08
                                                                                                                                                                             2020   CellFront                                              17:00
                                                                                                                                                                            10:44AM NonConf
                                                                                                                                                                                    for 0.08
                                                                                                                                                                                      Hours
ICF not housed   10/15/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                 09:08:00    1   0   08:15:00   1   0              0             0      1     0    1     1.98    0     1.98   0   1.98
in PIP or MHCB                                                                                                                                                                      Standard            Standard
                                                                                                                                                                                    Conf for            Conf for
   or TMHU                                                                                                                                                                            0.63                0.35
                                                                                                                                                                                      Hours               Hours
ICF not housed   10/16/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                                                                   0             0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                                                                   0             0     1.28   0   1.28   1.28    0     1.28   0   1.28
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                                                                   0             0     0.75   0   0.75    0     0.75   0.75   0   0.75
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                             0   0   10:10:00   1   0              0             0      0     1    1     0.23    0     0.23   1   1.23
in PIP or MHCB                                                                                                                                                                                          Standard
                                                                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                                                                0.23
                                                                                                                                                                                                          Hours

ICF not housed   10/23/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                  09:45:00   1   0              0   0              0             0      0     1    1     0.72    0     0.72   1   1.72
in PIP or MHCB                                                                                                                                                                       Standard
                                                                                                                                                                                     Conf for
   or TMHU                                                                                                                                                                             0.72
                                                                                                                                                                                       Hours
ICF not housed   10/24/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                                                                   0             0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                                                                   0             0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                                                        09:13:00   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                             Standard
                                                                                                                                                                                                                           Conf for
   or TMHU                                                                                                                                                                                                                   0.12
                                                                                                                                                                                                                             Hours
ICF not housed   10/29/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                                                                   0             0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                  11:50:00   1   0              0   0              0             0      1     0    1     1.17    0     1.17   0   1.17
in PIP or MHCB                                                                                                                                                                       Standard
                                                                                                                                                                                     Conf for
   or TMHU                                                                                                                                                                             0.17
                                                                                                                                                                                       Hours
ICF not housed   10/31/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML    EOP    ICF    7/30/2020 11:00:00 AM   108.97                                                                                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 231 of 368
ICF not housed   11/02/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                                                       0   0   0   0     0     0     0   0     0     0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                                                       0   0   0   2     2     0     0   0     2     2
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                                                       0   0   0   0     0     0     0   0     0     0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                 10:30:00   1   0   08:30:00   1   0   0   0   1   0     1     2.1   0   2.1   0     2.1
in PIP or MHCB                                                                                                       Standard           Standard
                                                                                                                     Conf for           Conf for
   or TMHU                                                                                                             0.75               0.35
                                                                                                                       Hours              Hours
ICF not housed   11/06/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                                                       0   0   1   0     1     1     0   1     0     1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                                                       0   0   0   0     0     0     0   0     0     0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                                                       0   0   0   0     0     0     0   0     0     0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                                                       0   0   0   1     1     0     0   0     1     1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                                                       0   0   2   0     2     2     0   2     0     2
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                                                       0   0   0   0     0     0     0   0     0     0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                 11:25:00   1   0              0   0   0   0   1   0     1     1.4   0   1.4   0     1.4
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.40
                                                                                                                       Hours
ICF not housed   11/13/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                                                       0   0   0   1     1     0     0   0     1     1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                                                       0   0   0   0     0     0     0   0     0     0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                                                       0   0   0   0     0     0     0   0     0     0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML     EOP     ICF   7/30/2020 11:00:00 AM   108.97                                                       0   0   0   0     0     0     0   0     0     0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                        0   0   0   1.5   1.5   0     0   0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                        0   0   0   1     1     0     0   0     1     1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                        0   0   0   0     0     0     0   0     0     0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                        0   0   0   0     0     0     0   0     0     0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 232 of 368
ICF not housed   10/19/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                                     0    0     2   2     4     2    0      2     2      4
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                  09:00:00    0   1               0   0              0   0.17   0   2.5   2.5   0   0.17   0.17   2.5   2.67
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours
ICF not housed   10/21/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                          09:50:00   0    0     0   2     2     0    0      0     2      2
in PIP or MHCB                                                                                                                                               Standard
                                                                                                                                                             Conf for
   or TMHU                                                                                                                                                     0.13
                                                                                                                                                               Hours
ICF not housed   10/22/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                                     0    0     0   1.5   1.5   0    0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                                     0    0     0   1     1     0    0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                                     0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                                     0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                                     0    0     0   4     4     0    0      0     4      4
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                  11:10:00    0   1               0   0              0   0.17   0   2.5   2.5   0   0.17   0.17   2.5   2.67
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours
ICF not housed   10/28/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                                     0    0     0   2     2     0    0      0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                                     0    0     0   1.5   1.5   0    0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                                     0    0     0   1     1     0    0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                                     0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                                     0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                                     0    0     2   2     4     2    0      2     2      4
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                  11:56:00    0   1               0   0              0   0.17   0   1.5   1.5   0   0.17   0.17   1.5   1.67
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours
ICF not housed   11/04/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                              0   0   12:40:00    0   1              0   0.23   0   1     1     0   0.23   0.23   1     1.23
in PIP or MHCB                                                                                                                           CellFront
                                                                                                                                         NonCof
   or TMHU                                                                                                                                 0.23
                                                                                                                                          Hours
ICF not housed   11/05/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                                     0    0     0   1.5   1.5   0    0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                                                     0    0     0   1     1     0    0      0     1      1
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 233 of 368
ICF not housed   11/07/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                              0    0     0   4     4     0    0      0     4      4
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                  11:51:00    0   1   0   0   0   0.15   0   1.5   1.5   0   0.15   0.15   1.5   1.65
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.15
                                                                                                                      Hours

ICF not housed   11/11/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                              0    0     0   2.5   2.5   0    0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ASU   ASUHub   ICF   9/10/2020 11:02:00 AM   66.97                                              0    0     0   1.5   1.5   0    0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ML     EOP     ICF   9/10/2020 11:02:00 AM   66.97                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML     EOP     ICF   9/10/2020 11:02:00 AM   66.97                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML     EOP     ICF   9/10/2020 11:02:00 AM   66.97                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML     EOP     ICF   9/10/2020 11:02:00 AM   66.97                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML     EOP     ICF   5/28/2020 12:36:00 PM   171.9                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ML     EOP     ICF   5/28/2020 12:36:00 PM   171.9                                              0    0     1   0     1     1    0      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML     EOP     ICF   5/28/2020 12:36:00 PM   171.9                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML     EOP     ICF   5/28/2020 12:36:00 PM   171.9                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML     EOP     ICF   5/28/2020 12:36:00 PM   171.9                                              0    0     2   0     2     0    2      2     0      2
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ML     EOP     ICF   5/28/2020 12:36:00 PM   171.9                                              0    0     1   0     1     1    0      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML     EOP     ICF   5/28/2020 12:36:00 PM   171.9                                              0    0     0   1     1     0    0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML     EOP     ICF   5/28/2020 12:36:00 PM   171.9                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML     EOP     ICF   5/28/2020 12:36:00 PM   171.9                  13:34:00    0   1   0   0   0   0.1    1   0     1     1   0.1    1.1    0     1.1
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.10
                                                                                                                      Hours
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 234 of 368
ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      2     0    2      0      2      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                       13:18:00    1   0              0   0   0    0      0     1    1     0.25    0     0.25   1   1.25
in PIP or MHCB                                                                                                                        Standard
                                                                                                                                      Conf for
   or TMHU                                                                                                                              0.25
                                                                                                                                        Hours
ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                   0   0   09:05:00   1   0   0    0      0     1    1     0.37    0     0.37   1   1.37
in PIP or MHCB                                                                                                                                            Standard
                                                                                                                                                          Conf for
   or TMHU                                                                                                                                                  0.37
                                                                                                                                                            Hours
ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                       07:15:00    0   1              0   0   0   0.07    0     0    0      0     0.07   0.07   0   0.07
in PIP or MHCB                                                                                                                        CellFront
                                                                                                                                      NonConf
   or TMHU                                                                                                                            for 0.07
                                                                                                                                       Hours

ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      2     0    2      2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9     11/10/2020 2:14:24 PM   SPI not   14:03:00    1   0              0   0   0    0     0.75   0   0.75   1.28    0     1.28   0   1.28
in PIP or MHCB                                                                                                               done     Standard
                                                                                                                                      Conf for
   or TMHU                                                                                                                              0.53
                                                                                                                                        Hours

ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 235 of 368
ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 12:36:00 PM   171.9                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM    132                                                           0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM    132                                                           0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM    132                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM    132                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM    132                                                           0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM    132                                                           0    0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM    132                    10:05:00    1   0              0   0   0    0     0   0   0   0.27    0     0.27   0   0.27
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.27
                                                                                                                   Hours
ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM    132                                                           0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM    132                                                           0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM    132                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM    132                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM    132                                                           0    0     1   0   1    0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM    132                                0   0   09:50:00   1   0   0    0     2   0   2   0.35    2     2.35   0   2.35
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.35
                                                                                                                                       Hours

ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM    132                    10:15:00    0   1              0   0   0   0.05   0   0   0    0     0.05   0.05   0   0.05
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.05
                                                                                                                  Hours
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 236 of 368
ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   2   2   0    0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   2   2   0    0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                     12:40:00    0   1   0   0   09:25:00   0   0.07   0   0   0   0   0.07   0.07   0   0.07
in PIP or MHCB                                                                                                   CellFront                   Standard
                                                                                                                 NonConf                     Conf for
   or TMHU                                                                                                       for 0.07                      0.13
                                                                                                                  Hours                        Hours
ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   2   2   0    0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                     13:15:00    0   1   0   0              0   0.13   0   1   1   0   0.13   0.13   1   1.13
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.13
                                                                                                                  Hours

ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   2   2   0    0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF   7/7/2020 10:21:00 AM   132                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 237 of 368
ICF not housed   10/15/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                  14:35:00    0   1              0   0   0   0.08   0   1   1    0     0.08   0.08   1   1.08
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.08
                                                                                                                  Hours
ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     1   0   1    0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                  14:00:00    0   1              0   0   0   0.17   1   0   1    1     0.17   1.17   0   1.17
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.17
                                                                                                                  Hours
ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                              0   0   10:35:00   1   0   0    0     0   1   1   0.22    0     0.22   1   1.22
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.22
                                                                                                                                       Hours
ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     1   0   1    0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   10/8/2020 11:45:00 AM   38.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 238 of 368
ICF not housed   11/03/2020   Region III   LAC   ML     EOP     ICF   10/8/2020 11:45:00 AM   38.94                                                                                                                           0   0    0     1      1      0     0    0     1      1
in PIP or MHCB
   or TMHU


     TMHU        10/15/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97   8/21/2020 3:18:18 PM   10/16/2020 10:34:39 AM   55.8   ASUHub   ICF                                                    0   0   2.02   0     2.02   2.02   0   2.02   0     2.02
     TMHU        10/16/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97   8/21/2020 3:18:18 PM   10/16/2020 10:34:39 AM   55.8   ASUHub   ICF                                                    0   0   1.25   0     1.25   1.25   0   1.25   0     1.25
ICF not housed   10/17/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                                          0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                                          0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                                          0   0   2.5    0     2.5    2.5    0   2.5    0     2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                    0   0   11:54:00   1   0              0   0    0     2      2     0.2    0   0.2    2     2.2
in PIP or MHCB                                                                                                                                                                                  Standard
                                                                                                                                                                                                Conf for
   or TMHU                                                                                                                                                                                        0.20
                                                                                                                                                                                                  Hours
ICF not housed   10/21/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                                          0   0   1.5    0     1.5    1.5    0   1.5    0     1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                         10:08:00   1   0              0   0              0   0    0     4      4     1.15   0   1.15   4     5.15
in PIP or MHCB                                                                                                                                                               Standard
                                                                                                                                                                             Conf for
   or TMHU                                                                                                                                                                     1.15
                                                                                                                                                                               Hours
ICF not housed   10/23/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                                          0   0    0     1.5   1.5     0     0    0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                                          0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                                          0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                                          0   0   2.5    0     2.5    2.5    0   2.5    0     2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                                          0   0   3.95   0     3.95   1.95   2   3.95   0     3.95
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                                          0   0   1.5    0     1.5    1.5    0   1.5    0     1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                                          0   0    2     0      2      2     0    2     0      2
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                         08:56:00   1   0              0   0              0   0   1.5    0     1.5    2.55   0   2.55   0     2.55
in PIP or MHCB                                                                                                                                                               Standard
                                                                                                                                                                             Conf for
   or TMHU                                                                                                                                                                     1.05
                                                                                                                                                                               Hours
ICF not housed   10/31/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                                          0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                                          0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                                          0   0   2.5    0     2.5    2.5    0   2.5    0     2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                                                               09:40:00   0   0   3.8    0     3.8    3.8    0   3.8    0     3.8
in PIP or MHCB                                                                                                                                                                                                     Standard
                                                                                                                                                                                                                   Conf for
   or TMHU                                                                                                                                                                                                           0.40
                                                                                                                                                                                                                     Hours
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 239 of 368
ICF not housed   11/04/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                             0   0   1.5    0     1.5    1.5     0     1.5    0     1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                      10:39:00    1   0              0   0   0   0    2     0      2     1.97    1     2.97   0     2.97
in PIP or MHCB                                                                                                                            Standard
                                                                                                                                          Conf for
   or TMHU                                                                                                                                  0.97
                                                                                                                                            Hours
ICF not housed   11/06/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                             0   0    0     1.5   1.5     0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                             0   0    0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                             0   0    0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                             0   0    0     2.5   2.5     0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                             0   0    2     2      4      2      0      2     2      4
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                             0   0   2.5    0     2.5    2.5     0     2.5    0     2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                      12:27:00    1   0              0   0   0   0    2     0      2     2.63    0     2.63   0     2.63
in PIP or MHCB                                                                                                                            Standard
                                                                                                                                          Conf for
   or TMHU                                                                                                                                  0.63
                                                                                                                                            Hours
ICF not housed   11/13/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                  0   0   13:15:00   1   0   0   0   1.5    0     1.5     2      0      2     0      2
in PIP or MHCB                                                                                                                                                Standard
                                                                                                                                                              Conf for
   or TMHU                                                                                                                                                      0.50
                                                                                                                                                                Hours

ICF not housed   11/14/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                             0   0    0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                             0   0    0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ASU   ASUHub   ICF   7/6/2020 11:01:00 AM    132.97                                                                             0   0    0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML     EOP     ICF   9/16/2020 12:16:00 PM   60.92                                                                              0   0    0     1      1      0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ML     EOP     ICF   9/16/2020 12:16:00 PM   60.92                                                                              0   0    0     1      1      0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML     EOP     ICF   9/16/2020 12:16:00 PM   60.92                                                                              0   0    0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML     EOP     ICF   9/16/2020 12:16:00 PM   60.92                                                   0   0   09:20:00   1   0   0   0    0     0      0     0.33    0     0.33   0     0.33
in PIP or MHCB                                                                                                                                                Standard
                                                                                                                                                              Conf for
   or TMHU                                                                                                                                                      0.33
                                                                                                                                                                Hours
ICF not housed   10/19/2020   Region III   LAC   ML     EOP     ICF   9/16/2020 12:16:00 PM   60.92     10/19/2020 10:17:56 AM   Update   09:30:00    0   1              0   0   0   0   1.28   0     1.28   1.28   0.25   1.53   0     1.53
in PIP or MHCB                                                                                                                            Therapeut
                                                                                                                                          icModule
   or TMHU                                                                                                                                NonConf
                                                                                                                                           for 0.25
                                                                                                                                            Hours
ICF not housed   10/20/2020   Region III   LAC   ML     EOP     ICF   9/16/2020 12:16:00 PM   60.92                                                                              0   0    0     2      2      0      0      0     2      2
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 240 of 368
ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                  09:22:00   1   0   0   0   0                     0   0   0   0   0.42   0   0.42   0   0.42
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.42
                                                                                                                   Hours
ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0                     0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0                     0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0                     0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0                     0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0                     0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0                     0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                  10:00:00   2   0   0   0   0                     0   0   0   0   0.85   0   0.85   0   0.85
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.42
                                                                                                                   Hours
ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0                     0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0                     0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                   10:30    15:58

   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0   NSG at            0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                   15:41

   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                   08:14    16:30

   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                   08:30    14:00

   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                  09:50:00   1   0   0   0   0   NSG at   NSG at   0   0   0   0   0.3    0   0.3    0   0.3
in PIP or MHCB                                                                                                   Standard                        08:00    15:00
                                                                                                                 Conf for
   or TMHU                                                                                                         0.30
                                                                                                                   Hours

ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0   NSG at            0   0   1   1    0     0    0     1    1
in PIP or MHCB                                                                                                                                   10:00

   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0   NSG at            0   0   1   1    0     0    0     1    1
in PIP or MHCB                                                                                                                                   15:43

   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0   NSG at            0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                   15:30

   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   9/16/2020 12:16:00 PM   60.92                                             0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                   08:15    16:00

   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 241 of 368
ICF not housed   11/09/2020   Region III   LAC   ML     EOP     ICF   9/16/2020 12:16:00 PM   60.92                                                                    0   NSG at   NSG at   0    0     1      1      0     0    0     1      1
in PIP or MHCB                                                                                                                                                              08:00    15:47

   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML     EOP     ICF   9/16/2020 12:16:00 PM   60.92                  08:51:00    1   0              0   0   09:55:00   0   NSG at   NSG at   0    0     2      2     0.33   0   0.33   2     2.33
in PIP or MHCB                                                                                                       Standard                               Standard        09:50    15:50
                                                                                                                     Conf for                               Conf for
   or TMHU                                                                                                             0.33                                   0.08
                                                                                                                       Hours                                  Hours
ICF not housed   11/11/2020   Region III   LAC   ML     EOP     ICF   9/16/2020 12:16:00 PM   60.92                                                                    0   NSG at   NSG at   0    0     0      0      0     0    0     0      0
in PIP or MHCB                                                                                                                                                              08:30    15:53

   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML     EOP     ICF   9/16/2020 12:16:00 PM   60.92                                                                    0   NSG at   NSG at   0    0     1      1      0     0    0     1      1
in PIP or MHCB                                                                                                                                                              08:00    15:37

   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ML     EOP     ICF   9/16/2020 12:16:00 PM   60.92                                                                    0   NSG at   NSG at   0    0     1      1      0     0    0     1      1
in PIP or MHCB                                                                                                                                                              08:30    16:15

   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML     EOP     ICF   9/16/2020 12:16:00 PM   60.92                                                                    0                     0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML     EOP     ICF   9/16/2020 12:16:00 PM   60.92                              0   0   12:00:00   1   0              0                     0    0     0      0     0.33   0   0.33   0     0.33
in PIP or MHCB                                                                                                                           Standard
                                                                                                                                         Conf for
   or TMHU                                                                                                                                 0.33
                                                                                                                                           Hours
ICF not housed   11/16/2020   Region III   LAC   ML     EOP     ICF   9/16/2020 12:16:00 PM   60.92                                                                    0                     0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                                    0                     0    1     3      4      1     0    1     3      4
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                                    0                     0    0     1.5   1.5     0     0    0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                                    0                     0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                                    0                     0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                                    0                     0   2.5    0     2.5    2.5    0   2.5    0     2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                                    0                     0    0     2      2      0     0    0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                  13:21:00    1   0              0   0              0                     0    0     1.5   1.5    1.35   0   1.35   1.5   2.85
in PIP or MHCB                                                                                                       Therapeut
                                                                                                                     icModule
   or TMHU                                                                                                            Conf for
                                                                                                                       1.35
                                                                                                                       Hours
ICF not housed   10/22/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                                    0                     0   1.67   2     3.67   1.67   0   1.67   2     3.67
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                                    0                     0   1.5    0     1.5    1.5    0   1.5    0     1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                                    0                     0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                                    0                     0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 242 of 368
ICF not housed   10/26/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   0     2.5   2.5    0     0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   1     0     1      1     0      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                  12:17:00    1   0              0   0   0   0   0     2.5   2.5   0.47   0     0.47   2.5   2.97
in PIP or MHCB                                                                                                       Therapeut
                                                                                                                     icModule
   or TMHU                                                                                                            Conf for
                                                                                                                       0.47
                                                                                                                       Hours
ICF not housed   10/29/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   1     3     4      1     0      1     3      4
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   1.5   1     2.5   1.5    0     1.5    1     2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   0     0     0      0     0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   0     0     0      0     0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   1.5   1     2.5    0     1.5   1.5    1     2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   1     0     1      1     0      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                              0   0   11:40:00   1   0   0   0   2.5   0     2.5   1.92   1     2.92   0     2.92
in PIP or MHCB                                                                                                                           Standard
                                                                                                                                         Conf for
   or TMHU                                                                                                                                 0.42
                                                                                                                                           Hours

ICF not housed   11/05/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                  10:19:00    1   0              0   0   0   0   1     3     4     1.37   0     1.37   3     4.37
in PIP or MHCB                                                                                                       Therapeut
                                                                                                                     icModule
   or TMHU                                                                                                            Conf for
                                                                                                                       0.37
                                                                                                                       Hours
ICF not housed   11/06/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   2.5   0     2.5   2.5    0     2.5    0     2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   0     0     0      0     0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   0     0     0      0     0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   1.5   1     2.5    0     1.5   1.5    1     2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   1     0     1      1     0      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   0     2.5   2.5    0     0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                  10:04:00    1   0              0   0   0   0   1     3     4     1.5    0     1.5    3     4.5
in PIP or MHCB                                                                                                       Therapeut
                                                                                                                     icModule
   or TMHU                                                                                                            Conf for
                                                                                                                       0.50
                                                                                                                       Hours
ICF not housed   11/13/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                                         0   0   1.5   1     2.5   1.5    0     1.5    1     2.5
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 243 of 368
ICF not housed   11/14/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                             0   0    0     0    0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                             0   0    0     0    0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ASU   ASUHub   ICF   10/9/2020 11:04:00 AM   37.97                                             0   0    0     0    0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                                            0   0   1.5    0   1.5    1.5    0   1.5    0   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                                            0   0   0.97   0   0.97   0.97   0   0.97   0   0.97
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                                            0   0    0     0    0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                                            0   0    0     0    0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                                            0   0   3.9    0   3.9    3.9    0   3.9    0   3.9
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                                            0   0   2.5    0   2.5    2.5    0   2.5    0   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                 09:25:00   1   0   0   0   0   0    0     2    2     0.2    0   0.2    2   2.2
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.20
                                                                                                                       Hours
ICF not housed   10/22/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                                            0   0   1.5    0   1.5    1.5    0   1.5    0   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                                            0   0   0.9    0   0.9    0.9    0   0.9    0   0.9
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                                            0   0    0     0    0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                                            0   0    0     0    0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                                            0   0    1     3    4      1     0    1     3    4
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                                            0   0    2     0    2      2     0    2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                 09:11:00   1   0   0   0   0   0    0     1    1     0.12   0   0.12   1   1.12
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.12
                                                                                                                       Hours
ICF not housed   10/29/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                                            0   0   1.5    0   1.5    1.5    0   1.5    0   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ASU   ASUHub   ICF   5/20/2020 12:59:00 PM   179.89                                            0   0    1     0    1      1     0    1     0    1
in PIP or MHCB
   or TMHU
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 244 of 368
ICF not housed   10/31/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                                                          0   0     0     0     0      0     0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                                                          0   0     0     0     0      0     0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                                                          0   0     1     3     4      1     0      1     3      4
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                            12:00:00                      0   0     1.5   0     1.5   1.5    0     1.5    0.5    2
in PIP or MHCB                                                                                                                                                                                                                    NonCof
                                                                                                                                                                                                                                   0.50
   or TMHU                                                                                                                                                                                                                         Hours


ICF not housed   11/04/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                        09:12:00    1   0              0   0   09:40:00   0   0     1     0     1     0.13   1     1.13   0     1.13
in PIP or MHCB                                                                                                                                                                                               Standard                               Standard
                                                                                                                                                                                                             Conf for                               Conf for
   or TMHU                                                                                                                                                                                                     0.13                                   0.08
                                                                                                                                                                                                               Hours                                  Hours
ICF not housed   11/05/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                                                          0   0     1.5   0     1.5    0     1.5   1.5    0     1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                                                          0   0     1     0     1      1     0      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                                                          0   0     0     0     0      0     0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                                                          0   0     0     0     0      0     0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                                                          0   0     1     3     4      1     0      1     3      4
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                                                          0   0     0     0     0      0     0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                                                          0   0     0     2.5   2.5    0     0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                        10:00:00    1   0              0   0              0   0     1.5   0     1.5   1.68   0     1.68   0     1.68
in PIP or MHCB                                                                                                                                                                                               Standard
                                                                                                                                                                                                             Conf for
   or TMHU                                                                                                                                                                                                     0.18
                                                                                                                                                                                                               Hours

ICF not housed   11/13/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                    0   0   14:00:00   1   0              0   0     1     0     1     1.5    0     1.5    0     1.5
in PIP or MHCB                                                                                                                                                                                                                   Standard
                                                                                                                                                                                                                                 Conf for
   or TMHU                                                                                                                                                                                                                         0.50
                                                                                                                                                                                                                                   Hours
ICF not housed   11/14/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                                                          0   0     0     0     0      0     0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                                                          0   0     0     0     0      0     0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ASU   ASUHub   ICF    5/20/2020 12:59:00 PM   179.89                                                                                                                                                          0   0     0     0     0      0     0      0     0      0
in PIP or MHCB
   or TMHU


    TMHU         11/07/2020   Region III   LAC   ML     EOP      EOP                                    11/7/2020 9:43:39 PM   11/8/2020 1:46:25 PM   0.67   EOP   EOP                                                                                         0    0    0     0     0      0      0     0     0      0
    TMHU         11/08/2020   Region III   LAC   ML     EOP     MHCB   11/7/2020 9:19:00 PM     0.57    11/7/2020 9:43:39 PM   11/8/2020 1:46:25 PM   0.67   EOP   EOP   11/8/2020 10:32:50 AM   Required    08:02:00    0   1              0   0              0   0.4   0     0     0      0     0.4   0.4    0     0.4
                                                                                                                                                                                                 by policy   CellFront
                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                             for 0.40
                                                                                                                                                                                                               Hours
ICF not housed   10/15/2020   Region III   LAC   ML     EOP     ICF    8/12/2020 11:35:00 AM   95.94                                                                                                         10:32:00    1   0              0   0              0   0     0     1     1     0.67   0     0.67   1     1.67
in PIP or MHCB                                                                                                                                                                                               Standard
                                                                                                                                                                                                             Conf for
   or TMHU                                                                                                                                                                                                     0.67
                                                                                                                                                                                                               Hours
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 245 of 368
ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   0   2   2    0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   1   0   1    0     1    1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                  10:05:00   1   0   0   0   0   0   0   0   0   0.53   0   0.53   0   0.53
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.53
                                                                                                                   Hours
ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   1   0   1    1     0    1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   0   2   2    0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   1   0   1    1     0    1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                  10:10:00   1   0   0   0   0   0   1   0   1   1.33   0   1.33   0   1.33
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.33
                                                                                                                   Hours
ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   0   2   2    0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 246 of 368
ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                  08:27:00    0   1              0   0   0   1.17   0   1   1    0     1.17   1.17   1   2.17
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 1.17
                                                                                                                  Hours
ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                                         0    0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                              0   0   12:33:00   1   0   0    0     0   1   1   0.72    0     0.72   1   1.72
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.72
                                                                                                                                       Hours
ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                                         0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                  08:14:00    0   1              0   0   0   0.05   0   0   0    0     0.05   0.05   0   0.05
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.05
                                                                                                                  Hours
ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                                         0    0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF   8/12/2020 11:35:00 AM   95.94                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                                        0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                                        0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                                        0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                 10:03:00    1   0              0   0   0    0     0   1   1   1.13    0     1.13   1   2.13
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         1.13
                                                                                                                   Hours
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 247 of 368
ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   1.5   0   1.5   1.5    0   1.5    0   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     1   1      0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     1   1      0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                 09:32:00   1   0   0   0   0   0   0     1   1     0.38   0   0.38   1   1.38
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.38
                                                                                                                   Hours
ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     2   2      0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     1   1      0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   1     0   1      1     0    1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   1.5   0   1.5   1.5    0   1.5    0   1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   7/21/2020 11:54:00 AM   117.93                                            0   0   0     0   0      0     0    0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 248 of 368
ICF not housed   11/09/2020   Region III   LAC   ML     EOP     ICF   7/21/2020 11:54:00 AM   117.93                                                                   0                     0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML     EOP     ICF   7/21/2020 11:54:00 AM   117.93                 12:48:00    1   0              0   0              0                     0   0   0   0   0.27   0   0.27   0   0.27
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.27
                                                                                                                       Hours
ICF not housed   11/11/2020   Region III   LAC   ML     EOP     ICF   7/21/2020 11:54:00 AM   117.93                             0   0   10:26:00   1   0              0                     0   0   0   0   0.48   0   0.48   0   0.48
in PIP or MHCB                                                                                                                           Standard
                                                                                                                                         Conf for
   or TMHU                                                                                                                                 0.48
                                                                                                                                           Hours
ICF not housed   11/12/2020   Region III   LAC   ML     EOP     ICF   7/21/2020 11:54:00 AM   117.93                                                                   0                     0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ML     EOP     ICF   7/21/2020 11:54:00 AM   117.93                                                                   0                     0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML     EOP     ICF   7/21/2020 11:54:00 AM   117.93                                                                   0                     0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML     EOP     ICF   7/21/2020 11:54:00 AM   117.93                                                                   0                     0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML     EOP     ICF   7/21/2020 11:54:00 AM   117.93                                                                   0                     0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                                    0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                              08:00    17:10

   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                                    0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                              08:30    15:48

   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                                    0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                              08:00    16:50

   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                                    0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                              09:00    16:30

   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                                    0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                              14:03    16:28

   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                  08:19:00    1   0              0   0   08:38:00   0   NSG at   NSG at   0   0   0   0   0.3    0   0.3    0   0.3
in PIP or MHCB                                                                                                       Therapeut                              Standard        08:00    15:15
                                                                                                                     icModule                               Conf for
   or TMHU                                                                                                            Conf for                                0.27
                                                                                                                       0.30                                   Hours
                                                                                                                       Hours
ICF not housed   10/21/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                                    0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                              08:00    15:15

   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                                    0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                              08:00    15:30

   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                                    0   NSG at            0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                              16:30

   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                                    0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                              08:20    17:44

   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                                    0   NSG at            0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                              15:00

   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 249 of 368
ICF not housed   10/26/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0   NSG at    0      0     0      0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                   08:30

   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                  11:35:00    1   0              0   0   0             0      0     0      0     0.95    0     0.95   0     0.95
in PIP or MHCB                                                                                                       Therapeut
                                                                                                                     icModule
   or TMHU                                                                                                            Conf for
                                                                                                                       0.95
                                                                                                                       Hours
ICF not housed   10/28/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0   NSG at    0      1     2      3      1      0      1     2      3
in PIP or MHCB                                                                                                                                                   09:26

   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0             0      2     0      2      2      0      2     0      2
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0             0      1     0      1      1      0      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0             0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0             0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0             0      0     2      2      0      0      0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0             0     2.5    0     2.5    2.5     0     2.5    0     2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                  11:41:00    1   0              0   0   0             0      3     0      3     1.72    2     3.72   0     3.72
in PIP or MHCB                                                                                                       Therapeut
                                                                                                                     icModule
   or TMHU                                                                                                            Conf for
                                                                                                                       0.72
                                                                                                                       Hours
ICF not housed   11/05/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0             0      0     2.5   2.5     0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0             0     0.92   0     0.92   0.92    0     0.92   0     0.92
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0             0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0             0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0             0      0     2      2      0      0      0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                  14:30:00    0   1              0   0   0            0.17    1     0      1      1     0.17   1.17   0     1.17
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours
ICF not housed   11/11/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0             0     3.5    1.5    5     3.5     0     3.5    1.5    5
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                              0   0   13:15:00   1   0   0             0      0     2.5   2.5    0.5     0     0.5    2.5    3
in PIP or MHCB                                                                                                                           Standard
                                                                                                                                         Conf for
   or TMHU                                                                                                                                 0.50
                                                                                                                                           Hours
ICF not housed   11/13/2020   Region III   LAC   ASU   ASUHub   ICF   9/22/2020 11:07:00 AM   54.51                                                         0             0      0     1      1      0      0      0     1      1
in PIP or MHCB
   or TMHU
                                                                        Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 250 of 368
ICF not housed   11/14/2020   Region III   LAC   ASU   ASUHub    ICF    9/22/2020 11:07:00 AM   54.51                                                                                                                                                              0             0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ASU   ASUHub    ICF    9/22/2020 11:07:00 AM   54.51                                                                                                                                                              0             0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


    TMHU         11/05/2020   Region III   LAC   ML     EOP     CCCMS                                   11/5/2020 9:08:34 PM   11/6/2020 12:28:07 PM   0.64   EOP   CCCMS   11/5/2020 2:07:55 PM    Other       09:15:00     1   0              0   0              0             0     0     0     0     0.33    0     0.33   0     0.33
                                                                                                                                                                                                               HoldingCe
                                                                                                                                                                                                               ll Conf for
                                                                                                                                                                                                                   0.33
                                                                                                                                                                                                                  Hours
    TMHU         11/06/2020   Region III   LAC   ML     EOP     MHCB    11/5/2020 8:42:00 PM    0.47    11/5/2020 9:08:34 PM   11/6/2020 12:28:07 PM   0.64   EOP   CCCMS   11/6/2020 7:56:26 AM   Required     06:21:00     0   1              0   0              0            0.47   0     0     0      0     0.47   0.47   0     0.47
                                                                                                                                                                                                   by policy    CellFront
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                 for 0.47
                                                                                                                                                                                                                  Hours
ICF not housed   10/15/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                           15:04:00     0   1              0   0              0            0.08   0     2     2      0     0.08   0.08   2     2.08
in PIP or MHCB                                                                                                                                                                                                  CellFront
                                                                                                                                                                                                                NonConf
   or TMHU                                                                                                                                                                                                       for 0.08
                                                                                                                                                                                                                  Hours
ICF not housed   10/16/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                                                                              0             0     0     2.5   2.5    0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                                                                              0             0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                                                                              0             0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                                                                              0             0     0     2.5   2.5    0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                                                                   10:26:00   0             0     0     3     3      0      0      0     3      3
in PIP or MHCB                                                                                                                                                                                                                                          Standard
                                                                                                                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                                                                                                                0.25
                                                                                                                                                                                                                                                          Hours
ICF not housed   10/21/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                                                                              0             0     0     2.5   2.5    0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                          09:28:00      1   0              0   0              0             0     0     2     2     0.45    0     0.45   2     2.45
in PIP or MHCB                                                                                                                                                                                                 Standard
                                                                                                                                                                                                               Conf for
   or TMHU                                                                                                                                                                                                       0.45
                                                                                                                                                                                                                 Hours
ICF not housed   10/23/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                                                13:15:00                      0             0     0     2.5   2.5    0      0      0     3      3
in PIP or MHCB                                                                                                                                                                                                                        NonCof
                                                                                                                                                                                                                                       0.50
   or TMHU                                                                                                                                                                                                                             Hours


ICF not housed   10/24/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                                                                              0             0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                                                                              0             0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                                                                              0             0     0     2.5   2.5    0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                                                                              0             0     0     3     3      0      0      0     3      3
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                                                                              0   NSG at    0     1.5   1     2.5    0     1.5    1.5    1     2.5
in PIP or MHCB                                                                                                                                                                                                                                                          09:26

   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                          12:13:00      0   1              0   0              0            0.1    0     2     2      0     0.1    0.1    2     2.1
in PIP or MHCB                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                               NonConf
   or TMHU                                                                                                                                                                                                     for 0.10
                                                                                                                                                                                                                Hours
ICF not housed   10/30/2020   Region III   LAC   ASU   ASUHub    ICF    8/11/2020 11:55:00 AM   96.93                                                                                                                                                              0             0     0     2.5   2.5    0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 251 of 368
ICF not housed   10/31/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   2.5   2.5   0    0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   3     3     0    0      0     3      3
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   2.5   2.5   0    0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   2     2     0    0      0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                  09:11:00    0   1   0   0   0   0.15   0   2.5   2.5   0   0.15   0.15   2.5   2.65
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.15
                                                                                                                      Hours
ICF not housed   11/07/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   1.5   1.5   0    0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   3     3     0    0      0     3      3
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   1     1     0    0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                  13:25:00    0   1   0   0   0   0.17   0   2     2     0   0.17   0.17   2     2.17
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours

ICF not housed   11/13/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   1.5   1.5   0    0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ASU   ASUHub   ICF   8/11/2020 11:55:00 AM   96.93                                              0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML     EOP     ICF   8/3/2020 11:13:00 AM    104.96                                             0    0     0   0     0     0    0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ML     EOP     ICF   8/3/2020 11:13:00 AM    104.96                                             0    0     0   1     1     0    0      0     1      1
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 252 of 368
ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                  13:15:00    1   0   0   0              0   0    0     0    0     0.42    0     0.42   0   0.42
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.42
                                                                                                                   Hours
ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                  11:15:00    1   0   0   0   12:40:00   0   0    0     0    0     0.5     0     0.5    0   0.5
in PIP or MHCB                                                                                                   Standard                    Standard
                                                                                                                 Conf for                    Conf for
   or TMHU                                                                                                         0.50                        0.18
                                                                                                                   Hours                       Hours

ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                  10:05:00    0   1   0   0              0   0    0     0    0      0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                   NonConf
                                                                                                                  for 0.17
   or TMHU                                                                                                         Hours


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 11:13:00 AM   104.96                                                         0   0   2.25   0   2.25   2.25    0     2.25   0   2.25
in PIP or MHCB
   or TMHU
                                                                         Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 253 of 368
ICF not housed   11/05/2020   Region III   LAC   ML     EOP      ICF     8/3/2020 11:13:00 AM    104.96                                                                                          0                     0   0     1   1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML     EOP      ICF     8/3/2020 11:13:00 AM    104.96                                                                                          0                     0   1     0   1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML     EOP      ICF     8/3/2020 11:13:00 AM    104.96                                                                                          0                     0   0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML     EOP      ICF     8/3/2020 11:13:00 AM    104.96                                                                                          0                     0   0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML     EOP      ICF     8/3/2020 11:13:00 AM    104.96                                        11:49:00    1   0              0   0              0                     0   0     0   0     0.55    0     0.55   0   0.55
in PIP or MHCB                                                                                                                                 Standard
                                                                                                                                               Conf for
   or TMHU                                                                                                                                       0.55
                                                                                                                                                 Hours
ICF not housed   11/10/2020   Region III   LAC   ML     EOP      ICF     8/3/2020 11:13:00 AM    104.96                                                    0   0   08:59:00   1   0              0                     0   1     0   1     1.48    0     1.48   0   1.48
in PIP or MHCB                                                                                                                                                     Standard
                                                                                                                                                                   Conf for
   or TMHU                                                                                                                                                           0.48
                                                                                                                                                                     Hours
ICF not housed   11/11/2020   Region III   LAC   ML     EOP      ICF     8/3/2020 11:13:00 AM    104.96                                                                                          0                     0   0     2   2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML     EOP      ICF     8/3/2020 11:13:00 AM    104.96    11/12/2020 2:59:19 PM   Required    12:45:00    0   1              0   0              0                     0   0     0   0      0     0.58   0.58   0   0.58
in PIP or MHCB                                                                                                                     by policy   HoldingCe
                                                                                                                                                    ll
   or TMHU                                                                                                                                     NonConf
                                                                                                                                                for 0.58
                                                                                                                                                 Hours
ICF not housed   11/13/2020   Region III   LAC   ML     EOP      ICF     8/3/2020 11:13:00 AM    104.96                                                                                          0                     0   0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML     EOP      ICF     8/3/2020 11:13:00 AM    104.96                                                                                          0                     0   0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML     EOP      ICF     8/3/2020 11:13:00 AM    104.96                                                                                          0                     0   0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML     EOP      ICF     8/3/2020 11:13:00 AM    104.96                                                                                          0                     0   0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ASU   ASUHub   EOPMod                                                                                                                08:50:00   0                     0   0     0   0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                                        Standard
                                                                                                                                                                                      Conf for
   or TMHU                                                                                                                                                                              0.08
                                                                                                                                                                                        Hours
ICF not housed   11/04/2020   Region III   LAC   ASU   ASUHub    ICF     11/3/2020 12:16:00 PM   12.92                                                                                           0   NSG at            0   1.5   0   1.5   1.5     0     1.5    0   1.5
in PIP or MHCB                                                                                                                                                                                        15:00

   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ASU   ASUHub    ICF     11/3/2020 12:16:00 PM   12.92                                         10:56:00    1   0              0   0              0   NSG at            0   0     2   2     0.6     0     0.6    2   2.6
in PIP or MHCB                                                                                                                                 Therapeut                                              19:28
                                                                                                                                               icModule
   or TMHU                                                                                                                                      Conf for
                                                                                                                                                 0.60
                                                                                                                                                 Hours
ICF not housed   11/06/2020   Region III   LAC   ASU   ASUHub    ICF     11/3/2020 12:16:00 PM   12.92                                                                                           0   NSG at   NSG at   0   0     0   0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                        08:15    15:00

   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ASU   ASUHub    ICF     11/3/2020 12:16:00 PM   12.92                                                                                           0   NSG at            0   0     0   0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                        15:00

   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ASU   ASUHub    ICF     11/3/2020 12:16:00 PM   12.92                                                                                           0   NSG at   NSG at   0   0     0   0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                        08:15    16:00

   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ASU   ASUHub    ICF     11/3/2020 12:16:00 PM   12.92                                                                                           0   NSG at   NSG at   0   0     0   0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                        07:23    15:15

   or TMHU
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 254 of 368
ICF not housed   11/10/2020   Region III   LAC   ASU   ASUHub   ICF    11/3/2020 12:16:00 PM   12.92                                                                        10:04:00    1   0               0   0   0   NSG at   NSG at    0     0   0   0   0.47    0     0.47    0     0.47
in PIP or MHCB                                                                                                                                                              Therapeut                                    10:10    15:28
                                                                                                                                                                            icModule
   or TMHU                                                                                                                                                                   Conf for
                                                                                                                                                                              0.47
                                                                                                                                                                              Hours
ICF not housed   11/11/2020   Region III   LAC   ASU   ASUHub   ICF    11/3/2020 12:16:00 PM   12.92                                                                                                                0   NSG at   NSG at    0     0   0   0    0      0      0      0      0
in PIP or MHCB                                                                                                                                                                                                           08:30    15:00

   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ASU   ASUHub   ICF    11/3/2020 12:16:00 PM   12.92                                                                                                                0   NSG at   NSG at    0     0   0   0    0      0      0      0      0
in PIP or MHCB                                                                                                                                                                                                           12:19    15:17

   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ASU   ASUHub   ICF    11/3/2020 12:16:00 PM   12.92                                                                                                                0   NSG at   NSG at    0     0   0   0    0      0      0      0      0
in PIP or MHCB                                                                                                                                                                                                           07:35    14:50

   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ASU   ASUHub   ICF    11/3/2020 12:16:00 PM   12.92                                                                                                                0   NSG at   NSG at    0     0   0   0    0      0      0      0      0
in PIP or MHCB                                                                                                                                                                                                           08:00    15:55

   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ASU   ASUHub   ICF    11/3/2020 12:16:00 PM   12.92                                                                                                                0   NSG at   NSG at    0     0   0   0    0      0      0      0      0
in PIP or MHCB                                                                                                                                                                                                           08:50    15:07

   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ASU   ASUHub   ICF    11/3/2020 12:16:00 PM   12.92                                                                                                                0                      0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


    TMHU         10/15/2020   Region III   LAC   ML     EOP     MHCB   10/12/2020 3:13:00 PM    9.93    10/12/2020 4:34:06 PM   10/16/2020 3:53:37 PM   3.97   MCB   MHCB   14:49:00    0   1   12:11:00    0   1   0                     0.18   0   1   1    0     0.18   0.18    1     1.18
                                                                                                                                                                            CellFront           CellFront
                                                                                                                                                                            NonConf             NonCof
                                                                                                                                                                            for 0.05              0.13
                                                                                                                                                                             Hours                Hours
    TMHU         10/16/2020   Region III   LAC   ML     EOP     MHCB   10/12/2020 3:13:00 PM    9.93    10/12/2020 4:34:06 PM   10/16/2020 3:53:37 PM   3.97   MCB   MHCB               0   0   18:19:00    1   0   0                      0     0   2   2   1.03    0     1.03    2     3.03
                                                                                                                                                                                                Standard
                                                                                                                                                                                                Conf for
                                                                                                                                                                                                  1.03
                                                                                                                                                                                                  Hours
ICF not housed   10/15/2020   Region III   LAC   ML     EOP     ICF    5/21/2020 1:49:00 PM    178.85                                                                                                               0                      0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ML     EOP     ICF    5/21/2020 1:49:00 PM    178.85                                                                                                               0                      0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML     EOP     ICF    5/21/2020 1:49:00 PM    178.85                                                                                   0   0   10:38:00    2   0   0                      0     0   0   0   0.33    0     0.33   0.25   0.58
in PIP or MHCB                                                                                                                                                                                  Standard
                                                                                                                                                                                                Conf for
   or TMHU                                                                                                                                                                                        0.17
                                                                                                                                                                                                  Hours
ICF not housed   10/18/2020   Region III   LAC   ML     EOP     ICF    5/21/2020 1:49:00 PM    178.85                                                                                                               0                      0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML     EOP     ICF    5/21/2020 1:49:00 PM    178.85                                                                                                               0                      0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ML     EOP     ICF    5/21/2020 1:49:00 PM    178.85                                                                                                               0                      0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML     EOP     ICF    5/21/2020 1:49:00 PM    178.85                                                                       11:25:00    0   1               0   0   0                     0.08   0   2   2    0     0.08   0.08    2     2.08
in PIP or MHCB                                                                                                                                                              CellFront
                                                                                                                                                                            NonConf
   or TMHU                                                                                                                                                                  for 0.08
                                                                                                                                                                             Hours
ICF not housed   10/22/2020   Region III   LAC   ML     EOP     ICF    5/21/2020 1:49:00 PM    178.85                                                                                                               0                      0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML     EOP     ICF    5/21/2020 1:49:00 PM    178.85                                                                                                               0                      0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML     EOP     ICF    5/21/2020 1:49:00 PM    178.85                                                                                                               0                      0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML     EOP     ICF    5/21/2020 1:49:00 PM    178.85                                                                                                               0                      0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 255 of 368
ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                         10:35:00   0    0     0   0   0    0      0      0      0      0
in PIP or MHCB                                                                                                                                          Standard
                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                0.17
                                                                                                                                                          Hours
ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                  11:10:00    0   1              0   0              0   0.08   0   1   1    0     0.08   0.08    1     1.08
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.08
                                                                                                                  Hours
ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                                    0    0     0   2   2    0      0      0      2      2
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                                    0    0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                                    0    0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                                    0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                                    0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                                    0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                  12:55:00    0   1              0   0              0   0.17   0   0   0    0     0.17   0.17    0     0.17
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.17
                                                                                                                  Hours
ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                                    0    0     0   2   2    0      0      0      2      2
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                                    0    0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                                    0    0     1   0   1    1      0      1      0      1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                                    0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                                    0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                  11:10:00    0   1              0   0              0   0.08   0   0   0    0     0.08   0.08    0     0.08
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.08
                                                                                                                  Hours

ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                                    0    0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                              0   0   14:33:00   1   0              0    0     0   2   2   0.05    0     0.05   2.25   2.3
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.05
                                                                                                                                       Hours
ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                                    0    0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                                    0    0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 256 of 368
ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                         0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                         0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF   5/21/2020 1:49:00 PM   178.85                                                         0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF                                          0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF                                          0    0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF                                          0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF                                          0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF                                          0    0     0   2   2    0      0      0      2      2
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF                                          0    0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF   13:10:00    0   1              0   0   0   0.08   0   1   1    0     0.08   0.08    1     1.08
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.08
                                                                                                                  Hours
ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF                                          0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF                                          0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF                                          0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF                                          0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF                                          0    0     0   2   2    0      0      0      2      2
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF                                          0    0     0   1   1    0      0      0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF   09:02:00    1   0   12:45:00   0   0   0   0.38   0   1   1   0.38    0     0.38   1.25   1.63
in PIP or MHCB                                                                                                   CellFront            NonCof
                                                                                                                 Conf for              0.25
   or TMHU                                                                                                         0.38                Hours
                                                                                                                  Hours
ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF                                          0    0     0   0   0    0      0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   6/30/2020 8:25:00 AM   133.04   ASUHub   ICF                       10:45:00           0    0     0   1   1    0      0      0     1.5    1.5
in PIP or MHCB                                                                                                                        NonCof
                                                                                                                                       0.50
   or TMHU                                                                                                                             Hours
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 257 of 368
ICF not housed   10/31/2020   Region III   LAC   ML     EOP     ICF   6/30/2020 8:25:00 AM    133.04   ASUHub   ICF                                                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML     EOP     ICF   6/30/2020 8:25:00 AM    133.04   ASUHub   ICF                                                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML     EOP     ICF   6/30/2020 8:25:00 AM    133.04   ASUHub   ICF                                     07:50:00    0   1              0   0   0   0.07   0   2   2    0     0.07   0.07   2   2.07
in PIP or MHCB                                                                                                                                          CellFront
                                                                                                                                                        NonConf
   or TMHU                                                                                                                                              for 0.07
                                                                                                                                                         Hours
ICF not housed   11/03/2020   Region III   LAC   ML     EOP     ICF   6/30/2020 8:25:00 AM    133.04   ASUHub   ICF                                                                            0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML     EOP     ICF   6/30/2020 8:25:00 AM    133.04   ASUHub   ICF                                                                            0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML     EOP     ICF   6/30/2020 8:25:00 AM    133.04   ASUHub   ICF                                                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML     EOP     ICF   6/30/2020 8:25:00 AM    133.04   ASUHub   ICF                                                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML     EOP     ICF   6/30/2020 8:25:00 AM    133.04                                                                0   0   10:30:00   1   0   0    0     0   0   0   0.08    0     0.08   0   0.08
in PIP or MHCB                                                                                                                                                              Standard
                                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                                    0.08
                                                                                                                                                                              Hours

ICF not housed   11/07/2020   Region III   LAC   ML     EOP     ICF   6/30/2020 8:25:00 AM    133.04   ASUHub   ICF                                                 0   0   10:30:00   1   0   0    0     0   0   0   0.08    0     0.08   0   0.08
in PIP or MHCB                                                                                                                                                              Standard
                                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                                    0.08
                                                                                                                                                                              Hours
ICF not housed   11/08/2020   Region III   LAC   ASU   ASUHub   ICF   6/30/2020 8:25:00 AM    133.04                                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ASU   ASUHub   ICF   6/30/2020 8:25:00 AM    133.04                                                                                           0    0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ASU   ASUHub   ICF   6/30/2020 8:25:00 AM    133.04                                                                                           0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ASU   ASUHub   ICF   11/10/2020 9:31:00 AM    6.03                                                                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ASU   ASUHub   ICF   11/10/2020 9:31:00 AM    6.03                   11/12/2020 12:09:08 PM   Update   13:16:00    0   1   14:30:00   0   0   0   0.15   0   0   0    0     0.15   0.15   1   1.15
in PIP or MHCB                                                                                                                                          CellFront            NonCof
                                                                                                                                                        NonConf               1.00
   or TMHU                                                                                                                                              for 0.15              Hours
                                                                                                                                                         Hours
ICF not housed   11/13/2020   Region III   LAC   ASU   ASUHub   ICF   11/10/2020 9:31:00 AM    6.03                                                                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ASU   ASUHub   ICF   11/10/2020 9:31:00 AM    6.03                                                                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ASU   ASUHub   ICF   11/10/2020 9:31:00 AM    6.03                                                                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ASU   ASUHub   ICF   11/10/2020 9:31:00 AM    6.03                                                                                            0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML     EOP     ICF   3/9/2020 11:13:00 AM    251.96                                                                                           0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 258 of 368
ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     1    1      0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                      12:50:00    0   1   09:30:00   0   0   0   0.03   1.28   0   1.28   1.28   0.03   1.32   0.5   1.82
in PIP or MHCB                                                                                                                       CellFront            NonCof
                                                                                                                                     NonConf               0.50
   or TMHU                                                                                                                           for 0.03              Hours
                                                                                                                                      Hours
ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     2    2      0      0      0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                          15:00:00           0    0      0     0    0      0      0      0     0.5   0.5
in PIP or MHCB                                                                                                                                            NonCof
                                                                                                                                                           0.50
   or TMHU                                                                                                                                                 Hours


ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     1    1      0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     1    1      0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96     10/26/2020 3:57:26 PM   Update   11:01:00    0   1              0   0   0   0.12    0     1    1      0     0.12   0.12   1     1.12
in PIP or MHCB                                                                                                                       CellFront
                                                                                                                                     NonConf
   or TMHU                                                                                                                           for 0.12
                                                                                                                                      Hours
ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     2    2      0      0      0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     1    1      0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     1    1      0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                      12:40:00    0   1              0   0   0   0.03    0     0    0      0     0.03   0.03   0     0.03
in PIP or MHCB                                                                                                                       CellFront
                                                                                                                                     NonConf
   or TMHU                                                                                                                           for 0.03
                                                                                                                                      Hours
ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                             0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 259 of 368
ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                         10:56:00   0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                          Standard
                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                0.13
                                                                                                                                                          Hours
ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                    0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                    0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                    0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                  16:59:00    0   1              0   0              0   0.03   0   1   1    0     0.03   0.03   1   1.03
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.03
                                                                                                                  Hours
ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                    0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                    0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF   3/9/2020 11:13:00 AM   251.96                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                                     0    0     1   0   1    0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                   10:41:00    1   0              0   0              0    0     1   0   1   0.15    1     1.15   0   1.15
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.15
                                                                                                                   Hours

ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                                     0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                               0   0   11:48:00   2   0              0    0     1   1   2   2.43    1     3.43   1   4.43
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             1.22
                                                                                                                                       Hours

ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                                     0    0     1   0   1    0      1      1     0    1
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 260 of 368
ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0      0     1    1     0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0      0     1    1     0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                   15:12:00    0   1   0   0              0   0.13    1     0    1     0   1.13   1.13   0   1.13
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.13
                                                                                                                  Hours
ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0      0     0    0     0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0      0     0    0     0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0      2     0    2     1    1      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0      1     0    1     0    1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0      1     0    1     0    1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0      0     1    1     0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                   12:15:00    0   1   0   0              0   0.1     1     0    1     0   1.1    1.1    0   1.1
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.10
                                                                                                                  Hours
ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0      0     0    0     0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0      0     0    0     0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0     3.45   0   3.45   1   2.45   3.45   0   3.45
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                               09:05:00   0    0      0     0    0     0    0      0     0    0
in PIP or MHCB                                                                                                                               Standard
                                                                                                                                             Conf for
   or TMHU                                                                                                                                     0.43
                                                                                                                                               Hours
ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0      1     0    1     1    0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0      0     1    1     0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                   08:07:00    0   1   0   0              0   0.08    1     0    1     0   1.08   1.08   0   1.08
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.08
                                                                                                                  Hours
ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0      0     0    0     0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM   89.86                                                          0    0      0     0    0     0    0      0     0    0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 261 of 368
ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM    89.86                                              0    0     1.72   0   1.72   1.72    0     1.72   0   1.72
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM    89.86                                              0    0     1.2    0   1.2     0     1.2    1.2    0   1.2
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM    89.86                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM    89.86                                              0    0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM    89.86                  08:06:00    0   1   0   0   0   0.05    0     1    1      0     0.05   0.05   1   1.05
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.05
                                                                                                                  Hours
ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM    89.86                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM    89.86                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF   8/18/2020 1:32:00 PM    89.86                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                  09:50:00    1   0   0   0   0    0      1     0    1     1.17    0     1.17   0   1.17
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.17
                                                                                                                   Hours
ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                              0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                              0    0     0.5    0   0.5    0.5     0     0.5    0   0.5
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                  08:50:00    0   1   0   0   0   0.08    1     0    1      1     0.08   1.08   0   1.08
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.08
                                                                                                                  Hours
ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                              0    0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 262 of 368
ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                         10:15:00   0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                          Standard
                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                0.23
                                                                                                                                                          Hours
ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                                    0    0     2   0   2    0      2      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                  10:40:00    0   1              0   0              0   0.08   1   0   1    1     0.08   1.08   0   1.08
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.08
                                                                                                                  Hours
ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                                    0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                  12:05:00    0   1              0   0              0   0.17   0   1   1    0     0.17   0.17   1   1.17
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.17
                                                                                                                  Hours
ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                              0   0   09:24:00   1   0              0    0     0   2   2   0.15    0     0.15   2   2.15
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.15
                                                                                                                                       Hours
ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                                    0    0     1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                                    0    0     1   0   1    0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                                    0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                                    0    0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                  11:55:00    1   0              0   0              0    0     1   0   1   1.25    0     1.25   0   1.25
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.25
                                                                                                                   Hours
ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                                    0    0     1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 263 of 368
ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF   8/26/2020 10:30:00 AM   81.99                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                  11:55:00    0   1              0   0   0                      0     1   0   1    1     0.08   1.08   0   1.08
in PIP or MHCB                                                                                                   NonConf
                                                                                                                  for 0.08
   or TMHU                                                                                                         Hours


ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                  13:00:00    1   0              0   0   0                      0     0   1   1   0.17    0     0.17   1   1.17
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.17
                                                                                                                   Hours
ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0     1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                               08:20    15:45

   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                               09:00    15:00

   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0   NSG at             0     0   1   1    0      0      0     1    1
in PIP or MHCB                                                                                                                                               15:42

   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0   NSG at             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                               08:00

   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0   NSG at   NSG at    0     0   1   1    0      0      0     1    1
in PIP or MHCB                                                                                                                                               08:58    15:40

   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                  15:10:00    0   1              0   0   0   NSG at   NSG at   0.07   1   0   1    1     0.07   1.07   0   1.07
in PIP or MHCB                                                                                                   CellFront                                   08:50    15:20
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.07
                                                                                                                  Hours

ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                              0   0   12:36:00   2   0   0   NSG at             0     0   1   1    1      0      1     1    2
in PIP or MHCB                                                                                                                       Standard                19:43
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.50
                                                                                                                                       Hours
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 264 of 368
ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0   NSG at   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                               10:30    15:47

   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0   NSG at   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                               11:00    15:41

   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0   NSG at   NSG at    0      1     0    1      1      0      1     0    1
in PIP or MHCB                                                                                                                                               08:00    16:30

   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                              09:10:00   0   NSG at   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                               Standard        08:00    14:00
                                                                                                                                             Conf for
   or TMHU                                                                                                                                     0.08
                                                                                                                                               Hours

ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0   NSG at   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                               08:00    15:00

   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                  14:40:00    0   1   0   0              0                     0.07    1     0    1      1     0.07   1.07   0   1.07
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.07
                                                                                                                  Hours
ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0      1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                  12:40:00    1   0   0   0              0                      0      0     0    0     0.67    0     0.67   0   0.67
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.67
                                                                                                                   Hours
ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0     1.75   0   1.75   1.75    0     1.75   0   1.75
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF   8/27/2020 11:10:00 AM   80.96                                                         0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML   EOP   ICF   7/31/2020 9:06:00 AM    77.39   EOP   MHCB                                            0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF   7/31/2020 9:06:00 AM    77.39   EOP   MHCB     10:43:00    2   0   0   0              0                      0     0.1    0   0.1    1.38    0     1.38   0   1.38
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.27
                                                                                                                   Hours
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 265 of 368
ICF not housed   10/19/2020   Region III   LAC   ASU   ASUHub   EOP                                                                          Oct 19                                                      0   NSG at   NSG at    0     0   2     2      0      0      0     2      2
in PIP or MHCB                                                                                                                                2020                                                            14:01    16:30
                                                                                                                                             1:08PM
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ASU   ASUHub   ICF    10/19/2020 8:17:00 AM    2.57     10/20/2020 12:56:24 PM Required      Oct 20 09:05:00      1   0              0   0              0   NSG at   NSG at    0     0   1     1     0.73    0     0.73   1     1.73
in PIP or MHCB                                                                                                                  by policy     2020   Standard                                                 08:00    15:15
                                                                                                                                             11:20AM Conf for
   or TMHU                                                                                                                                             0.73
                                                                                                                                                       Hours
ICF not housed   10/21/2020   Region III   LAC   ASU   ASUHub   ICF    10/19/2020 8:17:00 AM    2.57                                         Oct 21                                                      0   NSG at             0     0   0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                2020                                                            08:00
                                                                                                                                             1:14PM
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ASU   ASUHub   MHCB   10/21/2020 10:03:00 PM   0.56     10/22/2020 11:30:31 AM Required               11:04:00    0   1              0   0              0   NSG at   NSG at   0.18   0   0     0      0     0.18   0.18   0     0.18
in PIP or MHCB                                                                                                                  by policy              CellFront                                              08:30    15:30
                                                                                                                                                       NonConf
   or TMHU                                                                                                                                             for 0.18
                                                                                                                                                        Hours
ICF not housed   10/23/2020   Region III   LAC   ASU   ASUHub   ICF    10/22/2020 11:35:00 AM   8.26     10/23/2020 5:53:17 PM   SPI not     Oct 23 15:22:00       0   1   14:30:00   1   0              0   NSG at             0     0   0     0     0.5    0.25   0.75   0     0.75
in PIP or MHCB                                                                                                                    done        2020  HoldingCe              Standard                           16:30
                                                                                                                                             9:45AM      ll                Conf for
   or TMHU                                                                                                                                          NonConf                  0.50
                                                                                                                                                     for 0.25                Hours
                                                                                                                                                      Hours
ICF not housed   10/24/2020   Region III   LAC   ASU   ASUHub   ICF    10/22/2020 11:35:00 AM   8.26                                         Oct 24                                                      0   NSG at   NSG at    0     0   0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                2020                                                            08:20    15:00
                                                                                                                                             9:33AM
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ASU   ASUHub   ICF    10/22/2020 11:35:00 AM   8.26                                                                                                     0                      0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ASU   ASUHub   ICF    10/22/2020 11:35:00 AM   8.26                                                                                                     0   NSG at             0     0   0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                                                                08:30

   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ASU   ASUHub   ICF    10/22/2020 11:35:00 AM   8.26     10/27/2020 6:47:56 PM   Required              18:30:00    0   1              0   0              0   NSG at             0     0   0     0      0     0.17   0.17   0     0.17
in PIP or MHCB                                                                                                                   by policy             HoldingCe                                              08:00
                                                                                                                                                            ll
   or TMHU                                                                                                                                             NonConf
                                                                                                                                                        for 0.17
                                                                                                                                                         Hours
ICF not housed   10/28/2020   Region III   LAC   ASU   ASUHub   ICF    10/22/2020 11:35:00 AM   8.26                                                   09:19:00    1   0              0   0   08:56:00   0   NSG at   NSG at    0     0   0     0     0.48    0     0.48   0     0.48
in PIP or MHCB                                                                                                                                         Standard                               Standard        08:58    15:15
                                                                                                                                                        Conf for                              Conf for
   or TMHU                                                                                                                                                0.48                                  0.25
                                                                                                                                                         Hours                                  Hours
ICF not housed   10/29/2020   Region III   LAC   ASU   ASUHub   ICF    10/22/2020 11:35:00 AM   8.26     10/29/2020 5:33:16 PM   Required              16:50:00    1   0              0   0              0   NSG at   NSG at    0     0   0     0     0.5     0     0.5    0     0.5
in PIP or MHCB                                                                                                                   by policy             Bedside                                                09:45    15:20
                                                                                                                                                       Conf for
   or TMHU                                                                                                                                               0.50
                                                                                                                                                        Hours

ICF not housed   10/30/2020   Region III   LAC   ASU   ASUHub   ICF    10/22/2020 11:35:00 AM   8.26     10/30/2020 5:14:13 PM   SPI not     Oct 30    16:32:00    1   0              0   0              0   NSG at             0     0   0     0     0.38    0     0.38   0     0.38
in PIP or MHCB                                                                                                                    done        2020     Bedside                                                07:30
                                                                                                                                             5:38PM    Conf for
   or TMHU                                                                                                                                               0.38
                                                                                                                                                        Hours
ICF not housed   11/04/2020   Region III   LAC   ASU   ASUHub   MHCB   10/30/2020 5:49:00 PM    4.68      11/4/2020 9:21:39 AM   SPI not               09:06:00    1   0              0   0   09:55:00   0                      0     0   0     0     0.68    0     0.68   0     0.68
in PIP or MHCB                                                                                                                    done                 Standard                               Standard
                                                                                                                                                       Conf for                               Conf for
   or TMHU                                                                                                                                               0.68                                   0.25
                                                                                                                                                         Hours                                  Hours

ICF not housed   11/05/2020   Region III   LAC   ASU   ASUHub   ICF     11/4/2020 2:06:00 PM    11.84                                        Nov 5                                                       0   NSG at             0     0   2.5   2.5    0      0      0     2.5   2.5
in PIP or MHCB                                                                                                                                2020                                                            11:41
                                                                                                                                             4:23PM
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ASU   ASUHub   ICF     11/4/2020 2:06:00 PM    11.84                                         Nov 6                                                      0                      0     0   1     1      0      0      0     1      1
in PIP or MHCB                                                                                                                                2020
                                                                                                                                             11:01AM
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ASU   ASUHub   ICF     11/4/2020 2:06:00 PM    11.84                                        Nov 7                                                       0                      0     0   0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                2020
                                                                                                                                             9:35AM
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ASU   ASUHub   ICF     11/4/2020 2:06:00 PM    11.84                                        Nov 8                                                       0                      0     0   0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                2020
                                                                                                                                             1:55PM
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ASU   ASUHub   ICF     11/4/2020 2:06:00 PM    11.84                                         Nov 9                                                      0   NSG at   NSG at    0     0   2     2      0      0      0     2      2
in PIP or MHCB                                                                                                                                2020                                                            07:23    15:15
                                                                                                                                             12:46PM
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ASU   ASUHub   ICF     11/4/2020 2:06:00 PM    11.84                                                                                                    0   NSG at   NSG at    0     0   0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                                                                10:10    15:28

   or TMHU
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 266 of 368
ICF not housed   11/11/2020   Region III   LAC   ASU   ASUHub   ICF     11/4/2020 2:06:00 PM    11.84                                                                                                                                   0   NSG at   NSG at    0     3.5   0   3.5   3.5     0     3.5    0   3.5
in PIP or MHCB                                                                                                                                                                                                                               08:30    15:00

   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ASU   ASUHub   ICF     11/4/2020 2:06:00 PM    11.84                                                                                11:34:00    1   0               0   0              0                      0     2.5   0   2.5   3.42    0     3.42   0   3.42
in PIP or MHCB                                                                                                                                                                       Standard
                                                                                                                                                                                     Conf for
   or TMHU                                                                                                                                                                             0.92
                                                                                                                                                                                       Hours
ICF not housed   11/13/2020   Region III   LAC   ASU   ASUHub   ICF     11/4/2020 2:06:00 PM    11.84                                                                                                                                   0                      0     0     1   1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ASU   ASUHub   ICF     11/4/2020 2:06:00 PM    11.84                                                                                                                                   0                      0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ASU   ASUHub   ICF     11/4/2020 2:06:00 PM    11.84                                                                                                                                   0                      0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ASU   ASUHub   ICF     11/4/2020 2:06:00 PM    11.84                                                                                                                                   0                      0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         11/03/2020   Region III   LAC   ASU   ASUHub   EOP                                      11/3/2020 3:20:14 PM   11/5/2020 3:28:08 PM   2.01   MCB   MHCB             12:15:00    1   0   14:30:00    1   0              0                      0     0     0   0     0.83    0     0.83   0   0.83
                                                                                                                                                                                     Therapeut           Standard
                                                                                                                                                                                     icModule            Conf for
                                                                                                                                                                                      Conf for             0.50
                                                                                                                                                                                        0.33               Hours
                                                                                                                                                                                       Hours
    TMHU         11/04/2020   Region III   LAC   ASU   ASUHub   MHCB    11/3/2020 1:05:00 PM     9.94    11/3/2020 3:20:14 PM   11/5/2020 3:28:08 PM   2.01   MCB   MHCB             10:30:00    0   2   13:15:00    0   1              0                     0.8    0     0   0      0     0.8    0.8    0   0.8
                                                                                                                                                                                     CellFront           CellFront
                                                                                                                                                                                     NonConf             NonCof
                                                                                                                                                                                      for 0.22             0.37
                                                                                                                                                                                       Hours              Hours
    TMHU         11/05/2020   Region III   LAC   ASU   ASUHub   MHCB    11/3/2020 1:05:00 PM     9.94    11/3/2020 3:20:14 PM   11/5/2020 3:28:08 PM   2.01   MCB   MHCB             11:00:00    0   1               0   0   11:50:00   0                     0.17   0     1   1      0     0.17   0.17   1   1.17
                                                                                                                                                                                     CellFront                               Standard
                                                                                                                                                                                     NonConf                                 Conf for
                                                                                                                                                                                      for 0.17                                 0.33
                                                                                                                                                                                       Hours                                   Hours
ICF not housed   11/14/2020   Region III   LAC   ASU   ASUHub   ICF    11/13/2020 11:46:00 AM    2.94                                                                      Nov 14                                                       0                      0     0     0   0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                              2020
                                                                                                                                                                           9:58AM
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ASU   ASUHub   ICF    11/13/2020 11:46:00 AM    2.94                                                                      Nov 15                                                       0                      0     0     0   0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                              2020
                                                                                                                                                                           10:14AM
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ASU   ASUHub   ICF    11/13/2020 11:46:00 AM    2.94                                                                                                                                   0                      0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML     EOP     ICF     6/15/2020 2:25:00 PM    153.83                                                                               13:49:00    1   0               0   0   10:30:00   0                      0     0     0   0     1.35    0     1.35   0   1.35
in PIP or MHCB                                                                                                                                                                       Standard                                Standard
                                                                                                                                                                                     Conf for                                Conf for
   or TMHU                                                                                                                                                                             1.35                                    0.17
                                                                                                                                                                                       Hours                                   Hours
ICF not housed   10/16/2020   Region III   LAC   ML     EOP     ICF     6/15/2020 2:25:00 PM    153.83                                                                                                                                  0                      0     1     0   1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML     EOP     ICF     6/15/2020 2:25:00 PM    153.83                                                                                                                                  0                      0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML     EOP     ICF     6/15/2020 2:25:00 PM    153.83                                                                                                                                  0                      0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML     EOP     ICF     6/15/2020 2:25:00 PM    153.83                                                                                                                                  0                      0     0     2   2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ML     EOP     ICF     6/15/2020 2:25:00 PM    153.83                                                                                                                                  0                      0     1     0   1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML     EOP     ICF     6/15/2020 2:25:00 PM    153.83                                                                                                                                  0                      0     1     0   1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML     EOP     ICF     6/15/2020 2:25:00 PM    153.83                                                                                                                                  0                      0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 267 of 368
ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                  10:50:00    1   0              0   0   0    0      1     0    1     1.4     0     1.4    0     1.4
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.40
                                                                                                                   Hours
ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0      0     2    2      0      0      0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0      0     1    1      0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                  12:54:00    1   0              0   0   0    0      0     0    0     0.25    0     0.25   0     0.25
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.25
                                                                                                                   Hours
ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0      1     0    1      1      0      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0      2     0    2      0      2      2     0      2
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0      1     0    1      1      0      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0      1     0    1      1      0      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                  10:10:00    0   1              0   0   0   0.25    0     0    0      0     0.25   0.25   0     0.25
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.25
                                                                                                                  Hours

ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                      14:15:00           0    0      0     1    1      0      0      0     1.5   1.5
in PIP or MHCB                                                                                                                        NonCof
                                                                                                                                       0.50
   or TMHU                                                                                                                             Hours


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0      0     0    0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0      2     0    2      2      0      2     0      2
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                         0    0     0.58   0   0.58   0.58    0     0.58   0     0.58
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 268 of 368
ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                                    0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                  09:30:00    0   1              0   0   11:00:00   0   NSG at   NSG at   0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                   CellFront                              Standard        08:00    15:29
                                                                                                                 NonConf                                Conf for
   or TMHU                                                                                                       for 0.17                                 0.17
                                                                                                                  Hours                                   Hours
ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                                    0   NSG at   NSG at    0     0   1   1    0      0      0     1    1
in PIP or MHCB                                                                                                                                                          08:30    16:03

   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                                    0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                          08:00    16:56

   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                                    0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                          08:50    15:28

   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF   6/15/2020 2:25:00 PM   153.83                                                                    0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                  11:40:00    0   1              0   0              0                     0.08   0   1   1    0     0.08   0.08   1   1.08
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.08
                                                                                                                  Hours
ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                    0                      0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                    0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                    0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                  11:10:00    1   0              0   0              0                      0     0   1   1   0.33    0     0.33   1   1.33
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.33
                                                                                                                   Hours
ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                              0   0   13:00:00   1   0              0                      0     0   2   2   0.33    0     0.33   2   2.33
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.33
                                                                                                                                       Hours
ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                    0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                    0                      0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                    0                      0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                    0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                    0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                  11:10:00    0   1              0   0              0                     0.08   1   0   1    1     0.08   1.08   0   1.08
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.08
                                                                                                                  Hours
ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                              0   0   10:30:00   1   0              0                      0     0   2   2   0.33    0     0.33   2   2.33
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.33
                                                                                                                                       Hours
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 269 of 368
ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     0    0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     1    1      0     0    0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     1    1      0     0    0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     0    0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     0    0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                  10:15:00   1   0              0   0              0   0    0     0    0     0.37   0   0.37   0     0.37
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.37
                                                                                                                   Hours
ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     0    0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                        10:15:00   0   0    0     0    0      0     0    0     0      0
in PIP or MHCB                                                                                                                                         Standard
                                                                                                                                                       Conf for
   or TMHU                                                                                                                                               0.13
                                                                                                                                                         Hours
ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     1    1      0     0    0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     1    1      0     0    0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     0    0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     0    0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                  09:45:00   1   0   11:00:00   0   0              0   0   0.75   0   0.75   1.12   0   1.12   0.5   1.62
in PIP or MHCB                                                                                                   Standard            NonCof
                                                                                                                 Conf for             0.50
   or TMHU                                                                                                         0.37               Hours
                                                                                                                   Hours
ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     1    1      0     0    0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     0    0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     1    1      0     0    0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     1    1      0     0    0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     0    0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                                                   0   0    0     0    0      0     0    0     0      0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 270 of 368
ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF   2/27/2020 1:18:00 PM   262.87                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                  12:05:00   1   0   0   0   0   0   0   1   1   0.42   0   0.42   1   1.42
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.42
                                                                                                                   Hours
ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   0   2   2    0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                  09:50:00   1   0   0   0   0   0   0   0   0   0.17   0   0.17   0   0.17
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.17
                                                                                                                   Hours
ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   0   2   2    0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   1   0   1    1     0    1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                  13:45:00   1   0   0   0   0   0   0   1   1   0.5    0   0.5    1   1.5
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.50
                                                                                                                   Hours
ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   0   2   2    0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   7/14/2020 4:34:00 PM   124.74                                             0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 271 of 368
ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                                      0   0   12:19:00   1   0              0                      0     1   0   1   1.15    1     2.15   0   2.15
in PIP or MHCB                                                                                                                                                                                                                 Standard
                                                                                                                                                                                                                               Conf for
   or TMHU                                                                                                                                                                                                                       1.15
                                                                                                                                                                                                                                 Hours
ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                                                                            0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                                                                            0                      0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                          10:20:00    1   0              0   0              0                      0     0   1   1   0.58    0     0.58   1   1.58
in PIP or MHCB                                                                                                                                                                                             Standard
                                                                                                                                                                                                           Conf for
   or TMHU                                                                                                                                                                                                   0.58
                                                                                                                                                                                                             Hours
ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                                                                            0                      0     2   0   2    0      2      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                                                                            0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                                                                            0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                                                                            0                      0     1   0   1    0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                          15:48:00    0   1              0   0   09:25:00   0                     0.07   0   0   0    0     0.07   0.07   0   0.07
in PIP or MHCB                                                                                                                                                                                             CellFront                              Standard
                                                                                                                                                                                                           NonConf                                Conf for
   or TMHU                                                                                                                                                                                                 for 0.07                                 0.17
                                                                                                                                                                                                            Hours                                   Hours
ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                                                                            0                      0     1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                                                                            0                      0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                                                                            0                      0     2   0   2    0      2      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                                                                            0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                    08:00    17:06

   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                                                                            0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                    08:50    15:37

   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF    7/14/2020 4:34:00 PM    124.74                                                                                                                                                            0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/30/2020   Region III   LAC   ML   EOP   EOP                                     10/30/2020 2:40:03 PM   11/3/2020 1:14:41 PM   3.94   MCB   MHCB   10/30/2020 4:44:24 PM   Required    12:25:00    0   1              0   0              0                      0     0   1   1    0     0.25   0.25   1   1.25
                                                                                                                                                                                               by policy   Therapeut
                                                                                                                                                                                                           icModule
                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                            for 0.25
                                                                                                                                                                                                             Hours
    TMHU         10/31/2020   Region III   LAC   ML   EOP   MHCB   10/30/2020 1:26:00 PM   13.09    10/30/2020 2:40:03 PM   11/3/2020 1:14:41 PM   3.94   MCB   MHCB                                       08:16:00    0   1   08:30:00   1   0              0                     0.1    0   0   0   0.5    0.1    0.6    0   0.6
                                                                                                                                                                                                           CellFront           Standard
                                                                                                                                                                                                           NonConf             Conf for
                                                                                                                                                                                                            for 0.10             0.50
                                                                                                                                                                                                             Hours               Hours
    TMHU         11/01/2020   Region III   LAC   ML   EOP   MHCB   10/30/2020 1:26:00 PM   13.09    10/30/2020 2:40:03 PM   11/3/2020 1:14:41 PM   3.94   MCB   MHCB                                       08:34:00    0   1              0   0              0                     0.15   0   0   0    0     0.15   0.15   0   0.15
                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                            for 0.15
                                                                                                                                                                                                             Hours
    TMHU         11/02/2020   Region III   LAC   ML   EOP   MHCB   10/30/2020 1:26:00 PM   13.09    10/30/2020 2:40:03 PM   11/3/2020 1:14:41 PM   3.94   MCB   MHCB                                                                              13:50:00   0                      0     1   0   1    0      1      1     0    1
                                                                                                                                                                                                                                                  Standard
                                                                                                                                                                                                                                                  Conf for
                                                                                                                                                                                                                                                    0.15
                                                                                                                                                                                                                                                    Hours
    TMHU         11/03/2020   Region III   LAC   ML   EOP   MHCB   10/30/2020 1:26:00 PM   13.09    10/30/2020 2:40:03 PM   11/3/2020 1:14:41 PM   3.94   MCB   MHCB                                                                                         0                      0     0   1   1    0      0      0     1    1
    TMHU         11/01/2020   Region III   LAC   ML   EOP    EOP                                    11/1/2020 1:22:33 PM    11/5/2020 3:41:29 PM   4.1    MCB   MHCB   11/1/2020 9:12:39 AM    SPI not     06:23:00    0   1              0   0              0                     0.35   0   0   0    0     0.35   0.35   0   0.35
                                                                                                                                                                                                done       CellFront
                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                           for 0.35
                                                                                                                                                                                                            Hours
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 272 of 368
    TMHU         11/02/2020   Region III   LAC   ML   EOP   MHCB   11/1/2020 2:47:00 AM    5.42    11/1/2020 1:22:33 PM   11/5/2020 3:41:29 PM   4.1   MCB   MHCB                                    14:10:00    0   1               0   0              0   NSG at            0.25   0   1   1   0   0.25   0.25   1   1.25
                                                                                                                                                                                                     CellFront                                               08:00
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                     for 0.25
                                                                                                                                                                                                      Hours
    TMHU         11/03/2020   Region III   LAC   ML   EOP   MHCB   11/1/2020 2:47:00 AM    5.42    11/1/2020 1:22:33 PM   11/5/2020 3:41:29 PM   4.1   MCB   MHCB                                                0   0   13:15:00    0   1   11:22:00   0   NSG at            0.22   0   2   2   0   0.22   0.22   2   2.22
                                                                                                                                                                                                                         CellFront           Standard        08:00
                                                                                                                                                                                                                         NonCof              Conf for
                                                                                                                                                                                                                           0.22                0.17
                                                                                                                                                                                                                          Hours                Hours
    TMHU         11/04/2020   Region III   LAC   ML   EOP   MHCB   11/1/2020 2:47:00 AM    5.42    11/1/2020 1:22:33 PM   11/5/2020 3:41:29 PM   4.1   MCB   MHCB                                                0   0   16:00:00    0   1              0   NSG at   NSG at   0.17   0   0   0   0   0.17   0.17   0   0.17
                                                                                                                                                                                                                         CellFront                           08:00    15:00
                                                                                                                                                                                                                         NonCof
                                                                                                                                                                                                                           0.17
                                                                                                                                                                                                                          Hours
    TMHU         11/05/2020   Region III   LAC   ML   EOP   MHCB   11/1/2020 2:47:00 AM    5.42    11/1/2020 1:22:33 PM   11/5/2020 3:41:29 PM   4.1   MCB   MHCB                                    13:35:00    0   1               0   0              0                     0.08   0   0   0   0   0.08   0.08   0   0.08
                                                                                                                                                                                                     CellFront
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                     for 0.08
                                                                                                                                                                                                      Hours
ICF not housed   10/15/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                                                                       0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                                                                       0                      0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                                                                       0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                                                                       0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                                                            11:15:00   0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                               Standard
                                                                                                                                                                                                                                             Conf for
   or TMHU                                                                                                                                                                                                                                     0.18
                                                                                                                                                                                                                                               Hours
ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                                                                       0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                    11:40:00    0   1               0   0              0                     0.08   0   2   2   0   0.08   0.08   2   2.08
in PIP or MHCB                                                                                                                                                                                       CellFront
                                                                                                                                                                                                     NonConf
   or TMHU                                                                                                                                                                                           for 0.08
                                                                                                                                                                                                      Hours
ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                                                                       0                      0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                                                                       0                      0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                                                                       0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                                                                       0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                                                                       0                      0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                                                                       0                      0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB   10/28/2020 3:04:08 PM   Update   08:30:00    0   1               0   0              0                     0.25   2   0   2   0   2.25   2.25   0   2.25
in PIP or MHCB                                                                                                                                                                                       CellFront
                                                                                                                                                                                                     NonConf
   or TMHU                                                                                                                                                                                           for 0.25
                                                                                                                                                                                                      Hours
ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                                                                       0                      0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF    5/28/2020 8:34:00 AM   168.39                                                       EOP   MHCB                                                                                       0                      0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 273 of 368
ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 8:34:00 AM   168.39   EOP   MHCB                                                                                       0    0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 8:34:00 AM   168.39   EOP   MHCB                                                                                       0    0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 8:34:00 AM   168.39   EOP   MHCB                                                                                       0    0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 8:34:00 AM   168.39   EOP   MHCB                                                                                       0    0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 8:34:00 AM   168.39   EOP   MHCB                                     07:50:00    0   1              0   0              0   0.03   0   2   2    0     0.03   0.03   2     2.03
in PIP or MHCB                                                                                                                                   CellFront
                                                                                                                                                 NonConf
   or TMHU                                                                                                                                       for 0.03
                                                                                                                                                  Hours
ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 8:34:00 AM   168.39   EOP   MHCB                                                                                       0    0     0   1   1    0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 8:34:00 AM   168.39   EOP   MHCB                                                                                       0    0     0   1   1    0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 8:34:00 AM   168.39   EOP   MHCB                                                                                       0    0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 8:34:00 AM   168.39   EOP   MHCB                                                                                       0    0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 8:34:00 AM   168.39   EOP   MHCB                                                         13:30:00           13:09:00   0    0     0   0   0    0      0      0     0.5   0.5
in PIP or MHCB                                                                                                                                                        NonCof            Standard
                                                                                                                                                                       0.50             Conf for
   or TMHU                                                                                                                                                             Hours              0.10
                                                                                                                                                                                          Hours

ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 8:34:00 AM   168.39   EOP   MHCB                                                                                       0    0     0   1   1    0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 8:34:00 AM   168.39   EOP   MHCB                                     10:46:00    0   1              0   0              0   0.1    2   0   2    0     2.1    2.1    0     2.1
in PIP or MHCB                                                                                                                                   CellFront
                                                                                                                                                 NonConf
   or TMHU                                                                                                                                       for 0.10
                                                                                                                                                  Hours
ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   5/28/2020 8:34:00 AM   168.39   EOP   MHCB   11/12/2020 5:42:51 PM   SPI not                       08:30:00                      0    0     0   0   0    0      0      0     0.5   0.5
in PIP or MHCB                                                                                                                          done                          NonCof
                                                                                                                                                                       0.50
   or TMHU                                                                                                                                                             Hours


ICF not housed   11/04/2020   Region III   LAC   ML   EOP   EOP                                                11/4/2020 3:45:43 PM    SPI not   13:45:00    1   0              0   0   13:36:00   0    0     0   0   0   0.08    0     0.08   0     0.08
in PIP or MHCB                                                                                                                          done     Standard                               Standard
                                                                                                                                                 Conf for                               Conf for
   or TMHU                                                                                                                                         0.08                                   0.10
                                                                                                                                                   Hours                                  Hours

ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   11/4/2020 2:03:00 PM   11.84                                                                                                     0    0     0   3   3    0      0      0     3      3
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   11/4/2020 2:03:00 PM   11.84                                                                                                     0    0     0   1   1    0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   11/4/2020 2:03:00 PM   11.84                                                                                                     0    0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   11/4/2020 2:03:00 PM   11.84                                                                                                     0    0     0   0   0    0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   11/4/2020 2:03:00 PM   11.84                                                                                                     0    0     0   1   1    0      0      0     1      1
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 274 of 368
ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   11/4/2020 2:03:00 PM    11.84                                                                    0             0      0      2    2       0      0       0      2      2
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   11/4/2020 2:03:00 PM    11.84                                                                    0             0      0      0    0       0      0       0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   11/4/2020 2:03:00 PM    11.84                  14:07:00    0   1              0   0              0            0.08   -0.17   0   -0.17    0     -0.08   -0.08   0     -0.08
in PIP or MHCB                                                                                                   CellFront
                                                                                                                 NonConf
   or TMHU                                                                                                       for 0.08
                                                                                                                  Hours
ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF   11/4/2020 2:03:00 PM    11.84                                                                    0             0      0      1    1       0      0       0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF   11/4/2020 2:03:00 PM    11.84                                                                    0             0      0      0    0       0      0       0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF   11/4/2020 2:03:00 PM    11.84                                                                    0   NSG at    0      0      0    0       0      0       0      0      0
in PIP or MHCB                                                                                                                                                          08:50

   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF   11/4/2020 2:03:00 PM    11.84                                                                    0             0      0      0    0       0      0       0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   EOP                                                                                         09:48:00   0             0      0      0    0       0      0       0      0      0
in PIP or MHCB                                                                                                                                          Standard
                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                0.23
                                                                                                                                                          Hours
ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   11/2/2020 12:01:00 PM   13.93                                                                    0             0      0      0    0       0      0       0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   11/2/2020 12:01:00 PM   13.93                                                                    0             0      0      0    0       0      0       0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   11/2/2020 12:01:00 PM   13.93                                                                    0             0      0      1    1       0      0       0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   11/2/2020 12:01:00 PM   13.93                  10:21:00    1   0              0   0              0             0      0      1    1      0.42    0      0.42    1     1.42
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.42
                                                                                                                   Hours
ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   11/2/2020 12:01:00 PM   13.93                                                                    0             0      0      0    0       0      0       0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   11/2/2020 12:01:00 PM   13.93                                                                    0             0      0      0    0       0      0       0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   11/2/2020 12:01:00 PM   13.93                                                                    0             0      0      0    0       0      0       0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   11/2/2020 12:01:00 PM   13.93                                                                    0             0      0      1    1       0      0       0      1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   11/2/2020 12:01:00 PM   13.93                                                                    0             0      0      2    2       0      0       0      2      2
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   11/2/2020 12:01:00 PM   13.93                                      12:00:00                      0             0      0      0    0       0      0       0      0.5   0.5
in PIP or MHCB                                                                                                                        NonCof
                                                                                                                                       0.50
   or TMHU                                                                                                                             Hours


ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF   11/2/2020 12:01:00 PM   13.93                  10:00:00    1   0              0   0              0             0      0      1    1      0.5     0      0.5     1     1.5
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.50
                                                                                                                   Hours
                                                                         Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 275 of 368
ICF not housed   11/14/2020   Region III   LAC   ML     EOP      ICF     11/2/2020 12:01:00 PM   13.93                                                                                                 0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML     EOP      ICF     11/2/2020 12:01:00 PM   13.93                                                                                                 0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML     EOP      ICF     11/2/2020 12:01:00 PM   13.93                                                                                                 0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML     EOP      ICF     11/3/2020 11:08:00 AM   2.08                                       Nov 4                                                      0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                               2020
                                                                                                                                            1:14PM
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML     EOP      ICF     11/3/2020 11:08:00 AM   2.08                                       Nov 5                                                      0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                               2020
                                                                                                                                            1:09PM
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML     EOP      ICF     11/5/2020 1:09:00 PM    10.88                                      Nov 6                        12:30:00                      0                      0      1     0    1      0      1      1     1    2
in PIP or MHCB                                                                                                                               2020                         NonCof
                                                                                                                                            4:33PM                         1.00
   or TMHU                                                                                                                                                                 Hours


ICF not housed   11/07/2020   Region III   LAC   ML     EOP      ICF     11/5/2020 1:09:00 PM    10.88                                      Nov 7                                                      0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                               2020
                                                                                                                                            9:09AM
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML     EOP      ICF     11/5/2020 1:09:00 PM    10.88                                      Nov 8                                                      0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                               2020
                                                                                                                                            1:40PM
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML     EOP      ICF     11/5/2020 1:09:00 PM    10.88                                                                                                 0                      0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML     EOP      ICF     11/5/2020 1:09:00 PM    10.88                                                                                                 0                      0     0.75   0   0.75   0.75    0     0.75   0   0.75
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ML     EOP      ICF     11/5/2020 1:09:00 PM    10.88                                                                                                 0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML     EOP      ICF     11/5/2020 1:09:00 PM    10.88                                               09:40:00    0   1              0   0   12:00:00   0                     0.17    0     0    0      0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                       CellFront                              Standard
                                                                                                                                                     NonConf                                Conf for
   or TMHU                                                                                                                                           for 0.17                                 0.25
                                                                                                                                                      Hours                                   Hours
ICF not housed   11/13/2020   Region III   LAC   ML     EOP      ICF     11/5/2020 1:09:00 PM    10.88                                                                                                 0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML     EOP      ICF     11/5/2020 1:09:00 PM    10.88                                                                                                 0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML     EOP      ICF     11/5/2020 1:09:00 PM    10.88                                                                                                 0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML     EOP      ICF     11/5/2020 1:09:00 PM    10.88                                                                                                 0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ASU   ASUHub   EOPMod                                     11/4/2020 5:19:25 PM   SPI not                                                   08:10:00   0   NSG at   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                     done                                                     Standard        08:00    15:00
                                                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                                                    0.08
                                                                                                                                                                                              Hours
ICF not housed   11/05/2020   Region III   LAC   ASU   ASUHub    ICF     11/4/2020 2:13:00 PM    11.83                                               14:06:00    0   1              0   0              0   NSG at   NSG at   0.08    0     0    0      0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                       CellFront                                              11:41    19:28
                                                                                                                                                     NonConf
   or TMHU                                                                                                                                           for 0.08
                                                                                                                                                      Hours
ICF not housed   11/06/2020   Region III   LAC   ASU   ASUHub    ICF     11/4/2020 2:13:00 PM    11.83                                                                                                 0   NSG at   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                              08:15    15:00

   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 276 of 368
ICF not housed   11/07/2020   Region III   LAC   ASU   ASUHub   ICF   11/4/2020 2:13:00 PM    11.83                                                                    0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                  12:50:00    1   0              0   0              0    0      0     1    1     0.25    0     0.25   1   1.25
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.25
                                                                                                                       Hours
ICF not housed   10/16/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                                                                    0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                                                                    0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                              0   0   10:24:00   1   0              0    0      0     0    0     0.55    0     0.55   0   0.55
in PIP or MHCB                                                                                                                           Standard
                                                                                                                                         Conf for
   or TMHU                                                                                                                                 0.55
                                                                                                                                           Hours
ICF not housed   10/19/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                                                                    0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                                                                    0    0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                                                                    0    0     1.75   0   1.75   1.75    0     1.75   0   1.75
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                  11:25:00    1   0              0   0              0    0      0     1    1     0.28    0     0.28   1   1.28
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.28
                                                                                                                       Hours
ICF not housed   10/23/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                                                                    0    0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                                                                    0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                                                                    0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                                                         09:55:00   0    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                              Standard
                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                    0.25
                                                                                                                                                              Hours

ICF not housed   10/27/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                                                                    0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                                                                    0    0      2     0    2      0      2      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                  08:00:00    0   1              0   0              0   0.17    1     0    1      1     0.17   1.17   0   1.17
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours
ICF not housed   10/30/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                                                                    0    0      1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                                                                    0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML     EOP     ICF   8/13/2020 11:35:00 AM   94.94                                                                    0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 277 of 368
ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                                                                        0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                     12:20:00    0   1               0   0              0   0.17    0     1    1      0     0.17   0.17   1   1.17
in PIP or MHCB                                                                                                                                                                                       CellFront
                                                                                                                                                                                                     NonConf
   or TMHU                                                                                                                                                                                           for 0.17
                                                                                                                                                                                                      Hours
ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                                                                        0    0     2.25   0   2.25   2.25    0     2.25   0   2.25
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                                                                        0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                                                                        0    0      1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                                                                        0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                                                                        0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                                                                        0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                                                                        0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                                                                        0    0      2     0    2      0      2      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                     11:30:00    1   0               0   0              0    0      0     0    0     0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                       Standard
                                                                                                                                                                                                     Conf for
   or TMHU                                                                                                                                                                                             0.25
                                                                                                                                                                                                       Hours
ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                                                                        0    0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                                 0   0   12:04:00    1   0              0    0      0     0    0     0.18    0     0.18   0   0.18
in PIP or MHCB                                                                                                                                                                                                           Standard
                                                                                                                                                                                                                         Conf for
   or TMHU                                                                                                                                                                                                                 0.18
                                                                                                                                                                                                                           Hours

ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                                                                        0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF    8/13/2020 11:35:00 AM   94.94                                                                                                                                                        0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         11/02/2020   Region III   LAC   ML   EOP   EOP                                    11/2/2020 3:32:26 PM   11/9/2020 2:53:54 PM   6.97   EOP   EOP   11/2/2020 1:03:25 PM   SPI not   11:45:00    0   1               0   0              0    0      0     0    0      0     0.58   0.58   0   0.58
                                                                                                                                                                                            done     HoldingCe
                                                                                                                                                                                                          ll
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                      for 0.58
                                                                                                                                                                                                       Hours
    TMHU         11/03/2020   Region III   LAC   ML   EOP   MHCB   11/2/2020 1:39:00 PM    7.03    11/2/2020 3:32:26 PM   11/9/2020 2:53:54 PM   6.97   EOP   EOP                                    13:20:00    0   1   13:00:00    0   1              0   0.38    0     1    1      0     0.38   0.38   1   1.38
                                                                                                                                                                                                     CellFront           CellFront
                                                                                                                                                                                                     NonConf             NonCof
                                                                                                                                                                                                      for 0.13             0.25
                                                                                                                                                                                                       Hours              Hours
    TMHU         11/04/2020   Region III   LAC   ML   EOP   MHCB   11/2/2020 1:39:00 PM    7.03    11/2/2020 3:32:26 PM   11/9/2020 2:53:54 PM   6.97   EOP   EOP                                                0   0   16:10:00    0   1   13:35:00   0   0.17    0     2    2      0     0.17   0.17   2   2.17
                                                                                                                                                                                                                         CellFront           Standard
                                                                                                                                                                                                                         NonCof              Conf for
                                                                                                                                                                                                                           0.17                0.18
                                                                                                                                                                                                                          Hours                Hours
    TMHU         11/05/2020   Region III   LAC   ML   EOP   MHCB   11/2/2020 1:39:00 PM    7.03    11/2/2020 3:32:26 PM   11/9/2020 2:53:54 PM   6.97   EOP   EOP                                    13:30:00    0   1               0   0              0   0.07    0     1    1      0     0.07   0.07   1   1.07
                                                                                                                                                                                                     CellFront
                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                     for 0.07
                                                                                                                                                                                                      Hours
    TMHU         11/06/2020   Region III   LAC   ML   EOP   MHCB   11/2/2020 1:39:00 PM    7.03    11/2/2020 3:32:26 PM   11/9/2020 2:53:54 PM   6.97   EOP   EOP                                                                                       0    0      0     1    1      0      0      0     1    1
    TMHU         11/07/2020   Region III   LAC   ML   EOP   MHCB   11/2/2020 1:39:00 PM    7.03    11/2/2020 3:32:26 PM   11/9/2020 2:53:54 PM   6.97   EOP   EOP                                    08:00:00    0   1   16:00:00    0   1              0   0.33    0     0    0      0     0.33   0.33   0   0.33
                                                                                                                                                                                                     CellFront           CellFront
                                                                                                                                                                                                     NonConf             NonCof
                                                                                                                                                                                                     for 0.17              0.17
                                                                                                                                                                                                      Hours               Hours
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 278 of 368
    TMHU         11/08/2020   Region III   LAC   ML   EOP   MHCB   11/2/2020 1:39:00 PM     7.03    11/2/2020 3:32:26 PM   11/9/2020 2:53:54 PM   6.97   EOP   EOP                                               07:20:00    0   1              0   0   0   0.25   0     0   0     0     0.25   0.25   0   0.25
                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                 for 0.25
                                                                                                                                                                                                                  Hours
    TMHU         11/09/2020   Region III   LAC   ML   EOP   MHCB   11/2/2020 1:39:00 PM     7.03    11/2/2020 3:32:26 PM   11/9/2020 2:53:54 PM   6.97   EOP   EOP   11/9/2020 2:09:46 PM   Required                                                    0    0     0     0   0     0      0      0     0    0
                                                                                                                                                                                            by policy
ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF    11/5/2020 12:28:00 PM   10.91                                                                                                        Nov 6                                           0    0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                           2020
                                                                                                                                                                                                        1:26PM
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF    11/5/2020 12:28:00 PM   10.91                                                                                                        Nov 7                                           0    0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                           2020
                                                                                                                                                                                                        9:24AM
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF    11/5/2020 12:28:00 PM   10.91                                                                                                        Nov 8                0   0   09:30:00   1   0   0    0     0     0   0     0.5    0     0.5    0   0.5
in PIP or MHCB                                                                                                                                                                                           2020                        Standard
                                                                                                                                                                                                        2:07PM                       Conf for
   or TMHU                                                                                                                                                                                                                             0.50
                                                                                                                                                                                                                                       Hours
ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF    11/5/2020 12:28:00 PM   10.91                                                                                                        Nov 9                                           0    0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                           2020
                                                                                                                                                                                                        1:39PM
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF    11/5/2020 12:28:00 PM   10.91                                                                                                        Nov 10                                          0    0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                           2020
                                                                                                                                                                                                        9:59AM
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF    11/5/2020 12:28:00 PM   10.91                                                                                                                                                        0    0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF    11/5/2020 12:28:00 PM   10.91                                                                                                                 13:59:00    1   0              0   0   0    0     0     0   0     0.2    0     0.2    0   0.2
in PIP or MHCB                                                                                                                                                                                                   Standard
                                                                                                                                                                                                                 Conf for
   or TMHU                                                                                                                                                                                                         0.20
                                                                                                                                                                                                                   Hours
ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF    11/5/2020 12:28:00 PM   10.91                                                                                                                                                        0    0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF    11/5/2020 12:28:00 PM   10.91                                                                                                                                                        0    0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF    11/5/2020 12:28:00 PM   10.91                                                                                                                                                        0    0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF    11/5/2020 12:28:00 PM   10.91                                                                                                                                                        0    0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML   EOP   ICF    7/8/2020 10:51:00 AM    130.97                                                                                                                                                       0    0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF    7/8/2020 10:51:00 AM    130.97                                                                                                                                                       0    0     0     1   1     0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF    7/8/2020 10:51:00 AM    130.97                                                                                                                                                       0    0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF    7/8/2020 10:51:00 AM    130.97                                                                                                                                                       0    0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF    7/8/2020 10:51:00 AM    130.97                                                                                                                                                       0    0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF    7/8/2020 10:51:00 AM    130.97                                                                                                                11:53:00    0   1              0   0   0   0.1    0     0   0     0     0.1    0.1    0   0.1
in PIP or MHCB                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                 NonConf
   or TMHU                                                                                                                                                                                                       for 0.10
                                                                                                                                                                                                                  Hours

ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF    7/8/2020 10:51:00 AM    130.97                                                                                                                                                       0    0     1.5   0   1.5   1.5    0     1.5    0   1.5
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 279 of 368
ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   1   0   1    1     0    1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                  08:50:00   1   0              0   0   0   0   0   1   1   0.58   0   0.58   1   1.58
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.58
                                                                                                                   Hours
ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                             0   0   13:19:00   2   0   0   0   0   2   2   0.9    0   0.9    2   2.9
in PIP or MHCB                                                                                                                      Standard
                                                                                                                                    Conf for
   or TMHU                                                                                                                            0.45
                                                                                                                                      Hours
ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   1   0   1    1     0    1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                  09:20:00   1   0              0   0   0   0   0   0   0   0.67   0   0.67   0   0.67
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.67
                                                                                                                   Hours

ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   0   2   2    0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   1   0   1    1     0    1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   7/8/2020 10:51:00 AM   130.97                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 280 of 368
ICF not housed   11/10/2020   Region III   LAC   ML     EOP     ICF   7/8/2020 10:51:00 AM    130.97                 08:40:00    1   0   0   0              0                     0    0     1    1     0.62   0   0.62   1   1.62
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.62
                                                                                                                       Hours
ICF not housed   11/11/2020   Region III   LAC   ML     EOP     ICF   7/8/2020 10:51:00 AM    130.97                                                        0                     0    2     0    2      0     2    2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML     EOP     ICF   7/8/2020 10:51:00 AM    130.97                                                        0                     0    0     0    0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ML     EOP     ICF   7/8/2020 10:51:00 AM    130.97                                                        0                     0    0     1    1      0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML     EOP     ICF   7/8/2020 10:51:00 AM    130.97                                                        0                     0    0     0    0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML     EOP     ICF   7/8/2020 10:51:00 AM    130.97                                                        0                     0    0     0    0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML     EOP     ICF   7/8/2020 10:51:00 AM    130.97                                                        0                     0    0     0    0      0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ASU   ASUHub   EOP                                                                              08:50:00   0                     0    0     0    0      0     0    0     0    0
in PIP or MHCB                                                                                                                                   Standard
                                                                                                                                                 Conf for
   or TMHU                                                                                                                                         0.08
                                                                                                                                                   Hours
ICF not housed   10/28/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                  09:22:00    1   0   0   0              0                     0    1     1    2     1.47   0   1.47   1   2.47
in PIP or MHCB                                                                                                       Therapeut
                                                                                                                     icModule
   or TMHU                                                                                                            Conf for
                                                                                                                       0.47
                                                                                                                       Hours
ICF not housed   10/29/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                         0   NSG at   NSG at   0   0.27   1   1.27   0.27   0   0.27   1   1.27
in PIP or MHCB                                                                                                                                                   09:45    15:20

   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                         0   NSG at   NSG at   0    0     0    0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                   07:30    19:33

   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                         0   NSG at   NSG at   0    0     0    0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                   10:30    15:07

   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                         0   NSG at            0    0     0    0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                   15:20

   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                         0   NSG at   NSG at   0    0     0    0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                   08:00    15:18

   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                         0   NSG at   NSG at   0    0     0    0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                   08:00    14:00

   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                  09:35:00    1   0   0   0              0   NSG at   NSG at   0    0     0    0     0.33   0   0.33   0   0.33
in PIP or MHCB                                                                                                       Standard                                    08:00    15:00
                                                                                                                     Conf for
   or TMHU                                                                                                             0.33
                                                                                                                       Hours
ICF not housed   11/05/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                         0   NSG at   NSG at   0    0     0    0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                   11:41    19:28

   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                         0   NSG at   NSG at   0    0     0    0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                   08:15    15:00

   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                         0   NSG at            0    0     0    0      0     0    0     0    0
in PIP or MHCB                                                                                                                                                   15:00

   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 281 of 368
ICF not housed   11/08/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                        0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                  08:15    16:00

   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                        0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                  07:23    15:15

   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                        0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                  10:10    15:28

   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                        0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                  08:30    16:00

   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                  11:45:00   1   0   12:45:00   2   0   0   NSG at   NSG at   0   0   0   0   1.42   0   1.42   0   1.42
in PIP or MHCB                                                                                                       Standard           Standard                08:00    15:17
                                                                                                                     Conf for           Conf for
   or TMHU                                                                                                             0.42               0.50
                                                                                                                       Hours              Hours
ICF not housed   11/13/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                        0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                  07:35    14:50

   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                        0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                  08:00    15:55

   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                        0   NSG at   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                  08:50    15:07

   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ASU   ASUHub   ICF   10/27/2020 1:20:00 PM   19.87                                                        0                     0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML     EOP     ICF   7/2/2020 11:41:00 AM    136.94                 10:15:00   1   0              0   0   0                     0   1   0   1    2     0    2     0    2
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             1.00
                                                                                                                       Hours

ICF not housed   10/16/2020   Region III   LAC   ML     EOP     ICF   7/2/2020 11:41:00 AM    136.94                                                       0                     0   0   2   2    0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML     EOP     ICF   7/2/2020 11:41:00 AM    136.94                                                       0                     0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML     EOP     ICF   7/2/2020 11:41:00 AM    136.94                                                       0                     0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML     EOP     ICF   7/2/2020 11:41:00 AM    136.94                 10:03:00   1   0              0   0   0                     0   1   0   1   0.17   1   1.17   0   1.17
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.17
                                                                                                                       Hours
ICF not housed   10/20/2020   Region III   LAC   ML     EOP     ICF   7/2/2020 11:41:00 AM    136.94                                                       0                     0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML     EOP     ICF   7/2/2020 11:41:00 AM    136.94                                                       0                     0   1   0   1    1     0    1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML     EOP     ICF   7/2/2020 11:41:00 AM    136.94                                                       0                     0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML     EOP     ICF   7/2/2020 11:41:00 AM    136.94                                                       0                     0   0   2   2    0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML     EOP     ICF   7/2/2020 11:41:00 AM    136.94                                                       0                     0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 282 of 368
ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                                                                   0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                                                                   0   0   1   0   1    1     0    1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                                                                   0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                  14:23:00   1   0              0   0              0   0   1   0   1   1.62   0   1.62   0   1.62
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.62
                                                                                                                   Hours

ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                             0   0   12:40:00   2   0              0   0   0   1   1   1.73   0   1.73   1   2.73
in PIP or MHCB                                                                                                                      Standard
                                                                                                                                    Conf for
   or TMHU                                                                                                                            0.87
                                                                                                                                      Hours
ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                                                                   0   0   0   2   2    0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                                                                   0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                                                                   0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                  11:25:00   1   0              0   0              0   0   1   0   1   1.58   0   1.58   0   1.58
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.58
                                                                                                                   Hours
ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                                                                   0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                                                                   0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                  12:35:00   1   0              0   0              0   0   0   1   1   0.67   0   0.67   1   1.67
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.67
                                                                                                                   Hours
ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                                                                   0   0   0   2   2    0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                                                                   0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                                                                   0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                  09:50:00   1   0              0   0              0   0   0   1   1   0.75   0   0.75   1   1.75
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.75
                                                                                                                   Hours
ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                                                        09:10:00   0   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                         Standard
                                                                                                                                                       Conf for
   or TMHU                                                                                                                                               0.17
                                                                                                                                                         Hours
ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                                                                   0   0   1   0   1    1     0    1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   7/2/2020 11:41:00 AM   136.94                                                                   0   0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU
                                                                         Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 283 of 368
ICF not housed   11/13/2020   Region III   LAC   ML     EOP      ICF     7/2/2020 11:41:00 AM    136.94                                                       0   0   1.75   0     1.75   1.75   0   1.75   0     1.75
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML     EOP      ICF     7/2/2020 11:41:00 AM    136.94                                                       0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML     EOP      ICF     7/2/2020 11:41:00 AM    136.94                                                       0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML     EOP      ICF     7/2/2020 11:41:00 AM    136.94                                                       0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML     EOP     EOPMod                                                                                        0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML     EOP      ICF     11/3/2020 7:50:00 AM     13.1                                                        0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ASU   ASUHub    ICF     8/19/2020 11:24:00 AM   88.95                                                        0   0    0     2.5   2.5     0     0    0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ASU   ASUHub    ICF     8/19/2020 11:24:00 AM   88.95                                                        0   0    0     1      1      0     0    0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ASU   ASUHub    ICF     8/19/2020 11:24:00 AM   88.95                                                        0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ASU   ASUHub    ICF     8/19/2020 11:24:00 AM   88.95                                                        0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ASU   ASUHub    ICF     8/19/2020 11:24:00 AM   88.95                  09:23:00   1   0              0   0   0   0    0     2      2     0.48   0   0.48   2     2.48
in PIP or MHCB                                                                                                          Standard
                                                                                                                        Conf for
   or TMHU                                                                                                                0.48
                                                                                                                          Hours
ICF not housed   10/20/2020   Region III   LAC   ASU   ASUHub    ICF     8/19/2020 11:24:00 AM   88.95                             0   0   12:16:00   2   0   0   0    0     2.5   2.5    1.3    0   1.3    2.5   3.8
in PIP or MHCB                                                                                                                             Standard
                                                                                                                                           Conf for
   or TMHU                                                                                                                                   0.65
                                                                                                                                             Hours
ICF not housed   10/21/2020   Region III   LAC   ASU   ASUHub    ICF     8/19/2020 11:24:00 AM   88.95                                                        0   0    0     4      4      0     0    0     4      4
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ASU   ASUHub    ICF     8/19/2020 11:24:00 AM   88.95                                                        0   0    0     2.5   2.5     0     0    0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ASU   ASUHub    ICF     8/19/2020 11:24:00 AM   88.95                                                        0   0    0     2      2      0     0    0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ASU   ASUHub    ICF     8/19/2020 11:24:00 AM   88.95                                                        0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ASU   ASUHub    ICF     8/19/2020 11:24:00 AM   88.95                                                        0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ASU   ASUHub    ICF     8/19/2020 11:24:00 AM   88.95                  09:27:00   1   0              0   0   0   0    0     2      2     1.52   0   1.52   2     3.52
in PIP or MHCB                                                                                                          Standard
                                                                                                                        Conf for
   or TMHU                                                                                                                1.52
                                                                                                                          Hours

ICF not housed   10/27/2020   Region III   LAC   ASU   ASUHub    ICF     8/19/2020 11:24:00 AM   88.95                                                        0   0    0     2.5   2.5     0     0    0     2.5   2.5
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 284 of 368
ICF not housed   10/28/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   4     4      0     0    0     4      4
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   2.5   2.5    0     0    0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   2     2      0     0    0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                  10:11:00   1   0               0   0              0   0   0   2     2     0.3    0   0.3    2     2.3
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.30
                                                                                                                       Hours
ICF not housed   11/03/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   2.5   2.5    0     0    0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                             0   0   14:00:00    2   0              0   0   0   4     4     0.93   0   0.93   4     4.93
in PIP or MHCB                                                                                                                          Therapeut
                                                                                                                                        icModule
   or TMHU                                                                                                                               Conf for
                                                                                                                                          0.47
                                                                                                                                          Hours
ICF not housed   11/05/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   2.5   2.5    0     0    0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   2     2      0     0    0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                  09:48:00   1   0               0   0   09:30:00   0   0   0   2     2     0.33   0   0.33   2     2.33
in PIP or MHCB                                                                                                       Standard                               Standard
                                                                                                                     Conf for                               Conf for
   or TMHU                                                                                                             0.33                                   0.23
                                                                                                                       Hours                                  Hours
ICF not housed   11/10/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   2.5   2.5    0     0    0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   3.5   3.5    0     0    0     3.5   3.5
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   2.5   2.5    0     0    0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   2     2      0     0    0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM   88.95                                                                    0   0   0   0     0      0     0    0     0      0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 285 of 368
ICF not housed   11/16/2020   Region III   LAC   ASU   ASUHub   ICF   8/19/2020 11:24:00 AM    88.95                                                        0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML     EOP     EOP                                                  12:15:00    1   0   0   0   08:56:00   0    0     0     0   0     0.32    0     0.32   0   0.32
in PIP or MHCB                                                                                                       Standard                    Standard
                                                                                                                     Conf for                    Conf for
   or TMHU                                                                                                             0.32                        0.23
                                                                                                                       Hours                       Hours
ICF not housed   10/23/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0    0     0.5   0   0.5   0.5     0     0.5    0   0.5
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                 12:16:00    1   0   0   0              0    0     1     0   1     1.73    0     1.73   0   1.73
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.73
                                                                                                                       Hours
ICF not housed   10/28/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0    0     0     1   1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                 10:54:00    1   0   0   0              0    0     0     0   0     0.6     0     0.6    0   0.6
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.60
                                                                                                                       Hours
ICF not housed   10/30/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0    0     1     0   1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0    0     2     0   2      0      2      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0    0     1     0   1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0    0     1     0   1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                 09:35:00    0   1   0   0              0   0.25   0     0   0      0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.25
                                                                                                                      Hours
ICF not housed   11/06/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0    0     1     0   1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0    0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 286 of 368
ICF not housed   11/09/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0                      0      2     0      2      2      0      2     0      2
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                 14:28:00    1   0              0   0   0                      0     0.58   0     0.58   0.82    0     0.82   0     0.82
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.23
                                                                                                                       Hours
ICF not housed   11/11/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                 13:00:00    1   0              0   0   0                      0      0     0      0     0.33    0     0.33   0     0.33
in PIP or MHCB                                                                                                       Standard
                                                                                                                     Conf for
   or TMHU                                                                                                             0.33
                                                                                                                       Hours
ICF not housed   11/13/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                             0   0   09:49:00   1   0   0                      0      1     0      1     1.23    0     1.23   0     1.23
in PIP or MHCB                                                                                                                           Standard
                                                                                                                                         Conf for
   or TMHU                                                                                                                                 0.23
                                                                                                                                           Hours
ICF not housed   11/14/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML     EOP     ICF   10/22/2020 12:58:00 PM   24.89                                                        0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ASU   ASUHub   ICF    7/14/2020 4:28:00 PM    124.74                                                       0                      0      4     0      4      4      0      4     0      4
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ASU   ASUHub   ICF    7/14/2020 4:28:00 PM    124.74                                                       0                      0      0     2.5   2.5     0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ASU   ASUHub   ICF    7/14/2020 4:28:00 PM    124.74                                                       0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ASU   ASUHub   ICF    7/14/2020 4:28:00 PM    124.74                                                       0                      0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ASU   ASUHub   ICF    7/14/2020 4:28:00 PM    124.74                                                       0                      0      0     2.5   2.5     0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ASU   ASUHub   ICF    7/14/2020 4:28:00 PM    124.74                                                       0                      0      1     0      1      1      0      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ASU   ASUHub   ICF    7/14/2020 4:28:00 PM    124.74                13:50:00    0   1              0   0   0   NSG at            0.08    0     2.5   2.5     0     0.08   0.08   2.5   2.58
in PIP or MHCB                                                                                                       CellFront                                   15:15
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.08
                                                                                                                      Hours

ICF not housed   10/22/2020   Region III   LAC   ASU   ASUHub   ICF    7/14/2020 4:28:00 PM    124.74                                                       0   NSG at   NSG at    0      0     0      0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                   08:30    15:30

   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ASU   ASUHub   ICF    7/14/2020 4:28:00 PM    124.74                                    14:00:00           0   NSG at             0      0     0      0      0      0      0     0.5   0.5
in PIP or MHCB                                                                                                                            NonCof                 16:30
                                                                                                                                           0.50
   or TMHU                                                                                                                                 Hours


ICF not housed   10/24/2020   Region III   LAC   ASU   ASUHub   ICF    7/14/2020 4:28:00 PM    124.74                                                       0   NSG at   NSG at    0      0     0      0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                   08:20    15:20

   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ASU   ASUHub   ICF    7/14/2020 4:28:00 PM    124.74                                                       0   NSG at             0      0     0      0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                   15:00

   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 287 of 368
ICF not housed   10/26/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0   NSG at   NSG at    0     0     0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                               08:30    15:00

   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0   NSG at   NSG at    0     0     0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                               08:00    14:50

   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                  13:32:00    1   0               0   0              0   NSG at   NSG at    0     0     0     0     0.52    0     0.52   0     0.52
in PIP or MHCB                                                                                                       Therapeut                                               08:58    15:15
                                                                                                                     icModule
   or TMHU                                                                                                            Conf for
                                                                                                                       0.52
                                                                                                                       Hours
ICF not housed   10/29/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                              0   0   12:08:00    0   2              0   NSG at   NSG at   0.33   0     0     0      0     0.33   0.33   0     0.33
in PIP or MHCB                                                                                                                           CellFront                           09:45    15:20
                                                                                                                                         NonCof
   or TMHU                                                                                                                                 0.17
                                                                                                                                          Hours
ICF not housed   10/30/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0   NSG at   NSG at    0     0     0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                               07:30    19:33

   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0   NSG at   NSG at    0     0     0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                               10:30    15:07

   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0   NSG at             0     0     0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                               15:20

   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0   NSG at             0     0     0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                               15:18

   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0                      0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0                      0     0     2.5   2.5    0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0   NSG at             0     1.9   2     3.9   1.9     0     1.9    2     3.9
in PIP or MHCB                                                                                                                                                               11:42

   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                  14:43:00    1   0               0   0              0                      0     2.5   0     2.5   3.05    0     3.05   0     3.05
in PIP or MHCB                                                                                                       Therapeut
                                                                                                                     icModule
   or TMHU                                                                                                            Conf for
                                                                                                                       0.55
                                                                                                                       Hours
ICF not housed   11/07/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0                      0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0                      0     0     0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0                      0     1.5   1     2.5    0     1.5    1.5    1     2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                  10:53:00    1   0               0   0   09:48:00   0                      0     0     1     1     0.4     0     0.4    1     1.4
in PIP or MHCB                                                                                                       Therapeut                               Standard
                                                                                                                     icModule                                Conf for
   or TMHU                                                                                                            Conf for                                 0.08
                                                                                                                       0.40                                    Hours
                                                                                                                       Hours
ICF not housed   11/11/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0                      0     0     2.5   2.5    0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0                      0     2     2     4      2      0      2     2      4
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                                     0                      0     0     2.5   2.5    0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 288 of 368
ICF not housed   11/14/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                         0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                         0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ASU   ASUHub   ICF   7/14/2020 4:28:00 PM   124.74                                                         0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                                                         0    0     1.5   1     2.5   1.5    0     1.5    1     2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                                                         0    0     0     1     1     0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                                                         0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                                                         0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                                                         0    0     1     1     2     1      0      1     1      2
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                                                         0    0     0     2.5   2.5   0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                  11:46:00    0   1              0   0   0   0.17   2     1     3     0     2.17   2.17   1     3.17
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours
ICF not housed   10/22/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                                                         0    0     1.5   1     2.5   1.5    0     1.5    1     2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                                      10:15:00           0    0     0     1     1     0      0      0     1.5   1.5
in PIP or MHCB                                                                                                                            NonCof
                                                                                                                                           0.25
   or TMHU                                                                                                                                 Hours


ICF not housed   10/24/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                                                         0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                                                         0    0     0     0     0     0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                                                         0    0     1     1     2     1      0      1     1      2
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                                                         0    0     0     2.5   2.5   0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                  10:06:00    0   1              0   0   0   0.17   1     2     3     1     0.17   1.17   2     3.17
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.17
                                                                                                                      Hours

ICF not housed   10/29/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                                                         0    0     0     2.5   2.5   0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM   199.79                                                         0    0     0     1     1     0      0      0     1      1
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 289 of 368
ICF not housed   10/31/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                                          0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                                          0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                                          0   0    0     2      2      0     0    0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                               09:57:00   0   0    0     2.5   2.5     0     0    0     2.5   2.5
in PIP or MHCB                                                                                                                                     Standard
                                                                                                                                                   Conf for
   or TMHU                                                                                                                                           0.08
                                                                                                                                                     Hours

ICF not housed   11/04/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                   10:25:00    1   0   0   0              0   0    3     0      3     1.48   2   3.48   0     3.48
in PIP or MHCB                                                                                                         Therapeut
                                                                                                                       icModule
   or TMHU                                                                                                              Conf for
                                                                                                                         0.48
                                                                                                                         Hours
ICF not housed   11/05/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                                          0   0   1.5    1     2.5    1.5    0   1.5    1     2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                                          0   0   0.92   0     0.92   0.92   0   0.92   0     0.92
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                                          0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                                          0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                   10:40:00    1   0   0   0              0   0    1     1      2     0.22   1   1.22   1     2.22
in PIP or MHCB                                                                                                         Standard
                                                                                                                       Conf for
   or TMHU                                                                                                               0.22
                                                                                                                         Hours

ICF not housed   11/10/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                                          0   0    1     1.5   2.5     1     0    1     1.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                                          0   0    0     3.5   3.5     0     0    0     3.5   3.5
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                                          0   0   1.5    1     2.5    1.5    0   1.5    1     2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                                          0   0    0     1      1      0     0    0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                                          0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                                          0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ASU   ASUHub   ICF   4/30/2020 3:19:00 PM    199.79                                                          0   0    0     0      0      0     0    0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ASU   ASUHub   ICF   8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB                                          0   0    0     2.5   2.5     0     0    0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ASU   ASUHub   ICF   8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB                                          0   0    0     1      1      0     0    0     1      1
in PIP or MHCB
   or TMHU
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 290 of 368
ICF not housed   10/17/2020   Region III   LAC   ASU   ASUHub   ICF    8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB                                                                                               0                      0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ASU   ASUHub   ICF    8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB                                                                                               0                      0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ASU   ASUHub   ICF    8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB                                                                                               0                      0     0   4     4      0      0      0     4      4
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ASU   ASUHub   ICF    8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB                                                                                               0                      0     0   2.5   2.5    0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ASU   ASUHub   ICF    8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB                                     07:50:00    0   1               0   0                     0                     0.28   0   1     1      0     0.28   0.28   1     1.28
in PIP or MHCB                                                                                                                                            CellFront
                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                for 0.28
                                                                                                                                                           Hours
ICF not housed   10/22/2020   Region III   LAC   ASU   ASUHub   ICF    8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB                                                                                               0                      0     0   2.5   2.5    0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ASU   ASUHub   ICF    8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB                                     14:35:00    1   0               0   0                     0   NSG at             0     0   1     1     0.25    0     0.25   1     1.25
in PIP or MHCB                                                                                                                                            Bedside                                                        16:30
                                                                                                                                                          Conf for
   or TMHU                                                                                                                                                  0.25
                                                                                                                                                           Hours
ICF not housed   10/24/2020   Region III   LAC   ASU   ASUHub   ICF    8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB                                                                                               0   NSG at   NSG at    0     0   0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                                                                           08:20    17:44

   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ASU   ASUHub   ICF    8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB                                                                                               0   NSG at             0     0   0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                                                                           15:00

   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ASU   ASUHub   ICF    8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB                                                                                               0   NSG at   NSG at    0     0   0     0      0      0      0     0      0
in PIP or MHCB                                                                                                                                                                                                           08:30    15:00

   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ASU   ASUHub   ICF    8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB                                                 0   0   12:05:00    0   3                     0   NSG at            0.25   0   0     0      0     0.25   0.25   0     0.25
in PIP or MHCB                                                                                                                                                                CellFront                                  14:50
                                                                                                                                                                              NonCof
   or TMHU                                                                                                                                                                      0.08
                                                                                                                                                                               Hours
ICF not housed   10/28/2020   Region III   LAC   ASU   ASUHub   ICF    8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB                                     09:03:00    1   0               0   0                     0   NSG at   NSG at    0     0   0     0     0.9     0     0.9    0     0.9
in PIP or MHCB                                                                                                                                            Therapeut                                                      09:26    15:15
                                                                                                                                                          icModule
   or TMHU                                                                                                                                                 Conf for
                                                                                                                                                             0.90
                                                                                                                                                            Hours
ICF not housed   10/29/2020   Region III   LAC   ASU   ASUHub   ICF    8/20/2020 11:12:00 AM   70.22    ASUHub   MHCB   10/29/2020 7:31:47 PM   SPI not   15:15:00    0   1               0   0                     0   NSG at   NSG at    1     0   0     0      0      1      1     0      1
in PIP or MHCB                                                                                                                                   done     CellFront                                                      09:45    15:20
                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                 for 1.00
                                                                                                                                                            Hours
  ACUTE not      10/30/2020   Region III   LAC   ASU   ASUHub   MHCB   10/29/2020 4:34:00 PM    0.84                                                      11:00:00    0   1   08:30:00    0   1   11:30:00   1.05   1   NSG at            0.33   0   0     0     1.05   0.33   1.38   0     1.38
housed in PIP                                                                                                                                             CellFront           CellFront           Standard               07:30
                                                                                                                                                          NonConf             NonCof              Conf for
 or MHCB or                                                                                                                                               for 0.25              0.08                0.25
    TMHU                                                                                                                                                   Hours               Hours                Hours


ICF not housed   10/15/2020   Region III   LAC   ASU   ASUHub   ICF     8/4/2020 4:26:00 PM    103.74                                                                 0   0   10:42:00    0   1                     0                     0.05   0   1.5   1.5    0     0.05   0.05   1.5   1.55
in PIP or MHCB                                                                                                                                                                CellFront
                                                                                                                                                                              NonCof
   or TMHU                                                                                                                                                                      0.05
                                                                                                                                                                               Hours
ICF not housed   10/16/2020   Region III   LAC   ASU   ASUHub   ICF     8/4/2020 4:26:00 PM    103.74                                                                                                               0                      0     0   1     1      0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ASU   ASUHub   ICF     8/4/2020 4:26:00 PM    103.74                                                                                                               0                      0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ASU   ASUHub   ICF     8/4/2020 4:26:00 PM    103.74                                                                                                               0                      0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ASU   ASUHub   ICF     8/4/2020 4:26:00 PM    103.74                                                     11:55:00    0   1               0   0                     0                     0.08   0   2     2      0     0.08   0.08   2     2.08
in PIP or MHCB                                                                                                                                            CellFront
                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                for 0.08
                                                                                                                                                           Hours
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 291 of 368
ICF not housed   10/20/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   2.5   2.5   0    0      0     2.5    2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   4     4     0    0      0      4      4
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   1.5   1.5   0    0      0     1.5    1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                       10:00:00                      0    0     0   1     1     0    0      0     1.25   1.25
in PIP or MHCB                                                                                                                            NonCof
                                                                                                                                           0.25
   or TMHU                                                                                                                                 Hours


ICF not housed   10/24/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   0     0     0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   0     0     0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   2     2     0    0      0      2      2
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   2.5   2.5   0    0      0     2.5    2.5
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                          08:15:00   0    0     0   4     4     0    0      0      4      4
in PIP or MHCB                                                                                                                                              Standard
                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                    0.08
                                                                                                                                                              Hours
ICF not housed   10/29/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   1.5   1.5   0    0      0     1.5    1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                   10:40:00    0   1              0   0              0   0.08   0   1     1     0   0.08   0.08    1     1.08
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.08
                                                                                                                      Hours
ICF not housed   10/31/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   0     0     0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   0     0     0    0      0      0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   2     2     0    0      0      2      2
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   2.5   2.5   0    0      0     2.5    2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   4     4     0    0      0      4      4
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   1.5   1.5   0    0      0     1.5    1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                   11:40:00    0   1              0   0              0   0.08   0   1     1     0   0.08   0.08    1     1.08
in PIP or MHCB                                                                                                       CellFront
                                                                                                                     NonConf
   or TMHU                                                                                                           for 0.08
                                                                                                                      Hours

ICF not housed   11/07/2020   Region III   LAC   ASU   ASUHub   ICF   8/4/2020 4:26:00 PM   103.74                                                                     0    0     0   0     0     0    0      0      0      0
in PIP or MHCB
   or TMHU
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 292 of 368
ICF not housed   11/08/2020   Region III   LAC   ASU   ASUHub   ICF     8/4/2020 4:26:00 PM    103.74                                                                                                               0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ASU   ASUHub   ICF     8/4/2020 4:26:00 PM    103.74                                                                                                               0    0     0   2     2      0      0      0     2      2
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ASU   ASUHub   ICF     8/4/2020 4:26:00 PM    103.74                                                                                                               0    0     0   2.5   2.5    0      0      0     2.5   2.5
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ASU   ASUHub   ICF     8/4/2020 4:26:00 PM    103.74                                                                                                               0    0     0   3.5   3.5    0      0      0     3.5   3.5
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ASU   ASUHub   ICF     8/4/2020 4:26:00 PM    103.74                                                                                                               0    0     0   1.5   1.5    0      0      0     1.5   1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ASU   ASUHub   ICF     8/4/2020 4:26:00 PM    103.74                                                                       10:55:00    0   1               0   0   0   0.08   0   1     1      0     0.08   0.08   1     1.08
in PIP or MHCB                                                                                                                                                              CellFront
                                                                                                                                                                            NonConf
   or TMHU                                                                                                                                                                  for 0.08
                                                                                                                                                                             Hours
ICF not housed   11/14/2020   Region III   LAC   ASU   ASUHub   ICF     8/4/2020 4:26:00 PM    103.74                                                                                                               0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ASU   ASUHub   ICF     8/4/2020 4:26:00 PM    103.74                                                                                                               0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ASU   ASUHub   ICF     8/4/2020 4:26:00 PM    103.74                                                                                                               0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


    TMHU         10/15/2020   Region III   LAC   ML     EOP     MHCB   10/12/2020 3:23:00 PM    9.87    10/12/2020 4:34:06 PM   10/16/2020 3:53:38 PM   3.97   MCB   MHCB               0   0   12:00:00    0   1   0   0.18   0   1     1      0     0.18   0.18   1     1.18
                                                                                                                                                                                                CellFront
                                                                                                                                                                                                NonCof
                                                                                                                                                                                                  0.18
                                                                                                                                                                                                  Hours
    TMHU         10/16/2020   Region III   LAC   ML     EOP     MHCB   10/12/2020 3:23:00 PM    9.87    10/12/2020 4:34:06 PM   10/16/2020 3:53:38 PM   3.97   MCB   MHCB               0   0   18:20:00    1   0   0    0     0   1     1     1.02    0     1.02   1     2.02
                                                                                                                                                                                                Standard
                                                                                                                                                                                                Conf for
                                                                                                                                                                                                  1.02
                                                                                                                                                                                                  Hours
ICF not housed   10/15/2020   Region III   LAC   ML     EOP     ICF    6/4/2020 12:47:00 PM    164.89                                                                                                               0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ML     EOP     ICF    6/4/2020 12:47:00 PM    164.89                                                                                                               0    0     0   1     1      0      0      0     1      1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML     EOP     ICF    6/4/2020 12:47:00 PM    164.89                                                                                                               0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML     EOP     ICF    6/4/2020 12:47:00 PM    164.89                                                                                                               0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML     EOP     ICF    6/4/2020 12:47:00 PM    164.89                                                                                                               0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   LAC   ML     EOP     ICF    6/4/2020 12:47:00 PM    164.89                                                                       10:19:00    1   0               0   0   0    0     1   0     1     0.28    1     1.28   0     1.28
in PIP or MHCB                                                                                                                                                              Standard
                                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                                    0.28
                                                                                                                                                                              Hours
ICF not housed   10/21/2020   Region III   LAC   ML     EOP     ICF    6/4/2020 12:47:00 PM    164.89                                                                                                               0    0     0   0     0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML     EOP     ICF    6/4/2020 12:47:00 PM    164.89                                                                                                               0    0     1   0     1      1      0      1     0      1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML     EOP     ICF    6/4/2020 12:47:00 PM    164.89                                                                                                               0    0     0   1     1      0      0      0     1      1
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 293 of 368
ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                                    0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                  11:15:00    1   0              0   0              0    0     2   0   2   0.2     2     2.2    0   2.2
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.20
                                                                                                                   Hours

ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                              0   0   11:45:00   1   0              0    0     0   0   0   0.42    0     0.42   0   0.42
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.42
                                                                                                                                       Hours
ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                                    0    0     1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                                    0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                                    0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                  11:20:00    1   0              0   0              0    0     0   2   2   0.13    0     0.13   2   2.13
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.13
                                                                                                                   Hours
ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                         09:33:00   0    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                          Standard
                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                0.08
                                                                                                                                                          Hours
ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                                    0    0     1   0   1    0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                                    0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                                    0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                  15:12:00    0   1   10:40:00   2   0              0   0.05   0   2   2   0.67   0.05   0.72   2   2.72
in PIP or MHCB                                                                                                   CellFront           Standard
                                                                                                                 NonConf             Conf for
   or TMHU                                                                                                       for 0.05              0.33
                                                                                                                  Hours                Hours
ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                                    0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 294 of 368
ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                        0   0   0.83   0   0.83    0     0.83   0.83   0   0.83
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                        0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF   6/4/2020 12:47:00 PM   164.89                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM    105.06                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM    105.06                                                        0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM    105.06                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM    105.06                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM    105.06                  10:42:00   1   0   0   0   10:30:00   0   0    0     0    0     0.27    0     0.27   0   0.27
in PIP or MHCB                                                                                                   Standard                   Standard
                                                                                                                 Conf for                   Conf for
   or TMHU                                                                                                         0.27                       0.18
                                                                                                                   Hours                      Hours
ICF not housed   10/20/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM    105.06                                                        0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM    105.06                                                        0   0   1.5    0   1.5    1.5     0     1.5    0   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM    105.06                                                        0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM    105.06                                                        0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM    105.06                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM    105.06                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM    105.06                  10:50:00   1   0   0   0              0   0    0     0    0     0.33    0     0.33   0   0.33
in PIP or MHCB                                                                                                   Standard
                                                                                                                 Conf for
   or TMHU                                                                                                         0.33
                                                                                                                   Hours

ICF not housed   10/27/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM    105.06                                                        0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM    105.06                                                        0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 295 of 368
ICF not housed   10/29/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                   09:50:00    0   1              0   0              0   0   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                   NonConf
                                                                                                                  for 0.17
   or TMHU                                                                                                         Hours


ICF not housed   11/03/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                               0   0   13:29:00   1   0              0   0   0   2   2   0.17    0     0.17   2   2.17
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.17
                                                                                                                                       Hours
ICF not housed   11/05/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                   11:20:00    1   0              0   0   13:00:00   0   0   0   0   0   0.17    0     0.17   0   0.17
in PIP or MHCB                                                                                                   Standard                               Standard
                                                                                                                 Conf for                               Conf for
   or TMHU                                                                                                         0.17                                   0.13
                                                                                                                   Hours                                  Hours
ICF not housed   11/10/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   LAC   ML   EOP   ICF   8/3/2020 8:47:00 AM   105.06                                                                     0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                        Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 296 of 368
    TMHU         11/11/2020   Region III   LAC    ML     EOP     EOP                                    11/11/2020 8:50:41 PM   11/14/2020 7:49:49 AM   2.46   ASUHub   EOP                                               17:34:00    0   1   0   0              0    0     0   0   0   0   0.1    0.1    0   0.1
                                                                                                                                                                                                                          HoldingCe
                                                                                                                                                                                                                               ll
                                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                                           for 0.10
                                                                                                                                                                                                                            Hours
    TMHU         11/12/2020   Region III   LAC    ASU   ASUHub   MHCB   11/11/2020 5:40:00 PM    0.7    11/11/2020 8:50:41 PM   11/14/2020 7:49:49 AM   2.46   ASUHub   EOP   11/12/2020 10:16:26 AM Required             09:55:00    0   1   0   0              0   0.17   0   0   0   0   0.17   0.17   0   0.17
                                                                                                                                                                                                     by policy            CellFront
                                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                                           for 0.17
                                                                                                                                                                                                                            Hours
    TMHU         11/13/2020   Region III   LAC    ASU   ASUHub   EOP                                    11/11/2020 8:50:41 PM   11/14/2020 7:49:49 AM   2.46   ASUHub   EOP                                      Nov 13                                          0    0     0   0   0   0    0      0     0    0
                                                                                                                                                                                                                  2020
                                                                                                                                                                                                                 2:26PM
    TMHU         11/14/2020   Region III   LAC    ASU   ASUHub   EOP                                    11/11/2020 8:50:41 PM   11/14/2020 7:49:49 AM   2.46   ASUHub   EOP                                      Nov 14                                          0    0     0   0   0   0    0      0     0    0
                                                                                                                                                                                                                  2020
                                                                                                                                                                                                                 9:52AM
ICF not housed   10/28/2020   Region III   NKSP   ASU    SRH     EOP                                                                                                                                                                                  09:50:00   0    0     0   1   1   0    0      0     1    1
in PIP or MHCB                                                                                                                                                                                                                                        Standard
                                                                                                                                                                                                                                                      Conf for
   or TMHU                                                                                                                                                                                                                                              0.40
                                                                                                                                                                                                                                                        Hours
ICF not housed   10/29/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                                                                                                            0    0     0   1   1   0    0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                          11/3/2020 2:46:20 PM   SPI not             11:00:00    0   2   0   0              0   0.5    0   0   0   0   0.5    0.5    0   0.5
in PIP or MHCB                                                                                                                                                                                         done               CellFront
                                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                                for 0.25
                                                                                                                                                                                                                           Hours
ICF not housed   11/04/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                                                                                                            0    0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   NKSP   ASU    SRH     ICF    10/28/2020 1:32:00 PM   18.86                                                                                                                     09:01:00    0   1   0   0              0   0.07   0   0   0   0   0.07   0.07   0   0.07
in PIP or MHCB                                                                                                                                                                                                            CellFront
                                                                                                                                                                                                                          NonConf
   or TMHU                                                                                                                                                                                                                for 0.07
                                                                                                                                                                                                                           Hours
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 297 of 368
ICF not housed   11/13/2020   Region III   NKSP   ASU   SRH   ICF   10/28/2020 1:32:00 PM   18.86                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   NKSP   ASU   SRH   ICF   10/28/2020 1:32:00 PM   18.86                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   NKSP   ASU   SRH   ICF   10/28/2020 1:32:00 PM   18.86                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   NKSP   ASU   SRH   ICF   10/28/2020 1:32:00 PM   18.86                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                  09:15:00    0   1              0   0   0   0    1     0    1      0     1.68   1.68   0   1.68
in PIP or MHCB                                                                                                     Standard
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.68
                                                                                                                     Hours
ICF not housed   10/16/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                                                         0   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                                                         0   0    1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                                                         0   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                  09:28:00    0   1              0   0   0   0   2.02   0   2.02    0     2.27   2.27   0   2.27
in PIP or MHCB                                                                                                     NonConf
                                                                                                                    for 0.25
   or TMHU                                                                                                           Hours


ICF not housed   10/22/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                                                         0   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                              0   0   09:05:00   1   0   0   0    1     0    1     0.18    1     1.18   0   1.18
in PIP or MHCB                                                                                                                         Standard
                                                                                                                                       Conf for
   or TMHU                                                                                                                               0.18
                                                                                                                                         Hours

ICF not housed   10/24/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                  11:36:00    0   2              0   0   0   0    0     1    1      0     0.6    0.6    1   1.6
in PIP or MHCB                                                                                                     Standard
                                                                                                                   NonConf
   or TMHU                                                                                                         for 0.30
                                                                                                                     Hours

ICF not housed   10/27/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                                                         0   0    1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                  13:27:00    0   1              0   0   0   0    0     1    1      0     0.27   0.27   1   1.27
in PIP or MHCB                                                                                                     NonConf
                                                                                                                    for 0.27
   or TMHU                                                                                                           Hours


ICF not housed   10/29/2020   Region III   NKSP   RC    RC    ICF   7/17/2020 7:52:00 AM    122.1                                                         0   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 298 of 368
ICF not housed   10/30/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                                                                0   0   1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                                                                0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                                                                0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                                                                0   0   1   0   1    0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1     11/3/2020 4:28:47 PM    Required    11:50:00    1   0   0   0              0   0   1   0   1   1.58    0     1.58   0   1.58
in PIP or MHCB                                                                                                              by policy   Standard
                                                                                                                                        Conf for
   or TMHU                                                                                                                                0.58
                                                                                                                                          Hours
ICF not housed   11/04/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                                                                0   0   2   0   2    0      2      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                                                     09:15:00   0   0   1   0   1    0      1      1     0    1
in PIP or MHCB                                                                                                                                                      Standard
                                                                                                                                                                    Conf for
   or TMHU                                                                                                                                                            0.17
                                                                                                                                                                      Hours
ICF not housed   11/06/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                                                                0   0   1   0   1    0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                                                                0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                                                                0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                         11:50:00    0   1   0   0              0   0   0   1   1    0     0.17   0.17   1   1.17
in PIP or MHCB                                                                                                                          NonConf
                                                                                                                                         for 0.17
   or TMHU                                                                                                                                Hours


ICF not housed   11/10/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1     11/10/2020 2:00:32 PM   SPI not     11:13:00    0   1   0   0              0   0   1   0   1    1     0.43   1.43   0   1.43
in PIP or MHCB                                                                                                               done       Therapeut
                                                                                                                                        icModule
   or TMHU                                                                                                                              NonConf
                                                                                                                                         for 0.43
                                                                                                                                          Hours
ICF not housed   11/11/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                                                                0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                         09:15:00    0   1   0   0              0   0   1   0   1    1     0.2    1.2    0   1.2
in PIP or MHCB                                                                                                                          NonConf
                                                                                                                                         for 0.20
   or TMHU                                                                                                                                Hours


ICF not housed   11/13/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                                                                0   0   1   0   1    0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                                                                0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                                                                0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   NKSP   RC   RC   ICF   7/17/2020 7:52:00 AM    122.1                                                                                0   0   0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   NKSP   RC   RC   ICF   9/10/2020 12:15:00 PM   66.92                                                                                0   0   1   0   1    0      1      1     0    1
in PIP or MHCB
   or TMHU
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 299 of 368
ICF not housed   10/16/2020   Region III   NKSP   RC   RC   ICF   9/10/2020 12:15:00 PM   66.92                                                                                                   0   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   NKSP   RC   RC   ICF   9/10/2020 12:15:00 PM   66.92                                                                                                   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   NKSP   RC   RC   ICF   9/10/2020 12:15:00 PM   66.92                                                                                                   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   NKSP   RC   RC   ICF   9/10/2020 12:15:00 PM   66.92                                                 11:45:00    1   0              0   0              0   0    1     0    1     1.42    0     1.42   0   1.42
in PIP or MHCB                                                                                                                                  Standard
                                                                                                                                                Conf for
   or TMHU                                                                                                                                        0.42
                                                                                                                                                  Hours

ICF not housed   10/20/2020   Region III   NKSP   RC   RC   ICF   9/10/2020 12:15:00 PM   66.92                                                                                                   0   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   NKSP   RC   RC   ICF   9/10/2020 12:15:00 PM   66.92                                                                                                   0   0   2.02   0   2.02    0     2.02   2.02   0   2.02
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   NKSP   RC   RC   ICF   9/10/2020 12:15:00 PM   66.92                                                             0   0   08:45:00   1   0   08:36:00   0   0    1     0    1     0.17    1     1.17   0   1.17
in PIP or MHCB                                                                                                                                                      Standard           Standard
                                                                                                                                                                    Conf for           Conf for
   or TMHU                                                                                                                                                            0.17               0.17
                                                                                                                                                                      Hours              Hours
ICF not housed   10/31/2020   Region III   NKSP   RC   RC   ICF   10/21/2020 2:58:00 PM   25.8                                         Oct 31                                                     0   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                         2020
                                                                                                                                      10:51AM
   or TMHU


ICF not housed   11/01/2020   Region III   NKSP   RC   RC   ICF   10/21/2020 2:58:00 PM   25.8                                        Nov 1                                                       0   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                         2020
                                                                                                                                      9:31AM
   or TMHU


ICF not housed   11/02/2020   Region III   NKSP   RC   RC   ICF   10/21/2020 2:58:00 PM   25.8                                        Nov 2                                                       0   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                         2020
                                                                                                                                      4:26PM
   or TMHU


ICF not housed   11/03/2020   Region III   NKSP   RC   RC   ICF   10/21/2020 2:58:00 PM   25.8                                        Nov 3                                                       0   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                         2020
                                                                                                                                      4:00PM
   or TMHU


ICF not housed   11/04/2020   Region III   NKSP   RC   RC   ICF   10/21/2020 2:58:00 PM   25.8                                        Nov 4                                                       0   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                         2020
                                                                                                                                      5:04PM
   or TMHU


ICF not housed   11/05/2020   Region III   NKSP   RC   RC   ICF   10/21/2020 2:58:00 PM   25.8                                                                                                    0   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   NKSP   RC   RC   ICF   10/21/2020 2:58:00 PM   25.8                                                              0   0   08:21:00   1   0              0   0   0.75   0   0.75   0.67   0.75   1.42   0   1.42
in PIP or MHCB                                                                                                                                                      Standard
                                                                                                                                                                    Conf for
   or TMHU                                                                                                                                                            0.67
                                                                                                                                                                      Hours
ICF not housed   11/07/2020   Region III   NKSP   RC   RC   ICF   10/21/2020 2:58:00 PM   25.8                                                                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   NKSP   RC   RC   ICF   10/21/2020 2:58:00 PM   25.8                                                                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   NKSP   RC   RC   ICF   10/21/2020 2:58:00 PM   25.8                                                                                                    0   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   NKSP   RC   RC   ICF   10/21/2020 2:58:00 PM   25.8      11/10/2020 2:39:08 PM   SPI not             10:40:00    0   1              0   0              0   0    1     0    1      1     0.33   1.33   0   1.33
in PIP or MHCB                                                                                                               done               NonConf
                                                                                                                                                 for 0.33
   or TMHU                                                                                                                                        Hours


ICF not housed   11/11/2020   Region III   NKSP   RC   RC   ICF   10/21/2020 2:58:00 PM   25.8                                                                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 300 of 368
ICF not housed   11/12/2020   Region III   NKSP   RC    RC     ICF    10/21/2020 2:58:00 PM    25.8                                                                                                                                                                       0    0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   NKSP   RC    RC     ICF    10/21/2020 2:58:00 PM    25.8                                                                                                                                                                       0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   NKSP   RC    RC     ICF    10/21/2020 2:58:00 PM    25.8                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   NKSP   RC    RC     ICF    10/21/2020 2:58:00 PM    25.8                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   NKSP   RC    RC     ICF    10/21/2020 2:58:00 PM    25.8                                                                                                                                                                       0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         11/13/2020   Region III   PVSP    ML   WC     GP                                      11/13/2020 4:45:20 PM                           2.73                                                                                                               0    0      0     0    0      0      0      0     0    0
    TMHU         11/14/2020   Region III   PVSP    ML   SNY   MHCB    11/13/2020 3:01:00 PM    2.8     11/13/2020 4:45:20 PM                           2.73                                                                                                               0    0      0     0    0      0      0      0     0    0
    TMHU         11/15/2020   Region III   PVSP    ML   SNY   MHCB    11/13/2020 3:01:00 PM    2.8     11/13/2020 4:45:20 PM                           2.73                                                                                                               0    0      0     0    0      0      0      0     0    0
    TMHU         11/16/2020   Region III   PVSP    ML   SNY   MHCB    11/13/2020 3:01:00 PM    2.8     11/13/2020 4:45:20 PM                           2.73                                                                                                               0    0      0     0    0      0      0      0     0    0
    TMHU         10/15/2020   Region III   PVSP   ASU   SRH   MHCB    10/13/2020 8:19:00 PM    5.62    10/14/2020 12:00:39 AM 10/19/2020 11:59:26 AM   5.5    SRH   EOP                                        12:45:00    1   0               0   0               0.17   1    0      0     0    0     1.08    0     1.08   0   1.08
                                                                                                                                                                                                               Standard
                                                                                                                                                                                                               Conf for
                                                                                                                                                                                                                 1.08
                                                                                                                                                                                                                 Hours
    TMHU         10/16/2020   Region III   PVSP   ASU   SRH   MHCB    10/13/2020 8:19:00 PM    5.62    10/14/2020 12:00:39 AM 10/19/2020 11:59:26 AM   5.5    SRH   EOP                                        14:50:00    1   0   14:05:00    1   0                      0   0.33    0     0    0     0.83    0     0.83   0   0.83
                                                                                                                                                                                                               Standard            CellFront
                                                                                                                                                                                                               Conf for            Conf for
                                                                                                                                                                                                                 0.50                0.33
                                                                                                                                                                                                                 Hours              Hours
    TMHU         10/17/2020   Region III   PVSP   ASU   SRH   MHCB    10/13/2020 8:19:00 PM    5.62    10/14/2020 12:00:39 AM 10/19/2020 11:59:26 AM   5.5    SRH   EOP                                        09:25:00    0   1               0   0                      0   0.75    0     0    0      0     0.75   0.75   0   0.75
                                                                                                                                                                                                               CellFront
                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                               for 0.75
                                                                                                                                                                                                                 Hours
    TMHU         10/18/2020   Region III   PVSP   ASU   SRH   MHCB    10/13/2020 8:19:00 PM    5.62    10/14/2020 12:00:39 AM 10/19/2020 11:59:26 AM   5.5    SRH   EOP   10/18/2020 11:09:04 AM   SPI not     09:38:00    0   1               0   0                      0   0.3     0     0    0      0     0.3    0.3    0   0.3
                                                                                                                                                                                                    done       CellFront
                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                               for 0.30
                                                                                                                                                                                                                 Hours
    TMHU         10/19/2020   Region III   PVSP   ASU   SRH   MHCB    10/13/2020 8:19:00 PM    5.62    10/14/2020 12:00:39 AM 10/19/2020 11:59:26 AM   5.5    SRH   EOP   10/19/2020 11:33:22 AM   SPI not     08:30:00    1   0   08:05:00    1   0   07:30:00           0    0      0     0    0     0.67    0     0.67   0   0.67
                                                                                                                                                                                                    done       Standard            Therapeut           CellFront
                                                                                                                                                                                                               Conf for            icModule            NonCof
                                                                                                                                                                                                                 0.25               Conf for             0.25
                                                                                                                                                                                                                 Hours               0.42               Hours
                                                                                                                                                                                                                                     Hours
    TMHU         10/25/2020   Region III   PVSP   ML    SNY   CCCMS                                    10/25/2020 8:48:10 PM   11/2/2020 9:52:33 AM    7.54   SRH   EOP   10/25/2020 10:44:48 AM Required                                                                 0    0      0     0    0      0      0      0     0    0
                                                                                                                                                                                                 by policy
    TMHU         10/26/2020   Region III   PVSP   ASU   SRH   MHCB    10/25/2020 10:00:00 AM   7.97    10/25/2020 8:48:10 PM   11/2/2020 9:52:33 AM    7.54   SRH   EOP                                        09:16:00    2   0   09:10:00    1   0   09:25:00    0.02   1    0      0     0    0     1.05    0     1.05   0   1.05
                                                                                                                                                                                                               Standard            Therapeut           Standard
                                                                                                                                                                                                               Conf for            icModule            Conf for
                                                                                                                                                                                                                 0.15               Conf for             3.12
                                                                                                                                                                                                                 Hours               0.75                Hours
                                                                                                                                                                                                                                     Hours
    TMHU         10/27/2020   Region III   PVSP   ASU   SRH   MHCB    10/25/2020 10:00:00 AM   7.97    10/25/2020 8:48:10 PM   11/2/2020 9:52:33 AM    7.54   SRH   EOP                                        11:00:00    0   1               0   0                      0   0.57   0.83   0   0.83   0.83   0.57   1.4    0   1.4
                                                                                                                                                                                                               CellFront
                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                for 0.57
                                                                                                                                                                                                                 Hours
    TMHU         10/28/2020   Region III   PVSP   ASU   SRH   MHCB    10/25/2020 10:00:00 AM   7.97    10/25/2020 8:48:10 PM   11/2/2020 9:52:33 AM    7.54   SRH   EOP                                        08:00:00    0   1   09:06:00    1   0                      0    1      0     0    0     0.47    1     1.47   0   1.47
                                                                                                                                                                                                               CellFront           Standard
                                                                                                                                                                                                               NonConf             Conf for
                                                                                                                                                                                                                for 1.00             0.47
                                                                                                                                                                                                                 Hours               Hours
    TMHU         10/29/2020   Region III   PVSP   ASU   SRH   MHCB    10/25/2020 10:00:00 AM   7.97    10/25/2020 8:48:10 PM   11/2/2020 9:52:33 AM    7.54   SRH   EOP                                        09:40:00    1   0   09:40:00    1   0                      0    0     0.42   0   0.42   1.48    0     1.48   0   1.48
                                                                                                                                                                                                               Therapeut           Standard
                                                                                                                                                                                                               icModule            Conf for
                                                                                                                                                                                                                Conf for             0.67
                                                                                                                                                                                                                  0.40               Hours
                                                                                                                                                                                                                 Hours
    TMHU         10/30/2020   Region III   PVSP   ASU   SRH   MHCB    10/25/2020 10:00:00 AM   7.97    10/25/2020 8:48:10 PM   11/2/2020 9:52:33 AM    7.54   SRH   EOP                                        09:05:00    0   1               0   0                      0   0.55    0     0    0      0     0.55   0.55   0   0.55
                                                                                                                                                                                                               CellFront
                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                for 0.55
                                                                                                                                                                                                                 Hours
    TMHU         10/31/2020   Region III   PVSP   ASU   SRH   MHCB    10/25/2020 10:00:00 AM   7.97    10/25/2020 8:48:10 PM   11/2/2020 9:52:33 AM    7.54   SRH   EOP                                        09:03:00    1   0               0   0                      0    0      0     0    0     0.27    0     0.27   0   0.27
                                                                                                                                                                                                               Standard
                                                                                                                                                                                                                Conf for
                                                                                                                                                                                                                  0.27
                                                                                                                                                                                                                 Hours
    TMHU         11/01/2020   Region III   PVSP   ASU   SRH   MHCB    10/25/2020 10:00:00 AM   7.97    10/25/2020 8:48:10 PM   11/2/2020 9:52:33 AM    7.54   SRH   EOP   11/1/2020 10:07:26 AM    Required    09:08:00    1   0               0   0                      0    0      0     0    0     0.73    0     0.73   0   0.73
                                                                                                                                                                                                   by policy   Therapeut
                                                                                                                                                                                                               icModule
                                                                                                                                                                                                                Conf for
                                                                                                                                                                                                                  0.73
                                                                                                                                                                                                                 Hours
    TMHU         11/02/2020   Region III   PVSP   ASU   SRH   MHCB    10/25/2020 10:00:00 AM   7.97    10/25/2020 8:48:10 PM   11/2/2020 9:52:33 AM    7.54   SRH   EOP                                        08:15:00    1   0   08:30:00    1   0   08:31:00           0    0      0     0    0     0.5     0     0.5    0   0.5
                                                                                                                                                                                                               Standard            Standard            Conf for
                                                                                                                                                                                                                Conf for           Conf for              0.12
                                                                                                                                                                                                                  0.25               0.25                Hours
                                                                                                                                                                                                                 Hours               Hours
ICF not housed   10/15/2020   Region III   SATF   ML    EOP    ICF    10/14/2020 10:05:00 AM   33.01                                                                                                                                                                      0    0     0.98   2   2.98    0     0.98   0.98   2   2.98
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 301 of 368
ICF not housed   10/16/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0     0.98   1   1.98    0     0.98   0.98   1   1.98
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                 10:00:00    1   0   0   0   0    0      0     2    2     0.42    0     0.42   2   2.42
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.42
                                                                                                                    Hours
ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0     0.98   1   1.98    0     0.98   0.98   1   1.98
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0     0.98   2   2.98    0     0.98   0.98   2   2.98
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                 12:00:00    1   0   0   0   0    0      0     1    1     0.5     0     0.5    1   1.5
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.50
                                                                                                                    Hours

ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0     0.98   1   1.98    0     0.98   0.98   1   1.98
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                             0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                 11:15:00    0   1   0   0   0   0.25    0     2    2      0     0.25   0.25   2   2.25
in PIP or MHCB                                                                                                    CellFront
                                                                                                                  NonConf
   or TMHU                                                                                                        for 0.25
                                                                                                                   Hours
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 302 of 368
ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                   12:45:00   0   NSG at            0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                      Standard        07:30
                                                                                                                                    Conf for
   or TMHU                                                                                                                            0.08
                                                                                                                                      Hours
ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                              0                     0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   10/14/2020 10:05:00 AM   33.01                                              0   NSG at   NSG at   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                      10:25    17:22

   or TMHU


ICF not housed   11/07/2020   Region III   SATF   ML   VAR   ICF   10/14/2020 10:05:00 AM   33.01                                              0   NSG at   NSG at   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                      06:30    19:37

   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   VAR   ICF   10/14/2020 10:05:00 AM   33.01                                              0   NSG at   NSG at   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                      11:30    17:00

   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   VAR   ICF   10/14/2020 10:05:00 AM   33.01                                              0   NSG at   NSG at   0    0     1    1      0      0      0     1    1
in PIP or MHCB                                                                                                                                      09:07    17:07

   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML   VAR   ICF   10/14/2020 10:05:00 AM   33.01                                              0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   SATF   ML   VAR   ICF   10/14/2020 10:05:00 AM   33.01                                              0   NSG at            0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                      08:20

   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   VAR   ICF   10/14/2020 10:05:00 AM   33.01                                              0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   SATF   ML   VAR   ICF   10/14/2020 10:05:00 AM   33.01                                              0   NSG at            0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                      07:30

   or TMHU


ICF not housed   11/14/2020   Region III   SATF   ML   VAR   ICF   10/14/2020 10:05:00 AM   33.01                                              0   NSG at            0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                      16:00

   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   VAR   ICF   10/14/2020 10:05:00 AM   33.01                                              0   NSG at   NSG at   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                      10:10    16:00

   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   VAR   ICF   10/14/2020 10:05:00 AM   33.01                                              0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM    112                                                0                     0   0.98   0   0.98    0     0.98   0.98   0   0.98
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM    112                                                0                     0   2.92   0   2.92   0.92    2     2.92   0   2.92
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM    112                                                0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM    112                                                0                     0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM    112                                                0                     0   1.98   0   1.98    0     1.98   1.98   0   1.98
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM    112                                                0                     0   0.98   1   1.98    0     0.98   0.98   1   1.98
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 303 of 368
ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0     0.98   0   0.98    0     0.98   0.98   0   0.98
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                10:40:00   0    0      0     3    3      0      0      0     3    3
in PIP or MHCB                                                                                                                                Conf for
                                                                                                                                                0.17
   or TMHU                                                                                                                                      Hours


ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                    11:00:00    0   1   0   0              0    0     0.88   0   0.88    0     1.08   1.08   0   1.08
in PIP or MHCB                                                                                                    NonConf
                                                                                                                   for 0.20
   or TMHU                                                                                                          Hours


ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0     0.83   1   1.83   0.83    0     0.83   1   1.83
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0      1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                    09:38:00    1   0   0   0              0    0     0.97   2   2.97   1.18    0     1.18   2   3.18
in PIP or MHCB                                                                                                    Conf for
                                                                                                                    0.22
   or TMHU                                                                                                          Hours


ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0      1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                    10:35:00    0   1   0   0              0   0.08    0     0    0      0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                    CellFront
                                                                                                                  NonConf
   or TMHU                                                                                                        for 0.08
                                                                                                                   Hours

ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                           0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 304 of 368
ICF not housed   11/09/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                          0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                          0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                          0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                    14:52:00   1   0              0   0   0   0   1.97   0   1.97   1.23   0.98   2.22   0   2.22
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.25
                                                                                                                    Hours

ICF not housed   11/13/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                               0   0   13:15:00   1   0   0   0    2     0    2     0.33    2     2.33   0   2.33
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.33
                                                                                                                                       Hours
ICF not housed   11/14/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                          0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                          0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   EOP   ICF   7/27/2020 10:20:00 AM   112                                                          0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM    67.49                                                        0   0    0     3    3      0      0      0     3    3
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM    67.49                                                        0   0   0.83   0   0.83    0     0.83   0.83   0   0.83
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM    67.49                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM    67.49                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM    67.49                  13:11:00   1   0              0   0   0   0   1.92   0   1.92   0.23   1.92   2.15   0   2.15
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.23
                                                                                                                    Hours

ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM    67.49                                                        0   0   1.98   0   1.98    0     1.98   1.98   0   1.98
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM    67.49                                                        0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM    67.49                                                        0   0    1     1    2      0      1      1     1    2
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM    67.49                                                        0   0   0.83   0   0.83    0     0.83   0.83   0   0.83
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM    67.49                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM    67.49                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 305 of 368
ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                                    0            0   1.77   0   1.77    0     1.77   1.77   0   1.77
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                   15:30:00   1   0              0   0              0            0    0     2    2     0.17    0     0.17   2   2.17
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.17
                                                                                                                    Hours
ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                                    0            0    1     1    2      0      1      1     1    2
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                                    0            0   0.98   1   1.98    0     0.98   0.98   1   1.98
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                                    0            0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                                    0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                                    0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                                    0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                                    0            0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                         09:40:00   0   NSG at   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                          Standard        07:30
                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                0.07
                                                                                                                                                          Hours
ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                   10:28:00   1   0              0   0              0            0    2     0    2     0.12    2     2.12   0   2.12
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.12
                                                                                                                    Hours
ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                              0   0   11:37:00   1   0              0            0   0.67   0   0.67   0.38   0.67   1.05   0   1.05
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.38
                                                                                                                                       Hours
ICF not housed   11/07/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                                    0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                                    0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                   13:00:00   1   0              0   0              0            0    2     2    4     0.17    2     2.17   2   4.17
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.17
                                                                                                                    Hours

ICF not housed   11/10/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                                    0            0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                                    0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                                    0            0   1.97   0   1.97    0     1.97   1.97   0   1.97
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM   67.49                                                                    0            0   0.98   0   0.98    0     0.98   0.98   0   0.98
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 306 of 368
ICF not housed   11/14/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM    67.49                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM    67.49                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   EOP   ICF   9/9/2020 10:32:00 PM    67.49                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                                        0   0   1.97   0   1.97    0     1.97   1.97   0   1.97
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                                        0   0   0.98   1   1.98    0     0.98   0.98   1   1.98
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                  09:45:00   1   0              0   0   0   0    0     1    1     0.5     0     0.5    1   1.5
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.50
                                                                                                                    Hours
ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                             0   0   11:07:00   1   0   0   0   1.25   0   1.25   1.38   0.25   1.63   0   1.63
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.38
                                                                                                                                       Hours
ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                                        0   0   1.97   0   1.97    0     1.97   1.97   0   1.97
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                                        0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                                        0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                  10:30:00   1   0              0   0   0   0    1     1    2      1      1      2     1    3
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          1.00
                                                                                                                    Hours

ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                                        0   0   0.98   1   1.98    0     0.98   0.98   1   1.98
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                                        0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                                        0   0   0.5    1   1.5     0     0.5    0.5    1   1.5
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 307 of 368
ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                  09:45:00    0   1   0   0   0   0.25    0     0    0     0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                    CellFront
                                                                                                                  NonConf
   or TMHU                                                                                                        for 0.25
                                                                                                                   Hours

ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                  10:10:00    1   0   0   0   0    0      0     0    0     0.5    0     0.5    0   0.5
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.50
                                                                                                                    Hours

ICF not housed   11/13/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   EOP   ICF   8/24/2020 11:43:00 AM   83.94                                              0    0      0     0    0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM    124.08                                             0    0      0     1    1     0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM    124.08                                             0    0     1.97   1   2.97   0     1.97   1.97   1   2.97
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 308 of 368
ICF not housed   10/17/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                       09:02:00    1   0              0   0   0    0      1     0    1     1.13    0     1.13   0   1.13
in PIP or MHCB                                                                                                                         Conf for
                                                                                                                                         0.13
   or TMHU                                                                                                                               Hours


ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                   0   0   13:00:00   1   0   0    0     0.83   1   1.83   1.58    0     1.58   1   2.58
in PIP or MHCB                                                                                                                                             Standard
                                                                                                                                                           Conf for
   or TMHU                                                                                                                                                   0.75
                                                                                                                                                             Hours
ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0     0.83   0   0.83   0.83    0     0.83   0   0.83
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                       09:04:00    1   0              0   0   0    0     2.17   1   3.17    1     1.25   2.25   1   3.25
in PIP or MHCB                                                                                                                         Conf for
                                                                                                                                         0.08
   or TMHU                                                                                                                               Hours


ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08     11/2/2020 11:03:43 AM   SPI not   10:55:00    0   1              0   0   0   0.12    0     2    2      0     0.12   0.12   2   2.12
in PIP or MHCB                                                                                                                done     CellFront
                                                                                                                                       NonConf
   or TMHU                                                                                                                             for 0.12
                                                                                                                                        Hours
ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                                              0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 309 of 368
ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                        0            0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                        0            0   0.5    1   1.5    0.5     0     0.5    1   1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                        0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                        0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                        0            0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                  08:56:00   1   0   0   0              0            0   0.35   0   0.35   0.45    0     0.45   0   0.45
in PIP or MHCB                                                                                                    Conf for
                                                                                                                    0.10
   or TMHU                                                                                                          Hours


ICF not housed   11/11/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                        0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                             09:54:00   0            0   0.98   1   1.98   0.98    0     0.98   1   1.98
in PIP or MHCB                                                                                                                               Conf for
                                                                                                                                               0.07
   or TMHU                                                                                                                                     Hours


ICF not housed   11/13/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                        0            0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                        0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   EOP   ICF   7/15/2020 8:14:00 AM   124.08                                                        0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   PF    ICF   7/15/2020 8:14:00 AM   124.08                                                        0   NSG at   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                               09:32

   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM    131.88                                             10:55:00   0            0   1.4    0   1.4    1.4     0     1.4    0   1.4
in PIP or MHCB                                                                                                                               Standard
                                                                                                                                             Conf for
   or TMHU                                                                                                                                     0.08
                                                                                                                                               Hours

ICF not housed   10/16/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM    131.88                  14:40:00   1   0   0   0              0            0   0.98   1   1.98   0.08   0.98   1.07   1   2.07
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.08
                                                                                                                    Hours
ICF not housed   10/17/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM    131.88                                                        0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM    131.88                                                        0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM    131.88                                                        0            0   0.98   2   2.98    0     0.98   0.98   2   2.98
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM    131.88                                                        0            0   0.98   0   0.98    0     0.98   0.98   0   0.98
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM    131.88                                                        0            0   1.98   0   1.98   0.98    1     1.98   0   1.98
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 310 of 368
ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0   1.98   1   2.98    0     1.98   1.98   1   2.98
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                        13:50:00   1   0   0   0   0   0    0     0    0     0.08    0     0.08   0   0.08
in PIP or MHCB                                                                                                                         Standard
                                                                                                                                       Conf for
   or TMHU                                                                                                                               0.08
                                                                                                                                         Hours
ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0   1.72   0   1.72    0     1.72   1.72   0   1.72
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0   1.25   1   2.25    0     1.25   1.25   1   2.25
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0   2.95   0   2.95   0.98   1.97   2.95   0   2.95
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0   0.98   0   0.98    0     0.98   0.98   0   0.98
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88      10/30/2020 2:19:19 PM   SPI not   14:12:00   1   0   0   0   0   0   1.72   0   1.72   0.77    1     1.77   0   1.77
in PIP or MHCB                                                                                                                done     Standard
                                                                                                                                       Conf for
   or TMHU                                                                                                                               0.05
                                                                                                                                         Hours
ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0   1.93   0   1.93   0.97   0.97   1.93   0   1.93
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                        13:30:00   1   0   0   0   0   0    0     0    0     0.08    0     0.08   0   0.08
in PIP or MHCB                                                                                                                         Standard
                                                                                                                                       Conf for
   or TMHU                                                                                                                               0.08
                                                                                                                                         Hours

ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0   1.93   0   1.93    0     1.93   1.93   0   1.93
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   EOP   ICF   7/7/2020 1:00:00 PM   131.88                                                                   0   0   1.95   0   1.95    0     1.95   1.95   0   1.95
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 311 of 368
ICF not housed   11/10/2020   Region III   SATF   ML   EOP   ICF    7/7/2020 1:00:00 PM    131.88                                            0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   SATF   ML   EOP   ICF    7/7/2020 1:00:00 PM    131.88                                            0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   EOP   ICF    7/7/2020 1:00:00 PM    131.88                 15:24:00   1   0   0   0   0   0   1.62   0   1.62   0.8    0.95   1.75   0   1.75
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.13
                                                                                                                    Hours
ICF not housed   11/13/2020   Region III   SATF   ML   EOP   ICF    7/7/2020 1:00:00 PM    131.88                                            0   0   0.83   2   2.83    0     0.83   0.83   2   2.83
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   SATF   ML   EOP   ICF    7/7/2020 1:00:00 PM    131.88                                            0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   EOP   ICF    7/7/2020 1:00:00 PM    131.88                                            0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   EOP   ICF    7/7/2020 1:00:00 PM    131.88                                            0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ML   SNY   ICF   8/11/2020 11:31:00 AM    77.1                                             0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   SATF   ML   SNY   ICF   8/11/2020 11:31:00 AM    77.1                                             0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   SATF   ML   SNY   ICF   8/11/2020 11:31:00 AM    77.1                                             0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   SNY   ICF   8/11/2020 11:31:00 AM    77.1                                             0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   SNY   ICF   8/11/2020 11:31:00 AM    77.1                                             0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ML   SNY   ICF   8/11/2020 11:31:00 AM    77.1                                             0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   SATF   ML   SNY   ICF   8/11/2020 11:31:00 AM    77.1                  14:22:00   1   0   0   0   0   0    0     0    0     0.13    0     0.13   0   0.13
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.13
                                                                                                                    Hours
ICF not housed   10/22/2020   Region III   SATF   ML   SNY   ICF   8/11/2020 11:31:00 AM    77.1                                             0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   SNY   ICF   8/11/2020 11:31:00 AM    77.1                                             0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML   SNY   ICF   8/11/2020 11:31:00 AM    77.1                                             0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   SNY   ICF   8/11/2020 11:31:00 AM    77.1                                             0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   SNY   ICF   8/11/2020 11:31:00 AM    77.1                                             0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 312 of 368
ICF not housed   10/27/2020   Region III   SATF   ML   SNY   ICF   8/11/2020 11:31:00 AM    77.1     10/27/2020 2:20:51 PM   SPI not                              10:47:00   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                done                                Standard
                                                                                                                                                                  Conf for
   or TMHU                                                                                                                                                          1.40
                                                                                                                                                                    Hours
ICF not housed   10/15/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0   0.92   2   2.92   0.92    0     0.92   2   2.92
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                      08:52:00   1   0   0   0              0   0    0     2    2     0.23    0     0.23   2   2.23
in PIP or MHCB                                                                                                                         Conf for
                                                                                                                                         0.23
   or TMHU                                                                                                                               Hours


ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0   0.98   1   1.98    0     0.98   0.98   1   1.98
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0    1     2    3      1      0      1     2    3
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                      09:28:00   1   0   0   0              0   0   0.83   1   1.83   0.93    0     0.93   1   1.93
in PIP or MHCB                                                                                                                         Conf for
                                                                                                                                         0.10
   or TMHU                                                                                                                               Hours


ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0   0.97   2   2.97   0.97    0     0.97   2   2.97
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                 09:43:00   0   0    0     1    1      0      0      0     1    1
in PIP or MHCB                                                                                                                                                    Conf for
                                                                                                                                                                    0.03
   or TMHU                                                                                                                                                          Hours


ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                            0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 313 of 368
ICF not housed   11/02/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91    11/2/2020 10:36:09 AM   Required    10:24:00    0   1              0   0   0   0.08    0     1    1      0     0.08   0.08   1   1.08
in PIP or MHCB                                                                                                                by policy   CellFront
                                                                                                                                          NonConf
   or TMHU                                                                                                                                for 0.08
                                                                                                                                           Hours
ICF not housed   11/03/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                               0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                               0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                               0    0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                               0    0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                               0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                               0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91                                        09:03:00    1   0              0   0   0    0     0.97   0   0.97   1.08    0     1.08   0   1.08
in PIP or MHCB                                                                                                                            Conf for
                                                                                                                                            0.12
   or TMHU                                                                                                                                  Hours


ICF not housed   11/10/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                               0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                               0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                               0    0     0.98   1   1.98   0.98    0     0.98   1   1.98
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                    0   0   11:30:00   1   0   0    0      0     2    2     0.42    0     0.42   2   2.42
in PIP or MHCB                                                                                                                                                Standard
                                                                                                                                                              Conf for
   or TMHU                                                                                                                                                      0.42
                                                                                                                                                                Hours
ICF not housed   11/14/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                               0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                               0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML    EOP   ICF   7/16/2020 12:21:00 PM   122.91                                                                               0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ASU   SRH   ICF    6/3/2020 4:49:00 PM    165.73                                        13:00:00    0   1              0   0   0   0.23    0     0    0      0     0.23   0.23   0   0.23
in PIP or MHCB                                                                                                                            CellFront
                                                                                                                                          NonConf
   or TMHU                                                                                                                                for 0.23
                                                                                                                                           Hours
ICF not housed   10/16/2020   Region III   SATF   ML    EOP   ICF    6/3/2020 4:49:00 PM    165.73                                                                               0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   SATF   ML    EOP   ICF    6/3/2020 4:49:00 PM    165.73                                                                               0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML    EOP   ICF    6/3/2020 4:49:00 PM    165.73                                                                               0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 314 of 368
ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                                                        0   0   1.83   0   1.83    0     1.83   1.83   0   1.83
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                       14:24:00   1   0              0   0              0   0    0     1    1     0.6     0     0.6    1   1.6
in PIP or MHCB                                                                                                                        Standard
                                                                                                                                      Conf for
   or TMHU                                                                                                                              0.60
                                                                                                                                        Hours
ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                                                        0   0   0.92   2   2.92    0     0.92   0.92   2   2.92
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                  0   0   12:33:00   1   0              0   0   0.83   0   0.83   0.42   0.83   1.25   0   1.25
in PIP or MHCB                                                                                                                                           Standard
                                                                                                                                                         Conf for
   or TMHU                                                                                                                                                 0.42
                                                                                                                                                           Hours
ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                                                        0   0   0.92   1   1.92    0     0.92   0.92   1   1.92
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                                                        0   0   1.67   0   1.67    0     1.67   1.67   0   1.67
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                                                        0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                                             13:10:00   0   0    0     1    1      0      0      0     1    1
in PIP or MHCB                                                                                                                                                              Standard
                                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                                    0.23
                                                                                                                                                                              Hours

ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                       15:29:00   1   0   13:22:00   1   0              0   0   1.67   0   1.67   1.43   1.67   3.1    0   3.1
in PIP or MHCB                                                                                                                        Standard           Standard
                                                                                                                                      Conf for           Conf for
   or TMHU                                                                                                                              0.88               0.55
                                                                                                                                        Hours              Hours
ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                                                        0   0   1.88   0   1.88    0     1.88   1.88   0   1.88
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73      11/1/2020 10:12:15 PM   Update                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                                                        0   0   0.83   0   0.83    0     0.83   0.83   0   0.83
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                                                        0   0   2.08   0   2.08    0     2.08   2.08   0   2.08
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                       12:15:00   1   0              0   0              0   0   0.98   0   0.98   0.25   0.98   1.23   0   1.23
in PIP or MHCB                                                                                                                        Standard
                                                                                                                                      Conf for
   or TMHU                                                                                                                              0.25
                                                                                                                                        Hours
ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                                                        0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   6/3/2020 4:49:00 PM   165.73                                                                                        0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 315 of 368
ICF not housed   11/07/2020   Region III   SATF   ML    EOP   ICF    6/3/2020 4:49:00 PM    165.73                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML    EOP   ICF    6/3/2020 4:49:00 PM    165.73                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML    EOP   ICF    6/3/2020 4:49:00 PM    165.73                                                    0             0     1.92   1   2.92    0     1.92   1.92   1   2.92
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML    EOP   ICF    6/3/2020 4:49:00 PM    165.73                                                    0             0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   SATF   ML    EOP   ICF    6/3/2020 4:49:00 PM    165.73                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML    EOP   ICF    6/3/2020 4:49:00 PM    165.73                        13:31:00    1   0   0   0   0             0      1     0    1     1.48    1     2.48   0   2.48
in PIP or MHCB                                                                                                            Standard
                                                                                                                          Conf for
   or TMHU                                                                                                                  1.48
                                                                                                                            Hours
ICF not housed   11/13/2020   Region III   SATF   ML    EOP   ICF    6/3/2020 4:49:00 PM    165.73                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   SATF   ML    EOP   ICF    6/3/2020 4:49:00 PM    165.73                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML    EOP   ICF    6/3/2020 4:49:00 PM    165.73                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML    EOP   ICF    6/3/2020 4:49:00 PM    165.73                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ASU   SRH   ICF   4/30/2020 10:47:00 AM   199.98                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   SATF   ASU   SRH   ICF   4/30/2020 10:47:00 AM   199.98                                                    0             0      2     0    2      2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   SATF   ASU   SRH   ICF   4/30/2020 10:47:00 AM   199.98                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ASU   SRH   ICF   4/30/2020 10:47:00 AM   199.98                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ASU   SRH   ICF   4/30/2020 10:47:00 AM   199.98                                                    0             0     0.9    0   0.9    0.9     0     0.9    0   0.9
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ASU   SRH   ICF   4/30/2020 10:47:00 AM   199.98                        10:45:00    0   1   0   0   0            0.25    0     0    0      0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                            CellFront
                                                                                                                          NonConf
   or TMHU                                                                                                                for 0.25
                                                                                                                           Hours
ICF not housed   10/21/2020   Region III   SATF   ASU   SRH   ICF   4/30/2020 10:47:00 AM   199.98                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ASU   SRH   ICF   4/30/2020 10:47:00 AM   199.98                                                    0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML    SNY   ICF   4/30/2020 10:47:00 AM   199.98               Oct 23                               0   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                   2020                                      17:58
                                                                                                                10:39AM
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 316 of 368
ICF not housed   10/24/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                                         0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 10:16    16:00

   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                                         0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 10:00    16:30

   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98              Oct 26                                                     0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                  2020                                                           10:39    15:14
                                                                                                               8:36AM
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98              Oct 27   10:15:00    0   1              0   0              0   NSG at            0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                  2020    CellFront                                              10:15
                                                                                                               1:24PM   NonConf
   or TMHU                                                                                                              for 0.08
                                                                                                                         Hours

ICF not housed   10/28/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                                         0   NSG at             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 21:23

   or TMHU


ICF not housed   10/29/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                                   0   0   11:34:00   1   0              0   NSG at   NSG at    0     0   0   0   0.48    0     0.48   0   0.48
in PIP or MHCB                                                                                                                              Standard                           10:00    17:40
                                                                                                                                            Conf for
   or TMHU                                                                                                                                    0.48
                                                                                                                                              Hours
ICF not housed   10/30/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                                         0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 10:05    14:45

   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                                         0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 09:15    16:10

   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                                         0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 12:30    19:56

   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                                         0   NSG at   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                 10:38    15:00

   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                       13:05:00    0   1              0   0              0   NSG at            0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                          CellFront                                              11:06
                                                                                                                        NonConf
   or TMHU                                                                                                              for 0.17
                                                                                                                         Hours

ICF not housed   11/04/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                       12:36:00    0   1              0   0              0                     0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                          CellFront
                                                                                                                        NonConf
   or TMHU                                                                                                              for 0.12
                                                                                                                         Hours

ICF not housed   11/06/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                       09:20:00    0   1              0   0              0                     0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                          CellFront
                                                                                                                        NonConf
   or TMHU                                                                                                              for 0.17
                                                                                                                         Hours
ICF not housed   11/10/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                              09:08:00   0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                 Standard
                                                                                                                                                               Conf for
   or TMHU                                                                                                                                                       0.10
                                                                                                                                                                 Hours

ICF not housed   11/11/2020   Region III   SATF   ML   SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                                         0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 317 of 368
ICF not housed   11/12/2020   Region III   SATF   ML    SNY   ICF   4/30/2020 10:47:00 AM   199.98                     0   0   09:38:00    0   1   0   0.28    0     0    0      0     0.28   0.28   0   0.28
in PIP or MHCB                                                                                                                 CellFront
                                                                                                                               NonCof
   or TMHU                                                                                                                       0.28
                                                                                                                                Hours
ICF not housed   11/13/2020   Region III   SATF   ML    SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                 0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   SATF   ML    SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                 0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML    SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                 0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML    SNY   ICF   4/30/2020 10:47:00 AM   199.98                                                 0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM    76.9                                                  0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM    76.9                                                  0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM    76.9                                                  0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM    76.9                                                  0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM    76.9                                                  0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM    76.9                                                  0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM    76.9                                                  0    0     0.48   0   0.48   0.48    0     0.48   0   0.48
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM    76.9                                                  0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM    76.9                                                  0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM    76.9                                                  0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM    76.9                                                  0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM    76.9                                                  0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM    76.9                                                  0    0     0.8    0   0.8    0.8     0     0.8    0   0.8
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM    76.9                                                  0    0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 318 of 368
ICF not housed   10/29/2020   Region III   SATF   ASU   SRH   ICF   8/31/2020 12:41:00 PM   76.9                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                   09:51:00   1   0              0   0              0   0   0   0   0   0.47   0   0.47   0   0.47
in PIP or MHCB                                                                                                     Standard
                                                                                                                   Conf for
   or TMHU                                                                                                           0.47
                                                                                                                     Hours
ICF not housed   10/31/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                              0   0   09:08:00   1   0              0   0   0   0   0   0.97   0   0.97   0   0.97
in PIP or MHCB                                                                                                                        Standard
                                                                                                                                      Conf for
   or TMHU                                                                                                                              0.97
                                                                                                                                        Hours
ICF not housed   11/03/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                   11:45:00   1   0              0   0              0   0   0   0   0   0.97   0   0.97   0   0.97
in PIP or MHCB                                                                                                     Standard
                                                                                                                   Conf for
   or TMHU                                                                                                           0.97
                                                                                                                     Hours
ICF not housed   11/07/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                                                         09:17:00   0   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                           Standard
                                                                                                                                                         Conf for
   or TMHU                                                                                                                                                 0.12
                                                                                                                                                           Hours

ICF not housed   11/11/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                   12:41:00   1   0              0   0              0   0   0   0   0   0.37   0   0.37   0   0.37
in PIP or MHCB                                                                                                     Standard
                                                                                                                   Conf for
   or TMHU                                                                                                           0.37
                                                                                                                     Hours

ICF not housed   11/13/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML    SNY   ICF   8/31/2020 12:41:00 PM   76.9                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 319 of 368
ICF not housed   10/20/2020   Region III   SATF   ML   CTC   EOPMod                                     10/20/2020 5:32:18 PM   SPI not   10:11:00   1   0              0   0   11:16:00   0   NSG at   0   0   0   0   0.07   0   0.07   0   0.07
in PIP or MHCB                                                                                                                   done     Bedside                               Standard        07:05
                                                                                                                                          Conf for                              Conf for
   or TMHU                                                                                                                                  0.07                                  0.18
                                                                                                                                           Hours                                  Hours
ICF not housed   10/21/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                                                                        0   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                                                  08:14

   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                                                                        0   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                                                  07:00

   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                       12:00:00   1   0              0   0              0            0   0   0   0   0.25   0   0.25   0   0.25
in PIP or MHCB                                                                                                                            Bedside
                                                                                                                                          Conf for
   or TMHU                                                                                                                                  0.25
                                                                                                                                           Hours
ICF not housed   10/24/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                                                                        0   NSG at   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                                                  07:23

   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                       12:11:00   1   0              0   0              0   NSG at   0   0   0   0   0.23   0   0.23   0   0.23
in PIP or MHCB                                                                                                                            Bedside                                               07:35
                                                                                                                                          Conf for
   or TMHU                                                                                                                                  0.23
                                                                                                                                           Hours

ICF not housed   10/28/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                       10:32:00   1   0              0   0              0            0   0   0   0   0.47   0   0.47   0   0.47
in PIP or MHCB                                                                                                                            Standard
                                                                                                                                          Conf for
   or TMHU                                                                                                                                  0.47
                                                                                                                                            Hours
ICF not housed   10/31/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                                  0   0   13:30:00   1   0              0            0   0   0   0   0.22   0   0.22   0   0.22
in PIP or MHCB                                                                                                                                               Bedside
                                                                                                                                                             Conf for
   or TMHU                                                                                                                                                     0.22
                                                                                                                                                              Hours

ICF not housed   11/02/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                       10:00:00   1   0              0   0              0            0   0   0   0   0.43   0   0.43   0   0.43
in PIP or MHCB                                                                                                                            Standard
                                                                                                                                          Conf for
   or TMHU                                                                                                                                  0.43
                                                                                                                                            Hours

ICF not housed   11/04/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                       10:31:00   1   0              0   0              0            0   0   0   0   0.48   0   0.48   0   0.48
in PIP or MHCB                                                                                                                            Standard
                                                                                                                                          Conf for
   or TMHU                                                                                                                                  0.48
                                                                                                                                            Hours
ICF not housed   11/07/2020   Region III   SATF   ML   CTC    ICF     10/20/2020 12:36:00 PM   26.9                                                                                        0            0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 320 of 368
ICF not housed   11/08/2020   Region III   SATF   ML   CTC   ICF   10/20/2020 12:36:00 PM   26.9                                                                   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   CTC   ICF   10/20/2020 12:36:00 PM   26.9                                                                   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML   CTC   ICF   10/20/2020 12:36:00 PM   26.9                  10:00:00   1   0              0   0              0   0    0     0    0     0.53    0     0.53   0   0.53
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.53
                                                                                                                    Hours
ICF not housed   11/11/2020   Region III   SATF   ML   CTC   ICF   10/20/2020 12:36:00 PM   26.9                                                                   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   CTC   ICF   10/20/2020 12:36:00 PM   26.9                                                        10:20:00   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                          Standard
                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                0.07
                                                                                                                                                          Hours
ICF not housed   11/13/2020   Region III   SATF   ML   CTC   ICF   10/20/2020 12:36:00 PM   26.9                                                                   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   SATF   ML   CTC   ICF   10/20/2020 12:36:00 PM   26.9                                                                   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   CTC   ICF   10/20/2020 12:36:00 PM   26.9                             0   0   11:22:00   1   0              0   0    0     0    0     0.12    0     0.12   0   0.12
in PIP or MHCB                                                                                                                       Bedside
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.12
                                                                                                                                      Hours
ICF not housed   11/16/2020   Region III   SATF   ML   CTC   ICF   10/20/2020 12:36:00 PM   26.9                                                                   0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ML   EOP   ICF    9/10/2020 2:26:00 PM    66.83                                                                  0   0   1.82   1   2.82    0     1.82   1.82   1   2.82
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   SATF   ML   EOP   ICF    9/10/2020 2:26:00 PM    66.83                 14:00:00   1   0              0   0              0   0   0.83   0   0.83   0.42   0.83   1.25   0   1.25
in PIP or MHCB                                                                                                      Yard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.42
                                                                                                                   Hours
ICF not housed   10/17/2020   Region III   SATF   ML   EOP   ICF    9/10/2020 2:26:00 PM    66.83                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   EOP   ICF    9/10/2020 2:26:00 PM    66.83                            0   0   09:31:00   1   0              0   0    0     0    0     0.28    0     0.28   0   0.28
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.28
                                                                                                                                       Hours

ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF    9/10/2020 2:26:00 PM    66.83                                                                  0   0   1.92   0   1.92    0     1.92   1.92   0   1.92
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF    9/10/2020 2:26:00 PM    66.83                                                                  0   0    2     0    2      0      2      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF    9/10/2020 2:26:00 PM    66.83                                                                  0   0    1     1    2      0      1      1     1    2
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF    9/10/2020 2:26:00 PM    66.83                                                                  0   0    2     0    2      0      2      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF    9/10/2020 2:26:00 PM    66.83                 14:00:00   1   0              0   0              0   0   0.83   0   0.83   0.67   0.83   1.5    0   1.5
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.67
                                                                                                                    Hours
ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF    9/10/2020 2:26:00 PM    66.83                                                                  0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 321 of 368
ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0             0     1.77   0   1.77    0     1.77   1.77   0   1.77
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0             0     0.92   1   1.92    0     0.92   0.92   1   1.92
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                          13:55:00   0             0      1     1    2      0      1      1     1    2
in PIP or MHCB                                                                                                                                           Standard
                                                                                                                                                         Conf for
   or TMHU                                                                                                                                                 0.08
                                                                                                                                                           Hours

ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0             0     0.98   0   0.98    0     0.98   0.98   0   0.98
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                   10:00:00    0   1              0   0              0            0.25    0     2    2      0     0.25   0.25   2   2.25
in PIP or MHCB                                                                                                    CellFront
                                                                                                                  NonConf
   or TMHU                                                                                                        for 0.25
                                                                                                                   Hours
ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0             0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                           07:30

   or TMHU


ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0             0      1     1    2      0      1      1     1    2
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                   14:00:00    1   0              0   0              0             0     0.67   0   0.67   0.67   0.67   1.33   0   1.33
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.67
                                                                                                                    Hours

ICF not housed   11/07/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                               0   0   11:54:00   1   0              0             0      2     1    3     0.23    2     2.23   1   3.23
in PIP or MHCB                                                                                                                        Standard
                                                                                                                                      Conf for
   or TMHU                                                                                                                              0.23
                                                                                                                                        Hours
ICF not housed   11/10/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0             0      1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                                     0             0     1.97   0   1.97    0     1.97   1.97   0   1.97
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 322 of 368
ICF not housed   11/13/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                   12:30:00   1   0   0   0              0   0    0     1    1     0.75    0     0.75   1   1.75
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.75
                                                                                                                    Hours
ICF not housed   11/14/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   EOP   ICF   9/10/2020 2:26:00 PM   66.83                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                  08:40:00   1   0   0   0              0   0   0.98   0   0.98   1.32    0     1.32   0   1.32
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.33
                                                                                                                    Hours
ICF not housed   10/16/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                        0   0   2.95   0   2.95    0     2.95   2.95   0   2.95
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                        0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                        0   0   1.98   0   1.98    1     0.98   1.98   0   1.98
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                        0   0   1.83   0   1.83   0.83    1     1.83   0   1.83
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                  08:50:00   1   0   0   0   09:40:00   0   0    1     1    2     0.17    1     1.17   1   2.17
in PIP or MHCB                                                                                                    Standard                   Standard
                                                                                                                  Conf for                   Conf for
   or TMHU                                                                                                          0.17                       0.17
                                                                                                                    Hours                      Hours
ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                        0   0   0.83   0   0.83   0.83    0     0.83   0   0.83
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                        0   0   0.73   0   0.73    0     0.73   0.73   0   0.73
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                        0   0   3.17   0   3.17   0.92   2.25   3.17   0   3.17
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                        0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                  09:15:00   1   0   0   0              0   0   0.98   0   0.98   0.25   0.98   1.23   0   1.23
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.25
                                                                                                                    Hours
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 323 of 368
ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87     11/2/2020 1:22:12 PM   SPI not   10:00:00   0   1   0   0   0   0    0     2    2      0     0.25   0.25   2   2.25
in PIP or MHCB                                                                                                               done     Standard
                                                                                                                                      NonConf
   or TMHU                                                                                                                            for 0.25
                                                                                                                                        Hours

ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0   0.93   0   0.93    0     0.93   0.93   0   0.93
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0   1.48   0   1.48   0.5    0.98   1.48   0   1.48
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0   0.6    0   0.6    0.6     0     0.6    0   0.6
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                      08:35:00   1   0   0   0   0   0   0.98   1   1.98   1.23    0     1.23   1   2.23
in PIP or MHCB                                                                                                                        Standard
                                                                                                                                      Conf for
   or TMHU                                                                                                                              0.25
                                                                                                                                        Hours
ICF not housed   11/13/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0   1.5    0   1.5     0     1.5    1.5    0   1.5
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   EOP   ICF   6/29/2020 1:15:00 PM   139.87                                                                 0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                                  0   0    0     3    3      0      0      0     3    3
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 324 of 368
ICF not housed   10/16/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                   14:40:00   1   0              0   0   0   0    0     2    2     0.3     0     0.3    2   2.3
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.30
                                                                                                                    Hours
ICF not housed   10/17/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                         0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                   15:18:00   1   0              0   0   0   0    0     2    2     0.25    0     0.25   2   2.25
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.25
                                                                                                                    Hours
ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                         0   0    1     1    2      0      1      1     1    2
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                         0   0    1     1    2      0      1      1     1    2
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                   11:52:00   1   0   12:00:00   1   0   0   0    0     2    2     0.73    0     0.73   2   2.73
in PIP or MHCB                                                                                                    Standard           Standard
                                                                                                                  Conf for           Conf for
   or TMHU                                                                                                          0.38               0.35
                                                                                                                    Hours              Hours

ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                         0   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                   12:21:00   1   0              0   0   0   0   0.92   2   2.92   0.2    0.92   1.12   2   3.12
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.20
                                                                                                                    Hours
ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                         0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                         0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                   08:25:00   1   0              0   0   0   0    0     3    3     0.08    0     0.08   3   3.08
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.08
                                                                                                                    Hours

ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                         0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 325 of 368
ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                          14:32:00    0   1   0   0   13:30:00   0   NSG at            0.08    0     0    0      0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                           CellFront                   Standard        07:30
                                                                                                                         NonConf                     Conf for
   or TMHU                                                                                                               for 0.08                      0.08
                                                                                                                          Hours                        Hours
ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                                 0                      0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                          11:25:00    1   0   0   0              0                      0     0.67   0   0.67   0.57   0.67   1.23   0   1.23
in PIP or MHCB                                                                                                           Standard
                                                                                                                         Conf for
   or TMHU                                                                                                                 0.57
                                                                                                                           Hours
ICF not housed   11/07/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                                 0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                                 0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                                 0                      0      1     2    3      0      1      1     2    3
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                          09:30:00    1   0   0   0              0                      0      0     1    1     0.25    0     0.25   1   1.25
in PIP or MHCB                                                                                                           Standard
                                                                                                                         Conf for
   or TMHU                                                                                                                 0.25
                                                                                                                           Hours
ICF not housed   11/11/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                                 0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                                 0                      0     0.98   1   1.98    0     0.98   0.98   1   1.98
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                          09:00:00    1   0   0   0              0                      0      0     1    1      1      0      1     1    2
in PIP or MHCB                                                                                                           Standard
                                                                                                                         Conf for
   or TMHU                                                                                                                 1.00
                                                                                                                           Hours

ICF not housed   11/14/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                                 0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                                 0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   EOP   ICF   10/7/2020 2:32:00 PM   39.82                                                                 0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   10/5/2020 1:39:00 PM   41.86                Oct 20                                           0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                  2020
                                                                                                               1:31PM
   or TMHU


ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   10/5/2020 1:39:00 PM   41.86                Oct 21                                           0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                  2020
                                                                                                               1:30PM
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   10/5/2020 1:39:00 PM   41.86                Oct 22                                           0                      0      0     3    3      0      0      0     3    3
in PIP or MHCB                                                                                                  2020
                                                                                                               3:01PM
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   10/5/2020 1:39:00 PM   41.86                                                                 0   NSG at   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                       08:46    14:30

   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML   VAR   ICF   10/5/2020 1:39:00 PM   41.86                 Oct 24                                          0   NSG at   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                  2020                                                 12:31    17:20
                                                                                                               11:38AM
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   VAR   ICF   10/5/2020 1:39:00 PM   41.86                Oct 25                                           0   NSG at   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                  2020                                                 10:11    17:13
                                                                                                               1:17PM
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 326 of 368
ICF not housed   10/26/2020   Region III   SATF   ML   VAR   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0   NSG at   NSG at    0     0     1   1     0      0      0     1    1
in PIP or MHCB                                                                                                                                                                      09:30    18:45

   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   VAR   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0   NSG at   NSG at    0     2.5   2   4.5   0     2.5    2.5    2   4.5
in PIP or MHCB                                                                                                                                                                      12:44    17:00

   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ML   VAR   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0   NSG at   NSG at    0     0     2   2     0      0      0     2    2
in PIP or MHCB                                                                                                                                                                      10:43    15:00

   or TMHU


ICF not housed   10/29/2020   Region III   SATF   ML   VAR   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0   NSG at   NSG at    0     0     1   1     0      0      0     1    1
in PIP or MHCB                                                                                                                                                                      10:00    18:59

   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML   VAR   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0   NSG at   NSG at    0     0     1   1     0      0      0     1    1
in PIP or MHCB                                                                                                                                                                      09:22    15:24

   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   VAR   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0   NSG at   NSG at    0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                                                      10:50    19:13

   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   VAR   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0   NSG at   NSG at    0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                                                      10:00    14:45

   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   VAR   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0   NSG at   NSG at    0     0     2   2     0      0      0     2    2
in PIP or MHCB                                                                                                                                                                      11:30    16:16

   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   VAR   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0   NSG at             0     0     1   1     0      0      0     1    1
in PIP or MHCB                                                                                                                                                                      09:20

   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML   VAR   ICF   10/5/2020 1:39:00 PM   41.86      11/4/2020 11:48:57 AM   SPI not   10:06:00    0   1               0   0   0   NSG at   NSG at   0.07   0     1   1     0     0.07   0.07   1   1.07
in PIP or MHCB                                                                                                                done     CellFront                                    08:42    15:42
                                                                                                                                       NonConf
   or TMHU                                                                                                                             for 0.07
                                                                                                                                        Hours
ICF not housed   11/05/2020   Region III   SATF   ML   VAR   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0   NSG at   NSG at    0     0     0   0     0      0      0     0    0
in PIP or MHCB                                                                                                                                                                      08:00    16:54

   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   VAR   ICF   10/5/2020 1:39:00 PM   41.86                                                    0   0   08:26:00    0   1   0   NSG at            0.33   1     1   2     1     0.33   1.33   1   2.33
in PIP or MHCB                                                                                                                                             CellFront                11:50
                                                                                                                                                           NonCof
   or TMHU                                                                                                                                                   0.33
                                                                                                                                                            Hours
ICF not housed   11/07/2020   Region III   SATF   ML   EOP   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0                      0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   EOP   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0                      0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   EOP   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0                      0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML   EOP   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0                      0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   SATF   ML   EOP   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0                      0     0     0   0     0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   EOP   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0                      0     0.9   1   1.9   0.9    0     0.9    1   1.9
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   SATF   ML   EOP   ICF   10/5/2020 1:39:00 PM   41.86                                                                                0                      0     0     2   2     0      0      0     2    2
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 327 of 368
ICF not housed   11/14/2020   Region III   SATF   ML   EOP   ICF   10/5/2020 1:39:00 PM    41.86                                                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   EOP   ICF   10/5/2020 1:39:00 PM    41.86                                                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   EOP   ICF   10/5/2020 1:39:00 PM    41.86                                                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                                                                         0   0   1.83   1   2.83    0     1.83   1.83   1   2.83
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                                  10:33:00    1   0              0   0   0   0   0.98   1   1.98   0.2    0.98   1.18   1   2.18
in PIP or MHCB                                                                                                                                    Standard
                                                                                                                                                  Conf for
   or TMHU                                                                                                                                          0.20
                                                                                                                                                    Hours
ICF not housed   10/17/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                                              0   0   10:32:00   1   0   0   0    0     0    0     0.27    0     0.27   0   0.27
in PIP or MHCB                                                                                                                                                        Standard
                                                                                                                                                                      Conf for
   or TMHU                                                                                                                                                              0.27
                                                                                                                                                                        Hours
ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96     10/20/2020 12:50:00 PM   SPI not             10:00:00    2   0              0   0   0   0    1     1    2     2.32    1     3.32   1   4.32
in PIP or MHCB                                                                                                                 done               Standard
                                                                                                                                                  Conf for
   or TMHU                                                                                                                                          1.00
                                                                                                                                                    Hours
ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                        Oct 21                                           0   0   0.98   1   1.98    0     0.98   0.98   1   1.98
in PIP or MHCB                                                                                                                           2020
                                                                                                                                        2:48PM
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                        Oct 22                                           0   0    0     2    2      0      0      0     2    2
in PIP or MHCB                                                                                                                           2020
                                                                                                                                        8:31AM
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                        Oct 23                                           0   0    0     2    2      0      0      0     2    2
in PIP or MHCB                                                                                                                           2020
                                                                                                                                        8:25AM
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                                                                         0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                         Oct 26               0   0   13:57:00   1   0   0   0    0     1    1     0.2     0     0.2    1   1.2
in PIP or MHCB                                                                                                                           2020                         Standard
                                                                                                                                        10:39AM                       Conf for
   or TMHU                                                                                                                                                              0.20
                                                                                                                                                                        Hours

ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                                                                         0   0    0     3    3      0      0      0     3    3
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                                                                         0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                                                                         0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                                  15:00:00    0   2              0   0   0   2    0     3    3      0      2      2     3    5
in PIP or MHCB                                                                                                                                    CellFront
                                                                                                                                                  NonConf
   or TMHU                                                                                                                                        for 1.00
                                                                                                                                                   Hours
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 328 of 368
ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0            0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0   NSG at   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                    07:30

   or TMHU


ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                  14:00:00   1   0   0   0   0            0    1     0    1     0.98    1     1.98   0   1.98
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.98
                                                                                                                    Hours
ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0            0   0.67   1   1.67    0     0.67   0.67   1   1.67
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0            0    1     2    3      0      1      1     2    3
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0            0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0            0   1.97   0   1.97    0     1.97   1.97   0   1.97
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                  15:00:00   1   0   0   0   0            0    0     0    0      1      0      1     0    1
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          1.00
                                                                                                                    Hours
ICF not housed   11/14/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   EOP   ICF   9/22/2020 11:14:00 AM   54.96                                             0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM    131.93                 09:19:00   1   0   0   0   0            0    0     0    0     0.68    0     0.68   0   0.68
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.68
                                                                                                                    Hours

ICF not housed   10/16/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM    131.93                                            0            0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 329 of 368
ICF not housed   10/17/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                  13:16:00   1   0              0   0   0   0   0   0   0   0.77   0   0.77   0   0.77
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.77
                                                                                                                    Hours

ICF not housed   10/21/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                  14:52:00   1   0              0   0   0   0   0   0   0   0.73   0   0.73   0   0.73
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.73
                                                                                                                    Hours

ICF not housed   10/30/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                        0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                             0   0   12:14:00   1   0   0   0   0   0   0   0.4    0   0.4    0   0.4
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.40
                                                                                                                                       Hours
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 330 of 368
ICF not housed   11/05/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93     11/5/2020 10:16:58 AM   Required    09:00:00   1   0   0   0   0   0    0     0    0     0.82    0     0.82   0   0.82
in PIP or MHCB                                                                                                               by policy   Standard
                                                                                                                                         Conf for
   or TMHU                                                                                                                                 0.82
                                                                                                                                           Hours
ICF not housed   11/06/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                         10:42:00   1   0   0   0   0   0    0     0    0     0.67    0     0.67   0   0.67
in PIP or MHCB                                                                                                                           Standard
                                                                                                                                         Conf for
   or TMHU                                                                                                                                 0.67
                                                                                                                                           Hours
ICF not housed   11/13/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   SNY   ICF   7/7/2020 11:50:00 AM   131.93                                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                          10:40:00   1   0   0   0   0   0   0.83   1   1.83    1      0      1     1    2
in PIP or MHCB                                                                                                                           Standard
                                                                                                                                         Conf for
   or TMHU                                                                                                                                 0.17
                                                                                                                                           Hours

ICF not housed   10/16/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                     0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                     0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                     0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                     0   0   0.98   2   2.98    0     0.98   0.98   2   2.98
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                     0   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                     0   0   0.97   0   0.97    0     0.97   0.97   0   0.97
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 331 of 368
ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                        09:20:00   1   0              0   0   0   0   1.98   0   1.98   0.17   1.98   2.15   0   2.15
in PIP or MHCB                                                                                                                         Standard
                                                                                                                                       Conf for
   or TMHU                                                                                                                               0.17
                                                                                                                                         Hours
ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                              0   0   0.25   1   1.25    0     0.25   0.25   1   1.25
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                              0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                              0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                              0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                   0   0   09:30:00   1   0   0   0   0.98   1   1.98   0.42   0.98   1.4    1   2.4
in PIP or MHCB                                                                                                                                            Standard
                                                                                                                                                          Conf for
   or TMHU                                                                                                                                                  0.42
                                                                                                                                                            Hours
ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                              0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                        08:45:00   1   0              0   0   0   0    1     0    1     0.25    1     1.25   0   1.25
in PIP or MHCB                                                                                                                         Standard
                                                                                                                                       Conf for
   or TMHU                                                                                                                               0.25
                                                                                                                                         Hours

ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                              0   0   0.67   0   0.67   0.67    0     0.67   0   0.67
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99      10/31/2020 6:30:32 PM   SPI not   17:59:00   1   0              0   0   0   0    0     0    0     0.23    0     0.23   0   0.23
in PIP or MHCB                                                                                                                done     Standard
                                                                                                                                       Conf for
   or TMHU                                                                                                                               0.23
                                                                                                                                         Hours
ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                              0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                              0   0   1.73   0   1.73    0     1.73   1.73   0   1.73
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                              0   0    1     0    1      0      1      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                              0   0   0.9    0   0.9    0.9     0     0.9    0   0.9
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                        10:20:00   1   0              0   0   0   0   0.98   0   0.98   0.17   0.98   1.15   0   1.15
in PIP or MHCB                                                                                                                         Standard
                                                                                                                                       Conf for
   or TMHU                                                                                                                               0.17
                                                                                                                                         Hours

ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                              0   0   1.98   0   1.98    1     0.98   1.98   0   1.98
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                              0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                              0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                              0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 332 of 368
ICF not housed   11/10/2020   Region III   SATF   ML    EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                                0   0     0.83   0     0.83   0.83    0     0.83   0     0.83
in PIP or MHCB
   or TMHU


ICF not housed   11/11/2020   Region III   SATF   ML    EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                                0   0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML    EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                    08:15:00    1   0   0   0   0   0     0.95   0     0.95   0.25   0.95   1.2    0     1.2
in PIP or MHCB                                                                                                                                      Standard
                                                                                                                                                    Conf for
   or TMHU                                                                                                                                            0.25
                                                                                                                                                      Hours
ICF not housed   11/13/2020   Region III   SATF   ML    EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                                0   0      1     1      2      0      1      1     1      2
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   SATF   ML    EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                                0   0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML    EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                                0   0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML    EOP   ICF   9/3/2020 10:33:00 AM   73.99                                                                                0   0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ASU   SRH   ICF   8/6/2020 10:30:00 AM   101.99     10/15/2020 10:38:10 AM   SPI not              12:00:00    1   1   0   0   0   0      0     0      0     0.33   0.25   0.58   0     0.58
in PIP or MHCB                                                                                                                  done                Therapeut
                                                                                                                                                    icModule
   or TMHU                                                                                                                                           Conf for
                                                                                                                                                       0.33
                                                                                                                                                      Hours
ICF not housed   10/16/2020   Region III   SATF   ASU   SRH   ICF   8/6/2020 10:30:00 AM   101.99     10/16/2020 3:30:18 PM    Required    Oct 16   13:15:00    0   2   0   0   0   0.5    0     1.5   1.5     0     1.67   1.67   1.5   3.17
in PIP or MHCB                                                                                                                 by policy    2020    CellFront
                                                                                                                                           2:42PM   NonConf
   or TMHU                                                                                                                                           for 0.50
                                                                                                                                                      Hours
ICF not housed   10/17/2020   Region III   SATF   ASU   SRH   ICF   8/6/2020 10:30:00 AM   101.99                                          Oct 17                               0   0      0     0      0      0      0      0     0      0
in PIP or MHCB                                                                                                                              2020
                                                                                                                                           1:15PM
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ASU   SRH   ICF   8/6/2020 10:30:00 AM   101.99                                          Oct 18                               0   0      0     0      0      0      0      0     0      0
in PIP or MHCB                                                                                                                              2020
                                                                                                                                           8:41AM
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ASU   SRH   ICF   8/6/2020 10:30:00 AM   101.99     10/19/2020 11:14:51 AM   SPI not     Oct 19   10:58:00    1   0   0   0   0   0      0     0      0     0.12    0     0.12   0     0.12
in PIP or MHCB                                                                                                                  done        2020    Standard
                                                                                                                                           9:26AM   Conf for
   or TMHU                                                                                                                                            0.12
                                                                                                                                                      Hours

ICF not housed   10/20/2020   Region III   SATF   ASU   SRH   ICF   8/6/2020 10:30:00 AM   101.99     10/20/2020 6:07:56 PM    Required    Oct 20   12:15:00    1   0   0   0   0   0      0     0      0     0.88    0     0.88   0     0.88
in PIP or MHCB                                                                                                                 by policy    2020    Therapeut
                                                                                                                                           4:47PM   icModule
   or TMHU                                                                                                                                           Conf for
                                                                                                                                                      0.88
                                                                                                                                                      Hours
ICF not housed   10/21/2020   Region III   SATF   ASU   SRH   ICF   8/6/2020 10:30:00 AM   101.99                                          Oct 21                               0   0      0     0      0      0      0      0     0      0
in PIP or MHCB                                                                                                                              2020
                                                                                                                                           2:02PM
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ASU   SRH   ICF   8/6/2020 10:30:00 AM   101.99                                          Oct 22                               0   0      0     0      0      0      0      0     0      0
in PIP or MHCB                                                                                                                              2020
                                                                                                                                           9:41AM
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML    SNY   ICF   8/6/2020 10:30:00 AM   101.99                                          Oct 23                               0   0      0     0      0      0      0      0     0      0
in PIP or MHCB                                                                                                                              2020
                                                                                                                                           3:42PM
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML    SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                               0   0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML    SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                               0   0      0     0      0      0      0      0     0      0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML    SNY   ICF   8/6/2020 10:30:00 AM   101.99     10/26/2020 12:40:30 PM   SPI not     Oct 26   12:20:00    1   0   0   0   0   0      0     0      0     0.08    0     0.08   0     0.08
in PIP or MHCB                                                                                                                  done        2020    Standard
                                                                                                                                           4:20PM   Conf for
   or TMHU                                                                                                                                            0.08
                                                                                                                                                      Hours
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 333 of 368
ICF not housed   10/27/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99               Oct 27                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                  2020
                                                                                                               4:18PM
   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                   0   0   09:00:00   2   0              0   0   0   0   0   1.95   0   1.95   0   1.95
in PIP or MHCB                                                                                                                             Standard
                                                                                                                                           Conf for
   or TMHU                                                                                                                                   0.98
                                                                                                                                             Hours
ICF not housed   10/29/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                         0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                         0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                         0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                         0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                         0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                         0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                        15:29:00   1   0              0   0              0   0   0   0   0   0.52   0   0.52   0   0.52
in PIP or MHCB                                                                                                          Standard
                                                                                                                        Conf for
   or TMHU                                                                                                                0.52
                                                                                                                          Hours
ICF not housed   11/05/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                         0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                         0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                         0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                         0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                         0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                              10:10:00   0   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                Standard
                                                                                                                                                              Conf for
   or TMHU                                                                                                                                                      0.18
                                                                                                                                                                Hours

ICF not housed   11/11/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                         0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                         0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                        10:28:00   1   0              0   0              0   0   0   0   0   0.13   0   0.13   0   0.13
in PIP or MHCB                                                                                                          Standard
                                                                                                                        Conf for
   or TMHU                                                                                                                0.13
                                                                                                                          Hours
ICF not housed   11/14/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                         0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 334 of 368
ICF not housed   11/15/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                          0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   SNY   ICF   8/6/2020 10:30:00 AM   101.99                                                                          0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85                Oct 21                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                  2020
                                                                                                               11:38AM
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85               Oct 22                                                     0   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                  2020
                                                                                                               9:47AM
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85               Oct 23                                                     0   0    0     1    1      0      0      0     1    1
in PIP or MHCB                                                                                                  2020
                                                                                                               9:32AM
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85                Oct 24                                                    0   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                  2020
                                                                                                               11:45AM
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85               Oct 25                                                     0   0    0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                  2020
                                                                                                               1:30PM
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85                Oct 26                                                    0   0    0     1    1      0      0      0     1    1
in PIP or MHCB                                                                                                  2020
                                                                                                               12:12PM
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85                                                                          0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85                         11:35:00   1   0   13:00:00   1   0              0   0   0.98   2   2.98   1.17   0.98   2.15   2   4.15
in PIP or MHCB                                                                                                           Standard           Standard
                                                                                                                         Conf for           Conf for
   or TMHU                                                                                                                 0.17               1.00
                                                                                                                           Hours              Hours

ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85                                                               10:20:00   0   0    0     1    1      0      0      0     1    1
in PIP or MHCB                                                                                                                                                 Standard
                                                                                                                                                               Conf for
   or TMHU                                                                                                                                                       0.08
                                                                                                                                                                 Hours
ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85                                                                          0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85                                                                          0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85                                                                          0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85                                                                          0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85                                                                          0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85                                                                          0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85                                                                          0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM   122.85                                                                          0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 335 of 368
ICF not housed   11/07/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM    122.85    11/7/2020 9:09:19 AM   Other             07:49:00    1   0   0   0              0   0   0   0   0   0.15   0   0.15   0   0.15
in PIP or MHCB                                                                                                                                Therapeut
                                                                                                                                              icModule
   or TMHU                                                                                                                                     Conf for
                                                                                                                                                0.15
                                                                                                                                                Hours
ICF not housed   11/08/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM    122.85                                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM    122.85                                   Nov 9     13:00:00    1   0   0   0              0   0   0   1   1   0.33   0   0.33   1   1.33
in PIP or MHCB                                                                                                                       2020     Standard
                                                                                                                                    1:06PM    Conf for
   or TMHU                                                                                                                                      0.33
                                                                                                                                                Hours
ICF not housed   11/10/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM    122.85                                   Nov 10  12:00:00      1   0   0   0              0   0   0   0   0   0.08   0   0.08   0   0.08
in PIP or MHCB                                                                                                                       2020   Standard
                                                                                                                                    12:06PM Conf for
   or TMHU                                                                                                                                    0.08
                                                                                                                                              Hours
ICF not housed   11/11/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM    122.85                                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM    122.85                                   Nov 12                                           0   0   0   1   1    0     0    0     1    1
in PIP or MHCB                                                                                                                       2020
                                                                                                                                    10:25AM
   or TMHU


ICF not housed   11/13/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM    122.85                                                                                    0   0   0   2   2    0     0    0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM    122.85                                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM    122.85                                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   EOP   ICF   7/16/2020 1:55:00 PM    122.85                                                                                    0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                                                     0   0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                                                     0   0   0   0   0    0     0    0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                              08:36:00    1   0   0   0              0   0   0   1   1   0.18   0   0.18   1   1.18
in PIP or MHCB                                                                                                                                Conf for
                                                                                                                                                0.18
   or TMHU                                                                                                                                      Hours


ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                                          10:41:00   0   0   0   0   0    0     0    0     0    0
in PIP or MHCB                                                                                                                                                            Conf for
                                                                                                                                                                            0.05
   or TMHU                                                                                                                                                                  Hours


ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                                                     0   0   0   1   1    0     0    0     1    1
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 336 of 368
ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                  09:12:00    1   0              0   0   0    0     0   0   0   0.12    0     0.12   0   0.12
in PIP or MHCB                                                                                                    Conf for
                                                                                                                    0.12
   or TMHU                                                                                                          Hours


ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                  11:30:00    0   1              0   0   0   0.25   0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                    CellFront
                                                                                                                  NonConf
   or TMHU                                                                                                        for 0.25
                                                                                                                   Hours
ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   1   1    0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                              0   0   08:30:00   1   0   0    0     0   0   0   0.42    0     0.42   0   0.42
in PIP or MHCB                                                                                                                        Standard
                                                                                                                                      Conf for
   or TMHU                                                                                                                              0.42
                                                                                                                                        Hours

ICF not housed   11/11/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                         0    0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 337 of 368
ICF not housed   11/12/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                  09:40:00   1   0   0   0              0   0    0     1    1     0.1     0     0.1    1   1.1
in PIP or MHCB                                                                                                    Conf for
                                                                                                                    0.10
   or TMHU                                                                                                          Hours


ICF not housed   11/13/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   EOP   ICF   10/1/2020 10:26:00 AM   45.99                                                        0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/15/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                          0   0   0.83   2   2.83    0     0.83   0.83   2   2.83
in PIP or MHCB
   or TMHU


ICF not housed   10/16/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                          0   0   0.98   1   1.98    0     0.98   0.98   1   1.98
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                          0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                          0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                          0   0    0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                    09:00:00   1   0   0   0              0   0   0.92   1   1.92   0.15   0.92   1.07   1   2.07
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.15
                                                                                                                    Hours
ICF not housed   10/21/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                          0   0    0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                          0   0   0.92   1   1.92    0     0.92   0.92   1   1.92
in PIP or MHCB
   or TMHU


ICF not housed   10/23/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                          0   0    1     1    2      0      1      1     1    2
in PIP or MHCB
   or TMHU


ICF not housed   10/24/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                          0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                          0   0    0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/26/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                          0   0   0.98   1   1.98    0     0.98   0.98   1   1.98
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                    08:34:00   1   0   0   0              0   0   0.83   2   2.83   0.37   0.83   1.2    2   3.2
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.37
                                                                                                                    Hours
ICF not housed   10/28/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                               09:13:00   0   0    0     1    1      0      0      0     1    1
in PIP or MHCB                                                                                                                               Standard
                                                                                                                                             Conf for
   or TMHU                                                                                                                                     0.07
                                                                                                                                               Hours
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 338 of 368
ICF not housed   10/29/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0     0.98   0   0.98    0     0.98   0.98   0   0.98
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0      0     3    3      0      0      0     3    3
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/01/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110       11/2/2020 2:24:07 PM   Update   11:03:00    0   1   0   0   0            0.18    0     0    0      0     0.18   0.18   0   0.18
in PIP or MHCB                                                                                                                       CellFront
                                                                                                                                     NonConf
   or TMHU                                                                                                                           for 0.18
                                                                                                                                      Hours
ICF not housed   11/03/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0      0     2    2      0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   11/04/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0   NSG at    0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                        07:30

   or TMHU


ICF not housed   11/05/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/06/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0     0.83   2   2.83    0     0.83   0.83   2   2.83
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/09/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0      1     2    3      0      1      1     2    3
in PIP or MHCB
   or TMHU


ICF not housed   11/10/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                       08:49:00    1   0   0   0   0             0      0     1    1     0.58    0     0.58   1   1.58
in PIP or MHCB                                                                                                                       Conf for
                                                                                                                                       0.58
   or TMHU                                                                                                                             Hours


ICF not housed   11/11/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/12/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0     0.98   1   1.98    0     0.98   0.98   1   1.98
in PIP or MHCB
   or TMHU


ICF not housed   11/13/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0      0     1    1      0      0      0     1    1
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/16/2020   Region III   SATF   ML   EOP   ICF   7/29/2020 10:19:00 AM   110                                                                   0             0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 339 of 368
ICF not housed   10/15/2020   Region III   WSP   RC   RC    ICF     7/21/2020 8:37:00 AM    93.19                 07:45:00    0   1   0   0   12:40:00   0                     0.17    1     0    1      1     0.17   1.17   0   1.17
in PIP or MHCB                                                                                                    CellFront                   Standard
                                                                                                                  NonConf                     Conf for
   or TMHU                                                                                                        for 0.17                      0.08
                                                                                                                   Hours                        Hours
ICF not housed   10/16/2020   Region III   WSP   RC   RC    ICF     7/21/2020 8:37:00 AM    93.19                                                        0                      0      2     0    2      2      0      2     0    2
in PIP or MHCB
   or TMHU


ICF not housed   10/17/2020   Region III   WSP   RC   RC    ICF     7/21/2020 8:37:00 AM    93.19                                                        0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   WSP   RC   RC    ICF     7/21/2020 8:37:00 AM    93.19                                                        0                      0      0     0    0      0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   WSP   RC   RC    ICF     7/21/2020 8:37:00 AM    93.19                                                        0                      0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/20/2020   Region III   WSP   RC   RC    ICF     7/21/2020 8:37:00 AM    93.19                 11:00:00    1   0   0   0              0                      0     1.92   0   1.92   2.07    0     2.07   0   2.07
in PIP or MHCB                                                                                                    Standard
                                                                                                                  Conf for
   or TMHU                                                                                                          0.15
                                                                                                                    Hours
ICF not housed   10/21/2020   Region III   WSP   RC   RC    ICF     7/21/2020 8:37:00 AM    93.19                                                        0                      0      1     0    1      1      0      1     0    1
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region III   WSP   RC   RC    ICF     7/21/2020 8:37:00 AM    93.19                 08:43:00    1   0   0   0   11:55:00   0                      0      0     0    0     0.17    0     0.17   0   0.17
in PIP or MHCB                                                                                                    Standard                    Standard
                                                                                                                  Conf for                    Conf for
   or TMHU                                                                                                          0.17                        0.12
                                                                                                                    Hours                       Hours
  ACUTE not      10/31/2020   Region III   WSP   RC   RC   ACUTE    3/26/2020 9:59:00 AM    220.97                                                       0   NSG at             0      0     0    0      0      0      0     0    0
housed in PIP                                                                                                                                                 07:11

 or MHCB or
    TMHU


  ACUTE not      11/01/2020   Region III   WSP   RC   RC   ACUTE    3/26/2020 9:59:00 AM    220.97                                                       0   NSG at             0      0     0    0      0      0      0     0    0
housed in PIP                                                                                                                                                 09:29

 or MHCB or
    TMHU


  ACUTE not      11/02/2020   Region III   WSP   RC   RC   ACUTE    3/26/2020 9:59:00 AM    220.97                                                       0   NSG at             0      0     0    0      0      0      0     0    0
housed in PIP                                                                                                                                                 06:30

 or MHCB or
    TMHU


  ACUTE not      10/23/2020   Region III   WSP   RC   RC   ACUTE   10/22/2020 10:50:10 AM    4.04    RC   EOP                                            0                      0      0     0    0      0      0      0     0    0
housed in PIP
 or MHCB or
    TMHU


  ACUTE not      10/24/2020   Region III   WSP   RC   RC   ACUTE   10/22/2020 10:50:10 AM    4.04    RC   EOP                                            0   NSG at   NSG at    0      0     0    0      0      0      0     0    0
housed in PIP                                                                                                                                                 07:43    07:50

 or MHCB or
    TMHU


  ACUTE not      10/25/2020   Region III   WSP   RC   RC   ACUTE   10/22/2020 10:50:10 AM    4.04    RC   EOP                                            0   NSG at             0      0     0    0      0      0      0     0    0
housed in PIP                                                                                                                                                 08:15

 or MHCB or
    TMHU


  ACUTE not      10/26/2020   Region III   WSP   RC   RC   ACUTE   10/22/2020 10:50:10 AM    4.04    RC   EOP                                            0   NSG at             0      0     0    0      0      0      0     0    0
housed in PIP                                                                                                                                                 08:00

 or MHCB or
    TMHU


ICF not housed   10/22/2020   Region III   WSP   RC   RC    ICF    10/21/2020 1:00:33 PM     0.83                                                        0   NSG at             0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                09:05

   or TMHU


ICF not housed   11/03/2020   Region III   WSP   RC   RC    ICF    11/3/2020 10:19:49 AM     2.11    RC   EOP                                            0   NSG at             0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                12:40

   or TMHU


ICF not housed   11/04/2020   Region III   WSP   RC   RC    ICF    11/3/2020 10:19:49 AM     2.11    RC   EOP                                            0   NSG at             0      0     0    0      0      0      0     0    0
in PIP or MHCB                                                                                                                                                07:29

   or TMHU
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 340 of 368
ICF not housed   11/05/2020   Region III   WSP   RC     RC      ICF    11/3/2020 10:19:49 AM   2.11                                                           RC       EOP                                                                                                        0   NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                                                                                         11:30

   or TMHU


    TMHU         11/07/2020   Region III   WSP   RC     RC      EOP                                    11/7/2020 8:54:27 PM   11/9/2020 2:21:07 PM    1.73    MCB     MHCB     11/7/2020 5:04:50 PM   SPI not                          0   0   14:10:00    1   0                  0   NSG at    0     0   0   0   1.05    0     1.05   0   1.05
                                                                                                                                                                                                       done                                    Standard                                08:02
                                                                                                                                                                                                                                               Conf for
                                                                                                                                                                                                                                                 1.05
                                                                                                                                                                                                                                                 Hours
    TMHU         11/08/2020   Region III   WSP   ML     VAR     MHCB   11/7/2020 5:08:00 PM    8.71    11/7/2020 8:54:27 PM   11/9/2020 2:21:07 PM    1.73    MCB     MHCB                                                 18:00:00    0   1               0   0                  0            0.92   0   0   0    0     0.92   0.92   0   0.92
                                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                           for 0.92
                                                                                                                                                                                                                             Hours
    TMHU         11/09/2020   Region III   WSP   ML     VAR     MHCB   11/7/2020 5:08:00 PM    8.71    11/7/2020 8:54:27 PM   11/9/2020 2:21:07 PM    1.73    MCB     MHCB                                                 11:00:00    2   0               0   0   15:05:00   0   1             0     0   0   0   1.33    0     1.33   0   1.33
                                                                                                                                                                                                                           Standard                                Standard
                                                                                                                                                                                                                           Conf for                                Conf for
                                                                                                                                                                                                                             1.00                                    0.42
                                                                                                                                                                                                                             Hours                                   Hours
ICF not housed   10/15/2020   Region III   WSP   ASU    ASU     ICF    8/27/2020 11:12:00 AM   80.96                                                                                                              Oct 15                                                          0             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                    2020
                                                                                                                                                                                                                 11:02AM
   or TMHU


ICF not housed   10/16/2020   Region III   WSP   ASU    ASU     ICF    8/27/2020 11:12:00 AM   80.96                                                                                                              Oct 16                                                          0             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                    2020
                                                                                                                                                                                                                 11:54AM
   or TMHU


ICF not housed   10/17/2020   Region III   WSP   ASU    ASU     ICF    8/27/2020 11:12:00 AM   80.96                                                                                                                                                                              0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/18/2020   Region III   WSP   ASU    ASU     ICF    8/27/2020 11:12:00 AM   80.96                                                                                                                                                                              0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/19/2020   Region III   WSP   ASU    ASU     ICF    8/27/2020 11:12:00 AM   80.96                                                                          10/19/2020 1:00:15 PM   SPI not     Oct 19                                                          0             0     1   0   1    1      0      1     0    1
in PIP or MHCB                                                                                                                                                                                         done       2020
                                                                                                                                                                                                                 12:52PM
   or TMHU


ICF not housed   10/20/2020   Region III   WSP   ASU    ASU     ICF    8/27/2020 11:12:00 AM   80.96                                                                                                                       10:41:00    1   0   10:00:00    1   0                  0             0     1   0   1   1.88    0     1.88   0   1.88
in PIP or MHCB                                                                                                                                                                                                             Standard            Standard
                                                                                                                                                                                                                           Conf for            Conf for
   or TMHU                                                                                                                                                                                                                   0.38                0.50
                                                                                                                                                                                                                             Hours               Hours
ICF not housed   10/21/2020   Region III   WSP   ASU    ASU     ICF    8/27/2020 11:12:00 AM   80.96                                                                                                                                                                              0             0     1   0   1    1      0      1     0    1
in PIP or MHCB
   or TMHU


    TMHU         11/06/2020   Region IV    CAL   ML     SNY      GP                                    11/6/2020 7:40:42 PM   11/12/2020 8:19:31 PM   6.03   ASUStd   CCCMS   11/6/2020 12:28:40 PM   SPI not              11:55:00    3   0               0   0                  0             0     0   0   0   6.75    0     6.75   0   6.75
                                                                                                                                                                                                       done                Standard
                                                                                                                                                                                                                           Conf for
                                                                                                                                                                                                                             2.25
                                                                                                                                                                                                                             Hours
    TMHU         11/07/2020   Region IV    CAL   ML     OHU     MHCB   11/6/2020 1:18:00 PM    6.05    11/6/2020 7:40:42 PM   11/12/2020 8:19:31 PM   6.03   ASUStd   CCCMS                                                                                                       0             0     0   0   0    0      0      0     0    0
    TMHU         11/08/2020   Region IV    CAL   ML     OHU     MHCB   11/6/2020 1:18:00 PM    6.05    11/6/2020 7:40:42 PM   11/12/2020 8:19:31 PM   6.03   ASUStd   CCCMS                                                                                                       0             0     0   0   0    0      0      0     0    0
    TMHU         11/09/2020   Region IV    CAL   ML     OHU     MHCB   11/6/2020 1:18:00 PM    6.05    11/6/2020 7:40:42 PM   11/12/2020 8:19:31 PM   6.03   ASUStd   CCCMS                                                10:26:00    1   0               0   0   11:37:00       0             0     0   0   0   0.75    0     0.75   0   0.75
                                                                                                                                                                                                                           Standard                                Standard
                                                                                                                                                                                                                           Conf for                                Conf for
                                                                                                                                                                                                                             0.60                                    0.15
                                                                                                                                                                                                                             Hours                                   Hours
    TMHU         11/10/2020   Region IV    CAL   ML     OHU     MHCB   11/6/2020 1:18:00 PM    6.05    11/6/2020 7:40:42 PM   11/12/2020 8:19:31 PM   6.03   ASUStd   CCCMS                                                13:45:00    1   0   12:12:00    1   0                  0             0     0   0   0   0.53    0     0.53   0   0.53
                                                                                                                                                                                                                           Standard            Therapeut
                                                                                                                                                                                                                           Conf for            icModule
                                                                                                                                                                                                                             0.40               Conf for
                                                                                                                                                                                                                             Hours               0.13
                                                                                                                                                                                                                                                 Hours
    TMHU         11/11/2020   Region IV    CAL   ML     OHU     MHCB   11/6/2020 1:18:00 PM    6.05    11/6/2020 7:40:42 PM   11/12/2020 8:19:31 PM   6.03   ASUStd   CCCMS                                                10:30:00    1   0               0   0                  0             0     0   0   0   0.65    0     0.65   0   0.65
                                                                                                                                                                                                                           Standard
                                                                                                                                                                                                                           Conf for
                                                                                                                                                                                                                             0.65
                                                                                                                                                                                                                             Hours
    TMHU         11/12/2020   Region IV    CAL   ML     OHU     MHCB   11/6/2020 1:18:00 PM    6.05    11/6/2020 7:40:42 PM   11/12/2020 8:19:31 PM   6.03   ASUStd   CCCMS   11/12/2020 12:01:25 PM Required              09:34:00    1   0   13:59:00    1   0   13:09:00       0             0     0   0   0   1.4     0     1.4    0   1.4
                                                                                                                                                                                                     by policy             Standard            Therapeut           Standard
                                                                                                                                                                                                                           Conf for            icModule            Conf for
                                                                                                                                                                                                                             0.93               Conf for             0.40
                                                                                                                                                                                                                             Hours               0.07                Hours
                                                                                                                                                                                                                                                 Hours
    TMHU         11/06/2020   Region IV    CAL   ML     SNY     MHCB   11/6/2020 7:47:00 PM     5.8    11/6/2020 8:58:14 PM   11/12/2020 8:19:31 PM   5.97   ASUStd   CCCMS    11/6/2020 9:41:06 PM   SPI not                                                                     0             0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                       done
    TMHU         11/07/2020   Region IV    CAL   ASU   ASUStd   MHCB   11/6/2020 7:47:00 PM     5.8    11/6/2020 8:58:14 PM   11/12/2020 8:19:31 PM   5.97   ASUStd   CCCMS                                                10:18:00    2   0               0   0                  0             0     0   0   0   1.3     0     1.3    0   1.3
                                                                                                                                                                                                                           Standard
                                                                                                                                                                                                                           Conf for
                                                                                                                                                                                                                             0.65
                                                                                                                                                                                                                             Hours
    TMHU         11/08/2020   Region IV    CAL   ASU   ASUStd   MHCB   11/6/2020 7:47:00 PM     5.8    11/6/2020 8:58:14 PM   11/12/2020 8:19:31 PM   5.97   ASUStd   CCCMS                                                                                                       0             0     0   0   0    0      0      0     0    0
    TMHU         11/09/2020   Region IV    CAL   ASU   ASUStd   MHCB   11/6/2020 7:47:00 PM     5.8    11/6/2020 8:58:14 PM   11/12/2020 8:19:31 PM   5.97   ASUStd   CCCMS                                                16:01:00    1   0               0   0   15:48:00       0             0     0   0   0   0.92    0     0.92   0   0.92
                                                                                                                                                                                                                           Standard                                Standard
                                                                                                                                                                                                                           Conf for                                Conf for
                                                                                                                                                                                                                             0.73                                    0.18
                                                                                                                                                                                                                             Hours                                   Hours
    TMHU         11/10/2020   Region IV    CAL   ML     OHU     MHCB   11/6/2020 7:47:00 PM     5.8    11/6/2020 8:58:14 PM   11/12/2020 8:19:31 PM   5.97   ASUStd   CCCMS                                                12:55:00    1   0   12:29:00    1   0                  0             0     0   0   0   0.93    0     0.93   0   0.93
                                                                                                                                                                                                                           Standard            Therapeut
                                                                                                                                                                                                                           Conf for            icModule
                                                                                                                                                                                                                             0.55               Conf for
                                                                                                                                                                                                                             Hours               0.38
                                                                                                                                                                                                                                                 Hours
                                                             Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 341 of 368
TMHU   11/11/2020   Region IV   CAL   ML     OHU     MHCB     11/6/2020 7:47:00 PM     5.8    11/6/2020 8:58:14 PM    11/12/2020 8:19:31 PM   5.97   ASUStd   CCCMS                                       11:19:00   1   0               0   0              0             0     0   0   0   0.58    0     0.58   0   0.58
                                                                                                                                                                                                          Standard
                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                            0.58
                                                                                                                                                                                                            Hours
TMHU   11/12/2020   Region IV   CAL   ML     OHU     MHCB     11/6/2020 7:47:00 PM     5.8    11/6/2020 8:58:14 PM    11/12/2020 8:19:31 PM   5.97   ASUStd   CCCMS   11/12/2020 3:25:02 PM   Required    10:31:00   1   0   13:59:00    1   0   13:38:00   0             0     0   0   0   0.78    0     0.78   0   0.78
                                                                                                                                                                                              by policy   Standard           Therapeut           Standard
                                                                                                                                                                                                          Conf for           icModule            Conf for
                                                                                                                                                                                                            0.52              Conf for             0.22
                                                                                                                                                                                                            Hours              0.05                Hours
                                                                                                                                                                                                                               Hours
TMHU   10/28/2020   Region IV   CAL   ML     SNY      GP                                      10/28/2020 3:47:17 PM   11/5/2020 9:51:54 AM    7.75            MHCB    10/28/2020 12:59:40 PM Required     11:02:00   3   0               0   0              0   NSG at    0     0   0   0   7.07    0     7.07   0   7.07
                                                                                                                                                                                             by policy    Standard                                               09:24
                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                            2.35
                                                                                                                                                                                                            Hours
TMHU   10/29/2020   Region IV   CAL   ML     OHU     MHCB    10/28/2020 1:29:00 PM    15.86   10/28/2020 3:47:17 PM   11/5/2020 9:51:54 AM    7.75            MHCB                                        09:42:00   3   0   13:13:00    1   0              0             0     0   0   0   2.35    0     2.35   0   2.35
                                                                                                                                                                                                          Standard           Therapeut
                                                                                                                                                                                                          Conf for           icModule
                                                                                                                                                                                                            0.73              Conf for
                                                                                                                                                                                                            Hours              0.15
                                                                                                                                                                                                                               Hours
TMHU   10/30/2020   Region IV   CAL   ML     OHU     MHCB    10/28/2020 1:29:00 PM    15.86   10/28/2020 3:47:17 PM   11/5/2020 9:51:54 AM    7.75            MHCB                                        10:31:00   1   0               0   0   10:31:00   0   NSG at    0     0   0   0   0.42    0     0.42   0   0.42
                                                                                                                                                                                                          Standard                               Standard        07:23
                                                                                                                                                                                                          Conf for                               Conf for
                                                                                                                                                                                                            0.20                                   0.22
                                                                                                                                                                                                            Hours                                  Hours
TMHU   10/31/2020   Region IV   CAL   ML     OHU     MHCB    10/28/2020 1:29:00 PM    15.86   10/28/2020 3:47:17 PM   11/5/2020 9:51:54 AM    7.75            MHCB                                                   0   0   17:02:00    0   1              0   NSG at   0.07   0   0   0    0     0.07   0.07   0   0.07
                                                                                                                                                                                                                             CellFront                           08:25
                                                                                                                                                                                                                             NonCof
                                                                                                                                                                                                                               0.07
                                                                                                                                                                                                                               Hours
TMHU   11/01/2020   Region IV   CAL   ML     OHU     MHCB    10/28/2020 1:29:00 PM    15.86   10/28/2020 3:47:17 PM   11/5/2020 9:51:54 AM    7.75            MHCB                                                   0   0   09:30:00    1   0              0             0     0   0   0   0.75    0     0.75   0   0.75
                                                                                                                                                                                                                             Standard
                                                                                                                                                                                                                             Conf for
                                                                                                                                                                                                                               0.75
                                                                                                                                                                                                                               Hours
TMHU   11/02/2020   Region IV   CAL   ML     OHU     MHCB    10/28/2020 1:29:00 PM    15.86   10/28/2020 3:47:17 PM   11/5/2020 9:51:54 AM    7.75            MHCB                                        10:47:00   1   0   13:39:00    0   1              0            0.03   0   0   0   0.32   0.03   0.35   0   0.35
                                                                                                                                                                                                          Standard           CellFront
                                                                                                                                                                                                          Conf for           NonCof
                                                                                                                                                                                                            0.32               0.03
                                                                                                                                                                                                            Hours              Hours
TMHU   11/03/2020   Region IV   CAL   ML     OHU     MHCB    10/28/2020 1:29:00 PM    15.86   10/28/2020 3:47:17 PM   11/5/2020 9:51:54 AM    7.75            MHCB                                        13:00:00   1   0               0   0              0             0     0   0   0   0.58    0     0.58   0   0.58
                                                                                                                                                                                                          Standard
                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                            0.58
                                                                                                                                                                                                            Hours
TMHU   11/04/2020   Region IV   CAL   ML     OHU     MHCB    10/28/2020 1:29:00 PM    15.86   10/28/2020 3:47:17 PM   11/5/2020 9:51:54 AM    7.75            MHCB                                        15:09:00   1   0   14:27:00    0   1   14:00:00   0            0.08   0   0   0   0.18   0.08   0.27   0   0.27
                                                                                                                                                                                                          Standard           CellFront           Standard
                                                                                                                                                                                                          Conf for           NonCof              Conf for
                                                                                                                                                                                                            0.18               0.08                0.50
                                                                                                                                                                                                            Hours             Hours                Hours
TMHU   11/05/2020   Region IV   CAL    ML    OHU      MHCB   10/28/2020 1:29:00 PM    15.86   10/28/2020 3:47:17 PM   11/5/2020 9:51:54 AM    7.75             MHCB                                                                                         0             0     0   0   0    0      0      0     0    0
TMHU   10/23/2020   Region IV   CAL   ASU   ASUStd   CCCMS                                    10/23/2020 3:47:50 PM   11/2/2020 6:15:06 PM    10.1   ASUStd   CCCMS   10/23/2020 12:23:38 PM Required     10:00:00   2   0   14:49:00    1   0              0             0     0   0   0   6.1     0     6.1    0   6.1
                                                                                                                                                                                             by policy    Standard           Therapeut
                                                                                                                                                                                                          Conf for           icModule
                                                                                                                                                                                                            3.03              Conf for
                                                                                                                                                                                                            Hours              0.05
                                                                                                                                                                                                                               Hours
TMHU   10/24/2020   Region IV   CAL   ML     OHU     MHCB    10/23/2020 12:59:00 PM   10.06   10/23/2020 3:47:50 PM   11/2/2020 6:15:06 PM    10.1   ASUStd   CCCMS                                                  0   0   09:52:00    1   0              0   NSG at    0     0   0   0   1.38    0     1.38   0   1.38
                                                                                                                                                                                                                             Standard                            11:59
                                                                                                                                                                                                                              Conf for
                                                                                                                                                                                                                               1.38
                                                                                                                                                                                                                               Hours
TMHU   10/25/2020   Region IV   CAL   ML     OHU     MHCB    10/23/2020 12:59:00 PM   10.06   10/23/2020 3:47:50 PM   11/2/2020 6:15:06 PM    10.1   ASUStd   CCCMS                                                  0   0   10:14:00    1   0              0             0     0   0   0   1.12    0     1.12   0   1.12
                                                                                                                                                                                                                             Standard
                                                                                                                                                                                                                              Conf for
                                                                                                                                                                                                                               1.12
                                                                                                                                                                                                                               Hours
TMHU   10/26/2020   Region IV   CAL   ML     OHU     MHCB    10/23/2020 12:59:00 PM   10.06   10/23/2020 3:47:50 PM   11/2/2020 6:15:06 PM    10.1   ASUStd   CCCMS                                       13:30:00   1   0   11:27:00    1   0   13:31:00   0             0     0   0   0   0.63    0     0.63   0   0.63
                                                                                                                                                                                                          Standard           Therapeut           Standard
                                                                                                                                                                                                          Conf for           icModule            Conf for
                                                                                                                                                                                                            0.28              Conf for             0.28
                                                                                                                                                                                                            Hours              0.07                Hours
                                                                                                                                                                                                                               Hours
TMHU   10/27/2020   Region IV   CAL   ML     OHU     MHCB    10/23/2020 12:59:00 PM   10.06   10/23/2020 3:47:50 PM   11/2/2020 6:15:06 PM    10.1   ASUStd   CCCMS                                       14:54:00   1   0               0   0              0             0     0   0   0   0.52    0     0.52   0   0.52
                                                                                                                                                                                                          Standard
                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                            0.52
                                                                                                                                                                                                            Hours
TMHU   10/28/2020   Region IV   CAL   ML     OHU     MHCB    10/23/2020 12:59:00 PM   10.06   10/23/2020 3:47:50 PM   11/2/2020 6:15:06 PM    10.1   ASUStd   CCCMS                                       15:50:00   1   0               0   0              0             0     0   0   0   0.45    0     0.45   0   0.45
                                                                                                                                                                                                          Standard
                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                            0.45
                                                                                                                                                                                                            Hours
TMHU   10/29/2020   Region IV   CAL   ML     OHU     MHCB    10/23/2020 12:59:00 PM   10.06   10/23/2020 3:47:50 PM   11/2/2020 6:15:06 PM    10.1   ASUStd   CCCMS                                       13:43:00   1   0   10:36:00    1   0              0             0     0   0   0   1.55    0     1.55   0   1.55
                                                                                                                                                                                                          Standard           Therapeut
                                                                                                                                                                                                          Conf for           icModule
                                                                                                                                                                                                            0.73              Conf for
                                                                                                                                                                                                            Hours              0.82
                                                                                                                                                                                                                               Hours
TMHU   10/30/2020   Region IV   CAL   ML     OHU     MHCB    10/23/2020 12:59:00 PM   10.06   10/23/2020 3:47:50 PM   11/2/2020 6:15:06 PM    10.1   ASUStd   CCCMS                                       08:46:00   1   0               0   0              0             0     0   0   0   0.23    0     0.23   0   0.23
                                                                                                                                                                                                          Standard
                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                            0.23
                                                                                                                                                                                                            Hours
TMHU   10/31/2020   Region IV   CAL   ML     OHU     MHCB    10/23/2020 12:59:00 PM   10.06   10/23/2020 3:47:50 PM   11/2/2020 6:15:06 PM    10.1   ASUStd   CCCMS                                                  0   0   16:42:00    1   0              0             0     0   0   0   1.25    0     1.25   0   1.25
                                                                                                                                                                                                                             Standard
                                                                                                                                                                                                                             Conf for
                                                                                                                                                                                                                               1.25
                                                                                                                                                                                                                               Hours
TMHU   11/01/2020   Region IV   CAL   ML     OHU     MHCB    10/23/2020 12:59:00 PM   10.06   10/23/2020 3:47:50 PM   11/2/2020 6:15:06 PM    10.1   ASUStd   CCCMS                                                  0   0   11:16:00    1   0              0             0     0   0   0   1.28    0     1.28   0   1.28
                                                                                                                                                                                                                             Standard
                                                                                                                                                                                                                             Conf for
                                                                                                                                                                                                                               1.28
                                                                                                                                                                                                                               Hours
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 342 of 368
    TMHU         11/02/2020   Region IV   CAL   ML     OHU     MHCB   10/23/2020 12:59:00 PM   10.06   10/23/2020 3:47:50 PM   11/2/2020 6:15:06 PM    10.1   ASUStd   CCCMS    11/2/2020 1:53:14 PM    Required    11:31:00    1   0   13:03:00    1   0   12:25:00   0             0     0   0   0   1.67    0     1.67   0   1.67
                                                                                                                                                                                                        by policy   Standard            Therapeut           Standard
                                                                                                                                                                                                                    Conf for            icModule            Conf for
                                                                                                                                                                                                                      0.88               Conf for             0.57
                                                                                                                                                                                                                      Hours               0.22                Hours
                                                                                                                                                                                                                                          Hours
    TMHU         10/30/2020   Region IV   CEN   ASU   ASUStd    GP                                     10/30/2020 8:35:55 PM   11/6/2020 2:38:59 PM    6.75            MHCB                                         18:30:00    1   0               0   0              0   NSG at    0     0   0   0    1      0      1     0    1
                                                                                                                                                                                                                    Standard                                                09:09
                                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                                      1.00
                                                                                                                                                                                                                      Hours
    TMHU         10/31/2020   Region IV   CEN   ASU   ASUStd   MHCB   10/30/2020 8:14:00 PM    16.58   10/30/2020 8:35:55 PM   11/6/2020 2:38:59 PM    6.75            MHCB                                                                                            0   NSG at    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                                                                            09:28
    TMHU         11/01/2020   Region IV   CEN   ASU   ASUStd   MHCB   10/30/2020 8:14:00 PM    16.58   10/30/2020 8:35:55 PM   11/6/2020 2:38:59 PM    6.75            MHCB                                         11:30:00    1   0               0   0              0   NSG at    0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                                    Standard                                                15:16
                                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                                      0.50
                                                                                                                                                                                                                      Hours
    TMHU         11/02/2020   Region IV   CEN   ASU   ASUStd   MHCB   10/30/2020 8:14:00 PM    16.58   10/30/2020 8:35:55 PM   11/6/2020 2:38:59 PM    6.75            MHCB                                         12:24:00    1   0   13:03:00    1   0   12:10:00   0   NSG at    0     0   0   0   0.68    0     0.68   0   0.68
                                                                                                                                                                                                                    Standard            Therapeut           Standard        10:27
                                                                                                                                                                                                                    Conf for            icModule            Conf for
                                                                                                                                                                                                                      0.25               Conf for             0.22
                                                                                                                                                                                                                      Hours               0.22                Hours
                                                                                                                                                                                                                                          Hours
    TMHU         11/03/2020   Region IV   CEN   ASU   ASUStd   MHCB   10/30/2020 8:14:00 PM    16.58   10/30/2020 8:35:55 PM   11/6/2020 2:38:59 PM    6.75            MHCB    11/3/2020 10:09:27 AM    SPI not     15:05:00    1   0               0   0              0   NSG at    0     0   0   0   0.33    0     0.33   0   0.33
                                                                                                                                                                                                         done       Standard                                                10:43
                                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                                      0.33
                                                                                                                                                                                                                      Hours
    TMHU         11/04/2020   Region IV   CEN   ASU   ASUStd   MHCB   10/30/2020 8:14:00 PM    16.58   10/30/2020 8:35:55 PM   11/6/2020 2:38:59 PM    6.75            MHCB                                         15:51:00    0   1               0   0              0            0.07   0   0   0    0     0.07   0.07   0   0.07
                                                                                                                                                                                                                    CellFront
                                                                                                                                                                                                                    NonConf
                                                                                                                                                                                                                    for 0.07
                                                                                                                                                                                                                      Hours
    TMHU         11/05/2020   Region IV   CEN   ASU   ASUStd   MHCB   10/30/2020 8:14:00 PM    16.58   10/30/2020 8:35:55 PM   11/6/2020 2:38:59 PM    6.75            MHCB                                         09:09:00    1   0   08:52:00    1   0              0             0     0   0   0   0.52    0     0.52   0   0.52
                                                                                                                                                                                                                    Standard            Standard
                                                                                                                                                                                                                    Conf for            Conf for
                                                                                                                                                                                                                      0.10                0.42
                                                                                                                                                                                                                      Hours               Hours
    TMHU         11/06/2020   Region IV   CEN   ASU   ASUStd   MHCB   10/30/2020 8:14:00 PM    16.58   10/30/2020 8:35:55 PM   11/6/2020 2:38:59 PM    6.75            MHCB                                         11:23:00    1   0               0   0              0   NSG at    0     0   0   0   2.13    0     2.13   0   2.13
                                                                                                                                                                                                                    Standard                                                09:09
                                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                                      2.13
                                                                                                                                                                                                                      Hours
    TMHU         10/31/2020   Region IV   CEN   ML     VAR      GP                                     10/31/2020 4:08:33 PM   11/6/2020 10:37:58 AM   5.77            MHCB    10/31/2020 11:50:53 AM   SPI not     11:30:00    1   0               0   0              0   NSG at    0     0   0   0    1      0      1     0    1
                                                                                                                                                                                                         done       Standard                                                11:49
                                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                                      1.00
                                                                                                                                                                                                                      Hours
    TMHU         11/01/2020   Region IV   CEN   ASU   ASUStd   MHCB   10/31/2020 11:02:00 AM   15.97   10/31/2020 4:08:33 PM   11/6/2020 10:37:58 AM   5.77            MHCB                                         10:00:00    1   0               0   0              0   NSG at    0     0   0   0    1      0      1     0    1
                                                                                                                                                                                                                    Standard                                                15:10
                                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                                      1.00
                                                                                                                                                                                                                      Hours
    TMHU         11/02/2020   Region IV   CEN   ASU   ASUStd   MHCB   10/31/2020 11:02:00 AM   15.97   10/31/2020 4:08:33 PM   11/6/2020 10:37:58 AM   5.77            MHCB                                         14:57:00    2   0               0   0              0             0     0   0   0   0.7     0     0.7    0   0.7
                                                                                                                                                                                                                    Standard
                                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                                      0.35
                                                                                                                                                                                                                      Hours
    TMHU         11/03/2020   Region IV   CEN   ASU   ASUStd   MHCB   10/31/2020 11:02:00 AM   15.97   10/31/2020 4:08:33 PM   11/6/2020 10:37:58 AM   5.77            MHCB                                         13:50:00    1   0   13:40:00    1   0   13:19:00   0   NSG at    0     0   0   0   0.82    0     0.82   0   0.82
                                                                                                                                                                                                                    Standard            Standard            Standard        10:43
                                                                                                                                                                                                                    Conf for            Conf for            Conf for
                                                                                                                                                                                                                      0.17                0.17                0.48
                                                                                                                                                                                                                      Hours               Hours               Hours
    TMHU         11/04/2020   Region IV   CEN   ASU   ASUStd   MHCB   10/31/2020 11:02:00 AM   15.97   10/31/2020 4:08:33 PM   11/6/2020 10:37:58 AM   5.77            MHCB                                         11:13:00    1   0               0   0              0             0     0   0   0   0.22    0     0.22   0   0.22
                                                                                                                                                                                                                    Standard
                                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                                      0.22
                                                                                                                                                                                                                      Hours
    TMHU         11/05/2020   Region IV   CEN   ASU   ASUStd   MHCB   10/31/2020 11:02:00 AM   15.97   10/31/2020 4:08:33 PM   11/6/2020 10:37:58 AM   5.77            MHCB                                         11:37:00    1   0   14:59:00    1   0              0             0     0   0   0   1.27    0     1.27   0   1.27
                                                                                                                                                                                                                    Standard            Standard
                                                                                                                                                                                                                    Conf for            Conf for
                                                                                                                                                                                                                      0.88                0.38
                                                                                                                                                                                                                      Hours               Hours
    TMHU         11/06/2020   Region IV   CEN   ASU   ASUStd   MHCB   10/31/2020 11:02:00 AM   15.97   10/31/2020 4:08:33 PM   11/6/2020 10:37:58 AM   5.77            MHCB                                         08:57:00    1   0               0   0              0   NSG at    0     0   0   0   0.43    0     0.43   0   0.43
                                                                                                                                                                                                                    Standard                                                09:09
                                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                                      0.43
                                                                                                                                                                                                                      Hours
ICF not housed   10/27/2020   Region IV   CIW   ML     EOP     EOP                                                                                                                                                                                          09:30:00   0             0     1   1   2    1      0      1     1    2
in PIP or MHCB                                                                                                                                                                                                                                              Conf for
                                                                                                                                                                                                                                                              0.25
   or TMHU                                                                                                                                                                                                                                                    Hours


ICF not housed   10/28/2020   Region IV   CIW   ML     EOP     ICF    10/27/2020 12:19:00 PM   19.91                                                                                                                                                                   0             0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/29/2020   Region IV   CIW   ML     EOP     ICF    10/27/2020 12:19:00 PM   19.91                                                                                                                                                                   0             0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/30/2020   Region IV   CIW   ML     EOP     ICF    10/27/2020 12:19:00 PM   19.91                                                                                                                                                                   0             0     0   2   2    0      0      0     2    2
in PIP or MHCB
   or TMHU


ICF not housed   10/31/2020   Region IV   CIW   ML     EOP     ICF    10/27/2020 12:19:00 PM   19.91                                                                                                                                                                   0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 343 of 368
ICF not housed   11/01/2020   Region IV   CIW   ML   EOP    ICF    10/27/2020 12:19:00 PM   19.91                                                                                                                                                                                      0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/02/2020   Region IV   CIW   ML   EOP    ICF    10/27/2020 12:19:00 PM   19.91                                                                           11/2/2020 7:03:47 PM    Required              09:00:00      2   0               0   0                      0             0     0   1   1   1.5     0     1.5    1   2.5
in PIP or MHCB                                                                                                                                                                                      by policy             Standard
                                                                                                                                                                                                                          Conf for
   or TMHU                                                                                                                                                                                                                  1.00
                                                                                                                                                                                                                            Hours
ICF not housed   11/03/2020   Region IV   CIW   ML   EOP    ICF    10/27/2020 12:19:00 PM   19.91                                                                                                                Nov 3                                                                 0             0     0   2   2    0      0      0     2    2
in PIP or MHCB                                                                                                                                                                                                   2020
                                                                                                                                                                                                                10:50AM
   or TMHU


ICF not housed   11/04/2020   Region IV   CIW   ML   EOP    ICF    10/27/2020 12:19:00 PM   19.91                                                                                                               Nov 4                                                                  0             0     1   1   2    1      0      1     1    2
in PIP or MHCB                                                                                                                                                                                                   2020
                                                                                                                                                                                                                9:44AM
   or TMHU


    TMHU         10/30/2020   Region IV   CRC   ML   VAR   CCCMS                                    10/30/2020 7:25:35 PM    11/9/2020 12:35:58 PM    9.72   VAR   CCCMS                                                                                                               0   NSG at    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                                                                                            10:11
    TMHU         10/31/2020   Region IV   CRC   ML   OHU   MHCB    10/30/2020 6:24:00 PM     9.7    10/30/2020 7:25:35 PM    11/9/2020 12:35:58 PM    9.72   VAR   CCCMS   10/31/2020 10:36:43 AM Required                 08:15:00     1   0               0   0                      0             0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                  by policy               HoldingCe
                                                                                                                                                                                                                          ll Conf for
                                                                                                                                                                                                                              0.50
                                                                                                                                                                                                                             Hours
    TMHU         11/01/2020   Region IV   CRC   ML   OHU   MHCB    10/30/2020 6:24:00 PM     9.7    10/30/2020 7:25:35 PM    11/9/2020 12:35:58 PM    9.72   VAR   CCCMS                                                   13:00:00     1   0   10:48:00    1   0                      0             0     0   0   0   1.5     0     1.5    0   1.5
                                                                                                                                                                                                                            Bedside             Bedside
                                                                                                                                                                                                                            Conf for            Conf for
                                                                                                                                                                                                                              0.50                1.00
                                                                                                                                                                                                                             Hours               Hours
    TMHU         11/02/2020   Region IV   CRC   ML   OHU   MHCB    10/30/2020 6:24:00 PM     9.7    10/30/2020 7:25:35 PM    11/9/2020 12:35:58 PM    9.72   VAR   CCCMS                                                   09:30:00     1   0   09:30:00    1   0   09:00:00           0             0     0   0   0   1.17    0     1.17   0   1.17
                                                                                                                                                                                                                            Bedside             Bedside             Bedside
                                                                                                                                                                                                                            Conf for            Conf for            Conf for
                                                                                                                                                                                                                              0.33                0.33                0.50
                                                                                                                                                                                                                             Hours               Hours               Hours
    TMHU         11/03/2020   Region IV   CRC   ML   OHU   MHCB    10/30/2020 6:24:00 PM     9.7    10/30/2020 7:25:35 PM    11/9/2020 12:35:58 PM    9.72   VAR   CCCMS                                                   08:30:00     1   0               0   0                      0            0.58   0   0   0   0.58    0     0.58   0   0.58
                                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                            Conf for
                                                                                                                                                                                                                              0.58
                                                                                                                                                                                                                             Hours
    TMHU         11/04/2020   Region IV   CRC   ML   OHU   MHCB    10/30/2020 6:24:00 PM     9.7    10/30/2020 7:25:35 PM    11/9/2020 12:35:58 PM    9.72   VAR   CCCMS                                                   07:45:00     1   0   15:00:00    1   0               0.35   1   NSG at   0.75   0   0   0   1.57   0.35   1.92   0   1.92
                                                                                                                                                                                                                           Standard             CellFront                                   09:30
                                                                                                                                                                                                                            Conf for            Conf for
                                                                                                                                                                                                                              0.82                0.75
                                                                                                                                                                                                                             Hours               Hours
    TMHU         11/05/2020   Region IV   CRC   ML   OHU   MHCB    10/30/2020 6:24:00 PM     9.7    10/30/2020 7:25:35 PM    11/9/2020 12:35:58 PM    9.72   VAR   CCCMS                                                   08:20:00     1   0               0   0               0.3    1            0.25   0   0   0   0.25   0.3    0.55   0   0.55
                                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                            Conf for
                                                                                                                                                                                                                              0.25
                                                                                                                                                                                                                             Hours
    TMHU         11/06/2020   Region IV   CRC   ML   OHU   MHCB    10/30/2020 6:24:00 PM     9.7    10/30/2020 7:25:35 PM    11/9/2020 12:35:58 PM    9.72   VAR   CCCMS                                                   08:20:00     1   0   12:25:00    0   1               0.33   1            0.17   0   0   0   0.17   0.05   0.22   0   0.22
                                                                                                                                                                                                                           CellFront            Therapeut
                                                                                                                                                                                                                            Conf for            icModule
                                                                                                                                                                                                                              0.17               NonCof
                                                                                                                                                                                                                             Hours                0.05
                                                                                                                                                                                                                                                  Hours
    TMHU         11/07/2020   Region IV   CRC   ML   OHU   MHCB    10/30/2020 6:24:00 PM     9.7    10/30/2020 7:25:35 PM    11/9/2020 12:35:58 PM    9.72   VAR   CCCMS                                                  09:52:00      1   0               0   0                      0             0     0   0   0   0.37    0     0.37   0   0.37
                                                                                                                                                                                                                          Therapeut
                                                                                                                                                                                                                          icModule
                                                                                                                                                                                                                           Conf for
                                                                                                                                                                                                                             0.37
                                                                                                                                                                                                                            Hours
    TMHU         11/08/2020   Region IV   CRC   ML   OHU   MHCB    10/30/2020 6:24:00 PM     9.7    10/30/2020 7:25:35 PM    11/9/2020 12:35:58 PM    9.72   VAR   CCCMS                                                  10:30:00      1   0               0   0                      0             0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                                           Bedside
                                                                                                                                                                                                                           Conf for
                                                                                                                                                                                                                             0.50
                                                                                                                                                                                                                            Hours
    TMHU         11/09/2020   Region IV   CRC   ML   OHU   MHCB    10/30/2020 6:24:00 PM     9.7    10/30/2020 7:25:35 PM    11/9/2020 12:35:58 PM    9.72   VAR   CCCMS   11/9/2020 12:40:32 PM    Required              10:00:00      1   0   11:00:00    1   0   11:30:00           0             0     0   0   0   1.73    0     1.73   0   1.73
                                                                                                                                                                                                    by policy              Bedside              Bedside             Bedside
                                                                                                                                                                                                                           Conf for             Conf for            Conf for
                                                                                                                                                                                                                             0.75                 0.80                0.18
                                                                                                                                                                                                                            Hours                Hours               Hours
    TMHU         10/29/2020   Region IV   CRC   ML   OHU   MHCB    10/28/2020 10:28:00 AM   7.13    10/29/2020 11:11:17 AM   10/29/2020 8:18:07 PM    0.38         MHCB                                                   07:45:00      0   1   08:00:00    0   1   08:35:00           0            1.08   0   0   0    0     1.08   1.08   0   1.08
                                                                                                                                                                                                                          CellFront             CellFront           CellFront
                                                                                                                                                                                                                          NonConf               NonCof              NonCof
                                                                                                                                                                                                                           for 0.25               0.50                0.33
                                                                                                                                                                                                                            Hours                Hours               Hours
    TMHU         11/11/2020   Region IV   CRC   ML   PF     GP                                      11/11/2020 3:00:58 PM    11/12/2020 12:45:18 PM   0.91   VAR   CCCMS   11/11/2020 2:40:26 PM    Required                                                                           0             0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                    by policy
    TMHU         11/12/2020   Region IV   CRC   ML   OHU   MHCB    11/11/2020 5:28:00 AM    1.19    11/11/2020 3:00:58 PM    11/12/2020 12:45:18 PM   0.91   VAR   CCCMS   11/12/2020 4:24:14 PM    Required              08:10:00      1   0               0   0   09:40:00           0   NSG at    0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                    by policy             Standard                                  Standard                18:47
                                                                                                                                                                                                                          Conf for                                  Conf for
                                                                                                                                                                                                                            0.42                                      0.08
                                                                                                                                                                                                                            Hours                                     Hours
    TMHU         10/23/2020   Region IV   ISP   ML    PF   MHCB    10/23/2020 9:13:00 PM    0.47    10/23/2020 11:13:10 PM   10/24/2020 9:11:31 AM    0.42   VAR    GP                                                                                                                 0             0     0   0   0    0      0      0     0    0
    TMHU         10/24/2020   Region IV   ISP   ML   OHU   MHCB    10/23/2020 9:13:00 PM    0.47    10/23/2020 11:13:10 PM   10/24/2020 9:11:31 AM    0.42   VAR    GP     10/24/2020 8:36:18 AM    SPI not                                                                            0   NSG at    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     done                                                                                   08:15
    TMHU         10/28/2020   Region IV   ISP   ML   GP    MHCB    10/28/2020 7:23:00 PM    0.57    10/28/2020 7:59:52 PM    10/29/2020 10:26:34 AM   0.6    VAR    GP                                                                                                                 0             0     0   0   0    0      0      0     0    0
    TMHU         10/29/2020   Region IV   ISP   ML   OHU   MHCB    10/28/2020 7:23:00 PM    0.57    10/28/2020 7:59:52 PM    10/29/2020 10:26:34 AM   0.6    VAR    GP     10/29/2020 9:34:24 AM    SPI not               08:40:00      1   0               0   0                      0   NSG at    0     0   0   0   0.13    0     0.13   0   0.13
                                                                                                                                                                                                     done                 Standard                                                          18:05
                                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                                            0.13
                                                                                                                                                                                                                            Hours
    TMHU         10/18/2020   Region IV   ISP   ML   SNY   MHCB    10/18/2020 9:42:00 PM     2.5    10/18/2020 10:37:24 PM 10/21/2020 10:42:33 AM     2.5    SNY    GP                                                                                                                 0             0     0   0   0    0      0      0     0    0
    TMHU         10/19/2020   Region IV   ISP   ML   OHU   MHCB    10/18/2020 9:42:00 PM     2.5    10/18/2020 10:37:24 PM 10/21/2020 10:42:33 AM     2.5    SNY    GP     10/19/2020 11:19:26 AM   SPI not               10:20:00      1   0               0   0                      0             0     0   0   0   1.62    0     1.62   0   1.62
                                                                                                                                                                                                     done                 Standard
                                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                                            1.62
                                                                                                                                                                                                                            Hours
    TMHU         10/20/2020   Region IV   ISP   ML   OHU   MHCB    10/18/2020 9:42:00 PM     2.5    10/18/2020 10:37:24 PM 10/21/2020 10:42:33 AM     2.5    SNY    GP                                                    07:59:00      1   1               0   0                      0            0.17   0   0   0   0.52   0.17   0.68   0   0.68
                                                                                                                                                                                                                          Standard
                                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                                            0.52
                                                                                                                                                                                                                            Hours
                                                         Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 344 of 368
TMHU   10/21/2020   Region IV   ISP   ML    OHU   MHCB   10/18/2020 9:42:00 PM   2.5    10/18/2020 10:37:24 PM 10/21/2020 10:42:33 AM    2.5    SNY    GP    10/21/2020 11:54:58 AM Required                          0   0   09:46:00    1   0    09:25:00     0             0     0   0   0   0.53    0     0.53   0   0.53
                                                                                                                                                                                    by policy                                 Therapeut           HoldingCe
                                                                                                                                                                                                                              icModule            ll Conf for
                                                                                                                                                                                                                               Conf for               0.37
                                                                                                                                                                                                                                0.17                 Hours
                                                                                                                                                                                                                                Hours
TMHU   10/15/2020   Region IV   ISP   ML    OHU   MHCB   10/12/2020 4:48:00 PM   9.76   10/12/2020 6:18:01 PM   10/22/2020 12:30:03 PM   9.76   ASU   EOP                                                 08:36:00    2   0               0   0   08:46:00      0             0     0   0   0   1.03    0     1.03   0   1.03
                                                                                                                                                                                                          Therapeut                               Therapeut
                                                                                                                                                                                                          icModule                                icModule
                                                                                                                                                                                                           Conf for                                Conf for
                                                                                                                                                                                                            0.28                                    0.52
                                                                                                                                                                                                            Hours                                   Hours
TMHU   10/16/2020   Region IV   ISP   ML    OHU   MHCB   10/12/2020 4:48:00 PM   9.76   10/12/2020 6:18:01 PM   10/22/2020 12:30:03 PM   9.76   ASU   EOP                                                 09:08:00    2   0               0   0                 0            0.03   0   0   0   0.38    0     0.38   0   0.38
                                                                                                                                                                                                          CellFront
                                                                                                                                                                                                           Conf for
                                                                                                                                                                                                            0.03
                                                                                                                                                                                                            Hours
TMHU   10/17/2020   Region IV   ISP   ML    OHU   MHCB   10/12/2020 4:48:00 PM   9.76   10/12/2020 6:18:01 PM   10/22/2020 12:30:03 PM   9.76   ASU   EOP                                                 08:38:00    2   0               0   0                 0             0     0   0   0   0.37    0     0.37   0   0.37
                                                                                                                                                                                                          Standard
                                                                                                                                                                                                           Conf for
                                                                                                                                                                                                            0.03
                                                                                                                                                                                                            Hours
TMHU   10/18/2020   Region IV   ISP   ML    OHU   MHCB   10/12/2020 4:48:00 PM   9.76   10/12/2020 6:18:01 PM   10/22/2020 12:30:03 PM   9.76   ASU   EOP                                                 09:02:00    2   0               0   0                 0            0.02   0   0   0   0.52    0     0.52   0   0.52
                                                                                                                                                                                                          CellFront
                                                                                                                                                                                                           Conf for
                                                                                                                                                                                                            0.02
                                                                                                                                                                                                            Hours
TMHU   10/19/2020   Region IV   ISP   ML    OHU   MHCB   10/12/2020 4:48:00 PM   9.76   10/12/2020 6:18:01 PM   10/22/2020 12:30:03 PM   9.76   ASU   EOP                                                 09:40:00    1   1               0   0                 0            0.28   0   0   0   0.58   0.28   0.87   0   0.87
                                                                                                                                                                                                          Standard
                                                                                                                                                                                                           Conf for
                                                                                                                                                                                                            0.58
                                                                                                                                                                                                            Hours
TMHU   10/20/2020   Region IV   ISP   ML    OHU   MHCB   10/12/2020 4:48:00 PM   9.76   10/12/2020 6:18:01 PM   10/22/2020 12:30:03 PM   9.76   ASU   EOP                                                 15:59:00    1   0   08:32:00    1   0                 0             0     0   0   0   0.97    0     0.97   0   0.97
                                                                                                                                                                                                          Standard            Standard
                                                                                                                                                                                                           Conf for           Conf for
                                                                                                                                                                                                            0.58                0.38
                                                                                                                                                                                                            Hours               Hours
TMHU   10/21/2020   Region IV   ISP   ML    OHU   MHCB   10/12/2020 4:48:00 PM   9.76   10/12/2020 6:18:01 PM   10/22/2020 12:30:03 PM   9.76   ASU   EOP                                                 08:16:00    1   1               0   0                 0             0     0   0   0   0.47    0     0.47   0   0.47
                                                                                                                                                                                                          Standard
                                                                                                                                                                                                           Conf for
                                                                                                                                                                                                            0.47
                                                                                                                                                                                                            Hours
TMHU   10/22/2020   Region IV   ISP   ML    OHU   MHCB   10/12/2020 4:48:00 PM   9.76   10/12/2020 6:18:01 PM   10/22/2020 12:30:03 PM   9.76   ASU   EOP    10/22/2020 10:12:06 AM Required                                                      08:45:00      0             0     0   0   0    0      0      0     0    0
                                                                                                                                                                                    by policy                                                     Standard
                                                                                                                                                                                                                                                  Conf for
                                                                                                                                                                                                                                                    0.27
                                                                                                                                                                                                                                                    Hours
TMHU   10/23/2020   Region IV   ISP   ASU   ASU   EOP                                   10/23/2020 5:30:46 PM   10/27/2020 3:05:05 PM    3.9    ASU   EOP    10/23/2020 4:23:18 PM   SPI not      Oct 23 16:00:00     1   0               0   0                 0             0     0   0   0   24.5    0     24.5   0   24.5
                                                                                                                                                                                      done        2020   Standard
                                                                                                                                                                                                 10:27AM Conf for
                                                                                                                                                                                                          24.50
                                                                                                                                                                                                           Hours
TMHU   10/24/2020   Region IV   ISP   ML    OHU   MHCB   10/23/2020 4:21:00 PM   3.77   10/23/2020 5:30:46 PM   10/27/2020 3:05:05 PM    3.9    ASU   EOP                                                09:02:00     2   0               0   0                 0             0     0   0   0   0.97    0     0.97   0   0.97
                                                                                                                                                                                                         Standard
                                                                                                                                                                                                         Conf for
                                                                                                                                                                                                           0.83
                                                                                                                                                                                                           Hours
TMHU   10/25/2020   Region IV   ISP   ML    OHU   MHCB   10/23/2020 4:21:00 PM   3.77   10/23/2020 5:30:46 PM   10/27/2020 3:05:05 PM    3.9    ASU   EOP                                                08:45:00     1   1               0   0                 0            0.15   0   0   0   0.15   0.15   0.3    0   0.3
                                                                                                                                                                                                         CellFront
                                                                                                                                                                                                         NonConf
                                                                                                                                                                                                         for 0.15
                                                                                                                                                                                                           Hours
TMHU   10/26/2020   Region IV   ISP   ML    OHU   MHCB   10/23/2020 4:21:00 PM   3.77   10/23/2020 5:30:46 PM   10/27/2020 3:05:05 PM    3.9    ASU   EOP                                                09:50:00     1   1               0   0                 0             0     0   0   0   0.4    0.32   0.72   0   0.72
                                                                                                                                                                                                         Standard
                                                                                                                                                                                                         Conf for
                                                                                                                                                                                                           0.40
                                                                                                                                                                                                           Hours
TMHU   10/27/2020   Region IV   ISP   ML    OHU   MHCB   10/23/2020 4:21:00 PM   3.77   10/23/2020 5:30:46 PM   10/27/2020 3:05:05 PM    3.9    ASU   EOP    10/27/2020 10:24:21 AM Required                          0   0   08:30:00    1   0   09:00:00      0             0     0   0   0   0.33    0     0.33   0   0.33
                                                                                                                                                                                    by policy                                 Standard            Standard
                                                                                                                                                                                                                              Conf for            Conf for
                                                                                                                                                                                                                                0.33                0.42
                                                                                                                                                                                                                                Hours               Hours
TMHU   10/28/2020   Region IV   ISP   ASU   ASU   EOP                                   10/28/2020 2:54:20 PM   10/28/2020 5:48:09 PM    0.12         MHCB   10/28/2020 2:24:51 PM   SPI not     Oct 28   12:00:00    1   0               0   0                 0             0     0   0   0   0.7     0     0.7    0   0.7
                                                                                                                                                                                      done        2020    Standard
                                                                                                                                                                                                 9:40AM   Conf for
                                                                                                                                                                                                            0.70
                                                                                                                                                                                                            Hours
TMHU   11/09/2020   Region IV   ISP   ML    GP     GP                                    11/9/2020 3:28:22 AM   11/9/2020 12:32:07 PM    0.38   VAR    GP    11/9/2020 11:03:46 AM   SPI not              09:15:00    1   0               0   0                 0   NSG at    0     0   0   0   1.25    0     1.25   0   1.25
                                                                                                                                                                                      done                Standard                                                   15:59
                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                            1.25
                                                                                                                                                                                                            Hours
TMHU   11/08/2020   Region IV   ISP   ML    GP     GP                                    11/8/2020 5:02:08 PM   11/13/2020 11:38:09 AM   4.78   GP     GP    11/8/2020 12:30:01 PM   SPI not                                                                    0             0     0   0   0    0      0      0     0    0
                                                                                                                                                                                      done
TMHU   11/09/2020   Region IV   ISP   ML    OHU   MHCB   11/8/2020 12:29:00 PM   4.88    11/8/2020 5:02:08 PM   11/13/2020 11:38:09 AM   4.78   GP     GP                                                 10:35:00    1   1               0   0                 0             0     0   0   0   1.08   0.25   1.33   0   1.33
                                                                                                                                                                                                          Standard
                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                            1.08
                                                                                                                                                                                                            Hours
TMHU   11/10/2020   Region IV   ISP   ML    OHU   MHCB   11/8/2020 12:29:00 PM   4.88    11/8/2020 5:02:08 PM   11/13/2020 11:38:09 AM   4.78   GP     GP                                                 08:00:00    0   1               0   0   10:00:00      0            0.6    0   0   0    0     0.6    0.6    0   0.6
                                                                                                                                                                                                          CellFront                               Standard
                                                                                                                                                                                                          NonConf                                 NonCof
                                                                                                                                                                                                          for 0.60                                  0.25
                                                                                                                                                                                                            Hours                                   Hours
TMHU   11/11/2020   Region IV   ISP   ML    OHU   MHCB   11/8/2020 12:29:00 PM   4.88    11/8/2020 5:02:08 PM   11/13/2020 11:38:09 AM   4.78   GP     GP                                                 09:10:00    2   0               0   0                 0            0.18   0   0   0   0.52    0     0.52   0   0.52
                                                                                                                                                                                                          CellFront
                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                            0.18
                                                                                                                                                                                                            Hours
TMHU   11/12/2020   Region IV   ISP   ML    OHU   MHCB   11/8/2020 12:29:00 PM   4.88    11/8/2020 5:02:08 PM   11/13/2020 11:38:09 AM   4.78   GP     GP                                                 08:09:00    2   0               0   0                 0            0.03   0   0   0   0.63    0     0.63   0   0.63
                                                                                                                                                                                                          CellFront
                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                            0.03
                                                                                                                                                                                                            Hours
TMHU   11/13/2020   Region IV   ISP   ML    OHU   MHCB   11/8/2020 12:29:00 PM   4.88    11/8/2020 5:02:08 PM   11/13/2020 11:38:09 AM   4.78   GP     GP    11/13/2020 9:45:27 AM   Required             08:30:00    1   0   08:30:00    1   0   09:15:00      0             0     0   0   0   3.55    0     3.55   0   3.55
                                                                                                                                                                                     by policy            Standard            Standard            Standard
                                                                                                                                                                                                          Conf for            Conf for            Conf for
                                                                                                                                                                                                            0.63                2.92                0.25
                                                                                                                                                                                                            Hours               Hours               Hours
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 345 of 368
    TMHU         11/13/2020   Region IV   ISP   ML     OHU     MHCB   11/8/2020 12:29:00 PM     4.88    11/13/2020 8:43:56 PM                            2.56               11/13/2020 9:45:27 AM   Required             08:30:00    1   0   08:30:00    1   0   09:15:00   0                    0     0   0   0   3.55    0     3.55   0   3.55
                                                                                                                                                                                                    by policy            Standard            Standard            Standard
                                                                                                                                                                                                                         Conf for            Conf for            Conf for
                                                                                                                                                                                                                           0.63                2.92                0.25
                                                                                                                                                                                                                           Hours               Hours               Hours
    TMHU         11/14/2020   Region IV   ISP   ML     OHU     MHCB   11/13/2020 8:21:00 PM     2.58    11/13/2020 8:43:56 PM                            2.56               11/14/2020 8:49:30 AM   SPI not     Nov 14                                                      0                    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     done        2020
                                                                                                                                                                                                                1:14PM
    TMHU         11/15/2020   Region IV   ISP    ML    OHU     MHCB   11/13/2020 8:21:00 PM     2.58    11/13/2020 8:43:56 PM                            2.56                                                                                                               0                    0     0   0   0    0      0      0     0    0
    TMHU         11/16/2020   Region IV   ISP    ML    OHU     MHCB   11/13/2020 8:21:00 PM     2.58    11/13/2020 8:43:56 PM                            2.56                                                                                                               0                    0     0   0   0    0      0      0     0    0
    TMHU         11/12/2020   Region IV   RJD   ASU   ASUHub    EOP                                     11/12/2020 3:53:08 PM    11/13/2020 4:17:03 PM   1.02   EOP   EOP                                                10:42:00    2   0               0   0              0   RT at            0     0   3   3   1.33    0     1.33   3   4.33
                                                                                                                                                                                                                         Standard                                               09:00
                                                                                                                                                                                                                         Conf for
                                                                                                                                                                                                                           0.67
                                                                                                                                                                                                                           Hours
    TMHU         11/13/2020   Region IV   RJD   ML     EOP     MHCB   11/12/2020 11:32:00 AM    0.99    11/12/2020 3:53:08 PM    11/13/2020 4:17:03 PM   1.02   EOP   EOP   11/13/2020 7:58:58 AM    Other               10:45:00    0   1               0   0              0                   0.45   0   0   0    0     0.45   0.45   0   0.45
                                                                                                                                                                                                                         CellFront
                                                                                                                                                                                                                         NonConf
                                                                                                                                                                                                                         for 0.45
                                                                                                                                                                                                                           Hours
    TMHU         10/21/2020   Region IV   RJD   ML     EOP     MHCB   10/21/2020 12:05:00 AM    0.37    10/21/2020 12:42:07 AM   10/21/2020 7:29:54 PM   0.78   EOP   EOP   10/21/2020 11:47:07 AM Required              08:40:00    0   1               0   0              0                   0.23   0   0   0    0     0.23   0.23   0   0.23
                                                                                                                                                                                                   by policy             CellFront
                                                                                                                                                                                                                         NonConf
                                                                                                                                                                                                                         for 0.23
                                                                                                                                                                                                                           Hours
     TMHU        11/15/2020   Region IV   RJD   ML     EOP      EOP                                     11/15/2020 8:42:14 PM                            0.56                                                                                                               0                    0     0   0   0    0      0      0     0    0
     TMHU        11/16/2020   Region IV   RJD   ML     EOP     MHCB   11/15/2020 5:35:00 PM     0.69    11/15/2020 8:42:14 PM                            0.56                                                                                                               0                    0     0   0   0    0      0      0     0    0
ICF not housed   10/29/2020   Region IV   RJD   ML     EOP      ICF   5/10/2019 5:12:00 PM     537.63                                                                       10/29/2020 3:09:22 PM   Required                                                                0                    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                      by policy

   or TMHU


ICF not housed   11/07/2020   Region IV   RJD   ML     EOP     ICF    12/3/2019 11:15:00 AM    341.9                                                                        11/7/2020 12:39:48 PM   Required    Nov 7    10:30:00    0   1               0   0              0                   0.5    0   0   0    0     0.5    0.5    0   0.5
in PIP or MHCB                                                                                                                                                                                      by policy    2020    CellFront
                                                                                                                                                                                                                1:29PM   NonConf
   or TMHU                                                                                                                                                                                                               for 0.50
                                                                                                                                                                                                                          Hours
ICF not housed   11/08/2020   Region IV   RJD   ML     EOP     ICF    12/3/2019 11:15:00 AM    341.9                                                                                                            Nov 8                                                       0                    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                   2020
                                                                                                                                                                                                                1:49PM
   or TMHU


ICF not housed   11/09/2020   Region IV   RJD   ML     EOP     ICF    12/3/2019 11:15:00 AM    341.9                                                                                                            Nov 9    12:30:00    0   1               0   0              0   RT at           0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                                                                                   2020    CellFront                                              10:45
                                                                                                                                                                                                                1:43PM   NonConf
   or TMHU                                                                                                                                                                                                               for 0.12
                                                                                                                                                                                                                          Hours

ICF not housed   10/15/2020   Region IV   RJD   ML     EOP     ICF     3/27/2020 3:09:00 PM    233.8                                                                                                                     10:20:00    1   0               0   0              0                    0     0   0   0   0.5     0     0.5    0   0.5
in PIP or MHCB                                                                                                                                                                                                           Conf for
                                                                                                                                                                                                                           0.50
   or TMHU                                                                                                                                                                                                                 Hours


ICF not housed   10/16/2020   Region IV   RJD   ML     EOP     ICF     3/27/2020 3:09:00 PM    233.8                                                                                                                                 0   0   13:00:00    0   1              0                    0     0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                                                                NonCof
                                                                                                                                                                                                                                               0.25
   or TMHU                                                                                                                                                                                                                                     Hours


ICF not housed   10/17/2020   Region IV   RJD   ML     EOP     ICF     3/27/2020 3:09:00 PM    233.8                                                                                                                     10:35:00    0   1               0   0              0                   0.05   0   0   0    0     0.05   0.05   0   0.05
in PIP or MHCB                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                         NonConf
   or TMHU                                                                                                                                                                                                               for 0.05
                                                                                                                                                                                                                          Hours
ICF not housed   10/18/2020   Region IV   RJD   ML     EOP     ICF     3/27/2020 3:09:00 PM    233.8                                                                                                                     10:15:00    0   1               0   0              0                   0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                         NonConf
   or TMHU                                                                                                                                                                                                               for 0.08
                                                                                                                                                                                                                          Hours

ICF not housed   10/19/2020   Region IV   RJD   ML     EOP     ICF     3/27/2020 3:09:00 PM    233.8                                                                                                                                 0   0   11:14:00    0   1              0                    0     0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                                                                                                                NonCof
                                                                                                                                                                                                                                               0.12
   or TMHU                                                                                                                                                                                                                                     Hours


ICF not housed   10/20/2020   Region IV   RJD   ML     EOP     ICF     3/27/2020 3:09:00 PM    233.8                                                                                                                     09:30:00    0   1               0   0              0   RT at   RT at    0     0   1   1    0     0.17   0.17   1   1.17
in PIP or MHCB                                                                                                                                                                                                             Yard                                                 09:45   11:30
                                                                                                                                                                                                                         NonConf
   or TMHU                                                                                                                                                                                                               for 0.17
                                                                                                                                                                                                                          Hours
ICF not housed   10/21/2020   Region IV   RJD   ML     EOP     ICF     3/27/2020 3:09:00 PM    233.8                                                                                                                     15:40:00    0   1   09:37:00    0   1              0   RT at           0.12   0   0   0    0     0.4    0.4    0   0.4
in PIP or MHCB                                                                                                                                                                                                           NonConf             CellFront                          09:57
                                                                                                                                                                                                                          for 0.28           NonCof
   or TMHU                                                                                                                                                                                                                 Hours               0.12
                                                                                                                                                                                                                                              Hours
ICF not housed   10/22/2020   Region IV   RJD   ML     EOP     ICF     3/27/2020 3:09:00 PM    233.8                                                                                                                     10:00:00    0   1               0   0              0                    0     1   0   1    0     1.5    1.5    0   1.5
in PIP or MHCB                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                          for 0.50
   or TMHU                                                                                                                                                                                                                 Hours


ICF not housed   10/23/2020   Region IV   RJD   ML     EOP     ICF     3/27/2020 3:09:00 PM    233.8                                                                                                                                 0   0   13:00:00    0   1              0                    0     1   0   1    0     1.25   1.25   0   1.25
in PIP or MHCB                                                                                                                                                                                                                                 Yard
                                                                                                                                                                                                                                             NonCof
   or TMHU                                                                                                                                                                                                                                     0.25
                                                                                                                                                                                                                                              Hours

ICF not housed   10/24/2020   Region IV   RJD   ML     EOP     ICF     3/27/2020 3:09:00 PM    233.8                                                                                                                     09:35:00    0   1               0   0              0                    0     0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                          for 0.17
   or TMHU                                                                                                                                                                                                                 Hours
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 346 of 368
ICF not housed   10/25/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                   12:03:00    0   1               0   0   0            0     0   0   0   0     0.2    0.2    0   0.2
in PIP or MHCB                                                                                                  NonConf
                                                                                                                 for 0.20
   or TMHU                                                                                                        Hours


ICF not housed   10/26/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                               0   0   11:16:00    0   1   0   RT at    0     0   0   0   0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                       NonCof                 09:00
                                                                                                                                      0.12
   or TMHU                                                                                                                            Hours


ICF not housed   10/27/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                   12:00:00    0   1               0   0   0            0     0   1   1   0     0.5    0.5    1   1.5
in PIP or MHCB                                                                                                    Yard
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.50
                                                                                                                 Hours
ICF not housed   10/28/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                               0   0   09:46:00    0   1   0           0.12   0   0   0   0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                      CellFront
                                                                                                                                    NonCof
   or TMHU                                                                                                                            0.12
                                                                                                                                     Hours

ICF not housed   10/29/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                   09:10:00    0   1               0   0   0            0     1   0   1   0     1.83   1.83   0   1.83
in PIP or MHCB                                                                                                  NonConf
                                                                                                                 for 0.83
   or TMHU                                                                                                        Hours


ICF not housed   10/30/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                               0   0   13:00:00    0   1   0            0     0   0   0   0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                       NonCof
                                                                                                                                      0.25
   or TMHU                                                                                                                            Hours


ICF not housed   10/31/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                   12:31:00    0   1               0   0   0           0.05   0   0   0   0     0.05   0.05   0   0.05
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.05
                                                                                                                 Hours
ICF not housed   11/01/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                   14:15:00    0   1               0   0   0           0.08   0   0   0   0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.08
                                                                                                                 Hours

ICF not housed   11/02/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                               0   0   11:41:00    0   1   0   RT at   0.12   0   0   0   0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                      CellFront               09:30
                                                                                                                                    NonCof
   or TMHU                                                                                                                            0.12
                                                                                                                                     Hours

ICF not housed   11/03/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                   12:19:00    1   0               0   0   0            0     1   0   1   0.4    1     1.4    0   1.4
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.40
                                                                                                                  Hours
ICF not housed   11/04/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                               0   0   11:13:00    0   1   0   RT at   0.12   0   0   0   0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                      CellFront               09:34
                                                                                                                                    NonCof
   or TMHU                                                                                                                            0.12
                                                                                                                                     Hours
ICF not housed   11/05/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                   09:15:00    0   1               0   0   0            0     1   0   1   0     1.25   1.25   0   1.25
in PIP or MHCB                                                                                                  NonConf
                                                                                                                 for 0.25
   or TMHU                                                                                                        Hours


ICF not housed   11/06/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                               0   0   13:00:00    0   1   0   RT at    0     0   1   1   0     0.25   0.25   1   1.25
in PIP or MHCB                                                                                                                       NonCof                 14:43
                                                                                                                                      0.25
   or TMHU                                                                                                                            Hours


ICF not housed   11/07/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                   11:50:00    0   1               0   0   0           0.05   0   0   0   0     0.05   0.05   0   0.05
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.05
                                                                                                                 Hours
ICF not housed   11/08/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                   09:50:00    0   1               0   0   0            0     0   0   0   0     0.5    0.5    0   0.5
in PIP or MHCB                                                                                                  NonConf
                                                                                                                 for 0.50
   or TMHU                                                                                                        Hours


ICF not housed   11/09/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                               0   0   12:53:00    0   1   0   RT at   0.12   0   0   0   0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                      CellFront               10:20
                                                                                                                                    NonCof
   or TMHU                                                                                                                            0.12
                                                                                                                                     Hours
ICF not housed   11/10/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                   12:22:00    1   0               0   0   0            0     1   0   1   0.6    1     1.6    0   1.6
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.60
                                                                                                                  Hours
ICF not housed   11/11/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                   11:30:00    0   1   07:30:00    0   1   0           0.25   0   0   0   0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                  CellFront           CellFront
                                                                                                                NonConf             NonCof
   or TMHU                                                                                                      for 0.08              0.17
                                                                                                                 Hours               Hours

ICF not housed   11/12/2020   Region IV   RJD   ML   EOP   ICF   3/27/2020 3:09:00 PM   233.8                   12:15:00    0   1               0   0   0           0.25   0   1   1   0     0.25   0.25   1   1.25
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.25
                                                                                                                 Hours
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 347 of 368
ICF not housed   11/13/2020   Region IV   RJD   ML   EOP    ICF    3/27/2020 3:09:00 PM    233.8                                                                                                                                     0   0   13:00:00    0   1   10:40:00    0             0     0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                                                                NonCof             Standard
                                                                                                                                                                                                                                               0.25              Conf for
   or TMHU                                                                                                                                                                                                                                     Hours               0.08
                                                                                                                                                                                                                                                                   Hours
ICF not housed   11/14/2020   Region IV   RJD   ML   EOP    ICF    3/27/2020 3:09:00 PM    233.8                                                                                                                                                                             0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region IV   RJD   ML   EOP    ICF    3/27/2020 3:09:00 PM    233.8                                                                                                                         10:30:00    0   1               0   0               0             0     0   0   0    0     0.5    0.5    0   0.5
in PIP or MHCB                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                          for 0.50
   or TMHU                                                                                                                                                                                                                 Hours


ICF not housed   11/16/2020   Region IV   RJD   ML   EOP    ICF    3/27/2020 3:09:00 PM    233.8                                                                                                                                                                             0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/07/2020   Region IV   RJD   ML   EOP    ICF    8/28/2019 1:17:00 PM    437.07                                                                            11/7/2020 2:58:40 PM    Update     Nov 7    11:15:00    0   1               0   0               0            0.25   0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                                   2020    CellFront
                                                                                                                                                                                                                3:38PM   NonConf
   or TMHU                                                                                                                                                                                                               for 0.25
                                                                                                                                                                                                                          Hours
ICF not housed   11/11/2020   Region IV   RJD   ML   EOP    ICF    11/4/2019 4:17:00 PM    373.68                                                                           11/11/2020 11:47:30 AM Required              10:55:00    0   1               0   0               0   NSG at   0.33   0   0   0    0     0.33   0.33   0   0.33
in PIP or MHCB                                                                                                                                                                                     by policy             CellFront                                                10:35
                                                                                                                                                                                                                         NonConf
   or TMHU                                                                                                                                                                                                               for 0.33
                                                                                                                                                                                                                          Hours
ICF not housed   11/12/2020   Region IV   RJD   ML   EOP    ICF    11/4/2019 4:17:00 PM    373.68                                                                                                                                                                            0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/14/2020   Region IV   RJD   ML   EOP    ICF    11/12/2020 4:33:00 PM    3.74                                                                                                                                                                             0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region IV   RJD   ML   EOP    ICF    11/12/2020 4:33:00 PM    3.74                                                                                                                         11:40:00    0   1               0   0               0             0     0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                          for 0.17
   or TMHU                                                                                                                                                                                                                 Hours


ICF not housed   11/16/2020   Region IV   RJD   ML   EOP    ICF    11/12/2020 4:33:00 PM    3.74                                                                                                                                                                             0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/19/2020   Region IV   RJD   ML   EOP    EOP                                     10/19/2020 8:19:12 PM   10/20/2020 10:31:51 AM   0.59    MCB     MHCB   10/19/2020 2:36:30 PM   SPI not              13:30:00    1   0               0   0               0   RT at     0     0   0   0   0.75    0     0.75   0   0.75
                                                                                                                                                                                                     done                 Conf for                                               10:25
                                                                                                                                                                                                                            0.75
                                                                                                                                                                                                                           Hours
    TMHU         10/20/2020   Region IV   RJD   ML   EOP   MHCB    10/19/2020 7:22:00 PM    9.65    10/19/2020 8:19:12 PM   10/20/2020 10:31:51 AM   0.59    MCB     MHCB   10/20/2020 1:28:01 PM   SPI not              07:50:00    1   1   11:00:00    0   1               0            0.25   0   1   1   0.15   0.5    0.65   1   1.65
                                                                                                                                                                                                     done                CellFront           Bedside
                                                                                                                                                                                                                         NonConf             NonCof
                                                                                                                                                                                                                          for 0.25             0.25
                                                                                                                                                                                                                           Hours              Hours
    TMHU         11/04/2020   Region IV   RJD   ML   EOP    EOP                                     11/4/2020 7:27:21 PM     11/5/2020 3:29:49 PM    0.83   ASUHub   EOP     11/4/2020 4:25:14 PM   SPI not              15:00:00    0   1               0   0               0   RT at     0     0   0   0    0     0.58   0.58   0   0.58
                                                                                                                                                                                                     done                Therapeut                                               10:10
                                                                                                                                                                                                                         icModule
                                                                                                                                                                                                                         NonConf
                                                                                                                                                                                                                          for 0.58
                                                                                                                                                                                                                           Hours
    TMHU         11/05/2020   Region IV   RJD   ML   EOP   MHCB    11/4/2020 3:53:00 PM     0.77    11/4/2020 7:27:21 PM     11/5/2020 3:29:49 PM    0.83   ASUHub   EOP     11/5/2020 3:08:30 PM   Required             08:50:00    0   2               0   0               0            0.23   0   0   0    0     0.67   0.67   0   0.67
                                                                                                                                                                                                    by policy            CellFront
                                                                                                                                                                                                                         NonConf
                                                                                                                                                                                                                          for 0.23
                                                                                                                                                                                                                           Hours
    TMHU         11/14/2020   Region IV   RJD   ML   DR    MHCB    11/14/2020 2:31:00 PM    0.83    11/14/2020 6:45:35 PM                            1.64                                                                                                                    0             0     0   0   0    0      0      0     0    0
    TMHU         11/15/2020   Region IV   RJD   ML   DR    MHCB    11/14/2020 2:31:00 PM    0.83    11/14/2020 6:45:35 PM                            1.64                   11/15/2020 12:58:29 PM Required              09:45:00    0   1               0   0               0            0.58   0   0   0    0     0.58   0.58   0   0.58
                                                                                                                                                                                                   by policy             CellFront
                                                                                                                                                                                                                         NonConf
                                                                                                                                                                                                                         for 0.58
                                                                                                                                                                                                                          Hours
    TMHU         11/16/2020   Region IV   RJD   ML   DR    CCCMS                                    11/14/2020 6:45:35 PM                            1.64                                                                                                                    0   RT at     0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                                                                                 09:38
ICF not housed   10/30/2020   Region IV   RJD   ML   EOP    ICF    2/27/2020 12:31:00 PM   245.83                                                                           10/30/2020 4:34:03 PM   Required    Oct 30                                                       0             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                      by policy    2020
                                                                                                                                                                                                                2:28PM
   or TMHU


    TMHU         11/04/2020   Region IV   RJD   ML   EOP    EOP                                     11/4/2020 8:49:14 PM    11/10/2020 3:26:20 PM    5.78    MCB     MHCB    11/4/2020 7:17:13 PM   SPI not              19:00:00    1   0               0   0               0   RT at     0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                     done                Standard                                                09:34
                                                                                                                                                                                                                         Conf for
                                                                                                                                                                                                                           0.50
                                                                                                                                                                                                                           Hours
    TMHU         11/05/2020   Region IV   RJD   ML   EOP   MHCB    11/4/2020 7:02:00 PM    11.63    11/4/2020 8:49:14 PM    11/10/2020 3:26:20 PM    5.78    MCB     MHCB                                                09:15:00    0   1               0   0   10:15:00    0            0.5    0   1   1    0     0.5    0.5    1   1.5
                                                                                                                                                                                                                         CellFront                               CellFront
                                                                                                                                                                                                                         NonConf                                 NonCof
                                                                                                                                                                                                                         for 0.50                                  0.17
                                                                                                                                                                                                                           Hours                                  Hours
    TMHU         11/06/2020   Region IV   RJD   ML   EOP   MHCB    11/4/2020 7:02:00 PM    11.63    11/4/2020 8:49:14 PM    11/10/2020 3:26:20 PM    5.78    MCB     MHCB                                                            0   0   14:00:00    0   2               0            0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                                                             CellFront
                                                                                                                                                                                                                                             NonCof
                                                                                                                                                                                                                                               0.17
                                                                                                                                                                                                                                              Hours
    TMHU         11/07/2020   Region IV   RJD   ML   EOP   MHCB    11/4/2020 7:02:00 PM    11.63    11/4/2020 8:49:14 PM    11/10/2020 3:26:20 PM    5.78    MCB     MHCB                                                09:57:00    0   1               0   0               0            0.05   0   0   0    0     0.05   0.05   0   0.05
                                                                                                                                                                                                                         CellFront
                                                                                                                                                                                                                         NonConf
                                                                                                                                                                                                                         for 0.05
                                                                                                                                                                                                                          Hours
                                                            Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 348 of 368
TMHU   11/08/2020   Region IV   RJD   ML     EOP     MHCB    11/4/2020 7:02:00 PM    11.63   11/4/2020 8:49:14 PM    11/10/2020 3:26:20 PM    5.78   MCB   MHCB                                                  11:16:00    0   1               0   0               0   0.08   0   0   0    0     0.08   0.08   0   0.08
                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                 for 0.08
                                                                                                                                                                                                                  Hours
TMHU   11/09/2020   Region IV   RJD   ML     EOP     MHCB    11/4/2020 7:02:00 PM    11.63   11/4/2020 8:49:14 PM    11/10/2020 3:26:20 PM    5.78   MCB   MHCB                                                                                                      0    0     0   0   0    0      0      0     0    0
TMHU   11/10/2020   Region IV   RJD   ML     EOP     MHCB    11/4/2020 7:02:00 PM    11.63   11/4/2020 8:49:14 PM    11/10/2020 3:26:20 PM    5.78   MCB   MHCB                                                  09:30:00    0   1               0   0               0   0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                 for 0.17
                                                                                                                                                                                                                   Hours
TMHU   11/10/2020   Region IV   RJD   ML     SNY     MHCB   11/10/2020 7:16:00 PM    0.64    11/10/2020 8:52:42 PM   11/11/2020 11:34:56 AM   0.61   SNY   CCCMS   11/10/2020 7:43:40 PM    SPI not              11:55:00    2   0               0   0               0    0     0   0   0   0.92    0     0.92   0   0.92
                                                                                                                                                                                             done                Standard
                                                                                                                                                                                                                 Conf for
                                                                                                                                                                                                                   0.42
                                                                                                                                                                                                                   Hours
TMHU   11/11/2020   Region IV   RJD   ML     EOP     MHCB   11/10/2020 7:16:00 PM    0.64    11/10/2020 8:52:42 PM   11/11/2020 11:34:56 AM   0.61   SNY   CCCMS   11/11/2020 12:37:49 PM   SPI not              10:00:00    0   1               0   0               0   0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                             done                CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                 for 0.50
                                                                                                                                                                                                                   Hours
TMHU   11/07/2020   Region IV   RJD   ASU   ASUHub   MHCB   11/6/2020 10:03:00 PM    9.51    11/7/2020 12:52:13 AM   11/12/2020 6:24:48 PM    5.73   MCB   MHCB     11/7/2020 1:52:36 PM    Required             10:40:00    0   1               0   0               0   0.33   0   3   3    0     0.33   0.33   3   3.33
                                                                                                                                                                                            by policy            CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                 for 0.33
                                                                                                                                                                                                                   Hours
TMHU   11/08/2020   Region IV   RJD   ASU    ASU     MHCB   11/6/2020 10:03:00 PM    9.51    11/7/2020 12:52:13 AM   11/12/2020 6:24:48 PM    5.73   MCB   MHCB                                                  10:08:00    0   1               0   0               0   0.03   0   0   0    0     0.03   0.03   0   0.03
                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                 for 0.03
                                                                                                                                                                                                                   Hours
TMHU   11/09/2020   Region IV   RJD   ASU    ASU     MHCB   11/6/2020 10:03:00 PM    9.51    11/7/2020 12:52:13 AM   11/12/2020 6:24:48 PM    5.73   MCB   MHCB                                                  11:10:00    0   1               0   0   11:10:00    0   0.08   0   0   0    0     0.08   0.08   0   0.08
                                                                                                                                                                                                                 CellFront                               CellFront
                                                                                                                                                                                                                 NonConf                                 NonCof
                                                                                                                                                                                                                 for 0.08                                  0.08
                                                                                                                                                                                                                   Hours                                  Hours
TMHU   11/10/2020   Region IV   RJD   ASU    ASU     MHCB   11/6/2020 10:03:00 PM    9.51    11/7/2020 12:52:13 AM   11/12/2020 6:24:48 PM    5.73   MCB   MHCB                                                              0   0   09:20:00    0   1               0   0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                                     CellFront
                                                                                                                                                                                                                                     NonCof
                                                                                                                                                                                                                                       0.17
                                                                                                                                                                                                                                      Hours
TMHU   11/11/2020   Region IV   RJD   ASU    ASU     MHCB   11/6/2020 10:03:00 PM    9.51    11/7/2020 12:52:13 AM   11/12/2020 6:24:48 PM    5.73   MCB   MHCB                                                 09:20:00     0   2               0   0               0   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                                CellFront
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                for 0.17
                                                                                                                                                                                                                  Hours
TMHU   11/12/2020   Region IV   RJD   ASU    ASU     MHCB   11/6/2020 10:03:00 PM    9.51    11/7/2020 12:52:13 AM   11/12/2020 6:24:48 PM    5.73   MCB   MHCB                                                 10:15:00     0   1               0   0               0   0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                CellFront
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                for 0.17
                                                                                                                                                                                                                  Hours
TMHU   10/27/2020   Region IV   RJD   ML     EOP     EOP                                     10/27/2020 1:32:16 PM   10/30/2020 8:23:29 PM    3.29   MCB   MHCB    10/27/2020 12:07:04 PM   SPI not      Oct 27 10:00:00     2   0               0   0               0    0     0   0   0    2      0      2     0    2
                                                                                                                                                                                             done        2020   Standard
                                                                                                                                                                                                        11:42AM Conf for
                                                                                                                                                                                                                  1.00
                                                                                                                                                                                                                  Hours
TMHU   10/28/2020   Region IV   RJD   ML     EOP     MHCB   10/27/2020 11:00:00 AM   13.97   10/27/2020 1:32:16 PM   10/30/2020 8:23:29 PM    3.29   MCB   MHCB                                                 12:40:00     0   1               0   0               0   0.63   0   0   0    0     0.63   0.63   0   0.63
                                                                                                                                                                                                                CellFront
                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                for 0.63
                                                                                                                                                                                                                  Hours
TMHU   10/29/2020   Region IV   RJD   ML     EOP     MHCB   10/27/2020 11:00:00 AM   13.97   10/27/2020 1:32:16 PM   10/30/2020 8:23:29 PM    3.29   MCB   MHCB                                                 11:45:00     0   1   14:00:00    0   1               0   0.67   0   0   0    0     0.67   0.67   0   0.67
                                                                                                                                                                                                                CellFront            CellFront
                                                                                                                                                                                                                NonConf              NonCof
                                                                                                                                                                                                                for 0.17               0.50
                                                                                                                                                                                                                  Hours               Hours
TMHU   10/30/2020   Region IV   RJD   ML     EOP     MHCB   10/27/2020 11:00:00 AM   13.97   10/27/2020 1:32:16 PM   10/30/2020 8:23:29 PM    3.29   MCB   MHCB                                                              0   0   14:00:00    0   1   09:00:00    0   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                                                     CellFront           CellFront
                                                                                                                                                                                                                                     NonCof              NonCof
                                                                                                                                                                                                                                       0.33                0.17
                                                                                                                                                                                                                                      Hours               Hours
TMHU   11/07/2020   Region IV   RJD   ML     EOP     EOP                                     11/7/2020 3:07:58 PM                             8.8                   11/7/2020 1:17:05 PM    Required             09:30:00    0   1               0   0               0   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                            by policy            CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                 for 0.33
                                                                                                                                                                                                                  Hours
TMHU   11/08/2020   Region IV   RJD   ML     EOP     MHCB    11/7/2020 6:57:00 AM    9.14    11/7/2020 3:07:58 PM                             8.8                                                                11:22:00    0   1               0   0               0   1.05   0   0   0    0     1.05   1.05   0   1.05
                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                 for 1.05
                                                                                                                                                                                                                  Hours
TMHU   11/09/2020   Region IV   RJD   ML     EOP     MHCB    11/7/2020 6:57:00 AM    9.14    11/7/2020 3:07:58 PM                             8.8                                                                11:35:00    0   1               0   0   11:35:00    0   0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                 CellFront                               CellFront
                                                                                                                                                                                                                 NonConf                                 NonCof
                                                                                                                                                                                                                 for 0.17                                  0.17
                                                                                                                                                                                                                  Hours                                   Hours
TMHU   11/10/2020   Region IV   RJD   ML     EOP     MHCB    11/7/2020 6:57:00 AM    9.14    11/7/2020 3:07:58 PM                             8.8                                                                            0   0   09:40:00    0   1               0   0.17   0   1   1    0     0.17   0.17   1   1.17
                                                                                                                                                                                                                                     CellFront
                                                                                                                                                                                                                                     NonCof
                                                                                                                                                                                                                                       0.17
                                                                                                                                                                                                                                      Hours
TMHU   11/11/2020   Region IV   RJD   ML     EOP     MHCB    11/7/2020 6:57:00 AM    9.14    11/7/2020 3:07:58 PM                             8.8                                                                09:45:00    0   1               0   0               0   0.1    0   0   0    0     0.1    0.1    0   0.1
                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                 for 0.10
                                                                                                                                                                                                                  Hours
TMHU   11/12/2020   Region IV   RJD   ML     EOP     MHCB    11/7/2020 6:57:00 AM    9.14    11/7/2020 3:07:58 PM                             8.8                                                                08:40:00    0   1               0   0               0   0.25   0   1   1    0     0.25   0.25   1   1.25
                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                 for 0.25
                                                                                                                                                                                                                  Hours
TMHU   11/13/2020   Region IV   RJD   ML     EOP     MHCB    11/7/2020 6:57:00 AM    9.14    11/7/2020 3:07:58 PM                             8.8                                                                            0   0   13:30:00    0   1               0   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                                                     CellFront
                                                                                                                                                                                                                                     NonCof
                                                                                                                                                                                                                                       0.25
                                                                                                                                                                                                                                      Hours
                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 349 of 368
    TMHU         11/14/2020   Region IV   RJD   ML   EOP   MHCB   11/7/2020 6:57:00 AM    9.14    11/7/2020 3:07:58 PM   8.8   09:50:00    0   1               0   0   0           0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                               CellFront
                                                                                                                               NonConf
                                                                                                                               for 0.25
                                                                                                                                Hours
    TMHU         11/15/2020   Region IV   RJD   ML   EOP   MHCB   11/7/2020 6:57:00 AM    9.14    11/7/2020 3:07:58 PM   8.8   10:30:00    0   1               0   0   0           0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                               CellFront
                                                                                                                               NonConf
                                                                                                                               for 0.25
                                                                                                                                Hours
    TMHU         11/16/2020   Region IV   RJD   ML   EOP   MHCB   11/7/2020 6:57:00 AM    9.14    11/7/2020 3:07:58 PM   8.8                                           0   RT at    0     0   0   0    0      0      0     0    0
                                                                                                                                                                           09:38
ICF not housed   10/15/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                10:20:00    1   0               0   0   0            0     0   1   1   0.42    0     0.42   1   1.42
in PIP or MHCB                                                                                                                 Conf for
                                                                                                                                 0.42
   or TMHU                                                                                                                       Hours


ICF not housed   10/16/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                            0   0   13:30:00    0   1   0            0     0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                      NonCof
                                                                                                                                                     0.25
   or TMHU                                                                                                                                           Hours


ICF not housed   10/17/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                10:38:00    0   1               0   0   0            0     0   0   0    0     0.1    0.1    0   0.1
in PIP or MHCB                                                                                                                 NonConf
                                                                                                                                for 0.10
   or TMHU                                                                                                                       Hours


ICF not housed   10/18/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                10:20:00    0   1               0   0   0            0     0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                 NonConf
                                                                                                                                for 0.17
   or TMHU                                                                                                                       Hours


ICF not housed   10/19/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                            0   0   11:06:00    0   1   0   RT at   0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                     CellFront               09:00
                                                                                                                                                   NonCof
   or TMHU                                                                                                                                           0.12
                                                                                                                                                    Hours

ICF not housed   10/20/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                11:31:00    1   0               0   0   0   RT at    0     1   0   1   0.32    1     1.32   0   1.32
in PIP or MHCB                                                                                                                 Conf for                                    11:30
                                                                                                                                 0.32
   or TMHU                                                                                                                       Hours


ICF not housed   10/21/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                            0   0   09:45:00    0   1   0   RT at   0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                     CellFront               09:00
                                                                                                                                                   NonCof
   or TMHU                                                                                                                                           0.12
                                                                                                                                                    Hours

ICF not housed   10/22/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                13:45:00    1   0               0   0   0            0     1   0   1   0.25    1     1.25   0   1.25
in PIP or MHCB                                                                                                                 Conf for
                                                                                                                                 0.25
   or TMHU                                                                                                                       Hours


ICF not housed   10/23/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                            0   0   13:30:00    0   1   0   RT at    0     1   0   1    0     1.25   1.25   0   1.25
in PIP or MHCB                                                                                                                                       Yard                  09:00
                                                                                                                                                   NonCof
   or TMHU                                                                                                                                           0.25
                                                                                                                                                    Hours

ICF not housed   10/24/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                10:00:00    0   1               0   0   0            0     0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                 NonConf
                                                                                                                                for 0.17
   or TMHU                                                                                                                       Hours


ICF not housed   10/25/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                12:40:00    0   1               0   0   0            0     0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                 NonConf
                                                                                                                                for 0.17
   or TMHU                                                                                                                       Hours


ICF not housed   10/26/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                            0   0   11:32:00    0   1   0   RT at   0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                     CellFront               09:00
                                                                                                                                                   NonCof
   or TMHU                                                                                                                                           0.12
                                                                                                                                                    Hours
ICF not housed   10/27/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                11:36:00    1   0               0   0   0            0     1   0   1   0.23    1     1.23   0   1.23
in PIP or MHCB                                                                                                                 Conf for
                                                                                                                                 0.23
   or TMHU                                                                                                                       Hours


ICF not housed   10/28/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                            0   0   10:02:00    0   1   0           0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                     CellFront
                                                                                                                                                   NonCof
   or TMHU                                                                                                                                           0.12
                                                                                                                                                    Hours
ICF not housed   10/29/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                14:13:00    1   0               0   0   0            0     1   0   1   0.22    1     1.22   0   1.22
in PIP or MHCB                                                                                                                 Conf for
                                                                                                                                 0.22
   or TMHU                                                                                                                       Hours


ICF not housed   10/30/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                            0   0   13:30:00    0   1   0            0     0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                      NonCof
                                                                                                                                                     0.25
   or TMHU                                                                                                                                           Hours


ICF not housed   10/31/2020   Region IV   RJD   ML   EOP   ICF    10/9/2020 10:57:00 AM   37.97                                12:45:00    0   1               0   0   0            0     0   0   0    0     0.07   0.07   0   0.07
in PIP or MHCB                                                                                                                 NonConf
                                                                                                                                for 0.07
   or TMHU                                                                                                                       Hours
                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 350 of 368
ICF not housed   11/01/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                       15:15:00    0   1               0   0              0            0     0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                                         for 0.17
   or TMHU                                                                                                                                                                                                                Hours


ICF not housed   11/02/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                                   0   0   11:57:00    0   1              0   RT at   0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                                                                                                              CellFront                          09:00
                                                                                                                                                                                                                                            NonCof
   or TMHU                                                                                                                                                                                                                                    0.12
                                                                                                                                                                                                                                             Hours
ICF not housed   11/03/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                       12:08:00    1   0               0   0              0            0     1   0   1   0.2     1     1.2    0   1.2
in PIP or MHCB                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                                          0.20
   or TMHU                                                                                                                                                                                                                Hours


ICF not housed   11/04/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                                   0   0   11:37:00    0   1              0           0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                                                                                                              CellFront
                                                                                                                                                                                                                                            NonCof
   or TMHU                                                                                                                                                                                                                                    0.12
                                                                                                                                                                                                                                             Hours

ICF not housed   11/05/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                       14:22:00    0   1               0   0              0            0     1   0   1    0     1.22   1.22   0   1.22
in PIP or MHCB                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                                         for 0.22
   or TMHU                                                                                                                                                                                                                Hours


ICF not housed   11/06/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                                   0   0   12:30:00    0   1   10:26:00   0   RT at    0     0   1   1    0     0.25   0.25   1   1.25
in PIP or MHCB                                                                                                                                                                                                                               NonCof             Conf for       13:00
                                                                                                                                                                                                                                              0.25                0.10
   or TMHU                                                                                                                                                                                                                                    Hours               Hours


ICF not housed   11/07/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                       11:55:00    0   1               0   0              0            0     0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                                         for 0.08
   or TMHU                                                                                                                                                                                                                Hours


ICF not housed   11/08/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                       10:35:00    0   1               0   0              0            0     0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                                         for 0.17
   or TMHU                                                                                                                                                                                                                Hours


ICF not housed   11/09/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                                   0   0   13:09:00    0   1              0   RT at   0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                                                                                                              CellFront                          08:45
                                                                                                                                                                                                                                            NonCof
   or TMHU                                                                                                                                                                                                                                    0.12
                                                                                                                                                                                                                                             Hours

ICF not housed   11/10/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                       11:45:00    1   0               0   0              0            0     1   0   1   0.25    1     1.25   0   1.25
in PIP or MHCB                                                                                                                                                                                                          Conf for
                                                                                                                                                                                                                          0.25
   or TMHU                                                                                                                                                                                                                Hours


ICF not housed   11/11/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                       11:40:00    0   1   08:00:00    0   1              0           0.17   0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                                          NonConf             CellFront
                                                                                                                                                                                                                         for 0.08           NonCof
   or TMHU                                                                                                                                                                                                                Hours               0.17
                                                                                                                                                                                                                                             Hours
ICF not housed   11/12/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                       14:15:00    0   1               0   0              0           0.17   1   0   1    1     0.17   1.17   0   1.17
in PIP or MHCB                                                                                                                                                                                                          CellFront
                                                                                                                                                                                                                        NonConf
   or TMHU                                                                                                                                                                                                              for 0.17
                                                                                                                                                                                                                         Hours
ICF not housed   11/13/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                                   0   0   13:30:00    0   1              0            0     0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                                                               NonCof
                                                                                                                                                                                                                                              0.25
   or TMHU                                                                                                                                                                                                                                    Hours


ICF not housed   11/14/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                                                                          0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                       11:30:00    0   1               0   0              0            0     0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                                          NonConf
                                                                                                                                                                                                                         for 0.17
   or TMHU                                                                                                                                                                                                                Hours


ICF not housed   11/16/2020   Region IV   RJD   ML   EOP    ICF    10/9/2020 10:57:00 AM    37.97                                                                                                                                                                          0            0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/16/2020   Region IV   RJD   ML   SNY   CCCMS                                    10/16/2020 1:52:23 PM   10/17/2020 4:04:25 PM    1.09   EOP   CCCMS   10/16/2020 11:22:05 AM Required      Oct 16                                                      0            0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                 by policy     2020
                                                                                                                                                                                                              10:51AM
    TMHU         10/17/2020   Region IV   RJD   ML   EOP   MHCB    10/16/2020 10:33:00 AM   1.01    10/16/2020 1:52:23 PM   10/17/2020 4:04:25 PM    1.09   EOP   CCCMS   10/17/2020 11:03:21 AM Required               09:17:00    0   1               0   0              0           0.55   0   0   0    0     0.55   0.55   0   0.55
                                                                                                                                                                                                 by policy              CellFront
                                                                                                                                                                                                                        NonConf
                                                                                                                                                                                                                        for 0.55
                                                                                                                                                                                                                         Hours
    TMHU         10/20/2020   Region IV   RJD   ML   EOP   CCCMS                                    10/20/2020 5:44:22 PM   10/21/2020 11:34:33 AM   0.74   SNY   CCCMS                                        Oct 20                                                      0            0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                               2020
                                                                                                                                                                                                              11:26AM
    TMHU         10/21/2020   Region IV   RJD   ML   EOP   MHCB    10/20/2020 4:37:00 PM    0.69    10/20/2020 5:44:22 PM   10/21/2020 11:34:33 AM   0.74   SNY   CCCMS   10/21/2020 1:28:59 PM   Required              09:00:00    1   1               0   0              0           0.3    0   0   0    1     0.3    1.3    0   1.3
                                                                                                                                                                                                  by policy             CellFront
                                                                                                                                                                                                                        NonConf
                                                                                                                                                                                                                        for 0.30
                                                                                                                                                                                                                          Hours
    TMHU         10/15/2020   Region IV   RJD   ML   SNY   CCCMS                                    10/15/2020 8:33:05 PM   10/16/2020 2:00:08 PM    0.73   SNY   CCCMS   10/15/2020 3:32:00 PM   SPI not               11:30:00    1   0               0   0              0            0     0   0   0   0.37    0     0.37   0   0.37
                                                                                                                                                                                                   done                 Standard
                                                                                                                                                                                                                        Conf for
                                                                                                                                                                                                                          0.37
                                                                                                                                                                                                                          Hours
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 351 of 368
    TMHU         10/16/2020   Region IV   RJD   ML     EOP     MHCB    10/15/2020 3:20:00 PM     0.75    10/15/2020 8:33:05 PM    10/16/2020 2:00:08 PM    0.73    SNY     CCCMS   10/16/2020 11:37:36 AM Required               07:50:00    0   1               0   0               0            0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                          by policy              CellFront
                                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                                  for 0.25
                                                                                                                                                                                                                                   Hours
    TMHU         10/28/2020   Region IV   RJD   ML     EOP      EOP                                      10/28/2020 6:32:23 PM    10/29/2020 12:19:51 PM   0.74   ASUHub    EOP    10/28/2020 4:01:19 PM     Other               09:33:00    2   1               0   0               0            0.08   1   0   1   1.2    1.08   2.28   0   2.28
                                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                                  for 0.08
                                                                                                                                                                                                                                   Hours
    TMHU         10/29/2020   Region IV   RJD   ASU    ASU     MHCB    10/28/2020 2:26:00 PM     0.79    10/28/2020 6:32:23 PM    10/29/2020 12:19:51 PM   0.74   ASUHub    EOP    10/29/2020 2:42:58 PM    Required             08:40:00    1   0               0   0               0             0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                            by policy            Conf for
                                                                                                                                                                                                                                    0.50
                                                                                                                                                                                                                                   Hours
    TMHU         11/13/2020   Region IV   RJD   ML     EOP      EOP                                      11/13/2020 11:07:29 PM   11/14/2020 4:16:08 PM    0.71    EOP      EOP                                                                                                      0             0     0   0   0    0      0      0     0    0
    TMHU         11/14/2020   Region IV   RJD   ML     EOP     MHCB    11/13/2020 10:49:00 PM    0.56    11/13/2020 11:07:29 PM   11/14/2020 4:16:08 PM    0.71    EOP      EOP    11/14/2020 2:09:27 PM    Required             09:30:00    0   1               0   0               0            0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                            by policy            CellFront
                                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                                  for 0.50
                                                                                                                                                                                                                                   Hours
    TMHU         10/23/2020   Region IV   RJD   ML     SNY     CCCMS                                     10/23/2020 8:26:40 PM    10/24/2020 11:33:11 AM   0.63    SNY     CCCMS   10/23/2020 7:54:10 PM    Required             17:30:00    1   0               0   0               0             0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                            by policy            Conf for
                                                                                                                                                                                                                                    0.50
                                                                                                                                                                                                                                   Hours
    TMHU         10/24/2020   Region IV   RJD   ML     EOP     MHCB    10/23/2020 6:02:00 PM     0.7     10/23/2020 8:26:40 PM    10/24/2020 11:33:11 AM   0.63    SNY     CCCMS   10/24/2020 1:20:04 PM    Required             09:30:00    0   1               0   0               0            0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                            by policy            CellFront
                                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                                  for 0.25
                                                                                                                                                                                                                                   Hours
    TMHU         11/03/2020   Region IV   RJD   ML     EOP      EOP                                      11/3/2020 11:07:56 PM     11/4/2020 1:49:53 PM    0.61   ASUHub    EOP     11/3/2020 8:49:27 PM    SPI not              11:30:00    0   1               0   0               0            0.08   0   0   0    0     0.08   0.08   0   0.08
                                                                                                                                                                                                             done                CellFront
                                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                                  for 0.08
                                                                                                                                                                                                                                   Hours
    TMHU         11/04/2020   Region IV   RJD   ML     EOP     MHCB     11/3/2020 9:09:00 PM     0.55    11/3/2020 11:07:56 PM     11/4/2020 1:49:53 PM    0.61   ASUHub    EOP     11/4/2020 3:28:12 PM    Required             10:00:00    0   1               0   0               0            0.28   0   0   0    0     0.28   0.28   0   0.28
                                                                                                                                                                                                            by policy            CellFront
                                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                                  for 0.28
                                                                                                                                                                                                                                   Hours
    TMHU         10/22/2020   Region IV   RJD   ML     EOP      EOP                                      10/22/2020 7:36:03 PM    10/28/2020 11:34:09 AM   5.67    EOP      EOP                                         Oct 22                                                       0             0     1   0   1    0      1      1     0    1
                                                                                                                                                                                                                         2020
                                                                                                                                                                                                                        8:55AM
    TMHU         10/23/2020   Region IV   RJD   ML     EOP     MHCB    10/22/2020 6:22:00 PM     5.63    10/22/2020 7:36:03 PM    10/28/2020 11:34:09 AM   5.67    EOP      EOP    10/23/2020 10:29:58 AM   SPI not              07:35:00    0   3               0   0   12:35:00    0            0.25   0   1   1    0     0.25   0.25   1   1.25
                                                                                                                                                                                                             done                CellFront                               CellFront
                                                                                                                                                                                                                                 NonConf                                 NonCof
                                                                                                                                                                                                                                 for 0.08                                  0.17
                                                                                                                                                                                                                                  Hours                                   Hours
    TMHU         10/24/2020   Region IV   RJD   ML     EOP     MHCB    10/22/2020 6:22:00 PM     5.63    10/22/2020 7:36:03 PM    10/28/2020 11:34:09 AM   5.67    EOP      EOP                                                  10:05:00    0   1               0   0               0            0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                                 for 0.25
                                                                                                                                                                                                                                  Hours
    TMHU         10/25/2020   Region IV   RJD   ML     EOP     MHCB    10/22/2020 6:22:00 PM     5.63    10/22/2020 7:36:03 PM    10/28/2020 11:34:09 AM   5.67    EOP      EOP                                                  10:09:00    0   1               0   0               0            0.1    0   0   0    0     0.1    0.1    0   0.1
                                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                                 for 0.10
                                                                                                                                                                                                                                  Hours
    TMHU         10/26/2020   Region IV   RJD   ML     EOP     MHCB    10/22/2020 6:22:00 PM     5.63    10/22/2020 7:36:03 PM    10/28/2020 11:34:09 AM   5.67    EOP      EOP                                                              0   0   14:00:00    0   1               0            0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                                                                     CellFront
                                                                                                                                                                                                                                                     NonCof
                                                                                                                                                                                                                                                       0.25
                                                                                                                                                                                                                                                      Hours
    TMHU         10/27/2020   Region IV   RJD   ML     EOP     MHCB    10/22/2020 6:22:00 PM     5.63    10/22/2020 7:36:03 PM    10/28/2020 11:34:09 AM   5.67    EOP      EOP                                                 10:43:00     0   1               0   0               0            0.22   0   1   1    0     0.22   0.22   1   1.22
                                                                                                                                                                                                                                CellFront
                                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                                for 0.22
                                                                                                                                                                                                                                  Hours
    TMHU         10/28/2020   Region IV   RJD   ML     EOP     MHCB    10/22/2020 6:22:00 PM     5.63    10/22/2020 7:36:03 PM    10/28/2020 11:34:09 AM   5.67    EOP      EOP    10/28/2020 1:00:53 PM    Required            08:15:00     0   1   08:30:00    0   1   10:00:00    0            0.67   0   0   0    0     0.67   0.67   0   0.67
                                                                                                                                                                                                            by policy           CellFront            CellFront           CellFront
                                                                                                                                                                                                                                NonConf              NonCof              NonCof
                                                                                                                                                                                                                                for 0.17               0.50                0.50
                                                                                                                                                                                                                                  Hours               Hours               Hours
    TMHU         11/03/2020   Region IV   RJD   ML     EOP      EOP                                       11/3/2020 5:37:35 PM    11/4/2020 11:13:20 PM    1.23    MCB     MHCB                                                 10:44:00     2   0               0   0               0   NSG at    0     0   0   0   1.13    0     1.13   0   1.13
                                                                                                                                                                                                                                Standard                                                  08:15
                                                                                                                                                                                                                                Conf for
                                                                                                                                                                                                                                  0.57
                                                                                                                                                                                                                                  Hours
    TMHU         11/04/2020   Region IV   RJD   ML     EOP     MHCB    11/3/2020 11:57:00 AM     8.94     11/3/2020 5:37:35 PM    11/4/2020 11:13:20 PM    1.23    MCB     MHCB                                                 08:30:00     0   2   11:45:00    0   1               0   NSG at   1.05   0   0   0    0     1.05   1.05   0   1.05
                                                                                                                                                                                                                                CellFront            CellFront                            12:08
                                                                                                                                                                                                                                NonConf              NonCof
                                                                                                                                                                                                                                for 0.40               0.25
                                                                                                                                                                                                                                  Hours               Hours
    TMHU         10/21/2020   Region IV   RJD   ML     EOP     MHCB    10/20/2020 11:11:00 PM    0.44    10/21/2020 12:12:35 AM   10/21/2020 7:28:43 PM    0.8     EOP      EOP    10/21/2020 12:17:35 PM Required              09:25:00     0   1               0   0               0            0.27   0   0   0    0     0.27   0.27   0   0.27
                                                                                                                                                                                                          by policy             CellFront
                                                                                                                                                                                                                                NonConf
                                                                                                                                                                                                                                for 0.27
                                                                                                                                                                                                                                  Hours
ICF not housed   11/11/2020   Region IV   RJD   ML     EOP      ICF    9/17/2019 11:49:00 AM    421.86                                                                             11/11/2020 12:01:53 PM   SPI not     Nov 11  10:17:00     0   1               0   0               0   NSG at   0.22   0   0   0    0     0.22   0.22   0   0.22
in PIP or MHCB                                                                                                                                                                                               done        2020   CellFront                                                 10:35
                                                                                                                                                                                                                        11:38AM NonConf
   or TMHU                                                                                                                                                                                                                      for 0.22
                                                                                                                                                                                                                                  Hours
ICF not housed   11/12/2020   Region IV   RJD   ML     EOP      ICF    9/17/2019 11:49:00 AM    421.86                                                                                                                  Nov 12   12:15:00    0   1               0   0               0            0.25   0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                                           2020    CellFront
                                                                                                                                                                                                                        1:22PM   NonConf
   or TMHU                                                                                                                                                                                                                       for 0.25
                                                                                                                                                                                                                                  Hours
ICF not housed   11/07/2020   Region IV   RJD   ASU   ASUHub    ICF     11/4/2020 2:13:00 PM    11.83                                                                                                                                                                                0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region IV   RJD   ML     EOP      ICF     11/4/2020 2:13:00 PM    11.83                                                                                                                                                                                0             0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 352 of 368
ICF not housed   11/09/2020   Region IV   RJD   ML   EOP   ICF    11/4/2020 2:13:00 PM    11.83                 15:57:00    0   1               0   0              0                     0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.17
                                                                                                                 Hours
ICF not housed   11/10/2020   Region IV   RJD   ML   EOP   ICF    11/4/2020 2:13:00 PM    11.83                 11:07:00    0   1               0   0              0                     0.22   0   0   0    0     0.22   0.22   0   0.22
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.22
                                                                                                                 Hours
ICF not housed   11/11/2020   Region IV   RJD   ML   EOP   ICF    11/4/2020 2:13:00 PM    11.83                 10:35:00    0   1   08:45:00    0   1              0                     0.42   0   0   0    0     0.42   0.42   0   0.42
in PIP or MHCB                                                                                                  CellFront           CellFront
                                                                                                                NonConf             NonCof
   or TMHU                                                                                                      for 0.17              0.25
                                                                                                                 Hours               Hours
ICF not housed   11/12/2020   Region IV   RJD   ML   EOP   ICF    11/4/2020 2:13:00 PM    11.83                 12:55:00    0   1               0   0              0                     0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.17
                                                                                                                 Hours
ICF not housed   11/13/2020   Region IV   RJD   ML   EOP   ICF    11/4/2020 2:13:00 PM    11.83                             0   0   12:20:00    0   2              0                     0.67   0   1   1    0     0.67   0.67   1   1.67
in PIP or MHCB                                                                                                                      CellFront
                                                                                                                                    NonCof
   or TMHU                                                                                                                            0.33
                                                                                                                                     Hours
ICF not housed   11/14/2020   Region IV   RJD   ML   EOP   ICF    11/4/2020 2:13:00 PM    11.83                 11:00:00    0   1               0   0              0                     0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.17
                                                                                                                 Hours
ICF not housed   11/15/2020   Region IV   RJD   ML   EOP   ICF    11/4/2020 2:13:00 PM    11.83                 15:20:00    0   1               0   0              0                     0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                  CellFront
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.12
                                                                                                                 Hours
ICF not housed   11/16/2020   Region IV   RJD   ML   EOP   ICF    11/4/2020 2:13:00 PM    11.83                                                                    0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/22/2020   Region IV   RJD   ML   EOP   EOP                                                                                          09:30:00   0                      0     0   1   1    0      0      0     1    1
in PIP or MHCB                                                                                                                                          Standard
                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                0.33
                                                                                                                                                          Hours
ICF not housed   10/23/2020   Region IV   RJD   ML   EOP   ICF   10/22/2020 11:17:00 AM   24.96                                                                    0   RT at              0     0   1   1    0      0      0     1    1
in PIP or MHCB                                                                                                                                                         13:30

   or TMHU


ICF not housed   10/24/2020   Region IV   RJD   ML   EOP   ICF   10/22/2020 11:17:00 AM   24.96                                                                    0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/25/2020   Region IV   RJD   ML   EOP   ICF   10/22/2020 11:17:00 AM   24.96                                                                    0   RT at              0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                         09:15

   or TMHU


ICF not housed   10/26/2020   Region IV   RJD   ML   EOP   ICF   10/22/2020 11:17:00 AM   24.96                                                                    0                      0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   10/27/2020   Region IV   RJD   ML   EOP   ICF   10/22/2020 11:17:00 AM   24.96                 09:30:00    1   0   14:03:00    1   0              0                      0     1   0   1   0.47    1     1.47   0   1.47
in PIP or MHCB                                                                                                  Standard            Standard
                                                                                                                Conf for            Conf for
   or TMHU                                                                                                        0.33                0.13
                                                                                                                  Hours               Hours
ICF not housed   10/28/2020   Region IV   RJD   ML   EOP   ICF   10/22/2020 11:17:00 AM   24.96                             0   0   12:02:00    1   0              0                      0     0   0   0   0.3     0     0.3    0   0.3
in PIP or MHCB                                                                                                                      Standard
                                                                                                                                    Conf for
   or TMHU                                                                                                                            0.30
                                                                                                                                      Hours

ICF not housed   10/29/2020   Region IV   RJD   ML   EOP   ICF   10/22/2020 11:17:00 AM   24.96                 12:00:00    1   0               0   0              0                      0     1   0   1   0.12    1     1.12   0   1.12
in PIP or MHCB                                                                                                  Standard
                                                                                                                Conf for
   or TMHU                                                                                                        0.12
                                                                                                                  Hours
ICF not housed   10/30/2020   Region IV   RJD   ML   EOP   ICF   10/22/2020 11:17:00 AM   24.96                             0   0   14:38:00    1   0              0                      0     0   0   0   0.45    0     0.45   0   0.45
in PIP or MHCB                                                                                                                      Standard
                                                                                                                                    Conf for
   or TMHU                                                                                                                            0.45
                                                                                                                                      Hours
ICF not housed   10/31/2020   Region IV   RJD   ML   EOP   ICF   10/22/2020 11:17:00 AM   24.96                 11:35:00    0   1               0   0              0   NSG at             0     0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                  Bedside                                                 11:40
                                                                                                                NonConf
   or TMHU                                                                                                      for 0.12
                                                                                                                 Hours

ICF not housed   11/01/2020   Region IV   RJD   ML   EOP   ICF   10/22/2020 11:17:00 AM   24.96                                                                    0   RT at    NSG at    0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                         09:45     10:35

   or TMHU
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 353 of 368
ICF not housed   11/02/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                                0   0   15:00:00    0   1   0   NSG at           0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                                                              CellFront                08:00
                                                                                                                                                                                                                                            NonCof
   or TMHU                                                                                                                                                                                                                                    0.17
                                                                                                                                                                                                                                             Hours
ICF not housed   11/03/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                    10:30:00    0   1               0   0   0   NSG at            0     0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                                          NonConf                                      08:15
                                                                                                                                                                                                                         for 0.17
   or TMHU                                                                                                                                                                                                                Hours


ICF not housed   11/04/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                                0   0   11:46:00    1   0   0   NSG at   RT at    0     0   0   0   0.08    0     0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                                              Standard                 12:08   12:30
                                                                                                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                                                                                                    0.08
                                                                                                                                                                                                                                              Hours
ICF not housed   11/05/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                    11:28:00    0   1               0   0   0   NSG at            0     0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                                                                                          NonConf                                      07:32
                                                                                                                                                                                                                         for 0.12
   or TMHU                                                                                                                                                                                                                Hours


ICF not housed   11/06/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                                0   0   12:46:00    1   0   0   NSG at            0     0   1   1   0.52    0     0.52   1   1.52
in PIP or MHCB                                                                                                                                                                                                                              Standard                 09:00
                                                                                                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                                                                                                    0.52
                                                                                                                                                                                                                                              Hours
ICF not housed   11/07/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                    12:40:00    1   0               0   0   0   NSG at            0     0   0   0   0.17    0     0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                                          Standard                                     09:30
                                                                                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                                                                                0.17
                                                                                                                                                                                                                          Hours
ICF not housed   11/08/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                    16:45:00    1   0               0   0   0   NSG at            0     0   0   0   0.23    0     0.23   0   0.23
in PIP or MHCB                                                                                                                                                                                                          Conf for                                     10:10
                                                                                                                                                                                                                          0.23
   or TMHU                                                                                                                                                                                                                Hours


ICF not housed   11/09/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                                0   0   11:20:00    1   0   0   NSG at            0     0   0   0   0.33    0     0.33   0   0.33
in PIP or MHCB                                                                                                                                                                                                                              Standard                 13:00
                                                                                                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                                                                                                    0.33
                                                                                                                                                                                                                                              Hours

ICF not housed   11/10/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                    09:50:00    0   1               0   0   0   NSG at            0     0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                                          NonConf                                      11:26
                                                                                                                                                                                                                         for 0.17
   or TMHU                                                                                                                                                                                                                Hours


ICF not housed   11/11/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                    13:45:00    1   0   09:20:00    1   0   0   NSG at            0     0   0   0   0.35    0     0.35   0   0.35
in PIP or MHCB                                                                                                                                                                                                          Standard            Standard                 10:00
                                                                                                                                                                                                                        Conf for            Conf for
   or TMHU                                                                                                                                                                                                                0.08                0.27
                                                                                                                                                                                                                          Hours               Hours
ICF not housed   11/12/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                    11:30:00    0   1               0   0   0   NSG at            0     0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                          NonConf                                      09:15
                                                                                                                                                                                                                         for 0.08
   or TMHU                                                                                                                                                                                                                Hours


ICF not housed   11/13/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                                0   0   15:18:00    1   0   0   NSG at            0     0   0   0   0.18    0     0.18   0   0.18
in PIP or MHCB                                                                                                                                                                                                                              Standard                 11:14
                                                                                                                                                                                                                                            Conf for
   or TMHU                                                                                                                                                                                                                                    0.18
                                                                                                                                                                                                                                              Hours
ICF not housed   11/14/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                                                            0                     0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                    12:00:00    1   0               0   0   0                     0     0   0   0   0.08    0     0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                          Standard
                                                                                                                                                                                                                        Conf for
   or TMHU                                                                                                                                                                                                                0.08
                                                                                                                                                                                                                          Hours
ICF not housed   11/16/2020   Region IV   RJD   ML     EOP     ICF    10/22/2020 11:17:00 AM   24.96                                                                                                                                                            0                     0     0   0   0    0      0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/08/2020   Region IV   RJD   ML     EOP     ICF    2/27/2020 11:42:00 AM    255.88                                                                                                          Nov 8                                            0                     0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                 2020
                                                                                                                                                                                                              12:34PM
   or TMHU


ICF not housed   11/09/2020   Region IV   RJD   ML     EOP     ICF    2/27/2020 11:42:00 AM    255.88                                                                                                         Nov 9                                             0   RT at             0     0   0   0    0      0      0     0    0
in PIP or MHCB                                                                                                                                                                                                 2020                                                 11:26
                                                                                                                                                                                                              2:38PM
   or TMHU


    TMHU         11/13/2020   Region IV   RJD   ASU   ASUHub   EOP                                      11/13/2020 3:49:51 PM   11/14/2020 5:16:59 PM   1.06   ASU   MHCB   11/13/2020 3:02:17 PM   SPI not             13:05:00    0   1   10:45:00    0   1   0                    0.17   0   0   0    0     0.58   0.58   0   0.58
                                                                                                                                                                                                     done               Therapeut           CellFront
                                                                                                                                                                                                                        icModule            NonCof
                                                                                                                                                                                                                        NonConf               0.17
                                                                                                                                                                                                                         for 0.42            Hours
                                                                                                                                                                                                                          Hours
    TMHU         11/14/2020   Region IV   RJD   ASU    ASU     MHCB   11/13/2020 2:11:00 PM     2.84    11/13/2020 3:49:51 PM   11/14/2020 5:16:59 PM   1.06   ASU   MHCB   11/14/2020 3:20:23 PM   SPI not             10:40:00    0   1               0   0   0                    0.17   0   3   3    0     0.17   0.17   3   3.17
                                                                                                                                                                                                     done               CellFront
                                                                                                                                                                                                                        NonConf
                                                                                                                                                                                                                         for 0.17
                                                                                                                                                                                                                          Hours
    TMHU         10/21/2020   Region IV   RJD   ML     EOP     EOP                                      10/21/2020 8:59:21 PM   10/27/2020 8:41:19 PM   5.99   EOP   EOP                                                                                        0                     0     0   1   1    0      0      0     1    1
                                                            Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 354 of 368
TMHU   10/22/2020   Region IV   RJD   ML     EOP     MHCB   10/21/2020 8:28:00 PM    0.51   10/21/2020 8:59:21 PM   10/27/2020 8:41:19 PM    5.99     EOP     EOP   10/22/2020 9:43:19 AM   Required             08:20:00    0   1               0   0               0           0.45   0   0   0    0     0.45   0.45   0   0.45
                                                                                                                                                                                            by policy            CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                 for 0.45
                                                                                                                                                                                                                  Hours
TMHU   10/23/2020   Region IV   RJD   ML     EOP     EOP                                    10/21/2020 8:59:21 PM   10/27/2020 8:41:19 PM    5.99     EOP     EOP                                                                                                    0   RT at    0     0   1   1    0      0      0     1    1
                                                                                                                                                                                                                                                                         09:00
TMHU   10/24/2020   Region IV   RJD   ML     EOP     EOP                                    10/21/2020 8:59:21 PM   10/27/2020 8:41:19 PM    5.99     EOP     EOP                                                                                                    0            0     0   0   0    0      0      0     0    0
TMHU   10/25/2020   Region IV   RJD   ML     EOP     EOP                                    10/21/2020 8:59:21 PM   10/27/2020 8:41:19 PM    5.99     EOP     EOP                                                                                                    0            0     0   0   0    0      0      0     0    0
TMHU   10/26/2020   Region IV   RJD   ML     EOP     EOP                                    10/21/2020 8:59:21 PM   10/27/2020 8:41:19 PM    5.99     EOP     EOP                                                                                                    0   RT at    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                                                                         09:56
TMHU   10/27/2020   Region IV   RJD    ML    EOP      EOP                                   10/21/2020 8:59:21 PM   10/27/2020 8:41:19 PM    5.99     EOP     EOP                                                                                                    0            0     0   0   0    0      0      0     0    0
TMHU   11/03/2020   Region IV   RJD   ASU   ASUHub   MHCB   11/3/2020 12:46:00 AM    2.38   11/3/2020 2:25:13 AM    11/5/2020 1:18:25 PM     2.45    ASUHub   EOP   11/3/2020 11:20:46 AM   SPI not              07:50:00    0   3   09:50:00    0   1               0           1.42   0   0   0    0     1.42   1.42   0   1.42
                                                                                                                                                                                             done                CellFront           CellFront
                                                                                                                                                                                                                 NonConf             NonCof
                                                                                                                                                                                                                  for 0.42             0.33
                                                                                                                                                                                                                   Hours              Hours
TMHU   11/04/2020   Region IV   RJD   ASU    ASU     MHCB   11/3/2020 12:46:00 AM    2.38    11/3/2020 2:25:13 AM    11/5/2020 1:18:25 PM    2.45    ASUHub   EOP                                                10:00:00    0   1               0   0               0           0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                  for 0.17
                                                                                                                                                                                                                   Hours
TMHU   11/05/2020   Region IV   RJD   ASU    ASU     MHCB   11/3/2020 12:46:00 AM    2.38    11/3/2020 2:25:13 AM    11/5/2020 1:18:25 PM    2.45    ASUHub   EOP   11/5/2020 11:24:00 AM   Required             09:10:00    1   0               0   0   09:10:00    0            0     0   0   0   0.33    0     0.33   0   0.33
                                                                                                                                                                                            by policy            Conf for                                Conf for
                                                                                                                                                                                                                    0.33                                   0.33
                                                                                                                                                                                                                   Hours                                   Hours
TMHU   10/19/2020   Region IV   RJD   ASU   ASUHub   EOP                                    10/19/2020 3:01:09 AM   10/19/2020 12:12:45 PM   0.38    ASUHub   EOP   10/19/2020 11:14:11 AM Required              08:35:00    2   1               0   0               0           0.25   0   0   0   0.97   0.25   1.22   0   1.22
                                                                                                                                                                                           by policy             CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                  for 0.25
                                                                                                                                                                                                                   Hours
TMHU   10/31/2020   Region IV   RJD   ASU   ASUHub   MHCB   10/30/2020 11:02:00 PM   0.54   10/31/2020 12:27:07 AM 10/31/2020 11:38:37 PM    0.97    ASUHub   EOP   10/31/2020 4:45:01 PM   Required             16:20:00    0   2               0   0               0           0.17   0   3   3    0     0.3    0.3    3   3.3
                                                                                                                                                                                            by policy            CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                  for 0.17
                                                                                                                                                                                                                   Hours
TMHU   11/07/2020   Region IV   RJD   ML     EOP     EOP                                     11/7/2020 8:50:29 PM   11/13/2020 1:10:54 PM    5.68    ASUHub   EOP                                                16:00:00    0   1               0   0               0           0.15   0   0   0    0     0.15   0.15   0   0.15
                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                  for 0.15
                                                                                                                                                                                                                   Hours
TMHU   11/08/2020   Region IV   RJD   ASU    ASU     MHCB    11/7/2020 6:32:00 PM    5.65    11/7/2020 8:50:29 PM   11/13/2020 1:10:54 PM    5.68    ASUHub   EOP    11/8/2020 2:59:11 PM   SPI not              10:11:00    0   1               0   0               0           0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                             done                CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                  for 0.17
                                                                                                                                                                                                                   Hours
TMHU   11/09/2020   Region IV   RJD   ASU    ASU     MHCB    11/7/2020 6:32:00 PM    5.65    11/7/2020 8:50:29 PM   11/13/2020 1:10:54 PM    5.68    ASUHub   EOP                                                11:15:00    0   1               0   0   11:15:00    0           0.17   0   1   1    0     0.17   0.17   1   1.17
                                                                                                                                                                                                                 CellFront                               CellFront
                                                                                                                                                                                                                 NonConf                                 NonCof
                                                                                                                                                                                                                  for 0.17                                 0.17
                                                                                                                                                                                                                   Hours                                  Hours
TMHU   11/10/2020   Region IV   RJD   ASU    ASU     MHCB    11/7/2020 6:32:00 PM    5.65    11/7/2020 8:50:29 PM   11/13/2020 1:10:54 PM    5.68    ASUHub   EOP                                                08:00:00    0   1               0   0               0           0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                  for 0.17
                                                                                                                                                                                                                   Hours
TMHU   11/11/2020   Region IV   RJD   ASU    ASU     MHCB    11/7/2020 6:32:00 PM    5.65    11/7/2020 8:50:29 PM   11/13/2020 1:10:54 PM    5.68    ASUHub   EOP                                                09:30:00    0   1   10:00:00    0   1               0           0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                                 CellFront           CellFront
                                                                                                                                                                                                                 NonConf              NonCof
                                                                                                                                                                                                                  for 0.17             0.17
                                                                                                                                                                                                                   Hours               Hours
TMHU   11/12/2020   Region IV   RJD   ASU    ASU     MHCB    11/7/2020 6:32:00 PM    5.65    11/7/2020 8:50:29 PM   11/13/2020 1:10:54 PM    5.68    ASUHub   EOP                                                11:15:00    1   0   11:15:00    2   0   11:15:00    0            0     0   0   0   0.75    0     0.75   0   0.75
                                                                                                                                                                                                                 Conf for            Therapeut           Conf for
                                                                                                                                                                                                                    0.25             icModule              0.25
                                                                                                                                                                                                                   Hours              Conf for             Hours
                                                                                                                                                                                                                                       0.25
                                                                                                                                                                                                                                       Hours
TMHU   11/13/2020   Region IV   RJD   ASU    ASU     MHCB    11/7/2020 6:32:00 PM    5.65    11/7/2020 8:50:29 PM   11/13/2020 1:10:54 PM    5.68    ASUHub   EOP   11/13/2020 12:27:42 PM Required              09:30:00    1   0   15:45:00    1   0   09:30:00    0            0     0   1   1   0.57    0     0.57   1   1.57
                                                                                                                                                                                           by policy             Conf for            Therapeut           Conf for
                                                                                                                                                                                                                   0.25              icModule              0.25
                                                                                                                                                                                                                   Hours              Conf for             Hours
                                                                                                                                                                                                                                       0.32
                                                                                                                                                                                                                                       Hours
TMHU   10/15/2020   Region IV   RJD   ML     EOP     MHCB   10/14/2020 10:31:00 PM   0.49   10/14/2020 11:24:32 PM 10/15/2020 11:56:46 AM    0.52     EOP     EOP   10/15/2020 11:15:23 AM Required              09:55:00    0   1               0   0               0           0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                           by policy             CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                 for 0.33
                                                                                                                                                                                                                  Hours
TMHU   10/20/2020   Region IV   RJD   ML     EOP     EOP                                    10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM    26.58    EOP     EOP   10/20/2020 12:04:50 PM Required              08:05:00    0   1               0   0               0           0.33   0   1   1    0     0.33   0.33   1   1.33
                                                                                                                                                                                           by policy             CellFront
                                                                                                                                                                                                                 NonConf
                                                                                                                                                                                                                 for 0.33
                                                                                                                                                                                                                  Hours
TMHU   10/21/2020   Region IV   RJD   ML     EOP     EOP                                    10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM    26.58    EOP     EOP                                        Oct 21                                                      0            0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                         2020
                                                                                                                                                                                                        11:16AM
TMHU   10/22/2020   Region IV   RJD   ML     EOP     EOP                                    10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM    26.58    EOP     EOP                                        Oct 22                                                      0            0     0   1   1    0      0      0     1    1
                                                                                                                                                                                                         2020
                                                                                                                                                                                                        4:34PM
TMHU   10/23/2020   Region IV   RJD   ML     EOP     EOP                                    10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM    26.58    EOP     EOP   10/23/2020 3:42:48 PM   SPI not      Oct 23 13:55:00     1   0               0   0               0   RT at    0     0   1   1   0.75    0     0.75   1   1.75
                                                                                                                                                                                             done        2020   Standard                                                 09:00
                                                                                                                                                                                                        2:36PM Conf for
                                                                                                                                                                                                                   0.75
                                                                                                                                                                                                                  Hours
TMHU   10/24/2020   Region IV   RJD   ML     EOP     EOP                                    10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM    26.58    EOP     EOP                                        Oct 24                                                      0            0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                         2020
                                                                                                                                                                                                        11:44AM
TMHU   10/25/2020   Region IV   RJD   ML     EOP     EOP                                    10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM    26.58    EOP     EOP                                        Oct 25                                                      0            0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                         2020
                                                                                                                                                                                                        11:11AM
TMHU   10/26/2020   Region IV   RJD   ML     EOP     EOP                                    10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM    26.58    EOP     EOP                                               12:46:00     0   1               0   0               0   RT at    0     0   0   0    0     0.32   0.32   0   0.32
                                                                                                                                                                                                                NonConf                                                  09:56
                                                                                                                                                                                                                 for 0.32
                                                                                                                                                                                                                  Hours
TMHU   10/27/2020   Region IV   RJD   ML     EOP     EOP                                    10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM    26.58    EOP     EOP                                                                                                    0            0     0   1   1    0      0      0     1    1
TMHU   10/28/2020   Region IV   RJD   ML     EOP     EOP                                    10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM    26.58    EOP     EOP                                                                                                    0            0     0   0   0    0      0      0     0    0
TMHU   10/29/2020   Region IV   RJD   ML     EOP     EOP                                    10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM    26.58    EOP     EOP                                                                                                    0            0     0   1   1    0      0      0     1    1
TMHU   10/30/2020   Region IV   RJD   ML     EOP     EOP                                    10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM    26.58    EOP     EOP                                                                                                    0            0     0   0   0    0      0      0     0    0
TMHU   10/31/2020   Region IV   RJD   ML     EOP     EOP                                    10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM    26.58    EOP     EOP                                                                                                    0            0     0   0   0    0      0      0     0    0
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 355 of 368
    TMHU         11/01/2020   Region IV   RJD   ML     EOP      EOP                                     10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM   26.58    EOP      EOP                                                                                                     0            0     0   0   0    0      0      0     0    0
    TMHU         11/02/2020   Region IV   RJD   ML     EOP      EOP                                     10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM   26.58    EOP      EOP                                                  14:45:00    1   0               0   0              0            0     0   0   0   0.42    0     0.42   0   0.42
                                                                                                                                                                                                                               Standard
                                                                                                                                                                                                                               Conf for
                                                                                                                                                                                                                                 0.42
                                                                                                                                                                                                                                 Hours
    TMHU         11/03/2020   Region IV   RJD   ML     EOP      EOP                                     10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM   26.58    EOP      EOP                                                              0   0   12:30:00    0   2              0            1     0   1   1    0      1      1     1    2
                                                                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                                                   NonCof
                                                                                                                                                                                                                                                     0.50
                                                                                                                                                                                                                                                    Hours
    TMHU         11/04/2020   Region IV   RJD   ML     EOP      EOP                                     10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM   26.58    EOP      EOP                                                                                                     0            0     0   0   0    0      0      0     0    0
    TMHU         11/05/2020   Region IV   RJD   ML     EOP      EOP                                     10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM   26.58    EOP      EOP                                                                                                     0            0     1   0   1    0      1      1     0    1
    TMHU         11/06/2020   Region IV   RJD   ML     EOP      EOP                                     10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM   26.58    EOP      EOP                                                                                                     0   RT at    0     1   0   1    0      1      1     0    1
                                                                                                                                                                                                                                                                                      08:50
    TMHU         11/07/2020   Region IV   RJD   ML     EOP      EOP                                     10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM   26.58    EOP      EOP                                                                                                     0            0     0   0   0    0      0      0     0    0
    TMHU         11/08/2020   Region IV   RJD   ML     EOP      EOP                                     10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM   26.58    EOP      EOP                                                                                                     0            0     0   0   0    0      0      0     0    0
    TMHU         11/09/2020   Region IV   RJD   ML     EOP      EOP                                     10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM   26.58    EOP      EOP                                                                                                     0   RT at    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                                                                                      08:26
    TMHU         11/10/2020   Region IV   RJD   ML     EOP      EOP                                     10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM   26.58    EOP      EOP                                                  15:00:00    0   2               0   0   09:20:00   0           0.25   1   0   1    0     1.5    1.5    0   1.5
                                                                                                                                                                                                                               NonConf                                 Standard
                                                                                                                                                                                                                                for 0.25                               Conf for
                                                                                                                                                                                                                                 Hours                                   0.35
                                                                                                                                                                                                                                                                         Hours
    TMHU         11/11/2020   Region IV   RJD   ML     EOP      EOP                                     10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM   26.58    EOP      EOP                                                                                                     0            0     0   0   0    0      0      0     0    0
    TMHU         11/12/2020   Region IV   RJD   ML     EOP      EOP                                     10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM   26.58    EOP      EOP                                                                                                     0            0     1   0   1    0      1      1     0    1
    TMHU         11/13/2020   Region IV   RJD   ML     EOP      EOP                                     10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM   26.58    EOP      EOP                                                                                                     0            0     0   0   0    0      0      0     0    0
    TMHU         11/14/2020   Region IV   RJD   ML     EOP      EOP                                     10/20/2020 4:02:17 AM   11/15/2020 6:03:55 PM   26.58    EOP      EOP                                                  13:33:00    0   1               0   0              0            0     0   0   0    0     0.08   0.08   0   0.08
                                                                                                                                                                                                                               Therapeut
                                                                                                                                                                                                                               icModule
                                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                                for 0.08
                                                                                                                                                                                                                                 Hours
    TMHU         11/15/2020   Region IV   RJD    ML    EOP      EOP                                     10/20/2020 4:02:17 AM  11/15/2020 6:03:55 PM    26.58    EOP      EOP                                                                                                     0            0     0   0   0    0      0      0     0    0
    TMHU         10/27/2020   Region IV   RJD   ASU   ASUHub   MHCB    10/26/2020 11:31:00 PM   0.43    10/27/2020 12:11:54 AM 10/27/2020 11:38:31 AM   0.48    ASUHub    EOP    10/27/2020 1:40:15 PM   Required              09:08:00    4   1               0   0              0           0.2    0   0   0   2.67   0.2    2.87   0   2.87
                                                                                                                                                                                                         by policy             Conf for
                                                                                                                                                                                                                                  0.67
                                                                                                                                                                                                                                 Hours
    TMHU         10/31/2020   Region IV   RJD   ASU   ASUHub    EOP                                     10/31/2020 2:56:26 AM   11/2/2020 12:00:53 AM   1.88     ASU      EOP                                                  11:25:00    0   1               0   0              0           0.08   0   3   3    0     0.08   0.08   3   3.08
                                                                                                                                                                                                                               CellFront
                                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                                for 0.08
                                                                                                                                                                                                                                 Hours
    TMHU         11/01/2020   Region IV   RJD   ASU    ASU     MHCB    10/31/2020 2:02:00 PM    0.84    10/31/2020 2:56:26 AM   11/2/2020 12:00:53 AM   1.88     ASU      EOP    11/1/2020 1:31:34 PM    SPI not               09:42:00    0   1               0   0              0           0.13   0   0   0    0     0.13   0.13   0   0.13
                                                                                                                                                                                                          done                 CellFront
                                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                                for 0.13
                                                                                                                                                                                                                                 Hours
    TMHU         11/02/2020   Region IV   RJD   ASU    ASU     MHCB    11/2/2020 12:30:00 AM    0.35    10/31/2020 2:56:26 AM   11/2/2020 12:00:53 AM   1.88     ASU      EOP    11/2/2020 10:24:36 AM   Required              08:15:00    2   0               0   0              0            0     0   0   0   1.8     0     1.8    0   1.8
                                                                                                                                                                                                         by policy             Conf for
                                                                                                                                                                                                                                  0.55
                                                                                                                                                                                                                                 Hours
    TMHU         11/12/2020   Region IV   RJD   ML     SNY     CCCMS                                    11/12/2020 4:12:49 PM   11/13/2020 3:03:32 PM   0.95     SNY     CCCMS   11/12/2020 6:04:00 PM   SPI not               14:15:00    1   0               0   0              0            0     0   0   0   0.88    0     0.88   0   0.88
                                                                                                                                                                                                          done                 Conf for
                                                                                                                                                                                                                                  0.88
                                                                                                                                                                                                                                 Hours
    TMHU         11/13/2020   Region IV   RJD   ML     EOP     MHCB    11/12/2020 3:28:00 PM    0.84    11/12/2020 4:12:49 PM   11/13/2020 3:03:32 PM   0.95     SNY     CCCMS   11/13/2020 1:37:07 PM   Required              11:20:00    0   1               0   0              0           0.23   0   0   0    0     0.23   0.23   0   0.23
                                                                                                                                                                                                         by policy             CellFront
                                                                                                                                                                                                                               NonConf
                                                                                                                                                                                                                                for 0.23
                                                                                                                                                                                                                                 Hours
    TMHU         11/14/2020   Region IV   RJD   ML     EOP      EOP                                     11/13/2020 7:15:10 PM                           2.62                     11/14/2020 2:19:18 PM   SPI not     Nov 14    09:35:00    0   1               0   0              0           0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                          done        2020     CellFront
                                                                                                                                                                                                                     2:46PM    NonConf
                                                                                                                                                                                                                                for 0.25
                                                                                                                                                                                                                                 Hours
    TMHU         11/15/2020   Region IV   RJD   ML     EOP      EOP                                     11/13/2020 7:15:10 PM                           2.62                                                         Nov 15                                                       0            0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                      2020
                                                                                                                                                                                                                     10:17AM
     TMHU        11/16/2020   Region IV   RJD    ML    EOP      EOP                                     11/13/2020 7:15:10 PM                           2.62                                                                                                                      0            0     0   0   0    0      0      0     0    0
ICF not housed   10/15/2020   Region IV   RJD   ASU   ASUHub    ICF    10/7/2020 10:20:00 AM    15.06                                                           ASUHub   MHCB                                                  10:30:00    1   0               0   0              0   RT at    0     0   0   0   0.25    0     0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                                                 Conf for                                               10:49
                                                                                                                                                                                                                                 0.25
   or TMHU                                                                                                                                                                                                                       Hours


ICF not housed   10/16/2020   Region IV   RJD   ASU   ASUHub    ICF    10/7/2020 10:20:00 AM    15.06                                                           ASUHub   MHCB                                                              0   0   09:20:00    0   1              0           0.42   0   0   0    0     0.42   0.42   0   0.42
in PIP or MHCB                                                                                                                                                                                                                                     CellFront
                                                                                                                                                                                                                                                   NonCof
   or TMHU                                                                                                                                                                                                                                           0.42
                                                                                                                                                                                                                                                    Hours
ICF not housed   10/17/2020   Region IV   RJD   ASU   ASUHub    ICF    10/7/2020 10:20:00 AM    15.06                                                           ASUHub   MHCB                                                  10:43:00    0   1               0   0              0           0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                               NonConf
   or TMHU                                                                                                                                                                                                                     for 0.08
                                                                                                                                                                                                                                Hours
ICF not housed   10/18/2020   Region IV   RJD   ASU   ASUHub    ICF    10/7/2020 10:20:00 AM    15.06                                                           ASUHub   MHCB                                                  10:05:00    0   1               0   0              0           0.08   0   0   0    0     0.08   0.08   0   0.08
in PIP or MHCB                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                               NonConf
   or TMHU                                                                                                                                                                                                                     for 0.08
                                                                                                                                                                                                                                Hours
ICF not housed   10/19/2020   Region IV   RJD   ASU   ASUHub    ICF    10/7/2020 10:20:00 AM    15.06                                                           ASUHub   MHCB                                                              0   0   10:00:00    0   1              0           0.17   0   0   0    0     0.17   0.17   0   0.17
in PIP or MHCB                                                                                                                                                                                                                                     CellFront
                                                                                                                                                                                                                                                   NonCof
   or TMHU                                                                                                                                                                                                                                           0.17
                                                                                                                                                                                                                                                    Hours
ICF not housed   10/20/2020   Region IV   RJD   ASU   ASUHub    ICF    10/7/2020 10:20:00 AM    15.06                                                           ASUHub   MHCB                                                  09:35:00    1   0               0   0              0   RT at    0     0   0   0   0.3     0     0.3    0   0.3
in PIP or MHCB                                                                                                                                                                                                                 Standard                                               09:00
                                                                                                                                                                                                                               Conf for
   or TMHU                                                                                                                                                                                                                       0.30
                                                                                                                                                                                                                                 Hours

ICF not housed   10/21/2020   Region IV   RJD   ASU   ASUHub    ICF    10/7/2020 10:20:00 AM    15.06                                                           ASUHub   MHCB                                                              0   0   08:10:00    1   0              0            0     0   0   0   0.53    0     0.53   0   0.53
in PIP or MHCB                                                                                                                                                                                                                                     Standard
                                                                                                                                                                                                                                                   Conf for
   or TMHU                                                                                                                                                                                                                                           0.53
                                                                                                                                                                                                                                                     Hours
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 356 of 368
ICF not housed   10/22/2020   Region IV   RJD   ASU   ASUHub    ICF    10/7/2020 10:20:00 AM   15.06                                                           ASUHub   MHCB    10/22/2020 2:20:51 PM    SPI not   11:10:00    1   0               0   0               0    0     0   0   0   0.48    0     0.48   0   0.48
in PIP or MHCB                                                                                                                                                                                            done     Standard
                                                                                                                                                                                                                   Conf for
   or TMHU                                                                                                                                                                                                           0.48
                                                                                                                                                                                                                     Hours
    TMHU         11/09/2020   Region IV   RJD   ML     EOP      EOP                                     11/9/2020 7:35:09 PM    11/13/2020 6:21:44 PM   3.95    MCB     MHCB     11/9/2020 6:27:35 PM    SPI not   16:42:00    1   0               0   0               0    0     0   1   1   0.88    0     0.88   1   1.88
                                                                                                                                                                                                          done     Standard
                                                                                                                                                                                                                   Conf for
                                                                                                                                                                                                                     0.88
                                                                                                                                                                                                                     Hours
    TMHU         11/10/2020   Region IV   RJD   ML     EOP     MHCB    11/9/2020 5:22:00 PM     6.7     11/9/2020 7:35:09 PM    11/13/2020 6:21:44 PM   3.95    MCB     MHCB                                       09:25:00    0   2   09:50:00    0   1               0   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                                   CellFront           CellFront
                                                                                                                                                                                                                   NonConf             NonCof
                                                                                                                                                                                                                   for 0.08              0.17
                                                                                                                                                                                                                     Hours              Hours
    TMHU         11/11/2020   Region IV   RJD   ML     EOP     MHCB    11/9/2020 5:22:00 PM     6.7     11/9/2020 7:35:09 PM    11/13/2020 6:21:44 PM   3.95    MCB     MHCB                                       09:51:00    0   1               0   0               0   0.08   0   0   0    0     0.08   0.08   0   0.08
                                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                                   for 0.08
                                                                                                                                                                                                                     Hours
    TMHU         11/12/2020   Region IV   RJD   ML     EOP     MHCB    11/9/2020 5:22:00 PM     6.7     11/9/2020 7:35:09 PM    11/13/2020 6:21:44 PM   3.95    MCB     MHCB                                       12:15:00    0   1   10:45:00    0   1   12:15:00    0   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                                   CellFront           CellFront           CellFront
                                                                                                                                                                                                                   NonConf             NonCof              NonCof
                                                                                                                                                                                                                   for 0.08              0.25                0.08
                                                                                                                                                                                                                     Hours              Hours               Hours
    TMHU         11/13/2020   Region IV   RJD   ML     EOP     MHCB    11/9/2020 5:22:00 PM     6.7     11/9/2020 7:35:09 PM    11/13/2020 6:21:44 PM   3.95    MCB     MHCB                                                   0   0   14:30:00    0   1               0   0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                                                       CellFront
                                                                                                                                                                                                                                       NonCof
                                                                                                                                                                                                                                         0.25
                                                                                                                                                                                                                                        Hours
    TMHU         10/25/2020   Region IV   RJD   ML     EOP      EOP                                    10/25/2020 8:40:02 PM    10/28/2020 3:29:16 PM   2.78    MCB     MHCB                                                                                           0    0     0   0   0    0      0      0     0    0
    TMHU         10/26/2020   Region IV   RJD   ML     EOP     MHCB    10/25/2020 7:07:00 PM   11.63   10/25/2020 8:40:02 PM    10/28/2020 3:29:16 PM   2.78    MCB     MHCB    10/26/2020 9:08:37 AM    SPI not   08:10:00    0   2               0   0   11:00:00    0   0.67   0   0   0    0     0.67   0.67   0   0.67
                                                                                                                                                                                                          done     CellFront                               CellFront
                                                                                                                                                                                                                   NonConf                                 NonCof
                                                                                                                                                                                                                   for 0.33                                  0.17
                                                                                                                                                                                                                    Hours                                   Hours
    TMHU         10/27/2020   Region IV   RJD   ML     EOP     MHCB    10/25/2020 7:07:00 PM   11.63   10/25/2020 8:40:02 PM    10/28/2020 3:29:16 PM   2.78    MCB     MHCB                                       10:00:00    0   1               0   0               0   0.33   0   0   0    0     0.33   0.33   0   0.33
                                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                                   for 0.33
                                                                                                                                                                                                                    Hours
    TMHU         10/28/2020   Region IV   RJD   ML     EOP     MHCB    10/25/2020 7:07:00 PM   11.63   10/25/2020 8:40:02 PM    10/28/2020 3:29:16 PM   2.78    MCB     MHCB                                       08:40:00    0   1               0   0               0   0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                                   for 0.17
                                                                                                                                                                                                                    Hours
    TMHU         10/24/2020   Region IV   RJD   ML     EOP      EOP                                    10/24/2020 7:20:06 PM    10/30/2020 8:23:31 PM   6.04    MCB     MHCB    10/24/2020 3:25:35 PM    SPI not   14:08:00    1   0               0   0               0    0     0   0   0   0.45    0     0.45   0   0.45
                                                                                                                                                                                                          done     Bedside
                                                                                                                                                                                                                   Conf for
                                                                                                                                                                                                                     0.45
                                                                                                                                                                                                                    Hours
    TMHU         10/25/2020   Region IV   RJD   ML     EOP     MHCB    10/24/2020 2:40:00 PM   12.78   10/24/2020 7:20:06 PM    10/30/2020 8:23:31 PM   6.04    MCB     MHCB    10/25/2020 4:01:34 PM    SPI not   10:25:00    0   1   11:30:00    0   1               0   1.08   0   0   0    0     1.08   1.08   0   1.08
                                                                                                                                                                                                          done     CellFront           CellFront
                                                                                                                                                                                                                   NonConf             NonCof
                                                                                                                                                                                                                   for 0.58              0.50
                                                                                                                                                                                                                    Hours               Hours
    TMHU         10/26/2020   Region IV   RJD   ML     EOP     MHCB    10/24/2020 2:40:00 PM   12.78   10/24/2020 7:20:06 PM    10/30/2020 8:23:31 PM   6.04    MCB     MHCB                                       11:10:00    0   1               0   0   11:10:00    0   0.17   0   1   1    0     0.17   0.17   1   1.17
                                                                                                                                                                                                                   CellFront                               CellFront
                                                                                                                                                                                                                   NonConf                                 NonCof
                                                                                                                                                                                                                   for 0.17                                  0.17
                                                                                                                                                                                                                    Hours                                   Hours
    TMHU         10/27/2020   Region IV   RJD   ML     EOP     MHCB    10/24/2020 2:40:00 PM   12.78   10/24/2020 7:20:06 PM    10/30/2020 8:23:31 PM   6.04    MCB     MHCB                                       10:20:00    0   2   15:31:00    0   1               0   0.77   0   1   1    0     0.77   0.77   1   1.77
                                                                                                                                                                                                                   CellFront           CellFront
                                                                                                                                                                                                                   NonConf             NonCof
                                                                                                                                                                                                                   for 0.33              0.23
                                                                                                                                                                                                                    Hours               Hours
    TMHU         10/28/2020   Region IV   RJD   ML     EOP     MHCB    10/24/2020 2:40:00 PM   12.78   10/24/2020 7:20:06 PM    10/30/2020 8:23:31 PM   6.04    MCB     MHCB                                       08:25:00    0   1               0   0               0   0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                                   for 0.17
                                                                                                                                                                                                                    Hours
    TMHU         10/29/2020   Region IV   RJD   ML     EOP     MHCB    10/24/2020 2:40:00 PM   12.78   10/24/2020 7:20:06 PM    10/30/2020 8:23:31 PM   6.04    MCB     MHCB                                       12:10:00    0   1               0   0               0   0.08   0   0   0    0     0.08   0.08   0   0.08
                                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                                   for 0.08
                                                                                                                                                                                                                    Hours
    TMHU         10/30/2020   Region IV   RJD   ML     EOP     MHCB    10/24/2020 2:40:00 PM   12.78   10/24/2020 7:20:06 PM    10/30/2020 8:23:31 PM   6.04    MCB     MHCB                                                   0   0   14:30:00    0   1               0   0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                                       CellFront
                                                                                                                                                                                                                                       NonCof
                                                                                                                                                                                                                                         0.17
                                                                                                                                                                                                                                        Hours
    TMHU         11/01/2020   Region IV   RJD   ML     SNY     CCCMS                                    11/1/2020 5:45:58 AM    11/1/2020 2:21:14 PM    0.36    VAR     CCCMS   11/1/2020 10:53:12 AM    Update    09:55:00    0   1               0   0               0    0     0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                                    for 0.50
                                                                                                                                                                                                                     Hours
    TMHU         10/31/2020   Region IV   RJD   ML     EOP      EOP                                    10/31/2020 4:30:10 PM    11/2/2020 7:46:08 PM    2.14    MCB     MHCB    10/31/2020 3:49:27 PM    SPI not   13:25:00    1   0               0   0               0    0     0   0   0   0.48    0     0.48   0   0.48
                                                                                                                                                                                                          done     Therapeut
                                                                                                                                                                                                                   icModule
                                                                                                                                                                                                                    Conf for
                                                                                                                                                                                                                      0.48
                                                                                                                                                                                                                     Hours
    TMHU         11/01/2020   Region IV   RJD   ML     EOP     MHCB    10/31/2020 1:51:00 PM   15.85   10/31/2020 4:30:10 PM    11/2/2020 7:46:08 PM    2.14    MCB     MHCB                                       09:55:00    0   1   12:00:00    0   1               0    1     0   0   0    0     1.5    1.5    0   1.5
                                                                                                                                                                                                                   NonConf             CellFront
                                                                                                                                                                                                                    for 0.50           NonCof
                                                                                                                                                                                                                     Hours               1.00
                                                                                                                                                                                                                                        Hours
    TMHU         11/02/2020   Region IV   RJD   ML     EOP     MHCB    10/31/2020 1:51:00 PM   15.85   10/31/2020 4:30:10 PM    11/2/2020 7:46:08 PM    2.14    MCB     MHCB                                                   0   0   07:15:00    0   1   09:30:00    0   0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                                       CellFront           CellFront
                                                                                                                                                                                                                                       NonCof              NonCof
                                                                                                                                                                                                                                         0.50                0.17
                                                                                                                                                                                                                                        Hours               Hours
    TMHU         10/28/2020   Region IV   RJD   ML     EOP      EOP                                    10/28/2020 11:48:41 PM   11/2/2020 7:11:22 PM    4.81    EOP      EOP    10/28/2020 10:30:38 PM   SPI not   09:30:00    1   0               0   0               0    0     0   0   0   0.25    0     0.25   0   0.25
                                                                                                                                                                                                          done     Standard
                                                                                                                                                                                                                   Conf for
                                                                                                                                                                                                                     0.25
                                                                                                                                                                                                                     Hours
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 357 of 368
    TMHU         10/29/2020   Region IV   RJD   ML     EOP     MHCB    10/28/2020 10:56:00 PM   0.55    10/28/2020 11:48:41 PM   11/2/2020 7:11:22 PM    4.81   EOP    EOP    10/29/2020 1:15:20 PM    Required            11:55:00    0   1               0   0   0           0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                       by policy           CellFront
                                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                           for 0.25
                                                                                                                                                                                                                            Hours
    TMHU         10/30/2020   Region IV   RJD   ML     EOP      EOP                                     10/28/2020 11:48:41 PM   11/2/2020 7:11:22 PM    4.81   EOP    EOP                                          Oct 30                                         0            0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                    2020
                                                                                                                                                                                                                   11:14AM
    TMHU         10/31/2020   Region IV   RJD   ML     EOP      EOP                                     10/28/2020 11:48:41 PM   11/2/2020 7:11:22 PM    4.81   EOP    EOP                                          Oct 31                                         0            0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                    2020
                                                                                                                                                                                                                   12:28PM
    TMHU         11/01/2020   Region IV   RJD   ML     EOP      EOP                                     10/28/2020 11:48:41 PM   11/2/2020 7:11:22 PM    4.81   EOP    EOP                                          Nov 1                                          0            0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                    2020
                                                                                                                                                                                                                   12:49PM
    TMHU         11/02/2020   Region IV   RJD   ML     EOP      EOP                                     10/28/2020 11:48:41 PM   11/2/2020 7:11:22 PM    4.81   EOP    EOP    11/2/2020 12:49:14 PM    SPI not      Nov 2  12:00:00    0   1   13:00:00    0   1   0            0     0   0   0    0      1      1     0    1
                                                                                                                                                                                                        done        2020   NonConf              NonCof
                                                                                                                                                                                                                   11:48AM for 0.50              0.50
                                                                                                                                                                                                                             Hours               Hours
    TMHU         11/08/2020   Region IV   RJD   ML     PF      CCCMS                                     11/8/2020 7:20:32 PM    11/9/2020 6:51:15 PM    0.98   PF    CCCMS                                                                                        0   RT at    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                                                                       10:00
    TMHU         11/09/2020   Region IV   RJD   ML     EOP     MHCB     11/8/2020 3:26:00 PM    0.85     11/8/2020 7:20:32 PM    11/9/2020 6:51:15 PM    0.98   PF    CCCMS    11/9/2020 1:15:18 PM    SPI not             10:50:00    0   1               0   0   0           0.67   0   0   0    0     0.67   0.67   0   0.67
                                                                                                                                                                                                        done               CellFront
                                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                           for 0.67
                                                                                                                                                                                                                            Hours
    TMHU         11/13/2020   Region IV   RJD   ML     SNY     CCCMS                                    11/13/2020 8:45:16 PM    11/14/2020 5:57:41 PM   0.88   ASU   CCCMS                                                                                        0            0     0   0   0    0      0      0     0    0
    TMHU         11/14/2020   Region IV   RJD   ML     EOP      MHCB   11/13/2020 6:25:00 PM    0.76    11/13/2020 8:45:16 PM    11/14/2020 5:57:41 PM   0.88   ASU   CCCMS   11/14/2020 1:01:44 PM    SPI not             10:00:00    0   1               0   0   0           0.58   0   0   0    0     0.58   0.58   0   0.58
                                                                                                                                                                                                        done               CellFront
                                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                            for 0.58
                                                                                                                                                                                                                             Hours
    TMHU         10/30/2020   Region IV   RJD   ML     EOP      EOP                                     10/30/2020 6:24:34 PM    10/31/2020 4:29:35 PM   0.92   EOP    EOP                                                 10:50:00    0   1               0   0   0            0     0   0   0    0     0.42   0.42   0   0.42
                                                                                                                                                                                                                           HoldingCe
                                                                                                                                                                                                                                ll
                                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                            for 0.42
                                                                                                                                                                                                                             Hours
    TMHU         10/31/2020   Region IV   RJD   ML     EOP     MHCB    10/30/2020 1:05:00 PM    0.93    10/30/2020 6:24:34 PM    10/31/2020 4:29:35 PM   0.92   EOP    EOP    10/31/2020 12:05:08 PM Required              10:50:00    0   1               0   0   0           0.25   0   0   0    0     0.25   0.25   0   0.25
                                                                                                                                                                                                     by policy             CellFront
                                                                                                                                                                                                                           NonConf
                                                                                                                                                                                                                            for 0.25
                                                                                                                                                                                                                             Hours
     TMHU        11/15/2020   Region IV   RJD    ML    EOP      EOP                                     11/15/2020 8:42:14 PM                            0.56                                                                                                      0            0     0   0   0    0      0      0     0    0
     TMHU        11/16/2020   Region IV   RJD    ML    EOP     MHCB    11/15/2020 5:17:00 PM    0.71    11/15/2020 8:42:14 PM                            0.56                                                                                                      0            0     0   0   0    0      0      0     0    0
ICF not housed   10/15/2020   Region IV   RJD   ASU   ASUHub    ICF    9/22/2020 11:08:00 AM    54.96                                                                                                                      11:11:00    1   0               0   0   0   RT at    0     0   3   3   0.82    0     0.82   3   3.82
in PIP or MHCB                                                                                                                                                                                                             Conf for                                    10:49
                                                                                                                                                                                                                             0.82
   or TMHU                                                                                                                                                                                                                   Hours


ICF not housed   10/16/2020   Region IV   RJD   ML     EOP      ICF    9/22/2020 11:08:00 AM    54.96                                                                         10/16/2020 12:47:04 PM    Update             08:35:00    1   0   12:00:00    0   1   0            0     0   0   0   0.17   0.25   0.42   0   0.42
in PIP or MHCB                                                                                                                                                                                                             Standard             NonCof
                                                                                                                                                                                                                           Conf for              0.25
   or TMHU                                                                                                                                                                                                                   0.17                Hours
                                                                                                                                                                                                                             Hours
ICF not housed   10/17/2020   Region IV   RJD   ML     EOP      ICF    9/22/2020 11:08:00 AM    54.96                                                                                                                      12:10:00    0   1               0   0   0            0     0   0   0    0     0.5    0.5    0   0.5
in PIP or MHCB                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                                            for 0.50
   or TMHU                                                                                                                                                                                                                   Hours


ICF not housed   10/18/2020   Region IV   RJD   ML     EOP      ICF    9/22/2020 11:08:00 AM    54.96                                                                                                                      09:35:00    0   1               0   0   0            0     0   0   0    0     0.33   0.33   0   0.33
in PIP or MHCB                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                                            for 0.33
   or TMHU                                                                                                                                                                                                                   Hours


ICF not housed   10/19/2020   Region IV   RJD   ML     EOP      ICF    9/22/2020 11:08:00 AM    54.96                                                                                                                                  0   0   11:22:00    0   1   0           0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                                                                                                                 CellFront
                                                                                                                                                                                                                                               NonCof
   or TMHU                                                                                                                                                                                                                                       0.12
                                                                                                                                                                                                                                                Hours
ICF not housed   10/20/2020   Region IV   RJD   ML     EOP      ICF    9/22/2020 11:08:00 AM    54.96                                                                                                                      11:20:00    1   0               0   0   0   RT at    0     0   1   1   0.17    0     0.17   1   1.17
in PIP or MHCB                                                                                                                                                                                                             Standard                                    09:45
                                                                                                                                                                                                                           Conf for
   or TMHU                                                                                                                                                                                                                   0.17
                                                                                                                                                                                                                             Hours

ICF not housed   10/21/2020   Region IV   RJD   ML     EOP      ICF    9/22/2020 11:08:00 AM    54.96                                                                                                                                  0   0   09:29:00    0   1   0   RT at   0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                                                                                                                 CellFront               09:57
                                                                                                                                                                                                                                               NonCof
   or TMHU                                                                                                                                                                                                                                       0.12
                                                                                                                                                                                                                                                Hours
ICF not housed   10/22/2020   Region IV   RJD   ML     EOP      ICF    9/22/2020 11:08:00 AM    54.96                                                                                                                      08:15:00    0   1               0   0   0            0     0   1   1    0     0.25   0.25   1   1.25
in PIP or MHCB                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                                            for 0.25
   or TMHU                                                                                                                                                                                                                   Hours


ICF not housed   10/23/2020   Region IV   RJD   ML     EOP      ICF    9/22/2020 11:08:00 AM    54.96                                                                                                                                  0   0   12:00:00    0   1   0   RT at    0     0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                                                                                                                   Yard                  10:32
                                                                                                                                                                                                                                               NonCof
   or TMHU                                                                                                                                                                                                                                       0.25
                                                                                                                                                                                                                                                Hours
ICF not housed   10/24/2020   Region IV   RJD   ML     EOP      ICF    9/22/2020 11:08:00 AM    54.96                                                                                                                      09:47:00    0   1               0   0   0            0     0   0   0    0     0.18   0.18   0   0.18
in PIP or MHCB                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                                            for 0.18
   or TMHU                                                                                                                                                                                                                   Hours


ICF not housed   10/25/2020   Region IV   RJD   ML     EOP      ICF    9/22/2020 11:08:00 AM    54.96                                                                                                                      12:15:00    0   1               0   0   0            0     0   0   0    0     0.42   0.42   0   0.42
in PIP or MHCB                                                                                                                                                                                                             NonConf
                                                                                                                                                                                                                            for 0.42
   or TMHU                                                                                                                                                                                                                   Hours
                                                                 Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 358 of 368
ICF not housed   10/26/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                                   0   0   11:24:00    0   1   10:00:00   0   RT at   0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                           CellFront           Standard       09:00
                                                                                                                                                         NonCof              Conf for
   or TMHU                                                                                                                                                 0.12                0.33
                                                                                                                                                          Hours                Hours
ICF not housed   10/27/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                       15:00:00    0   1               0   0              0            0     0   1   1    0     0.25   0.25   1   1.25
in PIP or MHCB                                                                                                                       NonConf
                                                                                                                                      for 0.25
   or TMHU                                                                                                                             Hours


ICF not housed   10/28/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                                   0   0   09:54:00    0   1              0           0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                           CellFront
                                                                                                                                                         NonCof
   or TMHU                                                                                                                                                 0.12
                                                                                                                                                          Hours
ICF not housed   10/29/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96     10/29/2020 3:57:08 PM   SPI not   10:30:00    0   1               0   0              0            0     1   0   1    0     1.25   1.25   0   1.25
in PIP or MHCB                                                                                                              done     NonConf
                                                                                                                                      for 0.25
   or TMHU                                                                                                                             Hours


ICF not housed   10/30/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                                   0   0   12:30:00    0   1              0            0     0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                            NonCof
                                                                                                                                                           0.25
   or TMHU                                                                                                                                                 Hours


ICF not housed   10/31/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                       12:35:00    0   1               0   0              0            0     0   0   0    0     0.15   0.15   0   0.15
in PIP or MHCB                                                                                                                       NonConf
                                                                                                                                      for 0.15
   or TMHU                                                                                                                             Hours


ICF not housed   11/01/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                       14:45:00    0   1               0   0              0            0     0   0   0    0     0.42   0.42   0   0.42
in PIP or MHCB                                                                                                                       NonConf
                                                                                                                                      for 0.42
   or TMHU                                                                                                                             Hours


ICF not housed   11/02/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                                   0   0   11:49:00    0   1              0   RT at   0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                           CellFront                          09:30
                                                                                                                                                         NonCof
   or TMHU                                                                                                                                                 0.12
                                                                                                                                                          Hours

ICF not housed   11/03/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                       13:20:00    1   0               0   0              0            0     1   0   1   0.67    1     1.67   0   1.67
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.67
                                                                                                                                       Hours
ICF not housed   11/04/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                                   0   0   11:21:00    0   1              0   RT at   0.12   0   0   0    0     0.12   0.12   0   0.12
in PIP or MHCB                                                                                                                                           CellFront                          09:34
                                                                                                                                                         NonCof
   or TMHU                                                                                                                                                 0.12
                                                                                                                                                          Hours
ICF not housed   11/05/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                       07:55:00    0   1               0   0              0           0.08   0   1   1    0     0.08   0.08   1   1.08
in PIP or MHCB                                                                                                                       CellFront
                                                                                                                                     NonConf
   or TMHU                                                                                                                           for 0.08
                                                                                                                                      Hours

ICF not housed   11/06/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                                   0   0   13:30:00    0   1              0   RT at    0     1   0   1    0     1.25   1.25   0   1.25
in PIP or MHCB                                                                                                                                            NonCof                            14:43
                                                                                                                                                           0.25
   or TMHU                                                                                                                                                 Hours


ICF not housed   11/07/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                       11:37:00    0   1               0   0              0            0     0   0   0    0     0.22   0.22   0   0.22
in PIP or MHCB                                                                                                                       NonConf
                                                                                                                                      for 0.22
   or TMHU                                                                                                                             Hours


ICF not housed   11/08/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                       10:20:00    0   1               0   0              0            0     0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                       NonConf
                                                                                                                                      for 0.25
   or TMHU                                                                                                                             Hours


ICF not housed   11/09/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                                   0   0   13:17:00    0   2              0   RT at   0.23   0   0   0    0     0.23   0.23   0   0.23
in PIP or MHCB                                                                                                                                           CellFront                          10:20
                                                                                                                                                         NonCof
   or TMHU                                                                                                                                                 0.12
                                                                                                                                                          Hours

ICF not housed   11/10/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                       12:30:00    1   0               0   0              0            0     1   0   1   0.67    1     1.67   0   1.67
in PIP or MHCB                                                                                                                       Standard
                                                                                                                                     Conf for
   or TMHU                                                                                                                             0.67
                                                                                                                                       Hours
ICF not housed   11/11/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                       11:35:00    0   1   07:45:00    0   1              0           0.25   0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                       CellFront           CellFront
                                                                                                                                     NonConf             NonCof
   or TMHU                                                                                                                           for 0.08              0.17
                                                                                                                                      Hours               Hours
ICF not housed   11/12/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                       13:21:00    0   1               0   0              0            0     1   0   1    0     1.4    1.4    0   1.4
in PIP or MHCB                                                                                                                       NonConf
                                                                                                                                      for 0.40
   or TMHU                                                                                                                             Hours


ICF not housed   11/13/2020   Region IV   RJD   ML   EOP   ICF   9/22/2020 11:08:00 AM   54.96                                                   0   0   12:30:00    0   1              0            0     0   0   0    0     0.25   0.25   0   0.25
in PIP or MHCB                                                                                                                                             Yard
                                                                                                                                                         NonCof
   or TMHU                                                                                                                                                 0.25
                                                                                                                                                          Hours
                                                                       Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 359 of 368
ICF not housed   11/14/2020   Region IV   RJD   ML     EOP      ICF    9/22/2020 11:08:00 AM    54.96                                                                                                                                                                  0            0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


ICF not housed   11/15/2020   Region IV   RJD   ML     EOP      ICF    9/22/2020 11:08:00 AM    54.96                                                                                                              11:00:00    0   1               0   0               0            0     0   0   0   0   0.5    0.5    0   0.5
in PIP or MHCB                                                                                                                                                                                                     NonConf
                                                                                                                                                                                                                    for 0.50
   or TMHU                                                                                                                                                                                                           Hours


ICF not housed   11/16/2020   Region IV   RJD   ML     EOP      ICF    9/22/2020 11:08:00 AM    54.96                                                                                                                                                                  0            0     0   0   0   0    0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/15/2020   Region IV   RJD   ML     EOP     MHCB    10/11/2020 9:15:00 PM     8.56    10/11/2020 10:36:57 PM   10/19/2020 2:59:02 PM   7.68   MCB   MHCB                                                    0   0   08:00:00    0   1               0           0.5    0   0   0   0   0.5    0.5    0   0.5
                                                                                                                                                                                                                                       CellFront
                                                                                                                                                                                                                                       NonCof
                                                                                                                                                                                                                                         0.50
                                                                                                                                                                                                                                        Hours
    TMHU         10/16/2020   Region IV   RJD   ML     EOP     MHCB    10/11/2020 9:15:00 PM     8.56    10/11/2020 10:36:57 PM   10/19/2020 2:59:02 PM   7.68   MCB   MHCB                                                    0   0   13:30:00    0   1               0           0.5    0   0   0   0   0.5    0.5    0   0.5
                                                                                                                                                                                                                                       CellFront
                                                                                                                                                                                                                                       NonCof
                                                                                                                                                                                                                                         0.50
                                                                                                                                                                                                                                        Hours
    TMHU         10/17/2020   Region IV   RJD   ML     EOP     MHCB    10/11/2020 9:15:00 PM     8.56    10/11/2020 10:36:57 PM   10/19/2020 2:59:02 PM   7.68   MCB   MHCB                                        10:15:00    0   1               0   0               0           0.08   0   0   0   0   0.08   0.08   0   0.08
                                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                                   for 0.08
                                                                                                                                                                                                                    Hours
    TMHU         10/18/2020   Region IV   RJD   ML     EOP     MHCB    10/11/2020 9:15:00 PM     8.56    10/11/2020 10:36:57 PM   10/19/2020 2:59:02 PM   7.68   MCB   MHCB                                        10:32:00    0   1               0   0               0           0.13   0   0   0   0   0.13   0.13   0   0.13
                                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                                   for 0.13
                                                                                                                                                                                                                    Hours
    TMHU         10/19/2020   Region IV   RJD    ML    EOP     MHCB    10/11/2020 9:15:00 PM     8.56    10/11/2020 10:36:57 PM   10/19/2020 2:59:02 PM   7.68   MCB   MHCB                                                                                            0            0     0   0   0   0    0      0     0    0
    TMHU         10/15/2020   Region IV   RJD   ASU   ASUHub    EOP                                      10/15/2020 3:29:25 AM    10/16/2020 4:03:35 PM   1.52   MCB   MHCB   10/15/2020 11:59:15 AM   SPI not     08:10:00    0   3   11:45:00    0   1               0           1.5    0   0   0   0   1.5    1.5    0   1.5
                                                                                                                                                                                                        done       CellFront           CellFront
                                                                                                                                                                                                                   NonConf             NonCof
                                                                                                                                                                                                                   for 0.25              0.75
                                                                                                                                                                                                                    Hours               Hours
    TMHU         10/16/2020   Region IV   RJD   ASU    ASU     MHCB    10/15/2020 2:45:00 AM     6.29    10/15/2020 3:29:25 AM    10/16/2020 4:03:35 PM   1.52   MCB   MHCB                                        09:00:00    0   1   14:00:00    0   1   09:00:00    0           0.67   0   0   0   0   0.67   0.67   0   0.67
                                                                                                                                                                                                                   CellFront           CellFront           CellFront
                                                                                                                                                                                                                   NonConf             NonCof              NonCof
                                                                                                                                                                                                                   for 0.17              0.50                0.17
                                                                                                                                                                                                                    Hours               Hours               Hours
    TMHU         11/15/2020   Region IV   RJD   ML     SNY     CCCMS                                     11/15/2020 11:47:47 PM                           0.43                                                                                                         0            0     0   0   0   0    0      0     0    0
    TMHU         11/16/2020   Region IV   RJD   ML     EOP      MHCB   11/15/2020 11:12:00 PM    0.46    11/15/2020 11:47:47 PM                           0.43                                                                                                         0            0     0   0   0   0    0      0     0    0
    TMHU         10/23/2020   Region IV   RJD   ML     EOP       EOP                                     10/23/2020 8:26:40 PM    10/28/2020 3:10:42 PM   4.78   MCB   MHCB   10/23/2020 8:00:16 PM    SPI not     18:30:00    1   0               0   0               0   RT at    0     0   0   0   1    0      1     0    1
                                                                                                                                                                                                        done       Standard                                                13:30
                                                                                                                                                                                                                   Conf for
                                                                                                                                                                                                                     1.00
                                                                                                                                                                                                                     Hours
    TMHU         10/24/2020   Region IV   RJD   ML     EOP     MHCB    10/23/2020 7:30:00 PM     10.6    10/23/2020 8:26:40 PM    10/28/2020 3:10:42 PM   4.78   MCB   MHCB   10/24/2020 1:06:30 PM    Required    09:20:00    0   1   11:30:00    0   1               0           1.08   0   0   0   0   1.08   1.08   0   1.08
                                                                                                                                                                                                       by policy   CellFront           CellFront
                                                                                                                                                                                                                   NonConf             NonCof
                                                                                                                                                                                                                   for 0.42              0.67
                                                                                                                                                                                                                     Hours              Hours
    TMHU         10/25/2020   Region IV   RJD   ML     EOP     MHCB    10/23/2020 7:30:00 PM     10.6    10/23/2020 8:26:40 PM    10/28/2020 3:10:42 PM   4.78   MCB   MHCB                                        10:15:00    0   1               0   0               0           0.1    0   0   0   0   0.1    0.1    0   0.1
                                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                                   for 0.10
                                                                                                                                                                                                                     Hours
    TMHU         10/26/2020   Region IV   RJD   ML     EOP     MHCB    10/23/2020 7:30:00 PM     10.6    10/23/2020 8:26:40 PM    10/28/2020 3:10:42 PM   4.78   MCB   MHCB                                        09:35:00    0   1               0   0   11:20:00    0           0.33   0   0   0   0   0.33   0.33   0   0.33
                                                                                                                                                                                                                   CellFront                               CellFront
                                                                                                                                                                                                                   NonConf                                 NonCof
                                                                                                                                                                                                                   for 0.33                                  0.17
                                                                                                                                                                                                                     Hours                                  Hours
    TMHU         10/27/2020   Region IV   RJD   ML     EOP     MHCB    10/23/2020 7:30:00 PM     10.6    10/23/2020 8:26:40 PM    10/28/2020 3:10:42 PM   4.78   MCB   MHCB                                        11:08:00    0   1   13:52:00    0   1               0           0.5    0   0   0   0   0.5    0.5    0   0.5
                                                                                                                                                                                                                   CellFront           CellFront
                                                                                                                                                                                                                   NonConf             NonCof
                                                                                                                                                                                                                   for 0.12              0.38
                                                                                                                                                                                                                     Hours              Hours
    TMHU         10/28/2020   Region IV   RJD   ML     EOP     MHCB    10/23/2020 7:30:00 PM     10.6    10/23/2020 8:26:40 PM    10/28/2020 3:10:42 PM   4.78   MCB   MHCB                                        08:35:00    0   1               0   0               0           0.08   0   0   0   0   0.08   0.08   0   0.08
                                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                                   for 0.08
                                                                                                                                                                                                                     Hours
    TMHU         11/03/2020   Region IV   RJD   ASU    ASU      GP                                       11/3/2020 11:12:34 PM    11/6/2020 6:28:24 PM    2.8    MCB   MHCB    11/3/2020 9:23:33 PM    SPI not                                                         0            0     0   0   0   0    0      0     0    0
                                                                                                                                                                                                        done
    TMHU         11/04/2020   Region IV   RJD   ASU    ASU     MHCB     11/3/2020 9:43:00 PM     9.54    11/3/2020 11:12:34 PM    11/6/2020 6:28:24 PM    2.8    MCB   MHCB                                                                                            0            0     0   0   0   0    0      0     0    0
    TMHU         11/05/2020   Region IV   RJD   ASU    ASU     MHCB     11/3/2020 9:43:00 PM     9.54    11/3/2020 11:12:34 PM    11/6/2020 6:28:24 PM    2.8    MCB   MHCB                                        09:45:00    0   1               0   0   09:45:00    0           0.08   0   0   0   0   0.08   0.08   0   0.08
                                                                                                                                                                                                                   CellFront                               CellFront
                                                                                                                                                                                                                   NonConf                                 NonCof
                                                                                                                                                                                                                   for 0.08                                  0.08
                                                                                                                                                                                                                    Hours                                   Hours
    TMHU         11/06/2020   Region IV   RJD   ASU    ASU     MHCB     11/3/2020 9:43:00 PM     9.54    11/3/2020 11:12:34 PM    11/6/2020 6:28:24 PM    2.8    MCB   MHCB                                                    0   0   15:00:00    0   1               0           0.25   0   0   0   0   0.25   0.25   0   0.25
                                                                                                                                                                                                                                       CellFront
                                                                                                                                                                                                                                       NonCof
                                                                                                                                                                                                                                         0.25
                                                                                                                                                                                                                                        Hours
    TMHU         11/07/2020   Region IV   RJD   ML     EOP      ICF     4/16/2020 2:15:00 PM    204.45   11/6/2020 11:02:49 PM    11/13/2020 6:48:34 PM   6.82   MCB   MHCB    11/7/2020 1:01:37 PM     Update     09:30:00    0   1               0   0               0            0     0   0   0   0    0      0     0    0
                                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                                   for 0.00
                                                                                                                                                                                                                    Hours
    TMHU         11/08/2020   Region IV   RJD   ML     EOP     MHCB     11/7/2020 1:01:00 AM     9.38    11/6/2020 11:02:49 PM    11/13/2020 6:48:34 PM   6.82   MCB   MHCB                                        11:10:00    0   1               0   0               0           0.08   0   0   0   0   0.08   0.08   0   0.08
                                                                                                                                                                                                                   CellFront
                                                                                                                                                                                                                   NonConf
                                                                                                                                                                                                                   for 0.08
                                                                                                                                                                                                                    Hours
    TMHU         11/09/2020   Region IV   RJD   ML     EOP     MHCB     11/7/2020 1:01:00 AM     9.38    11/6/2020 11:02:49 PM    11/13/2020 6:48:34 PM   6.82   MCB   MHCB                                        11:45:00    0   2               0   0   11:45:00    0           0.33   0   0   0   0   0.33   0.33   0   0.33
                                                                                                                                                                                                                   CellFront                               CellFront
                                                                                                                                                                                                                   NonConf                                 NonCof
                                                                                                                                                                                                                   for 0.17                                  0.17
                                                                                                                                                                                                                    Hours                                   Hours
                                                                      Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 360 of 368
    TMHU         11/10/2020   Region IV   RJD   ML     EOP     MHCB    11/7/2020 1:01:00 AM     9.38    11/6/2020 11:02:49 PM    11/13/2020 6:48:34 PM   6.82   MCB   MHCB                                                           0   0   09:30:00    0   1                   0            0.17   0     0   0      0     0.17   0.17   0   0.17
                                                                                                                                                                                                                                             CellFront
                                                                                                                                                                                                                                             NonCof
                                                                                                                                                                                                                                               0.17
                                                                                                                                                                                                                                              Hours
    TMHU         11/11/2020   Region IV   RJD   ML     EOP     MHCB    11/7/2020 1:01:00 AM     9.38    11/6/2020 11:02:49 PM    11/13/2020 6:48:34 PM   6.82   MCB   MHCB                                               09:35:00    0   1               0   0                   0            0.17   0     0   0      0     0.17   0.17   0   0.17
                                                                                                                                                                                                                         CellFront
                                                                                                                                                                                                                         NonConf
                                                                                                                                                                                                                         for 0.17
                                                                                                                                                                                                                          Hours
    TMHU         11/12/2020   Region IV   RJD   ML     EOP     MHCB    11/7/2020 1:01:00 AM     9.38    11/6/2020 11:02:49 PM    11/13/2020 6:48:34 PM   6.82   MCB   MHCB                                               08:20:00    0   1               0   0                   0            0.33   0     0   0      0     0.33   0.33   0   0.33
                                                                                                                                                                                                                         CellFront
                                                                                                                                                                                                                         NonConf
                                                                                                                                                                                                                         for 0.33
                                                                                                                                                                                                                          Hours
    TMHU         11/13/2020   Region IV   RJD   ML     EOP     MHCB    11/7/2020 1:01:00 AM     9.38    11/6/2020 11:02:49 PM    11/13/2020 6:48:34 PM   6.82   MCB   MHCB                                                           0   0   14:00:00    1   0                   0            0.25   0     0   0     0.25    0     0.25   0   0.25
                                                                                                                                                                                                                                             CellFront
                                                                                                                                                                                                                                             Conf for
                                                                                                                                                                                                                                               0.25
                                                                                                                                                                                                                                              Hours
    TMHU         10/22/2020   Region IV   RJD   ASU   ASUHub    EOP                                     10/22/2020 1:17:07 PM    10/24/2020 1:48:34 PM   2.02   MCB   MHCB                                                                                                       0             0     0     0   0      0      0      0     0    0
    TMHU         10/23/2020   Region IV   RJD   ASU    ASU     MHCB   10/22/2020 11:43:00 AM    5.95    10/22/2020 1:17:07 PM    10/24/2020 1:48:34 PM   2.02   MCB   MHCB                                               09:10:00    0   2               0   0   12:00:00        0            0.5    0     0   0      0     0.5    0.5    0   0.5
                                                                                                                                                                                                                         CellFront                               CellFront
                                                                                                                                                                                                                         NonConf                                 NonCof
                                                                                                                                                                                                                         for 0.25                                  0.17
                                                                                                                                                                                                                          Hours                                   Hours
    TMHU         10/24/2020   Region IV   RJD   ASU    ASU     MHCB   10/22/2020 11:43:00 AM    5.95    10/22/2020 1:17:07 PM    10/24/2020 1:48:34 PM   2.02   MCB   MHCB   10/24/2020 4:04:16 PM    SPI not            11:00:00    0   2   13:00:00    0   1                   0            1.5    0     0   0      0     1.5    1.5    0   1.5
                                                                                                                                                                                                       done              CellFront           CellFront
                                                                                                                                                                                                                         NonConf             NonCof
                                                                                                                                                                                                                         for 0.25              1.00
                                                                                                                                                                                                                          Hours               Hours
ICF not housed   10/30/2020   Region IV   RJD   ML     EOP     ICF     4/25/2019 1:13:00 PM    553.84                                                                        10/30/2020 3:02:32 PM    Update    Oct 30                                                           0             0     0     1   1      0      0      0     1    1
in PIP or MHCB                                                                                                                                                                                                   2020
                                                                                                                                                                                                                2:50PM
   or TMHU

    TMHU         10/20/2020   Region IV   RJD   ML     EOP     EOP                                      10/20/2020 11:08:35 PM 10/21/2020 10:33:29 AM    0.48   MCB   MHCB   10/20/2020 9:59:52 PM    SPI not            21:50:00    1   0               0   0                   0             0     1.5   0   1.5   0.67   1.5    2.17   0   2.17
                                                                                                                                                                                                       done              Standard
                                                                                                                                                                                                                         Conf for
                                                                                                                                                                                                                           0.67
                                                                                                                                                                                                                           Hours
    TMHU         10/21/2020   Region IV   RJD   ML     EOP     MHCB   10/20/2020 10:30:00 PM    7.44    10/20/2020 11:08:35 PM 10/21/2020 10:33:29 AM    0.48   MCB   MHCB                                               08:15:00    0   1   11:30:00    0   1               1   1            0.42   0     0   0      0     1.42   1.42   0   1.42
                                                                                                                                                                                                                         CellFront           CellFront
                                                                                                                                                                                                                         NonConf             NonCof
                                                                                                                                                                                                                         for 0.25              0.17
                                                                                                                                                                                                                           Hours              Hours
ICF not housed   11/11/2020   Region IV   RJD   ML     EOP     ICF    1/22/2020 10:18:00 AM    294.92                                                                        11/11/2020 12:07:10 PM   SPI not            08:45:00    0   1               0   0                   0   NSG at   0.5    0     0   0      0     0.5    0.5    0   0.5
in PIP or MHCB                                                                                                                                                                                         done              CellFront                                                    10:05
                                                                                                                                                                                                                         NonConf
   or TMHU                                                                                                                                                                                                               for 0.50
                                                                                                                                                                                                                           Hours
ICF not housed   11/12/2020   Region IV   RJD   ML     EOP     ICF    1/22/2020 10:18:00 AM    294.92                                                                                                                                                                            0             0     0     0   0      0      0      0     0    0
in PIP or MHCB
   or TMHU


    TMHU         10/16/2020   Region IV   RJD   ML     EOP      EOP                                     10/16/2020 8:52:58 PM    10/17/2020 3:31:53 PM   0.78   EOP   EOP                                                                                                        0             0     0     0   0      0      0      0     0    0
    TMHU         10/17/2020   Region IV   RJD   ML     EOP     MHCB   10/16/2020 7:55:00 PM     0.58    10/16/2020 8:52:58 PM    10/17/2020 3:31:53 PM   0.78   EOP   EOP    10/17/2020 12:47:16 PM   Update             09:15:00    0   1               0   0                   0            0.42   0     0   0      0     0.42   0.42   0   0.42
                                                                                                                                                                                                                         CellFront
                                                                                                                                                                                                                         NonConf
                                                                                                                                                                                                                         for 0.42
                                                                                                                                                                                                                          Hours
    TMHU         10/30/2020   Region IV   RJD   ML     EOP      EOP                                     10/30/2020 11:08:05 PM   10/31/2020 4:01:29 PM   0.7    EOP   EOP                                                                                                        0             0     0     0   0      0      0      0     0    0
    TMHU         10/31/2020   Region IV   RJD   ML     EOP     MHCB   10/30/2020 8:30:00 PM     0.62    10/30/2020 11:08:05 PM   10/31/2020 4:01:29 PM   0.7    EOP   EOP    10/31/2020 11:43:02 AM   Update             10:45:00    0   1               0   0                   0            0.25   0     0   0      0     0.25   0.25   0   0.25
                                                                                                                                                                                                                         CellFront
                                                                                                                                                                                                                         NonConf
                                                                                                                                                                                                                         for 0.25
                                                                                                                                                                                                                          Hours
Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 361 of 368




                    EXHIBIT 5
                                                                                                                                                                                                                                                        Region
                                     11/16/20 11:02:00
                                                                                              COVID-19 MH Operational Impact Dashboard - Safety
                                                                                                        Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 362 of 368
                   Glossary
                                            AM                                                                                                                                                                                                           All                     
                                     Last Date / Time Refresh (PST)


                                            SRASHE & CSSRS Screener                                                                                                                             Self-Injurious Behavior
     2019     2020            CSSRS Total                                                                                                                       SIB w/ Intent      SIB w/o Intent
                                                                                                                                                           600
      8132                                             8101                        8131
8K                            7748                                                                                7658
                                                                      7282                            7361                                   7274          400
            7173
                   6929           6838
                                                                                                                                6717

                                                                                                                                                           200

6K
                                                                                                                                                                                       94 78                                               73
                                                                                                                                                                   61 56                                  60                                                       49 66
                                                                                                                                                                0
                                                5050                     5005                                                                                   Jan 2019         Apr 2019      Jul 2019   Oct 2019      Jan 2020        Apr 2020      Jul 2020        Oct 2020
                                                            4559                      4469                             4523

                                                                                               3979       4078                                                                                      YTD SIB with Intent
4K
                                                                                                                                                                2020    2019

                                                                                                                                                           1000




                                                                                                                                     1960
2K
                                                                                                                                                             500




                                              155                                    125      107                                                                0
                                 8                         91           80                              74            83            19                            Jan 2020          Mar 2020         May 2020         Jul 2020          Sep 2020        Nov 2020
0K
      Jan 2020                Mar 2020                 May 2020                    Jul 2020           Sep 2020                  Nov 2020



 FSP        ASP    CAL    CCC     CCI CCWF CEN CHCF CIM                      CIW    CMC CMF    COR    CRC     CTF    CVSP      DVI       CAC HDSP         ISP      KVSP LAC MCSP NKSP PBSP PVSP                 RJD    SAC       SATF   SCC     SOL   SQ       SVSP    VSP   WSP
                                                                                                                                                                                                                                                 Region
                                 11/16/20 11:02:00
                                                                                         COVID-19 MH Operational Impact Dashboard - MHCB
                                                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 363 of 368
                Glossary
                                        AM                                                                                                                                                                                                       All                 
                                 Last Date / Time Refresh (PST)


                              MHCB Location                                                                 Percent Rescinded                                                                                       Bed Type
Institution    CCI     CCWF    CHCF    CIM    CIW     CMC      CMF      COR     CVSP                                             < 1 Day                                             MCB                                                               SNY         EOP

                                                                                          2020   2019


                                                                                         20%
                                                                                                                                                                                                                                                       VAR         ASU…
                                                                                         0%

                                                                                                                           ≥ 1 and < 3 Days
                                                                                                                                                                                                                                                       ICF
                                                                                          2020   2019


                                                                                         20%                                                                                                                                                           OHU


                                                                                         0%

                                                                                                                                 ≥ 3 Days                                                                           Referrals
                                                                                          2020   2019                                                                                 2020       2019

                                                                                                                                                                                     300
                                                                                         20%


                                                                                         0%
                                                                                                                                                                                     200


                                                                                                        MHCB in THMU & ELOC
                                                                                                                                                                                     100
                                                                                         Outpatient_ELOC                                                                        16
                                                                                                   TMHU                                                                    14
                                                    ©
                                                    © 2020
                                                      2020 TomTom
                                                           TomTom ©© 2020
                                                                     2020 HERE,
                                                                           HERE, ©                                                                                                    0
                                                          2020 Microsoft
                                                                                   ©
                                                                         Corporation
                                                          2020 Microsoft Corporation
                                                                                           Inpatient_ELOC                        4                                                         Jan 2020      Apr 2020          Jul 2020         Oct 2020
                                                                                               TMHU MAX                2



 FSP     ASP     CAL     CCC    CCI CCWF CEN CHCF CIM                  CIW     CMC CMF    COR    CRC    CTF    CVSP        DVI       CAC HDSP       ISP    KVSP LAC MCSP NKSP PBSP PVSP                 RJD   SAC   SATF    SCC       SOL   SQ    SVSP       VSP    WSP
                                                                                                                                                                                                                                         Region
                               11/16/20 11:02:00
                                                                                      COVID-19 MH Operational Impact Dashboard - Acute
                                                                                               Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 364 of 368
               Glossary
                                      AM                                                                                                                                                                                                 All            
                              Last Date / Time Refresh (PST)


                            Acute Location                                                                                                                                                                  Bed Type
Institution    CHCF   CIM    CIW   CMC     CMF     COR     KVSP      LAC                                                                                                     Acute/ICF                                                   MHCB




                                                                                                                                                                                                            Referrals
                                                                                                                                                                                  2020   2019




                                                                                                                                                                             40


                                                                                                     Acute in THMU & ELOC
                                                                                                                                                                             20



                                                                                      Inpatient_ELOC                                                                    72
                                                 ©
                                                 © 2020
                                                   2020 TomTom
                                                        TomTom ©© 2020
                                                                  2020 HERE,
                                                                        HERE, © ©                                                                                            0
                                                       2020 Microsoft Corporation
                                                       2020 Microsoft Corporation                                                                                                 Jan 2020       Apr 2020          Jul 2020         Oct 2020




 FSP     ASP    CAL   CCC     CCI CCWF CEN CHCF CIM                 CIW     CMC CMF   COR    CRC     CTF    CVSP      DVI      CAC HDSP          ISP    KVSP LAC MCSP NKSP PBSP PVSP            RJD   SAC   SATF    SCC       SOL   SQ    SVSP    VSP   WSP
                                                                                                                                                                                                                                           Region
                               11/16/20 11:02:00
                                                                                         COVID-19 MH Operational Impact Dashboard - ICF
                                                                                                Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 365 of 368
               Glossary
                                      AM                                                                                                                                                                                                   All                
                              Last Date / Time Refresh (PST)


                             ICF Location                                                                                                                                                                     Bed Type
Institution    CCWF   CHCF    CIM   CIW     CMC      CMF       COR     KVSP                                                                                                    Acute/ICF                                                         ML




                                                                                                                                                                                                                                                 MHCB       ASU




                                                                                                                                                                                                              Referrals
                                                                                                                                                                                    2020   2019


                                                                                                                                                                               60



                                                                                                                                                                               40

                                                                                                          ICF in THMU & ELOC
                                                                                                                                                                               20

                                                                                        Outpatient_ELOC                                                                  159

                                                  ©
                                                  © 2020
                                                    2020 TomTom
                                                         TomTom ©© 2020
                                                                   2020 HERE,
                                                                         HERE, © ©       Inpatient_ELOC                       48                                               0
                                                        2020 Microsoft Corporation
                                                        2020 Microsoft Corporation                                                                                                  Jan 2020       Apr 2020          Jul 2020         Oct 2020




 FSP     ASP    CAL   CCC    CCI CCWF CEN CHCF CIM                   CIW      CMC CMF   COR   CRC     CTF    CVSP      DVI      CAC HDSP          ISP    KVSP LAC MCSP NKSP PBSP PVSP             RJD   SAC   SATF    SCC       SOL   SQ    SVSP      VSP    WSP
                                                                                                                                                                                                                                                      Region
                                   11/16/20 11:02:00
                                                                                       COVID-19 MH Operational Impact Dashboard - TMHU
                                                                                                   Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 366 of 368
                Glossary
                                          AM                                                                                                                                                                                                          All             
                                Last Date / Time Refresh (PST)


                       5-Day Follow Up                                                                              RVR's                                                                        Location Sent After TMHU
  Incomplete         Completed all 5 days                                     20                                                                                            ML                                          ASU
  20

                                                                              15
  15

                                                                              10
  10
                                                                                                                                                                                                                        MHCB

                                                                               5
      5



      0                                                                        0
                           Jul 2020                     Oct 2020                   May 2020              Jul 2020             Sep 2020               Nov 2020



                                            Discharge SRASHE & SPI                                                                                                          Referral, Placement, and %COVID-19+
  Discharge SRASHE Count          SPI Complete Count                                                                                           Placement Date        Referral Date   %COVID+

                                                                                                                                                                                                                                                                     100%

                                                                                                                                               15
  10

                                                                                                                                               10
                                                                                                                                                                                                                                                                     50%

      5
                                                                                                                                                5



      0                                                                                                                                         0                                                                                                                    0%
          May 2020         Jun 2020          Jul 2020         Aug 2020      Sep 2020          Oct 2020          Nov 2020                            May 2020           Jun 2020       Jul 2020      Aug 2020         Sep 2020         Oct 2020         Nov 2020




FSP       ASP   CAL      CCC     CCI CCWF CEN CHCF CIM               CIW   CMC CMF      COR      CRC      CTF   CVSP      DVI      CAC HDSP          ISP    KVSP LAC MCSP NKSP PBSP PVSP               RJD     SAC     SATF     SCC    SOL       SQ    SVSP    VSP   WSP
                                                                                                                                                                                                                                                     Region
                                    11/16/20 11:02:00
                                                                                COVID-19 MH Operational Impact Dashboard - TMHU (Treatment)
                                                                                                  Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 367 of 368
             Glossary
                                           AM                                                                                                                                                                                                        All                 
                                    Last Date / Time Refresh (PST)


MAX: 5-Hrs. Tx. Offered Out of Cell                                                                     Routine IDTT                                                                                             Initial IDTT
5+ Hours     < 5 Hours
                                                                                                                                                                             Initial NOT within 3 days   Initial within 3 days
 2
                                                                                                                                                                             40
                                                                                            Developing and Testing Visualization
 1
                                                                                                                                                                             30

 0
                 Jul 2020                   Sep 2020                 Nov 2020
                                                                                                                                                                             20


              Length of Stay (days)                                                               Rounding Count                                                             10

                                                                                                  Rounding (Theraputic Notes Only)
MAX LOS >10      < 10      10 to <20       20 to <30      >30
                                                                                                                                                                             0
                                                                                                                                                                                  May 2020                 Jul 2020                  Sep 2020                  Nov 2020
                                                                                   10
10
                                                                                                                                                                                     Daily MH Contact Offered Percentage
 0                                                                                 0                                                                                       100%
  May 2020               Jul 2020              Sep 2020              Nov 2020       May 2020           Jul 2020              Sep 2020                Nov 2020



               RT Contacts Offered                                                             Non-Confidential Count
20
                                                                                                                                                                           50%
             Current Bug Impacting
                                                                                   50
10                    Data
                Story ID: 94968
0                                                                                   0                                                                                       0%
May 2020            Jul 2020                  Sep 2020               Nov 2020        May 2020          Jul 2020              Sep 2020               Nov 2020                       May 2020                 Jul 2020                Sep 2020                  Nov 2020




FSP   ASP     CAL    CCC        CCI CCWF CEN CHCF CIM                     CIW   CMC CMF   COR    CRC    CTF       CVSP   DVI      CAC HDSP          ISP    KVSP LAC MCSP NKSP PBSP PVSP                     RJD       SAC   SATF   SCC   SOL    SQ    SVSP     VSP   WSP
                                                                                                                                                                                                                                Region
                                 11/16/20 11:02:00
                                                                                      COVID-19 MH Operational Impact Dashboard - ELOC & EOP
                                                                                                    Case 2:90-cv-00520-KJM-DB Document 6952 Filed 11/16/20 Page 368 of 368
                Glossary
                                        AM                                                                                                                                                                                      All               
                               Last Date / Time Refresh (PST)


                           ELOC Location                                                                                                   EOP Patients Not in                            Inpatient in EOP Housing
Institution    (Blank)   ASP   CAL   CCI    CCWF      CEN     CHCF      CIM     CIW
                                                                                                                                                EOP Bed                             ML                                     ASU




                                                                                                                                                    490
                                                                                                 MHCB Patients LOS in Outpatient
                                                                                                                                                                                                                           PSU



                                                                                         10
                                                                                                                                                                                          Patients Awaiting EOP Bed
                                                                                                                                                                                    ML                                                Acute/ICF


                                                                                         0
                                                                                                        0-5 Days          20+ Days           15-20 Days           5-10 Days



                                                                                                      Inpatient Referrals in ELOC
                                                                                                                                                                                    ASU
                                                                                          Outpatient_ELOC                                                                     175

                                                                                              Inpatient_ELOC                                                  124
                                                                                                                                                                                                                                      MHCB
                                                   ©
                                                   © 2020
                                                     2020 TomTom
                                                          TomTom ©© 2020
                                                                    2020 HERE,
                                                                          HERE, © ©
                                                         2020 Microsoft Corporation
                                                         2020 Microsoft Corporation                   TMHU            14




 FSP     ASP     CAL     CCC   CCI CCWF CEN CHCF CIM                  CIW     CMC CMF     COR     CRC     CTF      CVSP    DVI      CAC HDSP          ISP    KVSP LAC MCSP NKSP PBSP PVSP   RJD   SAC   SATF   SCC   SOL   SQ    SVSP    VSP   WSP
